Environmental Impact Statemé
(EIS) of the Siana Gold Project

JANUARY 2009

y vironment & Community Care, Inc. for:

purces Corporation

ENVIRONMENTAL IMPACT STATEMENT OF THE SIANA GOLD PROJECT

Prepared for

Greenstone Resources Corporation

By

BMP Environment & Community Care, Inc.
12C PET Plans Tower, EDSA Guadalupe Viejo, Makati City, Philippines
Ph +632 8905902 Fax +632 8973984 Email bmpenvironment@yahoo.com

17 October 2008

BMP Environment & Community Care, Inc. 2008

BMP Environment & Community Care, Inc. generated the information contained in this document solely for the use of
Greenstone Resources Corporation in accordance with generally accepted professional principles and practices in
environmental assessment. No other warranties, express or implied, are made.

All rights reserved. No section or part of this document may be extracted, altered, reproduced, or electronically stored or
transmitted in any form without the written permission of BMP Environment & Community Care, Inc.
AUTHORSHIP AND REVIEW

Document Title: Environmental Impact Statement of the Siana Gold Project

Date: 17 October 2008
Authors: Various Consultants as listed in the Accountability Statement of Preparers
Reviewers: Jose N. Tanchuling / Marita G. Cuafio / Rolando V. Cuafio

Revision History

Authority
Revision Date of Issue Description
Name Signature
0 14 October 2008 For GRC’s review. Rolando V. Cuajio, Ph.D. Ll pe
President ’
1 17 October 2008 With GRC’s comments | Rolando V. Cuajio, Ph.D.
Stakeholder review. .
2 13 January 2009 Final copy — Additional | Rolando V. Cuajio, Ph.D.
information required by | president
EIARC and transcript of Guu?
Public Hearing y
integrated into the
report.

EIS of the Siana Gold Project

PROJECT DESCRIPTION

The Siana Gold Project of Greenstone Resources Corporation (GRC) is located in the Province of Surigao del Norte,

northeastern Mindanao (Figure PF-1). It involves the redevelopment of the former Siana Mine of Surigao Consolidated
Mining Company (SURICON) with the following components:

1.

7.

Dewatering of the open pit with current approximate depth of 90 m

Mining of the Siana gold deposit by open pit mining to an approximate depth of 200 m below the surface
from the existing floor depth of about 90 m, then by underground mining over an approximately 200 m
vertical interval

Construction and operation of a 750,000 tonnes per year (TPY), expandable to 1 million TPY, cyanidation and
flotation plant

Construction and operation of mine tailings ponds and waste rock dumps
Development and use of a mine camp, workshop, administration office, and 750 KVA standby generator
Construction and use of a 1-km all-weather access road and a 65-tonne causeway crossing and

Mine rehabilitation and decommissioning.

Except for the access road, causeway crossing, and drainage channel of the emergency spillway of TSF3, all Project

components are within the property of the former Siana mine.

The Project has a total life, from pre-construction to mine closure, of twelve (12) years.

EIA PROCESS

The environmental impact assessment (EIA) of the Siana Project entailed the following steps:

Taking stock of the environment, natural resources, and social systems in the project area and vicinities
through the use of primary and secondary data.

Predicting the future state of the environment, natural resources, and social systems given the current
stressors and stresses.

Predicting the future state of the environment, natural resources, and social systems with the
implementation of the Siana Gold Project, focusing on the resource use and competition and displacement of
existing natural systems.

Formulating project process modifications or management plans for the project areas or aspects found to
impact on the environment, natural resources, and social systems.

Taking into consideration the stakeholders’ views, experiences, and suggestions in all of the above steps.

Finally, documenting the entire EIA process to capture the stakeholders’ concerns, perceptions, aspirations,
and suggestions.

The EIA Team is composed of engineers and scientists with expertise on the various fields required by the Project’s EIA.

EIS of the Siana Gold Project

BASELINE PROFILE, KEY IMPACTS, AND ENVIRONMENTAL MANAGEMENT MEASURES

Baseline Profile

Key Impacts

Environmental Management Measures

Land

Land use and classification - The Project facilities will be built inside the
former mine and industrial facility of SURICON. Predominantly grassland
with a flooded open pit, the 240-ha Siana property is titled. Areas near
the river adjacent to the property are planted to rice.

A 1-km access road will be built to connect the Siana property to the
National Highway. Outside of the Siana property, the proposed road
alignment is a mix of grassland and agricultural land planted to rice.

Limited to the conversion of roughly 0.8 ha of rice
fields into infrastructure use.

No environmental management measures required.

Soils Alluvial and upland soil are the soil types in the area. The upland
soil, which evolved from igneous rocks and limestone, is clayey, deep, and
well-drained with moderate fertility. The alluvial soil is clay loam, deep,
and generally poorly drained with high fertility.

The alluvial soils are planted to rice; the upland soil in the Siana property
is grassland. Outside of the Siana property, the upland soil is planted to
coconut.

Sediment eroded from the mine development area
and tailings released from the tailings storage facility
(TSF) will discharge into Magpayang River and Dayano
Creek and impact the stream beds and rice fields near
the river banks.

Minimization of ground clearings, diversion of clean surface runoff away
from disturbed areas, recovery and use of topsoil, spoils management,
grading of work areas and channels, scheduling of construction during
dryer months, settling ponds and geotextile tubes, monitoring of Dayano
Creek and Magpayang River water quality for turbidity and total
suspended solids, and mine rehabilitation and decommissioning plan at
the end of mine life.

Geology and geomorphology - The Project is located in a complex
tectonic region. The nearest earthquake generators are the Philippine
Fault Zone, about 25 km west and the Philippine Trench, roughly 135 km
eastward. Five (5) volcanoes are within 200 km from the Project site. The
most active, Mt. Hibok-Hibok, is 103 km westward.

Ground shaking and liquefaction of tailings from
strong earthquakes can cause failure of the proposed
TSF. Ground shaking coupled with water saturation of
the waste rock dump can weaken the dump. Open pit
mining can cause instability of the pit wall or adjacent
areas, The same effects may be expected from
underground mining. During closure, the TSFs, waste
rock dumps, and open pit are vulnerable to slope
failure and erosion.

Geotechnical site investigation and engineering design prior to
earthworks following the guidelines of the Australian National Committee
on Large Dams, implementation of design with strict quality control,
regular stability inspection and monitoring, observance of a buffer zone
together with rock fall protection fences and bund from the edge of the
TSF embankment and waste rock dump, emergency planning and testing,
and mine rehabilitation and decommissioning.

Terrestrial biology — Four habitats are distinguished: remnant forest, agro-
agricultural, secondary forest, and wetland. At the flooded open pit, the
threatened Philippine Duck Anas /uzonica was observed. The local
residents, including the Mamanwas, gather rattan and wood for lumber
and hunt wildlife for food and livelihood.

Loss of grassland, wetland habitats, and natural plant
succession mechanisms near the pit and at the waste
rock dumps. Wildlife at the Project site and vicinities
will be displaced because of dust and noise.

On the other hand, the Project will lessen the

anthropogenic pressures on the remaining forests and
wildlife for food and livelihood.

Enrichment planting along the edges of the Siana property to constitute
the buffer zone, enforcement of wildlife hunting ban within the property,
flora and fauna protection programs in the Project’s Social Development
and Management Program (SDMP), and mine rehabilitation and
decommissioning.

Water

Hydrology and hydrogeology ~ The 240-ha Siana property is within the

The flooded open pit with a total estimated volume of

Monitoring of pit dewatering throughout the year and opening of the

cmp >

125°30" 125°40° 125°50°

DINAGAT
ISLAND
g
SIARGAO
ISLAND

NVOQALVNIA

Lake
Mainit

LEGEND :
Coastline

=~ River course

BK Road Network

L - JV surface rights

125°30'

EIS of the
Project regional site location Siana Gold Project PF.{4

igure No.

EIS of the Siana Gold Project

Baseline Profile

Key Impacts

Environmental Management Measures

5,700-ha catchment of the Magpayang River. The Spanish Ditch to the
north, Magpayang River to the west, and the Dayano Creek to the south
drain the property. The streams are the community's water source for
irrigation, washing of clothes, bathing, and care for animals as well as fish
source. Magpayang River drains into Lake Mainit which has a catchment
size of roughly 87,100 ha (Lake Mainit Development Alliance). Lake
fisheries provide food and livelihood for about 31 barangays in 4
municipalities and 2 provinces. The lake drains into the Bohol Sea.

BMP simulated rainfall to determine current flood conditions. Flooding
occurred for 133 days in a year at depths ranging from 0.02 m to 0.79 m
along Dayano Creek and from 0.01 m to 1.58 m along Magpayang River.
The simulation excluded backflows from Lake Mainit.

Three (3) main aquifers are noted: the alluvial aquifer, highly weathered
bedrock saprolite aquifer, and the bedrock fractured aquifer. Springs and
shallow wells are the sources of potable water. In 2005, GRC established
a potable water supply and distribution system for Breys. Cawilan, Siana,
and Dayano using the pit water.

82 million m® needs to be dewatered prior to
redevelopment. Water from the pit will discharge into
Dayano Creek and Magpayang River. An uncontrolled
release may alter the channel geometry and cause
flooding.

During operations, annual water inflows to the pit are
estimated at 5.9 million m’ from groundwater and
1.06 million m? from rainfall. Most of the rainfall
occurs between November and March. This can flood
the open pit and underground works.

The ground clearings and other earthworks will
increase surface runoff from the development area.
This can cause flooding and erosion which will impact
the adjacent ricefields.

Underground works can cause the drying of rivers and
wells in the immediate vicinity of the open pit.

diversion structures of the irrigation dam to divert water to the ricefields
during high rainfall periods.

Hydrological studies; pit perimeter drainage, dewatering bores, and
pumps; drainage channels, settling ponds, and geotextile tubes;
emergency planning and testing; and mine rehabilitation and
decommissioning.

Detailed hydrogeological studies, prediction of hydrological impacts,
formulation and implementation of hydrologic control measures.

Water quality - The water quality of streams within and downslope of the
Siana mine including Lake Mainit does not show any effects of prior
SURICON operation and current gold small-scale mining. A tentative
classification of streams following DAO No. 1990-34 shows total coliforms,
oil and grease, phenols, and phosphates as phosphorus as limiting factors
to a Class C or D classification. The same applies to Lake Mainit which was
classified by EMB Region 13 as Class A. The pit water is classified as Class
A.

The sediment sampling results indicate no significant elevation of copper
(Cu), mercury (Hg), cadmium (Cd), and arsenic (As) downslope of the
Siana property. For lead (Pb) and zinc (Zn), a rise in concentration
downstream is discernible.

The potential impacts to the receiving streams include
turbidity from eroded sediment and released tailings;
toxicity to terrestrial and aquatic life from accidentally
released chemicals like NaOH, CuSOs, HCI, NaCN, and
diesel; heavy metals in released tailings, e.g., As, Cr,
Cu, Hg, Mn, Pb, and Zn; acid mine drainage (AMD);
sewerage, and solid waste.

A Langrangian dispersal modelling was conducted to
determine the areas within Lake Mainit that will most
likely be affected by the release of sediment or tailings
via the Magpayang River. The potential impact areas
include the easternmost coast of Mainit, coast of
Alegria, and to a lesser degree, the coast of Kitcharao.

The management measures for sediment were discussed earlier. Tailings
will be managed through cyanide detoxification of tailings prior to
discharge to tailings pond and other measures listed previously.

Oil, grease, and other chemicals will be managed through personnel
training, physical containment systems, and procedures on transport,
handling, storage, and disposal of chemicals and wastes.

For AMD, the measures will include acid tests on selected blasthole
cuttings; waste rock classification into potentially and non-acid forming
and appropriate placement of materials in the dump.

For solid waste: waste segregation, composting or disposal of waste to
recyclers, landfilling. Individual sewage and wastewater treatment
systems will be installed for each building.

Freshwater biology — Along Magpayang River, Motorpool which had
rocky-stony substratum and riffle areas hosted the highest number of
aquatic insects including the sensitive types. Going downstream, the river
substratum was sandy and muddy and the number of aquatic insects
decreased. The intermediate host of the blood fluke Schistosoma
japonicum was found in Dayano Creek downslope of the Siana pit.
Plankton collection was low probably due to the heavy rains. From

The proposed Project can cause stressors that are
directly toxic to freshwater biota such as heavy
metals, high pH, reduced DO, CuSO,, NaCN, NaOH,
HCI, and diesel.

There are also non-toxic stressors that can affect

ecosystems and biota like flow (from pit dewatering or
tailings water release) and turbidity.

The applicable management measures are discussed in Hydrology and
Hydrogeology and Water Quality.

e sil Yt and nait are causht in th,

wary

EIS of the Siana Gold Project

Baseline Profile

Key Impacts

Environmental Management Measures

interviews, tilapia, hito, biya, dalag, igat, and pait are caught in the rivers.

Based on Tumanda et a/’s (2005) Lake Mainit assessment, areas close to
the ricefields along the influent rivers had very low water clarity; those
close to the Malimono Range had higher visibilities. Pb was rarely
detected; Cd was measured in several locations. Coliform counts were
highest in Mainit and San Roque.

BMP observed 13 genera of phytoplankton and 5 genera of zooplankton
in the lake in 2005 - much lower than those reported in 1971, 2003, and
2004 in terms of both individuals and species. The station near the
Magpayang River mouth had the least numbers.

BMP noted 10 species of fish caught in the lake in 2005 compared to
about 12 recorded in 1971. According to fishermen, the decline in fish
catch was due to overfishing. The dominant fish caught was the benthic
gobiod species. Water column species were very few.

Air

Meteorology - The climate at the Project site is Type Il - no dry season
and a very pronounced maximum rain period from November to
February. Based on Surigao City data, the average annual rainfall is 3,573
mm and the average prevailing wind speed and direction is 2.4 m s*
bearing 143°. The two-years’ and hundred years’ 24-hour storms have
precipitations of 204.8 mm and 593.6 mm.

The high rainfall increases the likelihood of erosion,
flooding, overtopping, and slope failure of Project
structures and facilities.

The relevant management measures are discussed in Hydrology and
Hydrogeology and Water Quality.

Air Quality and noise — Monitoring stations were established N, W, SW,
and $ of the Siana property. Ambient concentrations of particulate
matter 10 micron (PM-10), total suspended particulate (TSP), sulfur
dioxide (SO,), and nitrogen dioxide (NO2) were minimal. Ambient noise
measurements exceeded the standards.

Dust and noise are the major impacts of the Project.
For Brgy. Cawilan, Puroks Bulawanon and Malipayon 1
which are close to the waste rock dump, process
plant, and mine services area are predicted to have
ambient TSP and noise exceed the standards. The
same is expected for Puroks Riverside and Relocation
of Brgy. Siana.

GRC will impose a buffer or exclusion zone from the TSF and waste rock
dump perimeter. The additional measures are personnel training on
equipment use and maintenance; dust suppression through water sprays,
enclosures, and barriers; less noisy and shielded equipment; and dust and
noise PPEs to workers.

People

Socio-economics- The direct impact barangays of the Project are Brgy.
Cawilan, Tubod and Brgys. Siana and Dayano, Mainit. The indirect impact
barangays are Brgy. Del Rosario, Tubod; Brgy. Magpayang, Mainit; and
Brey. Pongtud, Alegria. Agriculture is the predominant economic activity.
A participatory appraisal in 2005 highlighted a general decline in
agricultural productivity in the last 25 years. Average monthly cash
incomes were reported at P 1,000 to P 11,000.

The positive impacts are direct and indirect
employment, national and local taxes, and community
programs.

The negative impacts are the adverse effects on
farming, fishing, land, water, and property from the
eroded sediment, tailings, chemicals, and flooding.

A maximum of 20 family groups engaged seasonally in

During pre-construction, GRC will inventory the local skills, suppliers, and
contractors. Based on Project needs, skill gaps will be identified and
training programs for local residents conducted. At construction and
operation, GRC will implement the employment policy agreed upon with
the impact barangays. During mine closure, GRC will provide
retrenchment package and support programs to its employees. The
transfer of social assets and services like water and electricity will be

cmp >

EIS of the Siana Gold Project

Baseline Profile

Key Impacts

Environmental Management Measures

In 2005, local leaders identified as major problems potable water system,
employment and livelihood opportunities, agricultural inputs, and health
services. GRC, though still in the exploration stage, implemented
community programs including a potable water supply.

Household surveys in 2005 disclosed an 86 % and 80 % Project acceptance
in the direct impact and indirect barangays, respectively. The meetings
with local leaders and residents of the direct impact barangays in April
2008 confirmed the high Project acceptance.

small-scale gold mining will be displaced. GRC allowed
these groups to operate with the understanding that
they will vacate the area once development works by
the company commence.

discussed with the communities.
For the SDMP, GRC will adopt the community-driven development
approach. To prevent the adverse effects on community livelihoods and
resources, the management measures for erosion and sediment, tailings,
chemicals, and flooding will be implemented.

Culture Some 20 Mamanwa families reside in makeshift houses in Purok
Bulawanon, Brey. Cawilan. Most rely on wage labor, supplemented by
backyard gardening, wood gathering, gold panning, and hunting. Since
2002, GRC employed Mamanwa males from Alegria, Mainit, and Tubod as
security guards and utility men on a work rotation basis.

Mamanwa acculturation and discrimination.

Inclusion of qualified Mamanwas in priority hiring, provision of training to
those who have the potential, and the preservation of Mamanwa culture
and improvement of social services for the Mamanwas as part of the
spp.

Public health — Filariasis, schistosomiasis, and malaria are endemic
diseases. The leading causes of illness are acute respiratory infection,
pneumonia, diarrhea, bronchitis, tuberculosis, skin diseases, influenza,
and hypertension. For Mainit and Alegria, schistosomiasis is a leading
cause of illness. The leading causes of death are pneumonia, tuberculosis,
septicaemia, cerebro-vascular accident or stroke, heart diseases, cancer,
and diabetes mellitus. For Alegria, schistosomiasis is a leading cause of
death.

Since 2003, GRC provided to the community a full-time doctor and nurse,
medicines, and feeding programs to the malnourished children.

Spread of diseases by migrant workers, vector- and
water-borne diseases, traffic hazards, respiratory
diseases, rockfalls from the TSF and waste rock
dumps, dust, noise, toxic chemicals, and heavy metals.

Hiring and regular medical check-up of all employees, contractors, and
selected samples from the impact barangays; implementation of
Department of Health programs for vector-borne diseases; continuation
of GRC’s community water treatment and distribution system; vehicle
speed limits, safety signages, and pedestrian walkways and restriction;
management measures for dust, noise, tailings, and chemicals. To ensure
safety along the edges of the TSF and waste rock dump, some 42 to 56
households in Brgy. Siana and 7 to 13 households in Brgy. Cawilan may be
relocated.

Table of Contents i

EXECUTIVE SUMMARY..
1. BRIEF PROJECT DESCRIPTION...
2. BRIEF SUMMARY OF PROJECT'S EIA PROCESS .
EIA Team...
EIA Study Period.
EIA Study Area.
EIA Method ..
Summary of Public Participation ..
SUMMARY OF BASELINE CHARACTERIZATION.
SUMMARY OF IMPACT ASSESSMENT AND ENVIRONMENTAL MANAGEMENT PLAN...
SUMMARY OF ENVIRONMENTAL MONITORING PLAN.....
. EMF AND EGF COMMITMENTS...
1 BASIC PROJECT INFORMATION...
2 PROJECT’S EIA PROCES:
TERMS OF REFERENCE OF THE EIA STUD’
EIA TEAM......
EIA STUDY SCHEDULE ....
EIA STUDY AREA.
EIA METHODOLOGY.
PUBLIC PARTICIPATION...
3 PROJECT DESCRIPTION ....
PROJECT LOCATION AND AREA...
PROJECT BACKGROUND AND RATIONALE...
PROJECT ALTERNATIVES ...
PROJECT DEVELOPMENT PLAN AND PROJECT COMPONENTS...

Project Development Plan.

an Rw

Project Components...
DESCRIPTION OF PROJECT PHASES
Open Pit Mining .

Underground Mining.

Abandonment.
Wastes, Issues, and Control Measures
MANPOWER REQUIREMENT:
PROJECT COST.
PROJECT DURATION AND SCHEDULE.
Pre-Construction and Construction...

Operations ..

Closure ..

4 BASELINE ENVIRONMENTAL CONDITIONS, IMPACT ASSESSMENT AND MITIGATION...
THE LAND....

Land Classification and Use

Geology and Geomorphology.

Pedolog
Terrestrial Biology ..
THE WATER.
Hydrology and Hydrogeology
Water Quality...
Freshwater Biology.
THE AIR......

one

ii Table of Contents

Climate.
Air Quality and Noise.
THE PEOPLE..

Socio-Economics and Public Health

Culture...
5 ENVIRONMENTAL RISK ASSESSMENT...
METHODOLOGY AND EXCLUSIONS...
RISK SCREENING...
HAZARDS ANALYSIS.
Sodium Cyanid

Hydrochloric Acid

Sodium Metabisulfite

Ammonium Nitrate Fuel Oil
Waste Rock Dum|

Tailings Storage Facility.
QUANTITATIVE RISK ASSESSMENT ..
NaCN, HCI, and SMBS
ANFO.

Waste Rock Dum|

Tailings Storage Facility.
Open Pit...
6 ENVIRONMENTAL MANAGEMENT PLAN ...
IMPACTS MANAGEMENT PLAN...
SOCIAL DEVELOPMENT FRAMEWORK ....
IEC FRAMEWORK .
EMERGENCY RESPONSE POLICY AND GUIDELINES...
Scope of ERPP...
Emergency Response Team

Emergency Response Training.
Personal Protective and Other Equipment.
Notification Procedures.

Evacuation and Personnel Accountability ..

Emergency Procedures...
ABANDONMENT POLICIES AND GUIDELINES
ENVIRONMENTAL MONITORING PLAN....

Self-monitoring Pla

Multi-Sectoral Monitoring Framework
Environmental Guarantee and Monitoring Fund Commitment.
INSTITUTIONAL PLAN FOR EMP IMPLEMENTATION 6-53

7 REFERENCES

8 ANNEXES...

Table of Contents iti

TABLES

Table ES 1.
Table ES 2.
Table ES 3.
Table ES 4.
Table ES 5.
Table ES 6.

Table 2-1.
Table 2-2.
Table 2-3.
Table 2-4.
Table 2-5.
Table 3-1.
Table 3-2.
Table 3-3.
Table 3-4.
Table 3-5.
Table 3-6.
Table 3-7.
Table 3-8.
Table 3-9.
Table 4-1.
Table 4-2.
Table 4-3.
Table 4-4.
Table 4-5.
Table 4-6.
Table 4-7.
Table 4-8.
Table 4-9.

Table 4-10.
Table 4-11.
Table 4-12.
Table 4-13.
Table 4-14.
Table 4-15.
Table 4-16.
Table 4-17.
Table 4-18.
Table 4-19.
Table 4-20.
Table 4-21.
Table 4-22.
Table 4-23.
Table 4-24.
Table 4-25.

ome

Parameters of the Siana Gold Project .
BMP’s EIA Team ...

EIA study scope and methodology...
Key findings on the environmental baselines...

on we

Environmental impacts and management plan ...

Environmental monitoring plan .

Major issues of the Siana Project ..

BMP’s EIA Team and module assignments..

EIA study period ...
EIA Methodology
Public participation .

Project alternatives and evaluation...

Project facilities and surface areas...
Chemicals with significant hazard ratings ..

Planned open pit material movements
Chemicals with significant hazard ratings
Wastes, issues, and control measures by Project phase
GRC’s manpower requirements ..
Capital cost estimate for the Siana Gold Project....
Post-commissioning capital estimates
Chemical analyses of waste rocks and tailings .
Project compliance with DENR MO No. 99-32 ..
Bird species diversity indices in 8 sites in the Siana Gold Project in Surigao del Norte, May 2008.

Tributaries of Magpayang River ..
Details of sampling episodes
Classification of water bodies based on sampling results ....
Tentative classification of water bodies.
Population of impact barangays, 1995, 2000 and 2007.....
Population density of impact barangays, 2007.....
Internal revenue allotment, impact barangays, 2008...
Facilities in the impact barangays, April 2005 ...
Elementary Schools in Impact Barangays, May, 2005...
Number of farmers and average farm size, February 2005.
Average yields per hectare, February 2005.
Maximum yield of rice crop in the respondent Barangays for the past 30 years
Existing agricultural facilities in respondent Barangays ....
Average fish catch by Barangay regardless of gears for the past 20 years...
Distribution of samples by barangay...
Educational attainment of samples (2005) vs. CARAGA Region (2004)..
Household Appliances...
Occupational profile, impact barangays, May 2005...
Project Approval
Reasons for Approving and Disapproving Project ..
Municipal health personnel, Tubod, Alegria, and Mainit .
Ten leading causes of morbidity, Tubod, 2000 - 2004

Table of Contents

Table 4-26.
Table 4-27.
Table 4-28.
Table 4-29.
Table 4-30.
Table 4-31.
Table 5-1.
Table 5-2.
Table 5-3.
Table 5-4.
Table 5-5.
Table 5-6.
Table 6-1.
Table 6-2.
Table 6-3.
Table 6-4.
Table 6-5.
Table 6-6.

FIGURES

Figure ES-1.
Figure 1-1.
Figure 2-1.
Figure 3-1.
Figure 3-2.
Figure 3-3.
Figure 3-4.
Figure 3-5.
Figure 3-6.
Figure 3-7.
Figure 3-8.
Figure 3-9.
Figure 3-10.
Figure 3-11.
Figure 3-12.
Figure 3-13.
Figure 3-14.
Figure 3-15.
Figure 3-16.
Figure 3-17.
Figure 3-18.

Figure 3-19.
Figure 3-20.
Figure 3-21.

Figure 4-1.
Figure 4-2.
Figure 4-3.

Ten Leading Causes of Morbidity, Mainit, 1997 - 2004. 4-84
Ten leading causes of morbidity, Alegria, 1997 - 2004
Ten leading causes of mortality, Tubod, 2001 - 2004
Ten leading causes of mortality, Mainit, 2002 - 2007
Ten leading causes of mortality, Alegria....

Changes in Mamanwa Culture, by cultural domain, 17" Century to present...

Risk screening of chemicals ....

Suggested probability values...

Suggested consequence categorie
Estimation of individual risks for NaCN, HCI, SMBS, and ANFO...
Damage caused at different incident levels of thermal radiation ...

Failure modes and effects analysis for the waste rock dump, TSF, and open pit...

Impacts management plan...

Social development plan ...
Information, education and communication plan...
Basic elements of the emergency procedures...

Environmental monitoring plan.

Composition and functions of MMT..

Siana Gold Project and impact communities.

Project site map...

EIA study area.

Project location and impact areas..
Corporate structure of Greenstone Resources Corporation

Geologic cross sections
Major features of the Siana property
General arrangements map...
TSF stage 2 : Crest @ RL65Sm.
Typical TSF embankment sections...
TSF construction stage 1 and 2.
TSF construction stage 3 and 4.
TSF construction stage 5 and 6.
Waste rock dump design...
Process plant site layout plan ...
Process plant general elevations.
Stormwater drainage design.
Gold cyanidation flowsheet ..
Detoxification piping and instrumentation diagram...
Gantt Chart of Project construction activities...
Annual pit cross sections ...
Underground mining conceptual plan .
Additional Cu -Pb and Zn flotation circu
Organizational chart ...
Land classification map...
Land use map of the Magpayang River catchment.
Landsat 7 natural color image of Northern Mindanao...

Table of Contents v

Figure 4-4,
Figure 4-5.
Figure 4-6.
Figure 4-7.
Figure 4-8.
Figure 4-9.

Figure 4-10.
Figure 4-11.
Figure 4-12.
Figure 4-13.
Figure 4-14.
Figure 4-15.
Figure 4-16.
Figure 4-17.
Figure 4-18.
Figure 4-19.
Figure 4-20.
Figure 4-21.
Figure 4-22.
Figure 4-23.
Figure 4-24.
Figure 4-25.
Figure 4-26.
Figure 4-27.
Figure 4-28.
Figure 4-29.
Figure 4-30.
Figure 4-31.
Figure 4-32.
Figure 4-33.
Figure 4-34.
Figure 4-35.
Figure 4-36.
Figure 4-37.
Figure 4-38.
Figure 4-39.
Figure 4-40.
Figure 4-41.
Figure 4-42.
Figure 4-43.
Figure 4-44.
Figure 4-45.
Figure 4-46.
Figure 4-47.
Figure 4-48.
Figure 4-49.
Figure 4-50.

pone

Slope map of Magpayang River catchment.

Geomorphological map of the Magpayang River catchmen

Regional geologic map.

Regional stratigraphy

Subduction zones and active volcanoes...
Philippine significant earthquakes, 1608 - 2002...
Peak horizontal acceleration amplitude in the Philippine regio

Perspective view of the proposed project facilities.
Soil map.
Flora and fauna sampling plots and transects...
Magpayang River and Lake Mainit catchments.
Magpayang and Dayano flow measurements...
Springs, wells, and irrigation dams.
River survey for flood study...
Water, sediment, and aquatic biology sampling stations.
The Roehl Curve.
Estimated settling velocity for different sediment sizes (Jenkins, 2002).
Particle dispersal modeling ...
Impact areas of sediment or tailings release.
Climate map of the Philippines.
Line chart for mean monthly and greatest daily rainfall

Line chart of mean number of rainy days.
Estimated rainfall for 24-hour storms of various return periods...

Wind roses....
Air quality sampling stations.
Air quality impacts modeling - TSP from minin,
Air quality impacts modeling - TSP from TSF and waste rock dump....
Air quality impacts modeling - TSP from generator...
Air quality impacts modeling — TSP from all sources...
Air quality impacts modeling - SO, from generator...
Air quality impacts modeling - NO, from generator...
Noise model.
Impact barangays.
Social map of Cawilan...
Social map of Siana
Social map of Dayan:
Social map of Del Rosario
Social map of Magpayan
Social map of Pongtud.
Population distribution by age and gender.
Population distribution by age by barangay...
Highest educational attainment...
Residential house and lot tenure.
Roofing materials...
Water source...
Toilet...
Garbage disposal...

vi

Table of Contents

Figure 4-51.
Figure 4-52.
Figure 4-53.
Figure 4-54.
Figure 4-55.
Figure 4-56.
Figure 4-57.
Figure 4-58.
Figure 4-59.
Figure 4-60.
Figure 4-61.
Figure 4-62.
Figure 4-63.
Figure 4-64.
Figure 4-65.
Figure 4-66.
Figure 4-67.
Figure 5-1.

Figure 6-1.

PHOTOS

Photo 2-1.
Photo 2-2.
Photo 2-3.
Photo 2-4.
Photo 2-5.
Photo 2-6.
Photo 2-7.
Photo 2-8.

Photo 2-9.
Photo 2-10.

Photo 2-11.
Photo 2-12.
Photo 2-13.
Photo 2-14.

Photo 2-15.
Photo 2-16.
Photo 2-17.

Photo 2-18.
Photo 2-19.
Photo 2-20.

Monthly household incomi

Monthly household expenditure.
Social problem:
Monthly income and Project approval conditioned on the Barangay.

Educational attainment and Project approval conditioned on the Barangay...

Occupation and Project approval conditioned on the Barangay.

Religion and Project approval conditioned on the Barangay...

Monthly income and Project approval conditioned on educational attainment.

Monthly income and Project approval conditioned on occupations - business, etc...

Monthly income and Project approval conditioned on occupations - farmer, etc.

Monthly income and Project approval conditioned on occupations - fisherman, etc...

Monthly income and Project approval conditioned on occupations - housekeeper, etc.

Monthly income and Project approval conditioned on occupations - laborer, etc.

Monthly income and Project approval conditioned on occupations - seaman, etc...

Monthly income and Project approval conditioned on occupations - technician, etc..

Monthly income and Project approval conditioned on occupation — welder...
MPSA No. 184-2002-XIII and the Ancestral Domain Claim of the Mamanwa Tribe...

Houses downslope of proposed waste containment sites...

Environmental monitoring stations...

2-22
2-22
2-22

The original First-Level Scoping of the Siana Gold Project (22 December 2004)...

The original Second-Level Scoping at the GRC corehouse (15 January 2005). ....
Mainit Mayor Gatpolintan addresses the crowd.

Cawilan’s George Leros wanted to know if crops damaged by the Project would be compensated. ... 2-22
2-22
2-22
2-23

GRC’s G Edwards responds to a participant's question.

Community timelining and situational analysis at Brgy. Pongtud, Alegria (13 January 2005)...

Community timelining and situational analysis at Brgy. Magpayang, Mainit (13 January 2005).

Community timelining and situational analysis at Brgys. Siana and Dayano, Mainit (14 January 2005). .. 2-
23

Community timelining and situational analysis at Brgy. Cawilan, Tubod (14 January 2005)..... 2-23

Brey. Pongtud residents doing the trend diagram for the participatory livelihood and resources

assessment (15 February 2005).. 2-23
2-23
2-23

2-24

Brey. Pongtud residents present their output tables and diagrams.

Participatory resources and livelihood assessment at Brey. Cawilan (16 February 2005)...

Participatory resources and livelihood assessment at Brgy. Dayano (16 February 2005). ..

Brgy. Magpayang residents listen to the objectives of the participatory assessments (17 February 2005).
2-24

Brey. Siana residents build up their diagrams for the participatory assessment (17 February 2005). .. 2-24
Grassroots IEC on the Siana Project at Brgy. Cawilan (20 March 2005). 2-24
BHWs doing the community map as guide for the selection of samples for the household survey (29
April 2005).
BHWs get ready to present their community maps
The Re-scoping Meeting for the Project (27 March 2008)

Siana Brey. Kgwd. Pagapong inquires about the effects of the Project to the irrigation water (24 April
2008). .. 2-25

2-24
2-24
2-25

bmp '<

Table of Contents vii

Photo 2-21.
Photo 2-22.
Photo 3-1.
Photo 3-2.
Photo 3-3.
Photo 3-4.
Photo 3-5.

Photo 3-6.

Photo 3-7.

Photo 3-8.

Photo 3-9.

Photo 3-10.
Photo 3-11.
Photo 3-12.
Photo 3-13.
Photo 3-14.
Photo 3-15.
Photo 3-16.
Photo 3-17.
Photo 3-18.
Photo 3-19.
Photo 3-20.
Photo 3-21.
Photo 3-22.
Photo 3-23.
Photo 3-24.
Photo 3-25.
Photo 3-26.
Photo 4-1.

Photo 4-2.
Photo 4-3.
Photo 4-4.
Photo 4-5.
Photo 4-6.
Photo 4-7.
Photo 4-8.

Photo 4-9.
Photo 4-10.

Photo 4-11.

Photo 4-12.
Photo 4-13.
Photo 4-14.

Bone

Siana SK Chairman A Odtojan is concerned with mine rehabilitation.

Cawilan Brgy. Captain Juanite discusses the Bagondol issue.
The flooded Siana open pi

The dried and grassy portion of SURICON’s tailings pond 3

The dried tailings pond 1..

The grassy waste dump 2 immediately north of the flooded pit.

Residents of the impact barangays dig the trench for the water distribution pipeline donated by GRC. ..3-
12

Pipe laying by the barangay residents. .3-12
GRC staff fixes the pipe network... .3-12
The potable water treatment plant donated by GRC to the three (3) direct impact barangays. .3-12

3-12
.3-12
3-13
3-13
3-13

The Siana Elementary School Reading Center Shed GRC helped to build.
GRC also funds the brushing of school permises.

The beautification of school buildings is part of GRC’s community assistance program.

GRC staff donates school supplies to the children.

The children of Brey. Dayano benefit from the company’s feeding program.

GRC’s feeding progam at Brey. Siana. . 3-13
The feeding program at Brgy. Cawilan. .. 3-13
The medical clinic and ambulance GRC provides to the direct impact barangays. 3-13

GRC’s community medical clinic is equipped with a dental chair.

A barangay resident has her blood pressure read by GRC’s nurse...
GRC’s Clean and Green Program provides the barangays with vegetables for plantation.

GRC distributes seedlings to the students of Siana Elementary School...
Seedlings distribution at the Tubod National High School. ..
Tree planting along the Siana roadside...
Tree planting by members of the Union of Christian Churches of the Philippines.
One of three (3) children’s playgrounds donated by GRC to the direct impact barangays.
Atypical layout of geotextile tubes in a construction site.
A cyanide SO,-air detoxification circuit (AM King Industries, Inc.)

Materials at the waste rock dump are mined, crushed, and the heavy fines recovered in the sluice box
and placed in sacks. ..

The gold CiL plant southeast of Tailings dam 3....

The unproductive coconut grove in Brgy. San Pedro, Tubod.
Coconut intercropped with rainfed paddy rice in Brey. Cawilan, Tubod....

Irrigated paddy rice on the alluvial plain of Brgy. Magpayang, Mainit
The dense limestone forest of karst landscape east of the open pit.
Abundance of Golden Kuhol in paddy rice in Brgy. Magpayang, Mainit.

This sediment plume along Magpayang River immediately west of the planned TSF originates from the
ricefields of Brgy. Del Rosario, Tubod. 12

4-12

A close-up view of the same sediment plume taken during a rainy day...

The Station 1 transect runs parallel to Magpayang River which is bordered by limestone karst hills to the
west and agricultural fields to the east 4-17

The Station 2 transect is in the vicinity of Cawilan Creek which supplies irrigation water to the extensive

ricefields. 24-18
Station 4 was at the edge of the flooded open pit. 4-19
The Station 6 transect passes through paddy fields near Dayano Creek. . 4-19

The Waste rock dump at Station 5 with its grassland or reed habitat is where the vulnerable Philippine
Ducks have been observed by locals to breed. .. e419

Table of Contents

Photo 4-15.

Photo 4-16.
Photo 4-17.
Photo 4-18.
Photo 4-19.
Photo 4-20.
Photo 4-21.
Photo 4-22.
Photo 4-23.
Photo 4-24.

Photo 4-25.
Photo 4-26.
Photo 4-27.

ANNEXES

Annex 8-1.
Annex 8-2.
Annex 8-3.
Annex 8-4.
Annex 8-5.
Annex 8-6.
Annex 8-7.
Annex 8-8.
Annex 8-9.

Annex 8-10.
Annex 8-11.

Station 7 is a waterlogged area for most part of the year. The tall grass and reed habitat supports a
population of waterbirds.... 4-19

4-22

Fishing using a huge net at Lake Mainit..

The irrigation dam at Magpayang River for Brgy. Magpayang. . 4-25
This irrigation dam at Dayano Creek services the rice fields of Brgy. Siana.. 4-25
The small irrigation dam across Cawilan Creek. ... 4.25

4-25
4-25
4-25
4-35

Some fields at Brey. Siana are irrigated by pumped water from Dayano River. .

Brey. Cawilan residents bathe and wash their clothes at Magpayang River near the bridge...

The fish cages and huts at the Siana Pit in 2005. To date, these structures no longer exist. ...

GRC’s Insoy Caballes collects the deep pit water sample from the Van Dorn Bottle. ..

An extended Mamanwa family, near the Mariano Darap Elementary School with Joel Pacatang (in hard
hat), the local guide...

Close-up of a “Lit-ag”, where the bait is tied to a rattan strip and held taut by a bent tree branch. .... 4-93

A kulasisi bird caught by the use of “Tugop”, an adhesive exudates from the Antipolo tree...

Gold panning, an alternative livelihood among Mamanwa women...

Scoping checklist.
Sworn statement of accountability of the proponent...

Sworn statement of accountability of the preparer:
Proof of public participation.
Baseline study support information.
Impact assessment and EMP support informatio
Profile of the impact municipalities
Heads of agreement between JCG resources and Bremer Resources ....

Deed of assignment between JCG Resources, Bremer Resources and Greenstone Resources Corporation
8-130

Highlights of meeting with officials of Brgys. Cawilan, Siana, and Dayano.
Transcription of the open forum of the public hearing on the EIA of Greenstone Resources...

Abbreviations

A&D Alienable and disposable

AAS Atomic absorption spectrophotometer

‘AEPEP Annual Environmental Protection and Enhancement Program
AMD Acid mine drainage

AMMTEC AMMTEC Ltd

ANCOLD Australian National Committee on Large Dams

APCFTL Annual per capita food threshold level

APCPTL Annual per capita poverty threshold level

APIS Annual Poverty Indicators Survey

ARD Acid rock drainage

ARI Average Return Interval

ASDMP Annual Social Development and Management Program
AWD All-wheel drive

BCM Bank cubic meters

BFAR Bureau of Fisheries and Aquatic Resources

BFS Bankable Feasibility Study

BHS Barangay Health Service

BHW Barangay Health Worker

BMG Bureau of Mines and Geosciences

BMP BMP Environment & Community Care, Inc.

Brey Barangay

cap Community Acquired Pneumonia

caVA Cardio vascular accident

cav> Cardio vascular disease

cBc Complete Blood Count

ceva Cerebro vascular accident

CHE Congestive heart failure

ciDss Comprehensive and Integrated Delivery of Social Services
ci Carbon-in-leach

cp Carbon-in-pulp

cites Convention on International Trade in Endangered Species of Flora and Fauna
copD Chronic Obstructive Pulmonary Disease

cpp Communist Party of the Philippines

cPTu Cone penetrometer testing with pore water pressure measurements
cRL CRL Environmental Corporation

ctwe Community Technical Working Group

DA Department of Agriculture

DAO DENR Administrative Order

DEC Diethyl Carbamazine

DENR Department of Environment and Natural Resources
pmmc Direct Mining and Milling Cost

DNA Deoxyribonucleic acid

DOH Department of Health

Dost Department of Science and Technology

sary 2009

Abbreviations

bot Department of Tourism
ECC Environmental Compliance Certificate

ECM Environment and Community Manager

EFA Ecological Function Analysis

EIA Environmental Impact Assessment

EIARC EIA Review Committee

EIS Environmental Impact Statement

eB Environmental Management Bureau

EMBRO EMB Regional Office

EPEP Environmental Protection and Enhancement Program
ERA Environmental Risk Assessment

ERPP Emergency Response Preparedness Program

ERT Emergency Response Team

ESS Environmental Systems and Services Pty Ltd

FGD Focus group discussion

FISRWG Federal Interagency Stream Restoration Working Group
FMRDP Final Mine Rehabilitation and Decommissioning Plan
FMRDF Final Mine Rehabilitation and Decommissioning Fund
Fos Factor of Safety

FRTR Federal Remediation Technologies Roundtable

GCA Graeme Campbell and Associates Pty Ltd

GHD GHD Pty Ltd

Gl Galvanized iron or Gastro-intestinal

GPs Global Positioning System

GRC Greenstone Resources Corporation

HOPE High-Density Polyethylene

IBC Intermediate bulk container

lec Information, Education, and Communication

IFC International Finance Corporation

P Indigenous People

IPRA Indigenous People’s Rights Acts

IR Individual risk

IRR Internal Rate of Return

ISCLT3 Industrial Source Complex — Long Term

ISCST3 Industrial Source Complex- Short Term

IUCN Internal Union for the Conservation of Nature and Natural Resources
Jeg JCG Resources Corporation

JORC Joint Ore Reserves Committee of the Australasian Institute of Mining and Metallurgy, Australian Institute of

Geoscientists and Minerals Council of Australia

KBCM Kilo bank cubic meters

KCGM Kalgoorlie Consolidated Gold Mines Pty Ltd
KT Kilotonnes

L Liter

Lcm Loose cubic meters

LMDA Lake Mainit Development Alliance

—< mpl
Abbreviations

mas Meters above sea level
mbsl Meters below sea level

mcc Merrill Crowe Corporation

McLuP Municipal Comprehensive Land Use Plan

MDE Maximum Design Earthquake

MEPEO Mine Environmental Protection and Enhancement Office
mg Milligram

MGB Mines and Geosciences Bureau

MGBRO MGB Regional Office

MMT Multipartite Monitoring Team

mo Memorandum Order

MOA Memorandum of Agreement

MPSA Mineral Production Sharing Agreement

MRF Mine Rehabilitation Fund

MRFC Mine Rehabilitation Fund Committee

MTF Monitoring Trust Fund

MWes Meyer Water Environmental Solutions

MWTE Mine Waste and Tailings Fee

NAAQS National Ambient Air Quality Standards

NAAQGV National Ambient Air Quality Guideline Values
NAF Non-Acid-Forming

NAG Net Acid Generation

NAMRIA National Mapping Resources Information Authority
NEDA National Economic and Development Authority
NGo Non-Government Organization

NEPA National Fire Protection Association

NPA New People’s Army

NPV Net Present Value

NNW North to northwest

NscB National Statistical Coordination Board

OBE Operating Basis Earthquake

OHSS Occupational health and safety standards

oscc Office of Southern Cultural Communities

PAF Potentially Acid-Forming

PAGASA Philippine Atmospheric Geophysical and Astronomical Sciences Administration
PAWB Protected Areas and Wildlife Bureau

PD Presidential Decree No.

PERF Philippine Employee Retirement Fund

PEZ Philippine Fault Zone

PHIVOLCS Philippine Institute of Volcanology and Seismology
PIA Philippine Information Agency

PICOP PICOP Resources, Inc.

PMP Probable maximum precipitation

POM Princeton Ocean Model

Abbreviations

sTP
SURICON
1B

TLV

TPY

TSF

TSP

TSS
TWA
ucs
uRTI
USEPA
USFHWA
uTl

WaAD
weT

Personal protective equipment

Quality Control

Repairs and maintenance

RedS Asia Incorporated

Republic Act

Resettlement action plan

Rehabilitation Cash Fund

Road Construction Noise Model
Recommended dietary allowance

Relative Humidity

Rural Health Unit

Rock mass rating

Run-of-mine

Rock quality designation

RSG Global Consulting Pty Ltd

Reference level

Second

Semi-autogenous grinding

Sediment Delivery Ratio

Southeast

Seismology Research Centre

South to southeast

Social Development and Management Program
Surigao Holdings and Investments Corporation
Standard penetration test

Sexually transmitted disease

Sewage Treatment Plant

Surigao Consolidated Mining Company
Tuberculosis

Threshold Limit Value

Tonnes Per Year

Tailings Storage Facility

Total Suspended Particulate

Total Suspended Solids

Time Weighted Average

Unconfined/uniaxial compressive strength
Upper respiratory track infection

United States Environmental Protection Agency
United Stated Federal Highway Administration
Urinary Tract Infection

Weak acid dissociable

Water pressure test
Chemical Symbols

ANFO

ZnSOx

Ammonium nitrate fuel oil
Arsenic

Biochemical Oxygen Demand
Cadmium

Cation Exchange Capacity
Cyanide

Cyanate

Carbonate

Copper

Copper Sulfate

Dissolved Oxygen

Pyrite

Hydrochloric acid
Mercury

Sulfuric acid

Hydrogen peroxide
Peroxymonosulfuric acid
Potassium

Median lethal concentration
Methyl isobutyl! carbinol
Manganese

Most probable number
Nitrogen

Sodium cyanide

Sodium hydroxide
Ammonium

Nickel

Nitrogen Dioxide
Phosphorus

Lead

Galena

Thiocyanate

Sodium isobutyl xanthate
Sodium Metabisulfite
Sulfur Dioxide

Total Dissolved Solids
Total Suspended Particulate
Total Suspended Solids
Zine

Sphalerite

Zinc Sulfate

EIS of the Siana Gold Project

EXECUTIVE SUMMARY

AKE MAINIT Prmary moact baragans

secosar oe brags

Figure ES-1. Siana Gold Project and impact communities

1. BRIEF PROJECT DESCRIPTION

Table ES-1 highlights the parameters of the Project. The location of the Project components vis-a-vis the communities

is shown in Figure ES-1.

Table ES 1, Parameters of the Siana Gold Project

Aspect

Description

Project location and area

The Siana Gold Project is located roughly 39 km south of Surigao City, northeastern
Mindanao. It is within the 240-ha Siana property, portions of which fall within Brey. Cawilan
of the Tubod Municipality and Brgys. Siana and Dayano of the Mainit Municipality, Province
of Surigao del Norte.

Rationale

Greenstone Resources Corporation (GRC) has blocked a probable reserve of 3.16 million t
grading 3.4 g t* Au and 8.5 g t” Ag, mineable by open pit for 4.5 years, in the Siana property
formerly operated by SURICON. GRC inferred additional resources extractable by
underground mining method which can prolong mine life to 10 years and result in the total
recovery of 720,000 oz Au and 1.34 million oz Ag. By adding a sulfide flotation circuit in the
process plant during underground mining, a Zn concentrate and combined Cu-Pb-Zn
concentrate can be produced.

GRC's redevelopment of the Siana mine will ensure that the remaining mineral resources
are extracted to the benefit of the local and national economies. It will also enable the
completion of a Final Mine Rehabilitation and Decommissioning Plan that will address the
physico-chemical stability risks spawned by SURICON’s sudden mine closure in 1990.

ome

Cc
January 2009

EIS of the Siana Gold Project

Aspect

Description

Components

The components of the Project are:

Dewatering of the open pit with current approximate depth of 90 m

b. Mining of the Siana gold deposit by open pit mining to an approximate depth of 200 m
below the surface from the existing floor depth of about 90 m, then by underground
mining over an approximately 200 m vertical interval

¢. Construction and operation of a 750,000 tonnes per year (TPY), expandable to 1
million TPY, cyanidation and flotation plant

d. Construction and operation of mine tailings ponds and waste rock dumps

e. Development and use of a mine camp, workshop, administration office, and 750 KVA
standby generator

f. Construction and use of a 1-km all-weather access road and a 65-tonne causeway
crossing and

8. Mine rehabilitation and decommissioning.

Project phases

The Project has two phases, namely, open pit and underground mining, roughly spaced 3
years apart.
For the open pit phase, the stages are:

a. Pre-construction — Community consultations and management program, exploration,
pre-feasibility study, environmental impact assessment and other environmental
studies, geotechnical studies, geochemical tests, hydrologic and hydrogeologic
investigations, feasibility study, land acquisition (for the road), permitting, detailed
engineering, and procurement

b. Construction — Installation of environmental and social management systems; power
line and substation; access road and causeway crossing construction; pit dewatering
and development; construction of tailings storage facility (TSF) and pipelines, waste
rock dumps, process plant and ancillaries, mine services area, administration building,
accommodations, water supply, sewage treatment, stormwater and sediment control
system; and plant commissioning

¢. Operation — open pit mining, gold cyanidation, cyanide detoxification, build-up of TSF
and waste dump, implementation of environmental protection and enhancement
program (EPEP) and social development and management program (SDMP), periodic
review of final mine rehabilitation and decommissioning plan (FMRDP).
For the underground mine, the stages are:
a. Pre-construction — Exploration, detailed hydrology and geotechnical studies,
feasibility study, detailed engineering, and procurement
b. Construction - Development of portal and decline, electrical substation, waste and
ore levels, ventilation raises, and fill batch plant, and installation of flotation circuits
at the process plant
¢. Operation — Mining by up-hole benching or other suitable technique, void filling,
flotation and gold cyanidation, cyanide detoxification, build-up of TSF,
implementation of EPEP and SDMP, and periodic review of FMRDP.
For both the open pit and underground mines, the abandonment activities include the
implementation of FMRDP. The activities include the removal of wastes, dismantling of
plant structures, re-flooding of open pit and underground workings, drying of tailings pond,
recontouring and drainage works, spread of topsoil and revegetation, retrenchment
package and labor support programs for the employees, and transfer of social assets.

Process

The open pit cycle involves drilling, blasting, loading, and hauling of ore to the run-of-mine
(ROM) pad and waste rock to the TSF or waste rock dump.

From the ROM pad, the ore is brought to the process plant for crushing and grinding, gravity
concentration, and cyanidation. The gold and silver adsorbed in the carbon is stripped and
recovered in electrowinning cells. The tailings prior to discharge to the TSF go through the
cyanide detoxification plant.

The underground mining cycle entails developing strike drives to the extent of
mineralization, then retreating to a central pillar by drill and blast. The broken ore is loaded
into low-profile trucks and hauled to the surface.

A flotation circuit is added to the gold cyanidation plant to allow recovery of Zn concentrate

bmp 4

EIS of the Siana Gold Project

Aspect

Description

and Cu-Pb-Zn concentrate.

Production capacity

The process plant will have a capacity of 750,000 TPY expandable to 1 million TPY.

Types of major waste streams

The Project’s wastes are:
* All Phases — Domestic solid waste, sewage, surface runoff and suspended sediments,
dust, noise, and used oil
* Construction — Pumped out pit water and suspended sediments, waste rocks, reagent
spills, and tailings
* Operations - Waste rocks, surface runoff and suspended sediments, reagent spills,
tailings, and supernatant tailings water

* Abandonment — Unnecessary structures, equipment, and ancillaries, surface runoff
and suspended sediments, and dust

Manpower

GRC estimates its peak manpower requirements during construction and operations at 350
and 500, respectively. During construction, the contractor is expected to require an
additional 350 personnel

Project cost

The total capital cost for a 750,000 TPY open pit mining operation is US $ 60 million.

Project duration and schedule

Permitting works, detailed engineering, procurement, and construction will require 1.5
years, The estimated life of the open pit and underground mineral resource is 10 years.
Mine decommissioning and rehabilitation works are expected to take 0.5 year. Hence, the
total project life is 12 years.

EIA Team

Table ES 2. BMP’s EIATeam

BRIEF SUMMARY OF PROJECT’S EIA PROCESS

Consultant

Areas of Expertise

Rolando V. Cuajio, Ph.D.

* Geology and geohazards
* Erosion and sediment control
© Environmental risk assessment

Environmental management system

Jose N. Tanchuling

© Water quality
* Project description

Felixberto M. Centeno

(CRL Environment Corporation
noise measurements)

* Meteorology
for air quality and | * Air quality and noise
© Hydrology

Perfecto P. Evangelista, Ph.D.

* Soils and erosion

© Agriculture and land use

Bibiano P. Ranes, Ph.D.

* Terrestrial flora and fauna

Carmela P. Espafiola

Terrestrial fauna

Roberto C. Pagulayan, Ph.D.

© Freshwater biology

Cesar L. Villanoy, Ph.D.

© Hydrodynamic modeling

Marita G. Cuafio

* Socio-economics
© Public health

* Stakeholder engagement

Nestor T. Castro, Ph.D.

* Indigenous people and culture

one

4 EIS of the Siana Gold Project

EIA Study Period

The First-Level EIA Scoping meeting was held in December 2004. The Second-Level Scoping meeting followed a month
later. BMP conducted the environmental and social baseline studies from January to May 2005. Further works on
impacts assessment and mitigation were placed on hold pending GRC’s finalization of the Project definition.

In December 2007, GRC provided BMP the Feasibility Study for the Siana Gold Project. For the updating of BMP’s
baseline studies, GRC made available its reports on water quality monitoring, streamflow measurements, and
community development. BMP complemented said reports with site assessments. From January to April 2008, BMP
updated the environmental and social baselines and completed the impacts assessment and mitigation and
environmental management planning for the Project.

In March 2008, BMP advised EMB of the resumption of the EIA process for the Siana Project. Due to non-availability of
most of the members of the EIA Review Committee (EIARC) formed in December 2004, EMB created a new EIARC for
the Project. This committee met on 27 March 2008 to rescope the EIA.

BMP and GRC finalized the Environmental Impact Statement (EIS) for the Siana Project based on the 2008 rescoping
from May to September 2008.

EIA Study Area

The EIA study covers the direct impact areas of Brgy. Cawilan, Tubod and Breys. Siana and Dayano, Mainit as well as the
indirect impact areas of Brgy. Del Rosario, Tubod; Brey. Magpayang, Mainit; and Brgy. Pongtud, Alegria (Figure ES-1).
The major water bodies are Magpayang River, Dayano Creek, and Lake Mainit.

EIA Method

BMP employed methodologies compliant with the standards of the DENR and EMB on the conduct of EIAs. Table ES-3
summarizes the EIA study scope and methodology.

Table ES 3. EIA study scope and methodology

EIA Study Module Scope Methodology

land

Land use and classification Land classification; land use; locations of | Mainly review of secondary data

ecological, cultural, historic, and | complemented by results of site assessment

recreational significance

and interviews

erosion, vegetation

Geology Regional geology, geologic cross-sections, | Review of geologic reports complemented by
stratigraphy, geomorphology, g factor field mapping
Pedology Slopes, soil types, soil fertility, soil | Review of topographic map and soil reports

updated by soil sampling and site
assessment

Terrestrial biology

Flora. and faunal species inventory;
species endemicity and conservation
status; species abundance, frequency, and
distribution

Review of secondary data, species inventory
using the transect and sampling plot
methods, interviews, and computation of
diversity indices

Water

Hydrology and hydrogeology

Regional hydrogeology, drainage system,
streamflow measurements, flood peaks,
spring and well inventory

Review of geologic reports and topographic
map; site assessment; stream channel
survey; flow velocity measurement using the
float method; interviews, and numerical
modeling for flood peaks and mean monthly

)

bmp 4

EIS of the Siana Gold Project

EIA Study Module

Scope

Methodology

flows

Water quality

Physico-chemical and _ bacteriological
characteristics of river waters, wells, and

springs

Review of secondary data; water sampling,
and laboratory analyses of samples

Freshwater biology

Density and abundance of planktonic and
benthic algae, benthic fauna, fish species
biomass, ranks and proportion of
commercially non-commercially
important indicator species

and

Review of secondary data; site assessment;
water sampling; benthic macroinvertebrate
sampling, and electrofishing

Lake hydrodynamics

Hydrodynamics of Lake Mainit and
delineation of potential impact areas from

sediment or tailings releases

Bathymetric survey; measurement of
temperature, conductivity,
currents; and hydrodynamic modeling using

the Princeton Ocean Model

and surface

Air

Meteorology

Monthly average rainfall, climatological

normals and extremes, wind rose
diagrams, and frequency of tropical
cyclones

Review of secondary data

Air quality and noise

Ambient air quality and noise levels

Air quality sampling and noise
measurements; air pollutant dispersion and

noise modeling

People

Socio-economics

Population, settlements, land
income sources, sex and age, literacy,
employment status, water supply and
demand, transportation, power supply

and demand, public perception

area,

Review of secondary data; focus group

discussions; community mapping; _ site
assessment; interviews, and household
survey

Public health

Morbidity and mortality rates and trends,
notifiable diseases including endemic
diseases, health
environmental health and sanitation

local resources,

Review of secondary data; focus group
discussions; site assessment, and interviews

Indigenous people and culture

Mamanwa baseline cultural assessment,
impact assessment,
management plan

and _ socio-cultural

Review of secondary data, focus group
discussion, interviews, observation,
household survey

and

Environmental risk assessment (ERA)

System description, hazard identification,
consequence analysis, frequency analysis,
risk estimation, risk management and
emergency preparedness and response
plan

Review of secondary data; scoping of ERA,
and conduct of ERA

Summary of Public Participation

The EIA maximized the participation of local residents, community workers, leaders, and organizations as providers of
information about the study area and as sources of concerns and suggestions for the Siana Project. The avenues for
public participation during the EIA process include the following:

* Meetings with Alegria Municipal Mayor Jessie Aguilera and Mainit Mayor Rogelio Gatpolintan in January
2005 and Tubod Municipal Mayor Guillermo Romarate, Jr. in April 2005,

* Meeting with Engr. Kaiser Recabo, Project Director of the Lake Mainit Development Alliance in January 2005

em

EIS of the Siana Gold Project

* Small meetings with leaders of Brgy. Pongtud, Alegria; Brgys. Magpayang, Siana, and Dayano, Maini

; and

Brgy. Cawilan, Tubod in January 2005 on community timeline, problems, EIA process, and GRC’s Siana Project

* — Second-level EIA Scoping meeting in January 2005

© Participatory agriculture and fishery resources and livelihood assessment for Brgy. Cawilan, Tubod
Municipality; Brgys. Magpayang, Dayano, and Siana, Mainit Municipality; and Brgys. Pongtud and San Juan,
Alegria Municipality in February and March 2005

* — Grassroots information, education, and communication (IEC) campaign about the Project at Brgys. Cawilan,
Siana, Dayano, Magpayang, del Rosario, and Pongtud in March and April 2005

* Interviews of local residents during the environmental and social baseline surveys of January to May 2005

* Household surveys on 30 April to 1 May 2005 at Bgrys. Cawilan and Del Rosario, Tubod Municipality; Breys.

Siana, Dayano, and Magpayang, Mainit Municipality; and Brgy. Pongtud, Alegria Municipality

© Meetings with officials, health workers, and leaders and representatives of farmers’, irrigators’, women’s,

and youth groups of Brgys. Cawilan, Siana, and Dayano on 24 April 2008 about the Siana Project including the

underground mine and stakeholder perceptions and approval.

3. SUMMARY OF BASELINE CHARACTERIZATION

Table ES 4. Key findings on the environmental baselines

Environment:

Key Findings or Conclusions

land

The 240-ha Project site is the former mine and industrial facility of SURICON. The major land features
are a flooded open pit, two (2) dried and grassed tailings ponds, one tailings pond with a pool of
water, three (3) grassed waste dumps, and a workshop.

The site, which is predominantly grassland, is relatively flat with a mean elevation of SO - 60 masl
and mean slope of 8 ~ 18 %. Soils in the area consist of clayey to loam over clay, deep, and well-
drained upland soil with moderate fertility and clay loam to silty clay loam over clay, deep, and
generally poorly drained alluvial soil with high fertility. The alluvial soils are planted to rice; the
upland soil in the Siana property is grassland. Outside of the Siana property, the upland soil is
planted to coconut.

The Project site occurs in a complex tectonic region. The nearest earthquake generators are the
Philippine Fault Zone, about 25 km to the west and the Philippine Trench, roughly 135 km eastward.
Mt. Hibok-Hibok, an active volcano, is 103 km westward.

The Siana deposit targeted for mining is a complex disseminated replacement style of gold deposit
hosted within a fault-bounded limestone breccia.

Four habitats are distinguished: remnant forest-agro, agricultural, secondary forest, and wetland. At
the flooded open pit proposed for dewatering and mining, the Philippine Duck Anas /uzonica, which
is listed as threatened in the IUCN Red List (IUCN 2007), was observed. The local residents, including
the Mamanwas, gather rattan and wood for lumber; they hunt wildlife for food and livelihood.

Water

The Project site is within the 5,700-ha catchment of the Magpayang River. The river drains into Lake
Mainit which has a total catchment size of 87,100 ha (LMDA). The 17,100-ha lake (BFAR) drains into
the Bohol Sea.

The Spanish Ditch to the north, Magpayang River to the west, and the Dayano Creek to the south
drain the property. The maximum flow recorded for the three (3) streams was more than 0.12 m?
s*, 12 m’s", and 2.5 m’s", respectively. Direct rainfall and groundwater accumulated 8.2 million m?

of water in the old 90-m deep Siana open pit.
Based on a simulation using 2003 daily rainfall data for PAGASA’s Surigao City station and excluding
the effects of stagnation or backflows from Lake Mainit, surveyed sections along Dayano Creek and
Magpayang River were found to overflow 133 days in a year. The overflow depths ranged from 0.02

EIS of the Siana Gold Project 7

Environment:

Key Findings or Conclusions

m to 0.79 m for Dayano Creek and from 0.01 m to 1.58 m for Magpayang River. Tumanda et al.
(2005) noted that during maximum rain periods, the lake water level is raised by as much as 1 m.
During episodic storms, the rise is as high as 2 to 3 m.

Three (3) main aquifers are observed at the site, namely, the 6 to 12-m thick alluvial aquifer, bedrock
saprolite aquifer, and the bedrock fractured aquifer, notably basalts and karstic limestone.

Up to 2005, springs and shallow wells are the sources of potable water in the area. In 2005, GRC
established a potable water supply and distribution system for the direct impact barangays of
Cawilan, Siana, and Dayano.

The water quality of receiving streams does not show any effects of prior SURICON operation and
current gold small-scale mining. A tentative classification of streams following DAO No. 1990-34
indicates total coliforms, oil and grease, phenols, and PO,-P as limiting factors to a Class C or D
classification. The pit water is classified as Class A.

Along Magpayang River, from the Motorpool station going downstream, the number of aquatic
insects and sensitive types is noted to decline. Plankton collection was low probably due to the
heavy rains at the time of sampling. The intermediate host of the blood fluke Schistosoma japonicum
was found in Dayano Creek. Tilapia, hito, biya, dalag, igat, and pait are caught in the rivers.

At Lake Mainit, phytoplankton, zooplankton, and fish species were assessed in 2005. The plankton
species and individuals observed were much lower than those reported in 1971. The station near
Magpayang River, observed to be the most turbid, had the least numbers.

Air

Following the Modified Coronas Classification, the climate is Type Il, ie., the absence of a dry season
and a very pronounced maximum rain period from November to February.

Based on climate data for 1984 to 2004 from the nearest PAGASA station which is Surigao City
roughly 39 km northward, the average annual rainfall is 3,573 mm; maximum annual rainfall is 4,098
mm; maximum 24 hour rainfall is 566 mm; average prevailing wind speed and direction is 2.4 m s*
bearing 143°; and maximum wind speed and direction is 56 ms”, bearing 88°.

The residents of communities adjacent to the Project site recall the devastating effects of two
typhoons — one in 1964 and the other in 1984. The latter reportedly destroyed 60 % of the houses in
Brey. Pongtud, Alegria Municipality.

Air quality and noise monitoring stations were established at sensitive sites surrounding the Siana
property. Concentrations of particulate matter 10 micron (PM-10), total suspended particulate

(TSP), sulfur dioxide (SO;), and nitrogen dioxide (NO2) in the air were minimal. Noise measurements
exceeded the standards.

People

The direct impact barangays of the Project are Brgy. Cawilan of Tubod Municipality and Breys. Siana
and Dayano of Mainit Municipality. In 2007, the populations of the three (3) barangays are 1,290;
872; and 402, respectively. The indirect impact barangays are Brgy. Del Rosario, Tubod; Brey.
Magpayang, Mainit; and Brey. Pongtud, Alegria Municipality. The populations of these barangays
are 1,249; 1,498; and 1,216, respectively.

Tubod and Alegria are fifth-class municipalities, £e,, annual incomes range from P 7 to P 13 million;
Mainit is fourth-class, ie, annual income is from P 13 to P 21 million. Their economies are
agriculture-based with coconut and rice as the major crops. The major fish sources are Lake
Mahacdum for Tubod and Lake Mainit for Mainit and Alegria.

A participatory rural appraisal conducted in 2005 indicated a general decline in agriculture and
fishery productivity over the last 25 years. The decline was attributed to soil erosion in the upland
due to deforestation, soil erosion from SURICON operations, sedimentation and flooding of rice
fields, sedimentation of rivers and Lake Mainit, water pollution from SURICON tailings and gold
panning, backflow of Lake waters, pests infestation, and illegal fishing methods. The participants
reported monthly incomes based on average cash receipts of P 1,000 to P 11,000. Brey. Cawilan had
the least number of households engaged in agriculture at 3 %; Brgys. Siana and Dayano had 40 %.
Brgy. Cawilan also had the least number of households engaged in fishing at 1 %; Brey. Siana had 2
%; Brgys. Dayano and Pongtud had 3 %.

Some 20 Mamanwa families reside in makeshift houses in Purok Buluwanon, Brgy. Cawilan. The
Mamanwas comprise a Negrito group mainly found in the provinces of Surigao del Norte, Surigao del
Sur, and Agusan del Norte. They used to subsist primarily on shifting cultivation supplemented by

EIS of the Siana Gold Project

Environment:

Key Findings or Conclusions

wage labor.

recreation centers.

hunting, fishing, and foraging activities. Presently, most of the Mamanwas in Brgy. Cawilan rely on

5. Majority of the leading causes of illness in the area are communicable diseases such as acute
respiratory infection, pneumonia, diarrhea, bronchitis, tuberculosis, skin diseases, and influenza.
Hypertension is the only non-communicable disease. For Mainit and Alegria, schistosomiasis is a
leading cause of illness. As regards deaths, pneumonia, tuberculosis, and septicaemia are the top
killers. Lifestyle diseases such as cerebro-vascular accident or stroke, diseases of the heart, cancer,
and diabetes mellitus are dominant. For Alegria, schistosomiasis is a leading cause of death. The
endemic diseases include filariasis, schistosomiasis, and malaria

6. Meetings with the local leaders of the direct and indirect impact barangays in 2005 led to the
identification of major community problems: potable water system, employment and livelihood
opportunities, agricultural assistance, medical assistance, farm-to-market roads, inaccessibility of
higher education, inadequacy of income for education, poor or inadequate school facilities, and
absence or inadequate maintenance of day care centers, multi-purpose buildings, terminals, and

7. Asa result of the 2005 meetings, GRC, though still in the exploration and feasibility study stage,
implemented major community programs for the direct impact barangays. These include potable
water supply, medical assistance, educational assistance, malnourished children’s feeding program,
and children’s playgrounds.

8. Household surveys in April and May 2005 disclosed an 86 % project acceptance in the three (3) direct
impact barangays and an 80 % acceptance in the three (3) indirect impact barangays. Meetings with
officials, health workers, and leaders and representatives of farmers’, irrigators’, women’s, and
youth groups of Brgys. Cawilan, Siana, and Dayano in April 2008 confirmed the high community
acceptance of the Project.

4 SUMMARY OF IMPACT ASSESSMENT AND ENVIRONMENTAL MANAGEMENT PLAN

Table ES 5. Environmental impacts and management plan

Key Activity

Impacts

Environmental Management Plan

Environmental Component

Characterization

All Project Phases

Land

* Visual aesthetics

Solid waste — Negative, short-
term, moderate

* Segregation of waste into biodegradable and
non-biodegradable

‘* Composting or disposal of wastes to recyclers

* Dumping of _~—non-recyclable, —_non-
biodegradable, and non-hazardous waste in

the landfill

Water

© Water quality

© Freshwater biology

Turbidity, oil and grease,
sewage — Negative change,
temporary duration, moderate
effect

Turbidity
‘* Minimized ground clearings and disturbances

* Scheduling of construction during dryer

months
* Surface runoff diversion from disturbed areas
* Recovery and use of topsoil
* Spoils management

* Grading and sloping of work areas and
channels

bmp 4 ei

EIS of the Siana Gold Project

Impacts

Key Activity
Environmental Component

Characterization

Environmental Management Plan

* Use of settling ponds and geotextile tubes
Oil and grease

© Training on proper oil handling

* Oil spills containment

* Collection and containment of used oil
Sewage

* Sewage treatment plants

People

* Socioeconomics

Employment, taxes, community
programs — Positive, temporary,
significant

* Inventory of skills and local suppliers and
contractors and identification of gaps based
on Project requirements

* Training programs for local residents

* Implementation of employment policy agreed
upon by the Chairmen of direct impact and
indirect impact barangays

* Preference to qualified local suppliers and
contractors

* Transparent consultative mechanisms for the
identification and prioritization of SDMP
projects

* Culture

acculturation and
discrimination -  Positive/
negative, medium-term,
significant

Mamanwa

* Inclusion of qualified Mamanwas in priority
hiring
social

* Improvement of services for the

Mamanwa community

‘* Education of workers on Mamanwa culture
and need for ethnic tolerance

* Education of Mamanwa workers on other
people's including the corporate
culture

culture

© Cultural revival activities

© Occupational
health

safety and

Exposure to elements and
rockfalls, musculo-skeletal
stress, physical injuries, loss of
hearing,
exposure to hazardous reagents
— Negative, temporary to
permanent, moderate

respiratory diseases,

* Stringent policies and programs of GRC on
occupational safety and health

* General employee induction and

safety training

regular

* Safety inspections and toolbox meetings
* Regular medical examinations

* PPEs

‘* Bunds at the waste dump area

* First-aid and mine rescue trainings

© Public health

Vector and _—_ water-borne
diseases, traffic hazards,
respiratory diseases, spread of
diseases by migrant workers,

heavy metals, AMD, hazardous

* Coordination with the Department of Health
(DOH) for the implementation of programs for

vector-borne diseases
* Continuation of GRC’s community water

treatment and distribution system

10

EIS of the Siana Gold Project

Key Activity

Impacts

Environmental Component

Characterization

Environmental Management Plan

reagents, rockfalls
temporary to
moderate

— Negative,
permanent,

Vehicle speed
pedestrian walkways and
mine access and haul roads

limits, safety

restriction from

signages,

Observance of buffer or exclusion zone from
the TSF and waste rock dump perimeter.
Some 49 to 69 households are targeted for
relocation.

Rockfall protection fence south of TSF3

Management measures for dust, noise, AMD,
and reagents

Hiring and regular medical check-up of all
employees and contractuals and selected
samples from the impact barangays

Construction

‘© Surface earthworks

civil works — roads, tailings

storage facility (TSF),
settling pond, open pit,
accommodations, _ plant,
warehouse, shops,

installations, etc.

and | Land

* Terrestrial biology

Limited loss of grasslands and
ricefield habitats - Negative,
medium-term, moderate

Minimized ground clearings and disturbances
Recovery and use of topsoils

Enrichment planting along edges of the

property
Ban on wildlife hunting and gathering of duck
eggs within the property

Inclusion of flora and fauna protection
programs in the SDMP

Air

Dust
temporary, moderate

and noise — Negative,

Training on proper equipment use
Water sprays

Enclosures, barriers, and buffer
surrounding the TSF embankment and waste
rock dump perimeter. Some 49 to 69

households are targeted for relocation,

zones

Use of less noisy and shielded equipment
Proper maintenance of equipment

Dust and noise PPEs to workers

* Pit dewatering

Land

* Terrestrial biology

Loss of wetland habitat of
Philippine Duck — Negative,
medium-term, moderate

Enrichment planting to include fruit trees
along edges of the property

Enforcement of ban on wildlife hunting and
gathering of duck eggs within the property

Inclusion of flora and fauna protection
programs in the SDMP

Water

* Hydrology

Change in channel geometry -
Negative, temporary, moderate

Flooding along Dayano Creek —
Negative, temporary, moderate

Monitoring and control of pit dewatering flow
rates during high-rainfall periods

Opening of the diversion structures of the
irrigation dam to divert water to the ricefields

bmp!)

EIS of the Siana Gold Project

11

Key Activity

Impacts

Environmental Component

Characterization

Environmental Management Plan

© Water quality

© Freshwater biology

Dissolved solids and flow —

Negative, temporary, moderate

Monitoring and control of pit dewatering flow
rates during high-rainfall periods

Discharge of pumped out pit water into a
settling pond and then geotextile tubes prior
to discharge to Dayano Creek

Regular monitoring of pit water quality at the
settling pond prior to discharge

People

* Socioeconomics

Loss of community water supply
- Negative, temporary,
moderate

Installation of 5 dewatering bores near the
eastern edge of the pit

Use of water pumped out from the bores to
feed the community water supply

* Pit development and build-
up of TSF and waste rock
dump

Land

* Geomorphology

Physical instability of pit, TSF,
and waste rock dump -
Negative, temporary, moderate

Geotechnical site investigations and

engineering design of structures

Design implementation with strict quality
control (QC)

Use of dewatering bores and ground support
where required at the open pit

Regular stability inspections and monitoring,
including phreatic surface of the TSF
embankments and waste rock dump
Observance of buffer or exclusion zone from
the edge of TSF embankment and waste rock
dump.

Non-placement of large continuous volumes
of clay-rich material within the waste rock
dump

Construction of safety bunds or catch fences
around the pit edge

Emergency planning and testing

Water

* Hydrology

Flooding of open pit - Negative,
temporary, moderate

Overtopping of TSF
embankment - Negative,
temporary to medium-term,

minor to significant

Flooding and erosion at waste
rock dump area - Negative,
temporary to medium-term,
minor to significant

Hydrological and hydrogeological studies to
determine pit, TSF, and waste rock dump
water balances

Installation of pit perimeter drainage,
dewatering bores, TSF decant, spillway, and
freeboard, and stormwater system

Flood monitoring during heavy rains
Use of settling ponds and geotextile tubes

Emergency planning and testing

12

EIS of the Siana Gold Project

Impacts

Key Activity

Environmental Component

Characterization

Environmental Management Plan

© Water quality

© Freshwater biology

Heavy metals, AMD - Negative,
temporary to medium-term,
minor to significant

‘© Geochemical testworks of waste rocks

* NAG pH=4 tests as required on blasthole
cuttings of Domain 600 primarily and Domains
100 and 400, secondarily; classification of
waste rocks from the open pit into potentially
acid-forming materials (PAF) and non-acid-
forming (NAF); and placement of materials in
a manner to prevent acid generation

* Collection of surface runoff including pumped
pit water into a settling pond

* Regular monitoring of pond water quality
prior to discharge

* pH treatment at the pond if required

Air

Dust and noise — Negative,
short-term, and moderate

© Training on proper equipment use
© Water sprays

* Enclosures, barriers, and buffer zones

* Proper maintenance of equipment

* Use of less noisy and shielded equipment

© Dust and noise PPEs to workers

Air blast and flyrocks — Negative,
short-term, and moderate

* Use of delays, reduced hole diameter and
deck loading to reduce the maximum
instantaneous charge

* Complete isolation of the area prior to
blasting. A siren is sounded 5 minutes before
the blast for warning

* Gold cyanidation plant | Water

commissioning and
subsequently, _ flotation
plant commissioning

© Water quality

© Freshwater biology

pH, NaOH, CuSO«, HCl, diesel,
NaCN, metals -— Negative,
temporary, moderate

* Physical systems to fully contain chemicals,
eg, events ponds and bunds

* Personnel training on chemicals and their
management

* Management system and procedures for
chemicals handling

* CN detoxification of tailings prior to discharge
to TSF

© Underground development | Land

works — Portal and decline,
levels, raises, and
electricals

* Geomorphology

Ground subsidence — Negative,
temporary to __ short-term,
negligible

* Detailed geotechnical and hydrogeological
studies

* Subsidence prediction, formulation, and
implementation of subsidence _ control
measures

Water

* Hydrology

Drying of rivers and wells -
Negative, temporary to short-

* Detailed geotechnical and hydrogeological
studies

bmp!)

EIS of the Siana Gold Project

13

Impacts.
Key Activity Environmental Management Plan
Environmental Component Characterization
term, negligible Hydrological impacts prediction, formulation,
and implementation of hydrologic control
measures
Flooding of underground | * Hydrological and hydrogeological studies
workings ~ Negative, temporary, | , installation of pit perimeter drainage and
moderate dewatering bores
Emergency planning and testing
© Water quality AMD, heavy metals — Negative, | » Discharge of pumped out underground water
« Freshwater biology temporary, moderate into a settling pond
Regular monitoring of underground water
quality at the settling pond prior to discharge
pH treatment of water if necessary
Discharge of compliant water into geotextile
tubes for filtration of suspended solids
Operations

* Open pit, TSF, and waste
rock dump operations

Land

* Geomorphology

Physical instability of pit, TSF,
waste rock dump — Negative,
temporary, moderate

Construction with strict QC
Use of dewatering bores and ground support
where required at the open pit

Regular stability inspections and monitoring,

including _phreatic TSF
embankments and waste rock dump

surface of the

Observance of buffer or exclusion zone from
the edge of TSF embankment and waste rock
dump

Non-placement of large continuous volumes
of clay-rich materials at the waste rock dump

Emergency planning and testing

Water

* Hydrology

Flooding of open pit - Negative,
temporary, moderate

Overtopping of TSF
embankment - Negative,
temporary to medium-term,

minor to significant

Flooding and erosion at the

waste rock dump area —
Negative, temporary to
medium-term, minor to
significant

Operation and maintenance of pit perimeter
drainage, dewatering bores, decant and
pump, and stormwater system

CN detoxification of tailings prior to discharge
to TSF

Recovery of tailings water for process plant
use

Flood monitoring during heavy rains

Emergency planning and testing

© Water quality

© Freshwater biology

Turbidity, NaCN, heavy metals,
tailings, and AMD — Negative,
temporary to medium-term,

minor to significant

Classification of waste rocks into PAF and NAF
and placement of materials in a manner to
prevent acid generation

Stormwater drainage to keep clean water
away from dirty water

14

EIS of the Siana Gold Project

Key Activity

Impacts

Environmental Component

Characterization

Environmental Management Plan

Collection of surface runoff and pumped out
pit water into a settling pond

Regular monitoring of pond water quality
pH treatment at the pond if required

CN detoxification of tailings prior to discharge
to the TSF

Reuse of tailings water for processing

Use of settling ponds and geotextile tubes

Air

Dust
short-term, moderate

and noise — Negative,

Training on proper equipment use
Water sprays

Enclosures, barriers, and buffer zone from TSF
embankment and waste rock dump edge

Proper maintenance of equipment
Use of less noisy and shielded equipment

Dust and noise PPEs to workers

Airblast and fiyrocks - Negative,
short-term, moderate

Use of delays, reduced hole diameter and
deck loading to
instantaneous charge

reduce the maximum

Complete isolation of the area prior to
blasting. A siren is sounded 5 minutes before
the blast for warning

* Gold cyanidation plant
operations (combined with
flotation plant
subsequently)

Water

© Water quality

© Freshwater biology

Turbidity, pH, CN, heavy metals,
and other reagents such as
NaOH, CuSO, HCl, NaCN, and
diesel — Negative, temporary,
moderate

Physical systems to fully contain chemicals,
e.g, events pond and bunds

CN detoxification of tailings prior to discharge
to TSF

Personnel training on chemicals and their
management

Management system and procedures for
chemicals handling

* Underground operations —
Drill, blast, load, haul, and
dewater

Land

* Geomorphology

Ground subsidence — Negative,
temporary to medium-term,
minor to significant

Regular stability monitoring both surface and
underground

Use of suitable mine support
Filling of void with combination of waste
material, tailings, and cement

Implementation of subsidence _ control

measures

Observance of buffer or exclusion zone from
the TSF embankment and waste rock dump
perimeter

Emergency plan for cave-ins and subsidence

Water

bmp!)

EIS of the Siana Gold Project

15

Impacts
Key Activity Environmental Management Plan
Environmental Component Characterization
© Hydrology Drying of rivers and wells - | * Monitoring of streamflows and well
Negative, temporary to | _ discharges.
medium-term, minor tO. | , implementation of hydrologic control
significant measures
* Filling of voids with combination of waste
materials, tailings, and cement
Flooding of _—_ underground | © Operation of pit perimeter drainage, and
workings — Negative, temporary, | dewatering bores, and pumps
moderate ‘© Emergency plan for flooding
© Water quality Turbidity, heavy metals, AMD - | © Discharge of pumped out underground water
«Freshwater biology Negative, temporary, moderate into a settling pond
© Regular monitoring of underground water
quality at the settling pond prior to discharge
* pH treatment of water if necessary
* Discharge of compliant water into geotextile
tubes
Abandonment
* Closure of operations Land

* Visual aesthetics

Wastes,
structures with background —

non-blending of

Negative, medium-term,

moderate

* Haul out of reagents, oil and chemical spills,
and waste

‘* Removal of cables, pipes, concrete, masonry,
storage tanks, equipment, and structures that
will not fit the post-mining land use or will not
be needed by the barangays

* Consistent with the post-mining land use,
deep ripping of hardstands and recontouring
of surfaces and slopes to blend structures with
natural background

* Geomorphology

Physical instability of structures

* Slope, surface, and drainage modifications to

medium-term, moderate

— Negative, medium-term, | suit minimum factors of safety (FOSs) and
moderate design rainfall at closure

© Drying of tailings pond
Subsidence - Negative, | * Monitoring of mining-related subsidence

within the property and vicinities and
implementation of control measures

* Land use

No post-mining land use —
Negative,
moderate

medium-term,

* Determination of the best post-mining land
use of the 240-ha property considering local
needs, physical
conditions of the site

socio-economics, and

* Terrestrial biology

Abandoned site not conducive
to flora and faunal propagation
— Negative, medium-term,
moderate

* Consistent with the post-mining land use,
deep ripping of hardstands and recontouring
of surfaces and slopes

* Soil conditioning

* Planting of endemic species including fruit
trees

16

EIS of the Siana Gold Project

Impacts

Key Activity

Environmental Component

Characterization

Environmental Management Plan

Reflooding of pit and underground workings
as habitat for the Philippine Duck

Water

* Hydrology

Re-flooding of open pit and
underground workings

Drying of rivers and wells —
Negative,
moderate

medium-term,

Monitoring of water level and water quality
changes in Dayano Creek, Magpayang River,
and wells

Implementation of corrective measures if

required

© Water quality

© Freshwater biology

Turbidity, metals in tailings, oil
and grease, reagents — Negative,
medium-term, moderate

Slopes and surfaces including dried tailings
fully stabilized and covered with endemic
floral and fruit-bearing species

Drainage for design rainfall installed

Stockpiles, reagents, and wastes removed

from the site

Air Dust - Negative, medium-term, | * Consistent with the post-mining land use,
moderate recontouring of surfaces and slopes for long-
term physical stability
* Soil conditioning
* Planting of endemic species
People

* Socioeconomics

Loss of jobs and community
programs — Negative, temporary
to short-term, significant

Retrenchment package
Labor support programs

Possible transfer of social assets and services
such as water supply and electricity

Notes:

Environmental impacts are characterized in terms of the following:

1. Change — Positive (beneficial), negative, or neutral
2. Duration - Temporary (impact lasting 1 year or less), short-term (impact lasting 1 to 7 years), medium-term (impact lasting 7 to 20
years), long-term (impact lasting 20 to SO years), and permanent (impact lasting over 50 years) and
3. Effect — Negligible (no environmental damage), minor (temporary impact; no impact on sensitive resources), moderate (recoverable
environmental loss with localized impact on sensitive resources), significant (severe environmental loss with regional impact on
sensitive resources), and serious (widespread chronic environmental loss with widespread impact on sensitive resources).
5. SUMMARY OF ENVIRONMENTAL MONITORING PLAN
Table ES 6. Environmental monitoring plan
Limit Level for Sma
Monitorin Compliance
Monitoring Objectives Project Phase ss g i
CHES (Rane, Station Frequency
effluent)
To monitor the water quality | Construction, TSS (mg L”) < 30% increase, | W/B1to8 Quarterly
and quantity impacts of the Operation, and 70
Project Abandonment IW 1to6 Daily
Oil and grease (mg 2,5 | W/B1to8 Quarterly

)

bmp '@

EIS of the Siana Gold Project Vv
Limit Level for SoTL
Monitoring Compliance
Monitoring Objectives Project Phase i mei
Parameters (Ambient, Station Frequency
effluent)
H
vy IW1to6 Quarterly
BODs (mg L”) 7(10),50 | W/8.1to8 Quarterly
wi Quarterly
Total coliform (MPN 5000, 10000 | W/B 1to8 Quarterly
100 mL")
iwi Quarterly
Total dissolved solids W/B 1to8 Quarterly
(mg t")
IW1to6 Quarterly
Heavy metals — As, As 0.05, 0.2;Cd | W/B1to8 Quarterly
Cd, Cu, Hg, Mn, Pb, 0.01, 0.05; Cu
Zn (mg L*) 0.05; Hg 0.002, | 'W1t0& Quarterly
0.005; Pb 0.05,
03
pH 6.5-85,6.5-9 | W/B1to8 Quarterly
IW1to6 Daily
Free CN (mg L?) 0.05, 0.2 | W/B1to8 Quarterly
IW1to6 Daily during Plant
commissioning
and operations
Changes in W/8 1to8 Quarterly
composition and
structure of stream
macroinvertebrate
communities
Participatory fish LM 1 to 6 Quarterly
stock assessment for
Lake Mainit
Streamflow (Ls*) W/8 2,W/B.4t07 | Weekly
Water level (m) W/82,W/B.4to | During heavy
5, W/B7 rains
IW 1to 6, TSF,
open pit and
underground
works
Complaints on water Direct and Weekly and as
quality, water supply, indirect impact | needed
flooding, fish catch barangays
and their resolution
To monitor the land impacts of | Construction and | Ground subsidence ~ Within a 500-m | Weekly
the Project Operation tension cracks and distance from the
other signs of pit edges
surficial failure

18

EIS of the Siana Gold Project

Monitoring Objectives

Limit Level for SoTL
Monitoring Compliance
Project Phase 3 ne
Parameters (Ambient, Station Frequency
effluent)
Stability factors — TSF, waste rock | Weekly
tension cracks, dump, pit walls
scarps, settling,
erosion, rockfalls,
seepage, phreatic
surface
Acid generation Blasthole cuttings | During blasthole
potential of waste of waste rocks at | drilling when
rocks through net open pit Domains 100,
acid generation 400, and 600 are
(NAG) pH=4 observed
Heavy metals — As, As indicated W/B1to8 Quarterly
Cd, Cu, Hg, Mn, Pb, earlier
Zn (mg kg")
Terrestrial flora and TB1to6 Quarterly
fauna — Species
composition and
dominance, diversity
indices, ecological
communities
Complaints on rice Direct and Weekly and as
land inundation, indirect impact needed
erosion, and barangays
subsidence and their
resolution
‘Abandonment Visual aesthetics — Project area Weekly

types and volumes of
wastes left at site
Ground subsidence — Within a 500-m Monthly
tension cracks and distance from the
other signs of pit edges
surficial failure
Stability factors — TSF, waste rock | Monthly
tension cracks, dump
scarps, settling,
erosion, rockfalls,
seepage
Drainage channels TSF, waste rock | Monthly
stability — blocks and dump, other
scour areas
Vegetation — TSF, waste rock | Semestral

transects, density
cover, diversity,
ecological function
analysis (EFA),
regeneration

dump, other
areas

EIS of the Siana Gold Project bad
Limit Level for SoTL
Monitoring Compliance
Monitoring Objectives Project Phase i mei
Parameters (Ambient, Station Frequency
effluent)
Complaints on rice Direct and Weekly and as
land inundation, indirect impact needed
erosion, and barangays
subsidence and their
resolution
To monitor the air and noise Construction, TSP, SO2, NO2, (ug TSP 230, 300;SO, | A/N1to4 Quarterly
impacts of the Project Operation, and Nem”); noise 180, 340; NO,
Abandonment 150, 260; noise —
various
Airblast and flyrocks Open pit area During blasts
Complaints on dust, Direct and Weekly and as
noise, and foul smell indirect impact needed
and their resolution barangays
To monitor the socio- Construction, Socioeconomics — Direct and Annual
economic, cultural, and health | Operation, and percentage of indirect impact
impacts of the Project ‘Abandonment population below barangays

poverty/ subsistence
line; employment,
industries, and
income — Project and
non-project-related;
proportion of 6-12
years old not in
elementary school;
proportion of 13-16
years old not in
secondary school;
proportion of
households with
make-shift houses;
new malaria/TB cases
per 1,000 population;
under 5 mortality
rate per 1,000 live
births; percentage of
malnourished
children below age of
5.

20

EIS of the Siana Gold Project

Monitoring Objectives

Project Phase

Monitoring
Parameters

Limit Level for
Compliance
(ambient,
effluent)

Sampling

Station

Frequency

Culture - Proportion
of Mamanwas
directly employed to
total Mamanwas in
the direct impact
barangays; number
of skills and training
activities, trainees,
and trainees actually
employed; number of
cultural awareness
programs and
participants; changes
in material culture

Direct and
indirect impact
barangays

Semestral

Occupational safety
and health ~ Safety
and health program;
monthly safety
reports; safety
meetings, trainings,
and inspections;
PPEs; accident
statistics and reports;
medical records

GRC and
contractors

Quarterly

Public health — Blood
chemistry for metals,
hepatitis test, basic
blood chemistry, CBC
and blood typing,
urinalysis and
fecalysis

Samples from the
direct and
indirect impact
communities

Annual

Complaints on
employment, SOMP,
culture, and health

and their resolution

Direct and
indirect impact
barangays

Weekly and as
needed

Notes:

1. The locations of the monitoring stations are shown in Figure 6-1.
2. Ambient values without parentheses are yearly averages; value with parentheses is maximum .
3. Effluent values are maxima which must not be exceeded.

6. EMF AND EGF COMMITMENTS

After the grant of an environmental compliance certificate (ECC) to the Siana Project, GRC will comply with the
requirements of DENR Administrative Order (DAO) No. 1996-40 on the establishment of a Mine Rehabilitation Fund

(RF).

The MRF consists of a Monitoring Trust Fund (MTF) which supports the activities of the Multipartite Monitoring Team
(MMT) amounting to no less than P 100,000.00 and a Rehabilitation Cash Fund (RCF), equivalent to whichever is lower

bmp 4

)

EIS of the Siana Gold Project a1

of 10 % of the budget required for an Environmental Protection and Enhancement Program (EPEP) or P 5 million. The
RCF will fund the Project’s approved rehabilitation activities and schedules including research programs as defined in
the EPEP or Annual Environmental Protection and Enhancement Program (AEPEP). The MRF is deposited as a trust fund
in a government bank and maintained by GRC up to the end of the post-decommissioning period of ten (10) years.

The MMT is established by the Mines and Geosciences Bureau (MGB) Regional Office prior to construction to monitor
the Project’s compliance with the conditions of the ECC, Environmental Management Plan of the Environmental Impact
Statement (EIS), EPEP, and AEPEP. GRC proposes the following composition of the MMT:

* MGB Regional Office and EMB Regional Office representatives as Co-chairpersons

* Representatives of the Barangay Governments of Cawilan, Siana, Dayano, del Rosario, Magpayang, and
Pongtud as members

* Representative of the Lake Mainit Development Alliance as member
* Representative of an environmental NGO as member.

GRC will also put up a Mine Waste and Tailings Fee to compensate any damages to property caused by the Project.

y 2009

EIS of the Siana Gold Project

1

BASIC PROJECT INFORMATION

Parameter

Project Particulars

Project Name

Siana Gold Project

Project Site Location

Brey. Cawilan, Tubod Municipality; Brgys. Siana and Dayano, Mainit Municipality,
Province of Surigao del Norte, Region 13, Northeastern Mindanao

Nature of Project

Mining Project

Mining Tenement

MPSA No. 184-2002-XIlI

Threshold Limits Applied For

Open pit mine extraction

121,000 to 10.5 million tonnes per year (TPY) waste rocks
40,000 to 800,000 TPY ore

Underground mine extraction

300,000 TPY expandable to 500,000 TPY

Process plant capacity

750,000 TPY expandable to 1 million TPY

Products

Gold and silver dore bars, zinc concentrate, zinc-lead-copper concentrate

Proponent Name

Greenstone Resources Corporation

Contact Details

Contact Person

Gregory C. Edwards

Designation

Managing Director

Address

Level 2, NOL Tower, Commerce Avenue cor. Acacia Avenue, Madrigal Business
Park, Ayala Alabang, Muntinlupa City

Telephone/Fax Number

+632 8072790, +632 8076658

Email address

gedwards@redSlimited.com, Igovey@redSlimited.com

EIA Preparer

BMP Environment & Community Care, Inc,

Contact Details

Contact Person

Rolando V. Cuajio, Ph.D.

Designation

President

Address

12C PET Plans Tower, EDSA Guadalupe, Makati City

Telephone Number

+632 8905902, +632 8974012

Fax Number

+632 8973984

Email address

bmpenvironment@yahoo.com

12 EIS of the Siana Gold Project

Figure 1-1. Project site map

eee . bmp’)
EIS of the Siana Gold Project 24

2 PROJECT’S EIA PROCESS

TERMS OF REFERENCE OF THE EIA STUDY

Table 2-1. Major issues of the Siana Project

Major Issue Finding or Reference to Resolution in this EIS

EIARC

Socioeconomic and biodiversity | Lake Mainit is not a protected area. However, it ranks high in the Philippine Biodiversity
importance of Lake Mainit Conservation Priorities (Ong, e¢ a/, 2002). The fourth largest freshwater lake in the country,
it has an approximate surface area of 17,100 ha (BFAR), a water volume of 18 km’,
lakeshore circumference of around 69 km, and a total catchment of 87,100 ha (LMDA). The
lake fisheries provide food and livelihood to about 31 barangays in four (4) municipalities
and two (2) provinces.

The 240-ha site of the Siana Project is within the 5,700-ha catchment of the Magpayang
River. The river, together with 27 other streams, drains into Lake Mainit which ultimately
discharges to Bohol Sea. A stream discharge and sediment loading study conducted in 2003
found that Magpayang River contributes a mere 1.09 % of the lake's total sediment load
(Tumanda, 2005).

BMP observed 13 genera of phytoplankton and 5 genera of zooplankton within the lake in
2005. In terms of species and individuals, the numbers are much lower than those reported
in 1971, 2003, and 2004. The station near Magpayang River had the least numbers. BMP
also noted 10 species of fish caught in the lake compared to about 12 which were recorded
in 1971. Fishermen who were interviewed lamented the decline in fish catch which was
reportedly due to overfishing. The dominant fish caught was the benthic gobiod species.
Very few water column species were being caught.

Long-term benefits of the Project | The closure of the SURICON mine in 1990 was premature. Based on GRC’s exploration and
to the community feasibility study, some 5.4 million t of gold ore remain. If extracted and managed properly
from the socio-environmental viewpoint, the wealth generated by the Project will benefit
the host and adjoining communities in terms of poverty reduction, development of
sustainable skills and industries, education, health, sanitation, community organizations,
physical infrastructures, and governance. The Project will also allow the completion of a
Final Mine Rehabilitation and Decommissioning Plan that will remove the site physical and
chemical stability risks and transform the Project site to its best post-mining land use.

Effects of dewatering to the | Direct rainfall and groundwater accumulated 8.2 million m’ of water in the 90-m deep Siana
community open pit. Since 2003, GRC has sampled the pit water for metals, pH, DO, BODs, coliform,
NO;-N, and PO,-P. In 2005, BMP sampled the pit water column at 5, 15, 20, and 40-m
intervals down to the bottom for TDS and metals. The sampling results established the pit
water quality at Class A of DENR’s river classification system. Because of the superior water
quality, GRC, since 2005, has used the pit water as source for the potable water supply and
distribution system it set up for the three (3) direct impact barangays of Cawilan, Siana, and
Dayano.

Compared to the Dayano Creek water, the pit water is better in terms of total coliforms and
probably phenols. Thus, its discharge to the Dayano Creek will actually improve the creek’s
water quality. In terms of water quantity, a simulation using the 2003 daily rainfall data for
PAGASA’s Surigao City station over the surveyed sections of the Dayano Creek and
Magpayang River assuming a pit water discharge at 780 L s* during the less rainy months of
April to September found that the overflow would occur only six (6) days more than the
baseline case. No significant difference was observed on the overflow depth. The
simulation assumed that both diversion gates of the Dayano Creek irrigation dam were fully
opened.

Basic design and drawings of | The major pollution control devices of the Project are SO>-air cyanide detoxification circuit,
pollution control devices TSF3, TSF4, waste rock dump, sediment traps, plant water feed pond , and geotestile tubes.

2-2

EIS of the Siana Gold Project

absence of politics in the Project's
hiring process

Major Issue Finding or Reference to Resolution in this EIS
The basic design, drawings, and photographs of these devices are shown in Section 3 of this
EIS.
Community
Fairness, transparency, _ and | During the Re-scoping Meeting with sectoral representatives of the direct impact barangays

on 24 April 2008, GRC’s G Edwards assured the participants that hiring for the Project will
be fair. BMP’s M Cuafio said that the Brgy. Captain's certification is merely to ensure that
the applicant is a resident of the barangay.

Can GRC prevent the recurrence of
floods, sediments, and fish kills
when it operates?

The reason for the hydro-meteorological studies that preceded the TSF and waste rock
dump design as commissioned by GRC is to ensure that these structures will have a
stormwater drainage to rout the flows and minimize erosion during heavy rains. At the
TSFs, a decant system will minimize the impounded water by pumping to the process plant
or to a storage pond. An emergency spillway that discharges to Dayano Creek is likewise
provided. At the waste dump and open pit areas, sized diversion canals will keep clean
water out. The dirty water will be conveyed by drainage channels to the sediment traps,
settling ponds, and then the geotextile tubes. The traps and pond will capture the coarse
sediments; fine sediments will be trapped in the tubes.

What are the adverse effects of
the pit dewatering to the river and
farmlands?

The pit water will improve the quality of the Dayano Creek water. By restricting the flow to
the creek to a maximum of 780 L s* and monitoring and control of pit dewatering flow
during high rainfall periods, the pit water can be used to irrigate the ricefields of Brgys.
Siana, Magpayang, and Pongtud without causing floods.

Project’s compensation —_of
damages to crops and property
may be unfair as what happened
during SURICON days.

The compensation of mining-related damages to crops and property is assured and
facilitated by DAO No. 1996-40 which was issued after the closure of SURICON operations
in 1990. The compensation will be drawn from the Mine Waste and Tailings Fee (MWTF)
which GRC is required to pay to the MGB. Claims for compensation are investigated by a
Regional Investigation and Assessment Team headed by the MGB Regional Director and
withmembers drawn from the regional offices of the Bureau of Soils and Water
Management, Bureau of Plant Industry, Bureau of Fisheries and Aquatic Resources, and the
National Irrigation Administration, among others. The Contingent Liability and
Rehabilitation Fund Steering Committee headed by the MGB Director decides on the claims
for compensation.

What will happen to the people
living close to the Project facility?
What is the company’s relocation
policy?

In the interest of safety, people living close to TSF3 and the waste rock dumps, numbering
about 42 to 56 households within Puroks Riverside and Hilltop of Brey. Siana and 7 to 13
households in Purok Bulawanon of Brgy. Cawilan, are earmarked for relocation. The
relocation will be implemented after due consultation with the affected households. The
households are given the option of cash compensation or resettlement within the same
barangay with improved living conditions.
‘employment may be provided.

If necessary, livelihood restoration or

Will the mined-out and disturbed
areas be rehabilitated during
closure?

At the end of Project life, GRC will implement the FMRDP. The major activities are removal
of unused reagents and wastes, dismantling of plant structures and removal of unnecessary
equipment, re-flooding of pit and underground workings and drying of TSFs, recontouring
and drainage works, spread of topsoil or soil reconditioning and revegetation, retrenchment
package and labor support programs for employees, and transfer of social assets to the
communities.

GRC must implement livelihood
and community — development
projects.

GRC has implemented major community programs even during exploration while the
company is not earning any income from mining. The company will continue to implement
similar programs during construction and operation as part of the Project’s SDMP. The
programs will be formulated, prioritized, and implemented in close collaboration with the
community and MGB.

What are the assurances for all
these?

GRC is required to pay the MWTF at a government bank every six (6) months for each tonne
of mine waste and tailings generated. It is also required to deposit the Mine Rehabilitation
Fund in a government bank. This fund is earmarked for the physical and social
rehabilitation of areas and communities affected by mining activities. DAO 1996-40

)

bmp 4

EIS of the Siana Gold Project

Major Issue Finding or Reference to Resolution in this EIS
establishes systems and controls on the use of these funds.
Every year, GRC will submit an AEPEP and ASDMP to the MGB Regional Office. Once
approved, this Office will monitor GRC’s compliance with the approved programs and
required expenditures.
EIA TEAM

GRC commissioned BMP Environment & Community Care, Inc. (BMP) to undertake the EIA for the Project. Based on
the EIA needs, BMP organized an EIA Team whose membership is shown in Table 2-2. Messrs. Gary Gomonit and Ricky
Oclarit of GRC provided the BMP Team logistical support including coordination with the local leaders and community
members. They also conducted grassroots information, education, and communication (IEC) about the Project at the

direct and indirect impact barangays.

For the updating of GRC’s community programs including the potable water
supply and the documentation of the April 2008 meeting with the stakeholders, Mr. Ricky Oclarit was very helpful.

Table 2-2. BMP’s EIA Team and module assignments

Consultant

Areas of Expertise

EIS Module

Rolando V. Cuajio, Ph.D.

Geology and geohazards
Erosion and sediment control
Environmental risk assessment

Environmental management system

Geology and geohazards
Environmental risk assessment

Team leadership, editing, and
integration of EIS

Jose N. Tanchuling

Water quality

Mining process

Project description

Water quality

Felixberto M. Centeno

(CRL Environmental Corporation for
air quality and noise measurements)

Meteorology
Air quality and noise

Hydrology

Meteorology
Air quality and noise

Hydrology

Perfecto P. Evangelista, Ph.D.

Soils and erosion

Agriculture and land use

Soils and erosion

Land use

Bibiano P. Ranes, Ph.D.

Terrestrial flora and fauna

Terrestrial flora and fauna (2005)

Carmela P. Espafiola

Terrestrial fauna

Terrestrial fauna (2008)

Roberto C. Pagulayan, Ph.D.

Freshwater biology

Freshwater biology of streams

Freshwater biology of Lake Mainit

Cesar L. Villanoy, Ph.D.

Hydrodynamic modeling

Hydrodynamic modeling of Lake
Mainit

Marita G. Cuafio

Socio-economics
Public health

Stakeholder engagement

Socio-economics

Public health

Nestor T. Castro, Ph.D.

Indigenous people and culture

Mamanwa culture

EIS of the Siana Gold Project

EIA STUDY SCHEDULE
Table 2-3. EIA study period
Activity Date Season

BMP's initial site inspection of Project area 11 December 2004 Rainy
Ambient air and noise measurement 6 to 7 January 2005 Rainy
Terrestrial flora and faunal survey 6 to 8 January Rainy
Site assessment of Mamanwa culture 6 to 8 January Rainy
Freshwater biological assessment of inland rivers 6 to 8 January Rainy
Community timelining and situational assessment with leaders | 13 to 14 January 2005 Rainy
of Brgy. Pongtud, Alegria; Brgys. Magpayang, Siana, and
Dayano, Mainit; and Brgy. Cawilan, Tubod
Soil and land use assessment 15 to 17 January Rainy
Bathymetric and hydrodynamic assessment of Lake Mainit 17 to 19 February Rainy
Participatory agriculture and fishery resources and livelihood —_ | 15 to 17 February Rainy
assessment
Water and sediment quality sampling along rivers 18 February Rainy
Data gathering and interviews on socioeconomics and health | 16 to 18 March Rainy
Water sampling of the open pit 19 March Rainy

Grassroots IEC about the Project at Brgys. Cawilan, Siana,
Dayano, Magpayang, del Rosario, and Pongtud

20 March; 10, 16, 17, and 27
April

Rainy and less rainy

Limnological survey of Lake Mainit 29 April to 1 May Less rainy
Community mapping with Barangay Health Workers and 29 April Less rainy
training on household survey

Household surveys for Brgys. Cawilan, Siana, Dayano, del 30 April to 1 May Less rainy
Rosario, Magpayang, and Pongtud

Topographic and bathymetric survey of Dayano Creek and 20 to 26 April 2008 Less rainy
Magpayang River sections

Site re-assessment to update physical conditions at the Project | 23 April Less rainy
site

Meeting with Officials and Sectoral Representatives of Brgys. | 24 April Less rainy
Cawilan, Siana, and Dayano

Avifaunal survey at the Project area and vicinities 9to 11 May Less rainy

EIA STUDY AREA

The EIA study area covers the 240-ha Siana mine property and radiates outward to the direct impact barangays of
Cawilan to the north, Siana to the west and east, and Dayano to the south (Figure 2-1). The indirect impact barangays
of del Rosario to the west, Magpayang to the southwest, and Pongtud to the south are covered as well.

The Project area is part of the Magpayang River catchment which drains into Lake Mainit. For completeness, a water
and biological sampling station was established in Motorpool, the northernmost point of the EIA study. Down south,

125°31' 125°32 125°33' 34 125°35' 125°36"

LAKE MAINIT

resto rasra0 rasta aero rasta

125°33" 125°34 125°35' 1425°36"
LEGEND:

Barangay boundary
-~-~ Municipal boundary

OAL SCALE
Sources JV surface rights
GRC 3
NAMRIA
Local Govt. of Alegria, Tubod,
and Mainit

~~ EIS of the
EIA study area Siana Gold Project 2-1

igure No,

EIS of the Siana Gold Project

the bathymetry and hydrodynamics of Lake Mainit were studied to predict potential impact areas of sediment or
tailings releases. This was supplemented by a limnological study of the lake.

EIA METHODOLOGY

Table 2-4. EIA Methodology

EIA Study Module

Methodology

Primary

Secondary

land

Land use and classification

© Land classification

Land classification map Nos. 689 and 1224,
NAMRIA

* Land use Field mapping

Ikonos 2005 satellite image

* Locations of ecological, cultural,
historic, and recreational
significance

Municipal Comprehensive Land Use Plan of
Tubod (1999 - 2008)

Municipal Comprehensive Land Use Plan of
Mainit (2001-2011)

Municipal Comprehensive Land Use Plan of
Alegria (1999 - 2008)

2004 Statistics on Philippine Protected Areas
and Wildlife Resources

Philippine Biodiversity Conservation
Priorities, 2002

Geology

* Economic geology

Feasibility Study, Siana Gold Project,
September 2007, GRC and Intermet
Engineering

Mineral Resource Estimate, Siana Gold
Project, October 2006, H&S

* Geomorphology Field mapping

Geology and Mineral Resources of the
Philippines, 1981, BMG

Ikonos 2005 satellite image
Landsat 7 2005 natural color image

NAMRIA’s 1:50,000 topographic map, 1988

* Regional geology and
stratigraphy

Geology and Mineral Resources of the
Philippines, 1981, BMG

© Structures and Geohazards Interviews and community timelining

PHIVOLCS’ Subduction zones in the
Philippine archipelago

PHIVOLCS’ Location of nearest active
volcanoes

PHIVOLCS’ Record of significant earthquakes

Siana Gold Project TSF, Surigao Philippines,
Seismic Hazard Assessment, October 2006,
SRC and ES&S

Siana Gold Project Proposed Revisions to the
Feasibility Study, 1 October 2008, GHD Pty
Ltd

=

EIS of the Siana Gold Project

EIA Study Module

Methodology

Primary

Secondary

Bankable Feasibility Study, Tailings Storage
Facility, Siana Gold Project, Philippines, June
2007, Golder Associates

Bankable Feasibility Study, Geotechnical
Investigation for the TSF, June 2007, Mining
One Pty Ltd

Further Waste Dump Stability Assessment,
30 August 2008, PETER O’BRYAN &
Associates

* Geochemistry

Semi-detailed Assessment of
Abandoned/Inactive Mine Sites in the
Philippines, 2003, Tetra Tech

‘Acid-base Accounting of Waste Rock Samples
Siana Gold Project, 2007, BMP

Geochemical Characterization of Process-
Tailings-Slurry Sample (Static Testwork),
2006, GCA

Pedology

* Soil type

Auger borings and soil characterization
using FAO Guidelines for soil description
and the Maunsell soil color chart

Bureau of Soils’ Soil Map of Surigao del
Norte, 1984

NAMRIA’s 1:50,000 topographic map, 1988

Ikonos 2005 satellite image

© Soil fertility and suitability

Field mapping
Comparison of soil properties with plant

requirements and of agricultural yields
with national standards

Bureau of Soils and Water Management's
Micronutrient status of some Philippine soils,
1988

Terrestrial biology

* Flora and faunal species
inventory, abundance,
frequency and distribution

Habitat description
Transects and sampling plots

Ethnobiological survey

Avifauna of Lake Mainit Mindanao, 2003, CJ
Garingarao and OM Nuneza

PICOP Bislig Surigao del Sur trip Report,
2004, Wild Bird Club of the Philippines

© Species endemicity and
conservation status

Interviews

Assessment of stressors

2004 Statistics on Philippine Protected Areas
and Wildlife Resources

Philippine Red Data Book: Red List of
Threatened Animals, 1997, Wildlife
Conservation of the Philippines

IUCN Red List of Threatened Species, 2007,
International Union for the Conservation of
Nature

Water

Hydrology and hydrogeology

* Drainage system

Topographic and bathymetric survey of
riverbanks and river system from pit
outflow into Dayano Creek down to
Magpayang River

Ikonos 2005 satellite image
NAMRIA’s 1:50,000 topographic map, 1988

Conceptual Site Runoff Version 2 -
Incorporating New Waste Dump Design

bmp!)

EIS of the Siana Gold Project

EIA Study Module

Methodology

Primary

Secondary

Numerical modelling for flood peaks and
mean flows

Siana Gold Project, 7 September 2008,
Meyer Water & Environmental Solutions

Water Report for Bankable Feasibility Study,
Siana Gold Project, April 2007, MWES

* Hydrogeology

Hydrogeological Reconnaissance of Mainit at
Surigao del Norte, 2003, MGB

Water Report for Bankable Feasibility Study,
Siana Gold Project, April 2007, MWES

* Water usage

Field mapping

Interviews of water users

Water Report for Bankable Feasibility Study,
Siana Gold Project, April 2007, MWES

Water quality

© Streams and lake

Field mapping

Water and sediment quality sampling

Surigao Consolidated Mining Co., Inc., Semi-
detailed Assessment of Abandoned/Inactive
Mine Sites in the Philippines, 2003, Tetra
Tech

MUWES' Quarterly Water Reports

© Wells and springs

Hydrogeological Reconnaissance of Mainit at
Surigao del Norte, 2003, MGB

Water Report for Bankable Feasibility Study,
Siana Gold Project, April 2007, MWES

© River classification

Water quality sampling

DENR Administrative Order No. 1990-34

Freshwater biology

* Macroinvertebrate species
composition, abundance, and
pollution sensitiveness

© Planktonic composition and
abundance

* Fish species composition,
abundance, and type

Characterization of water physico-
chemical properties

Rapid biological assessment — sampling
for macroinvertebrates, plankton, and fish

Interviews with residents

Limnological and Water Quality Assessment
of Lake Mainit, 2005, Tumanda, M.1.

Biology and Fishery of Indigenous Gobies of
Mainit Lake, 2000, Galicia A.M. et a/.

Limnological Survey of Lake Mainit, 1973,
Lewis W.M.

Lake hydrodynamics

* Bathymetric survey

Bathymetric survey using sounder with
transducer and GPS

Limnological and Water Quality Assessment
of Lake Mainit, 2005, Tumanda, M.1.

* Hydrodynamic modeling

Measurements of temperature of surface
currents

Modeling using the Princeton Ocean
Model

© Prediction of potential impact
areas from sediment release

Estimation of dispersal patterns using a
Lagrangian dispersal model

Air

Meteorology

© Climatological normals and
extremes

PAGASA’s Modified Coronas Climate
Classification

PAGASA’s Climatological Normals for Surigao

EIS of the Siana Gold Project

EIA Study Module

Methodology

Primary

Secondary

City 1971 to 2000

PAGASA’s Climatological Extremes for
Surigao City, Temperature 1903-2003,
Greatest Daily Rainfall 1902 - 2003, Highest
Wind 1950 - 2003, Sea Level Pressure 1949 -
2003

PAGASA’s Rainfall Intensity-Duration-
Frequency Data for Surigao City based on 39
years of record

© Wind rose diagrams

PAGASA’s Wind rose analysis for Surigao City
1987 - 1996

* Tropical cyclones Interviews and Community timelining

PAGASA
Office of Civil Defense

Air quality and noise

© Ambient air quality and noise Ambient air quality and noise
measurement

© Air pollutant dispersion L-hour short term and long-term air
modeling dispersion modelling using ISCST3 and
ISCLT3 models of USEPA

Standby generator data and typical mine
extraction and hauling fleet provided by GRC

Topography and receptors data
2003 daily climatological data of PAGASA

* Noise modeling Prediction of construction noise using the
US Federal Highway Administration's
Roadway Construction Noise Model

Typical mine extraction and hauling fleet
data provided by GRC

People

Socioeconomics

* Population, settlements, land Big meetings, focus group discussions,
area, sex and age, literacy, water | workshops, interviews, community
supply and demand, mapping, household surveys
transportation, power supply
and demand

Census conducted by GRC in 2004
Municipal Land Use Plans and Socio-
economic Profiles and Annual Investment
Plans of Tubod, Mainit, and Alegria
Provincial Physical Framework Plan of
Surigao del Norte, 1993 - 2002

Provincial Medium-Term Development Plan
of Surigao del Norte, 2001 - 2005

National Census and Statistics Office and
National Statistical Coordination Board data
on population, income, and poverty

Department of Interior and Local
Government website

Department of Budget and Management
website

National Economic and Development
Authority website

Mines and Geosciences Bureau website

* Resources, livelihood, income, __| Participatory agriculture and fishery
inputs resources and livelihood assessment

Tubod Agrarian Reform Community

Development Plan, 2003
Wye
,
bmp &

EIS of the Siana Gold Project

EIA Study Module

Methodology

Primary

Secondary

* Public perception

Big meetings, focus group discussions,
workshops, interviews, and household
surveys

GRC Report on Grassroots IEC, 29 April 2005

Public health

* Morbidity and mortality data
and trends

© Notifiable diseases including
endemic diseases

* Local health resources

© Environmental health and
sanitation

Interviews of the Municipal Health
Officers of Tubod, Mainit, and Alegria

Interviews of the BHWs of the direct and
indirect impact barangays

Field mapping

Mortality and morbidity data and
environmental health and sanitation data of
Tubod, Mainit, and Alegria

Department of Health website

Food and Nutrition Research Institute
website

Indigenous people and culture

* Mamanwa culture, impact
assessment and management

Interviews and focus group discussions
with Mamanwas, household survey,
observation of Mamanwa daily life in
Cawilan

Survey of the Socioeconomic, Religious, and
Educational Conditions of Mamanuas of
Northeast Mindanao, 1954, Maceda, M.N.
Culture of the Mamanua as Compared with

that of the Other Negritos of Southeast Asia,
1964, Maceda, M.N.

Environmental risk assessment (ERA)

Hazards analysis, quantitative risk
assessment, risk management, emergency
response planning

Feasibility Study, Siana Gold Project, Surigao
del Norte Philippines, 2007, GRC and
Intermet

MSDS of various chemicals

World Bank's Techniques for Assessing
Industrial Hazards, 1988

2-10

EIS of the Siana Gold Project

PUBLIC PARTICIPATION

Table 2-5. Public participation

EIA Stage Date Sectors Engaged Issues Raised Proponent’s Commitment/Response
Pre-Public Scoping 6 January 2005 Alegria Mayor Jessie Aguiliera None
Alegria Municipal Council None

Mainit Mayor Rogelio Gatpolintan

Project is alright as long as it does not affect Magpayang River
and Lake Mainit

The Project has built-in pollution control measures such as
controlled pit dewatering, cyanide detoxification circuit,
sediment traps, settling pond, geotextile tubes, sewage
treatment plant, and chemical management plan to protect
Magpayang River and Lake Mainit.

Why will the Project employ open pit mining and not
underground mining?

As discussed in Section 3 of the EIS, the mining method is
defined by the location, dimensions, and physical properties
of the orebody as well as project economics, health and
safety, and the environment.

Surface mining is employed when the deposit is found near
the surface, where the overburden is relatively thin, or when
the deposit is structurally not suitable for tunnelling. When
the deposit occurs deep below the surface, where the
overburden is thick, or the mineral occurs as veins in hard
rock, underground mining methods are used.

GRC’s geotechnical, engineering, and economic evaluation
showed that open pit mining initially to a depth of 200 m from
the initial depth of 90 m and subsequently by underground
mining appear feasible. The approach is also environmentally
sound because it will not excessively enlarge the present open
pit area.

The process plant must be located in Mainit.

To minimize the Project’s environmental footprint, GRC
confined its Project facilities within the 240-ha old SURICON
property (Figure 1-1). Available Brgy. Siana space inside this
property is limited and occupied by the TSF3 and the open pit.
The only viable location for the process plant is north of TSF3

bmp'<)

EIS of the Siana Gold Project

211

EIA Stage

Date

Sectors Engaged

Issues Raised

Proponent’s Commitment/Response

which is in Brgy. Cawilan.

Potable water system must be developed for Breys. Siana and
Dayano.

GRC installed a potable water supply, storage, and distribution
system for Brgys. Cawilan, Siana, and Dayano in 2005. Since
then, the residents have been enjoying high-quality drinking
water.

GRC must implement community livelihood projects.

Even during exploration when no income from mining is
realized, GRC has implemented major community
development and livelihood programs. GRC will continue to
implement similar programs during Project construction and
operations as part of the SDMP.

GRC must fund the repair of the Harrison bridge.

The repair of the bridge together with other proposed
projects will be considered during the formulation of the
SDMP by the community.

7 January 2005

LMDA Project Director Kaiser
Recabo

A minimum 200 m setback of tailings pond from the river and
water depth in the pond of no more than 7 m. The latter is to
ensure the breakdown of cyanide in the tailings water by
sunlight.

As mentioned, the Project has minimized its environmental
footprint. Thus, the required setback cannot be provided
Also, water ponding will be minimized to ensure the stability
of the dam embankment. In lieu of passive natural
degradation of cyanide, the Project will put up an SOr-air
process of cyanide detoxification which will treat the tailings
for compliance with DENR standards prior to discharge to the
TSF.

Public Scoping (Second-

Level)

15 January 2005

George Leros (Cawilan resident)

Would crops damaged by GRC be compensated?

GRC’s G Edwards said that damaged crops will be
compensated fairly. Qualified residents will be considered for
employment.

Ramie Antonio

If land would be affected by the Project, the compensation
may be unfair as was the experience with SURICON.

G Edwards said that GRC would pay the landowners a fair
price based on the zonal valuation.

Donald Preston

Can the affected landowners be hired by the Project? His son
was employed in the drilling but was terminated without a
month’s notice.

G Edwards explained that the son was hired when the drilling
was inside D Preston's area and his employment was
extended even when the drilling activity was over.

Johnny Villapane (Sangguniang

What would happen if the operation commits a grave

EMBs Reynaldo Digamo replied that the ECC is only a

2-12

EIS of the Siana Gold Project

EIA Stage

Date

Sectors Engaged

Issues Raised

Proponent’s Commitment/Response

Bayan of Mainit)

environmental violation, would the ECC be revoked to stop
the operation? Does the proponent have a written
rehabilitation plan for the project? Can the proponent
guarantee that nothing environmentally threatening will
happen during their operation?

compliance certificate. To stop the operations, it is the MPSA
which needs to be revoked. A grave environmental violation
may warrant the revocation of the ECC.

G Edwards said that the rehabilitation plan would be
incorporated in the EIS and a copy would be given to the local
government unit.

On the last point, G Edwards answered that technology has
improved a lot since SURICON’s operations. GRC’s project will
include a cyanide destruction plant that neutralizes the
cyanide before it leaves the plant. Settling ponds will be used
to catch sediment.

Mainit Mayor Roger Gatpolintan

The people of Mainit, Tubod, and Alegria should be given
priority in the hiring process.

This is the primary objective of the employment policy agreed
upon by GRC and the Brgy. Chairmen of the direct and indirect
impact areas.

Alegria Vice Mayor Ernesto Odjinar

Nothing negative will happen to the rivers and farmlands
during the pit dewatering?

Based on quality, the pit water is classifiable as Class A. There
are no toxic or deleterious substances. In fact, it is the feed
water for GRC’s potable water system. The pitwater
discharge will also be controlled and confined to the less rainy
months of April to September to minimize flooding. The
agricultural lands of Brgys. Siana, Magpayang, and Pongtud
can use the water for irrigation.

George Banzon (former Mainit
Mayor)

What would happen to the lands bought by GRC when the
Project closes?

MGB's Josefino Bernaldez stated that the lands, being
privately owned, belong to whoever has the title. The law,
however, provides that the operator must rehabilitate the
disturbed lands.

Evelyn Amancio, Luzviminda
Fabiosa, Neciporo Leyros, and
Pablito Manliques

What compensation package will GRC provide to farmers
currently farming inside the mine property?

G Edwards answered that the farmers will be compensated
fairly. A resettlement area will be provided to those families
whose land would be used by the Project.

Joel Pacatang (Cawilan resident
and president of farmers’ group)

Can GRC help the farmers and community with livelihood
programs or domestic water system?

R Digamo explained that the law requires mining operators to
spend 1% of direct mining and milling cost for social
development programs. The two items can be considered by

"

bmp’<

EIS of the Siana Gold Project

2-13

EIA Stage

Date

Sectors Engaged

Issues Raised

Proponent’s Commitment/Response

GRC.

Leopoldo Suyman (Municipal
Sanitary Officer of Tubod)

The Visayan term used in the handout to describe
rehabilitation means the restoration to the original form
which he doubts can be done by GRC.

Dr. R Cuafio apologized for the wrong choice of word and
explained that the intention is to rehabilitate the disturbed
lands into something useful.

Reynaldo Juanite (Cawilan Brey.
Councilor)

Is the amount of 1 % of direct mining and milling cost enough
to build infrastructures and roads?

R Digamo said that it is not the responsibility of GRC to build
all the structures. Rather, it is the local government's.

Marcelo Galido (Pongtud resident)

The waste solution being released by the operation is not
totally free of toxic chemicals. In case it overflowed and goes
to our creeks, our water will be affected. Is there a way to
completely free the solution of any toxic chemicals?

The SO,-air cyanide detoxification circuit will make the tailings
water compliant with DENR standards prior to discharge to
the TSF. The sediment traps, plant water feed pond, and
geotextile tubes will capture the coarse and fine sediments in
the surface runoff. In the process plant area, containment
bunds and pond will prevent chemical spills from reaching the
streams.

Rosalita Amarille (Siana resident)

We rely on CIDSS for the fish cages within the pit lake. What
will happen to us once GRC uses the pit?

Fish cages, which were present in 2005, no longer existed in
2008. According to GRC’s R Oclarit, the operators pulled out
because fish growth was stunted.

Maria Ajoc (Treasury Office,
Mainit)

There were destructions during SURICON operations. GRC
may add more destruction especially to rice fields.

The rationale for the EIA is to minimize, if not prevent, the
negative impacts of the Project such as the destruction to the
rice fields. The EIS specifies the needed measures and
structures in the Environmental Management Plan.

Remegio Lopez (Cawilan resident)

Does GRC have the solutions to prevent the recurrence of
destruction during SURICON operations, particularly the
floods which brought stones and silt to our creeks and rice
lands?

GRC commissioned hydro-meteorological studies to enable
the correct layout and sizing of stormwater, erosion, and
sediment control systems. Coupled with standard operating
measures, the control systems can minimize the floods and
sediments from the Project site.

Esmeraldo Flores (Farmer and
Cawilan Purok President)

We live in Purok Bulawanon at the Duplex Compound. We
request GRC to give us a new house when operations start.

Households living close to TSF3 and the waste rock dumps will
be relocated to assure their safety. They will be consulted
and given the option of cash payment or resettlement within
the barangay with improved living conditions. If necessary,
livelihood restoration or employment may be provided.

2-14

EIS of the Siana Gold Project

EIA Stage

Date

Sectors Engaged

Issues Raised

Proponent’s Commitment/Response

Carmelito Manting (Mainit Chief
Sanitary Inspector)

Does GRC provide its personnel with PPE? Is there a health
and safety committee?

GRC provides PPE to its workers. A health and safety
committee is in place.

Marlene Coquilla (Alegria
Sangguniang Bayan member)

What benefits can Brgy. Pongtud get from the operation? We
will be affected because the waste passes through us. Can the
Municipality of Alegria get a portion of the excise tax, the
same as Tubod and Mainit Municipalities?

As an indirect impact area, Brgy. Pongtud will have a share in
the Project's employment and SDMP. It is not entitled to a
share in the excise tax because national revenue regulations
are clear on the matter: the reckoning of excise tax
beneficiary is the point of extraction of ore.

Grassroots IEC on the Siana
Project, Brgy. Cawilan

20 March 2005

Joel Pacatang

Considering the life of only 5 to 6 years and the high cost of
reopening the mine and dewatering the pit, it’s hard to
believe there will be investors.

R Gomonit of GRC said the feasibility study is continuing. At
completion, GRC will decide what to do with the property.
Based on the most recent Project design, the mine will have
an operating life of 10 years.

Boy Moril

Cawilan residents need a job. Can they be given a higher
share of the employment since Cawilan has a bigger
population?

R Gomonit said if the company will operate, the sharing will
be resolved by the Brgy. Officials of the direct and indirect
impact areas.

Brey. Captain Guilalas

Based on the ongoing negotiations, Cawilan will get a bigger
share of employment because of its population.

Wilson Cadenas

Is there an assurance the area mined will be rehabilitated
after decommissioning?

R Gomonit said that the law requires companies to deposit a
Mine Rehabilitation Fund before operating.

Can the tailings dam withstand calamities and chemical spills
prevented?

R Gomonit explained that part of the EIA study is better
understanding of the climate which is vital to the design of
structures.

Students of Tubod enjoy free miscellaneous fees through the
generosity of Mayor Romarate. What benefits can GRC offer?

R Gomonit stressed that though in the exploration stage, GRC
has provided school supplies, school painting, and other
infrastructure assistance to the schools.

Joel Pacatang

Is the development stage included in the 5 to 6 years
operation?

R Cuajio said that development is around 2 years, operation 5
to 6 years, and 1 year rehabilitation after decommissioning.
Based on the most recent Project design, development is
around 1.5 years, operation will be for 10 years, and
decommissioning and rehabilitation is another 0.5 year.

bmp'<)

EIS of the Siana Gold Project

2-15

EIA Stage Date Sectors Engaged Issues Raised Proponent’s Commitment/Response
Simeon If the company will operate, is it open cut or underground? Is | R Gomonit answered that if GRC will operate, it will be open
there assurance what happened to SURICON will not recur? | cut. The laws are more stringent now to make sure the
failures of the past don’t happen again.
Wilson Cadenas If the company will operate, where do we apply? R Gomonit said there is a MOA requiring that employees for
the project come from the host barangays with the Bargy.
Captain's recommendations.
Esmeraldo Flores Is it possible Purok Bulawanon will be relocated? R Cuafio said that if relocation will happen, a standard
resettlement plan will be made.
Based on the final Project development plan, some 13
households within Purok Bulawanon will be relocated.
Grassroots IEC on the Slana__| 10 April 2005 Cenesia Perayo If there is a calamity, can we expect help from GRC? Is there | R Gomonit said GRC plans to put up disaster response teams if

Project, Brgy. Pongtud

any guarantee structures like the tailings dam can withstand
calamities?

it decides to operate. Part of the EIA study is better
understanding of the climate which is vital to the design of
structures.

Mrs. Taer

If my land in Bayagnan becomes part of GRC’s development
plan, can | refuse to sell my land?

R Gomonit stressed that GRC’s policy is to consult and discuss
first with the landowner with the full knowledge of the Brgy.
Captain.

Andres Madelo

During SURICON days, many ricefields were damaged in Brey.
Dayano. If this recurs, do we have assurance for
compensation?

R Gomonit explained MGB’s requirements for a Mine Waste
and Tailings Fee and mandatory compensation of mine-
related damages.

Virgilio Aposaga

If the landowner sells the land, will the tenants be paid
separately? Who will claim the compensation in case of mine
damages?

R Gomonit said that he would refer the matter to
management and MGB.

Manuel Josue

What is GRC’s plan for rehabilitation?

R Gomonit explained the process of Mine Rehabilitation Fund
and the preparation by the company of a Final Mine
Rehabilitation Plan for discussion with the community.

Lourdes

Not all residents will be employed, what other benefits can
the people expect?

R Gomonit explained that through the SDMP, sustainable
livelihood programs will be implemented. It will be a joint
effort of GRC, community, and government agencies.

2-16

EIS of the Siana Gold Project

EIA Stage Date Sectors Engaged Issues Raised Proponent’s Commitment/Response
Virgo Aposaga You presented a cyanide destruction machine. How do we | R Gomonit replied that tests are ongoing for the design of the
know it is effective? machine. The results will be presented to the people.
Grassroots IEC on the Siana__| 16 April 2005 Calinico Lazarte What will be the situation of the community if there will be a | R Gomonit explained that GRC’s policy is to inform and

Project, Brgy. Siana

mine?

consult the community on future plans. If a mine will be put
up, there will be jobs and business opportunities. An SDMP
will be implemented.

Will there be relocation?

R Gomonit said that he cannot answer the question now. If
there will be, proper information and consultation will be
done by GRC.

Based on the final Project development plan, some 42 to 56
households within Puroks Riverside and Hilltop of Brgy. Siana
and 7 to 13 households of Purok Bulawanon of Brgy. Cawilan
need to be relocated.

From what | learned from a friend geologist, no investor is
willing to operate a small deposit because their standard is 15
years or more.

R Gomonit replied that the Project is still in the feasibility
study stage.

Isabel Garcia If there will be an operation, will it be open cut or | R Gomonit said it will be open pit.
underground? The Project’s final development plan provides for open pit
mining initially, followed by underground mining.
If open pit, when will dewatering start? When will operations | R Gomonit explained that the project is still in the feasibility
commence? study stage. The people will be informed when the study is
completed.
Maria Ajoc Why does GRC pay a bigger tax in Tubod Municipality than in | R Gomonit promised to refer the matter to management.

Mainit? Why is the address of the Siana Project Cawilan,
Tubod?

Based on the presentation, 1 % of direct mine and milling
cost (DMMC) goes to the SDMP. How much is the DMMC?

R Gomonit clarified that the DMMC will be estimated in the
feasibility study.

We heard the plan to use the pitwater as water source for
the impact barangays. Is the water safe for consumption? A
DOH approval is needed.

R Gomonit explained that continuous water sampling by GRC
confirmed the water's best quality. GRC will put up a water
treatment plant to ensure safety. The RHU will be involved in

bmp'<)

EIS of the Siana Gold Project

2-17

EIA Stage Date Sectors Engaged Issues Raised Proponent’s Commitment/Response
DOH approval is needed. the water quality tests.

Brey. Captain Raul Ajoc Based on what | learned, after SURICON closed down, Mainit | R Gomonit stressed that the water treatment and distribution
converted the industrial land classification to agricultural | system will be installed before the mine is put up. Thus, in
land, That is why Tubod gets bigger taxes. What they said | case GRC decides not to operate, the system will be left as
about the pit water quality is true.” GRC’s legacy to the barangays.

Diochar Patagan People plant on GRC land and in their own lands. If GRC uses | R Gomonit noted that in the Public Scoping which some of the
these lands, will they be compensated? residents attended, G Edwards said that they will be

compensated.

Rosalinda Amarille If the pit will be dewatered, can | be compensated for my fish | R Gomonit committed to refer the matter to management.
cage?

Brey. Captain Ajoc G Edwards said that GRC will help relocate the fish cage.

Rosario Mijares How sincere is GRC in its proposal? R Gomonit said that the written proposal was already

submitted to the three barangays.

Brey. Captain Ajoc He showed the proposal and enumerated GRC’s community
assistance projects.

William Sardovia If Siana residents won't agree to a mine, will GRC push | R Gomonit explained that the EIA is ongoing. Part of the study
through? Is there an assurance of rehabilitation? is to determine the social acceptability of the project and GRC.

He explained the legal requirements on rehabilitation.

Mr. Abella If there will be a mine, what areas will be affected? Is there | R Gomonit answered that the feasibility study is ongoing. If

an assurance the affected residents will be paid? How much? | there is a mine, issues such as relocation, payments, etc. will
be discussed with the community.
Grassroots IEC onthe Siana_ | 16 April 2005 Hermelito Cadavero SURICON closed down after 1995. Why was it not covered by | R Gomonit clarified SURICON closed down in 1990.

Project, Brey. Magpayang

Mining Act?

Is there an assurance of rehabilitation if GRC will operate?

He explained the legal requirements on mine rehabilitation.

Bebie Jumamoy

During SDMP implementation, in case a livelihood project
fails, will the members be obliged to pay?

R Gomonit said no.

* Based on Mainit’s Municipal Comprehensive Land Use Plan for 2001 to 2011, the old SURICON 240-ha property is still classified as an industrial area.

ioe

2-18

EIS of the Siana Gold Project

EIA Stage Date Sectors Engaged Issues Raised Proponent’s Commitment/Response

Mr. Richard In Manila Mining which is covered by the Mining Act, why is it | R Gomonit said that from what he learned from MGB, Manila
that many employees are not being paid their length of | Mining is not declaring a permanent shutdown.
service rendered? Is there an assurance this won’t happen in
GRC?

Alner Alce On the SDMP, the barangays must manage it well for the
future generations. We must not repeat the mistakes with
past grants and associations. We must be vigilant in
safeguarding our community and environment in case there
will be another operation.

Bonnie Amplayo In 1964, SURICON’s tailings pond overflowed and damaged | R Gomonit said that the EIA and feasibility studies are looking
the riceland and killed the fishes. What is the assurance this | closely at the environmental and operational factors to ensure
will not recur? that this does not happen

Hermelito Cadavero Did the Mining Act violate DENR laws? He stressed that the Mining Act was created in consultation

with government agencies.

Bebe Jumamoy What is the process of breaking down the cyanide? R Gomonit said that cyanide is composed of carbon and

nitrogen. Their bond is broken through exposure from oxygen
The cyanide destruction machine hastens the decomposition
process.

‘Aida Montero How is the rehabilitation program carried on? R Gomonit explained the legal provisions on mine

rehabilitation.

Bonnie Amplayo There are primary and secondary impact barangays. If there is | For now, there is no agreement yet. If the decision is to
a mine, what is the employment share of secondary impact | operate, GRC will discuss the issue with the barangay
barangays? captains.

Grassroots IEC on the Siana__| 17 April 2005 Cerelo Bug-os What are the mitigating measures of the company to address | R Gomonit said that the EIA and feasibility study are ongoing.

Project, Brgy. Dayano

the mining environmental risks?

The measures will be presented once the studies are
completed.

Rico Cuizon

We are interested in the results of the EIA to comprehend
what is going to happen socially and environmentally if
there’s a mine.

R Gomonit promised to come back once the studies are

ono)

EIS of the Siana Gold Project

2-19

EIA Stage Date Sectors Engaged Issues Raised Proponent’s Commitment/Response
Mr. Pefiaflor Is there an assurance that the SDMP as presented will be | R Gomonit stressed that if GRC will operate, the SDMP will be
provided by GRC? implemented. That's a requirement of the MGB.
What will the company do if the residents won't agree to the | R Gomonit explained that the EIA is ongoing, part of that is
reopening of the mine? social acceptability.
There are residents inside the company property. If GRC will | He recalled that the question was raised during the Public
operate, are they going to be paid? Scoping. G Edwards’ reply was they would be paid.
Rico Cuizon Why is the CTWG meeting limited only to Brgy. Officials and | R Oclarit of GRC said these officials represent the residents.
sectoral leaders?
Grassroots IEC on the Siana__| 27 April 2005 Mrs. Ragas If the company will operate, what works and skills are | R Oclarit said that definitely, many workers will come from
Project, Brgy. Del Rosario needed? the impact barangays. No exact figures are available.
Brgy. Captain Ronaldo Esmeralda | What happened to the summer job for the impact | R Gomonit said that last year, the summer job was for the
barangays? I've sent applicants but until now, no response. _| primary impact barangays. This year, it will be expanded. The
matter will be referred to management.

Mr. Marcos Is Brgy. Del Rosario primary or secondary impact? R Gomonit answered it is secondary.

Why is it that nobody from del Rosario was given work during | He said tha the EIA identified del Rosario as a secondary
exploration? impact barangay. Because of this, it is now included in the
proposed job and community programs during operations.

Luzviminda Dano Is it true that applicants for GRC need Barbers’ | R Gomonit answered no. Only a recommendation from the

recommendations? Brgy. Captain is required. It is the company which decides if
the applicant is qualified.

Kgwd. Ajoc Who are qualified for the summer job? R Gomonit answered preferably college students. They will be
given 15 days to work on a rotation basis. Five each will come
from the direct impact barangays and the rest will be shared
by the secondary impact ones.

Re-Scoping Meeting with 24 April 2008 Virgilio Elsisura (Brgy. Kagawad of | Who is the real owner of the Siana property? Mr. Bagondol | G Edwards explained that the surface rights and MPSA were

Officials of Brgys. Cawilan,
Siana, and Dayano

Cawilan)

who claims to be Gotesco’s caretaker had the old SURICON
staffhouse torn down. He is collecting rent and asking for a
half of copra income as Gotesco's share.

transferred from Gotesco to Merrill-Crowe of Metrobank.

Love Manigsaca of GRC advised that the problem has already
been referred to Merrill-Crowe and GRC will follow up.

2-20

EIS of the Siana Gold Project

EIA Stage

Date

Sectors Engaged

Issues Raised

Proponent’s Commitment/Response

Bebot Gonzales of GRC said that he will give the Cawilan Brgy.
Council a copy of the agreement between GRC and Merrill-
Crowe.

Alfredo Pagapong (Brgy. Kewd. of
Siana)

Water from Dayano is limited during summer. Once
operations start, will our irrigation water be affected? During
SURICON time, water in the river became dirty.

R Cuajio said that during the pit dewatering, the water will be
distributed to the farmers. During operation, the bores will
continue to supply the community potable water supply and
irrigation.

Ricky Oclarit of GRC said that mitigating measures will be
implemented to make sure the sediment does not go to the
river.

Virgilio Elsisura (Brgy. Kgwd. of
Cawilan)

In case GRC operates, what happens to the people living in
the Duplex?

R Cuafio explained that the area is near the waste dump
where dust and noise impacts are likely. If the EIA study finds
the noise level to be high, mitigating measures will be
recommended. if the impact is too much, the affected
households will have to be relocated.

Soniefe Lopez (Brgy. Cawilan)

Many in Cawilan don’t have jobs. All they do is plant. In case
the Project starts, what happens to their plants?

R Cuafio stated that once the plants and lands to be affected
are ascertained, the community will be informed and
negotiations with GRC can commence.

Dioschar Patagan (Brey. Kgwd. Of
Siana)

Will GRC need additional lands for its operation?

R Cuafio said that as per the plan, GRC will confine its
operations within the Merrill-Crowe property.

Ariel Odtojan (Siana SK Chairman)

Will the community be deformed after operation?

M Cuajio explained that mining companies are required to
submit a final mine rehabilitation plan. This plan is discussed
with the community.

G Edwards said that the mine will not wait for closure to
commence rehabilitation.

Dioschar Patagan (Brey. Kgwd. Of
Siana)

How about the employment policy?

G Edwards said that GRC will stick to the prior agreement by
the six barangays on employment.

R Orcullo discussed the agreement — 95% of total employment
will come from the six barangays. Magpayang, del Rosario,
and Pongtud get 10 % share each. The remaining 65 % is
allotted to Dayano at 18 %, Siana 23 %, and Cawilan 25 %.

bmp'<)

EIS of the Siana Gold Project

2-21

EIA Stage

Date

Sectors Engaged

Issues Raised

Proponent’s Commitment/Response

Re-Scoping Meeting with
Sectoral Representatives of
Breys. Cawilan, Siana, and
Dayano

24 April 2008

Cenecio Onque (Dayano Irrigators
Association)

We accept that the project will proceed. But there were
problems during SURICON days with silt. Will GRC pay for
damages to ricelands?

M Saclag explained that the damaged palay will be paid and
the damaged land will be rehabilitated. If planting cannot be
done in the next cropping season, lost income will be
compensated. The prices are based on fair market values.

Leticia Serrano (Siana)

We own land near the tailings dam. Will GRC pay for our
plants? If the land will be used by the company, can we still
pass and harvest the coconuts?

G Edwards said that GRC’s policy is to allow the use of land by
others if the company does not need it yet. If GRC will use the
land, notification is done three (3) months ahead.

Isabel Garcia (Siana)

If GRC operates, can our sons work?

G Edwards explained that the employment policy assigns a
fixed percentage to the primary impact barangays. This will be
followed by the contractors.

Joel Pacatang (Cawilan Farmers
and Irrigators Association)

GRC’s rice production program seems unfair because there
was no consultation on the recipients.

R Oclarit said that GRC consulted with the Barangay Councils.
The Councils determined the recipients based on guidelines
and lot specification by GRC.

Titing Gabeon

During operation, what will happen to Purok Bulawanon?

M Cuajio said that will depend on the results of the EIA since
the area is close to the waste dump.

Based on the final Project development plan, some 7 to 13
households within Purok Bulawanon are targeted for
relocation.

Teofilo Pefiaflor (Dayano Farmers
Association)

With the present hiring practice, an applicant needs a
Barangay Chairman’s certification. If one is not close to the
Chairman, he is not given a certification and so he cannot
work. This is the practice in UPD (drilling contractor) now,

M Cuafio said the certification is to ensure the applicant is a
barangay resident.

G Edwards assured there will be fair hiring for all residents of
affected barangays.

2-22 EIS of the Siana Gold Project

Photo 2-1. The original First-Level Scoping of the Siana Gold Photo 2-2. The original Second-Level Scoping at the GRC
Project (22 December 2004). corehouse (15 January 2005).

Photo 2-3. Mainit Mayor Gatpolintan addresses the crowd. Photo 2-4. Cawilan’s George Leros wanted to know if crops
damaged by the Project would be compensated.

Photo 2-5. GRC’s G Edwards responds to a participant's Photo 2-6. Community timelining and situational analysis at
question. Brgy. Pongtud, Alegria (13 January 2005).

EIS of the Siana Gold Project 23

13.01.2005 17:01 1403
Photo 2-7. Community timelining and situational analysis at Photo 2-8. Community timelining and situational analysis at
Brgy. Magpayang, Mainit (13 January 2005). Brgys. Siana and Dayano, Mainit (14 January

2005).

b iS)

Photo 2-9. Community timelining and situational analysis at Photo 2-10. Brgy. Pongtud residents doing the trend diagram
Brey. Cawilan, Tubod (14 January 2005). for the participatory livelihood and resources
assessment (15 February 2005).

Photo 2-11. Brgy. Pongtud residents present their output tables Photo 2-12. Participatory resources and livelihood assessment
and diagrams. at Brgy. Cawilan (16 February 2005).

2009

224 EIS of the Siana Gold Project

Photo 2-13. Participatory resources and livelihood assessment Photo 2-14. Brgy. Magpayang residents listen to the objectives
at Brgy. Dayano (16 February 2005). of the participatory assessments (17 February
2005).

Photo 2-15. Brgy. Siana residents build up their diagrams for Photo 2-16. Grassroots IEC on the Siana Project at Brey.
the participatory assessment (17 February 2005). Cawilan (20 March 2005).

a 2 a aw » A
Photo 2-17, BHWs doing the community map as guide for the Photo 2-18, BHWs get ready to present their community
selection of samples for the household survey (29 maps.
April 2005).
January 2009

EIS of the Siana Gold Project 2-25

gD) =e :
Photo 2-19. The Re-scoping Meeting for the Project (27 March Photo 2-20. Siana Brgy. Kgwd. Pagapong inquires about the
2008). effects of the Project to the irrigation water (24

Photo 2-21. Siana SK Chairman A Odtojan is concerned with Photo 2-22. Cawilan Brgy. Captain Juanite discusses the
mine rehabilitation. Bagondol issue.

‘G)omp
EIS of the Siana Gold Project a

3 PROJECT DESCRIPTION

PROJECT LOCATION AND AREA

The Siana Gold Project is located approximately 39 km south of Surigao City, northeastern Mindanao (Figure 3-1). It is
within the 240-ha Siana mine property formerly operated by Surigao Consolidated Mining Company (SURICON),
portions of which fall within Brgy. Cawilan of the Tubod Municipality and Brgys. Siana and Dayano of the Mainit
Municipality, province of Surigao del Norte. It is covered by a Mineral Production Sharing Agreement (MPSA).

Access to the project is either from Surigao City through a 40-minute land trip or from Butuan City through a 2-hour
land trip, both via the National Highway. Surigao City and Butuan City can be reached from Manila through commercial
planes.

The Siana property is within the 5,700-ha catchment of the Magpayang River, about 6 km upstream of Lake Mainit.
Lake Mainit has an approximate surface area of 17,100 ha (BFAR) and catchment size of 87,100 ha (LMDA). It is not a
protected area. Based on the second iteration of the National Biodiversity Strategy and Action Plan in 2002, the lake is
rated very high in the Philippine Biodiversity Conservation Priorities (Ong et a/, 2002).

PROJECT BACKGROUND AND RATIONALE

The Siana property was operated as an underground mine between 1938 and 1960 by SURICON. The mine produced
614,200 oz of gold (Au) from 1.59 million t of ore with an average grade of 12.01 g t” Au. From 1981 to 1990, the
property was operated as an open pit mine. It produced 321,000 oz Au from 2.98 million t of ore with an average
grade of 3.35 gt? Au.

The closure of operations in 1990 was premature. The immediate cause was two major pit wall failures that cut the
main access ramp and covered a substantial portion of the ore. The remnants of SURICON operations are a flooded
open pit, two dried and grassy tailings pond, one tailings pond with a pool of water, three grassy waste rock dumps,
and a workshop.

In September 1997, JCG Resources Corporation (JCG) applied for an MPSA covering the Siana property and other areas.
In June 2002, Bremer Resources NL executed a Siana Joint Venture Heads of Agreement with JCG. The Agreement has
several phases, namely, due diligence and technical review, initial drilling, exploration, and mining joint venture. In
December 2002, JCG was granted MPSA No. 184-2002-Xlll which covered the Siana property. Bremer later assigned its
interest in the Joint Venture to GRC.

GRC commenced reverse circulation percussion and diamond drilling in February 2003. In view of encouraging results,
this was followed by a major resource diamond drilling program from November 2003 to February 2005. Additional
drilling works were undertaken. By October 2006, a total of 64 holes with an aggregate length of 25,133 m were
completed and became the basis of the Bankable Feasibility Study (BFS) for the Siana Project.

On 15 August 2005, through a Deed of Assignment, JCG assigned to Merrill Crowe Corporation (MCC), a company of
MetroBank Corporation, its rights and obligations on the Siana MPSA and conveyed to the same entity full possession
and control of the entire land area covered by the MPSA. On 19 August 2005, through an Agreement, GRC, among
others, affirmed its consent to the assignment of claims. The Agreement likewise provided that MCC will immediately
cause the transfer of the Siana MPSA from JCG to MCC and immediately thereafter to a Filipino company.

Figure 3-2 shows the corporate structure that will operate the Siana Project. Philippine tax and legal experts confirm
that the corporate structure shown complies with Philippine foreign ownership laws and particularly with the
Philippine requirement which limits non-Filipino ownership of Philippine “patrimony” property to not more than 40 %.

Bone

125°33'30"

125°34'00

,
Rosario

LAKE MAINIT

125°33'00" 125°33'30"

‘Grom

125°34'00"

125°3530"
v

125°3530"

Project location and impact areas

125°30' 125°45'

L
MAINIT.

KITCHARAO

‘SANTIAGO

AGUSAN
DEL NORTE
CABADBARAN

pausan
/ DEL SUR

BUCAS
GRANDE
ISLAND

CARRASCAL

| SURIGAO DEL SUR
\

CANTILAN

\ vor
ae

CARMEN

LanuzA

125°30' 125°45' 126°00'

Pao LEGEND:

Longitude - Latitude

Prom oeton
‘CARAGA Region
‘Surigao, Mindanao

15 Kiometers

a,

GRC
Local Governments of Alegria, Tubod,

and Mainit

Household community
Coastline
River course
Road Network
JV surface rights
Primary impact barangays
‘Secondary impact barangays
EIS of the
Siana Gold Project

gue No

3-1

32 EIS of the Siana Gold Project

R5 Services Co

Technical Services
Agreement

Greenstone

Red Asia Incorporated Resources Co

Merrill Crowe

[name pending ‘Sena MPSA Corporation

Surigao Holdings
and Investments
Corporation

'

| NOTE: 60% in sic |

| initially held by MCG, to |

| be transferred to PERF |
atalaterdate |

Roja Oro
Property Group Inc Retirement Fund

Figure 3-2. Corporate structure of Greenstone Resources Corporation

Central to the Project structuring is the conversion of GRC to a 60 % Philippine shareholding (with 50 % owned by
Surigao Holdings and Investment Corporation (SHIC) and 10 % owned by MCC. The balance of 40 % will be held by a
newly incorporated RedS wholly owned Philippine subsidiary, Red Asia, Inc. (RSAl).

Upon transfer from MCC, GRC will become the mining operating entity and the registered holder of MPSA 184-2002-
XIll and relevant surface rights.

As part of this corporate structure, a newly formed Philippine Employee Retirement Fund (PERF) to be administered by
MetroBank will become a major stockholder of SHIC. Dividends (with a minimum safety net) will flow into PERF for the
benefit of the Filipino employees of GRC.

The BFS estimated a total probable reserve of 3.16 million t at 3.4 gt Au and 8.5 gt’ silver (Ag), equivalent to 339,700
oz Au and 0.87 million oz Ag and mineable by open pit over a 4.5-year mine life.

In late 2006, a series of encouraging high-grade drill intersections immediately below the proposed pit prompted an
evaluation of the underground mining potential of the Siana deposit. A scoping study based on an underground
inferred resource model and a preliminary mine design indicates that a combination open pit/underground operation
can recover approximately 720,000 oz Au and 1.34 million oz Ag from a 5.4 millon t inventory over a ten (10) — year
mine life. At a gold price of US $ 650 oz”, silver price of US $ 13 oz”, and discount rate of 8 %, GRC estimated a pre-tax
net present value (NPV) and internal rate of return (IRR) for a 10-year combined open pit/underground operation at US
$ 86.6 million and 38.3 %, respectively. The estimates are rough and need to be refined by a drilling program,
development of a resource model, detailed geotechnical evaluation, estimation of underground capital costs, and
source quotations from local mining contractors.

If extracted and managed properly from the environmental and social viewpoints, the wealth from a redevelopment of
the Siana property will benefit the impact and adjoining communities in terms of poverty reduction, development of

‘e

EIS of the Siana Gold Project

33

skills and industries, education, health, sanitation, community organizations, physical infrastructures, and governance.
The redevelopment will also allow the completion of a Final Mine Rehabilitation and Decommissioning Plan that will
remove the site physical and chemical stability risks and transform the Project site to its best post-mining land use.

PROJECT ALTERNATIVES

Table 3-1.

Project alternatives and evaluation

Project Parameter

Alternatives

Evaluation

Facility siting

The siting of facilities for a mining project is
constrained primarily by the location of the
orebody. This is because of the volume of
materials for extraction and transport and the
high dependence of the costs on transport
distances. Thus, for the Siana Project, facilities
for ore processing, waste storage, offices, and
accommodations are sited as close to the
orebody as possible.

GRC deliberately minimized its project footprint
by confining all facilities within the 240-ha Siana
property. The only new area for development is.
the access road. This will be built to avoid
project impacts on the available narrow roads
that pass through Breys. Cawilan and Siana.
Around 0.8 ha of rice land is within the
proposed road alignment.

Mining method

The mining method is defined by the location,
dimensions, and physical properties of the
orebody as well as project economics, health
and safety, and the environment.

Surface mining is employed when the deposit is
found near the surface, where the overburden is
relatively thin, or when the deposit is
structurally not suitable for tunnelling. When
the deposit occurs deep below the surface,
where the overburden is thick, or the mineral
occurs as veins in hard rock, underground
mining methods are used.

The current maximum depth of the Siana pit is
approximately 90 m. GRC proposes to extract
the remaining ore in the pit down to 200 m
depth by open pit. The open pit method is
technically feasible. It is also environmentally
sound because it will not excessively enlarge the
present pit surface area of 21 ha. In the
proposed open pit plan, the maximum pushback
of the pit is about 70 m at the northeastern
portion. The final pit surface area is about 32
ha.

Beyond the 200 m depth mineable by open pit,
the ore extension will be mined by underground
mining. This is to avoid the large costs of pit
development, i. overburden extraction, and
the associated environmental impacts.

Processing method

The processing methods for gold are flotation,
gravity concentration, amalgamation, and
cyanidation.

Flotation is used mainly on finely disseminated
base metal ore that contains small quantities of
gold. Gravity concentration is applicable mostly
to gold placer deposits. Amalgamation is most
effective on loose or free gold particles with
clean surface. Its use is now restricted because
of costs, inefficiency, non-suitability of available
ores, and environmental concerns. Cyanidation
is the predominant method of gold
beneficiation. It is best suited to fine-grained
gold in disseminated deposits.

Economics as well as occupational health and
safety and environmental considerations led to
the research and development of lixiviants that
will replace cyanide in gold leaching. Seven (7)
alternatives gained recognition, namely,
thiourea, thiosulfate, thiocyanate, bisulfide,
ammonia, halogens, and malononitrile.

The drawbacks of cyanide use in gold leaching
pertain to toxicity, ie, handling and
environmental toxicity. The lixiviants superior to
cyanide in terms of toxicity are thiosulfate and
thiocyanate. However, both suffer in terms of
extraction economics and cost. Thiosulfate is
also inferior because of its limitations and non-
recyclability. Thiocyanate has no large-scale
application.

Another lixiviant, malonitrile, is better than
cyanide in terms of handling. However, it has
problems in availability, costs, recyclability, and
large-scale application.

Thus, cyanide is still the best and most common
lixiviant for gold-bearing ores.

Metallurgical testworks by GRC’s various
consultants confirmed the suitability of the
Siana ore to cyanidation with gravity pre-
concentration. To offset cyanide’s disadvantage
of environmental toxicity, GRC proposes to
detoxify the tailings prior to discharge to the

EIS of the Siana Gold Project

Project Parameter

Alternatives

Evaluation

Gos and Rubo (undated) developed a set of
criteria for the evaluation of the lixiviants. This
includes from the economic viewpoint, capital
investment, extraction economics, availability,
and costs considering detoxification and
recycling; in terms of process applicability,
limitations, recyclability, detoxifiability, and
large scale applications (proven technology);
and with respect to toxicity, emissions, handling,
and environmental toxicology.

They found thiourea and thiosulfate not
favorable in terms of extraction economics,
costs, limitations, and recyclability. Thiourea
was also not favorable with regard to handling
and environmental toxicity.

Thiocyanate, bisulfide, and ammonia were not
favorable with respect to capital investment.
Thiocyanate and ammonia also suffered from
extraction economics. Thiocyanate and bisulfide
were not favorable in cost and large-scale
application. _Bisulfide had —_ additional
disadvantages such as limitations, handling, and
environmental toxicity.

Ammonia was not favorable in regard to capital
investment, extraction economics,
detoxifiability, large-scale application, handling,
and environmental toxicity.

Halogens had problems in terms of costs,
detoxifiability, handling and environmental
toxicity.

Finally, malononitrile was found to be
unfavorable with respect to availability, costs,
recyclability, large-scale application, and
environmental toxicity.

TSF.

PROJECT DEVELOPMENT PLAN AND PROJECT COMPONENTS

Project Development Plan

Siana Deposit

The Siana gold (with silver, lead, and zinc) mineralization is considered a high-sulphidation regime of epithermal
affiliation, hosted predominantly within tectonized and altered carbonate and basaltic lithological assemblages.

The stratigraphy of the area is grouped into six (6) lithological domains, namely (GRC and Intermet, 2007 and Figure 3-

3):

© From west to east are the three (3) major domains — Domain 100 which is a package of barren to weakly
mineralized west dipping sediments and interbedded basalts; Domain 200, a central strongly mineralized
black to dark grey carbonate-rich sedimentary package; and Domain 400, a well-mineralized eastern basalt
assemblage with interbedded sediments and breccias.

| -100 mai

Geological Domains

Domain 1 - Volcaniclastics
Domain 2 - Carbonates

Domain 3 - Basalts

Domain 4 - Basalts/Basalt Breccia
Domain 5 - Mudstone/Shale
Domain 6 - Feldspar Porphyry
Domain 7 - Disturbed by Mining

-200 mR

E -W Cross Section
Central Pit Region

'54800mN
'55000mN,
'55200mN

Geological Domains . 7
TE bomain 1 - Voleanictasies 5
[1 bomain 2- carbonates . .
z= Domain 3 - Basalts 5
|__| Domain 4 - Basalts/Basalt Breccia
TE bomain 5 - Mudstone/Shale °
DD comain 6 -Felspar Porphyry
©**] Domain 7 - Disturbed by Mining i
N - S Cross Section
Central Pit Region source: GRC
CC EE Ecc
EIS of the
mp Geologic cross sections Siana Gold Project | 3.3

Figure No.

EIS of the Siana Gold Project aa

© Domain 200, the central carbonate assemblage which is often brecciated and consists of a very poorly sorted
accumulation of manganoan limestone fragments with minor mudstone, siltstone, coal, sandstone, and
volcaniclastic debris set in a dark, calcareous muddy matrix. It includes as sub-domain, Domain 700, an area
disturbed by underground mining.

© Less volumetrically important are Domain 300, a thin domain of mixed basalt and sediments immediately
west of the central carbonate zone; Domain 500, an essentially barren black mudstone unit underlying the
carbonate zone, and Domain 600, a barren to weakly mineralized feldspar porphyry intrusive.

Mineralization is predominantly hosted in the central carbonate (Domain 200) and eastern basalt domains (Domain
400) with strongly altered zones comprising the fine grained clays, quartz, and carbonate. The three (3) major domains
are interpreted as separated by major faults. As a consequence, the central carbonate domain has been largely and
strongly brecciated and veined during multiple tectonic and hydrothermal alteration events (/bia,)

Gold is generally fine grained, /.e., finer than 75 um, and well distributed within the altered host rocks. SURICON
operations and metallurgical testworks conducted during the BFS confirm that the gold ore is free-milling, ie.
amenable to gold cyanidation.

Site Conditions

The 240-ha Project site is the former mine and industrial facility of SURICON. The major land features are a flooded
open pit, two (2) dried and grassed tailings ponds ~ Tailings ponds 1 and 2, one tailings pond with a pool of water —
Tailings pond 3, three (3) grassed waste rock dumps — Waste dumps 1, 2, and 3, anda workshop.

Figure 3-4. Major features of the Siana property

January 2009

Qe
+6 EIS of the Siana Gold Project

Photo 3-1. The flooded Siana open pit. Photo 3-2. The dried and grassy portion of SURICON’s
tailings pond 3.

Photo 3-3. The dried tailings pond 1. Photo 3-4. The grassy waste dump 2 immediately north
of the flooded pit.

Project Development Objectives and Challenges

The overriding consideration in GRC’s Project Development Plan is to confine all mine facilities and development works
inside the 240-ha Siana property. This will minimize the new areas for disturbance and the Project's environmental
and social impacts.

For the open pit, the first major challenge is dewatering. The impounded water volume is estimated at 8.2 million m’.
The excellent quality of the water is confirmed; the task is to prevent flooding along the channels of Dayano Creek and
Magpayang River during water release. The less rainy period of April to September provides a good window for the
dewatering.

The next challenge is to minimize the surface impacts of mining the Siana deposit. The BFS found that a total probable
reserve of 3.16 million t is mineable by open pit over a 4.5-year mine life. The open pit operation will employ drills,
excavators, front-end loaders, AWD trucks, graders and dozers. RSG Global Consulting Pty Ltd (RSG) estimates the total
pit shell at 650 m long and 450 m wide at its biggest section, extending to a depth of 200 m below the surface.

By steepening the pit walls without compromising safety, the expansion of the pit surface and excavation works is
minimized. In the current open pit plan, the maximum pushback of the pit is around 70 m at the northeastern portion,
still within the Siana property. This portion collapsed in 1989 and led to the premature closure of SURICON operations.
Mining One Pty Ltd (Mining One), GRC’s geotechnical consultants, attributed the failure to a mix of weak rock materials
and flat, undulose west dipping structures. The pushback which results in the flattening of pit slopes is intended to

bmp!)

EIS of the Siana Gold Project aa

improve the ground stability. The final pit surface area is estimated at 32 ha, an 11-ha increase over the current pit

area.

Additional gold resources were reported below the open pittable reserve. Based on RSG’s evaluation, these resources
can be extracted by underground mining method. Access is though a decline with portal at 50 m above the ultimate
pit floor and 150 m below the pit crest on the main pit ramp to the eastern side. Mining is by up-hole benching or any
other suitable method. The broken material is removed from the level with loaders, loaded into low profile
underground trucks and hauled to the surface. For ground stability, the void is filled with a combination of waste
material, mill tailings, and cement. RSG estimates that the underground operation can prolong mine life to 10 years
and result in a total recovery for the open pit and underground mine of 720,000 oz Au and 1.34 million oz Ag.

Aside from economics, two factors favor the extraction of the deeper resources by underground method: lesser
volume of waste materials for extraction and, if done correctly, minimal surface disturbance. More works are needed
to refine the underground mining plan. These include a drilling program, development of a JORC-compliant resource
model, detailed geotechnical evaluation, review of underground capital costs, and sourcing of quotations from local
mining contractors.

After the selection and optimization of the mining method, the next challenge is keeping the open pit and underground
workings dry. Meyer Water Environmental Solutions (MWES) estimated annual inflows to the pit at 5.9 million m*
from groundwater and 1.1 million m? from rainfall. To manage these flows, GRC will install five (5) dewatering bores
outside the pit perimeter and in-pit pumps. The dewatering bores will handle 3.3 million m? and the balance of 3.6
million m? is for pumping. A duplicate pumping system will be established to provide 100 % backup in case of failure.

The Siana deposit contains gold and silver. During the underground phase, significant amounts of copper, lead, and
zinc will be encountered. The established gold beneficiation processes are base-metal flotation, gravity concentration,
amalgamation, and cyanidation (USEPA, 1994a).

Flotation, by the addition of reagents, induces particles of a single mineral or group of minerals to adhere preferentially
to air bubbles. It is chiefly used on base metal ore that is finely disseminated and generally contains small quantities of
gold in association with the base metals. Gold is recovered as a by-product of the base metal recovery.

Gravity concentration techniques are used mostly on placer deposits and rely on gravitational forces to suspend and
transport gangue away from the heavier valuable mineral.

In amalgamation, metallic gold is wetted with mercury to form a solution of gold in mercury which is referred to as an
amalgam. The method is most effective on loose or free coarse gold particles with clean surfaces. Because of its high
surface tension, mercury does not penetrate into the interstices of ore particles as sodium cyanide does. Use of
amalgamation is now restricted because of its high cost, inefficiency in large-scale operations, and scarcity of suitable
ores.

Cyanidation which uses solutions of sodium or potassium cyanide (NaCN or KCN) as lixiviants to extract precious metals
from the ore is the predominant gold beneficiation method. It has various forms, namely, heap or valley fill leaching
followed by carbon adsorption (carbon-in-column adsorption) which is suited for low-grade gold ores, agitation
leaching followed by carbon-in-pulp (CIP), or agitated carbon-in-leach (CIL). As discussed in the preceding Section, in
view of toxicity issues in the handling and use of cyanide (CN), researches on alternative lixiviants were undertaken. To
date, however, the alternatives with less toxicity, ie, thiosulfate, thiocyanate, and malonitrile, are still inferior to
cyanide in terms of availability, extraction economics and cost, recyclability, and large-scale application (Gos and Rubo,

undated).

Various consultants, namely, Independent Metallurgical Laboratories, Outukumpu Technology, Orway Mineral
Consultants, and Intermet Engineering, conducted metallurgical testworks on the Siana gold ore. They concluded that
a CIL circuit with a gravity pre-concentration is the best processing method. The process design comprises single-stage
crushing, SAG milling, gravity concentration and high-intensity cyanidation, leaching and adsorption (CIL), followed by
carbon elution and electrowinning to produce combined gold and silver dore. The plant nominal throughput is 750,000

one

38 EIS of the Siana Gold Project

TPY of ore at an average feed grade over the life of mine of 3.35 g t* Au and 8.56 g t! Ag. The gold and silver
recoveries are estimated at 85.4 % and 75.5 %, respectively.

When underground mining commences, GRC proposes to modify the process plant by installing flotation cells after the
gravity circuit and treating the flotation tailings in the CIL circuit used for the open pit ore. Zinc concentrates and
combined copper-lead-zinc concentrates will be thickened and filtered at site prior to transportation to the port.

The total amount of tailings to be generated from the open pit operation is about 3.1 million t. Because of the primary
objective of minimizing the project’s environmental impacts, the challenge is to construct the new tailings storage
facility (TSF) over SURICON’s original tailings ponds. Low river terraces and flood plains of Magpayang River located
west of the original tailings ponds have elevations of about 40 to 45 m. The tailings elevation in the existing Tailings
pond 1 varies between 43 to 45 m; at Tailings pond 2, between 47 and 48 m, and in Tailings pond 3, between 51 and 53
m. The crest elevation of Tailings dam 1 varies from 47 to 49 m, for Tailings dam 2 from 48 to 51 m, and for Tailings
dam 3 at roughly 55 m.

Based on geotechnical testworks done by Mining One, Golder Associates Pty Ltd (Golder) found it feasible to build the
TSF as two cells, namely, TSF3 at the southeast and TSF4 at the northwest. Prior to the plant commissioning, TSF3 will
be built first over the old Tailings pond 3 to an initial stage embankment elevation of 60 m. The tailings are discharged
into TSF3. The second cell, TSF4 is constructed over Tailings ponds 1 and 2 during the first year of operation to the
same initial stage embankment elevation. After the TSF3 stage 1 reaches its capacity, the tailings are discharged into
TSF4. TSF3 is then built up to its second stage elevation of 65 m in time for the filling up of TSF4 stage 1. The latter is
built up to the same second-stage elevation in time. After completion of stage 2 for both TSFs, the crests will have a
maximum height of 25 m above the Magpayang floodplains.

GHD Pty Ltd was commissioned by GRC to undertake the detailed design for the TSFs. GHD noted that TSF4 is
approximately 10 m lower than TSF3. To place the storage facility in balance, GHD proposed to build TSF4 first (instead
of TSF3) to the same initial stage embankment elevation. This will provide storage capacity for approximately 18
months. TSF3 is then raised in time for the filling of TSF4 to 60 m, at a storage capacity of approximately 12 months.
Before TSF3 is filled up, TSF4 is raised to the final elevation of 65 m, providing storage capacity for roughly 8 months.
The final lift of TSF3 to the same elevation is expected to have a storage life for 14 months. GHD's proposed TSF build-
up sequence is more of an operational change than a design change.

TSF3 and TSF4 will be located close to Magpayang River and Dayano Creek. Both streams are used by the local
residents for irrigation, bathing, washing, and sometimes fishing. The subsequent challenge therefore is to minimize
the risks of CN releases into the streams.

Several methods are available for the detoxification of CN. One popular method is the Degussa peroxide process which
uses hydrogen peroxide (H;0,) to oxidize free and WAD cyanides to cyanate (CNO’). Cyanate is further hydrolyzed to
biodegradable ammonium (NH,") and carbonate (CO;”). Metals complexed with CN are precipitated as hydroxides and
iron cyanide complexes. Another treatment step precipitates the iron cyanide complexes by combining it with copper
ion (Environment Australia, 2003).

The limitations of H,0, treatment are handling and costs. Specifically, HO, is a hazardous material and expensive.
Special equipment for HO, use may increase the total capital cost. The treatment process also generates ammonia
which is toxic to fish (USPEPA, 1994b).

A variation of the Degussa process is peroxymonosulfuric acid (H.SOs) or Caro’s acid which can be generated safely on
site from H,0> and sulfuric acid (HSO,). Because Caro’s acid is a stronger oxidizing agent than peroxide, the CN
destruction is faster at a cost much lower compared to using H,0, solely. In some applications, the levels of CN
attained were lower than those of the Degussa peroxide process (FMC, undated).

Other applications, namely, the INCO SO3-air and Noranda processes use sulfur dioxide (SO,) or ferrous sulfate and air
in the presence of copper ion to oxidize cyanide in solution to cyanate. Sulfuric acid (H2SO,), which is a by-product of
the oxidation process, is neutralized with lime.

bmp 4

EIS of the Siana Gold Project 39

In the INCO process, wastewater is fed into a mixing vessel where it is reacted with SO, or sodium bisulfite. Air is
sparged into the vessel; copper sulfate (CuSO,) is added as a catalyst, and the pH is controlled by the addition of lime.
Treatment may be done in a single vessel or reactor or two reactors in series. Data from bench-scale tests and actual
operations indicate that a total CN concentration of 0.1 mg L” is achievable (USEPA, 1994b). The limitations of the
INCO process include the slowing down of reactions at low temperatures and non-removal of thiocyanate (SCN’),
cyanate (CNO’), or ammonia (NH3). SCN” and CNO’ are less toxic than free CN’. Their median lethal concentrations
(LCso) for fish are 50 to 200 mg L and 34 to 54 mg L”, respectively against free CN’s LCso of 0.1 mg L? (Environment
Australia, 2003).

The Noranda process is suited to ores with significant antimony (Sb) or arsenic (As) concentrations. Firstly, copper and
ferrous sulfate (FeSO,) is added to the cyanide effluent. In the presence of hydroxide ions, the ferrous ion is oxidized
to ferric oxide while the cupric ion (Cu) is simultaneously reduced to cuprous ions (Cu”*). The Cu* removes the free
CN as an insoluble precipitate, Cu(CN)3. This creates a shortage of free CN’ in solution, which leads to further removal
of CN through dissociation of soluble metal complexes of Cu, Zn, and Ni into simple CN and metal ions. The final
removal of CN is completed by the addition of H,02 at high pH in a second stage to oxidize the residual simple cyanides.

AMMTEC Ltd (AMMTEC) conducted cyanide detoxification tests on cyanide slurries generated from the Siana Project’s
gravity tailings. Two detoxification procedures were run and their results on achieved WAD CN levels compared.

The first procedure used the Caro’s acid triple salt which contains 45 % KHSOs. The KHSO; contained in the triple salt
behaves functionally the same as Caro’s acid produced from the reaction between H,SO, and H,0,. The leach slurry
series of tests involved dosages of 2:1, 3:1, and 4:1 of KHSO; to WAD CN ona mole for mole basis. None of the tests
achieved WAD CN < 0.5 mg L”, Ze., the lowest level attained was 2.3 mg L*. The results indicate that an excessive
amount of reagent will be needed to achieve the target level.

The second procedure tested was the INCO process. Three (3) tests at various dosages of SO, to WAD CN ona gram for
gram basis were run, /.e., 5.39, 3.63, and 4.39. AMMTEC found the SO, to WAD CN of 5.39 sufficient to obtain less than
0.5 mg L? WAD CN in the treated effluent.

In view of the AMMTEC test results, GRC provided a two-reactor single stage SO,-Air process in the plant design. Slurry
will gravitate from the carbon safety screen underflow to the first of two cyanide detoxification reactors. At the
reactor, the slurry will react with sodium metabisulfite and CuSO, solutions. Air is sparged into the reactor and the
slurry pH maintained at 10 with the addition of lime slurry. The two reactors will provide a total of 90 minutes
residence time. The aim is to reduce the WAD CN level from an anticipated level of 150 mg L” at CIL circuit discharge
to less than 1 mg L* WAD CN before deposition to the tailings pond.

Finally, RSG estimates the total volume of waste rock materials for extraction from the redeveloped Siana pit at 8.7
million bem. The waste rocks will go to the main dump immediately northeast of the pit, the secondary dump
southwest of the pit ramp exit, and the embankment build-ups of TSF3 and TSF4.

Project Components

Figure 3-5 is the General Arrangements Map of the Siana Gold Project. The Project components or facilities and their
surface areas are shown in Table 3-2.

Table 3-2. Project facilities and surface areas

Facilities Approximate Area (m?)
Tailings Dam 404,145
Plant Area 78,230
Main Waste Rock Dump 345,715
Secondary Waste Rock Dump 56,490

Bone
310 EIS of the Siana Gold Project

Facilities Approximate Area (m’)
Open Pit 325,895
Plant Area
Accommodations area 6,550
Substation 610
Reagents Store 240
Events Pond 770
Cyanide Store 150
Lime storage 50
Workshop warehouse 350
Laboratory 360
Plant Office 225
Goldroom 80
Elution 170
McC 65
Security office and first aid 60
Grinding 280
Cyanide Mixing 85
Potable water plant 20
Main office 650
Fuel dispensing 715
Mine fleet maintenance 1,090
Laydown area 1,730
Detoxification tank area 915
Settling pond A 18,050
ROM PAD 9,305
Access
Access road 10,650
Causeway crossing 830
Settling pond B 14,310
Settling pond C 30,550
Geotextile tubes area 1,500
Magazines 5,610

Sources: GRC, Intermet, and GHD

DESCRIPTION OF PROJECT PHASES

The Project has two phases, namely, open pit and underground mining. The latter is expected to commence roughly
two (2) years prior to the depletion of the open pittable ore reserve.

EIS of the Siana Gold Project at

Open Pit Mining

Pre-Construction

The major pre-construction activities for the open pit mining phase are:

Community consultations and management program — Part of the EIA is the community consultation on
major community milestones, resources, sources of livelihood, organizations, and problems. Based on the
results of the community consultation, GRC crafted a Community Assistance Proposal for the three (3) direct
impact barangays. Most of the programs contained in the proposal were implemented by GRC since 2005.

10.

11.

12.

Potable water supply — The system provides 40,000 L d” potable water to the residents of Brgys.
Cawilan, Siana, and Dayano. Water is pumped from the Siana pit into a holding tank. The water is
sterilized with chlorine in batches; the sterilized water is then filtered to remove any suspended
solids. The water is released to the community water distribution system.

Elementary school education — Assistance has been provided by GRC through donation to the
students of books and classroom materials and building maintenance.

Public health and safety —Children’s feeding programs, medical missions, establishment and
manning of the GRC Clinic in Brgy. Cawilan with a Doctor and Nurse, provision of non-prescription
medicines to the community, and ambulance service.

Peace and order — Supply of uniform and medical kits to the Barangay Police.
Road maintenance — Regular maintenance of barangay road network.
Church maintenance — Partially implemented by GRC.

Public infrastructures — Programmed for implementation during Project construction and
operation, the assistance will cover the Barangay offices, waiting sheds, multipurpose halls,
learning materials for day care centers, and new access road and causeway crossing.

Agricultural support - GRC assisted the barangays in researches on high-yield rice varieties and
donation of seeds for pilot test programs. The other components for implementation are provision
of irrigation water during the pit dewatering, micro-loan financing for farmers, and formation of a
Marketing Division as part of the SDMP.

Employment policy - The employment policy for the Siana Project has been ratified by the
Barangay Chairmen of the direct and indirect impact areas. The policy provides that 95 % of the
unskilled workforce will come from the impact barangays. Specifically, Brgy. Cawilan will provide
25 %, Siana 23 %, Dayano 17 %, and the indirect impact barangays of Pongtud, Magpayang, and del
Rosario 10 % each.

Livelihood assistance — This will be implemented as part of an early SDMP, ie., the SDMP to be
conducted ahead of Project operation.

Disaster relief - GRC has provisions for assistance to the community during disasters.

Environmental awareness ~ Through its floral nursery, GRC provides the community with seedlings
for plantation. The company also started to integrate its solid waste management and that of the
three (3) direct impact barangays with the municipal system in Timamana.

3-12 EIS of the Siana Gold Project

Photo 3-5. Residents of the impact barangays dig the Photo 3-6. Pipe laying by the barangay residents.
trench for the water distribution pipeline
donated by GRC.

Photo 3-7. GRC staff fixes the pipe network. Photo 3-8. The potable water treatment plant donated by
GRC to the three (3) direct impact barangays.

Photo 3-9. The Siana Elementary School Reading Center Photo 3-10. GRC also funds the brushing of school permises.
Shed GRC helped to build.

January 2009

EIS of the Siana Gold Project 3

Photo 3-11. The beautification of school buildings is part of Photo 3-12. GRC staff donates school supplies to the
GRC’s community assistance program. children.

Photo 3-13, The children of Brgy. Dayano benefit from the Photo 3-14. GRC’s feeding progam at Brey. Siana.

company’s feeding program.
r3

Photo 3-15. The feeding program at Brgy. Cawilan.

Photo 3-16, The medical clinic and ambulance GRC provides
to the direct impact barangays.

wary 2009

‘home
a4 EIS of the Siana Gold Project

Photo 3-19. GRC’s Clean and Green Program provides the Photo 3-20. GRC distributes seedlings to the students of
barangays with vegetables for plantation. Siana Elementary School.

January 2009

EIS of the Siana Gold Project +6

Photo 3-21. Seedlings distribution at the Tubod National Photo 3-22. Tree planting along the Siana roadside.
High School.

Photo 3-23. Tree planting by members of the Union of Photo 3-24. One of three (3) children’s playgrounds donated
Christian Churches of the Philippines. by GRC to the direct impact barangays.

* Exploration - Mineral exploration works conducted by GRC included review of SURICON reports and maps,
geologic mapping, reverse circulation percussion, diamond drilling, sampling and analyses, orebody
modeling, and ore reserve estimation.

© Environmental impact assessment and other environmental studies — The studies established the
environmental and social baselines of the impact barangays. Based on the baselines, the impacts of the
Project were assessed and their management plans formulated. This EIS highlights the findings and
conclusions of the environmental studies.

* Geotechnical studies - Mining One undertook the geotechnical investigations for the open pit design,
processing plant design, and TSF design which comprised test pitting, boreholes, and laboratory soil testing.
The properties of potential foundation materials were assessed.

Ten (10) boreholes were drilled around the existing tailings dams and at the proposed plant feed water dam
site, An additional five (5) boreholes were drilled at the process plant site. The borehole depths ranged from
7.5 m to 41.6 m. Mining One collected disturbed samples generally at 1.5 m intervals using a split spoon
sampler and undisturbed samples using thin wall tubes.

dome Janay 2009
3-16 EIS of the Siana Gold Project

The boreholes were augmented by nine (9) test pits excavated around the toe of the existing tailings dams
and seven (7) test pits around the proposed plant site. The maximum depth of excavation was 5 m. Dynamic
cone penetrometer test and hand-held shear vane tests were conducted within the test pits.

Golder implemented a laboratory testwork program on samples of process tailings and a composite sample
from Tailings dams 1 and 2. The tests included particle size distribution, Atterberg limits, soil particle density,
one-dimensional consolidation, settling tests, and air-drying tests.

Seismology Research Centre (SRC) and Environmental Systems and Services Pty Ltd (ESS) conducted a seismic
hazard assessment for the Project site. They recommended an operating basis earthquake (OBE) of 0.25g
and maximum design earthquake (MDE) of 0.60g for the tailings dam design.

The OBE is generally considered as the earthquake with a 10 % probability of exceedance in a 50-year period
which is equivalent to a recurrence period of 475 years. It is used to assess the stability of tailings storages
for the operating life of the structure. On the other hand, the return period of the MDE is typically about 1 in
10,000 years. The MDE is normally used for the design of closure measures for the tailings storages (Golder,
2007).

* Geochemical tests - BMP undertook an acid-base accounting of waste rock samples obtained from the waste
wall zone of the Siana deposit. Acid-base accounting is a two-part analytical procedure for determining both
the acid potential and neutralizing potential of waste rocks. The test results indicate that for Domain 100
which makes up about 33 % of the total waste rocks for extraction, only 13 % of the total 15 samples is PAF.
For Domain 400 which is about 27 % of the estimated waste rocks, 15 % of the total 13 samples is PAF. For
Domain 600 which is roughly 16 % of the estimated waste rocks, 38 % of the total 8 samples is PAF. The rest
of the samples which represent 24 % of the estimated waste rocks is NAF.

Graeme Campbell & Associates implemented geochemical testworks on a metallurgical laboratory prepared
sample of process tailings and tailings slurry water. It was concluded that the process tailings solid sample is
NAF due to the strongly calcareous minerals. The tailings slurry water had concentrations of minor elements,
including cyanide-complexing metals and CN forms, which were below or close to the detection limits.

© Hydrologic and hydrogeologic investigations — MWES carried out the hydrologic and hydrogeologic
investigations for the Project which included the establishment of groundwater monitoring bores,
streamflow measurement sites, and surface water quality monitoring sites.

© Engineering design of major structures - Golder designed the TSFs following the guidelines and
recommendations of the Australian National Committee on Large Dams (ANCOLD) on factors of safety (FoS)
and design storms. The FoSs are (ANCOLD, 1999):

* Steady state static loading, no seismic, FoS = 1.5
* OBE under pseudo-static conditions, FoS = 1.2
* MDE, FoS = 1.0

The ANCOLD (2000) guideline in the selection of a design storm for the TSF is a storm event between
1:10,000 years average return interval (ARI) and 1:10,000,000 years ARI as the probable maximum
precipitation event (PMP).

Golder’s general design approach provides for the cyclic deposition of tailings into paddock-type tailings
storage cells from the perimeter embankments. The embankments are constructed using waste rock. The
TSF design consists of two cells, TSF3 and TSF4, developed in stages. At final height, the combined surface
area of the TSFs is approximately 34 ha. The combined footprint is roughly 40 ha.

EIS of the Siana Gold Project 7

Golder assessed the stability of selected sections of the tailings dam design under static, OBE, and MDE
earthquake loads. The material strength parameters adopted are based on the findings of the geotechnical
investigations of Mining One and Golder’s process tailings testworks as well as Golder’s experience with
similar materials. A conservative phreatic surface was assumed, ie., the surface passes through the existing
embankment and the tailings remain saturated except those adjacent to the embankment.

The predicted minimum FoSs for static conditions and under OBE seismic loading exceeded ANCOLD’s
recommended minima of 1.5 and 1.2, /e., 2.4 to 2.1 vs. 1.5 and 1.2 to 1.1 vs. 1.2. Under MDE seismic load
conditions, however, the predicted FoSs are less than ANCOLD’s minimum, ie., 0.7 to 0.6 vs. 1.0. Golder
stressed that an FoS less than 1.0 under earthquake loading does not necessarily imply failure of the
embankment. It indicates that the embankment will undergo some permanent deformation. Following
Newmark’s simplified approach, Golder estimates a horizontal displacement of the potential failure mass of
about 50 mm. Based on the empirical relationships developed by Swaisgood, vertical settlements of up to 1
m may be expected. To strengthen the reliability of the stability assessment, Golder recommended
laboratory shear strength tests once the tailings materials become available.

For tailings water and surface runon management, Golder’s design provides for decants located at the center
of the cells and emergency spillways.

The decant in TSF3 is a floating pontoon mounted pump, accessed from the end of the decant causeway by a
floating gantry. The decant tower for TSF4 will comprise slotted reinforced concrete sections mounted on a
reinforced concrete base, founded in natural soils. The tower is surrounded with selected filter rocks to
impede the inflow of tailings fines to the decant tower. Each decant installation will be supplied with power
and equipped for pumping water either back to the plant circuit or to the plant feed water dam. A secondary
pump for each is also provided to remove excess water in the TSF as a result of rainfall events.

As part of its detailed design works for the TSFs, GHD noted that the earth decant access platforms to the
center of each TSF as proposed by Golder will reduce storage capacity and require large volumes of
construction materials. GHD then proposed to locate the decant systems not at the center of the TSFs but
adjacent to the dividing embankment of TSF3 and TSF4. The concrete tower, surrounded by filter materials,
will be installed on stable foundation material.

Golder’s design storm is a 6-hour storm event ranging from 750 mm (for the 1:10,000 years ARI) to 1,160 mm
(the PMP). To discharge stormwater from rainfall in excess of the design storm, spillways with a base width
of 20 m will be provided at both TSFs. The spillway for TSF4 would have discharged into the Magpayang
River; the TSF3 spillway into the Dayano Creek.

GHD noted that its revised development sequence of raising TSF4 ahead of TSF3 enables the spilling of TSF4
into TSF3. It then proposed a spillway at the dividing embankment, adjacent to the decant structures. The
spillway will be lined to prevent erosion or scour of the embankment during spillage.

For TSF3, GHD proposed the location of the temporary spillway along the southern perimeter which is
consistent with the Golder’s design. The spillway will be raised during the build-up of TSF3 and will become
the permanent spillway at the end of mine life.

At a process water reticulation rate of 80 %, maintenance of a small supernatant pond size, emergency
spillway depth of 1m, and 1 m for potential deformation as a result of an MDE earthquake event, Golder
recommended an operational freeboard of 3 m for each TSF.

The Main Waste Rock Dump is designed at 5-m high batters forming 30° and separated by horizontal berms
that vary in width from 10 m to 15 m. Ata total maximum height of approximately 50 m, the overall angle of
the dump is roughly 15°,

€ )bmp
EIS of the Siana Gold Project

Peter O'Bryan and Associates (O'Bryan) assessed the stability of the Main Waste Rock Dump using material
shear strength properties that were based on information provided by Mining One, SRC, and ESS. They
concluded that:

1. The location of the proposed dump immediately northeast of the open pit has a negligible effect on
pit wall stability.

2. Under static and dry loading conditions, the proposed waste rock dump will be stable.

3. Under seismic and dry loading conditions, the dump will essentially remain stable, ie, some
localized movement of near-surface material may occur.

4. Only a limited saturation of the dump can be tolerated. Water levels exceeding roughly 105 mRL
within the dump would be expected to destabilize the slopes. An earthquake of sufficient
magnitude or proximity to apply a horizontal acceleration of at least 0.25g coincidental with a
water level within the dump of above 104 mRL would cause failure. O’Bryan recommended that
GRC should avoid placing large “continuous” volumes of clay-rich material within the dump.

5. A worst-case situation in which earthquake-induced vibration coinciding with the presence of a
substantial volume of water in the dump would be expected to cause slope instability. Slope
movement would occur within the zone roughly 10 m behind or below the slope face. Breakout
would occur near the toe of the slope. Consequently, some movement of waste towards the open
pit is possible in the northern, northeastern, and eastern sectors. O’Bryan recommended bunding
or the construction of catch fences around the pit edge to contain the material movement.

Consultations with households at risk from the TSF3 and waste rock dumps and relocation — Based on the
Project’s final development plan, some 42 to 56 households within Puroks Riverside and Hilltop of Brgy. Siana
and 7 to 13 households within Purok Bulawanon at Brgy. Cawilan will have to be relocated to give way to
TSF3 and the Main and Secondary Waste Rock Dumps (Figure 3-4). Two (2) resettlement sites within the two
(2) barangays have been selected. A resettlement action plan will be formulated in accordance with IFC
Performance Standard No. 5.

Feasibility study — This refers to the process of technical analysis to determine the viability of the Project. It
has three (3) distinct phases, namely, scoping studies, prefeasibility studies, and definitive feasibility studies.
As the Project advances, the project phases become more detailed and focus on a single option of developing
the Project.

Land acquisition - GRC needs to acquire land for the access road and the two (2) resettlement sites.

Permitting - The major Government permits and approvals required prior to construction and operation are
approval of the EPEP, SDMP, and FMRDP; approval of the Declaration of Mining Feasibility; conversion of
MPSA exploration into MPSA for operation; registration of GRC as hazardous waste generator, wastewater
discharge permit, etc.

Detailed engineering — This covers the preparation of detailed engineering design to implement the best
option determined in the definitive feasibility study.

Procurement — All services, equipment, reagents, supplies and materials needed by the Project and identified
during the detailed engineering are acquired.

bmp 4 ei
EIS of the Siana Gold Project 319

Construction

© Installation of environmental and social management systems — The systems are intended to prevent or
minimize adverse impacts, enhance and make more sustainable and equitable the positive impacts, monitor
the impacts for continual system improvement, and manage the residual impacts. Included in the systems
are the EPEP and SDMP.

© Construction of power line and substation — Power will be supplied to the Project from a SURNECO 69 kV
incoming power line. SURNECO agreed to build a 69 kV substation with landing gantry, 69 kV isolators, CTs,
surge diverters, and a 69 KV circuit breaker with the main plant step-down transformer. Cabling from the
transformer LV terminals will supply a medium voltage switchboard from where power will be reticulated
around the site to the various load centers and plant substations.

One 750 kVA generator will be installed to provide emergency power for emergency lighting, security system,
firewater system, potable water system for safety showers, all slurry agitators, detoxification and tailings
pumps, process water pumps, mill inching drive, and accommodation village.

* Access road and causeway crossing construction — The Siana Project site will be accessed from the National
Highway along Brgy. Del Rosario, Tubod Municipality by a newly built 16-m wide approximately 1 km long all-
weather road and causeway crossing over Magpayang River (Figure 3-5). This will prevent impacts on the
road networks of the barangays. The proposed road alignment is a mix of coconut land and ricefields. The
area of affected ricefields is about 0.8 ha.

* Pit dewatering and development - The impounded 8.2 million m? of water inside the Siana pit will be
pumped out into Dayano Creek. Taking into account the additional inflow of 0.6 million m’ of rainfall and 2.8
million m° of groundwater during the 6-month period, the required mean pumping rate is 780 Ls”. GRC
proposes to use four (4) pumps, each powered by a 375 Kw electric motor governed by variable speed drives
with a combined capacity of 800 L s* over a 100 m head. The pumps would be mounted on a floating
pontoon and discharge into parallel 450 mm diameter HDPE pipes to be extended as the water level falls.
Pipes will discharge into a settling pond which overflows into Dayano Creek.

As soon as the pit water level has dropped to safe levels and the bearing capacity of the pit ground is
confirmed to be adequate for the earthmoving equipment, pit widening works at the surface will commence.
The greatest pushback will be at the northeast sector to achieve flatter slopes and the removal of weak
materials.

Slimes, currently estimated at 10 m thickness equivalent to 240,000 m3, have accumulated at the pit bottom.
During pit dewatering as the water level approaches the pit floor, a 10 m long flexible suction hose will be
attached to the pump inlet. The suction hose will hang straight down and act like a dredge in sucking up
slurry. During this process, the slurry density being discharged will be monitored continuously to prevent
blockage. If necessary, clear water will be brought back to the pit. It will take roughly 12 months for mining
to reach the level so a large quantity of the slimes can be pumped out. To complete the final clean-up, 12m
deep voids will be blasted on either side of the existing pit floor. Dewatering sumps are excavated and the
dewatering pump installed. The swell of the blast is dozed and side cast to mix with the slimes on the pit
floor.

© Construction of tailings storage facilities and pipelines — Prior to construction of the embankment, a drainage
system comprising an aggregate-filled drain and pump sumps will be constructed on the existing tailings
beach adjacent to the upstream edge of existing perimeter embankments. A seepage cut-off (keyway)
trench is excavated below the embankments either on natural or previously disturbed ground. On natural
soil, the keyway is excavated to a minimum depth of 1 m below the natural ground level. The keyway will be
backfilled with moisture-conditioned and compacted clay.

€ )bmp
3-20 EIS of the Siana Gold Project

Organic rich soils located under the proposed embankments will be stripped prior to placement of fill. Where
embankments are built over existing tailings beaches, the tailings shall be deep ripped and compacted prior
to the placement of the embankment fill. The excess pore water pressures will be monitored during
construction and appropriate measures taken to accelerate the dissipation of pore pressure if necessary. Low
safety bunds will be constructed on the outer margin of the perimeter embankments and the embankment
crests will be shaped with a 2% crossfall towards the upstream side of the embankment to direct incidental
runoff water into the facility.

In areas of soft tailings, a high-strength geotextile will be placed over the tailings and covered with a layer of
granular fill. The purpose of the geotextile is to provide tensile support to the embankment foundation
during the initial placement of embankment fill. The granular layer will provide a drain for the foundation
tailings.

As proposed by GHD, TSF4 will be built first on the existing Tailings dam 1 and Tailings dam 2 at an initial
embankment crest elevation of 60 m and storage of roughly 8.5 ha. The tailings in said area are stronger
than those in TSF3. The western and northern embankments will be built upstream of the existing
embankments. To the east, it will be founded on natural ground and in places, over a thin veneer of tailings.
At the initial embankment crest elevation, TSF4 will have a storage capacity of approximately 18 months.

TSF3 will cover the existing Tailings dam 3 facility and extend over previously disturbed ground to the
southeast and existing embankment downstream batter slopes. It will have an initial stage 1 embankment
crest height of 60 m and storage area and capacity of approximately 18 ha and 12 months, respectively.
Construction will include clearing of ground to the southeast of Tailings dam 1 and stripping of vegetation
from the downstream slopes of existing embankments. The northern and western embankment raises will
be on top of shallow tailings deposits. No strengthening of the underlying tailings is required in said areas. At
the southeast where the ground is previously disturbed, the embankments will be keyed into suitable
foundation soils. At the southern part where the tailings are thick and there is an old supernatant pool, a
high-strength geotextile and granular layer are proposed over the tailings beach.

TSF4 and TSF3 will both be constructed using the upstream method. Perimeter embankments will be
constructed with an inner compacted clay zone (or other low-permeability material) and an outer shell of
non-acid forming waste rockfill. Embankments will have a nominal downstream batter slope of 1V:3H.
Internal upstream embankments for TSF4 and TSF3 and will be 1V:2.5H. Sections subject to long-term
inundation will be sheeted with mine waste or granular fill as a buttress to avoid sloughing and as protection
against wave erosion.

Figure 3-6 is the layout of TSF Stage 2 with embankment crest elevation of 65 m. Figure 3-7 shows typical TSF
embankment sections. Figures 3-8, 3-9, and 3-10 are layouts of stage 1 and stage 2, stage 3 and stage 4, and
stage 5 and stage 6 of the TSF construction, respectively.

© Construction of waste rock dump — GRC estimates the total tonnage of waste rocks for removal from the
open pit at 8.7 million bem, equivalent to 10.9 million Icm. About 1 million bcm of waste rocks will be used to
construct the TSFs. GRC proposes two (2) waste rock dumps to accommodate the excess rocks. One dump
located immediately northeast of the pit will have a capacity of 7.9 million bcm; another which is to the
immediate southwest of the pit ramp exit will have a capacity of 0.8 million bcm.

The dumps are designed with batter angles of 30° and 10-m to 15-m berms at various vertical intervals
(Figure 3-11). The overall slope angle is 15°. To ensure structural stability, the placement of clay-rich
materials at the dump will be staggered. Piezometers will also be installed for the regular monitoring of the
phreatic surface. To protect against rain erosion, the slopes will be revegetated as soon as practical with fast
growing grasses and vines. To protect personnel and equipment from waste rock dump rockfalls, bunds
consisting of large boulders or catch fences will be placed near the pit edge.

NOTES:

COMPACTED TAILINGS WILL BE COVERED TO
PREVENT DESSICATION,

CROSSFALL OF 2% ON EMBANKMENT CREST
& COMPACTED TAILINGS SURFACE.

VARIES VARIES
c= VARIES =]
EXISTING TAILINGS

EXISTING EMBANKMENT

CONSTRUCTION

NOTES:
CROSSFALL OF 2% ON EMBANKMENT CREST.

VARIES

VARIES
C= =

EXISTING TAILINGS
EXISTING EMBANKMENT

PHASE
CONSTRUCTION

a | — a bee
™ Figure 3-7 Typical TSF Embankment Sections

ee AS mathe: 61-22730-FIGO2

PO em YM Path Ma
TH OGiRs ARs Foi bemteo
i preiooe

an ae IN LEGEND
Ps 3. :
‘ ip , S ‘

CONSTRUCTION OF TSF 3 TO RL 60m
SCALE 1:5000 ® 50 100 150 200 250m
——_

Ss INACTIVE CELL
oii {
Pi Pen I 255) a

2 ate

STAGE 3 - DEPOSITION IN TSF3

j

7m STAGE 4 —- DEPOSITION IN TSF4 TO RL 62m
CONSTRUCTION OF TSF4 TO RL 65m CONSTRUCTION OF OF TSF3 TO RL 65m
SCALE 1:5000 SCALE 1:5000 0 50 100 150 200 250m

AN f
TORL5

SCALE 1:5600 AT ORIGINAL SIZE
| DONCTSGALE [ren mnorsm fewest RED 5 LIMITED
= sd Ser Gminten
perience | oo Olaf Sand4
Ree Te le ero 6 eel AS Deetgh: 61-22730-FIGOS Rev: A

BORO C LEGEND:
N ~— \ 5 a ~

%,
AG ACTIVE CELL

SE)
Wi —_ |] INACTIVE CELL
. WY oy

PROPOSD CLOSURE
CONCEPT SURFACE

STAGE 5 - DEPOSITION IN TSF3 TO RL 65m - STAGE 6 - PROPOSED CLOSURE

5 \ 4, % 4 —

SCALE 1:5000 SCALE 1:5000
0 50 100 150 200 250m
SCALE 1:5000 AT ORIGINAL SIZE
a ee ™ Fgure 240 TF Construction

‘AS Degns: 61-22730-FIGO6

EIS of the Siana Gold Project 321

© Construction of process plant, mine services area, and ancillaries — The process plant area is generally flat
with a gentle slope to the west and vegetated with grass and saplings. Located roughly 1 km northwest of
the Siana pit, it will host several structures, namely, the workshop/warehouse, laboratory, process plant and
office, chemicals storage, security office, and first-aid facilities (Figures 3-11 and 3-12). The laboratory will be
for mill and grade control. It consists of an office, balance room, wet chemical room, AAS room, and store
room. The plant site will be cleared, grubbed, and contoured for drainage. The extension to the existing run-
of-mine stockpile area will be constructed with mine waste.

The mine services area will be located east of the process plant adjacent to the pit access road just beyond
the safe blasting perimeter of the open pit. It includes the mining contractor's workshops and offices,
refueling station, and mine control facilities (Figure 3-5). The site will be cleared, grubbed, and provided with
pads.

Explosives magazines will be located south of the pit (Figure 3-5).

* Construction of administration building, accommodations, and waste facilities - The administration building
will be located between the process plant and mine services areas (Figure 3-5). The accommodation and
messing facility is to the northwest of the plant site adjacent to the main access road. Only expatriate and
senior local staff will be accommodated on a single status basis.

For its solid waste, the Project will implement the ecological waste management. Waste will be sorted at the
source into biodegradable, recyclable, and non-biodegradable. The sorted waste is delivered to a Material
Recovery Facility where the final sorting of the wastes is undertaken, ie, green wastes for composting,
recycled plastics, recycled bottles, non-recyclable plastics, etc (Figure 3-5). The non-recyclable, non-
compostable, and non-hazardous materials such as used rubber gloves and boots, used leather shoes and
harnesses, soiled rugs and towels, and worn-out wheels are stored separately for pick-up by the Mainit
Municipal dumptruck once a week.

GRC will implement an information and education program for all Project employees and contractors on the
HOW, WHAT, and WHY of the proper segregation of different types of waste materials. If an additional waste
facility will be required on top of the Mainit Municipal Landfill, GRC will have a small landfill, about 200 m
east of the pit, built. The landfill site is constructed and maintained to ensure that watercourses and
groundwater are not impacted.

Sewage and wastewater will be treated by a bacteriological sewage treatment system. Preferably BioMAX or
an approved equivalent, the system will have five (5) chambers, namely, an anaerobic chamber, aerobic
chamber, clarification chamber, disinfection chamber, and pump-out chamber. Individual treatment systems
will be installed at each building and sized to suit the number of occupants

© Installation of water system — Primary raw water for the process plant will be sourced from the pit
dewatering bores pumped to the plant feed water pond and from the TSFs. A pump station at the plant feed
water pond will convey the water to a process plant holding tank.

For potable water, raw water will be drawn from the pit dewatering bores or pontoon pumps, then treated in
the expanded potable water treatment plant for storage in the potable water tank located within the process
plant area.

* — Construction of stormwater and sediment control system - The objective of the Project’s stormwater system
is to ensure that clean water and dirty/untreated water do not mix. Thus, runoff from the eastern highlands
will be diverted away from the minesite, through diversion bunds, either to the north of the proposed waste
rock dump or to the south of the pit into the Dayano Creek. Dirty water from the waste rock dumps, mine
workings, TSFs, and portions of the process plant area go through a series of sediment traps, settling ponds,
and geotextile tubes before discharging into Dayano Creek.

€ )bmp
———
L_

ae |

GOLDROOM AUT

i a = be ii

FamVans 4

o-

ENSINEERING | Suawe
us
RED 5 LIMITED

gu ae

Figura 3~12 PROCESS PLAMT
SITE LAYOUT PLAN

i
Cs ano Se
RED 5 LUMITED

— ie a ee on ee Dd SIANA GOLD PROJECT

pp : a es | ee emt. | Figure 3-13 PROCESS PLANT
Oe OG Od OO (| | PLANT GENERAL ELEVATIONS
a || 9) sain

Cee Oe ee Coe ee ——

3-22 EIS of the Siana Gold Project

Figure 3-14 is theProject’s stormwater drainage design. As shown, there are three (3) settling ponds.

* Pond A, to be constructed between the process plant and the main waste rock dump, will collect
runoff and settle the suspended sediments from the waste dump and portions of the process plant
area. The pond will also store decant water from the TSF. It will have a spillway and sediment trap
along the southern perimeter from where excess overflow will discharge to Pond B. For added
safety, Pond A can be divided into two compartments — one compartment to receive TSF decant
water that may be contaminated with CN and the other compartment to receive surface runoff.

* Pond B will be located southeast of TSF3. Just like Pond A, it can be divided into two
compartments. One compartment will receive potentially contaminated TSF decant water; the
other will receive surface runoff and water pumped out from the open pit. Pond B will have a
spillway to release excessive inflow into the Dayano Creek.

* Pond C, to be built southeast of the open pit, will contain runoff from the eastern side of the pit
and from the main waste rock dump. It will be provided with sediment traps upstream and with a
spillway into the Dayano Creek.

Supernatant water from the TSF will be pumped either to the process plant, Pond A or Pond B. From Pond A
or Pond B, excess decant water will flow into the Dayano Creek. Testworks indicate that the process tailings
are fine-grained with approximately 30 % to 37 % of the sample as clay (finer than 24m), 60 to 65% as silt (2
to 75 um), and 2 to 5 % sand fraction. The problem with clay and the fine silt is that they will not settle to the
pond bottom. Thus, they will remain suspended in the supernatant water and likely flow out into Dayano
Creek.

One control measure successfully applied to the filtration of waste materials with high water content and
high percentage of fine particles passing 74 um is the geotextile tube. A geotextile tube is constructed by
sewing one or more layers of permeable but soiltight geotextiles together to form a container that will retain
a saturated material. The material may come from a variety of sources such as mining operations, waterway
dredging, wastewater treatment facilities, paper mills, and agricultural and industrial sites. During filling, the
geotextile tube is pressurized with the soil-water mixture, allowing discharge of the liquid through the fabric
pores but retaining the solid particles. The result is a “soil sausage” with lower water content and high
percent solids. The shear strength of the solids will increase with time making them suitable for use as a
construction material (Moo-Young et a/, undated).

Photo 3-25. A typical layout of geotextile tubes in a
construction site.

To evaluate factors affecting the filtration and dewatering capacity of geotextile tubes, Moo-Young et a/.
(undated) conducted pressure filtration tests on five (5) different types of high-water content materials. The
tests results showed filtration efficiencies in excess of 90%. Thus, although most of the solid particles in the

omplh

Rew:

61-22730-FIGO1A

ge
ew
i

ap aS

reed SIANA GOLD
™™ —- Figure 3-14 Stormwater drainage design
reams! A Urvwtag Mo:

Cretan
ee deere

X. f
i QUFRFLO
r oD q
»
DONOTSCALE [ten me foes [St RED 5 LIMITED
‘ as ae
iva mol ar
ci atic
Ti!
aan act ad

z

¥

(LT TRAPS FOR SURFACE ieee
RUNOFF AND PIT WATER “=
DMSION EMBANKMENT:

EIS of the Siana Gold Project 323

materials have a grain size much smaller than the apparent opening size of the geotextiles, the geotextiles
still retain a very high percentage of the solids. The workers concluded that the mechanism of filtration
depended on the porous structure of the geotextile and the formation of a filter cake inside the geotextile.
In turn, the latter depended on sludge properties such as porosity, viscosity, and specific gravity; geotextile
hydraulic properties; flow condition, and filtration pressure.

Apart from filtration efficiencies, the other advantages of geotextile tubes are:

© They are not a mechanical device. Hence, they will not break down or malfunction like a
centrifuge, belt press, or vacuum or drum filter.

© Tubes can be used for short-term or permanent containment.

* They can be stacked to minimize space requirements and maximize storage capacity.

Geotextile tubes should be installed downslope of Pond B, immediately prior to the Dayano Creek discharge.

* Process plant commissioning — This entails a series of test runs and instrumentation checks within the gold
process plant to ensure physical integrity, optimality of operating parameters, and smooth functioning of the
various plan components. Figures 3-15 and 3-16 are the gold cyanidation flowsheet and piping and
instrumentation diagram for the CN detoxification, respectively. The chemicals to be used are lime,
hydrochloric acid (HCI), sodium hydroxide (NaOH), sodium cyanide (NaCN), copper sulfate (CuSO,), sodium
metabisulfite (SMBS), and activated carbon. Of these chemicals, five (5) have significant hazard ratings.

Table 3-3. Chemicals with significant hazard ratings

NFPAHazard Ratings
Chemical
Health Flammability Reactivity Contact
CuSO, 2 0 oO _
NaCN 3 0 2 3
NaOH 3 0 1 3
HCl 3 0 2 3
SMBS 2 0 1 3

Notes: NFPA is National Fire Protection Association. A hazard rating of “0” means no hazard; a rating of “4” means extreme
hazard.
Sources: MSDS of chemicals.

Figure 3-17 is the Gantt chart of Project construction activities.

Operation

Open pit mining — RSG’s pit development plan provides for batter angles of 55.5° to 63° for the east wall and
63° to 63.5° for all other walls. The overall angles are 40° for the north wall, 44° for the east wall, 41° for the
south wall, and 44° for the west wall. The basic sequence of mining involves drilling for blast holes, blasting,
loading, and hauling.

Diesel hydraulic rigs will drill 6m deep 89 to 102-mm diameter holes at grids of 4 m by 4m. Blasting will use
ammonium nitrate mixed with fuel oil. For watery holes, waterproof explosives such as emulsion are used.
Blasting is in 5-m lifts and excavation is in 2.5-m intervals using hydraulic backhoes.

Diesel hydraulic backhoes with a bucket size of 5.7 lcm will load the waste and ore into articulated trucks. The
trucks will bring the ore to the ROM pad beside the process plant.

bmp
Mined Ore

Lime
VVater

Hydrochloric Acid

Sodium Hydroxide — a
= a

Sodium Cyanide

CIL

Intensive
Cyanidation

Barren Carbon :
Regeneration

Decant VYater

Copper Sulphate

Sodium Meta Bisulphite Cyanide
Air Destruction

Lime

Tailings
storage
Dore

Source : Intermet Engineering

. . EIS of the Siana Gold Project
Gold cyanidation flowsheet ous m| OrloD

= ENGINEERING

RED 3 LIMITED

SMA SOLD
Figure 3-16 DETOX
PIPING & INSTRUMENTATION DIAGRAM

RED 5 LIMITED - SIANA DEVELOPMENT SCH
2 a ee a ee
71S) STAGE OPEN PIT MING GS aay, Wen T6108 — Sar 2000T0 SS ee ee ee
7712)" ENVIRCNMENTAL ANO PERMITTING Vitdays— Feavi0be Wed 210 09 ——
77) EARLY INFRASTRUCTURE 46 days, Tue 18/08 Wea 107209 —————
zi Rae 255 nye Tue S88 Thu 15049 —_———
3 Wish Crossing TS days) TueSI0808 Tue 27100 ——
Camp Fi2s0an8 Sst svau00 a
mee asses 27a oe,
Mine Workshoo 181 days| Mon 10/0108 Th 120300 ———<—
Fanon “2s aayal Man are” Wea tonne OO
LEGAL AND FINANCIAL 259 cays) Mon 878/03 Wed dB309 ————S
SUPPLY CONTRACTS 29 cays Wed 17/1208 Tue 129 ed
PLANT AND INF RASTRUCTURE ee a Ee
Tallngs Dam Design 198 says, Thu7hena Frison208 —
nie Se ee 2
RUPP Siar 286 @ays Mon 6/10/08 Sun 2869 ——————
ae Se ———_—_—_——SS____*"
: Prepare EPC Engl Doeient days Nen2batea Frain @
1 Lipa Review Emury Decent days, Stel Mon 19UOW IGT 2
Tet Red Revew dave Tue lato F300 158 =
Tenders ou obi 26 aj) We 1/0008 Thu rie 187F =
Tae She ast Ynys Tur Tota Wan 20 588596 says .
Te Tene aon (Stays) Tho Teron Fr aioe sr =
Seed EFCH Covad ard ‘aay, FeSVibne Sat 1109 1805-2 das :
i Palin inary Works Package 0 days Mon 311000 Fen2n9 —
: ‘ete on areas Cys Monat iion en aio 75-70 Says on
het Cori Pani Reauerens {Ways — en ion — Fr ar Ua 80 .
Process Engen 25 ays Wen 17a —Fr Tora Er =
al Stace TG sEdn/e— Men TUE — Fendi 12SSTE dare —
echnical Engineering Seas Menv90a, Fram is2s5e1880ys —
Praga end Plage Bune Mansovee—_Frieozroo 162 eC
EP conoee ee —_________._
Process Engen Sodays_ Tne tozke, rr 2000/0095 =
Prarie nd Seay get onye Thu Toate Wor 209 1755 ———
Detaled Engineering 200 daye| Thu twoorta Sun na70 1758 —T
onsmucion 00s Sun ODS. Prisma eESS+80 days ——— Oooo
in Todays) Sun efoano.Sa24aaa-7OrS20 cays —
Explosives Magazines {02 days, Frit0008 Thu 190208 ————
Tang Dam 2 gays Thusnsno —Satsiovta ——____—
cnet Zaddays—Thuasioa— Sat WOH 134 2075S 199 i —_—_—
ae ee ————————————————
PR Daeg 0 crys Yue 1908 Mon 1e20 ee
Mining Contract 20 days) Sun 2878/08 Tha HERO oe
Recut WinngEngreer a0 da/e — Sun 20008 Tue 2970 7S
Frrates Une Da Vadaye, Tue 28010 Tue 11081088
nse Sehesvie VOaaye) Tue into Fe 2inven anise
Prepare Emauey Cacuent Paoys) Prion Fo P00 2008F
Lepel Reven Egury Docent days Fn t/a Fe 307TU09 2019
“ender outa bd ¥euaje— Fr2iitea Won 6000 2035
Siu Toys F20niee Trudie 2018547 dys s
Terie aan coiays —Monsotea Frama zaesr CC —
Mising Cones awarded Cdays—rrengta Fre a5 6s oc
ona eiston a00ajs_—_FnoosteTrusowe 2175¢ j =<
Recut Waraper ring euqje Sun 290 ea" Tus Tone 20°86 700 ays —=
Pres kinng 2600s) Thussea) Ths 1103/0 72 2005 : —SaS
Srna Vay) Thu bio Tm 1200 HPF ys : Hi
“Tay STAGE 1 - OPEN PIT MINING MILESTONES 4165 day, Wea 140409 sac200410 —_-___
“T7AS] ENVIRONMENTAL AND PERMITTING day) Tue 2090000 Wed 09 i °
[2 f — eancy nerustmucrure ue ceys Setibano Wed 67209 ———<$<$<$—
Fr Corplein of oad and rossng days! Tru 10a Th Wbnaraner ‘| 160"
“Ae fall cartier of Cop sad Ge Canaan Can) Sa bata Sar aa SIFE
77 Connecsen Pave Gri Cys) ied 171208 Wis 10 200-7F i owe
FETS) LEGAL ANO FINANCIAL 26 diye Wed 40109 Wed 180208 i —
22 (S| PLANT AND INFRASTRUCTURE 280 gays, Sun 1708/09 Sun waste —
waning 22 days) Tus 217000 Thu HRaTT0 / a)
x Davsting Commences aye Tor ova Tue 20 ISS H bern
Frearp ting Corenences Guys Thuseera _Trusesrce zs
Of ing Carmrences Gdns Thu tesa Tha 1 mari 20S i on
FIRST GoLo PouR Cavs! ‘Sat 2/D4 10) Sat 240810 FF j oa
[2 by zi 1459 days) Tue tR608 Thu 6/2 ———$
BANKABLE FEASIEILITY STUDY 490 days) Tue fvneon Tue 1671208 ———
[25 Fe) _UNDERGROUND MINING EPC Gk ceys_Sa408N0 _Thu7os/2 : ———|
rar
source: GRC
. EIS of the Siana Gold Project
bmp Gantt chart of Project construction activities ee | BAT

3-24

EIS of the Siana Gold Project

Table 3-3 shows the planned material movements at the open pit. Figure 3-18 is the annual pit cross-
sections.

Table 3-4. Planned open pit material movements
Mined Unit Total 1 1 2 3 4 5
Waste Kbem 9,034 3,991 3,347 835 1,551 233 277
Ore Kbem 1,288 3 231 317 306 297 135
Ls Kbem 1
Total Kbem 10,322 3,993 3,578 4,152 857 530 212
Waste Kt 22,600 10,052 8,476 2,012 1317 561 181
Total Kt 25,710 10,059 9,053 2,775 2,049 1,276 498
Ore Kt 3,110 7 S77 763 731 716 317
Ore Augt? 3.41 2.64 3.12 3.48 3.53 3.64 2.96
Ore Aggt™ 871 13.96 15.78 96 6.09 6.52 5.53
Ls Kt 1 1 1
LG Augt? 1.22 1.19 1.23
Ls Aggt™ 24.2 30.11 22.4
Source: RSG
Notes:
1. The numbers in the column headings are in years.
2. LG is low-grade ore recovered from SURICON’s low grade stockpiles.

Pit water management — During pit operation, groundwater inflows into the pit, estimated at 5.9 GL annually,
and pressures on the pit walls have to be managed. GRC will install five (5) dewatering bores outside of the
pit perimeter to the east. Two (2) bores are sited in the southeast through the karstic limestone, three (3)
bores are in the eastern pit wall. The limestone bores are equipped with 50 Ls” submersible pump each; the
eastern bores with 17 L s* submersible pump each. Siting of the boreholes was based on the open fractures
or cavities inferred from core images, geotechnical logs, and lithology logs.

Apart from the groundwater inflows, 1.06 GL of rainfall is expected annually. Most of the rainfall occurs
between November and March. GRC’s pit water management plan provides for the pump-out of rainwater
over a 3-month period at 0.6 GL monthly which is equivalent to a minimum of 230 Ls. For the remaining
nine (9) months, the pumping rate is a minimum of 115 Ls”. GRC will put up a static booster slurry pump at -
50 RL to receive pit water from a pontoon mounted slurry pump. A duplicate system will provide 100 % back
up in case of failure. Sumps will be established in the waste in the pit floor as mining progresses deeper to
provide surge capacity. The two (2) pumps in series will be linked telemetrically.

Gold cyanidation - The main steps of the process are crushing, grinding, gravity concentration, CIL, carbon
elution, carbon regeneration, and gold recovery (Figure 3-15).

Ore from the ROM pad is reclaimed by a front-end loader and fed to a 70-t ROM bin. The bin has a grizzly
with 700 mm opening and provided with a variable speed apron feeder. From the crusher, the ore goes to
the semi-autogenous grinding (SAG) mill and then through a cyclone.

The cyclone overflow passes through a screen for removal of the coarse particles. Spray water is applied to
the screen deck. The screen underflow gravitates to a centrifugal concentrator for recovery of the coarse
free gold particles. The concentrator tails and screen overflow are returned to the mill feed chute.

bmp!)

Pit cross section, west to east - Year 1

Pit cross section, south to north - Year 1

bmp

Pit cross section, west to east - Year 2 Pit cross section, west to east - Year 3 Pit cross section, west to east - Year 4

Pit cross section, south to north - Year 2 Pit cross section, south to north - Year 3 Pit cross section, south to north - Year 4

Annual pit cross sections

x : 8 : in :
a Be

Pit cross section, west to east - Year 5

Pit cross section, south to north - Year 5

Source: RSG

EIS of the Siana Gold Project

Figure No,

3-18

EIS of the Siana Gold Project 3s

At the CIL section, gold and other precious metals from the ore are dissolved, collected, and separated for
purification. The cyclone overflow gravitates to one of six (6) agitated CIL tanks. Flow is sequential through
the six (6) tanks with the cyanide solution in contact with the counter-current flowing activated carbon
stream.

The carbon, which is called “loaded carbon” because it is laden with gold and silver values, is collected
through screens. Using diluted sodium hydroxide and cyanide, the loaded carbon is stripped of its values.
The pregnant solution passes through electrowinning cells where the metallic elements adhere as
precipitate. The stripped carbon is activated in a kiln.

ail

Photo 3-26. A cyanide SO,-air detoxification circuit (AM
King Industries, Inc.)

Cyanide detoxification using a two-reactor single stage SO,-Air process - The carbon safety screen underflow,
de,, tailings, will report to the first of two cyanide detoxification reactors. At the reactor, the slurry will react
with sodium metabisulfite and CuSO, solutions. Air is sparged into the reactor and the slurry pH maintained
at 10 with the addition of lime slurry. Figure 3-16 is the piping and instrumentation diagram of the cyanide
detoxification circuit.

Operation and maintenance of TSF and waste rock dump - During the normal operation of the TSFs, tailings
will discharge via HDPE delivery pipelines at a nominal solids content of 32.5 % by mass from the perimeter
embankment. A beach surface that grades downward towards the center of the facility will be formed.
Supernatant water will be collected from the TSFs by decants located near the dividing embankment and
pumped either to the process plant, Pond A or Pond B.

Implementation of EPEP and SDMP.

Periodic review of the FMRDP.

Underground Mining

Pre-construction

Exploration — This will involve the driving of additional diamond drill holes within the target stoping block
down to -400 m RL for detailed ore reserve assessment following the JORC code.

Detailed hydrogeology and geotechnical studies — These studies will focus on the target blocks and the
overlying rocks, particularly, with respect to faulting, weathering, groundwater, hydrothermal alterations,
and intrusions by dikes, stocks, and sills. The objectives are prediction of subsidence and hydrological
impacts and formulation of control measures.

January 2009

j=
3-26 EIS of the Siana Gold Project

© Feasibility study — The ore reserve assessment, hydrogeology, and geotechnical studies will determine the
mining plan. Based on the plan, the capital and operating requirements and costs over the mine life are
estimated. The feasibility of the operating scenario in terms of net present value and discounted cash flow
rate of return on investment is computed.

© Detailed engineering - This covers the preparation of detailed engineering design to implement the best

option determined in the defi

© Procurement ~ All services, equipment, reagents, supplies and materials needed by the underground mine
and identified during the detailed engineering are acquired.

Construction

* Development of portal and declines - Based on RSG’s initial plan, access to the underground workings is
through a 1V:7H decline with portal at -100 m RL, Ze., 50 m above the ultimate pit floor and 150 m below the
pit crest on the main pit ramp to the eastern side (Figure 3-19). The opening is 4.5 m x 4.5 m to
accommodate articulated trucks.

© Installation of electrical substation — The substation will power the lighting, ventilation, and other
requirements of the underground mine.

* Driving of waste and ore levels and ventilation raises — RSG’s initial mining plan is for stoping blocks at 10 m
interval on strike and on 25-m sublevels to achieve a minimum annual production rate of 300,000 t. For
smooth operations, waste and ore levels and ventilation raises need to be driven.

© Construction of fill batch plant — RSG proposes filling of the stoping voids with a combination of waste
material, mill tailings, and cement. A fill batch plant may have to be installed near the underground
workings.

* Installation of flotation circuits at process plant — To recover the copper (Cu), lead (Pb), and zinc (Zn) in the
deeply-seated ore, two (2) flotation circuits will be installed in series after the gravity circuit (Figure 3-20).

The first circuit, a Cu-Pb flotation circuit, will use SMBS and zinc sulfate (ZnSO,) to depress the Zn minerals.
Gold in the Cu-Pb concentrate will be dissolved using intensive cyanidation and extracted from solution in the
gold room. The Cu-Pb concentrate is sold to smelters.

The second circuit, Zn flotation, will accept the Cu-Pb flotation tailings. The Zn minerals are activated using
CuSO,. The Zn concentrate containing 53 % Zn and 7 % Fe will be sold to an overseas smelter. The Zn
flotation tailings will flow to the CIL circuit used for the treatment of open pit ores.

Table 3-5 lists the flotation chemicals with significant hazard ratings.

Table 3-5. Chemicals with significant hazard ratings

NFPAHazard Ratings
Chemical
Health Flammability Reactivity Contact
Aerophie 3418A 2 1 oO i)
Promoter
MIBC Frother 2 2 oO oO
ZnSO, 1 oO 1 2

Notes: NFPA is National Fire Protection Association. A hazard rating of “0” means no hazard; a rating of “4” means extreme
hazard.
Sources: MSDS of chemicals

bmp '<,)
END OF PIT LIFE
PROFILE

ORE ZONES

STOPES

PIT PROFILE

EXISTING

VENTILATION

240.53

Underground mining conceptual plan

EIS of the Siana Gold Project
Figure No.

300,000 tpa

2.6 %Zn
0.1 %Cu
0.1 %Pb

. Gravity Tail Copper / Lead Zinc
SAG Mill —> Gircuit 299,700ipa* ‘Flotation 206,700 > Flotation
Concentrate Concentrate Concentrate
300 tpa 3,000 tpa 13,000 tpa
1000 g/t 7 %Cu 53 %Zn
9 %Pb
25 %Zn
500 g/t Au
Intensive Solution
Cyanidation >| Gold Room
Solids

Transported to Port
Sold to smelter

Additional Cu-Pb and Zn flotation circuit

Transported to Port

Sold to smelter

EIS of the Siana Gold Project

Figure No.

To Carbon-in-leach >
283,700 tpa

EIS of the Siana Gold Project 327

¢ Implementation of the EPEP and SDMP.

Operation

© Mining by up-hole benching or other suitable technique — Up-hole benching involves the development of
strike drives to the extent of mineralization, then retreating back to a central pillar by drilling and blasting up
holes between levels. Mineralization that is not easily recovered by remote loading on the level is exposed
on the level below as mining progresses downwards. In narrow areas of the orebody, hand-held stoping
methods may be employed. The feasibility study will finalize the underground mining method.

* Void filling - GRC is evaluating two (2) options for void filling - cemented hydraulic fill or paste fill. Cemented
hydraulic fill has the advantage of less cement than paste fill but it needs time to drain water and cure and
requires pumping capacity. Paste fill uses more cement and is expensive; however, it requires no drainage
and cures quickly in 30 days.

* Flotation and gold cyanidation.
* Cyanide detoxification.
* Implementation of EPEP and SDMP.

Periodic review of the FMRDP.

Abandonment
The activities spelled out in the FMRDP will be implemented at this stage. These include:

© Removal of unused reagents and wastes — This will involve the haul out of unused reagents in the reagent
storage and process plant areas, oil and chemical spills, and wastes.

© Dismantling of plant structures — Plant structures that will not fit the post-mining land use and those that will
not be needed by the barangays will be dismantled. The associated cables, pipes, concrete masonry, storage
tanks, equipment and structures are removed as well.

© Re-flooding of pit and underground workings and drying of TSFs — During mine closure, the pit and
underground workings will accumulate water. This will benefit the Philippine Duck reproduction. For long-
term stability, the TSFs will be dried.

© Recontouring and drainage works — Consistent with the post-mining land use, the cleared mining areas,
including the dried tailings, will be recontoured. Subsequently, a new sustainable drainage network is
established and the hardstands deep ripped. The slope, surface, and drainage modifications must suit the
minimum FoSs and design rainfall during closure.

© Spread of topsoil or soil reconditioning and revegetation — Available topsoil will be spread over the
recontoured surfaces. Alternatively, subsoil reconditioned with compost or any other suitable materials
established during the field revegetation trials may be used. Endemic floral species are planted.

© Retrenchment package and labor support programs — These comprise the employee benefits and programs
which GRC will provide during or before mine closure. The labor support programs include job search,
employee re-training, and entrepreneurial skills development.

© Transfer of social assets — The social assets which may be transferred by GRC to the community, subject to
future discussions, include water supply and electricity.

bmp
3-28

EIS of the Siana Gold Project

Wastes, Issues, and Control Measures

Table 3-6. Wastes, issues, and control measures by Project phase

Associated Wastes

Project Phase Activities/Environmental Aspects

Type

Generation Rate

Estimated Volume

Environmental/Social Issues or
Risks

Pollution Control Measures

All phases Maintenance of accommodations, | Domestic solid waste

mess hall, and offices

0.5 kg person-day*

91t pa for S00

Visual aesthetics and foul smell

‘* Waste segregation

people * Composting
57 t pa for 312 © Landfill east of the open pit near the waste rock
people dump
Sewage 75,000 m* pa 75,000 m? Visual aesthetics, foul smell, Bacteriological sewage treatment system,
(construction) water-borne diseases preferably BioMAX
Sewage (operations) | 48,300 m’ pa 240,000 m*

Ground clearings, excavations, and | Surface runoff and

2.5 m rainfall excess pa

6 million m’ surface

Turbidity of washing, bathing, and

Stormwater and sediment control system consisting

Destruction of aquatic habitats

grading at the process plant area, | suspended runoff pa irrigation water oft

mine services area, access and haul | sediments Flooding Diversion bunds to convey runoff from the

roads, open pit, waste rock dump, Sedimentation of ricefields eastern highlands away from the minesite either

and TSFs Effects on fishes to the north of the waste rock dump or to the
south of the pit into Dayano Creek.

* Drainage channels, sediment traps, settling
ponds, and geotextile tubes for the dirty water
from the waste rock dumps, mine workings, and
process plant area

Dust To be estimated in the Nuisance * Water sprays
air quality impacts Respiratory diseases © Enclosures, barriers, and buffer zones
modeling
Noise To be estimated in the Nuisance * Enclosures, barriers, and buffer zones
noise impacts * Less noisy and shielded equipment
modeling
Operation and maintenance of Used oil 91m? pa 91m? Visual aesthetics © Oil-water separator at mine fleet maintenance
plant and equipment (construction) Non-suitability of water for area
Used oil (operations) | 52.4 to 1.7m’ pa 106 m* washing and bathing. © Oil drip trays at fuel storage and dispensation

* Used oil collection, storage, and disposition

"

bmp '¢

EIS of the Siana Gold Project

3-29

Project Phase

Activities/Environmental Aspects

Associated Wastes

Type

Generation Rate

Estimated Volume

Environmental/Social Issues or
Risks

Pollution Control Measures

Construction

Pit dewatering

Pumped out water
and suspended
sediments

780 Ls* over 6 months

11.6 million m? of
water

Turbidity of washing, bathing, and
irrigation water

Flooding

Sedimentation of ricefields

Effects on fishes

Controlled discharge to a maximum of 780 L s*

Monitoring and control of pumping and
discharge during high rainfall periods

Sediment trap, settling pond, and geotextile
tubes

Opening of irrigation dam

Pit development and build-up of
waste rock dump and TSFs

Waste rocks — NAF
and minor PAF

4.1 million bem pa

4.1 million bem

Visual aesthetics
Space to accommodate waste
rock dumps

Physical stability of waste rock
dump

The main waste rock dump northeast of the pit
with capacity of 9.6 million lem

Waste rock dump southwest of the pit ramp exit
with a capacity of 0.3 million lem

Both dumps designed with batter angles of 30°
and 10-m to 15-m berms at varying vertical
intervals.

1 million bem of waste rocks to be used as
borrow materials for the TSFs

Classification of waste rocks into PAF and NAF
and placement of materials in a manner to
prevent acid generation

Staggered placement of clay-rich materials into
the main waste rock dump

Pit, waste rock
dump, and TSF
runon and
suspended
sediments

2.5 m excess rainfall pa

2.6 million m? pa

Turbidity of washing, bathing, and
irrigation water

AMD

Flooding

Sedimentation of ricefields

Effects on fishes

Diversion bunds for clean water from the
eastern highlands

Pit dewatering bores and pumping

Drainage channels, sediment traps, settling
ponds, and geotextile tubes for the dirty water
Regular monitoring of Pond A and B TSF decant
water quality prior to discharge and pH
treatment at the pond if required

3-30

EIS of the Siana Gold Project

Project Phase

Associated Wastes Environmental/Social Issues or
Activities/Environmental Aspects . Pollution Control Measures
Type Generation Rate Estimated Volume Risks
Plant commissioning Reagent spills — Should be insignificant The eight (8) listed chemicals have | The Project will employ a physical system that will
CuSO,, NaCN, NaOH, significant hazard ratings with prevent and fully contain the escape of chemicals to
HCL, SMBS, respect to health, flammability, _| the environment from their delivery to site down
Aerophine, MIBC, reactivity, and contact. to the disposition of wastes or residues:
ZnSOx © Sturdy packaging and bulk containers
‘* Delivery by experienced and well-equipped
personnel
* Under-cover, well-placarded, and bunded
storage areas with a holding capacity equal to
100 % of the aggregate storage capacity
* Storage areas are segregated considering the
incompatibilities of the various chemicals.
* Events pond to contain chemical spills,
Tailings 40,000 t 40,000 t Physical and chemical * Tailings will go through a CN detoxification

degradation of streams, ricefields,
and lake

Human health and safety

circuit prior to discharge to the TSF

‘* TSF is engineered for seismic and
hydrometeorological risks

Underground development works

Groundwater inflow
and suspended
sediments

Volume of water for
handling to be
estimated during the
hydrogeology and
geotechnical studies
for underground
mining

Turbidity of washing, bathing, and
irrigation water

AMD

Flooding

Effects on fishes

* Diversion bunds for clean water from the
eastern highlands

* Pit dewatering bores and pumping

* Drainage channels, sediment traps, settling
ponds, and geotextile tubes for the dirty water

‘© Regular monitoring of Pond A and B TSF decant
water quality prior to discharge and pH
treatment at the pond if required

cmp '

EIS of the Siana Gold Project a1
Associated Wastes Environmental/Social Issues or
Project Phase Activities/Environmental Aspects us Pollution Control Measures
Type Generation Rate Estimated Volume Risks
Operations Open pit/underground mining and Waste rocks — NAF 2.2 million to 0.06 4.6 million bem Visual aesthetics The main waste rock dump northeast of the pit

waste rock dump build-up

and minor PAF —
from the open pit

million bem pa

Waste rocks from
underground

Volume is much
smaller compared to
that of the open pit.
Volume to be
estimated during the
feasibility study for
underground mining

Space to accommodate waste
rock dumps

Physical stability of waste rock
dump

with capacity of 7.9 million bem

‘* Waste rock dump southwest of the pit ramp exit
with a capacity of 0.8 million bem

‘* Lmillion bem of waste rocks to be used as
borrow materials for the TSFs

* Classification of waste rocks into PAF and NAF
and placement of materials in a manner to
prevent acid generation

‘* Staggered placement of clay-rich materials at the
main waste rock dump

Use of waste rocks to fill stoping voids. The storage
of any excess waste rocks to be finalized during the
feasibility study.

Pit and waste rock
dump runon and
suspended
sediments

2.5 m excess rainfall pa

1.6 million m? pa

Turbidity of washing, bathing, and
irrigation water

AMD

Flooding

Sedimentation of ricefields

* Diversion bunds for clean water from the
eastern highlands

‘* Drainage channels, sediment traps, settling
ponds, and geotextile tubes for the dirty water

‘© Regular monitoring of plant feed water pond
quality prior to discharge and pH treatment at
the pond if required

Groundwater inflow
and suspended
solids

To be estimated during
the hydrogeology and
geotechnical studies
for underground
mining

Turbidity of washing, bathing, and
irrigation water

AMD
Flooding

Sedimentation of ricefields

Pit dewatering, pumping, and treatment of water in
the plant feed water pond. The scheme will be
finalized during the feasibility study for
underground mining.

wary

3-32

EIS of the Siana Gold Project

Associated Wastes Environmental/Social Issues or
Project Phase Activities/Environmental Aspects - Pollution Control Measures
Type Generation Rate Estimated Volume Risks
Operation of gold cyanidation plant | Reagent spills — Should be insignificant The five (5) listed chemicals have | Project’s physical system for chemicals
(combined with flotation plant NaOH, CuSO,, HCl, significant hazard ratings with
subsequently) diesel, NaCN respect to health, flammability,
reactivity, and contact.
Operation and maintenance of TSFs | Tailings from open | 750,000t to 82,000t | 3milliont Physical and chemical * Tailings will go through a CN detoxification
pit pa degradation of streams, ricefields, | circuit prior to discharge to the TSF
and lake * TSF is engineered for seismic and hydrometeoro-
Human health and safety logical risks
Tailings from 300,000 t pa Roughly 1.5 million t TSF for underground mining operations will be
underground designed during the feasibility study.
TSF supernatant For TSF3, 295,250 m* Turbidity of washing, bathing, and | © Supernatant water will be collected from the
water during open _| pa to Pond B irrigation water TSFs by decants supplied with power and pump
pit mining For TSF4, 122,710 m? Heavy metals in suspended clays to deliver the water either to the process plant
pa to Pond A of supernatant water or Ponds A and B
The total volume of ‘* For seepage and stability control, water held on
supernatant recovered storage in the TSFs is kept to a minimum.
by the process plant is * Geotextile tubes filter the supernatant before
1.25 million m’ pa. discharge to Dayano Creek.
Abandonment Closure of operations Wastes, structures | To be estimated during Wastes ‘* Haul out of wastes and unnecessary structures,
and ancillaries that | the preparation of the Non-blending of structures with equipment, and ancillaries
do not fit with the | Final Mine background «Drying of tailings pond
Post-mining land use penebitaten me Turbidity of washing, bathing, and | Consistent with the post-mining land use,
commissioning Plan i
Surface runoff and (rmnoP} 8 irrigation water recontouring, deep ripping, soil conditioning,
suspended sediment Nuisance dust and respiratory and revegetation
Dust ailments
Notes:

1. NaCN and SMBS are incompatible with acids and oxidizers. Thus, HCI needs to be stored farther away. HCI is also incompatible with NaOH. Thus, it is stored separately from the acid and two different collecting
sumps are maintained for the two chemicals. ZnSO, is incompatible with calcium and hydroxides. Hence, these substances are separated by a distance in the storage area.

cmp '

EIS of the Siana Gold Project 333

MANPOWER REQUIREMENTS

Based on the agreement among the Barangay Captains, 95 % of total unskilled employment generated by the Project
will come from the six (6) direct and indirect impact barangays. The indirect impact barangays of Magpayang, del
Rosario, and Pongtud will provide 10 % each. The direct impact barangays of Dayano, Siana, and Cawilan will get 18 %,
23 %, and 25 % of the total employment, respectively.

During construction, it is expected that about 700 employees, both GRC-hired and contractor-based, will be required.
The number of GRC-hired employees will build up to about 350 during the latter part of the construction. During
operations, the total number of GRC employees is estimated at 500.

As shown in Figure 3-21, the Operations Manager will be responsible for all Project site activities. He will be assisted by
a Manager for Mining, Manager for Processing, and Manager for Administration. An Environment and Community
Manager will be responsible for the Project's environmental and community commitments. He will be assisted by an
Environmental Engineer who will also act as the Project’s Pollution Control Officer (PCO). The Project’s safety and
health concerns will be handled by a Safety and Health Manager. The Environment and Community Manager and
Safety and Health Manager will report to the Manager for Administration.

Table 3-7 lists the various positions required by the Project excluding exploration and additional laborers.

Table 3-7. _GRC’s manpower requirements

Division/Position Development Operation
Operations manager 1 1
Secretary 1 1
Receptionist 1 1
Administration Clerk 2 2
Health and safety manager 1 1
Secretary — Health and safety 1 1
Safety officer 1 1
Security guards 40 40
Doctor 1 1
Dentist 1 1
Nurses 3 3
Environment and community manager 1 1
Secretary — Environment and community 1 1
Environmental engineer and PCO 1 1
Community relations officer 4 4
Nursery labourer 4 4
Rehabilitation labourer 4 4
Human resources manager 1 1
Human resources officer 1 1
Laborer - Cleaner 6 6
Commercial manager 1 1
Secretary — Commercial 1 1
Accountant 2 2

bmp

E = Expatriate Position

GREENSTONE RESOURCES CORPORATION

BOARD

Managing Director

SITE BASED

Operations Manager
Manager Admi
Secretary 9
Manager Manager
Mining Manager Processing (E) ‘Administration
Processing
Techical MCE Cer “sy
Secretarial Operations Teco ie.
Safety & Environment Human
veal Scommunay| | eszreas || Rzptes | Comma
Spe Tartan Senn Sipinedet Manager Manager Manager
Process (E) Supervisor Metalurgist, hecinsnree
Secretary Mine Foreman Contractor Rep
Community Homan
a en er ey rn” | [pases ey
upervsors etalugist Maintenance | [Maintenance Officers Officer
Supervisor Planner Caley
‘Secretary Labourer ‘Accountant
Workshop Loader Sample Officer
Date Clerk shin
ie Supervisors Crews Operators Preperers Typist Cleaner
Secu
o—— crating} _[aravtza Tstament Guard Enuronmenta Payot
Operators Technician Technician i
Senior Mine Serior Commercial
Plant Operators Planning Engineer Mine Geologist wiling Fier Deatist Nursery Cletk
Operators [7] Labourer = e
enemen
Doctor
Pit Crews Labourer Procurement
Goldroom Bolermaker Nurses Officer
Junior || Dit Blast|| Geotech Operators ‘Mielder
Engineers || Engineer || Engineer || SUV®Yor Eros
Reagents Maintenance pedir
Operators Labourer
Labourers ‘Senior
Talings Storeperson
operas Cleaners
Deting || Blasting Survey Plant Da so
Contractor || Contractor Assistants Grew Labourer

Organizational chart

EIS of the Siana Gold Project| 394

Figure No,

3-34

EIS of the Siana Gold Project

Division/Position Development Operation

Payroll 1 1
Commercial clerk 3 3
Tenements officer 1 1
Procurement officer 2 2
Officer - expediter 1 1
Senior Storeperson 1 1
Stores labourer 6 6

Total Administration 95 95
Mining manager 1 1
Secretary 1 1
Data clerk 2 2
Mine foreman 1 1
Senior mine geologist 1 1
Mine geologist 3 3
Senior planning engineer 1 1
Geotechnical engineer 1 1
Drill and blast engineer 1 1
Senior surveyor 1 1
Surveyor 1 1
Survey assistants 6 6
Junior geologists 4 4
Junior engineers 4 4
Sampler/spotter 12 12
Shift supervisor 3 3
Excavator operator 6 6
Truck operator 36 36
Dozer operator 6 6
Grader operator 3 3
Water truck operator 3 3
Pump crew 10 10
Service crew 6 6
General labor / timber pickers 14 14
Maintenance tyres 4 4
Crane operator 3 3

Total Mining 134 134
Processing manager 1 1
Secretary/receptionist 1 1
Clerk 1 1
Senior metallurgist 1 1
Metallurgist 1 1

bmp
EIS of the Siana Gold Project 335

Division/Position Development Operation

Process superintendent 1 1
Plant supervisor 1 4
Loader operators 1 4
Crusher operators 2 8
Mill operators 2 8
CIL operators 2 8
Goldroom operators 2 2
Reagent operators 2 2
Tailings operators 1 4
Day crew 1 4
Chemist 1 4
Laboratory supervisor 1 1
Analytical technician 1 1
Sample preparation 1 4
Process maintenance superintendent 1 1
Maintenance supervisor 1 2
Planner maintenance 1 1
Instrument technician 1 1
Fitters 1 4
Electricians 1 4
Boilermaker/welder 1 3
Maintenance labourer 1 4
Maintenance cleaner 1 3

Total Processing 33 83

Source: GRC and Intermet

PROJECT COST

The Project’s total capital cost, excluding underground mining and the flotation circuits, is estimated at US $ 60 million.
Table 3-8 breaks down the capital cost estimate.

Table 3-8. Capital cost estimate for the Siana Gold Project

Php (at PhP 45 =
Particulars us$ we 1)
Plant and Infrastructures
Process plant 17,255,534 776,499,030
Buildings 1,477,077 66,468,465
Mobile equipment 566,000 25,470,000
Site earthworks 388,547 17,484,615
Tailings dam (geotextile and liner) 400,000 18,000,000

3-36

EIS of the Siana Gold Project

The Mining capital cost included under Pre-production covers the following:

Php (at PhP 45 =
Particulars us$ & S$ 1)

Transportation 524,400 23,598,000

Site cost 499,747 22,488,615

Sub-total 21,111,304 950,008,680

Indirect Costs 10,067,105 453,019,725
Pre-Production

Mining capital (including TSF construction) 5,713,932 257,126,940

Mining pre-production 11,573,162 520,792,290

Plant pre-production labor and administration 766,330 34,484,850

Owner costs 2,199,000 98,955,000

Working capital 969,570 43,630,650

Miscellaneous capital 2,020,754 90,933,930

Sub-total 23,242,748 1,045,923,660

Project Contingency 5,442,116 244,895,220

Total Project Capital Cost 59,863,274 2,693,847,330

Source: GRC and Intermet

Pre-mining labor to set up pit operations valued at US $ 225,874 (PhP 10,164,330)

Fleet-related purchases (excluding leased equipment) at $ 3,584,450 (PhP 161,300,250)

Dewatering of flooded pit at $ 426,886 (PhP 19,209,870)

TSF3 stage 1 construction at $ 1,099,910 (PhP 49,495,950)

Sub-contractor establishment at $ 350,000 (PhP 15,750,000)

Diversion channels at $ 26,832 (PhP 1,207,440).

Owner costs include costs for project management, engineering consultants, site administration, and equipment needs
during final design phase and construction:

TSF at US $ 255,000 (PhP 11,475,000)

Environmental reviews at $ 56,000 (PhP 2,520,000)
Financial, tax, and corporate expenses at $ 75,000 (PhP 3,375,000)

Mine final design at $ 90,000 (PhP 4,050,000)

Engineering and construction project management at $ 1,040,900 (PhP 46,840,500)

Project services at Perth and site at $ 184,100 (PhP 8,284,500)

Operations computing hardware and software at $ 110,000 (PhP 4,950,000)

bmp!)
EIS of the Siana Gold Project 3.37

* Workshop tools and benches at $ 150,000 (PhP 6,750,000)
© Training hardware and construction first aid at $ 100,000 (PhP 4,500,000)
* Vendor representatives commissioning at $ 50,000 (PhP 2,250,000) and
* Miscellaneous minor items at $ 88,000 (PhP 3,960,000).

Miscellaneous capital covers the following:

© Major legal costs that include financing of due diligence studies and documentation, purchase of access road
and resettlement land, permitting costs, and disbursements such as Philippine and Australian stamp duty on
bank loan agreements valued at US $ 1,079,232 (PhP 48,565,440). $ 40,850 (PhP 1,838,250) and $ 16,700
(PhP 751,500) are for the purchase of access road and resettlement land, respectively.

* Environment and community cost at $ 268,532 (PhP 12,083,940) for new housing for families for
resettlement.

© — Geology cost at $ 20,663 (PhP 929,835).
* Geotechnical cost for instrumentation for stability monitoring at $ 287,719 (PhP 12,947,355).
* Hydrogeology cost at $ 22,209 (PhP 999,405).

© Financial costs for bank review of feasibility study and engineering, procurement, and construction
monitoring at $ 229,443 (PhP 10,324,935)

* Opportunities and threats at $ 112,957 (PhP 5,083,065) for additional risk assessment, security matters, and
insurance at $ 112,957 (PhP 5,083,065).

The total Project capital cost of US $ 59,863,274 (PhP 2,693,847,330) excludes subsequent capital expenditures which
total USS 3,092,200 (PhP 139,149,000) detailed in Table 3-9.

Table 3-9.  Post-commissioning capital estimates

Capital Cost Total Year 1 Year 2 Year 3 Year 4 Year S
Sustaining US $235,000 45,000 60,000 60,000 60,000 10,000
PhP 10,575,000 2,025,000 2,700,000 2,700,000 2,700,000 4,500,000
Replacement 496,000 124,000 124,000 124,000 124,000
22,320,000 5,580,000 5,580,000 5,580,000 5,580,000
TSE 1,861,200 723,800 1,137,400
83,754,000 32,571,000 51,183,000
Decommissioning 200,000 200,000
9,000,000 9,000,000
Rehabilitation 300,000 300,000
13,500,000 13,500,000
Total 3,092,200 169,000 907,800 1,321,400 184,000 510,000
139,149,000 7,605,000 40,851,000 59,463,000 8,280,000 22,950,000

Source: GRC and Intermet

om

3-38 EIS of the Siana Gold Project

PROJECT DURATION AND SCHEDULE
As discussed previously, the Project has four (4) phases, namely, pre-construction, construction, operation, and closure
and a total life of 12 years. The specific activities required for each phase are as follows:

Pre-Construction and Construction

The activities for this phase are:

* Environmental approvals and permitting — This covers, among others, the lodging and review of the Project's
EIS by the EMB and DENR; issuance of an ECC by the DENR; preparation and submission of an EPEP, SDMP,
and FMRDP to the MGB; preparation and submission of a Project Feasibility Study to the MGB; approval by
the MGB of the EPEP, SDMP, FMRDP, and Project Feasibility Study; conversion of the MPSA for exploration to
MPSA for operation; and issuance by the EMB of chemicals permit, wastewater discharge permit, and permit
to construct and operate air pollution sources.

* Detailed engineering

* — Procurement and

© Construction - The major activities are pit dewatering; roads, buildings, and earthworks; open pit
development works; build-up of waste rock dumps and TSFs; and process plant commissioning

This phase is expected to last for one and a half (1.5) years.

Operations

The open pit and underground mining operations will last for ten (10) years.
The estimated life of the open pittable mineral resource is five (5) years. On the third year of open pit operations,
construction works for the underground mining will commence. Prior to commencement, GRC will have completed the
pre-construction works for the underground operations which include:

* Exploration and ore reserve evaluation

* Hydrogeology and geotechnical studies

© Project feasibility study

* Detailed engineering and

«Procurement.

Based on an initial assessment by RSG, the underground operations will lengthen the total project life to ten (10) years.

Closure

After the depletion of the underground reserve, GRC will implement the FMRDP. Mine closure activities are expected
to consume a half year.

bmp“
EIS of the Siana Gold Project a.

4 BASELINE ENVIRONMENTAL CONDITIONS, IMPACT ASSESSMENT AND MITIGATION

THE LAND

Land Classification and Use

Methodology

This entailed mainly the use of secondary data listed in Table 2-4 and complemented by a site assessment in January
2005 and April 2008.

Baseline Conditions

Figure 4-1 shows the land classification of the Siana Project site and vicinities based on NAMRIA’s Land Classification
Map Nos. 689 and 1224, Superimposed on the land classification are the proposed facilities of the Project. As shown,
the whole Project site together with the adjoining lands to the west is classified as alienable and disposable (A&D).
Thus, claims or titles may be applied by private individuals over these lands for settlement, agricultural, and other
production purposes except mining.

Figure 4-1 also shows the extent of land owned by Merrill Crowe Corporation (MCC). Except for some sections of the
proposed main access road, chiefly from the National Highway to Magpayang River the proposed Project facilities fall
inside MCC land.

Lands far north of the Project are classified as part of Timberland Block D. Lands far south and to the southeast are
“Unclassified Public Forest”. Presidential Decree No. (PD) 705 provides that no private claims for surface ownership
may be made over these lands. Eastern portions of the MCC property but outside of the proposed Project site fall
inside the unclassified public forest.

The Project site and surroundings are inside the 2,024-ha northern block of MPSA No. 184-2002-XIll which has been
transferred to MCC. Through an Agreement dated 19 August 2005, MCC will transfer the MPSA to a Project company
which will be owned 60 % by GRC.

Figure 4-2 is the actual land use of the Magpayang River catchment which includes the Project site as inferred from the
Ikonos 2005 satellite image. The land use within the Project site and surroundings, roughly 0.5 km from the property
line, shown in the Figure has been verified through a rapid field mapping in April 2008. The Project site is
predominantly grassland. The minor exceptions are the ricelands west of the site and along the Magpayang River
banks, the forests at the Timamana highlands to the east, and the coconut lands southeast of the property.

Figure 4-2 also shows the households of Brgy. Cawilan which are located inside or immediately adjacent to the MCC
property, specifically SURICON’s main waste rock dump to the north, and the Brgy. Siana households southwest of the
property and adjacent to Tailings dam 3. Gold small-scale mining without permits is active at the waste rock dump and
tailings pond areas. During the less rainy period, the number of small-scale miners is usually less than ten (10). The
number can double or triple during the rainy days. Near the southeastern end of Tailings dam 3, a gold CIL plant, non-
existent in 2005, operates without a permit.

125°33'00" 425°33'30" 425°34'00" 125°34'30" 425°35'00" 125°35'30"
ee = of
|

!
!
1
ix

BLocI

ALIENABLE OR REMAINING PORTION

1 OF TIMBERLAND
1 BLOCK -D
eee PROJECT No. 34

PROJECTINo.13 |\ ff — J~—\ \
} \

DISPOSABLE | \
Cert. Deci-9, 1935 i .
Lc - 689) -

PROJECT No. 34 st,
| BLock VI = yor,
ALIENABLE OR Caviilan mS £

DISPOSABLE ~~ Be

AK - . Dec. MS:

“san Pablo ff 5 | /

; { PROJECT No. 34-E

1 BLOCK IV

ALIENABLE OR
DISPOSABLE

Area= 150 Has. ,

UNCLASSIFIED
PUBLIC

FOREST

125°34'00' 4125°34'30" 425°35'00" 125°35'3t
ap Peecon| LEGEND -
Longitude - Latitude
Barangay boundary
jet Lecter
cencaaeen Municipal boundary

ousae mt s ‘Surigao, Mindanao Provincial boundary

MPSA No. 184-2002-Xill

200400 Meters Contour lines

iL _/ Ne °
. ——
fecatn | GRAS Road network

Source
© River course
Land Classification Map Nos. 689
and 1224, NAMRIA “Sf > JV surface rights:

~ EIS of the
Land classification map Siana Gold Project 4-4

Figure No.

125°31'15" 125°32'30" 125°33'45" 125°35'00" 125°36'15"

LAKE MAINIT

asroy estar star reno aera

125°32'30" 125°33'45" 125°35'00" 125°36'15"
meneue LEGEND:
a
exo nny CO cater

jet acter '
CARAGA Region Municial boundary Vegetation and Landuse

‘Surigao, Mindanao z Provincial boundary Re]
400200 eters Contour lines

Road network |

Co | Coconut

Built-up area

pevsun
pe | Sources £2. River course

07 stay rasta aso 128%20"

Grassland / shrubland,

NAMRIA,
IKONOS Satellite Image <> IV surface rights
: Paddy Rice

a Me. EIS of the
, mp Land use map of the Magpayang River catchment Siana Gold Project 4-2

Figur No,

42 EIS of the Siana Gold Project

Photo 4-1. Materials at the waste rock dump are Photo 4-2. The gold CIL plant southeast of Tailings

mined, crushed, and the heavy fines dam 3.
recovered in the sluice box and placed in
sacks.

There are no protected areas or sites of ecological, cultural, historic, and recreational significance within the Project
site and immediate vicinities. About 6 km downslope of the site is Lake Mainit. Though not a protected area, the lake
is rated very high in the Philippine Biodiversity Conservation Priorities (Ong et a/, 2002). It is an important source of
fisheries for the Municipalities of Mainit, Alegria, Kitcharao, and Jabongga.

Impacts

As shown in Figure 3-1, portions of the Project site fall within Brgy. Cawilan, Tubod Municipality and Brgys. Siana and
Dayano of Mainit Municipality. In Tubod’s 1999 Municipal Comprehensive Land Use Plan (MCLUP) and Mainit’s 2001
MCLUP, the approved use of the Project site is industrial. This is consistent with the proposed re-development of the
site for mining.

Tubod presently classifies the proposed access road as agricultural. About 0.8 ha of the road alignment is planted to
rice, After an ECC is issued to the Project, agricultural lands within the road right of way need to be reclassified for
infrastructure use.

Geology and Geomorphology

Methodology

The assessment relied largely on secondary data listed in Table 2-4. The data were complemented by field mapping,
interviews, and community timelining by the residents of the impact barangays.

Baseline Conditions

Geomorphology ~ Figure 4-3 is the Landsat 7 Natural Color Image of Northern Mindanao. For the Project site and
vicinities, there are three (3) main physiographic features:

© NNW-SSE trending predominantly andesitic ridge that parallels and is adjacent to the west coast of the
Surigao Peninsula. Characterized by steep hillsides and narrow valleys, the peak is Mt. Malimono at the
north with an elevation of 900 masl. Geomorphologically, this is a structural landform created by massive
earth movements due to plate tectonics. The Philippine Fault Zone Surigao Segment marks the eastern edge
of the landform.

January 2009

a ="
125°25'

125°40'

125 128"

INDEX MAP

@ bmp

125°35) 125°40"
LEGEND:

Barangay boundary Geologic contact
CCARAGA Region Municipal boundary Fault line
Surigao, Mindanao Provincial boundary Siana MPSA

4234 Kiometes Contour lines
—— |

CAL Sem Road network

Sources
Landsat 7 Natural Color Image
NAMRIA JV surface rights:
MGB

River course

EIS of the
Landsat 7 natural color image of Northern Mindanao Siana Gold Project

Figure No.

43

EIS of the Siana Gold Project 43

© Central portion marked by clusters of volcanic peaks and conical hills, some reaching 600 masl at the north,
and the Lake Mainit basin down south. The deepest portion of the lake is at 219 mbsl. Geomorpologically,
this is another structural landform.

The Paco area northwest of the Project site, with a 2-km diameter crater-like depression, resembles a large
conical volcanic edifice. Three (3) other depressions are discernible, namely, one in Capayahan and two
others, which are probably explosion craters previously, are Lake Mahukdam and the small lake of Brey.
Silop. Mt. Binga, a prominent peak adjacent to Brgy. Binga, is a volcanic plug with slopes covered by coconut
trees. Aligned with this plug in a roughly northwest direction are Masapelid Hill and Mt. Maragon-ong.

* Eastern portion which forms the northern extremity of the East Mindanao Ridge. The ridge is marked by
gentle to moderate slopes on the western peripheries abruptly interrupted on the east by numerous irregular
depressions typical of limestone areas. The maximum elevation is about 1600 masl at the south.

The highlands north of the Lake Mainit catchment are separated by two (2) distinct narrow N-S trending lowlands of
the Mayag River valley to the west and Magpayang River valley to the east. Both are depositional landforms formed
from the deposition of surface materials weathered and eroded from the limestone and andesitic ridges. The most
productive agricultural lands in the area, they consist of the alluvial floodplains and the transitional upland fringe. The
floodplains, which are areas on one or both sides of the stream channel that are inundated by floodwaters at some
time, are planted to rice. The transitional upland fringe, a portion of the upland on one or both sides of the floodplain
that serves as transitional zone or edge between the floodplain and the surrounding landscape, is planted to coconuts.

The Project site is southeast of the Magpayang River catchment. As shown in Figure 4-4, the Project site is bounded to
the north and west by the low river terraces and floodplains of the Magpayang River. The western river terraces have
an elevation of 40 to 45 masl and slope of 0 to 3. %. Eastward are the Timamana limestone hills with a local peak
elevation of 400 masl and slopes in excess of 50%. South of the site are the alluvial floodplains of the Magpayang
River and Dayano Creek. Magpayang River and Dayano Creek are both meandering streams. Mining One (2007)
believes that, based on the drillhole results, both streams are highly likely to have once passed the TSF western
embankment and proposed Pond B footprint.

The Project site, which is generally part of the transitional upland fringe, has a mean elevation of 50 masl and slopes of
8 to 18 %. The tailings elevation in the existing Tailings dam 1 varies between 43 to 45 masl, at Tailings dam 2 between
47 and 48 m, and at Tailings dam 3 between 51 and 53 m. The crest elevation of Tailings dam 1 varies from 47 to 49
masl; for Tailings dam 2, from 48 to 51 masl; and for Tailings dam 3, at roughly 55 masl. The old waste rock dumps
adjacent to the open pit have elevations of 55 to 60 masl.

Figure 4-5 is the geomorphological map of the Magpayang River catchment.

Regional Geology and Stratigraphy - Figure 4-6 is the regional geology of northern Surigao. Figure 4-7 is the
stratigraphy inferred by the Bureau of Mines and Geosciences (1981).

GRC’s geological mapping indicates that the site is a mixed bedrock lithological package including interbedded coarse
grained pebbly polymictic epiclastics, laminated algal limestones, semi-massive to karstic limestones, sandstones,
siltstones, mudstones, thin coal seams, and basalts. Mining One’s geotechnical investigation inferred the near surface
deposits to be interbedded fluvial, alluvial and colluvial deposits overlying residual bedrock. The depth and sequence of
the deposits vary considerably.

em
125°31'15" 125°32'30" 125°33'45" 125°35'00" 125°36'15"

425°32'30" 425°35'00" 125°36'15"

ep obec LEGEND:
Longitude - Latitude

Barangay boundary A caterment noundany
Municipal boundary
Sings Midaneo | ~~ Provnlal boundary 0.3%

jet Lecter

CARAGA Region Slope Ranges

400200 Meters Contour lines

Road network ideal

18-30%
30 - 50%
> 50%

=—_ River course

12520 rasta testo 12820) NAMRIA
IKONOS Satellite Image JV surface rights

EIS of the
mp Slope map of Magpayang River catchment Siana Gold Project 4-4

Figur No,

125°31'15"

125°32'30"

125°33'45"

125°35'00" 1

25°36'15"

“san Jose ( 7
a aa
Ly \\

\}

sn
me] ees
as
it
|

rasta rast

, bmp

| LAKE MAINIT \

asroy say rasta aero 1262

425°32'30"
ap Peecn|
Longitude - Latitud

jet Lecter
CARAGA Region
‘Surigao, Mindanao
400200 Meters
——
Sources

NAMRIA
IKONOS Satelite Image

Geomorphological map of the Magpayang River catchment

125°33'45"
LEGEND:
Barangay boundary

Municipal boundary

Provincial boundary
Contour lines

Road network
River course

JV surface rights

425°35'00"

Built-up area
Alluvial plain
Transitional upland fringe

Structural landform

EIS of the
Siana Gold Project

Figure No.

125°36'15"

4-5
125°25'

125°30' 125°35'

125°40'

\

yoristo CITY

Lake
Mainit

= a)

SSceeers

KITCHARAO

MGB

125°30' 4125°35)

ep obec LEGEND:
Longitude - Latitude

Barangay boundary
Municipal boundary

Provincial boundary
Contour lines

Road network

jet Lecter
CARAGA Region
‘Surigao, Mindanao

4 omoters

River course

Pubellier et al., 1993

Regional geologic map

125°40"

Geologic Contact SA Fault Line

Recent [1 Mamayo Andesite

(1) Maint Formation [1] Mabuhay Andesite

‘Timamana Limestone Ipil Andesite

[0 Mabuhay Formation Basalt

[7] Bacuag Formation [_| Ultramafic Complex

EIS of the
Siana Gold Project 4-6

Figur No,

a4 EIS of the Siana Gold Project

GEOLOGIC TIME
‘uc 1881
MaLLON
WERSe |ERA| Perio] ePock | AcE
& | Hovocene aaa
ord &
$ | testocene
3
184
PUOCENE
50
8 mocene
2
asi 8| &
= Wwe
Fa EARLY
380 =
Wwe
EOCENE
EARLY
550
wwe
PALEOCENE
650
‘CRETACEOUS
wat
8 JURASSIC
195) 2
TRASSIC
EARLY
250+
8 Perma MODLE
8
g EARLY
8
200) 3
= | cansourenous

Figure 4-7. Regional stratigraphy

Where SURICON had its facilities, a highly variable fill material is encountered. The material ranged from moderately
dense gravel with varying quantities of cobbles, sands, silts, and firm to very stiff clays; tailings; stiff to very stiff clay
with sand/silt and trace cobbles (fluvial sediments); alluvial/colluvial sediments; carbonaceous muds; residual soils; and
extremely weathered volcanic rock, siltstone/sandstone, and moderately weathered to slightly weathered limestone.

Structures and Geohazards — The Project site occurs in a complex tectonic region. As shown in Figure 4-8, about 25 km
west of the Project site is the Philippine Fault Zone (PFZ). The PFZ is a predominantly strike-slip fault which oftentimes
displays components of normal and thrust type of faulting. It is about 1600 km long, extending from the Lingayen Gulf
in Western Luzon and through the offshore Pujada Peninsula in southeastern Mindanao. It has been the site of many
large historical earthquakes, ie., M, larger than 5, and more numerous moderate to small events. The 1879 Surigao
earthquake with magnitude M, of 7.4 was attributed to the fault zone (Rimando, 1994).

Roughly 135 km eastward of the site is the Philippine Trench where the Philippine Sea Plate is being subducted. On the
far west side, about 405 km, the seafloor of the Sulu Plate subducts along the Sulu Trench near the northwest side of
Zamboanga Peninsula and Sulu Archipelago. Southwest of the site, the Celebes Sea Plate subducts near the west side
of Central Mindanao along the Cotabato Trench and in Davao Gulf along the Davao Trench (Punongbayan, 1994).

The major converging subduction zones framing Mindanao such as the Philippine Trench, Sulu Trench, and Cotabato
Trench led to the formation of volcanic centers and complexes. Five (5) active volcanoes are within 200 km from the
Project site. The most active, Mt. Hibok-Hibok in Camiguin Island, is about 103 km west of the Project site (Martinez,
1994). Considering the distance, a Mt. Hibok-Hibok eruption can bring ash fall to the Project site.

Figure 4-9 locates the epicenters of destructive earthquakes from 1608 to 2002. It also indicates the dates of
occurrence, magnitude, and maximum intensity of the earthquakes. Within a 300-km distance from the Project site,
the earthquake with the strongest magnitude is the earthquake of 12 July 1911 with M, of 7.7 and epicentre 67 km SE

— _
ILOILO

a
a
A

c
Mount » 2 os
“77

SIQUIJOR eerTEW

a

Mount iba

4 Mount Kalayungan ae Me 5

a

Mgunt Musuan rie
BUKIDNON
ZAMBOANGA

‘at youn Rag

a
lount Makaturing

a NORTH
COTABATO

ynea new -Z4d

Nea DAVAO
BASILAN GULF
ey Sey
ek
SOUTH Mount Matutum,
COTABATO ”
Mount Parker A

1nd
=f

EZ ON
‘MANILA,

 egiNd SE4

= ep Pectin LEGEND -
Wisi vas Longitude - Latitude
4

ery | pj Latin
cARAGA elena Inactive voleanoes
aa ‘Surigao, Mindanao
sous KD AMMO

Active volcanoes

Active fault: solid line - trace certain
90 Kivmetars

ae Dashed line - trace approximate
wore Souroe

Approximate offshore projection
INDEX MAP PHIVOLCS

Trench

EIS of the
Subduction zones and active volcanoes Siana Gold Project 4-8
gue Wo

HE°E 120°E 125°E

T T T
oe
ZL 2000 Jul16; 6.4; VII 42
& 1744; 6.9; VI 8
1981 Nov22; 6.7; VII eS 1627 Sep; 7.4; VII
‘ § +— 1619 Nov03; 8.4; IX
& 1931 Mar19; 6.9; Vill —__>@ J OF 1687 Sep19. 69 VI
& 1983 Aug17; 6.5; Vill j f
d (
v 1897 Aug15; 7.9; VI —>®@ { ap 88 ah ee
= 1892 May06; 7.9; Vill ——~__¢ ~ 1977 Mart!
N 1796 Nov05; 8.4; IX ae Oe a,
y —— 1970 Apro:
S 1999 Dect2; 6.8; VII 1735 Dec2:
z z
ap & 1889 May26; 6. in
& 1677 Dec07; 7.4; Vil —>
8 1863 Jun0s: 7-9; Vill
8
e
1954 Jul02; 6.7; x,
1995 Apr21; 7.3; VI
@< 1995 Apr21; 7.0; VL
1865 Oct19; 7.9: VIll
1665 Mar25; 6.9; VI
1863 Sep27; 7.4; VII
i 1897 Oct19; 7.4; Vil
1890 Feb07; 7.4; Vil
~ 1608 Dec03: 7.4: Vill
z 5 @) — 1743; 6.9; vi z
sf \ 1998 Feb11; 5.9; VII 5
= (8 1879 Julo1; 7.4; Vil =
yy 1911 wult2: 7.7:
1887 Feb02; 7.4; VIL we
1990 Feb08; 6.6; VI ~ 1929 Junt3; 7.2; X
1902 Aug21; ?;X
alent es ae Aug30; 7.3; IX
a iz 1999 Jun07; 5.1; VII
ee 1893 Jun21; 6.9; VI
1871 Dec08; 7.4; Vil \
1976 Aug17; 7.9; X 2001 Jan01; 7.2; Vil
gh 1297 Senet: 7.9; Yi, ne
s of : ) 1924 Aprt5; 8.3; IX
so02 Mar06; 6.8; VII
° -1918°Aug16: 8.3;X>@
z By en Zz
of a EEA 1913 Mar14; 7.9; IX 4é
no” i
CELEBES SEA
L 1 !
115° E 120°E 125°
Map Projection: LEGEND
Longitude - Latitude @ Historical Earthquake
‘Source @ Instrumental Earthquake
s PHIVOLCS 2002 1897 Sep21_ Date of Occurrence
1000400 a4 Magnitude
wlometers x Maximum Intensity
fT Project site
A
EIS of the
icant earthquakes 1608 - 2002 Siana Gold Project | 4.9
Figure No.

EIS of the Siana Gold Project a5

of the site, The earthquake wrought great havoc in many parts of Mindanao. It destroyed houses and felled many big
trees. It caused massive landslides and tsunami which penetrated far inland (Mangao et a/., 1994).

Thenhaus et a/. (1994) developed a probabilistic ground-motion hazard model for the Philippines. Through this model,
peak horizontal ground accelerations (PGA) that have a 10 % probability of being exceeded in 50 years have been
estimated for rock, medium soil, and soft soil. From Figure 4-10, the estimated peak ground accelerations for northern
Mindanao range from 0.25 to 0.29g for rock, from 0.40 to 0.56 for medium soil, and from 0.70 to 0.80g for soft soil.

SRC and ESS conducted a seismic hazard assessment specific to bedrocks at the Project site in 2006. They used
seismicity data and geology to partition the study area into seismotectonic area source zones. Seven (7) source zones
were modelled, namely, Philippine Trench mid, Philippine Trench south, Samar, Philippine Fault mid, Philippine Fault
south, Negros-Cebu, and Cotabato. Within each zone, earthquakes were assumed to be distributed uniformly with
depth, up to 20 km for crustal earthquakes and up to 300 km for subduction zones. The long-term level of earthquake
activity was assumed to be uniform. A rate of activity was assigned to each zone based on the Gutenberg-Richter
seismicity recurrence equation. SRC and ESS then used the Atkinson and Boore (2003) attenuation function to
estimate the PGA recurrence and uniform probability response spectral recurrence. The PGA for an OBE at a 1:500
year return period is estimated at 0.25g; the PGA for an MDE at a 1:10,000 year return period is 0.60g.

Golder (2007) conducted a preliminary assessment of the liquefaction potential of the existing tailings and prepared
process tailings sample using Fell et a/’s (2005) simplified model. They found that:

© Existing tailings have a moderate to high in-situ density and they will not liquefy.

© Proposed tailings are susceptible to liquefaction, with the most recently placed (surficial) tailings at greatest
risk.

© Because of their high density and clay content, the foundation soils and embankment materials will not
liquefy due to seismic loads.

The NE corner of SURICON’s open pit failed in 1989. RSG (2007) attributes this to a combination of flat west dipping
structures which daylighted in the slope, in conjunction with steep dipping cross cutting structures that transect the
Siana orebody. The steep structures acted as release mechanisms for the failure and most probably as conduits for
groundwater. Available evidence suggests that the flat west dipping structures are present throughout the east basalt.
SURICON’s east wall did not fail due to the absence of release structures.

Geochemistry - Chemical analyses for heavy metals were undertaken on the waste rocks and process tailings and
tailings slurry water samples through various sampling episodes. Table 4-1 summarizes the results. The individual
readings are shown in Table 8-1.

Table 4-1. Chemical analyses of waste rocks and tailings

Sample Episode As cd cr cu Hg Pb Zn
0.34-
Waste rocks | TetraTech2003 | 20-51 BDL _ 62-152 on 43-142 | 108-208
Waste rocks GRC various 1-558 _ _ 6- 1249 _ 25-779 | 10-1114
Tail Tetra Tech 2003 | 233-264 1-3 asa-224 | 383— a5 754-
aulings otra Tee . . . 19.49 1525 1371
Prepared
process tailings GCA 2006 131 7 197 272 0.70 1126 1629
solids
Prepared tailings
GCA 2006 BDL BDL BDL BDL BDL BDL BDL
slurry water

Note: All metal readings are in mg kg.

Project Site

37%

100 0 100

kilometers

20
CELEBES SEA \

Peak Horizontal Ground Acceleration Amplitude \
for Medium Soil ‘

Project
Project Site

60

CELEBES SEA

»? Peak Horizontal Acceleration Amplitude Peak Horizontal Ground Acceleration Amplitude

ii for Rock
for Soft Soil Source: Thenhaus et al., 1994
EIS of the Siana Gold P1
bmp Peak horizontal ground acceleration amplitudes for Northern Mindanao EIS of the Siana Gold Project) 4 _4q

Figure No.

46 EIS of the Siana Gold Project

Apart from the chemical analyses, acid-base accounting of waste rock samples and laboratory prepared sample of
process tailings and tailings slurry water was conducted.

The waste rock tests found that for the major waste rocks, /.e., Domains 100 and 400, which comprise 60 %, only 13 to
15 % of the samples are PAF. For samples from Domain 600 which makes up 27 % of the waste rocks for extraction, 38
% of the samples are PAF. The rest of the samples which represent 24 % of the estimated waste rocks is NAF (BMP,
2007).

The prepared sample of process tailings was found to be NAF due to the strongly calcareous materials (GCA, 2006).
Impacts

Figure 4-11 is a perspective view of the proposed Project facilities.

From the standpoint of geology and geomorphology, the potential impacts of or to the Project are:

1. Ground shaking and liquefaction of tailings from strong earthquakes can cause failure of proposed Project
structures, especially the TSF and waste rock dumps. The impacts of a structural failure are physical impacts
like burial, inundation, or habitat smothering and chemical impacts due to heavy metals in the tailings.

The TSFs are paddock-style facilities; hence, the impact areas of a dam breach or tailings release depend on
the location of the breach. The potential impact areas may be the open pit, Brey. Siana, Dayano Creek,
Magpayang River, process plant and mine service areas, or Brgy. Cawilan. The potential impact areas of a
waste rock dump failure are the open pit, process plant and mine service areas, or Brey. Cawilan.

2. The location of the TSF, especially the western side, and Pond B embankment on highly permeable soil
foundation may lead to uncontrolled underseepage and erosion.

3. Open pit mining can cause ground instability or failure of the pit wall. The impacts will be confined to Project
personnel, structures, and equipment.

4. Underground mine development or operation can cause a pit wall failure or ground subsidence.
GRC will prevent or manage the impacts through the following:
© Geotechnical site investigation
© Engineering design prior to earthworks
* Implementation of design with strict quality control
© Regular stability inspection and monitoring
* Observance of a buffer or exclusion zone from the edge of the TSF embankment and waste rock dump
© Staggered placement of clay-rich materials at the waste rock dump
© Emergency planning and testing.

The TSF and waste rock dumps are major risk sources. To reduce the risks, the MGB prescribes certain policy
guidelines and standards for mine wastes and mill tailings management which are contained in DENR Memorandum
Order (MO) No. 99-32. Table 4-2 summarizes the Project’s compliance with the MO.

bmp @ »
a ad ol

Cawilan Cawitan
Community
Livelihood Fan

ae ae
F Waste

Pond B1
> |

{0 Mainit Proper os

payano Cre

MAINIT

va) J LAKE MAINIT
Cc \

3 i

i)

EIS of the Siana Gold Project| 4 _44

Figure No,

Perspective view of the Proposed Project Facilities

EIS of the Siana Gold Project

Table 4-2. Project compliance with DENR MO No. 99-32
DENR MO Section Guidelines on Site Selection and Design Project Compliance

Waste rock dump

Sec. 8a Waste storage shall be located far from old | There are no old-growth or virgin forests or
growth or virgin forest, proclaimed | any of the sensitive sites listed in Sec. 8a in
watershed forest reserves, wilderness areas, | the vicinity of the Project site.
mangrove forests, national parks, greenbelts,
game refuge, bird sanctuaries and areas
proclaimed as marine reserves/marine parks,
and tourist zones

8b Waste storage shall be located away from | The nearest distance from the main waste
water bodies rock dump and secondary dump to Dayano

Creek is roughly 900 m and 150 m,
respectively.

Be Waste storage close to the coast shall be | Not applicable to the Project.
above the maximum storm surge level and a
buffer of not less than 500 m from the mean
low tide level along the coast.

8d Waste storage shall consider the expected | All enumerated factors were considered in
life of the mine, geology, hydrology, | the dump design
geochemistry, ecology, land use, topography,
possible mineralization of site area and
climate.

Be Mine waste storage as much as possible shall | The total tonnes of waste rocks for removal
accommodate mine waste produced from | from the open pit are estimated at 8.7
the entire life of mine operation million BCM. About 1 million tonnes BCM of

waste rocks will be used to build the TSF
leaving a waste surplus of 7.7 million BCM.
GRC proposes two waste rock dumps with
individual capacities of 7.9 million BCM and
0.8 million BCM.

8f Mine waste storage shall not be located on | The waste storage site is confirmed not to
areas that might promote the generation of | generate ARD.
ARD.

8g Mine waste storage shall be designed and | The storage site is not flood-prone.
constructed above the maximum flood level.

8h In-pit dumping of mine waste shall be used | The option of in-pit dumping is not available
whenever applicable. to the Project.

Sec. 9a The expected life of the mine, geology, local | The Project has considered all the factors in
and regional __seismicities, hydrology, | the design
geochemistry, ecology, land use, topography,
climate, area of land available, vegetation of
the site shall be considered in the design of
waste dumps.

9b Drainage system shall be constructed to | Figure 3-14 is the Project’s stormwater
handle heavy rainfall event. A 50-year flood | drainage design. The details of the drainage
shall be used for minimum design purposes. | channel and culvert sizes to accommodate

the design flood at a minimum return period
of SO years will be estimated during the
detailed design and engineering for the
Project.

9¢ ARD potential of mine wastes for | GRC commissioned an acid-base accounting
impoundment shall be established. of waste rock samples obtained from the

47

EIS of the Siana Gold Project

DENR MO Section

Guidelines on Site Selection and Design

Project Compliance

waste wall of the Siana deposit. The results
are discussed on page 3-16 of the EIS.

Tailings storage facility

Sec. 13a TSFs shall be located far from declared | The Project has complied with this.
watershed areas and free from spillage, slides
and washing away of tailings by surface
runoff during heavy rains into adjacent areas
and natural drainage systems.

13b Impoundment in valleys shall be designed | The TSF is a paddock-style of embankment.
and constructed above the maximum flood
level.

13¢ Placement of tailings solids into mined-out | This is not applicable to the Project.
areas, whether on the surface or
underground shall be carried out whenever
this is both proven safe and practicable.

Sec. 15a Impoundment close to the coast shall be | Thisis not applicable to the Project.
above the maximum storm surge level.

15b Seismic consideration in the design of | As discussed on pages 3-16 and 4-5 of the
impoundment shall not be less than 0.15 and | Els, the peak ground acceleration adopted
0.25 g under an operation basis earthquake | by the Project designers for the OBE and
(OBE) and maximum credible earthquake | MCE are 0.25g and 0.60g, respectively.
(MCe), respectively.

15¢ Ground/impoundment foundation shall be | As discussed on pages 3-15 and 3-16 of the

thoroughly analyzed to include drilling with
water pressure test (WPT), rock quality
designation (RQD), _unconfined/uniaxial
compressive strength (UCS), permeability (K),
direct shear test, and rock mass rating (RMR)

consisted of
For the

EIS, foundation  testworks
borehole coring and test pits.
boreholes, standard penetration tests (SPTs)
and on-site geotechnical logging were
undertaken. Piezometers were installed in
several boreholes for —_ groundwater
For the test pits, on-site
geotechnical logging and dynamic cone
penetrometer tests were performed.
Disturbed and samples
collected from the boreholes and test pits
were subjected to laboratory tests. The
tests determined moisture content, unit
weight, Atterberg limits (i.e., liquid limit,
plastic limit, plasticity index,
shrinkage), particle size distribution (i.e., %
gravel, % sand, % silt, % clay, % passing
0.075 mm sieve), consolidation, CU triaxial,
UU triaxial, and permeability.

measurements.

undisturbed

linear

Impoundments formed of earth or earth and
rock materials shall be designed and
constructed with a factor of safety against
failure of at least 1.2 under static loading and
at least 0.98 - 1.2 under maximum probable
earthquake loading conditions.

The stability of selected sections of the
tailings dam design under static, OBE, and
MDE earthquake loads was assessed. The
results are presented on pages 3-16 and 3-
17 of the EIS. The predicted minimum FOSs
for static conditions were 2.4 to 2.1 vs. the
MO's 1.2. For MDE seismic loading, the
minimum FOSs were 0.7 to 0.6 vs. MO's 0.98
to 1.2. The designer stressed that an FOS
less than 1 under earthquake loading does
not imply failure of the embankment. It
indicates that the embankment will undergo

bmp <,»
EIS of the Siana Gold Project

DENR MO Section

Guidelines on Site Selection and Design

Project Compliance

some permanent deformation. The designer
estimated a horizontal displacement of the
potential failure mass of about SO mm and
vertical settlements of up to 1 m. They
recommended Cone Penetrometer Testing
with pore water pressure measurements
(CPTu) during detailed design. A CPTu
investigation of tailings was also
recommended for better understanding of
the liquefaction potential of the material.

Materials to be used for embankment shall
also be analyzed as to its gradation, Atterberg

Geotechnical testworks were conducted on
samples representing all lithological domains

limits, Unified soil classification system | within the proposed open pit. The tests
(USCS), consolidation, optimum moisture | included densities, UCS, triaxial, and direct
content, unconfined/uniaxial_ compressive | shear.

strength (UCS) on remolded sample, and
direct shear test.

Embankments shall be compacted to no less
than 90 % of proctor density

This is one of the assumptions of the
geotechnical stability analysis. Detailed
design works for the TSF are ongoing.

Filter/drain zone shall always be provided
along the entire length of the embankment.
Provision of key (width = 0.25H), buttress,

Filters and keys are provided in the current
TSF design. Detailed design works for the
TSF are ongoing.

grout curtain, apron, etc. shall be
implemented whenever necessary.

During closure, the TSF and waste rock dumps will be vulnerable to slope failure and wind- and rainfall-driven erosion.
The FMRDP will implement slope, surface, and drainage modifications to suit minimum factors of safety (FoSs) and
design rainfall at closure, drying of tailings pond, and consistent with the post-mining land use, deep ripping of
hardstands and recontouring of surfaces and slopes to blend structures with the natural background.

Pedology

Methodology

Secondary information on soil of the project area was gathered from the 1984 Soil map of Surigao del Norte Province.
The 2005 colored Ikonos imagery of the project area was used to observe the geomorphological features/processes
and land cover and to determine the representative soil observation sites. Two (2) broad soil groups were apparent:
soils of the alluvial plain and upland soils. Seven (7) auger borings, broken down into four (4) bores for the alluvial plain
and three (3) for the upland soils, were conducted from 15 to 17 January 2005 to characterize the soil profiles using the
FAO guidelines for soil description and the Maunsell soil color chart. Slopes in the observation sites were determined
using the abney hand level. Disturbed soil samples were collected for physico-chemical analyses at the soils laboratory
of the BSWM. The auger boring observations are shown in Table 8-2. The observations of 2005 remain valid to the
present time.

em
4-10 EIS of the Siana Gold Project

Baseline Conditions

Soil Types - Table 8-3 presents the results of the physico-chemical analyses. The inferred soil map is Figure 4-12.

The soils in the Project area are classified into alluvial and upland soil or soil which evolved from igneous rocks and
limestone.

The soil of the alluvial plain is clay loam to silty clay loam over clay, deep, and generally poorly drained. It is strongly to.
moderately acidic with medium to high organic matter. Phosphorus (P), potassium (Kk), cation exchange capacity (CEC),
and base saturation percentage are all high. Cu is very high and Mn is low to medium. Overall, the soil has high
fertility.

The soil in the upland that developed from igneous rocks is clayey, deep, and well drained. It is very strongly acidic
with medium content of organic matter. P is low, K is high, CEC is high, and base saturation percentage ranges from
low to medium. Cu is very low and Mn is from low to medium. Generally, the soil has medium fertility.

The upland soil that developed from limestone is loam over clay, deep, and well drained. It is strongly acidic with
medium content of organic matter. P, K, CEC, and base saturation percentage are high. Cu and Mn are low and
medium, respectively. Overall, the fertility of the soil is medium.

Soil Suitability - A qualitative suitability classification of selected forest tree species, fruit bearing trees, and agricultural
crops was made by comparing the plant’s environmental requirements with the physico-chemical properties of the
different soils. The plant’s requirements are listed in Table 8-4.

From Table 8-5, the selected forest tree species of Agoho and Mahogany and fruit bearing trees such as lanzones and
rambutan are suitable in soils with slopes ranging from 8 to less than 30 %. Acidity and low P and Zn content are the
limitations.

The forest tree species and Vetiver are suitable in the limestone area with more than 50 % slopes. All fruit-bearing
trees considered are not suitable due to the steep slopes. Upland annual crops such as ginger, gabi, and arrowroot are
suitable in the upland with 8 to 18 % slopes.

Paddy rice is suitable in the alluvial plain, while forest tree species, fruit bearing trees, and upland annual crops are not
suitable due to the poor drainage condition. Where drainage is possible, corn and monggo can suitably be planted in
the rice areas to serve as cash crop and for soil productivity improvement.

Was ‘aie

Photo 4-3. The unproductive coconut grove in Brgy. San Photo 4-4. Coconut intercropped with rainfed paddy rice in
Pedro, Tubod. Brgy. Cawilan, Tubod.

January 2009

125°33'30"

s

“tn

jase

rasta resto asta

Pongtud

0 °
—
RAMON SCALE

Source

125°34'00'

ap Peecn|

125°34'30"

@, soil >

425°34'30"

LEGEND:

Longitude - Latitude

jet Lecter

CARAGA Region
‘Surigao, Mindanao

200

400 Meters

Soil map

Barangay boundary
Municipal boundary
Provincial boundary
Contour lines

Road network

River course

=> JV surface rights

125°35'00"

125°35'00'

© Soil auger boring observation site

Lowland soil
Upland soil

EIS of the
Siana Gold Project 4-12

Figure No.

EIS of the Siana Gold Project ai

Photo 4-5. Irrigated paddy rice on the alluvial plain of Brgy. Photo4-6. The dense limestone forest of karst landscape
Magpayang, Mainit. east of the open pit.

Agricultural Livelihood - The Magpayang River catchment is mainly agricultural, except for the upland to the east which
is predominantly a limestone forest. The usable portion of the upland including the transitional fringe is devoted to
coconut; the alluvial plain is planted to paddy rice.

\ !
Photo 4-7. Abundance of Golden Kuhol in paddy rice in Brey.
Magpayang, Mainit.

Rice production in the alluvial plain can be sustained with appropriate fertilization, proper cultural practices, and pest
and disease control through the Integrated Pest Management (IPM) approach. Golden Kuhol is common in the paddy
fields. This pest can be controlled through biological means, i., hand picking, as feed for ducks or use of organic-based
pesticides like “Botong” (beach type plant species). Monggo can be broadcast in the paddies just after harvest for
additional income and nutrition of the household members. Monggo biomass can be incorporated into the soil as
green manure for paddy soil improvement.

Coconut is the dominant landuse in the transitional fringe and upland. Based on the suitability classification (Table 8-
5), there is a big potential for the improvement of coconut land productivity. High-value fruit trees and upland crops
can be intercropped with the coconuts. The fruit trees, which may be planted on areas with slopes up to 30 %, are
Lanzones, Rambutan, Citrus, Banana, Coffee, and Cacao. Upland crops for slopes up to 18 % are Ginger, Gabi,
Arrowroot, and Pineapple. Intercropping will allow increased land utilization, increased productivity, and more
efficient use of farm labor. It will also increase coconut yield as a result of improved physical condition of the soil due
to cultivation, improved nutrient status due to fertilizer application, and weeding of intercrops.

January 2009

=<
4-12 EIS of the Siana Gold Project

Soil Erosion — The current drivers of soil erosion in the Magpayang River catchment are ricefield tillage and irrigation in
the alluvial plain, slash-and burn farming in the andesitic and limestone upland which is discernible from Figure 4-3,
and small-scale mining in SURICON’s waste rock dump and tailings. All activities involve the clearing of vegetation,
breakage of soil, and soil compaction. Tillage aids in the development of hard pan — a layer of increased soil density
and decreased permeability that restricts the movement of water into the subsurface (FISRWG, 2001). The
consequences of the disturbances are sheet and rill as well as gully erosion, increased surface runoff, increased
streambank erosion, unstable stream channels, and impaired habitat.

Photo 4-8. This sediment plume along Magpayang River Photo 4-9. A close-up view of the same sediment plume
immediately west of the planned TSF taken during a rainy day.
originates from the ricefields of Brey. Del
Rosario, Tubod.

Impacts
The Project will aggravate soil erosion in the following ways:

© Stripping works for the access road and facility sites including the process plant area, mine service area, TSF
embankment foundations, and open pit pushback removes the soil binding and cover provided by grass and
saplings. This exposes the soil to impact, detachment, and transport by rainwater.

© Rock breaking, crushing, and grinding fragments the rock into smaller pieces, thus enhancing the erodibility.

© As the open pit progresses, slopes are added and steepened. These slopes concentrate and accelerate the
velocity of runoff, thereby aggravating the scouring effect.

© The natural drainage system is also altered. Sometimes, this is blocked by muckpiles or spoils causing the
runoff to erode new and wider areas.

The eroded coarse sediments are usually deposited at short distances from the source. Vulnerable from erosion are
the ricefields of Breys. Cawilan, Siana, Magpayang, and Alegria. The finer sediments are transported farther. They are
expected to impact aquatic habitats including those within Lake Mainit.

Apart from the physical effects, the sediments may also be enriched in heavy metals such as Cu, Pb, and Zn.
Cu adsorbs to most soil constituents, particularly, soil organic matter, clay minerals, and metal hydroxides, more
strongly than any other toxic metal except Pb. However, it has a high affinity to soluble organic ligands. The formation

of these complexes may greatly increase its mobility in soil (FRTR, undated).

Pb, just like Cd and Cr, is not mobile in the environment and remains relatively close to the point of initial deposition.
Under neutral to basic soil conditions, it is strongly adsorbed on the clay fractions of the soil (USEPA, 1997).

January 2009

lk x

EIS of the Siana Gold Project 413

Zn is readily adsorbed by clay carbonates or hydrous oxides. Rainfall removes Zn from soil because the Zn compounds
are highly soluble. As with all cationic metals, Zn adsorption increases with pH. It forms complexes with inorganic and
organic ligands (FRTR, undated).

The Project's management measures for erosion and sediment include:
© Minimization of ground clearings
* Surface runoff diversion from disturbed areas
© Recovery and use of topsoil
* Placement of spoils in designated areas away from streams and channels
© Grading and sloping of work areas and channels
* Scheduling of construction during the dryer months
* — Sediment traps, settling ponds, and geotextile tubes

«Mine rehabilitation and decommissioning at the end of mine life.

Terrestrial Biology

Methodology

A total of nine (9) observation stations were established to assess the terrestrial flora and fauna (Figure 4-13). The
first assessment for flora and fauna was done from 5 to 10 January 2005 which was a rainy period. A second
assessment for fauna was completed on 9 to 11 May 2008, a less rainy period. No second floral assessment was
undertaken in view of unchanged conditions as confirmed by a site assessment.

For trees, the point-centered quarter method of sampling was employed; for undergrowths, the line-intercept method,
both as described by Mueller-Dombios and Ellenberg, 1974.

For bird sampling, a line transect survey was conducted following Bibby et a/, (1998) and Sutherland et a/. (2004).
Whenever possible, a 1.5 to 2-km transect line was established in each station and the straight line route was
maintained to minimize duplication of recorded species. Birds encountered by sight or sound on either side of the
transect were recorded. Mammals and herpetological species observed during the bird survey were also noted. To
augment the data from transect walks, local guides and residents were interviewed. Pictures and other visual
materials to aid the identification process were made available.

The following diversity indices were computed from the bird data obtained in 2008: Mergalef’s Index for species
richness, Shannon-Weiner Index for species diversity, Simpson’s Index for species dominance, and Pielou’s Index for
evenness (Brower et a/. 1990).

Species Richness which is the number of species represented in a sample was measured using Mergalef’s Index D
D=(S-1)/InN

where S is the number of species and N is the total number of individuals.

Species Diversity incorporates the concepts of species richness and species evenness or the relative abundance of

species. Relative abundance refers to the number of individuals of a given species divided by the total number of
species. The species diversity was computed using the Shannon-Weiner formula:

em

125°32' 125°33' 125°34 125°35' 125°36"

i cima
Cipalit

LAKE MAINIT

‘sto star asta 00 t26r20

| to A g SATE
125°33' 125°34' 125°36'
mane LEGEND:
Ung Laude
Berameytountry 4 catenentoounday Vegetation and Landuse
—

CARAGA Region Municipal boundary Sy ora and fauna (EET rove
Surigao, Mindanao contour nea 7% sample plot (2005) Coconut

ao) ate Road network \ Fauna transect (2008) Grassland / shrubland

River course Paddy Rice

EL NORTE

JV surface rights

EIS of the
Siana Gold Project 4-13

Figur No,

Flora and fauna sampling plots and transects

414 EIS of the Siana Gold Project

H'=-¥ piln pi

where p;is the proportion of individuals found in the i” species, The maximum likelihood estimator of p,is n/N, where
mis the observed abundances for each species /and Wis the total abundance observed in the sample.

Species Dominance is the probability that two individuals chosen at random belong to the same species. The measure
of species dominance used was the Simpson’s Index:

h=E pi?

Evenness Index is a measure of how the individuals of the population are partitioned among species. The value
approaches one with increasing evenness, Pielou’s Evenness Index has the formula:

J=H/InS

One major limitation of the faunal surveys was the non-coverage of the breeding, non-breeding, and migration
seasons. The breeding season for many species differs and at times, it occurs several times in a year. The southward
migration of birds, on the other hand, is from September to November corresponding to winter in the northern
hemisphere. This is followed by a northward return flight, Ze., spring migration in February to April.

The survey results were complemented by secondary data listed in Table 2-4.

Baseline Conditions

Typical of the Greater Mindanao Biogeographic Zone (Heany, 1984), the Project area and vicinities were originally
dominated by the Dipterocarp forest types. These also support a variety of associated wildlife populations.

To meet the material requirements for house construction, mining supports, piles, bridges, and railroad ties during the
logging and mining booms, the dipterocarps and the associated wildlife habitats were decimated. The opening up of
the forestlands led to the establishment of unplanned agriculture-based settlements by the migrant labor force.

Terrestrial Flora — Table 8-6 lists the forest tree species, introduced fruit trees, climbers, palms, and herbs, weeds, and
grasses observed in the nine (9) sampling plots in 2005. A total of 55 forest tree species in 26 families were recorded.
The most common were Antipolo and Rimas. There were twelve (12) species in seven (7) families of introduced fruit-
bearing trees; four (4) species in four (4) families of climbers, and 21 species in ten (10) families of herbs, weeds, and
grasses.

Terrestrial Fauna — Table 8-7 gives the faunal species, particularly, birds, mammals, and reptiles, observed in the nine
(9) transects in 2005. Tables 8-8 and 8-9 list the bird species and the mammals and herpetological species recorded in
2008.

© Birds —In 2005, 31 species in 25 families were observed. The commonly observed species were the passerines and
they include the Sunbirds Wectarinia jugularis, Cane Grass Warbler Megalurus palustris, and the Tree Sparrow
Passer montanus. The migratory species include the Brown Shrike Lanius cristatus, Barn Swallow Hirundo rustica,
and Painted Snipe Rostratula benhalensis. Three (3) species are listed under the Convention on International
Trade in Endangered Species of Flora and Fauna (CITES) Appendix Il, /.e., national and international trade of such
species is strictly regulated. They are the Brahminy Kite Ha/iastur Indus, Philippine Serpent Eagle Spilornis
holospilus, and Philippine Hanging Parakeet Loriculus philippensis. One species, the Philippine Duck Anas /uzonica
is considered “vulnerable” and included under the International Union for Conservation of Nature and Natural
Resources RED List (IUCN, 2007). As defined by the Protected Areas and Wildlife Bureau (PAWB), “vulnerable”
refers to a taxon that is not critically endangered or endangered but is facing a high risk of extinction in the wild in
the medium-term.

In 2008, a total of 83 species of birds, of which, 15 are from interviews, five (5) are migrants, 20 are country
endemics or near-endemics, and 43 are residents, were recorded. The increase in species over the 2005

bmp

EIS of the Siana Gold Project 41s

observation is most likely due to the less rainy period that prevailed during the 2008 sampling. Only 13 of the 31
species identified in 2005 were observed during the 2008 transects.

Three (3) species were identified as “vulnerable” under the IUCN Red List. These are the Philippine Duck Anas
Juzonica, Philippine Eagle-Owl Bubo philippensis, and Visayan Flowerpecker Dicaeum haematostictum. Except for
the B. philippensis which was recorded from interviews, the rest were observed first-hand during the transects.
Additionally, seven (7) birds were listed under the CITES Appendix II. These are the Brahminy Kite Haliastur Indus,
Guaiabero Bolbopsittacus lunulatus, Colasisi Loriculus philippensis, Philippine Eage-Owl Bubo philippensis,
Mindanao Tarictice Pene/opides affinis, Writhed Hornbill Aceros /eucocephalus, and Rufous Hornbill Buceros
hydrocorax.

The endemic A. /uzonica was reportedly found in most of the wetland habitats within the Siana property. During
the survey, a small flock was observed swimming in the flooded open pit; another was flying low over Station 5 in
the Waste dump 3 area. Security guards manning the tower overlooking the pit reported more than a hundred A.
Juzonica visiting the pit at certain times of the year. The guides described the breeding behavior of the ducks
which is not yet fully known to science. They reported that they occasionally flush out adult ducks from the tall
grasses and reeds in the hills, leaving the ducklings scurrying for cover. The ducks lay their eggs, which number
from 12 to 14, inside tall grasses or reeds in the hilly areas surrounding the open pit. Local people gathered the
eggs that are all white and are as large as the eggs of domestic ducks for food. It is surmised that after the eggs
hatch, the ducklings are allowed to grow into almost adult size within the waterlogged reed and grassland areas.
Fully grown, they are brought by the parent ducks to the large body of water. This corresponds with the popular
observation that no ducklings accompany adult ducks when foraging in ponds. Ducks feed on fish, shrimps,
insects, rice, and young vegetation. Their population undergoes a rapid and continuing decline due to extensive
overhunting and widespread conversion of wildlife habitat.

The Visayan Flowerpecker D.haematostictum is found in a variety of habitats in the lowlands and hills generally
below 1,000 masl. This includes primary and secondary forests, heavily degraded forests, scrubby habitats, and
even gardens where it frequents fruiting or flowering trees. The local guides frequently see the birds feeding on
the nectar of flowering fruit trees and shrubs cultivated near houses. A guide even mentioned grabbing a bird at
night by blinding it with bright light.

Another threatened species that is reportedly hunted in the area is the Philippine Eagle-Owl Bubo philippensis.
The species is locally persecuted because it is considered an omen of death due to the eerie call it makes. It is
found in disturbed, selectively logged and secondary forest and even coconut plantations with patches of thick
secondary growth.

The most abundant species was the Yellow-vented Bulbul Pycnonotus goiavier followed by Glossy Swiftlet
Collocalia esculenta, \sland Swiftlet Aerodramus vanikorensis, and Chestnut Munia Lonchura malacca. The most
widely distributed species were the Yellow-vented Bulbul Pycnonotus goiavier, Glossy Swiftlet Collocalia
esculenta, and Chestnut Munia Lonchura Malacca. Considering the heterogeneous habitat characteristics of each
observation site and the short distances between sites, it is likely that by lengthening the survey period, most of
the recorded species will be found in all of the sites.

Majority of the species recorded during the survey were edge specialists, e., those that thrive best in disturbed
forests and mixed habitats. However, species like the Mindanao Tarictic Penelopides affinis are cavity-nesters
which require good forest and large-diameter trees in order to breed successfully. It is significant that these birds
were recorded in good numbers in the limestone forest. From interviews with the local people, the P. affinis
comes to feed in the lowlands and even near houses at the foot of the hills. This can be explained by their diet
which is predominantly frugivorous but also includes insects, frogs, and even small rats which are abundant in
agricultural habitats. However, the birds still require healthy forests as cover from predators, as secure breeding
sites, and as sources of fruits. Interestingly, the more charismatic hornbills such as Rufous Hornbill Buceros
hydrocorax and Writhed Hornbill Aceros /eucocephalus, which have the same feeding requirements as the P.

em

EIS of the Siana Gold Project

affinis, can no longer be found in the area. This may be due to hunting and the absence of undisturbed nesting
sites.

Table 4-3 presents the computed bird species diversity indices for each of the sample sites and for all
sites. Site 1 (Mototrpool) is the most rich and diverse of all the sites followed by site 8 (old Tailings
Ponds 2 and 3), site 7 (old Tailings Pond 1) and site 5 (old waste rock dump). Overall, the species
diversity is high (Brower et a/, 1990) at H’ = 3.64. The evenness index is above average at J = 0.86.
Evenness index values range from 0 to 1 with populations having an even distribution of individuals
among species getting a value equal to one. There are no dominant species in the population as shown
by the very low overall Simpson’s Index of A=0.04.

Table 4-3. Bird species diversity indices in 8 sites in the Siana Gold Project in Surigao del Norte, May 2008

Index si $2 $3 S4 ss S6 s7 S8 overall
Mergalef’s Index (D) 7.62 3.28 1.88 2.74 4.21 2.03 4.74 5.37 9.89
Shannon-Weiner Index (H’) 3.36 2.34 1.69 2.12 2.58 1.82 2.85 3.00 3.64
Simpson’s Index (A) 0.05 0.14 0.25 0.15 0.10 0.22 0.07 0.06 0.04
Pielou’s Evenness Index (J) 0.89 0.85 0.77 0.85 0.86 0.83 0.89 0.92 0.86

Mammals - The 2005 assessment identified seven (7) species in six (6) families. One species, the Long-tailed
Macaque Macaca fascicularis, is listed under CITES Appendix II. Another species, the Philippine Warty Pig Sus
philipensis, is considered vulnerable (IUCN, 2007).

In 2008, a total of nine (9) mammals were recorded. Of the seven species identified in 2005, only three (3) were
recently noted. Of the nine (9) species, two are under the vulnerable category of threat, /e., the Philippine Brown
Deer Cervus mariannus and Philippine Warty Pig Sus philippensis (/bid.). Two are listed under CITES Appendix II.
These are the Long-tailed Macaque Macaca fascicularis and the Philippine Tarsier Tarsius syrichta.

An unknown species of flying fox that reportedly flew in big numbers and darkened the skies have not been seen
for more than a decade already. These flying foxes are hunted by the Mamanwas living at the foot of the hills. As
regards the Philippine Brown Deer Cervus mariannus, Mr. Felipe Bartoli, a 54 year old forester residing in Brgy.
Siana, mentioned that the last time he saw deer meat in the market was in the 1980s. The last time he saw a
Philippine Warty Pig Sus philiopensis was a week before the interview when he bought several kilos of meat from
a hunter. According to the local hunters, Philippine Warty Pigs still abound in Brgy. Dayano.

Herpetological Species — A total of six (6) reptilian species in five (5) families were recorded in 2005. Two (2)
species are listed under CITES Appendix II: the Monitor Lizard Varanus salvator and Reticulated Python Python
reticulates.

In 2008, a total of twelve (12) herpetological species were recorded. Only two (2) of the reptilian species
observed in 2005 were recorded.

The Mindanao Fanged Frog Limnonectes magnus'is the only species considered “vulnerable” (IUCN, 2007). Four
(4) species are listed under CITES Appendix II, namely, Reticulated Python Python reticulates, Samar Cobra Naja
samarensis, King Cobra Ophiophagus Hannah, and Variable Malay Monitor Lizard Varanus salvator. Cobras and
most snakes are indiscriminately killed on sight because they are known to be poisonous and deadly. The other
species are prized by hunters for their meat which is believed to have aphrodisiac properties and for the pet trade
locally and abroad.

Habitats — The current terrestrial flora and fauna assemblages within the Project site may be classified into four (4)

types:

bmp <,»
EIS of the Siana Gold Project 417

1. Remnant agro-forest habitats - This is represented by Stations 1 (Motorpool) and 3 (Bubudhan), as shown in
Figure 4-13. The dominant tree species are Balobo Diplodiscus paniculatus, Antipolo Artocarpus blancoi,
Hagimit F. minahassae, Rimas A. Altilis, and Tibig F. nota. Other associated species include Malugai Pometia
pinata and Amamali L. aculeate. According to local Mamanwas in the Motorpool Area, the once common
species of Molave Vitex parviflora and Narra Pterocarpus indicus, both classified as premium species by the
DENR, have been extirpated to supply local demand for furniture making.

In this habitat type, the dominant avian species are the passerines represented by the species Sunbird
Nectaria jugularis, Starlings Aplonis panayensis, and Wood Swallow Artamus leucorynchus. The associated
forms include White-collared Kingfisher Halcyon chloris. Two species are considered migratory, namely, Barn
Swallow Hirundo sp. and Brown shrike Lanius cristatus. The diurnal raptor group Falconiformis is represented
by the Brahminy Kite Haliastus indus, a resident species of the Family Accipitridae with a wide distribution
that extends as far as India and mainland Asia (Rabor, 1975) and the Serpent Eagle Spilornis holospilus.
Native Mamanwas report the presence of Kulasisi, an indigenous psittaciform of the species Loriculus and the
Philippine Red Jungle Fowl or Labuyo Gallus gallus.

With respect to mammals, the local informants report the thriving troops of monkeys Macaca fascicularis,
which local coconut farmers consider as pests; the Palm Civet locally called Milo Paradoxurus sp., a vivirred;
giant field rats Rattus sp., representing the murid rodents; the Phil. Musk Shrew Suncus occultidens; and the
Warty Pigs Sus philippensis. The Chiropterans or true flying mammals are represented by species belonging
to Pteropus sp.

Among the reptilian forms, secondary data reveal the existence of Bayawak Varanus salvator and Sail-fin
Lizard Hydrosaurus palustris, a varanid and an agamid lizard, respectively, and the Reticulated Python Python
reticulatus and the Philippine Cobra Naja naja. In tribal practices, the above-mentioned mammalian and
herpetological species are considered a delicacy and served to supplement their protein requirements.

Photo 4-10. The Station 1 transect runs parallel to
Magpayang River which is bordered
by limestone karst hills to the west
and agricultural fields to the east.

January 2009
EIS of the Siana Gold Project

2.

Fully developed agricultural habitats - This type is represented by Station 2 (Cawilan). The farming system is
coconut-based. Maximization of land productivity is achieved through rice farming under coconuts where
irrigation water is either rainfed or provided through pumping of water from the Cawilan River.

Photo 4-11. The Station 2 transect is in the vicinity of
Cawilan Creek which supplies irrigation water
to the extensive ricefields.

The tree forms associated with coconuts include Ipil-ipil Leucaena /eucocephala, a neotropical species
introduced into the Philippines by the Spaniards. This species is a good source of fuelwood.

Faunal forms are limited to those that could adjust to altered habitat conditions — the generalists. For birds,
the most common species are Sunbirds, Warblers and Starlings. The mammals are mostly represented by
murid rodents. The reptiles are limited to gekkonid and scincoid lizards, although Reticulated Python and the
Philippine Cobra are occasionally reported.

Secondary forest habitats (plant succession) - This is represented by Stations 4 (Edge of Mine Pit) and 6
(Waste Dump No. 2).

Practically bare during the active years of mining, these sites have been left undisturbed with SURICON’s
termination of operations in early 1991. In a span of barely 14 years, the mechanisms of natural plant
succession, as described by Whitmore (1979), have taken over. The assemblage of vegetative cover has
grown past the grass stages and is now dominated by secondary tree species. Pioneer species such as
Anabiong Trema orientalis, Batino Alstonia macrophylal, and Malapapaya Polyscias nodosa are discernible.
The former is so far the only known non-leguminous tree species that has a symbiotic relationship with the
bacteria Rhizobium. This bacterium is capable of fixing atmospheric nitrogen into usable nitrates for plant
nutrition.

The associated avifauna are similarly dominated by the passerines. The cuculiforms are represented by the
Philippine Coucal Centropus viridis. These sites are reported to be within the feeding range of the Brahminy
Kite. As manifestation of its fast-tracked natural restoration, Mr. Joel Pacatang, a local resident experienced
in hunting as a hobby, reported the presence of the Jungle Fowl, monkeys, and the Palm Civet in the area.
Similarly, the Warty Pigs use the sites as feeding grounds and as passageways to natural waterholes.

The facility by which the sites are colonized by faunal forms is explained by their proximity to the remaining
natural forests in the headwaters adjacent to and outside the MPSA area.

Oe
meee bmp!)
EIS of the Siana Gold Project 419

Photo 4-12. Station 4 was at the edge of the flooded Photo 4-13. The Station 6 transect passes through
open pit. paddy fields near Dayano Creek.

4. Wetland habitats - This is represented by Sampling Areas 5 (Waste Dump 2), 7 (Tailings Pond 1), and 8
(Tailings Pond 2).

The dominant vegetative covers are those adapted to periodic waterlogged conditions, ie., members of
Family Poacea, Cyperaceae and Typhaceae. Cattail Typha /atifoliais a gregarious species that thrives up to the
Northern hemisphere (Dr. Gruezo, pers. Comm.). The local people use the plant for torch making. They tie
the stalks into bundles and soak them with diesel fuel. When ignited, the improvised torch can lighten
footpaths and ease movement in paddy fields during moonless nights.

The associated avifauna is dominated by wetland species, all belonging to Family Rallidae. Two species of wild
ducks, namely, the Philippine Duck Anas /uzonica and the Wandering Whistling Duck Dendrocygna arcuata use
the wetlands as alternate sites, adjunct to their feeding and roosting sites within the flooded Siana Pit. The
Painted Snipe Rostratula benghalensis, a migratory species was observed to be common during the survey in
January 2005.

Photo 4-14. The Waste rock dump at Station 5 with its Photo 4-15. Station 7 is a waterlogged area for most part
grassland or reed habitat is where the of the year. The tall grass and reed habitat
vulnerable Philippine Ducks have been supports a population of waterbirds.
observed by locals to breed.

Current Stressors — Three (3) human activities threaten the extant biodiversity resources. These are:

1. Hunting and gathering activities by the Mamanwas ~ Mamanwas hunt wildlife mainly for food. Excess
materials are sold to lowlanders. They also gather and sell rattan, saplings, and other minor forest products.

January 2009

jJbmp

EIS of the Siana Gold Project

Interviews conducted in 2005 with Messrs. Felipe Morales and Bernabe Mayan, headmen of the ten (10)-
household Mamanwa community near the Mariano Darap Elementary School in Brey. Cawilan revealed
several wildlife trapping techniques. One is the “Lit-ag” where the bait is tied to a rattan strip and held taut
by a bent tree branch. When the bait is disturbed, the branch is released, and the wildlife is caught through
the limbs or neck. The Labuyo, Palm Civet, and Giant Field Rats are caught by this trap. Another is the
“Tugop” which is an adhesive exudate extracted from the Antipolo Artocarpus blancoi tree species. Spread
over twigs on roosting sites of birds, the “Tugop” catches small parrots. A previously caught parakeet is
usually placed on the roosting site to attract the other birds. A third type is the “Batong” which is used for
wild pigs. It is a net made of abaca ropes or nylon twines usually more than 20 m long and not less than 1m
wide. It is set in strategic sites along tracks or near waterholes where the wild pigs are forcibly driven into.
Cornered into the net, the wild pig is usually killed using bolos or spears. The last type is the “Lugpit” which
draws its trapping mechanism from the strength of a partially split branch. The bait is placed so that the limb
of the monkey or Palm Civet will pass through the slit. When the bait is disturbed, the split part closes in.

Small-scale gold mining- Both the lowlanders and Mamanwas are engaged in this activity. They operate at
the tailings ponds and waste rock dumps of the Siana property. They excavate, manually crush, and sluice
the materials. Gold that is recovered is sold to buyers; the processed materials are sacked and sold to small
CIL plants located in Brgy. Timamana, Tubod and Brgy. Siana, Mainit adjacent to Tailings dam 3. During the
interviews, the miners denied using mercury to extract the gold.

Small-scale miners impact the wildlife when they use toxic chemicals like mercury or when they collect eggs
or trap wildlife encountered near their working areas. On the other hand, small-scale mining can also have a
positive contribution when it dampens the hunting and gathering propensity of the Mamanwas.

Agriculture Lowland and upland agriculture requires vegetative clearing and human presence that restricts
the movement of wildlife.

Impacts

4.

Remnants of forest tree species, such as Antipolo Artocarpos blancai, Rimas A. altilis, Balobo Diplodiscus
pariculatus, Dalunot Pipterus arborescens, etc. and wildlife will be affected as the demand for wood
materials and other forest-based resources increases because of the relocation and community development
aspects of the Siana Project.

The abandoned waste rock dump and tailing pond areas which are now in the process of plant adaptation
and succession by Anabiong Trema-orientales, Anilau Coloma serratifolia, Bayok Pterospermum
diversifolium, Talahib Saccharum spontaneum Cogon Imperata cylindrica, Hagonoy Chromolaena odorata,
etc. will be affected. The loss of vegetation in these areas will restrict the movement and foraging of wildlife.

The wetland habitats of the Philippine Duck, i.e, the flooded pit and wetlands in the tailings ponds and waste
rock dump areas, will be lost.

Dust, noise, vibration, and airblast from operations will drive the wildlife farther into the uplands.

The appropriate management measures are:

Enrichment planting at the remnant agro-forest and secondary forest habitats - Augmentation planting of
about 500 to 600 seedlings of Narra, Malapapaya, Mangium, and fruit trees will increase the stocking density
and improve the area’s productivity. The increase in vegetative cover will enhance the support systems for
the maintenance of viable wildlife populations. The recolonization by wildlife is best facilitated through
vegetative corridors within the Project areas that join with the adjacent natural forests.

Narra and Malapapaya are endemic in the area. Acacia mangium, an exotic species, was included for mixing
with the endemic species only on the open patches of the area to be enriched. Being a fast-growing species,

‘1

bmp

EIS of the Siana Gold Project 421

A. mangium will inhibit the growth of undesirable weeds and grasses. It will produce biomass and nitrogen-
fixing bacteria that will complement the growth of the planted trees and enhance plant succession in the
area.

© Rattan plantation — The remnant agro-forest and secondary forest habitats will be developed into rattan
plantation to further improve the carrying capacity and create an alternative livelihood for the Mamanwas
and lowlanders. Limuran Calamus omatus Blume, Ditaan Daemonorops mollis Blanco and Palasan Calamus
merrillii Becc are the recommended species. The species were not part of those observed inside the
sampling plots. However, their presence in the area is indicated by the Limuran fruits as well as Ditaan and
Palasan poles being sold along the highway of the locality.

* Contour trenches, fiber mats, and mulches ~ These are appropriate for the waste dump areas and edges of
the open pit which will no longer be disturbed during operations. Contour trenches are constructed at
certain intervals to collect or obstruct runoff along the slope. Coconut fiber mats are placed to cover the
slopes pending the full growth and cover by the pegs and mulch. The recommended peg materials are Narra,
Ipil-ipil, Kahoy dalaga, Gumamela, and Alagaw. The mulches are Pakpak paniki and Damong kalabaw.

© Shrub and mulch cover and matting — This is recommended for the exposed embankments of the TSFs. The
appropriate pegs (shrubs) are Alagaw, Gumamela, and Kahoy dalaga. The suggested weed and grass are
Vetiver and Pakpak Paniki.

© Collaboration with the local governments in sponsoring an ordinance that will ban hunting, collection of eggs,
and logging within the Project site and surrounding watershed except to meet the cultural needs of the
Mamanwas.

* Information, education, and communication campaign (IEC) for the Project employees and contractors and
surrounding communities on basic ecological and conservation concepts that encourage a balance between
natural resource exploitation and preservation of the ecological functions of the environment. The IEC will
also address the local people’s negative perceptions on certain wildlife species.

© Support to the establishment of a woodlot to serve as source of fuel and lumber for the community. The
inadequately stocked forest area has been designated as the area for enrichment planting using the endemic
timber-producing Narra and Malapapaya. Open areas of the mining claim which will not be affected by
mining operations as well as the banks of creeks and rivers are identified as plantation sites for fuel wood,
e.g, Giant Ipil-ipil.

THE WATER

Hydrology and Hydrogeology

Methodology

The assessment made use of secondary data listed in Table 2-4, These data were supplemented by a topographic and
bathymetric survey of riverbanks and river system from the pit outflow into Dayano Creek down to the Magpayang
River conducted from 20 to 26 April 2008, numerical modelling for flood peaks and mean flows and for water usage, a
field mapping and interviews of water users.

Baseline Conditions

Catchments - The Project site with an area of approximately 240 ha falls within the 5,700-ha catchment of the
Magpayang River. The river drains into Lake Mainit. The lake drains towards Bohol Sea.

em

4-22 EIS of the Siana Gold Project

Figures 4-2, 4-4, and 4-5 are the land use map, slope map, and geomorphological map of the Magpayang River
catchment. The catchment extends as far north as Brgy. Timamana, Tubod; Brgy. Magpayang, Mainit and Brey.
Pongtud, Alegria to the south; and Brgy. Candiis, Alegria to the southeast. The easternmost part of the catchment with
slopes in excess of 50 % and where the Timamana Limestone occurs is forested. Forest growth is likewise found at the
equally steep northwestern andesitic portion up to the vicinity of the access road to Lake Mahakdum. The gentler
slopes adjacent to the forests comprising the transitional fringe of the stream corridor are planted to coconuts. At the
alluvial plains of Magpayang River are the ricefields. Along the National Highway and secondary roads that lead to the
other barangays are the built-up areas for settlements, markets, eateries, government offices, churches, and variety
stores.

Magpayang River and 27 other rivers and creeks drain into the Lake Mainit (Figure 4-14). The lake is the fourth largest
freshwater lake in the Philippines. It has an approximate surface area of 17,100 ha (BFAR), a water volume of 18 km’, a
lakeshore circumference of around 62 km, and a total catchment of 87,100 ha (LMDA). The lake water elevation
fluctuates at different times of the year. During heavy rains, the lake water level rises by as much as 1 m. During
episodic storms, it rises by 2 to 3 m (Tumanda ef a/,, 2005). The Kalinawan River at the southern end drains the lake
into the Bohol Sea.

The lake is bounded on the west by the Malimono Range; on the north by Mount Maniayao and the floodplains of
Mayag and Magpayang River; on the east by the lowlands and northern Diwata Range; and on the south by the
Kalinawan River floodplains. During the Southwest Monsoon which is from May to October, the western part of the
lake is protected by the Malimono Range. At the eastern coasts, Alegria and Magpayang are impacted by the wind-
generated waves. The Northeast Monsoon winds blow without restraint in the lake from October to March. During
this time, the Malimono coasts are hammered by wind-generated waves that begin at the northeastern coasts.

The lake orientation is NNW-SSE which is identical to those of the adjacent Philippine Fault Zone, Tubay Valley, and
Maniayao volcanic complex. With maximum and average depths of 260 m and 122.5 m, respectively, the lake is
relatively deep. The basin walls at the west are steep; the eastern, northern, and southern parts are gentler with a
shelf region. The tectonic origin of the lake is apparent from the collocation of its western and eastern ends with the
observed and inferred portions of the fault (Figure 4-3).

The lake straddles two provinces - Surigao del Norte and Agusan del Norte. The lakeshore municipalities include Mainit
and Alegria of Surigao del Norte and Kitcharao and Jabongga of Agusan del Norte. About 31 barangays in the four (4)
municipalities depend on the lake's fisheries for food and livelihood.

Photo 4-16. Fishing using a huge net at Lake Mainit.

Drainage — The major drainage of the catchment is the 15.3-km long dendritic Magpayang River. The river is a fourth-
order single-thread stream that flows southeasterly from the headwaters in Brgy. Timamana, Tubod. Before reaching
Brgy. Motorpool, the flow becomes southwesterly. At Brgy. Marga, the flow switches again to the southeast. Starting
at Brgy. Poblacion, the river generally flows southwesterly ultimately discharging into Lake Mainit. The overall slope or
relief ratio of the Magpayang River is 0.51 %.

en _"

125°25' 125°30' 125°35" 125°40'

| MALIMONO

Lake i Y ip be OL Surigay
Mainit ovinge of Agusan~

resto 2520 tase aero! s2sr20

125°35" 125°40"
eeaiwapad LEGEND :
Ugh Lata
Barangay boundary QR catsrment poundany
tai
eee Municipal Boundary
Sioeo. ingame Provincial boundary
3 tenons Contour ines

Road network

S20 12540 18 River course

JV surface rights

Figure No.

-
‘e >. EIS of the
‘ome Magpayang River and Lake Mainit catchments Siana Gold Project 4-14

EIS of the Siana Gold Project 423

Table 4-4 provides some details for the tributaries of Magpayang River. The karst topography at the eastern portion of
the catchment reduced the surface water flow. This is apparent in the relatively smaller drainage density of the
adjacent creeks, particularly the Spanish Ditch which partially drains the northernmost portion of the Project site, or
the complete absence of streams.

Table 4-4. Tributaries of Magpayang River

Tributary Stream Order } Total Length (m] aan Overall Slope meaty
Unnamed Creek 1 2 3910 420 2.5% 9.4
Timamana Creek 2 5660 600 7.2 9.5
Motorpool Creek 2 2655 285 3.7 9.3
Unnamed Creek 2 1 1380 75 48 18.6
Unnamed Creek 3 2 2010 190 4s 10.6
Lambuyo Creek 1 1175 55 5.2 20.6
Hubasan Creek 1 1755 110 5.2 15.7
Unnamed Creek 4 2 2825 155 28 18.3
Tubod Creek 1 3515 210 3.1 16.9
Poblacion Creek 2 3555 205 3.6 17.2
Unnamed Creek 5 2 4555 230 21 19.8
Tinag-an Creek 2 3295 165 14 20.2
Unnamed Creek 6 1 725 35 5.7 20.7
Unnamed Creek 7 1 790 35 21 22.6
Cawilan Creek 2 3700 540 73 6.8
Spanish Ditch 1 1200 270 5.7 44
Dayano Creek 4 7245 915 3.3 79

Notes:
1. Stream ordering follows the Strahler System,
2. The overall slope is a weighted average using five sections along the channel.
3. Drainage density is total stream length divided by the subcatchment area.

From Figure 4-1, the Spanish Ditch to the north, Magpayang River to the west, and the Dayano Creek to the south drain
the property.

MWES established five (5) streamflow monitoring stations along Magpayang River, two (2) stations along Dayano
Creek, and one (1) station along the Spanish Ditch immediately upslope of Magpayang River. Streamflow was
estimated from the measurement of water height (which corresponded to a water cross-section area since the channel
cross-section has been pre-determined) and flow velocity using an impellor-type velocity meter. MWES’ accumulated
streamflow estimates are graphed in Figure 4-15. Along both Magpayang River and Dayano Creek, the lower flow
measurements downslope reflect the diversion of river water into the irrigation canals.

The maximum flow estimate recorded along Magpayang River was more than 12 m? s? recorded at Siana Bridge in
November 2004. Along Dayano Creek and the Spanish Ditch, the maximum flow was more than 2.5 m® s? and 0.12 m?
s’, respectively during the same sampling episode. In the site investigation conducted by MWES for the planned
causeway crossing across Magpayang River, the maximum known flood was reckoned to occur on 18 December 2003
at a peak flood level of 42.5 mRL. From the water cross-section area and assumed mean velocity of 0.2 L s?, MWES
estimated the peak river flow at 90 ms”.

SURICON’s open pit has a surface area of 21 ha and average depth of 90 m. The volume of impounded water is
estimated at 8.2 million m?. To enable the redevelopment of the open pit, GRC plans to pump out the water over a
period of four (4) to six (6) months into Dayano Creek. During the dewatering period, GRC estimates an additional

tr
aj"

SHUTOUT

: * a4 : y Pe ad) “ z SY lino
PREIOTPLEIASELISELELED 2 SME Pongted ae ASR f WTP

Ly

Sa co 5 \ = 3 t POG ANS

THEE

Magpayang and Dayano flow measurements

424 EIS of the Siana Gold Project

inflow of 0.6 million m? of rainfall and 2.8 million m? of groundwater. This is based on historical records, discussions
with a former SURICON dewatering engineer and the numerical groundwater flow model. The required average rate of
pumping is 780 L s* at a maximum head of 100 m.

During the operating year, annual water inflows to the pit are estimated at 5.9 million m? from groundwater and 1.06
million m’ from rainfall. Most of the rainfall occurs between November and March.

Groundwater — The lithologic formations underlying the Magpayang River catchment allow groundwater flow in varying
degrees (Figure 4-6). For the highly permeable sand and gravel deposits of the Quaternary Alluvium, the groundwater
occurs mainly in unconfined condition. For the Timamana Limestone, the solution cavities and karstic nature are
favorable to groundwater flow. The other stratigraphic units such as andesites and basalt allow groundwater flow
either through the weathered mantle, solution-enlarged joints and fractures, or bedding planes (MGB, 2003).

At the Project site, MWES (2006) inferred three (3) main aquifers:

© Alluvial aquifer which is 6 to 12 m thick and located beneath the near-surface soils. It comprises yellow,
orange and brown sands and gravels with inter-layered clays.

© Saprolite aquifer is within the highly weathered bedrock and above the fresh bedrock.

© Bedrock fractured aquifer which includes volcaniclastics, basalts on the eastern side of the pit, and karstic
limestone.

Mining One’s geotechnical investigation and monitoring of water levels around the tailings dam and proposed process
plant site suggest that the groundwater in the deeper aquifers flows towards Siana open pit from the north and west.
Groundwater in the near-surface alluvial aquifer flows towards Magpayang River from the east and northeast and the
area of the existing tailings dams.

Water Usage - The local residents rely on the Magpayang River for their agricultural needs, washing of clothes, bathing,
and care for their animals. The river is also a source of fish.

Water to irrigate the rice fields on the alluvial plains is extracted either by pumping or through irrigation canals (Figure
4-16). At Brey. Marga, river water is diverted into the irrigation channels of that barangay and Poblacion. Downstream
of the discharge point of SURICON’s old tailings pond and immediately upstream of the bridge that connects Brgy.
Siana to the National Highway is the irrigation intake for the rice fields of Brgy. Magpayang.

The water of Cawilan Creek is also used to irrigate the rice fields. Along Dayano River, downstream of the discharge of
the Siana pit, is an irrigation dam for the ricefields of Brgy. Siana. Pumps are also installed at some sections of the river
for the fields outside of the irrigation network.

The Siana Pit water is used for washing clothes and bathing. In 2005, fish cages with fingerlings provided through the
DSWD-CIDDS program were observed inside the pit. Currently, the fish cages no longer exist.

Up to 2005, springs and shallow wells are the sources of potable water in the area (Figure 4-16). Songkoy Spring near
Lake Mahakdum, which is hosted by diorite and floats of andesite, provides drinking water to Brgys. Marga, Poblacion,
San Pablo, Del Rosario, and Cawilan of Tubod and even Brgy. Magpayang of Mainit. A spring in Brgy. Dayano, in an
andesite porphyry, provides drinking water to that barangay and Brgy. Siana. Brgy. Pongtud residents get their potable
water from a spring and shallow well.

In 2005, GRC established a potable water supply and distribution system for the direct impact barangays. The water
source is the open pit. Treatment consists of chlorination and filtration.

bmp @ »
125°31'15" 125°32'30" 125°33'45" 125°35'00" 125°36'15"

~ 2) san Pabi

LAKE MAINIT

|
‘aston s2sr20 sea revo aera

8 of
125°32'30" 125°35'00" 125°36'15"

ep obec LEGEND:
Longitude - Latitude

Barangay boundary © Sire Vegetation and Landuse
jet Lecter
1 Municipal boundary [FE Forest
Gao prpccetage tral Be weit
bese s ‘Surigao, Mindanao . Provincial boundary Co | Coconut
| 2 400200 Meters Contour lines XN Source of irigation water [| Grassland

usa ea
eat Road network
PR | Paddy Rice

River course

‘stor stan eho asta star
MGB for the springs. :
INDEX MAP and vel. pW surface rights

bi EIS of the
mp Springs, wells, and irrigation dams Siana Gold Project 4-16

Figur No,

EIS of the Siana Gold Project 4-25

Photo 4-17. The irrigation dam at Magpayang River for Photo 4-18. This irrigation dam at Dayano Creek services
Brey. Magpayang. the rice fields of Brgy. Siana.

*

Photo 4-19, The small irrigation dam across Photo 4-20. Some fields at Brgy. Siana are irrigated by
Creek. pumped water from Dayano River.

Photo 4-21. Brgy. Cawilan residents bathe and wash Photo 4-22. The fish cages and huts at the Siana Pit in
their clothes at Magpayang River near the 2005. To date, these structures no longer
bridge. exist.

Impacts

The hydrological and hydrogeological impacts of and to the Siana Project are the following:

1. Pumped out water from the pit will discharge into Dayano Creek and Magpayang River. An uncontrolled
release coinciding with heavy rain may alter the channel geometry and cause flooding.

To evaluate the flooding impacts of the pit dewatering on the river system, BMP implemented a topographic
and bathymetric survey of the riverbanks starting from the pit discharge into Dayano Creek, along Dayano
Creek and then Magpayang River, down to its mouth in Lake Mainit. The survey stations were selected

Some rane
EIS of the Siana Gold Project

based on changes in river cross-section, tributary occurrence, and bends or change in flow direction. Figure
4-17 shows the location of survey stations and surveyed cross-sections.

The USEPA Storm Water Management Model (SWMM) was then used to generate, rout, and track the
quantity of runoff and the flow rate and depth in each stream channel during the simulation period. The
computational period used in the modelling was three (3) hours. Two (2) simulation runs were made: one
assumed no pit dewatering, ie. the baseline condition; the other assumed pit dewatering. For the
dewatering case, the open pit was assumed to have a total water volume of 11.15 million m? to account for
runon and groundwater contribution during the dewatering. Pumps with a total normal capacity of 780 L s?
would be used. The two (2) diversion gates of the irrigation dam along Dayano Creek located downstream of
the open pit were assumed fully open during the whole simulation period (Figure 4-17).

The simulations used the 2003 daily rainfall data and rainfall intensity-duration-frequency curve for Surigao
City. The total rainfall recorded for that year was 4,073 mm which is higher than the mean annual rainfall of
3,573 mm for the period 1984 to 2004. Specifically, the simulations used rainfall data for the less rainy
months of April to September.

The modelling results for the baseline case show overflow occurring at various depths, times, and periods in
ten (10) canal reaches, ie., Canals 1, 2, 3, 5, 6, and 7 in Dayano Creek and Canals 14, 15, 18, and 19 in
Magpayang River, out of the 22 canal reaches (Figure 4-17). The predicted overflow depth ranges from 0.02
m at Canal 1 to a maximum of 0.79 m at Canal 5 for Dayano Creek and from 0.01 m at Canal 15 to 1.58 mat
Canal 14 for Magpayang River. The overflow occurs from 3 hours to a maximum of 9 days and for a total of
133 days in a year.

For the dewatering case which lasted for 166 days, there were 56 flooding days. This is six (6) days more than
the 50 days of flooding for the same period without dewatering. The observed extension of the overflow
period is from three (3) to six (6) hours. No significant difference is observed on the overflow depth between
the baseline and dewatering cases.

Beyond the riverbanks, the area on both sides of Dayano Creek and Magpayang River is mostly paddy rice. If
the rice production is at the initial growing stage, the water overflow from the stream to the paddy field will
not have a negative impact, ie., growing rice needs to be flooded to a certain depth with excess water
draining into the canal.

During the operating year, annual water inflows to the pit are estimated at 5.9 million m? from groundwater
and 1.06 million m? from rainfall. Most of the rainfall occurs between November and March. This can flood
the open pit and underground works. To prevent this, GRC will install a pit perimeter drainage to keep
surface runoff away from the open pit, dewatering bores, and pumps.

Clearings of grasslands and saplings and earthworks at the TSF, process plant, mine services area, waste rock
dump, and access road will increase surface runoff. This can cause flooding and erosion which will impact the
adjacent ricefields primarily along Dayano Creek and secondarily along Maypayang River.

To manage the water inflows, GRC proposes to install sized drainage channels, sediment traps, settling
ponds, and geotextile tubes (Figure 3-4). For human safety, the measures will be complemented by
emergency planning and decommissioning. During mine closure, mine rehabilitation and decommissioning
works will be undertaken.

Underground mining can cause ground subsidence and the formation of open cracks, fissures, or pits.
Connected either directly or indirectly to surface water, the openings may lead to partial or complete loss of
water that is drained to the lower strata or mine workings. GRC will conduct detailed geotechnical and
hydrogeological studies to predict the hydrological impacts of underground mining. Hydrologic control
measures will then be formulated and implemented.

Surigao, Mindanao

@  Riverstations,
[Households

> Secunty fence
+ WV surface rights

LEGEND:

:
:

EIS of the Siana Gold Project 427

Water Quality

Methodology

The surface and ground water bodies within the SURICON facility as well as the surrounding and receiving creeks,
rivers, and lake were subjected to water and sediment sampling on various occasions. Figure 4-18 plots the sampling
locations while Table 4-5 provides details of the sampling episodes.

Table 4-5 groups the sampling stations by location, e., inside the SURICON facility, along a stream upstream of the
facility, and along a stream downslope of the facility. Tetra Tech commenced sampling (on a one-time basis) within the
SURICON site in February 2001. GRC started its sampling works in March 2003; said sampling was continued to the
present on a quarterly basis. BMP conducted supplementary samplings in February, March, and May 2005.

Table 4-5. _ Details of sampling episodes

Location Type of Samples Sampling Stations Dates of Sampling Sampler

SURICON facility

* Tailings ponds © Water TP1, TP2, TP3 5 to 7 February 2001 Tetra Tech EM, Inc.

TsY 5 June 2003 GRC
5 April 2005

12 July 2005

8 November 2005
25 April 2005

26 July 2006

7 November 2006
30 January 2007
1. May 2007

24 July 2007

30 October 2007

* Groundwater SMRCS (TP3) 19 March 2003 GRC
27 July 2003

19 November 2003
4 March 2004

15 December 2004

© Tailings sediment TP1, TP2, TP3 5 to 7 February 2001 Tetra Tech
© Soil ‘TP1, TP2, TP3 5 to 7 February 2001 Tetra Tech
© Waste dumps © Rock WD1, W02, WD3 5 to 7 February 2001 Tetra Tech
* Settling pond © Water sP1 5 to 7 February 2001 Tetra Tech
‘© Open pit © Water opi 5 to 7 February 2001 Tetra Tech
Pit near-surface 19 March 2003 GRC
27 July 2003

19 November 2003
3 March 2004

17 December 2004
6 April 2005

125°32

Station 12

Lake
Mainit

125°30! 125°32
LEGEND:
Longitude - Latitude
Barangay boundary
ec een:
brerergy Municipal boundary
Surigao, Mindanao Provincial boundary
AN 2 ° 1 Wometers Contour lines
hovsan Supers

bevsuR Road network

Source

NAMRIA

“River course

=> JV surface rights

125°34"

al Cawilan’
¥ hos

@Stn 12

125°34"

B Catchment boundary

BMP sampling stations
Tetra Tech sampling stations
GRC sampling stations
Borehole sampling

‘Aquatic biology sampling stations

EIS of the

Water, sediment, and aquatic biology sampling stations Siana Gold Project 4-18

Figure No.

4-28

EIS of the Siana Gold Project

Location Type of Samples Sampling Stations Dates of Sampling Sampler
12 July 2005
8 November 2005
25 April 2006
27 July 2006
8 November 2006
31 January 2007
2 May 2007
30 October 2007
Pit center 19 March 2005 BMP
1-05, 1-20, 1-40, 1-80, 1-
88.5 (5, 20, 40, 80, and
88.5m deep)
Near limestone 19 March 2005 BMP
2-05, 2-20, 2-70 (5, 20,
and 70m deep)
Far from limestone 19 March 2005 BMP
3-05, 3-20, 2-40 (5, 20,
and 40m deep)
* Sediment opi 5 to 7 February 2001 Tetra Tech
* North of open pit * Groundwater SMRC7 19 March 2003 GRC
27 July 2003
19 November 2003
3 March 2004
16 December 2004
5 April 2005
* North of WO1 * Groundwater SMRC8 19 March 2003 GRC
4 June 2003
27 July 2003
20 November 2003
3 March 2004
River upslope of facility
* Magpayang River * Water STA2 (d/s Cawilan 5 to 7 February 2001 Tetra Tech
Bridge, u/s Spanish
Ditch)
Stn 3 (Cawilan Bridge) 20 March 2003 GRC

28 July 2003

19 November 2003

3 March 2004

15-16 December 2004
3-4 April 2005

12 July 2005

7 November 2005

EIS of the Siana Gold Project 4-29

Location Type of Samples Sampling Stations Dates of Sampling Sampler
24 April 2006
25 July 2006
6 November 2006
29 January 2007
30 April 2007
23 July 2007
29 October 2007
Timamana 18 February 2005 BMP
* Sediment STA2 5 to 7 February 2001 Tetra Tech
stn 3 28 July 2003 GRC
Timamana 18 February 2005 BMP
© Spanish Ditch * Water STA3 5 to 7 February 2001 Tetra Tech
Stn 4 (d/s STA3) 28 July 2003 GRC

19 November 2003
3 March 2004
16-17 December 2004
5 April 2005

12 July 2005

7 November 2005
24 April 2006

25 July 2006

6 November 2006
29 January 2007
30 April 2007

23 July 2007

* Sediment STA3 5 to 7 February 2001 Tetra Tech

stn 4 28 July 2003 GRC
4 March 2004

* Dayano Creek © Water Stn 12 (u/s Dayano 4 June 2003 Gre
Bridge) 16 December 2004
3-4 April 2005

12 July 2005

7 November 2005
24 April 2006

25 July 2006

6 November 2006
29 January 2007
30 April 2007

23 July 2007

29 October 2007

* Sediment Stn 12 4 June 2004 Greenstone

4-30

EIS of the Siana Gold Project

Location Type of Samples Sampling Stations Dates of Sampling Sampler
River downslope of
facility
© Magpayang River © Water STA4 (d/s TP3, u/s 5 to February 2001 Tetra Tech

Harrison Bridge), STAS
(d/s Dayano and
Magpayang confluence)

Stn 8 (Harrison Bridge)

28 July 2003

20 November 2003
4 March 2004

16 December 2004
4 April 2005

12 July 2005

7 November 2005
24 April 2006

25 July 2006

6 November 2006
29 January 2007
30 April 2007

23 July 2007

29 October 2007

GRC

Stn 9 (Siana Bridge)

19 March 2003

4 June 2003

28 July 2003

20 November 2003
3 March 2004
15-16 December 2004
3 April 2005

12 July 2005

7 November 2005
24 April 2005

24 July 2005

6 November 2006
29 January 2007
30 April 2007

23 July 2007

29 October 2007

GRC

Stn 10 (d/s National
Highway)

20 March 2003

28 July 2003

20 November 2003
3 March 2004

17 December 2004
4 April 2005

27 April 2006

GRC

EIS of the Siana Gold Project 431

Location Type of Samples Sampling Stations Dates of Sampling Sampler

24-25 July 2006

6 November 2006
29 January 2007
30 April 2007

23 July 2007

29 October 2007

* Sediment STA4, STAS 5 to 7 February 2001 Tetra Tech

stn 8 28 July 2003 GRC
4 March 2004

stn9 4 June 2003 GRC
28 July 2003

Stn 10 28 July 2003 GRC

Magpayang 18 February 2005 BMP

* Dayano Creek * Water STA1 (d/s Dayano Bridge) | 5 to 7 February 2001 Tetra Tech

Stn 2 (Dayano Bridge) 20 March 2003 GRC

4 June 2003

27 July 2003

19 November 2003
3 March 2004

16 December 2004
3 April 2005

12 July 2005

7 November 2005
24 April 2006

25 July 2006

6 November 2006
29 January 2007
30 April 2007

23 July 2007

29 October 2007

* Sediment STAL 5 to 7 February 2001 Tetra Tech

stn 2 4 June 2003 GRC

Lake Mainit © Water Lake (various depths of 1 | 17 December 2004 GRC
-12m) 6 April 2005

14 July 2005

8 November 2005
27 April 2006

27 July 2006

8 November 2006
31 January 2007

4-32

EIS of the Siana Gold Project

Location Type of Samples Sampling Stations Dates of Sampling Sampler
1 May 2007
25 July 2007
30 October 2007
Sta3(2and10mdeep, | 1 May 2005 BMP
Magpayang River mouth)
Sta4 (5m deep, NWof | 1 May 2005 BMP
Sta 3)
Sta 2 (10 m deep, 1 May 2005 BMP
fronting Alegria)
* Sediment Sta 3, Sta 4, Sta2 1 May 2005 BMP

Baseline Conditions

Tables 8-1 and 8-10 present the laboratory results of the sediment and water quality sampling, respectively. The

sequence of discussion of the results is by water body and subsequently by location referenced to SURICON’s facility.

Table 4-4 extracts the water quality laboratory results for some key parameters for comparison with the reference
values for freshwater body classification as per DAO No. 1990-34. Results for oil and grease were excluded for non-

reliabi

y as evidenced by readings on commercial bottled drinking water control samples. It should be noted that for

classification purposes, yearly average values for certain parameters are required. The compilation of sampling data
over a full year has not been achieved for some parameters such as total coliforms, phenols, NO3 as N, and PO, as P.
Hence, what is possible is just a tentative classification of the water bodies.

Table 4-6. _ Classification of water bodies based on sampling results

Parameter Water Body Sampling Results | Class AA Class A Class B Class C Class D
pH All 67-86 65-85 65-85 65-85 | 65-85 6.0-9.0
Temperature °C All 25.0-31.9
DO mg L" or % All 6.31-10.19 5 5 5 5 3

71-100 % 70% 70% 70% 60% 40%
BOD; mg L* Magpayang River <1-88 1 5 5 7 (10) 10 (15)
Spanish Ditch <1-38 1 5 5 7 (10) 10 (15)
Dayano Creek <1-61 1 5 5 7 (10) 10 (15)
Open pit <1-44 1 5 5 7 (10) 10 (15)
Lake Mainit <1-27 1 5 5 7 (10) 10 (15)
Total Coliforms Magpayang River 34- 1600000 50 1000 1000 5000 _
MPN 100m” Spanish Ditch <2 - 30000 50 1000 1000 5000 -
Dayano Creek 80 - 16000 50 1000 1000 5000 -
Open pit <2-300 50 1000 1000 5000 -
Lake Mainit 91600 50 1000 1000 5000 -
Phenols mg L* Magpayang River <0.001—0.2 nil 0.002 0.005 0.02
Spanish Ditch <0.001 nil 0.002 0.005 0.02 -
Dayano Creek <0.001-0.3 nil 0.002 0.005 0.02 -
Open pit <.001 nil 0.002 0.005 0.02 -

EIS of the Siana Gold Project 433

Parameter Water Body Sampling Results | Class AA Class A Class B Class Class D

Lake Mainit <0.001 -0.3 nil 0.002 0.005 0.02

NOs - N Magpayang River <0.002-1.8 1 10 10 _

mg l* Spanish Ditch 0.07-2.9 1 10 10 _
Dayano Creek < 0.001 - 0.99 1 10 10 _
Open pit <0.001 - 0.88 1 10 10 _
Lake Mainit <0.001- 0.58 1 10 10

PO,-P Magpayang River 0.06 - 0.5 nil 01 0.2 0.4 _

mgt Spanish Ditch 0.07-0.21 nil 0.1 0.2 0.4 _
Dayano Creek <0.01-0.47 nil 01 0.2 0.4 _
Open pit <0.01-0.07 nil o1 0.2 0.4 _
Lake Mainit <0.01-0.8 nil 01 0.2 0.4 _

Pb mg L* Magpayang River <0.03 - 0.07 0.05 0.05 0.05 0.05 0.10
Spanish Ditch < 0.03 0.05 0.05 0.05 0.05 0.10
Dayano Creek <0.03 0.05 0.05 0.05 0.05 0.10
Open pit <0.03 0.05 0.05 0.05 0.05 0.10
Lake Mainit <0.03 0.05 0.05 0.05 0.05 0.10

CN mg L* Magpayang River <0.001- 0.07 0.05 0.05 0.05 0.05 _
Spanish Ditch <0.001- 0.07 0.05 0.05 0.05 0.05 _
Dayano Creek <0.001- 0.07 0.05 0.05 0.05 0.05 _
Open pit <0.001- 0.06 0.05 0.05 0.05 0.05 _

Notes:

1. The reference values without parentheses are yearly average values. Those enclosed in parentheses are maximum values.

2. When applied to lakes or reservoirs, the PO, as P concentration reference value should not exceed an average of 0.05 mg/L or a maximum of
0.1 mg/L.

3. The reference values for total coliform are the geometric mean of the most probable number of coliform organism during a 3-month period.
The limit indicated shall not be exceeded in 20 % of the samples taken during the same period

4, The standards for water body classification are taken from DAO No. 1990-34.

Table 4-5 presents the tentative classification. As shown, total coliforms, phenols, and PO, as P are the limiting factors.
Magpayang River is tentatively classifiable as Class C. Dayano Creek is either Class A or C. Lake Mainit though
classifiable as Class A may slide down to Class C or D depending on future samplings on oil and grease and phenols. It is
interesting to note that the Environmental Management Bureau Caraga Regional Office classified the lake as Class A.
Phenols were not included in the parameters for evaluation.

Table 4-7. Tentative classification of water bodies

Parameter Magpayang River | Spanish Ditch Dayano Creek Lake Mainit Open Pit
BOD; A A A A A
Total coliforms c c A AA AA
Phenols c A D D _
NO;-N AA AA AA AA AA
PO,-P c B AA AA AA
Pb AA AA AA AA AA
CN AA AA AA AA AA

434 EIS of the Siana Gold Project

The water quality sampling results do not manifest any consequences of prior SURICON operations. The possible
effects include elevated metal concentrations and acid mine drainage (AMD). The former is due to the exposure and
dissolution of metals. AMD which enhances the dissolution of metals is the consequence of oxidation of sulfide
minerals such as pyrite (FeS.) in the presence of water.

Sulfides, primarily pyrite, galena (PbS), and sphalerite (ZnS) are present in the Siana Orebody. The sulfides are in the
tailings ponds and the waste rock dumps. In the presence of water and oxygen, sulfides oxidize and form sulfuric acid.
This is typified by the oxidation of pyrite (Lowson, 1982 and Nordstrom, 1982):

FeS, +20, +H,O— Fe +2SO; +2H*

As the oxidation continues, pH goes down. Aided by bacterial oxidation at pH values below 4.1 (Brierly, 1978;
Lundgren and Silver, 1980; Torma and Banhegy, 1984; Ahonen et a/, 1986), the ferrous iron is oxidized:

2Fe** +10, +2H* + 2Fe* +H,O

The ferric iron does not remain in solution at pH above 3. It forms the ferric hydroxide precipitate which is a
distinguishing feature of AMD:

Fe** +3H,0 > Fe(OH), +3H*

At the Siana site, the pH does not go down after the oxidation of pyrite. This is due to the high buffering capacity of
the limestone (CaCO) in the various formations. The calcareous formations include the Timamana Limestone,
Mabuhay Formation, Bacuag Formation, and Siana Formation. These formations are responsible for the Ca present in
the waters of the Magpayang and Dayano Rivers and at the Siana Pit. CaCO; reacts with H* in the following manner:

CaCO, + 2H* -> Ca +H,CO,
CaCO, + H,CO, > Ca** +2HCO,

With enough CaCO,, calcium and bicarbonate alkalinity becomes available for acid neutralization reactions.

The water quality sampling results also do not show any effects of gold small-scale mining. This may be attributed to
two factors, namely, the limited volume of materials excavated and processed and the reagents used to extract the
gold.

One additional remark is needed for Table 8-10. Conductivity which measures the ability of the water to conduct an
electric current shows a background level of 269 to 316 ,1S/cm for the Magpayang River and Dayano Creek,
respectively. For the Tailings Pond 1 and Tailings Pond 2 water samples, conductivity rose to 657 and 482 y1S/cm. The
elevated concentration and valency of ions is due to the amount of exposed minerals and water ponding at the two
sites. The conductivity readings were confirmed by TDS measurements.

bmp <>
EIS of the Siana Gold Project 435

At the Siana Pit, conductivity and DO saturation were measured at various depths using a Yeokal probe. Surface water
measurements were 388 11S/cm and 100 % saturation. As expected, conductivity increased at depth, reaching 596
4tS/cm at 90.8 m below surface. DO saturation decreased, bottoming out to 35 %.

Five months later, water samples were taken from the pit at various pre-determined depths using a Van Dorn Bottle.
As shown in Table 8-10, there was no marked deviation from the near-surface measurements at depth. This may be
due to the aerobic conditions even at the bottom. As regards TDS, the measurements were not consistent with the
earlier conductivity readings. Either the conditions changed or there were problems in the laboratory measurements.

The sediment sampling results shown in Table 8-1 indicate no significant elevation of Cu, Hg, Cd, and As in the stream
or lake sediment downslope of the SURICON facility. For Pb and Zn, however, a rise in concentrations is discernible.
For instance, Pb was less than 10 ppm upslope. Downslope, the measurements ranged from 40 to 82 ppm. For Zn, the
upslope measurements were 44 to 74 ppm. Downslope, the readings were 113 to 297 ppm.

Photo 4-23. GRC’s Insoy Caballes collects the deep pit
water sample from the Van Dorn Bottle.

Impacts
The prospective water quality impacts of the Siana Gold Project are:

1. Sediments - The Pedology Section of this EIS discussed how the Project will aggravate soil erosion and bring
sediments to the Spanish Ditch, Dayano Creek, and Magpayang River. The water will become turbid and unfit
for washing and bathing. Aquatic organisms and their habitats will be lost. The ricefields near the stream
channels may be overwhelmed with sediment resulting in the loss of their productivity.

Magpayang River has a catchment area and relief ratio of 57.37 km? (22.15 mi’) and 0.5 %, respectively. The
corresponding figures for Dayano Creek and the Spanish Ditch are 9.16 km’ (3.54 mi’) and 3.3 %, and 2.71 km?
(1.04 mi’) and 5.7 %, respectively (Table 4-2). The Roehl Curve relates the sediment delivery ratio (SDR) of
streams to the size of the drainage area, sediment grain size, and relief ratio. Based on the Roehl Curve
shown in Figure 4-19, the SDR of Magpayang River ranges from 14 % for average to coarse grain size to 35 %
for average to fine grain size. For Dayano Creek and the Spanish Ditch, the SDRs are higher, ie., from 20 to 42
% and from 42 to 48 %, respectively.

January 2009

=<
4-36 EIS of the Siana Gold Project

°
i=)

A dhrage to fine
grain size or
gf higher relief ratio

|

3
|

a
|
|

Delivery Ratio (% of Erosion)

iS}

0.1 1.0 10 100 1000
Drainage Area (Mi*)

Figure 4-19. The Roehl Curve

The low SDR for Magpayang River indicates the increased likelihood for deposition of the eroded sediment,
especially the coarse-grained particles, along the channel. The channel shoaling in turn leads to flooding.
During big river flows, the deposited sediment is re-suspended. It may deposit farther downslope or along the

banks and adjacent rice fields.

Figure 4-20 shows the settling velocities of different sediment sizes as low as 0.01 mm. Obviously, coarser
materials with high settling velocities are deposited close to the source. Finer materials are transported
significant distances from the source before settling down.

SILT | SAND , GRAVEL |

FALL VELOCITY

0.01

0.001
(mmis) ©1 0.4 1 10 100

SEDIMENT SIZE (mm)

Figure 4-20. Estimated settling velocity for different sediment
sizes (Jenkins, 2002).

Lake Mainit is the repository of discharges along the Magpayang River and Dayano Creek. To determine
potential impact areas within the lake if sediment is released via Magpayang River, a hydrodynamic modeling
of the lake forced by wind and river input and output was performed.

A lake bathymetric survey and measurements of temperature, conductivity, and surface currents were
conducted from 17 to 19 February 2005. Based on the findings, a hydrodynamic model of the lake was
developed using the Princeton Ocean Model (POM, Blumberg and Mellor, 1987). The POM is a three
dimensional primitive equation circulation model which uses a bottom-scaled vertical coordinate system
called the sigma-coordinate. For the lake modeling, no open boundaries were prescribed. The model was

EIS of the Siana Gold Project 437

initialized with a thermal stratification derived from the measurements and forced by both wind and river
fluxes. No fluxes of heat and freshwater were assumed to occur at the water-air interface.

Three (3) simulations were conducted. The first was designed to examine the significance of river input and
outflow out of the lake in influencing circulation pattern. This was done by prescribing the inflow from the
Magpayang River and allowing the same volume of water to exit from the southernmost tip of the lake, ie.,
Kalinawan River. The remaining two simulations were wind-driven simulations — one blowing to the
northeast and the other to the southwest. In the absence of any wind records over the lake, climatological
wind speeds and directions compiled at the Surigao City PAGASA station were used. A Lagrangian dispersal
modeling, which entailed the release of some 1,000 virtual neutrally buoyant passive particles from the
Magpayang River mouth, was then performed on the three (3) lake circulation situations. Compared to
actual sediment, a neutrally buoyant particle remains in the water column far longer. During the modeling,
each particle, as advected by prevailing currents and influenced by diffusion, is tracked over time.

The river discharge-forced Lake circulation shows advection towards the south with the spread of particles
dependent on the diffusion rate used. As shown in Figure 4-21a, the impact areas are most likely within 1.2
km on either side of the river mouth.

In the presence of winds, particles floating at the surface will either be trapped along the coast in case of
southwest winds or advected directly offshore for northeast winds. From Figure 4-21b, during southwest
wind-forcing, the advection of particles within the first three days is along the coast north of the river mouth.
The particles follow the coast for about 2 km before turning and moving offshore. In contrast, during the
northeast wind-forcing, the advection of particles within the first three days is southward beyond the
boundary of Alegria and Kitcharao (Figure 4-21c). Some particles move farther south up to the boundary of
Kitcharao and Jabonga.

Based on the Lagrangian dispersal modeling results, the areas most likely affected by the release of sediment
(or tailings) via the Magpayang River are the easternmost coast of Mainit, the coast of Alegria, and to a lesser
degree, the coast of Kitcharao. Figure 4-22 highlights the potential impact areas.

The management measures for erosion and sediment control have been discussed in the Pedology Section of
this EIS.

Figure 4-22. Impact areas of
sediment or tailings
release.

Latitude (°N)

(b)

9.54

5

9.42

9.38

% source

+ 3cays

+ 1S.0y8

+ 90 days

+ 60 days
Municipal
Boundary

HB Surigao dl Noto

BE Agusan det Norte

mp

9.54

9.464

Latitude (°N)

9.42

9.384

% source

+ tony

+ Says

+ 15ays

— ~ Municisa

Boundary

‘Surigao del Nore

BB Agusan det Nore

1255 128.54
Longitude ("E)

(c)

9.54
a
9.46-|
z
2
3
=
4
9.42
9.38-|
9.34
125.5 125.54 125.5 125.54
Longitude (°E) Longitude (°E)
i i i EIS of the
Particle dispersal modeling (a) River discharged-forced Gold Project | 4-24

(b) Southwest wind-forced, (c) Northeast wind-forced —————Frawre ne |

4-38 EIS of the Siana Gold Project

2. Tailings - The Project will crush and grind the ore. After the gold is extracted, the ground materials will pass
a CN destruction circuit. The CN-cleansed tailings are then deposited at the TSF.

The tests for engineering properties carried out on the process tailings and remined tailings samples found
that about 35 % and 30 % of the remined and process tailings are clay sized, Ze. diameter less than 2 um.
Settling tests established that due to the high clay content, the particles settle at a very slow rate. Tailings
consolidation is also very slow. From these tests, it may be inferred that the clay and fine silt portions of the
tailings solids will remain suspended in the supernatant water and be released into Dayano Creek. The results
of GCA’s geochemical testworks shed light on the composition of the tailings solids — Al at 7.33 %, Ca 8.71%,
Fe 6.4%, K 2.43 %, Mg 1.11 %, As 131 mg kg’, Cr 197 mg kg’, Cu 272 mg kg", Mn 4425 mg kg”, Pb 1126 mg
kg’, Zn 1629 mg kg’, Cd at 7 mg kg”, and Hg 0.70 mg kg?. The heavy metal content is comparable to that of
solid samples taken from SURICON’s tailings dams (Table 8-1).

Apart from release through decant or spillway discharge of excess water from the TSFs, there are other
pathways for tailings release:

1. As an extreme event which is a dam break — As discussed in the Geology and Geomorphology
Section, the preventive measures are geotechnical site investigation and engineering design prior
to earthworks, implementation of design with strict quality control, regular stability inspection and
monitoring, observance of buffer or exclusion zone, emergency planning and testing, and mine
rehabilitation and decommissioning.

2, Seepage - Golder (2007) simulated seepage through the TSF based on site survey data, design
drawings of the embankment, and air-lift and recovery tests on three (3) holes. They found as likely
the development of a gentle groundwater mound in the lower portion of the TSF, drainage of TSF3
groundwater towards the open pit, and non-seepage at the toe of the TSF. The planned placement
of tailings over the existing tailings surface will assist in reducing the rate of seepage loss during the
initial tailings deposition.

3. Leak from the tailings delivery pipe — During the normal operation of the TSFs, tailings will be
discharged via HDPE delivery pipelines from the perimeter embankment. The pipelines will be
contained inside a lined channel. Any leak will be collected and brought to a collection pond in the
process plant area (Figure 3-4).

Considering that the sources of potable water for the communities are either upslope or far from the Project
site, the risk of direct ingestion by humans of heavy metals in released tailings is insignificant. The likely
pathway for human ingestion is by consumption of metal-contaminated fish or other edible organisms from
Magpayang River, Dayano Creek, and to a limited extent, Lake Mainit. The human health effects of heavy
metals vary:

© When ingested, Pb can affect almost every organ and system. The most sensitive is the central
nervous system. Pb also damages kidneys and the immune system.

© Long-term exposure to low levels of Cd leads to build-up in kidneys and possible kidney damage.
Other long-term effects are lung damage and fragile bones.

© The long-term ingestion of As at low levels can cause skin darkening and small corns or warts. High
levels can cause death. Lower levels can cause nausea and vomiting, decreased production of red
and white blood cells, abnormal heart rhythm and damage to blood levels.

© Mercury has a number of effects on humans. These are disruption of the nervous system; damage
to brain functions; DNA damage and chromosomal damage; allergic reactions resulting in skin

bmp @ »
EIS of the Siana Gold Project 439

rashes, tiredness and headaches; and negative reproductive effects such as sperm damage, birth
defects, and miscarriages.

The tailings will be managed through CN detoxification of tailings prior to discharge to the TSF; design of TSF
embankment following the ANCOLD guidelines, and other measures listed in the Geology and Geomorphology
Section.

4. Chemicals — Tables 3-4 and 3-5 list the chemicals with significant hazard ratings which will be used by the
Project in the process plants. Other chemicals with hazard ratings will also be used at the open pit and
underground operations: ammonium nitrate fuel oil (ANFO) explosive and diesel.

Oil and grease will require the following management measures: training of personnel on proper oil handling,
drip trays, oil spills containment, oil-water separators, and the collection, containment, and disposition of
used oil.

Management of the other chemicals will entail personnel training, physical systems to fully contain or
prevent the escape of chemicals, and systems and procedures on the transport, handling, storage, use, and
disposal of chemicals and their chemical wastes.

5. AMD ~As discussed previously, notwithstanding the sulfide minerals present in the Siana orebody such as
PbS, ZnS, and FeS,, no AMD is generated from SURICON’s tailings ponds and waste rock dumps. This is
attributed to the abundance of calcareous materials within the orebody itself and the surrounding areas.
Such conditions are expected even with GRC’s redevelopment of the Siana orebody.

BMP’s (2007) acid-base accounting of waste rock samples found that 24 % of the estimated waste rocks is
NAF; for 60 % of the waste rocks, 13 % to 15 % is PAF; for 16 % of the waste rocks, 38 % is PAF. Assuming a
good statistical representation by the samples, only about 15 % of the total waste rocks is PAF. This means
that NAF materials are more than adequate to encapsulate the PAF materials. To ensure that PAF materials
are identified and placed properly in the waste rock dump, NAG pH=4 tests on blasthole cuttings of Domain
600 (feldspar porphyry) primarily and Domains 100 (volcaniclastics, mudstone, sandstone, tuff, basalt, and
coal) and 400 (basalt) will be conducted.

GCA (2006) likewise conducted static tests on a metallurgically prepared sample of process tailings. It was
concluded that the tailings solid sample is NAF due to the strongly calcareous minerals.

6. Sewage — About 75,000 m’ of sewage will be generated annually during construction. This will decline to
about 48,300 m? annually during operation. Sewage impacts on the visual aesthetics. It generates foul smell,
degrades the stream, and gives rise to water-borne diseases. GRC proposes to install bacteriological sewage
treatment systems, preferably BioMAX.

7. Solid waste — During construction, about 91 t of domestic solid waste will accumulate annually. This is
expected to reduce to 57 t during operations. GRC will implement a waste segregation, recycling, and
composting. Non-usable wastes are deposited in a landfill near the waste rock dump.

Freshwater Biology

Methodology

Available literature on Lake Mainit limnology and water quality was reviewed (Table 2-4). Using NAMRIA’s 1988
1:50,000 topographic map and the Ikonos 2005 satellite image, sampling stations were selected. Five (5) stations were
established along Magpayang River; two (2) stations along Dayano Creek, and six (6) stations within Lake Mainit (Figure
4-18). The freshwater biological assessment of inland waters was conducted on 6 to 8 January 2005; the limnological
survey of Lake Mainit was from 29 April to 1 May 2005.

2m

4-40 EIS of the Siana Gold Project

The biological sampling focused on plankton, benthic macroinvertebrates, fish and other aquatic vertebrates.

Plankton samples were collected from approximately 50 L of river water that passed an 80 pm mesh net. The samples
were immediately preserved in 10 % formalin. In the laboratory, the samples were concentrated to a volume of 5 mL.
For each sample, a 1 mL sub-sample was examined.

Benthic macroinvertebrate samples were obtained from different habitat types: leaf packs (submerged macrophyte
beds), sand, and riffle rock. An approximate habitat surface area of 1 m* was examined for each habitat type. A500
yum mesh net was used as sieve for the collection of samples. Uncollected but visually observed organisms were noted.
All collected macroinvertebrate samples were immediately preserved in 75 % ethanol for processing and identification.

Fish sampling was not undertaken due to the strong current and deep water.
The sampling information was supplemented by interviews of local residents on river biota.
Baseline Conditions

Inland Streams — A total of 241 individuals from 31 macro-invertebrate taxa were collected and identified (Table 8-11).
The list includes aquatic insects, mollusks, freshwater earthworms, crabs, and shrimps.

© Aquatic Insects - The aquatic insects were dominated by the groups Coenagrionidae (damselfly nymph),
Heptageniidae, and Baetidae (mayfly nymph).

In Dayano Creek, there were more insect larvae taxa found in the reach downstream of the SURICON facilities
(Station 2). However, these are the moderately tolerant to tolerant types. The absence of sensitive species in the
downstream sampling site may be due to:

1. Fewer bank vegetation and tree cover compared to the upstream station; thus, fewer suitable habitats
for the adults or

2. Relatively deeper and sandy muddy type of substrate which is unsuitable for insect larvae.
The effects of water outflow from the adjacent flooded open pit are ruled out because of the good water quality.

In Magpayang River, the Motorpool (Station 7) sampling site, which is the most upstream sampling station, has the
highest total number of individuals and species. The site apparently receives fewer disturbances from human
activities. The rocky-stony substratum creates many riffle areas suitable for benthos and some fishes. Most taxa
collected were of the sensitive type, dominated by the mayfly nymph Baetidae. There were some moderately
tolerant species such as the Coenagrionidae damselfly nymph.

The next sampling station downstream, Cawilan Station 4, contains about four (4) species taxa of insect larvae.
Three (3) are sensitive and one is moderately tolerant.

Farther downstream, the Tailings Pond Station 3 contains about five (5) taxa of insect larvae. Of this, two (2) are
sensitive and two (2) are tolerant types.

In the more downstream sampling stations along Magpayang River, the collection of insect larvae, even on the
riverbanks, was difficult because of the very deep waters. Furthermore, the substratum is a combination of stone,
sand, and mud. Sandy-muddy substrates are usually not preferred by insect larvae, even if the water is relatively
clean. Two (2) moderately tolerant insect larvae taxa were collected from Alegria Station 5.

© Other Invertebrates - Other aquatic invertebrates are present in Dayano Creek and Magpayang River. As regards
molluscs, the relatively swifter upstream portion of Dayano Creek contains two species of melaniids, while the
relative slower downstream portion contains other epiphytic molluscs aside from the bottom dwelling melaniids.
A notable mollusc species collected in the downstream portion of Dayano Creek is Oncomelania hupensis

‘1

bmp

EIS of the Siana Gold Project al

quadrasi, the intermediate host of the blood fluke Schistosoma japonicum. This confirms the report that
schistosomiasis is present in the area. The shrimp, Macrobrachium mammilodactylus, is present in both sampling
sites along Dayano Creek. It is also found in Motorpool Station 7, Tailings pond Station 3, and Cawilan Station 4.

* Plankton - As shown in Table 8-12, plankton collection in the sampling sites was relatively low. Lotic systems in
general contain much lower plankton as compared to standing water systems like lakes and ponds. In the case of
Magpayang River and Dayano Creek, the collection was further affected by the heavy rains which made the flows
bigger and swifter.

© Fish - The bad weather condition during the time of sampling prevented the collection of fish from both rivers.
According to the local fishermen, the following fishes are present:

Oreochromis niloticus - "tilapia"
Clarias batrachus - "hito"
Glossogobius giuris - "biya"
Ophieleotris aporos - "biya"
Ophiocephalus striatus- "dalag"
Anguilla marmorata - "igat"
Puntius binotatus - "pait"
It is highly probable that there are more fish species that inhabit the rivers,

Lake Mainit - Tumanda et a/. assessed the physical, chemical, and biological characteristrics of the lake in October 2003
and January and April 2004. The lake characteristics that were investigated include morphology, bathymetry, visibility,
vertical temperature-DO profile, baterial load profile, and the vertical variations of nutrients in the lake basin including
those from the river tributaries.

* — Physico-Chemical and Bacteriological Properties — The following were extracted from Tumanda et a/. (2005):

1. The surface temperature of Lake Mainit ranged from 27 to 30.7°C. The vertical water temperature was
from 26.6 to 30.7°C. There are hot springs in the northern and eastern part of the lake and possibly
within as indicated by temperature anomalies. The epilimnion or mixed layer is found at the upper 10
m; Lewis (1973) measured it at 12 m. The mixing may be expected to reach 30 m during intense weather
conditions. The thermocline layer was observed between 10 to 35 m; the hypolimnion was beyond 35
m.

2. Secchi depth measurements ranged from 3.2 to 6.65 m. The Mainit, Kitcharao, and Alegria areas close
to the ricefields had very low water clarity. Areas away from the tributaries and those close to the
Malimono Rangehad higher visibilities.

3. The oxycline was observed to be between 10 to 35 m at about 27.5 to 30°C. DO is more or less uniform
in the epilimnion, ie., from 7.31 to 7.67 mg L*. DO rapidly decreases below the thermocline to less
than 2 mg L” at 50 m depth. DO levels of 5 to 6 mg L” are required for growth and activity of aquatic
organisms. DO less than 3 mg L” is stressful to most aquatic organisms; DO less than 2 mg L™ can no
longer support fish life.

4, The mean pH observed at the surface water down to a depth of 5 m was 7.9. The pH decreased to 7.2
at 45 m depth.

em

442 EIS of the Siana Gold Project

5. Nutrient concentrations in the lake showed a strong vertical gradient. Mean NO3-N varied from 0.099
mg L” at 35 m depth to 0.507 mg L” at the surface. The mean NH;-N concentration was uniform from
the surface down to 60 m depth at 0.004 mg L”, gradually increasing with depth to 0.037 mg L*. The
mean PO,-P levels ranged from below detection at the surface to 0.20 mg L” at 200 m.

Nutrients like P and N can enter a lake from surface runoff, groundwater, streams, and by atmospheric
deposition as well as recycling from bottom lake sediments. The main source of nitrate is sewage. It is
also widely used in inorganic fertilizers, explosives, and as raw chemical in industrial processes. P in PO,
form is present in most fertilizers, synthetic detergents, and toothpastes. It is also present in almost all
volcanic and sedimentary rocks. The excreta of aquatic organisms are very high in ammonia.

6. Pb was not detected in most parts of the lake, except near the Municipality of Mainit at 0.04 mg L”. Cd
was measured in several locations within the lake, ranging from 0.001 to 0.044 mg L*. Among the
twelve lake tributaries, Tapian River had the highest Cd concentration at 0.016 mg L”, followed by Roxas
River and Tagbuyawan Rivers at 0.013 mg L”. Hg was not detected in the water samples. Sediment
samples from Magpayang and Agong-ongan Rivers had 208 ug L* and 139 yg L* Hg, respectively.

7. The discharge rate of lake tributaries and their TSS were measured in October and November 2003. The
inferred sediment load and contributions to the lake are presented in Table 8-13. As shown,
Magpayang River contributes a mere 1.09 % of the total daily sediment load of 88.84 t. Mayag River
delivers 87.66 % of the total sediment load. Kalinawan River which drains the lake is inferred to
discharge only 4.43 % of the sediment inflow.

8. Twelve sites within Lake Mainit were sampled for heterotrophic plate counts (bacterial density), total
coliforms, and fecal coliforms. From Table 8-14, the sites with the highest bacterial densities were
Mainit and Jaliobong at 41,333 cfu mL” and 14,329 cfu mL”, respectively. Total coliform and fecal
coliform counts were also highest in Mainit, followed closely by San Roque at 1,600 MPN mL”. The
other areas had far lesser densities and counts. The least readings were for stations at the center of the
lake, away from the sources.

© Phytoplankton — Lewis (1973) identified ten (10) genera and 21 species belonging to five (5) phytoplankton
families within the lake (Table 8-15). Tumanda et a/. (2005) identified 27 genera and 11 species belonging to five
(5) families (Table 8-16). Tumanda et a/. reported that:

1. The important genera of Bacillarophytes, or diatoms, are the Nitzchia, Diatoma, Fragillaria, and
Melosira. All belong to pinnate groups except Melosira which belongs to the centric group. The
Bacillarophytes comprise about 0.82 % of the observed phytoplankton population.

2. Chlorophytes are the most abundant, ie., 94.05 % of the population. Comprising the major group of
green algae that exhibits tolerance for a wide range of environmental conditions, they include the
unicellular, colonial, fiulamentous, membranous, and tubular forms. Its member genera include the
Apiocystis, Bactrachospernum, Chlorosarcina, and Golenkenia.

3. The Cyanophytes, or blue-green algae, make up 4.28 % of the observed phytoplankton population. The
member genera are Gomphosphaera, Anabaena, Anacystis, and Lyngbia.

4. The Dinoflagellates were observed in minimal numbers, ie., 0.84 % of the population. The member
genera are Gonyaulax, Glenodinium, Ceratium, and Peridinium.

BMP’s limnological survey in 2005 identified a total of thirteen (13) genera of phytoplankton — five (5) genera of
blue-green algae, six (6) genera of green algae, and two (2) genera of diatoms in the six (6) lake stations (Table 8-
17 and Figure 4-18). Of the blue-greens, Anabaena and Lyngbya were dominant. Individuals of the genus
Aphanothece were third in abundance. Of the green algae, Oocystis was present in all stations. It is the only genus

‘1

bmp

EIS of the Siana Gold Project 443

present in Stations 3 (Magpayang River mouth) and 5 (off the shore of Mainit poblacion). Of the diatoms, only
Synedraand Melosira were present and distributed throughout the lake.

Station 1 (off Kitcharao) was the most species-rich with twelve (12) genera present in the coastal waters.
Individuals of the genera Lyngbya, Anabaena and Aphanothece dominated the blue-green algae. Individuals
representing all six (6) genera of green algae (Chlorophyta) were represented but in relatively low counts.
Individuals of the genus Chroococcus, present in all other stations, were not observed in the samples from the
coast of Kitcharao. The diatoms ( Synedra and Melosira) were present in moderate amounts, relative to other sites.

The phytoplankters of Station 2 (Alegria) appeared similar to Station 1. The waters of Station 2 hosted a relatively
greater number of Anabaena and Synedracells than Station 1.

Station 3 (Magpayang River mouth) had the least number, ie,, seven (7), of genera represented. Of the green
algae, only the genus Oocystis was represented. There was also a general reduction in the number of individuals in
all the genera present. Station 3 was the most turbid of the six (6) stations.

The phytoplankters of Station 4 represented eleven (11) genera. The station was similar to Station 2 but had
comparatively lower individual cell counts, except for the diatoms.

Station 5 (shore of Mainit town) appeared to be similar to Station 3, although the former contained a greater
number of Anabaena, Oocystis, and Melosira individual cells and lower numbers for the other genera.

The waters of Station 6 (western side, Jabonga) contained phytoplanktons that represented nine (9) genera. This
station had all the blue-greens present in the samples and had the most number of individuals in the group. It
also had the most number of diatoms — with the number of Synedra individuals the highest among all the stations.
Conspicuosly low are the green algae (Chlorophyta).

The number of phytoplankton species and individuals observed in 2005 was much lower than those reported by
Lewis (1973) and Tumanda et a/. (2005).

© Zooplankton — Lewis (1973) listed one (1) phylum, one (1) sub-class, one (1) order, one (1) genera, and seven (7)
species of zooplankton (Table 8-18). Tumanda et a/, (2005) identified a greater number, ie., one (1) phylum, two
(2) sub-classes, one (1) order, nine (9) genera, and ten (10) species (Table 8-19). They reported that:

1. The average population density was 184 indiv. L“ with the highest population of 578 indiv. L” observed
in Puyo and the lowest of 22 indiv. L” in Pakuyab.

2. The eggs, nauplii, and adult stages comprised the copepod group while Brachionus spp., Keratella, and
Proales made up the rotifers. The cladecorans were represented by the Diaphanosoma sp.

3. The zooplankton does not graze solely on phytoplankton. Bacteria largely make up the diet of some
zooplankton species. It was observed that the copepods outnumbered the cladecorans which may
indicate an unproductive community.

The zooplankton genera observed during BMP’s limnological survey are listed in Table 8-20. Again, the number
and individuals are less compared to the two earlier surveys. Stations 1 (Kitcharao) and 2 (Alegria) had the
greatest number of zooplankters. Stations 3 (Magpayang River mouth), 4 (northwest of Station 3), and 5 (off
Mainit poblacion) had a lesser number of zooplankters. The copepods (probably belonging to the genus
Thermocyclops) and rotifers were the dominant taxa. The copepods and their larval stages were present in all the
stations, although there were more individuals present in Stations 1 (Kitcharao) and 2 (Alegria). The cladocerans
were present only in Stations 1 and 2. The rotifers were also present in almost all stations except for the absence
of individuals of the genus Keratel//a in Station 3. The rotifers were abundant in Stations 1, 2, and 6. Interestingly,
the numbers of zooplankton and phytoplankton in the lake are positively correlated.

em

4-44 EIS of the Siana Gold Project

© Ichtyofauna — Lewis (1973) identified about 12 species of fish in the lake. Gracia (1981) reported that seven (7)
species are commercially exploited by fishermen. Some were migratory or introduced by the Bureau of Fisheries
and Aquatic Resources or private individuals. The most dominant in terms of fish catch, /e., about 63.3 %, was the
gobies (piaianga). The rest of the catch was distributed among the other groups such as tilapia, mudfish, catfish,
common carp, eel, and some miscellaneous species.

Ten (10) species of fishes caught in the lake were noted in BMP’s 2005 survey (Table 8-21). The decline in fish
catch from the lake was established from the interviews with fishermen. The latter admitted that the catch per
unit effort was a dismal 0.5 kg fisherman-hr’; fewer species, confined to the benthic gobiod species and to the
exclusion of water-column species like tilapia, carps, and guoramis, were being caught. The fishermen said that to
enhance the lake productivity, aquaculture was tried. However, this failed due to unfavourable weather
conditions that destroyed the aquaculture structures.

© Other Lake Biota — Three (3) crustacean taxa were observed during the 2005 survey: the freshwater shrimp
Macrobrachium mammilodactylus caught from the lake shore with the use of bamboo/chicken wire traps or crab
traps and is being sold fresh or dried in the market; the smaller Atya sp. which is included in the catch being sold in
the market as “bolinao” together with N. thessa and the juveniles of gobies; and the freshwater crab of the genus
Varuna.

Impacts

1. The proposed Project can cause stressors that are directly toxic to freshwater biota. These include heavy
metals, high pH, reduced DO, AMD, and toxic chemicals like CuSO,, NaCN, NaOH, HCI, and diesel. An erosion
and sediment control plan, chemicals management plan, and AMD management plan are needed to prevent
the release of these stressors to the aquatic environment.

2. The Project can also generate non-toxic stressors that affect the ecosystems and biota. These are flows from
the pit dewatering or tailings water releases and turbidity. The latter reduces DO and light penetration in the
water column. It also interferes with the interaction between air and water, a natural process crucial to DO.
Mud accumulation leads to anoxic and unstable conditions unfit for many aquatic organisms. Fine
particulate matter easily suffocates newly-hatched larvae, clogs or damages the gill structures of fishes,
decreases their resistance to diseases, and prevents proper egg and larval development.

Excessive flows to the streams will be regulated and confined to the less rainy months of April to September.
Turbidity will be addressed by the stormwater management plan and erosion and sediment control plan.

THE AIR

Climate

Climate Type and Controls - The climate at the Project site is classified as Type Il under the Modified Coronas
Classification (Figure 4-23). This climate type does not have a dry season; a very pronounced maximum rain period
occurs from November to February.

Two of the major climatic controls are air streams or masses and tropical cyclones.

The Northeast Monsoon’, Southwest Monsoon, and the North Pacific Trades are the principal air streams. The
Northeast Monsoon generally affects the country in October and gradually weakens in March. The Southwest
Monsoon arrives in early May and gradually disappears in October. The North Pacific Trades is dominant in April and
early May and over the central and southern Philippines in October. The air stream typically overlies the Northeast
Monsoon over the eastern section of the country.

* A monsoon is defined as a seasonal shift in wind direction.

115°

RAINFALL AND TROPICAL CYCLONE CLIMATOLOGICAL
i PHILIPPINES (1881 - 1860)

=

nt
VISAYAS

SULU SEA

MINDANAO

CELEBES SEA

Longitude - Latitude

CARAGA Region TYPE! — Two pronounced seasons; dry from November to April, wet during the rest of the year.
Suge, Mincanes TYPE Il No dry season with a very pronounced maximum rainfall from November to January
——=—_r TYPE Ill Seasons not very pronounced; relatively dry from November to April and wet during the rest of the year.
source TYPE IV Rainfall more or less evenly distributed throughout the year.
PAGASA
——————
EIS of the

bmp Climate map of the Philippines Siana Gold Project 4.93

igure No,

EIS of the Siana Gold Project 445

Tropical cyclones are destructive weather disturbances that are marked by strong winds and heavy rains. They have a
low-pressure center which is called the “eye” of the storm with no clouds and wind. In the northern hemisphere”, the
winds of a tropical cyclone blow around this low-pressure center in a counter clockwise direction with increasing
magnitude nearer the center.

Tropical cyclones are classified in the Philippines according to the accompanying maximum winds. A tropical
depression has winds of less than 63 km hr’, a tropical storm has winds of speed from 63 to 117 km hr”, a typhoon has
wind speeds of more than 117 km hr?.

The typhoon season begins in May and lasts until December. Tropical cyclones may form as early as January to April
but these are relatively few in number. Most typhoons occur from July to September. According to the Philippine
Atmospheric, Geophysical, and Astronomical Services Administration (PAGASA), an average of 22 typhoons hit the
country each year. Of these, five will be destructive (Gonzales, 1994). The paths of tropical cyclones vary with the
season. Figure 4-23 plots the average cyclone tracks for each month.

The residents of the communities adjacent to the Project site recall the devastating effects of two typhoons. One was
Typhoon Ining in 1964. The other was Typhoon Nitang which ravaged the country from 31 August to 4 September
1984.

According to the residents, Typhoon Ining damaged agricultural lands, houses, schools, and other properties. Many
carabaos and one person died. Typhoon Nitang was worse. Five persons reportedly died. In Brgy. Pongtud,
Municipality of Alegria, around 60 % of the houses were destroyed. Based on the records of the Office of Civil Defense,
Typhoon Nitang caused 900 deaths and a total property damage of P 3.913 billion nationwide.

Rainfall - The synoptic station closest to the Siana Project site is PAGASA’s Station 653 in Surigao City. It is 30 km
northwest of the site. The succeeding discussions are based on data gathered at the Surigao City station.

Table 8-22 presents the climatological normals based on data compiled from 1971 to 2000. Table 8-23 shows the
climatological extremes based on various periods up to 2003. Table 8-24 is the rainfall intensity-duration-frequency
data.

Figure 4-24 plots the mean monthly rainfall for Surigao City. The months of May to September are less wet,
corresponding to the Southwest Monsoon. October to March, the period when the Northeast Monsoon is operative,
are wet months. The mean annual rainfall stands at 3,556.4 mm. From Figure 4-23, the heavy precipitation during the
months of November to January is also due to the tropical cyclones. During said period, the mean cyclone path passes
very closely to the Project site.

Rainfall data for Surigao City

700 — Mean monthly
600 | rainfall
€ 500 <— Greatest daily
= 400 rainfall
€ 300
& 200
100
0

Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
Month

Figure 4-24. Line chart for mean monthly and greatest daily rainfall.

The Philippines is part of the northern hemisphere.

am

4-46 EIS of the Siana Gold Project

Figure 4-24 also plots the greatest daily rainfall recorded for each month. In some months, ie. from April to
December, the greatest daily rainfall exceeds the average total rainfall for the month.

The average number of rainy days per month is shown in Figure 4-25, The trend closely mimics that of the mean
monthly rainfall.

Mean number of rainy days for Surigao City

Rainy days
a

Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
Month

Figure 4-25. Line chart of mean number of rainy days.

Figure 4-26 is taken from the rainfall intensity-duration-frequency dataset (Table 8-24). The two years’ 24-hour storm
has an estimated precipitation of 204.8 mm. For a hundred years’ 24-hour storm, the computed rainfall is 593.6 mm.

Computed extreme 24-hr rain for Surigao City

700
600
500
400
300

Rainfall (mm)

2 5 10 15 20 25 50 100
Return period (yrs)

Figure 4-26. Estimated rainfall for 24-hour storms of various return periods.

Temperature - Based on the climatological normals (Table 8-22), the mean monthly temperature at Surigao City varies
from a low of 26.0°C in January to 28.4°C in May, August, and September. From the climatological extremes data

(Table 8-23), the lowest temperature on record was 18.2°C in February. On the other hand, the highest temperature
was 37.5°C in June.

Relative Humidity - The annual average dry and wet bulb temperatures are 27.3°C and 25.1°C, respectively (Table 8-22).
The annual average relative humidity (RH) is 84 %. The monthly mean RH is lowest at 80 % in August and September

and the highest at 88 % for December and January.

bmp!)
EIS of the Siana Gold Project 447

Surface Wind - Based on the climatological normals (Table 8-22), the annual mean wind speed is 2m s*. The monthly
mean wind direction blows from five directions (Figure 4-27):

© From the east during the months of February to May
© Southwest from June to July

*  West-southwest from August to September

© From the west in October

© From the east in November and

* Northeast in December and January.

The highest wind speed of 60 m s” blowing from the east-northeast direction was measured in September (Table 8-23).

Air Quality and Noise

Methodology

One-hour sampling including noise measurement was undertaken at four (4) locations on 6 to 7 January 2005 to
evaluate the ambient air quality at the Project site (Figure 4-28). The weather at the time of sampling was cloudy with
scattered rain showers and slight to moderate wind. The air pollutants evaluated included Particulate Matter 10
micron (PM-10), Total Suspended Particulates (TSP), Sulfur Dioxide (SO,), and Nitrogen Dioxide (NO,). No resampling
for air quality and noise was done in 2008 in the absence of any significant new developments in the place.

Baseline Conditions

Tables 8-25 and 8-26 present the measured ambient air pollutant concentrations and noise levels, respectively.
Compared to the National Ambient Air Quality Standards prescribed under the Clean Air Act of 1999, the measured
ambient air pollutant concentrations were either minimal or not detectable. This is understandable considering the
state of development of the area and the existence of air pollution sources. With respect to noise, all measurements
exceeded the maximum allowable noise level for areas within 100 m away from the school site and residential areas.
The noise sources included the students of the schools, residents, and some animals.

Impacts

© Air Quality - The quantity of air pollutants generated from any source or activity is regulated by the Philippine
Clean Air Act (RA No. 8749), its implementing rules and regulations contained in DAO No. 2000-81, and those
prescribed by the Department of Labor and Employment. DAO No. 2000-81 defines two (2) sets of threshold
values, namely, the National Ambient Air Quality Guideline Values (NAAQGVs) and National Ambient Air Quality
Standards (NAAQSs). The NAAQGVS are concentrations of air pollutants over specified periods, classified as short-
term or long-term, which are intended to serve as goals or objectives for the protection of public health and
welfare. They are used for air quality management purposes such as determining time trends and evaluating
stages of deterioration or enhancement of the air quality. The NAAQSs are concentrations of air pollutants which,
for the protection of public health and welfare, shall not be exceeded at any time. The standards are enforceable
and must be complied with by the facility owner. Table 8-27 provides the NAAQGVs and NAAQSs applicable to the
Siana Project.

Air dispersion modelling using ISC3 was performed to estimate the pollutant impacts, ie. TSP, SO,, and NO,, from
emissions sources of the Siana Project. ISC3 is a steady-state Gaussian plume model. Operating in both long-term
and short-term modes, the model can account for settling and dry deposition of particles; downwash; point, area,

em

FREQUENCY TABLE ('%)
Surigao, City
v jeed and Dire

ANNUAL (1987 - 1
Bie = |
no [nue |e [ene fe [ese |se | sse
Seed mes |
CALM
4 73[ 18[ al 56| 147 cra]
EE] sa] at} S| a2 3
=8 i[—o, a, ayo ll
TOTAL 30] 18] 723[ es] A89 75]
aa T 7 |
ceontassy |S [88 |sw wow [wo | ww fw | nn | tovaL
CALM |__| r I a
1-4 [Sa] a7] e5| 73) at] _4[ 6] _B) oat
of of 2] 12) 12) 0] 0] a]
o, of | of ayo] 0] o| _2
4 27[ s7[ a5] 434| 04] 06) 08} 1000
Source: PAGASA
EIS of the Siana Gold Project
bmp Wind roses Figure No. 4-27

125°33'30"

125°34'00"

125°34'30"

2

Tailings
Dam

125°36'00"

Longitude - Latitude

jet Lecter
CARAGA Region
‘Surigao, Mindanao

10020000 Meters

esto aston asta aro T2620

‘giver

425°34'30"
LEGEND:

Barangay boundary
Municipal boundary
Provincial boundary
Contour lines

Road network
River course

JV surface rights

Air and noise sampling stations

425°35'00"

Air quality and noise sampling stations
Household community

Vegetation and Landuse

(rv

Coconut

Grassland / shrubland

Paddy Rice

EIS of the
Siana Gold Project 4-28

Figur No,
EIS of the Siana Gold Project

line, and volume sources; plume rise as a function of downwind distance; separation of point sources; and limited
terrain adjustment. ISC3 has two acknowledged limitations. Firstly, its emission factors are derived from a
number of samples collected within the United States’ western surface coal mining. Secondly, the predicted
concentrations are relatively higher than the observed ground level concentrations by a factor as high as 5.

The inputs to the ISC3 modeling are as follows:

1. Topography and receptors — X, y, and z for each receptor or North-south, East-west, and elevation
coordinates were determined from NAMBRIA’s 1:50,000 topographic map. The map was digitized and
transformed into grid elevations using AUTOCAD. To comply with the maximum number of receptors, a
10 km by 10 km area was considered with grid interval of 500 m.

2. Meteorological input data — Using the model developed for the Australian Commonwealth Scientific and
Industrial Research Orgnaization, PAGASA Surigao City Station’s daily climatological data for 2003 were
processed to obtain the hourly values and hourly mixing height.

3. Pollution sources — There are two (2) primary sources of pollution during Project construction and
operation: earth movement and operation of diesel generator. Table 8-28 gives the input parameters
for these two (2) pollution sources.

The use of explosives or blasting was not included in the ISC3 modeling for air quality impacts because of
the following:

© There will be no blasting within the pit up to a depth of 30 m below surface. Up to such depth, the
rocks are weathered and free-diggable with standard earthmoving equipment. Thus, there is
practically a minimum enclosure of 30 m vertical distance for any blast.

From the depth of 30 m to 60 m below surface, the rock will be 60 % free-diggable on the average.
With only 40 % of the material requiring explosives, this would result in a much smaller volume of
materials and suspended particulates moved by blasting.

Full blasting will employed beyond the 60 m depth. By then, the vertical enclosure will be more
than sufficient to contain any dust emission.

* Generally, there will be one blast per day. On occasions when the working areas are separated,
two smaller daily blasts may be needed. The number of blast holes per blast will range from 150 to
850. The average powder factor is expected to be 0.30 kg/BCM for dry blasting and 0.35 kg/BCM
for wet blasting. These factors are low by industry standards.

© The houses are a good 450 to 500 m from the edge of the pit. There will be structures such as the
secondary waste rock dump, old waste rock dump, and main waste rock dump to shield the houses
from the noise and any dust which can escape the pit enclosure.

© Finally, the results of the dust monitoring and emission inventory done in the area of Kalgoorlie
Consolidated Gold Mines Pty Ltd (KCGM) in Western Australia are instructive (Environment
Australia, 1998). KCGM manages the large open cut mine commonly known as the Super Pit,
adjacent to the city of Kalgoorlie-Boulder in Western Australia. Commercial and residential areas of
the city are immediately west of the mining operation. KCGM’s operation is large-scale, involving
the mining of around 70 million tonnes of ore and waste rock annually. Most of the material
requires blasting to enable its removal from the pit. Consequently, blasting is frequent. The dust
emission rates of blasting compared to those of truck haulage and truck loading is very minor,
about 1/8.

The ISC3 modeling returned the following:

bmp @ »
EIS of the Siana Gold Project 4-49

1. Fugitive dust — For the open pit, exceedance of the NAAQS/NAAQGV at averaging periods of 1 hour and
24 hours, respectively will occur only at selected portions of Puroks Bulawanon and Malipayon 1, Brgy.
Cawilan, immediately adjacent to the waste rock dump (Figure 4-29).

For the TSF and waste rock dump, the NAAQS/NAAQGV at averaging periods of 1 hour and 24 hours,
respectively have not been exceeded at the residential areas of Brgys. Cawilan and Siana (Figure 4-30).

The 750-kVA standby generator is expected to have negligible impacts with respect to TSP for both 1-
hour and 24-hour averaging periods (Figure 4-31).

Figure 4-32 shows the aggregate TSP contours from the earthworks and generator operation at 1-hour
and 24-hour averaging periods. For Brgy. Cawilan, Purok Malipayon 1 and a portion of Purok Bulawanon
are expected to have ambient TSP in excess of the NAAQS, ie., 1-hour averaging. For the 24-hour
averaging, Puroks Malipayon 1 and Bulawanon will have ambient TSP in excess of the NAAQGV.

For Brgy. Siana, the NAAQS, ie., 1-hour averaging threshold, is predicted to be exceeded in Purok
Riverside. The NAAQGV, /e., 24-hour averaging threshold, is expected to be exceeded in Puroks
Riverside and Hilltop (Figure 4-32).

As discussed previously, the ISC3 model predictions are limited by the use of western United States’
surface coal mining data and by overestimation which can be five (5) times the actual ground level
concentration. Thus, during construction and operation, regular air quality monitoring is indispensable
to validating the ISC3 predictions. For public and occupational safety and health, GRC will implement
dust control measures such as training on equipment use; dust suppression through water sprays,
enclosures, and barriers, and dust PPEs.

2. Generator emission — Generally, the operation of the standby generator will not cause exceedance of
the DENR standards for SO, and NO, (Figures 4-33 and 4-34). Based on the results of the dispersion
modelling, there is only one (1) occasion that the 1-hour NAAQS for NO, will be exceeded at a location
close to the generator stack, /e., at 267 ug Ncm™.

* Noise - Noise is unwanted sound that affects human health. It results in hearing loss, stress, high-blood pressure,
lost productivity, and distraction. The atmosphere that noise travels in is a “commons” or a public good. Noise
emissions must be limited to one’s property and measures or controls must be instituted to eliminate or limit
noise that affects people located beyond the property boundary. Employees or workers inside the property must
also be protected from excessive noise. Noise standards have been provided in “general” areas and in the
workplace (Tables 8-29 and 8-30).

The Project will involve the operation of different small and heavy equipment that will generate noise. A noise
prediction model is employed to determine the combined impact of the expected equipment use.

The Roadway Construction Noise Model (RCNM) is the United States Federal Highway Administration’s (USFHWA)
national model for the prediction of construction noise. It provides a construction noise screening tool to easily
predict construction noise levels and to determine compliance with noise limits for a variety of construction
projects. The model is based on a spreadsheet tool which was developed in support of the Central Artery/Tunnel
Project in Boston, Massachusetts, the largest urban construction project ever implemented in the United States.
It allows the estimation of Lma. the maximum noise level, and Leq, the equivalent continuous and steady sound
level which is equal in energy to the fluctuating level over the interval period, at receptor locations from a
maximum of 20 pieces of equipment. The RCNM has been applied to the Siana Project since its equipment
database includes the same equipment proposed to be used for the Project.

The RCNM modelling and results are as follows:

em

TSP modeling (ug/NCM) at 24 hour averaging period

ee -

—— TSP modeling (ug/NCM) at 1 hour averaging period

53400

Model grid node BK Road network
Households << River course

= ’ Security fence

INDEX MAP JV Surface Rights

EIS of the
Air Quality Impacts - TSP modeling from mining Siena Gol Frost 4-29

wr |

e io ad

f £
(

& Oe /e % °
/ \
\ \ Saat
\ an: ae } [
\ 7 I
TSP modeling (ug/NCM) at 24 hour averaging period *)
a T
ot r
Se ~

‘eo \e

« e
TSP modeling (ug/NCM) at 1 hour averaging period \

63400 64300

LEGEND:

Model grid node Road network
CARAGA Region 9 TN
lindane Households. << River course

Security fence

INDEX MAP.

JV Surface Rights

‘4 _ Air Quality Impacts - TSP modeling from tailings dam eee
mn i
e P and waste rock dump a sl 4-30

TSP emission (ug/NCM) at 1 hour averaging period ‘\
* Pa

63400 64300

LEGEND:

@ Model grid node BK Road network

Households. << River course

ae
QP Security fence

Sav surface Rights

EIS of the

Air Quality Impacts - TSP modeling from generator Siana Gold Project | 4-31

Figure No.

Toc] Ss,

a

lA

mo
@ Ts

INDEX MAP

; EIS of the
Grom Air Quality Impacts - TSP modeling from all sources __sianeoldProject 4.32
83400,

} COR
SO, emission (ug/NCM) at 24 hour averaging period

% {sts \
4

INDEX MAP

st SO, emission (ug/NCM) at 1 hour averaging period
\ A ‘

53400

LEGEND:

62500

Model grid node

eet Lovston e
CARAGA Region
Households

Security fence
C3 JV Surface Rights

Air Quality Impacts - SO, modeling from generator

BK Road network

<< River course

EIS of the
Siana Gold project | 4.33
oure No, |
NO, emission (ug/NCM) at 1 hour averaging period

52500 3400

wep Praenen LEGEND :
Non-Earth

ret Location ® — Model grid node Road network
CARAGA region g TN

Surigao, Mindanao Households << River course

o>
Sf Security fence

pe,
oe JV Surface Rights

EIS of the
Air Quality Impacts - NO, modeling from generator Siena Gola Prefect | 4-34

owe No. |

4-50 EIS of the Siana Gold Project

1. For the open pit area, the modelling assumes the simultaneous operation of thirteen (13) items of
equipment in the open pit area during construction and operation. The equipment items are excavator,
dump truck, dozer, grader, loaders, water cart, crane, rock breaker, pit bores, pumps, and pick-up
trucks. Ata distance of 5 m from the source, L.q is estimated at 110.1 dBA (Table 8-31). At a distance of
100 m, Leq goes down to 84.1 dBA. It should be noted that the predicted L,,s are maximum since the
modelling assumes the location of the equipment close to each other. Figure 4-35 shows the contours
of the noise level estimates. Because of the pit’s confining topography and distance from the residential
areas, only the mine workers will be affected.

2. The TSFs and waste rock dump are located adjacent to residential areas. For the TSFs, the modelling
assumes the simultaneous operation of a dozer, compactor, and two (2) dump trucks. At a 10-m
distance from the source, Leg is estimated at 95.3 dBA (Table 8-32). The Leq is predicted to reduce to
54.9 dBA at a distance of 1,050 m. Figure 4-35 shows the contours of the noise level estimates. Based
on the RCNM model predictions, the residents of Brgys. Siana and Purok Malipayon 1 of Brgy. Cawilan
will be impacted.

3. For the waste rock dump, the modelling assumes the simultaneous operation of a dozer and two (2)
dump trucks. From Table 8-30, the estimated L,, is 93.7 dBA at a distance of 10 m. An Le, of 54.6 dBA is
achieved only at a distance of 900 m. From Figure 4-35, the residents of Puroks Malipayon 1 and
Bulawanon of Brgy. Cawilan will be impacted by the noise.

Since the noise generators are assumed for simplicity to be adjacent to each other, the model predictions will
overestimate the actual noise levels. Moreover, the RCNM model does not take into account the effects of wind,
topography, and temperature gradients which will definitely affect the noise propagation. It is also worth noting
that the background noise levels in the area were measured at 60 to 65 dBA. The ambient noise will mask the
noise generated by the equipment.

To safeguard the health of the residents as well as its workers and contractors, GRC will regularly monitor the
noise during construction and operation. The company will implement noise management measures such as the
use of less noisy and shielded equipment, training on equipment use, proper equipment maintenance, and noise
PPEs to workers.

THE PEOPLE

Socio-Economics and Public Health

Methodology

The assessment relied on municipal and provincial socio-economic data. These were supplemented by interviews with
the Municipal Mayors and other officials; small meetings with Barangay leaders and residents on the community
timeline and problems; small meetings with leaders and members of local irrigators, farmers, and fishermen’s groups;
community mapping with the Barangay Health Workers (BHWs), and household surveys.

Baseline Conditions
The socio-economic profile of the impact municipalities is discussed in Annex 8-7.

Impact Areas - The primary impact area consists of Brgy. Cawilan in the Municipality of Tubod and Brgys. Siana and
Dayano in the Municipality of Mainit. (Figure 4-36). The mine, ore processing, and ancillary facilities are located in
these barangays.

The secondary impact area comprises Brgys. Del Rosario in Tubod, Magpayang in Mainit, and Pongtud in Alegria. Del
Rosario is impacted because a new all-weather road, that is approximately 1 km long and 16 m wide, will be built from

ye
>.

ate a
ae Fy

Noise model at tailings dam Legend Noise model at open pit and waste dump
= Households - Security fence
@ Noise source oo™ JV surface rights

Noise model EIS loli ad 4-35

EIS of the Siana Gold Project asi

the minesite to the national highway (Figure 4-36). The proposed road alignment is a mix of grassland and ricefields.
The area of affected ricefields is about 0.8 ha. This road will bypass the existing barangay road network so as not to
affect the users and households alongside the road. Not for the exclusive use of the Project, it will facilitate the
transport of farm products.

Se

4 CHINA

s
LEGEND:
Total number of households \_

F_ Total number of Sitio/Purok

+ JV surface (7) Primary
fights impact areas

Figure 4-36. Impact barangays

Barangays Magpayang and Pongtud are in the path of the Magpayang River. The river is the recipient of possible
sediments, heavy metals, and chemicals from the Project's tailings ponds and waste rock dumps as well as the 8.2
million m’ of water to be pumped out of the open pit.

The Project is likely to impact the residents and other resource users within the six (6) barangays. The latter includes
the seasonal gold small-scale miners, fishermen, and farmers who source irrigation water from the rivers.

Social Context - The residents have witnessed the opening, closure, re-opening and closure of the SURICON mine,
spanning a total of 52 years from 1938 to 1990. They are familiar with both underground and open pit mining as the
company used both methods to extract the gold ore.

The area has a long mining history. In the early 1800s, a Frenchman mined in the area. In 1882, six (6) Spaniards
constructed the Spanish Ditch, which still exists but is much smaller and shallower. In 1887, the Spaniards made the
first authenticated gold discovery in the then barrio of Magpayang, Mainit, Surigao del Norte which is now called Siana.

SURICON started underground mining in 1938. It was closed during the Second World War. In 1946, the company was
the first gold mine to resume production. Fourteen years later, in 1960, the company was forced to close down due to.
severe operational problems aggravated by the low gold price.

In the early 70s, the company embarked on reopening the mine. A drilling program and a feasibility study were
completed in 1979. In 1981, SURICON commenced development works for an open pit mine and a 1,000 TPD per day
CIP-CIL mill. In July 1982, the project was fully operational and was producing gold and silver bullion. In 1990, major
landslides within the pit led to a premature mine closure.

The community timeline sessions conducted with the impact barangays revealed the people’s unpleasant and
depressing experiences during the years when the SURICON mine was operating.

In Brgy. Cawilan, the senior citizens recalled that underground mining was done using picks and shovels.
Approximately 5 % of the workers came from the barangay. SURICON reportedly did not give any assistance to the

“=

January 2009
4-52 EIS of the Siana Gold Project

community. When the company closed down in the 60s, the caretaker sold the scrap and other materials that were
left. The people resorted to small-scale mining to survive.

When the mine reopened in the 80s, the open pit method was used. The residents remembered the damage to the
rice fields caused by chemical wastes. They said that the company went from house to house to negotiate for the
payment of damages. Some landowners were forced to sell their land for P 0.30 m? when the going rate was P 5.
According to them, a few have not been paid up to now. They also recalled that only one person from the barangay
was employed and they lamented the “bata-bata” system or favoritism of the managers.

Brey. Siana had a similar experience. According to the residents, only a few people from the barangay were employed
by the mine. They recounted that in the 60s, many people suffered from the unpleasant odor from the buried trees. In
the 80s, the residents remembered the dust, noise, and polluted air and water coming from the mine. The worst
incident involved the death of a man who was hit by boulders during blasting operations.

The Siana residents validated the claim of the Cawilan folks that in the 80s, the people were forced to sell their land at
P.0.30 m®, They narrated that SURICON provided a relocation area (now called Purok Relocation) for the landowners
but some of them have not been paid until now. The company employed about 5 % of the population but most of
them were landowners. It also provided a hospital and high school for the exclusive use of its employees. The
residents recalled a one and only medical mission conducted by the company in its entire lifetime.

In Magpayang, the people related the death of some animals and fishes in the river apparently contaminated by
SURICON’s chemicals. The ricefields were also damaged resulting to a decline in harvest. It was only when the
company closed down in 1990 that the barangay was able to improve.

Reports revealed that insurgency was also one of the causes of Suricon’s closure. Some residents claimed that the
rebels burned the administration building which contained important records of the mining operation after the mining
company left.

GRC commenced its exploration program in the SURICON property in February 2003. Mindful of the community's
economic plight and prior experiences, GRC initiated a number of projects to help improve the quality of life in the
impact barangays. The most notable project is the provision of potable water and a Level 2 distribution system to the
three (3) direct impact barangays. The other projects include provision of medical care through the establishment of a
medical clinic with a fulltime doctor and nurse, provision of medicine, feeding programs for the malnourished,
playground construction, repair of schools and provision of schools supplies, tree planting, and benevolent grants.
Photos 3-5 to 3-24 document some of these projects.

Population - As of 1 August 2007, a total of 6,527 people live in the impact barangays (Table 4-8). Two-fifths (40 %)
are in the primary impact area and three-fifths (60 %) reside in the secondary impact barangays. Half of the population
in the host barangays lives in Cawilan. Of the other half, a third resides in Dayano and two-thirds lives in Siana._In the
indirect impact area, four out of ten stay in Magpayang and the balance is shared almost equally by Del Rosario and
Pongtud.

Overall population in the impact area increased by an average of 0.09 % per year from 2000 to 2007. Over this period,
however, only Cawilan and Siana registered population increases. Dayano’s population decreased by 3 people, from
405 in 2000 to 402 in 2007. When an actual household count was conducted in May 2005 as part of the EIA household
and perception survey, there were 73 households in this barangay. Applying the average household size of 5 in the
area, total population is computed as 365. From 2005 to 2007, this barangay’s population actually increased by 37 or
10%.

Cawilan’s average population increase of 2.45% is slightly higher than the Philippines’ 2.16 %; more than double
Tubod’s 1.03 % and 60% greater than Surigao del Norte’s 1.53 % growth rate for the same period. Siana’s population
increment of 1.56 % approximates the province’s but is nearly double Mainit’s 0.80 % growth rate. The population
increase in the host barangays is mainly attributable to the Siana Project.

EIS of the Siana Gold Project 453

Table 4-8. Population of impact barangays, 1995, 2000 and 2007

BARANGAY POPULATION POPULATION POPULATION
CY 1995 CENSUS CY 2000 CENSUS CY 2007 CENSUS
Cawilan 1,243 1101 1290
Dayano 340 405 402
Siana 878 786 872
Total Direct Impact Area 2,461 2,292 2,564
Del Rosario 1,221 1,302 1249
Magpayang 1438 1,520 1498
Pongtud 1307 1371 1216
Total Indirect Impact Area 3,966 4,193 3,963
TOTAL 6,427 6,485, 6,527

Source: NCSO

Population Density - The direct impact barangays, which are classified as rural, occupy 17.92 km? (Table 4-9). The
population density is 143 people km™~. The Siana Project’s footprint covers 2.4 km’ or 13 % of the direct impact area.

The indirect impact barangays encompass 16.37 km’ but its population density is higher at 242.1 persons km”. Of the
three secondary impact barangays, only Del Rosario is rural. Being urban barangays, Magpayang and Pongtud
account for the higher population density.

Table 4-9. Population density of impact barangays, 2007

pontiatoniDersty Population 2007 Land Area (km?) aren ard
Cawilan 1,290 5.42 238.10
Dayano 402 7.00 57.43
Siana 872 5.50 158.55,
Total Direct Impact Area 2,564 17.92 143.10
Del Rosario 1,249 4.96 251.76
Magpayang 1,498 6.66 224.99
Pongtud 1,216 4.75 256.00
Total Indirect Impact Area 3,963 16.37 242.10
TOTAL 6,527 34.29 190.36

Sources: MPDOs

Dates of Creation - Pongtud is the oldest among the impact barangays. Created in 1935, it is the only affected barangay
that predates SURICON. Magpayang and Siana were delineated as barangays in 1956, Dayano was formed in 1959,
and both Cawilan and Del Rosario were officially recognized as barangays in 1960.

Barangay Income - Practically a hundred percent of the income of the impact barangays comes from the Internal
Revenue Allotment or IRA, e,, the share of the local government units in the taxes collected by the National
Government and is allocated based on population and land area. For 2008, the total IRA for the six impact barangays is
P 3.96 million (Table 4-10). The Local Government Code mandates that a maximum of 20 % be allocated as

454

EIS of the Siana Gold Project

Development Fund. This fund is to be used for infrastructure and other social development projects. For 2008, the
Development Fund for the impact barangays is P 793,000. This translates to an average per capita development fund
of P 121 or P 10 person-month™.

Table 4-10. Internal revenue allotment, impact barangays, 2008

popuaTion | °80000FOR | cape paseD PER CAPITA.
sawancay | 61200 | sepoR MORE | gon Xa, | staninc | wcinoes) | run (20x) | -crz0or” | ONSOPMENT
‘CENSUS POPULATION POPULATION FUND

Cawilan 1,101 80,000 278,631 307,020 665,650 133,130 1,290 103
Dayano 405 80,000 102,494 307,020 489,513 97,903 402 244
Del Rosario 1,302 80,000 329,498 307,020 716,518 143,304 1,249 115
Magpayang 1,520 80,000 384,667 307,020 771,687 154,337 1,498 103
Pongtud 1,371 80,000 346,960 307,020 733,979 146,796 1,216 121
Siana 786 80,000 198,913 307,020 585,933 117,187 872 134
TOTAL 6,485 480,000 1,641,163 | 1,842,118 | 3,963,280 792,656 6,527 121

Source: Department of Budget and Management

Barangay Facilities - Table 4-11 presents the facilities in the impact barangays. These were taken from the social maps
(Figures 4-37 to 4-42) accomplished by the BHWs and Barangay Officials during the Community Mapping Sessions
conducted in April 2005.

Table 4-11, Facilities in the impact barangays, April 2005

Parameter Cawilan Dayano Siana Del Rosario | Magpayang | Pongtud Total
Classification Rural Rural Rural Rural Urban Urban
2007 Population 1,290 402 872 1,249 1,498 1,216 6,527
Households (May 2005) 207 7B 188 204 306 218 1,276
Number of Puroks 7 2 4 7 6 7 33
School 1 1 1 1 3 1 8
Day Care Center 1 1 5 7
Chapel/Church 1 1 1 3 2 1 9
Basketball Court 1 1 1 2 1 6
Gym 1 1
Multipurpose Hall 1 1
Health Care Center 1 1 1 1 2 7
Barangay Hall/Office 1 1 1 1 1 1 6
Waiting Shed 2 1 3 1 7
Potable Water 4 4
Cemetery 1 1 2
Cockpit 1 1
Dryer 0
wy

EIS of the Siana Gold Project 455

Parameter Cawilan Dayano Siana Del Rosario | Magpayang Pongtud Total
Rice Mill 1 1 1 3
Green Bank 1 1 2
Public Market 1 1 2

Typical of a rural agricultural setting, the basic facilities consist of health centers, elementary schools, barangay halls,
daycare centers, churches and basketball courts that double as solar dryers during harvest time. The Green Bank of
Caraga, a rural bank that provides micro-credit to farmers and individuals, has branches in Del Rosario and Pongtud. Of
the six barangays, only Del Rosario has a dryer, a cockpit, and a cemetery. Cawilan and Siana have rice mills that were
acquired with Kalahi CIDSS funding.

Educational Facilities — With the exception of Dayana, all impact barangays have complete elementary schools (Table 4-
12). The Dayano Primary School offers only Grades 1 and 2. Of the six barangays, only Magpayang has a secondary
school, the Magpayang High School. Elementary graduates from the five other barangays pursue high school education
in Magpayang High School, San Nicolas Academy or Tubod National High School.

Table 4-12. Elementary Schools in Impact Barangays, May, 2005,

Parameter Cawilan Dayano Siana Del Rosario Magpayang Pongtud
Name of School | Mariano Dapar | Dayano Primary | Siana Calang Custodio | Magpayang Pongtud
Elementary School Elementary Elementary Elementary Elementary
School School School School School
Grades Offered | 1to6 dand2 1to6 1to6 1106 1to6
Number of 9 1 8 7 8 8
Rooms
Number of 8 1 7 7 7 7
Teachers
Other Facilities | Mini Library Mini Library Mini Library Complete Library | Mini Library
and Mini
Laboratory

Sources: School Principals

Agricultural Profile - The following profile is based on the Participatory Agriculture and Fishery Resources and Livelihood
Assessment in the impact barangays conducted from 15 to 17 February 2005 by the Bureau of Fisheries and Aquatic
Resources (BFAR) Region 13 with the assistance of the Lake Mainit Development Authority (LMDA) and Municipal
Agriculturists and Technicians of Tubod, Mainit and Alegria.

Crops Planted

The major agricultural crops are rice and coconut. Other crops planted include cassava, sweet potato, gabi, banana,
corn, ginger and vegetables. During off-season, farmers plant watermelon and vegetables.

Rice Farming
© The farm sizes range from 1 to 1.8 hectares (Table 4-13).

* Farmers plant twice a year. The first cropping is from January to April and the second is from June to
October. Five croppings could be done in a two-year period to maximize the yield (Table 4-14).

me

4-56 EIS of the Siana Gold Project

* Planting is done at the same time for pest control purposes. Cutting the continuous food supply of pests such
as field mice and black bug controls the population.

Table 4-13, Number of farmers and average farm size, February 2005

Barangay and Municipality Coma ome No. of Farmers ‘Average Farm Size (ha)
Cawilan, Tubod 257 32 1.50
Siana, Mainit 183 173 1.25
Dayano, Mainit 76 140 1.00
Magpayang, Mainit 350 136 1.50
Pungtod, Alegria 272 67 1.80

Table 4-14, Average yields per hectare, February 2005

Barangay and Gas Yield ha* Croppings

Municipality (average) Year*
Cawilan, Tubod Rice 70 cavans 2 croppings
Siana, Mainit Rice 66 cavans 2 croppings
Dayano, Mainit Rice 66 cavans 2 croppings
Magpayang, Mainit Rice 77 cavans 2 croppings
Pongtud, Alegria Rice 85 cavans 2 croppings

© Carabao and small machinery such as paddy rotavator or ‘turtle’ are used in land preparation.
© Average yields vary from 66 cavans to 85 cavans per hectare depending on the technology and inputs.

* Maximum yields over the past 30 years have increased from 70 to 90 cavans per hectare in the 80s to 80 to
120 cavans in 2000s. The increment is mainly due to irrigation and technology improvement (Table 4-15).

Table 4-15. Maximum yield of rice crop in the respondent Barangays for the past 30 years

Maximum yield ha-harvest*
Barangay and Municipality

80s 2000s Remarks

Cawilan, Tubod 90 cavans 110 cavans Increase in yield attributed to irrigation facility which
started in 1985. The use of fertilizer was maximum due to
cheaper prices before 1995. Fertilizer price increased after
1995, reducing usage to half.

Siana, Mainit 70 cavans 80 cavans Before 1965, without an irrigation facility, the average yield
was 30 cavans ha’. With irrigation facility, the yield
increased to 70 cavans ha’. With tailings run off from
mining operation, the yield decreased to 40 - 50 cavans ha*
due to “labod”,

Dayano, Mainit 80 cavans 108 cavans All yields are with irrigation facility installed. The water
source was perceived to be at critical level due to the
establishment of a reservoir for potable water purposes.
This concern is no longer valid given the potable water
supply established by GRC.

Magpayang, Mainit 70 cavans 120 cavans With good irrigation facility. Farmers applied packaged

technology for rice. The problem was the high price of

EIS of the Siana Gold Project

457

Barangay and Municipality

Maximum yield ha-harvest?

80s 2000s Remarks
certified seeds and fertilizers. Fertilizer usage was reduced
to half.
Pongtud, Alegria 70 cavans 100 cavans With irrigation facility. Usually, limited planting from

November to February due to “goob”. Rat infestation is a
constant problem if there is “gob”. “Dogman’, a lake grass
species, is washed inland when there is “goob” affecting the
rice fields.

© The residents of Siana narrated that when SURICON was operating, the yield of 70 cavans per hectare
decreased to 40 to 50 cavans during tailings spill episodes. Sticky mud which they refer to as “labod” cover
the fields.

© In barangays nearer Lake Mainit such as Magpayang and Pongtud, yields decrease when the lake overflows

and inundates the rice fields. The stagnant water, termed “goob”, attracts the rats.

* There are more owners than tenants in Cawilan (62 %) and Magpayang (54 %). The tenants dominate the rice
planters in Siana (68 %), Dayano (75 %) and Pungtod (71 %)..

* There is no irrigation facility in Dayano. The ricefields in Siana, Magpayang and Pongtud are irrigated. Cawilan

has a small water impounding project where farms source water (Table 4-16).

© Three financing institutions that cater to the needs of farmers operate in the area. These are the Green Bank
of Caraga, the Surigao Bank and the Surigao Enterprise Development Foundation (SEDF).

Table 4-16, Existing agricultural facilities in respondent Barangays

Multi-Purpose ‘Small Water
Barangays FMR Rice Mill Pavement/ Irrigation Impounding | Loan assistance
Dryer Project
Cawilan, Tubod v v v - v Green Bank of
Caraga; SEDF
Siana, Mainit v v v v
and Surigao
Dayano, Mainit v - Vv - - Bank
Magpayang, Mainit v v v v
Pungtod, Alegria v v v v

* The farmers estimated the cost of agricultural inputs as P 10,000 per hectare in the 80s to 90s. This increased
by 50 % to P 15,000 per hectare in the 2000s. The farmers noted that prices of fertilizer have doubled in
January 2005, compared to 2002.

© The farmers identified the problems or causes of decreasing yield as well as the proposed solutions. These

include:

Planting of trees to prevent flood and soil erosion

Stopping of mining operations to prevent the sedimentation of the fields with ‘labod’ or sticky mud

tailings

Sanitation, baiting, and use of pesticides to prevent infestations of rodents, tungro, and black bug

EIS of the Siana Gold Project

Fishing

© Use of guano which is abundant in Barangay Dayano to replace the expensive chemical fertilizers
© Revival of the seed growers association to address the insufficiency of certified seeds
© Stopping of small-scale mining operations to stop sedimentation and the depletion of water supply

© Construction of dikes, canals, and spillways to divert overflows from the lake and mining operations

In the direct impact barangays, the fishermen number 43. All of them fish in the Magpayang and Dayano
Rivers. None of the 15 fishermen from Cawilan owns a banca. Of the 18 from Siana, only 5 possess non-
motorized bancas. In Dayano, 2 out of ten fisherfolks have non-motorized bancas.

The fishermen in Magpayang and Pongtud fish in Lake Mainit. Of the 35 fisherfolks in Magpayang, 10 have
motorized bancas and 15 own non-motorized ones. In Pongtud, only 7 of 45 fishermen have no banca. The
rest owns non-motorized bancas.

Limas, fish traps, electric fishing, and pole and line are the fishing methods employed in the direct impact
barangays. Limas entails temporarily constructing a dike to trap the fishes and then draining out the water
manually. Although electric fishing is illegal, it is rampant in the area.

In the indirect barangays, pole and line, strap fishing, and spear guns are used.
Fish catch has been declining since the 80s (Table 4-17). In the direct impact barangays, daily fish catch used
to range from 5 to 10 kilos. Now, the fishermen yield only 0.5 to 1 kilo per day. In Magpayang and Pongtud,

harvest used to be 9 to 10 kilos daily in the 80s. Now, this is down to 2 to 3 kilos.

Table 4-17, Average fish catch by Barangay regardless of gears for the past 20 years

Average Fish Catch (kg fishing effort-day”)

Barangay and Municipality

80s 90s 2000s
Cawilan, Tubod (river) 5 2 <05
Siana, Mainit (river) 5 2 1
Dayano, Mainit (river) 10 5 1
Magpayang, Mainit (Lake) 9 6 2
Pongtud, Alegria (Lake) 10 6 3
San Juan, Alegria (Lake) 12 8 6

The fisherfolks attribute the declining fish catch to the destruction of habitat, increase in population and
rampant illegal fishing. Some fishermen also cited the mining operations as a major culprit. They said that
when the tailings dam overflows, traces of toxic chemicals end up in the rivers and lake.

To improve fish catch, the fisherfolks recommend the following:

© Strict enforcement of fishery laws to stop electric fishing, use of fine mesh nets, and catching of
goby fries. The goby used to be abundant in Lake Mainit. Its population is declining because even
the fries are being caught.

© Proper mine waste management

© Strengthening of the fisherfolks association through provision of training and funding.

bmp

EIS of the Siana Gold Project 459

ew rd ew

LEGEND:
Cy -Househots

@h -onwen
cela soon
[Ey -tenat
od Rives | Crooks
SK Roo network
D giaeal

rae

puroK @)
BULAWANON

Tee

WASTE DUMP

Tse Tea re

Figure 4-38. Social Map of Siana

January 2009

bmp
4-60 EIS of the Siana Gold Project

WE me ee

eee
Tee

Tee

LEGEND

C} -Househots
C) -Vacant House
= Purok Center

ene

P_-Waiting Shed

rae

E-Bay Care Center

celig se

~ Primary Health Care Center
TED -e2:2ncay office

@) ~cruren

ae Se ae

Figure 4-39. Social Map of Dayano

meee bmp!)
EIS of the Siana Gold Project 461

froeer reer err

50g
METERS:

LEGEND:
(CQ) - Household
() + Vacant House

[>] -Purok Center

= Faucet (Potable Water)

i
ge - Cemetery
iE  -Day Care Center

cag seven

- Primary Health Care Center

im - Barangay Office

2
Gy] ~ Multi-purpose Hall

@) ~Churen

- Basketball Court

Figure 4-40. Social Map of Del Rosario

January 2009

bmp
4-62 EIS of the Siana Gold Project

[El - Primary Heath Care Center <> - Pubic Market
Fuca Pte wate) EE Buaney Once
oxy Ey -trveeenat

Figure 4-41. Social Map of Magpayang

January 2009
EIS of the Siana Gold Project 4-63

0 =].
METER [Ee] - Purok Center

- Faucet (Potable Water)
- Cemetery
- Day Care Center

ae

= School

- Primary Health Care Center

- Barangay Office

~ Multi-purpose Hall

= Church

[1] - Basketball Court

rw
aw

Figure 4-42. Social Map of Pongtud

Household Socio-economic and Perception Survey - Conducted from 30 April to 1 May 2005, the survey covered 186
households in the six impact barangays. Table 4-18 details the enumeration samples.

Table 4-18, Distribution of samples by barangay

Barangay Type Households Sample Size | % of Households.
Cawilan Host and impact 247 52 21%
Dayano Host and impact 2B 15 21%

Bia —
4-64 EIS of the Siana Gold Project

Barangay Type Households Sample Size | % of Households
Siana Host and impact 188 36 19%
Direct Impact Barangays 508 103 20%

Del Rosario Impact 244 25 10%
Magpayang Impact 306 33 11%
Pongtud Impact 218 25 11%
Indirect Impact Barangays 768 83 11%
Total 1,276 186 15%

The 186 households surveyed consist of 1,016 members. This translates to an average household size of 5.46 which is
almost 10 % higher than the Philippine average of 5.

Sample Design

The sample design of the Survey was guided by the objectives of the survey and sampling theory (Freund, 1988).

Among others, the Survey sought to assess the public approval of the Project. This was considered the overriding
survey objective. The relevant Survey question, i.e., Do you approve of the Project?, required a straightforward answer
of Yes or No. The statistical problem then becomes an estimation of proportion given two (2) possible outcomes. If we
assume that for each independent trial or respondent survey, the probability of a Yes— the parameter to be estimated
— has the constant value p, then the sampling distribution of the counts is the binomial distribution with the mean =

«fp —B) where nis the sample size.

The binomial distribution can be approximated by a normal distribution when np and n(1 - p) are both greater than 5.
This means that for = 50, 0.10 < p< 0.90. For n= 100, 0.05 < p< 0.95. For n= 200, 0.025 < p< 0.975. Considering the
associated levels of p, the sample sizes of 50 and 100 were taken as initial estimates of sample size.

npand standard deviation

The sample size was finalized based on the following:

* Project approval is correlatable to Project impacts. Hence, it makes sense to stratify the respondents into the
Direct Impact Area Barangays (DIAs) and the Indirect Impact Area Barangays (IIAs).

* The DIAs composed of three (3) barangays appear homogenous in terms of socio-economic circumstances.
They also were exposed to the same set of environmental and social impacts when Surigao Consolidated
Mining Company was still in operation. This homogeneity surfaced during the public consultations. Thus, no
further stratification within the DIAs was made.

The total number of DIA households was 508. A sample size of 100 would mean a sampling intensity of about
20 %.

© The IIAs composed of another three (3) barangays also seem homogenous in terms of socio-economic
circumstances. They were also exposed to the same set of impacts but less severe compared to those of the
DIAs when SURICON was still in operation. This was confirmed during the public consultations. Hence, no
further stratification was made among the IIAs.

The total number of IIA households was 768. A sample size of 50 means a sampling intensity of 6.5 %. This
was adjusted to 10 % so that the intensity would be half of that for the DIAs.

EIS of the Siana Gold Project 4-65

Respondent Selection

Systematic sampling was employed to select the respondents for the survey. For the DiAs at a sampling intensity of 20
%, this meant sampling every fifth house on a side of a street. For the IIAs at an intensity of 10 %, this required
sampling every tenth house.

Landmarks, usually the Barangay Hall, were selected as reference points for the start of the count. In case the selected
household is not available, the next adjacent one is selected. Counting for the next respondent is referenced from the
selected available household.

Population Distribution by Age and Gender

Figure 4-43 shows the distribution of the samples according to age and gender. There is an almost equal distribution of
the sexes, /e., a ratio of 102.6 males per 100 females. Of the 500 females, half belongs to the reproductive age group
of 15-49 years. Of this group, 43 % is between 15-24 years old. Filipino women are among those with the highest

fertility rates in Southeast Asia at 3.5 births per woman.”

mMale
m1
mFemale

Number

Age Range

Figure 4-43. Population distribution by age and gender

Figure 4-44 shows almost the same age pattern for the impact barangays. The population is young. Half (51 %) is
below 20. The infants (less than 1) comprise 1 %; the children (1-14), 37% and those of schooling age (5 ~ 24) 49 %.
The median age is 19.

Those belonging to the 15-64 age group, also called the economically productive or working group, number 590 and
comprise 58 % of the sample population. Of the non-working age group (42 %), 91 % are child dependents (0 - 14) and
9 % are adult dependents (65 and over). The dependency ratio is 10:72, ie,, for every 100 persons belonging to the
working group, there are 72 dependents.

* Source: WHO Country Health Information Profiles 2005

vary 2009

4-66 EIS of the Siana Gold Project

50
‘s cama
40 i = DAYANO-
2" \
“a veL Roane
35
ia AN 3 MAGPAYANG

—*—PoneTuD

Population

. ‘Age Range .

Figure 4-44. Population distribution by age by barangay

Educational Profile

Figure 4-45 presents the educational profile of the samples aged 5 years old and above. The females are more
educated than the males. This trend is consistent with the trend in the Philippines.

Vocational = Female

mMale
College Graduate
College Level
ot
High Schoo!
High Schoo! Level
Elementary Graduate

Elementary Level

Pre-School / Daycare 4

° 20 A 60 20 100 120 40 160

Population

Figure 4-45. Highest educational attainment

As indicated in Table 4-19, the educational attainment of the samples does not vary significantly from the educational
statistics for the CARAGA Region published in the 2004 Annual Poverty Indicators Survey.

EIS of the Siana Gold Project 4-67

Table 4-19. _ Educational attainment of samples (2005) vs. CARAGA Region (2004)

Highest Grade Completed TOTAL eo) reson 2004) Difference
Pre-School / Daycare 22 2.40% 2.10% 0.30%
Elementary Level 288 31.37% 30.10% 1.27%
Elementary Graduate 99 10.78% 12.20% -1.42%
High School Level 189 20.59% 19.30% 1.29%
High School Graduate 103 11.22% 12.60% -1.38%
College Level 72 7.84% 9.70% -1.86%
College Graduate or Higher 56 6.10% 6.60% -0.50%
Vocational 5 0.54% 0.10% 0.44%
None 23 2.51% 7.40% 4.89%
No data 61 6.64% 6.64%
Total 918 100.00% 100.10% 0.10%

Sources: APIS 2004 and household survey of impact barangays, May 2005

Religious Profile

Eight out of ten persons in the impact barangays are Roman Catholics. iglesia ni Cristo, United Church of Christ in the
Philippines, Born Again Christians, Church of the Latter Day Saints and United Peoples Church (UPC) each have a 2%
share of the sample population.

Land Tenure

Figure 4-46 shows the house and lot tenure in the project area. Seven out of ten households own their residential
house and lot. Some (15 %) are leasing while others (12 %) are allowed to occupy the houses of relatives and friends
rent-free.

House and lot ownership is highest in Dayano (93 %) and lowest in Cawilan (63 %). A third of the households in this
barangay said that they are leasing their residential units from Suricon. These are the former company staff houses
located in Purok Bulawanon.

Of the 102 households engaged in farming, 43 (42 %) do not own the lots that they cultivate. The tillers are either
lessees (67 %), tenants (14 %), caretakers (4 %), contract farmers (4%) or laborers (10 %). Rental in the form of a 25%
share of the harvest is the most common arrangement for rice lands. For crops such as cassava and camote, the
harvest is normally divided equally between the landowners and the farmer.

Housing Construction

Strong materials for roofing include Gl sheets and tiles. Light materials are cogon, nipa, bamboo and the like. As
reflected in Figure 4-47, nearly half (47 %) of the houses of the samples have Gl sheet roofing and nearly a third (27 %)
have cogon or nipa roofing. Houses that have mixed roofing materials constitute 26 %.

4-68 EIS of the Siana Gold Project

mPongtud

mSiana
mDayano
Del Rosario

mMagpayang —]

Number

mCawilan

Own Lease Tenant Others

Figure 4-46. Residential house and lot tenure

Pongtud = Siana
30.
= Dayano wDel Rosario
25 Magpayang wCawilan
20
3
8 15.
3
2

CogonNipa GI Sheet

Material

Figure 4-47. Roofing materials

Concrete and brick stone are classified as strong walling materials. Wood, bamboo amakan, lawanit and coco lumber
are light materials. Of the samples, 41 % have strong walls and 58 have walls with light materials. There is one house
with no walls and another one with tarpaulin walls.

Only four (4) samples reported tiled floors. At the extreme, there are 30 houses with bare earth as flooring. Four out
of ten houses have cement floors, three out of ten have wooden floors, and one in ten have bamboo floors.

Household Appliances and Work Tools

Among the household conveniences, the color TV is the most visible in the homes of the impact community, ie.,
available in 102 out of 186 or 55 % of the samples. This is followed by the casette recorder (30 %) and refrigerator (25
%).

Table 4-20. | Household Appliances

Appliance Cawilan Dayano Siana Del Rosario | Magpayang | Pongtud Total
Color TV 25 5 24 13 20 15 102
Casette Recorder 13 2 13 7 10 8 53

Refrigerator 8 1 1 9 12 6 47

EIS of the Siana Gold Project 4-69

Appliance Cawilan Dayano Siana Del Rosario | Magpayang | Pongtud Total
Stereo/ Component 9 2 8 4 uw 9 43
Transistor Radio 4 4 6 9 7 4 34
Washing Machine u 2 5 2 7 2 29
Bwiv 2 4 1 1 3 i
CD player 9 9
Electric Fan 1 2 5 8
Rice cooker 2 1 3
Oven toaster 2 2
Electric Iron 1 1
Ceiling fan 1 1
Video 5 1 1
Others 2 1 3
Total 2 18 72 46 2B 66 347

As the project area is predominantly agricultural, most households have jungle bolos and grass cutters (karet). A few
have hand tractors and carabaos; two residents own tricycles with sidecars; one household owns a chainsaw. Other
work tools include carpentry and masonry tools such as hammer, hacksaw and shovel.

Cooking Fuel, Water Sources, and Sanitation

Majority (56 %) of the samples use wood and charcoal as cooking fuel. A third use LPG; a tenth cook with Kerosene gas
and 3% use electricity.

The Level 2 system or community faucet is the predominant water source (Figure 4-48). Three fourths (62 %) of the
households obtain water from these communal faucets. Nearly a third (31 %) have piped water (Level 3). Fourteen
houses (7 %) get water from jetmatic pumps and wells (Level 1).

'sPongtud
so u1Siana
46. lDayano
40 Del Rosario
35. 1 Magpayang
Z 50. Cawilan
2
5 25.
g
2 20
T 15
10}
6
0
1 2 3
Level

Figure 4-48. Water source

4-70 EIS of the Siana Gold Project

Figure 4-49 shows the types of toilet of the sample population as of May 2005. Overall, the percentage of homes with
sanitary toilets (flush and water sealed) is 85 %. Those without toilets comprise 8 %. Cawilan has the highest
proportion of households without toilets. One in five houses in this barangay has no toilet.

Pit Type Buhos wio
9

septic tank Public
None 5% 3 4
15 2% 0%
8%
Flush Type
23
12%
Buhos Type
with Septic
Tank
135
73%
lmBuhos Type with Septic Tank
mFlush Type
mNone
mPit Type
= Buhos w/o septic tank
m Public

Figure 4-49. Toilet

Burning is the predominant garbage disposal method practiced by 6 out of 10 households in the project area (Figure 4-
50). Three in ten households compost their solid wastes. The rest throw them in open pits, rivers and creeks. Of the
six barangays, only Magpayang is serviced by the Municipal Waste Truck.

uPongtud
iSiana
lDayano

"Del Rosario
151 tl Magpayang
1 maCawilan

Household

2 = 3 ae
3 g g 3a
fF & § 88
8 Fa EH

Disposal Methods

Figure 4-50. Garbage disposal

Household Income and Poverty

Figure 4-51 is the income profile of the samples. More than half (54 %) earns less than P 5,000 a month. Three in ten
households subsist on less than P 100 per day. The lowest monthly household income is P 600; the median income is P
4,456; the average income is P 6,189, and the highest is P 32,000.

Jan

EIS of the Siana Gold Project an

Households

‘0008

g88

Income Range

Figure 4-51. Monthly household income

The Annual Per Capita Poverty Threshold Level (APCPTL) is the amount required to satisfy a person's food and non-food
basic needs. If a person's income is below this level, he is considered poor. The Annual Per Capita Food Threshold
Level (APCFTL), also called subsistence threshold or food poverty line, refers to the minimum cost of the food items
that provide 100 % of the recommended dietary allowance (RDA) for protein and energy equivalent of 2,000 kcal and
80 % adequacy for the other nutrients per person. The National Statistical Coordination Board (NSCB) computes these
amounts for all the provinces in the Philippines yearly. They are used in determining poverty incidence.

For 2005, the APCPTL and APCFTL for all areas in Surigao del Norte are P 14, 533 and P 10,066, respectively. Using the
sample population's average household size of 5.46, the monthly take-home pay required to attain the APCPTL and
APCFTL are P 6,613 and P 4,580, respectively. At least half of the sampled households are living below the Food
Threshold Level and approximately 70 % exist below the Poverty Level.

The occupational profile detailed in Table 4-21 is reflective of the educational attainment in the Project area. Majority
of the jobs involve manual labor with farming as the predominant occupation and income source, e., two-fifths. The
government and private companies employ 86 people, representing 30 % of the income earners.

Table 4-21. Occupational profile, impact barangays, May 2005

Occupation Cawilan Dayano Siana hernia Magpayang Pongtud TOTAL
ABLE SEAMAN 1 1
ASSISTANT COOK 1 1
AUTO PAINTER 1 1
BODYGUARD 1 1 2
BRGY. COUNCIL (KAGAWAD) 1 1
BRGY. COUNCIL/BHW 1 1
BRGY. OFFICIAL 1 1
BRGY. SECRETARY 1 1 2
BRGY. TREAS/FARMER 1 1
BRGY. TREASURER 1 1

me
4-72

EIS of the Siana Gold Project

Occupation Cawilan Dayano Siana tanto Magpayang | Pongtud | TOTAL

BUSINESS. 1 4 5
BUSINESS-SEWING 1 1
CARPENTER 4 1 2 2 9
CARPENTER/MASON 1 1
CHAINSAW OPERATOR 1 1
CLERK 2 1 1
COCONUT PLANTER 1 1
COLLECTOR 1 1
cook 1 1
CUTTING STONE 1 1
DAY CARE WORKER 1 1
DRESSMAKER 1 1
DRILLING 1 1
DRIVER 1 3 2 3 1 10
DRIVER/WELDER 1 1
ELECTRONIC 1 1
ELECTRONIC-CASHIER 1 1
ELECTRONICS 1 1
EMPLOYEE 5 5
FACTORY WORKER — DRESS 2 2
FARMER 40 1 16 10 12 15 104
FARMER/CARPENTER 1 1
FARMER/FISHERMEN 1 1
FARMER/MASON 1 1
FARMER/PALAY(RICE) BUYER 1 1
FISHERMAN 2 2
FISHERMAN/LABORER 1 1
FOREMAN 1 1
GOLD FLASHER 1 1
GOV'T EMPLOYEE 3 3 4 10
HELPER 1 1
HELPER DRILLING 2 2
HOUSEKEEPER, W/CHILDREN IN

ABROAD 1 1
HOUSEKEEPER/ PENSIONEER(SSS) 1 1
HOUSEKEEPER/FARMER 2 1 1 4

EIS of the Siana Gold Project 473
Occupation Cawilan Dayano Siana eal Magpayang | Pongtud TOTAL
Rosario

HOUSEKEEPER/LAUNDRYWOMAN, 1 1
HOUSEKEEPER/LENDING 1 1
HOUSEKEEPER/MAKER-BIBINGKA, 1 1
HOUSEKEEPER/PALAY BUYER(RICE.

BUYER) 1 1
HOUSEKEEPER/PENSIONER 1 1
HOUSEKEEPER/PENSIONER

W/COCONUT FARM. 1 1
HOUSEKEEPER/PIGGERY 1 1
HOUSEKEEPER/SARI-SARI STORE 2 2
HOUSEKEEPER/SEWING 1 1
HOUSEMAID 2 1 5 8
JANITOR 1 1
LABORER 1 1 3 5
LABORER (BANLAS) 5 5
LAUNDRYMAN 1 1
MANAGER 1 1
MANICURIST 2 2
MASON 2 3 1 6
MASON/CARPENTER 1 1
MASSAGER (TRAINED HILOT) 1 1
MINER 1 1 2
OFW 1 1
OPERATOR MECHANIC 1 1
PALAY(RICE) BUYER. 1 1
PENSIONER 1 1 2
PENSIONER/TRICYCLE 1 1
PREACHER OF GOD & CHRIST 2 2
PRIVATE EMPLOYEE 1 1 2
RESEARCH DIRECTOR 1 1
RICE DRYER (MAGBUYARAYAY HUMAY) 1 1
SALES LADY 1 1
SALES REPRESENTTIVE 1 1
SARI-SARI STORE 1 1
SCRAP(BALBAG) 2 2
SCRAP/FARMER 1 1

‘qhomp

an EIS of the Siana Gold Project

Occupation Cawilan Dayano Siana tanto Magpayang | Pongtud | TOTAL
SECRETARY 1 1
SECURITY GUARD 2 2
SEWING 1 1
SK CHAIRMAN 1 1
STOREKEEPER 1 1
STUDENT/FARMER 1 1
SURVEYOR 1 1
TEACHER 3 5 8
TECHNICIAN 1 1
TRICYCLE DRIVER 2 1 3
TURTLE OPERATOR 1 1
UTILITY WORKER 1 3 4
VENDOR 1 1
WELDER 2 2 1 5
WORKER 1 1
TOTAL 73 24 55 36 63 32 283

Eight out of ten wives are fulltime housekeepers. A tenth work fulltime as teachers, Barangay Officials, employees,
canteen operators, vendors and dressmakers. Some (8 %) engage in part-time small businesses such as livestock
raising, sari-sari stores, vending and sewing to augment the family income.

Of the 186 households surveyed, 102 are engaged in farming. _ Rice is the predominant crop planted by 74 farmers.
The total area exclusively planted to rice is 42 ha. The average area is 0.6 ha. Other crops planted include coconut,
banana, rootcrops, mango, santol, and vegetables.

Nine out of ten households raise livestock for consumption and supplemental income. Poultry and hog are the
preferred animals. A few raise goats, carabaos, and cows.

Household Expenditures

Figure 4-52 is the household expense pie of the sampled households. It contains only the basic items. Nearly three-
fifths of the budget goes to food; education accounts for 17%. These two together already comprise three-fourths of

the total expenditure. The remaining fourth goes to medicine, transportation, clothing, electricity, rent, water and
others (soap, toothpaste, cooking fuel).

EIS of the Siana Gold Project

475

Food
58.25%

Figure 4-52. Monthly household expenditure

Social Problems

Theft, alcoholism, and gambling are the three major problems besetting the community (Figure 4-53). These are all
economic related. People steal because they have no money to spend and there are no livelihood opportunities in the
area. The men drink to forget their problems. Gambling affects both men and women. The most common form is

Tong-its, a card game similar to poker. People would risk their food money in the hope of winning.

70.

Number

ThattaGs
ElLpe eng
brie 3
ab

F

4

Problems

0

N
Ny
Na
N
v

Mona tiness
ca

Figure 4-53. Social problems

Project Approval

The overall project approval rate is 84 % (Table 4-22).

Of the 102 households surveyed in the direct impact barangays, 88 or 86% approve of the project. At 99 % confidence,

the error is at most

me

January 2009
4-76 EIS of the Siana Gold Project

E=0.09

The endorsement rate of the indirect impact barangays is 80 %. At 99 % confidence, the error is at most

E = 2.575 | sex bee
ro
£=0.12
Table 4-22. Project Approval
Project Approval Percentage
Barangay Total
No % Yes %No

Cawilan 44 8 52 85% 15%
Dayano 15 [0 15 100% 0%
Siana 29 6 35 83% 17%
Total Direct Impact Barangays 88 14 102 86% 14%
Del Rosario 25 [0 25 100% 0%
Magpayang 23 9 32 72% 28%
Pongtud 8 5 13 62% 38%
Total Indirect Impact Barangays 56 14 70 80% 20%
TOTAL 144 28 172 84% 16%

The major reasons for approving the project are employment (60 %) and community development (28 %). The
overriding concerns for disapproving it are environmental destruction (57 %) and negative health impacts (11 %).

Table 4-23, Reasons for Approving and Disapproving Project

Reasons for YES/NO. Result %

Reasons for YES

Employment 87 60%
Community development 40 28%
No damage to land and water resources 8 6%
Decision of the majority 2 1%
If approved by the government 1 1%
If promises of GRC will be fulfilled 6 4%
Total 144 100%

Reasons for NO

Environmental destruction 16 57%
Cannot work at the GRC 2 7%
Relocation of people 1 4%
Health hazard 3 11%
No reason 6 21%
Total 28 100%

EIS of the Siana Gold Project 417

Figures 4-54 to 4-66 are Trellis graphs of selected subsets of the household survey dataset. They display the
relationship between two variables — one of which is always Project approval - conditioned on one or more other
variables. The Trellis graphs will be scrutinized to explain the community acceptance or rejection of the Siana Gold
Project.

PROJECT.APPROVAL

1,000.00 17,850.00 5,300.00 1,000.00 17,850.00 5,300.00 1,000.00 17,850.00 5,300.00
Monthly.income

Figure 4-54. Monthly income and Project approval conditioned on the Barangay

From Figure 4-54, Brgys. Dayano and del Rosario respondents, though coming from various income groups, support the
Project. The other Barangays are generally similar with slight differences in the spread of income groups that oppose
the Project. Conditioning the monthly income-Project approval relationship on the Barangay is not very helpful.

CG EG HG NEPGGSC SE SHVG CG EGHG NEPGGSC SE SHVG CG EG HG NEPGGSC SE SH VG

Educational.Attainment

Figure 4-55. Educational attainment and Project approval conditioned on the Barangay

In Figure 4-55, CG is College graduate, EG - Elementary graduate, HG — High school graduate, NE — no education, PGG —
post-graduate degree holder, SC — some college units, SE - some elementary, SH — some high school units, and VG —
Vocational graduate. Brgy. Pongtud respondents have a lower educational attainment compared to those from other

Cc
Bom =
4-78 EIS of the Siana Gold Project

barangays. The respondents from other barangays display similar educational profiles. Just like the preceding graph,
the education-Project approval relationship conditioned on the Barangay does not show any clustering.

PROJECTAPPROVAL

A DHFM H HP P SS WA DHFM H HP P SS WA DHFM H HP P SS W
Occupation

Figure 4-56. Occupation and Project approval conditioned on the Barangay

From Figure 4-56, A is Auto painter, DH — Drilling helper, FM — Farmer and mason, H — Housekeeper, HP - Housekeeper
and pensioner, P — Pensioner, SS — Sari-sari store, and W — Welder. Brgys. Dayano, del Rosario, and Pongtud
respondents have fewer occupations compared to the respondents from the other three (3) barangays. Figures 4-59 to
4-66 will scrutinize more closely any bias for or against the Project based on occupations.

Religion

Figure 4-57. Religion and Project approval conditioned on the Barangay

BA is Born again, INC ~ Iglesia ni Cristo, JW — Jehovah’s Witnesses, LDS — Latter-day Saints, MC — Methodist Church, RC
— Roman Catholic, SDA - Seventh-day Adventist, UCCP — Union of Christian Churches of the Philippines, UPC - United
People’s Church. Again, Brgys. Pongtud, Dayano, and del Rosario respondents come from a few religious affiliations.
Respondents from the other Barangays are more diverse. Based on the Trellis graph, no Project bias stemming from
religion is apparent.

imple
EIS of the Siana Gold Project 479

yoo om 0 om oo fo comes ao °°
nde °

< | EdueatonalAtainment NE | Educational Atainment PGS | Educational Atainment SC]
3

oe

fy] ° e w@ 00 0
zy

Bu °

a

fe}

[_ Educational Atainment CG [Educational Atainment EG [Educational Atainment HG |

TEEPE PTET ETAT TPT
1,000.00 17,850.00 5,300.00 1,000.00 17,850.00 5,300.00 1,000.00 17,850.00 5,300.00
Monthly. income

Figure 4-58. Monthly income and Project approval conditioned on educational attainment.

As shown in Figure 4-58, all respondents with no formal education favor the Project regardless of income. Many
respondents with some elementary grade schooling do not approve of the Project. With additional schooling, i.e.,
elementary graduate, some high school units, high school graduate, some college units, and vocational schooling, the
number of respondents opposing the Project reduces. The opposition increases for the college graduates. This
underscores the importance of an IEC program to target the College graduates especially.

1,000.00 17,850.00 5,300.00 1,000.00 17,850.00 5,300.00 1,000.00 17,850.00 5,300.00
Monthly.Income

Figure 4-59. Monthly income and Project approval conditioned on occupations BS — business
sewing, C - carpenter, D — driver, A — auto painter, B — business, and BG —
bodyguard.

Bm
4-80 EIS of the Siana Gold Project

The respondents’ approval of the Project is strongly correlated to employment and livelihood. However, based on
Figure 4-59, there are still a few carpenters and drivers who do not approve of the Project.

nd co meee

1,000.00 17,850.00 5,300.00 1,000.00 17,850.00 5,300.00 1,000.00 17,850.00 5,300.00
‘Menthly.Income

Figure 4-60. Monthly income and Project approval conditioned on occupations F —
farmer, FC — farmer and carpenter, FH — farmer and housekeeper, DH —
drilling helper, DP — driver and pensioner, and DW — driver and welder.

Of the six (6) occupational groups profiled in the Trellis graphs of Figure 4-60, only a few of the farmer respondents do
not approve of the Project. The monthly incomes of these respondents are not in the low or high end but in the
middle. They appear satisfied with their present farming incomes.

1,000.00 17,850.00 5,300.00 1,000.00 17,850.00 5,300.00 1,000.00 17,850.00 5,300.00
Monthly.Income

Figure 4-61. Monthly income and Project approval conditioned on occupations FSL —
fisherman and laborer, G — Government employee, GF — Government
employee and farmer, FM — farmer and mason, FP — farmer and pensioner,
and FS ~ fisherman.

empl
EIS of the Siana Gold Project 481

As shown in Figure 4-61, only the Government employees group has a few who oppose the Project. Their incomes are
spread across the spectrum.

1,000.00 17,850.00 5,300.00 1,000.00 17,850.00 5,300.00 1,000.00 17,850.00 5,300.00
Monthly.Income

Figure 4-62. Monthly income and Project approval conditioned on occupations HF —
housekeeper and farm owner, HFP — housekeeper and farm owner and
pensioner, HL — housekeeper and laundry, H — housekeeper, HB —
housekeeper and bibingka maker, and HC — housekeeper with children
abroad.

Unique to the housekeepers’ groups shown in Figure 4-62 is the high correlation of Project opposition to high income.
This is understandable since Project approval is strongly linked to need.

<

PROJECT APPROVAL

1,000.00 17,850.00 5,300.00 1,000.00 17,850.00 5,300.00 1,000.00 17,850.00 5,300.00
Monthly.Income

Figure 4-63. Monthly income and Project approval conditioned on occupations L —
laborer, M — mason, MC - mason and carpenter, HP — housekeeper
and pensioner, HPB — housekeeper and palay buyer, and HS —
housekeeper and sewing.

January 2

bmp
4-82 EIS of the Siana Gold Project

The Trellis graphs of Figure 4-63 further highlight the economic inducements of the Project. The housekeeper and
pensioner who does not like the Project is obviously contented with the present condition.

<

PROJECT. APPROVAL

1,000.00 17,850.00 5,300.00 1,000.00 17,850.00 5,300.00 1,000.00 17,850.00 5,300.00
Monthly. income

Figure 4-64. Monthly income and Project approval conditioned on occupations S —
seaman, SEC — Secretary, SG — security guard, P — pensioner, R —
recycling, and RD ~ research director

y4 ° ° °
Cl

5 [Gecupation: S$ | Occupation: Su [Occupation
:

&

y4 2 ° ° °
NJ °

1,000.00 17,850.00 5,300.00 1,000.00 17,850.00 5,300.00 1,000.00 17,850.00 5,300.00
Monthly.Income

Figure 4-65. Monthly income and Project approval conditioned on occupations TEC —
technician, TO — turtle operator, V — vendor, SS ~ sari-sari store, SU —
surveyor, and T~ teacher.

From Figure 4-64, the seaman apparently does not see any need for the Project. The other occupational groups,
including the pensioners, approve of the Project.

All six (6) occupational groups shown in Figure 4-65, including the turtle operator but excluding the teachers, approve

of the Project. Apparently, they value the employment and livelihood opportunities to be created.

EIS of the Siana Gold Project 483

PROJECT APPROVAL,

1,000.00 17,850.00 8,300.00
Monthly.Income

Figure 4-66. Monthly income and Project approval conditioned on
occupation W — welder

Finally, the welders’ group unanimously approve of the Project (Figure 4-66).

Rural Health Units - The Municipalities of Tubod, Mainit and Alegria serve the health needs of the community through
the Barangay Health Stations (BHS) and the Rural Health Units. The BHS are satellites of the RHU. They are manned by
Rural Health Midwives who report to the Municipal Health Officer, the RHU head. All RHUs in the impact municipalities
offer the same services. These are: immunization for infants, family planning, pre-natal and post-natal care, and
Operating Timbang (Weighing).

Table 4-24 lists the health personnel of the Tubod, Alegria and Mainit Rural Health Units. The BHWs provide the
primary health care in the impact barangays. Each BHW has a “catchment” that normally consists of 20 families. He
assists the community by keeping records of immunization of children, monitoring the pre- and post-natal care of
pregnant mothers, assisting in delivery, identifying TB and leprosy suspects and reporting them to the RHU, getting
samples of sputum from TB positive patients and having them analyzed at the laboratory, assisting the community in
health, environment and safety related matters, and conducting Minimum Basic Needs and other surveys for the local
government.

Table 4-24, Municipal health personnel, Tubod, Alegria, and Mainit

Parameter Tubod Mainit Alegria
Households (2004) 2,295 4,751 2,290
Doctor of Medicine (Municipal 1 1 1
Health Officer)

Dentist 1 1
DOH Representative 1 1
Nurse 1 1 1
Midwife 3 8 4
Medical Technologist 1 1 1
Sanitary Inspector 1 3 1
Dental Aide 1

Total 9 7 10

Source: RHUs

All RHUs have the following facilities: examination Room, dental Room, laboratory capable of urinalysis, fecalysis, blood
typing, sputum analysis for Pulmonary Tuberculosis, and Katokatz Analysis for Schistosomiasis.

4-84 EIS of the Siana Gold Project

The RHUs are open from 8 A.M. to 5 P.M., Monday to Friday. The Municipal Health Officers are on call for twenty-four
(24) hours. Consultation is free but the residents complain that medicines are not always available because of
municipal budget constraints. Cases that require confinement are referred to the District Hospital or Caraga Regional
Hospital.

Morbidity - Tables 4-25 to 4-27 detail the ten (10) leading causes of morbidity in the impact barangays. Majority of the
leading causes of illness in the project area are communicable diseases such as Acute Respiratory Infection (ARI), Upper
Respiratory Tract Infection (URTI), pneumonia, tuberculosis, skin diseases and influenza. Other diseases such as
diarrhea, amoebiasis, helmenthiasis and parasitism are hygiene related. Hypertension, a non-communicable disease
that has been affecting more and more people over the years, has overtaken TB as a leading cause of illness in the
area.

Table 4-25. Ten leading causes of morbidity, Tubod, 2000 — 2004

Morbidity Cause 2001 Morbidity Cause | 2002 | Morbidity Cause | 2003 | MorbidityCause | 2004
[Acute Respiratory ass | ARI 293 | Upper Respiratory | 1096 | ARI 560
Infection (ARI) Tract Infection (URTI)

Injuries 159 | Injuries 185 | Influenza 550 | Influenza 261
Influenza 103 | Influenza 180 | Injuries 294 | Injuries 158
Skin Diseases 74 — |Urinary Tract Infection | 131 | Hypertension 167 | uTI 147
(ut)
uTl 49 | Hypertension 117 | Skin Diseases 141 | Pneumonia 93
Pneumonia 42 | Rheumatoid Arthritis | 106 |uTI 138 | Skin Diseases 78
Parasitism 38 | skin Diseases 66 | Peptic Ulcer 68 | Bronchitis 66
[Acute Gastroenteritis 31 | Parasitism 62 | Acute Gastroenteritis) 66 | Hypertension 64
Hypertension 30 | Schistosomiasis 49 | Pneumonia 55 | Parasitism 63
TB all forms 22 | Pulmonary TB 46 | Parasitism 49 | Pulmonary TB 48
Peptic Ulcer 46

Source: RHUs

Table 4-26. Ten Leading Causes of Morbidity, Mainit, 1997 — 2004

2002 — 2006 2007
Causes

No. Rate No. Rate
1. URTI 2339 965.53 2963 1192.54
2. Bronchitis 458 189.06 277 111.48
3. Diarrhea 174 71.82 183 73.65
4. Hypertension 159 65.63 162 65.20
5. Wounds all kinds 126 52.01 159 63.99
6. UTI 126 52.01 121 48.69
7. Pulmonary Tuberculosis (PTB) 571 235.7 89 35.82
8. Schistosomiasis 118 48.71 72 28.97
9. Gastritis 107 44.16 69 27.77
10. Sexually transmitted diseases (STD) 16 7.84 50 20.12

Source: RHUs

bmp!)
EIS of the Siana Gold Project 485

Table 4-27. Ten leading causes of morbidity, Alegria, 1997 - 2004
Morbidity Cause | 1998 |Morbidity Cause] 1999 | Morbidity Cause | 2000 | Morbidity Cause | 2001 | MorbidityCause | 2002 | MorbidityCause | 2003 | Morbidity Cause | 2004

uRTI 342 |URTI 914 JURTI 646 |URTI 377 JARI 337 [ARI 346 JARI 420
Bronchitis 234 [Bronchitis 284 |Pneumonia 137 |Wound 127 | Parasitism 113 |Wound/Injuries 88 |Wound/Injuries 144)
Acute Gastroenteritis | 74  |Diarrhea 155 |Wound 134 |Skin Diseases 119 |Wound/Injuries 107 |Community Acquired | 83 | Diarrhea 43

Pneumonia (CAP)

[Skin Diseases 71 |Skin Diseases 121. Skin Diseases 94 |Pneumonia 109 |Schistomiasis 87 |Helmenthiasis 75 | CAP/Pneumonia 41
Pneumonia 68 |Pneumonia 94 |Schistomiasis 74 |Schistomiasis 104 | Diarrhea 44 |Schistomiasis 59 | Bronchitis 31
Injuries 50 Injuries 88 |Parasitism 61 |Parasitism 94 |skin Diseases 30 |Diarrhea 41 | Schistosomiasis 27]
Asthma 35 |Amoebiasis 66 |Diarrhea 54 |Diarrhea 59 |cAP 30 |Tuberculosis all forms | 34 /Helmenthiasis 26|
|Schistomiasis 34 |Parasitism 59 Pulmonary 48 | TB all forms 30. | TBall forms 28 |Hypertension 25 | Hypertension 26|

Tuberculosis

Intestinal Parasitism 32 Tonsillitis 58 [Bronchitis 47 |Tonsillitis 14 | Pneumonia 26 |Hypersensitivity 24 | Dogbite 25|
Reaction
uTl 29 |Asthma 31 |uTI 33. |UTI 11 |Filariasis 20 |Dog Bite 22 |URTI 24]

969 1870 1328 1044 822 797 807

4-86 EIS of the Siana Gold Project

Mortality - Tables 4-28 to 4-30 show the leading causes of death in the covered municipalities. Pneumonia,
tuberculosis and septicemia remain the top ten killers. The other causes, however, are mostly non-communicable.
They are dominated by lifestyle diseases such as cerebro-vascular accident or stroke, diseases of the heart, cancer and
diabetes mellitus.

Table 4-28. Ten leading causes of mortality, Tubod, 2001 - 2004

Mortality Cause | 2001 Mortality Cause 2002 Mortality Cause 2003 Mortality Cause | 2004
Cancer all forms 8 | Congestive Heart Failure] 9 | Septicemia 10 |CHF 5
(CHF)

Cerebro Vascular 7 | septicemia 6 |cHF 7 | Pneumonia 4
Accident (CeVA)

Acute Renal Failure 6 | Acute Renal Failure 5 | ceva 6 | Cancer all forms 4
Septicemia 5 | Cancer alll forms 4 | Cancer all forms 5 | Septicemia 4
CHE 4 | Accident 4 | Myocardial Infarction 4 | ceva 4
Pneumonia 4 | Pneumonia 4 | Pneumonia 4 — | Tuberculosis 3
Tuberculosis 3 | ceva 3 | Bleeding Peptic Ulcer 3 | Liver Cirrhosis 2
Liver Cirrhosis 2 | Myocardial infarction 2 | Pulmonary TB 3 | Bleeding Peptic Ulcer | 2
Myocardial Infarction | 2 | Bleeding Peptic Ulcer 2 | Accident 2 | Diabetes Mellitus 1
Accident (vehicular) 1 | Diabetes Mellitus 2 | Liver Cirrhosis 2 | Accident 1
Severe dehydration 1 | Stab Wounds 2

Source: RHUs

Table 4-29. Ten leading causes of mortality, Mainit, 2002 — 2007

2002 - 2006 2007
Mortality Cause

No. Rate No. Rate
1. Multiple Organ Failure 16 66 1 4.42
2. Renal failure 16 66 10 4.02
3. Cardio Vascular Accident 3,4 14 9 3.62
(cava)
4, Chronic Obstructive 1 Al 8 3.21
Pulmonary Disease (COPD)
5. Liver Cirrhosis 6 24 7 2.81
6. Myocardial Infarction 6 24 5 2.01
7. Gastro-intestinal (Gl) 4 16 5 2.01
Bleeding
8. Pneumonia 2 08 4 16
9. Tuberculosis 22 9 4 16
10. Cardio Respiratory Arrest | 11.8 487 4 16

Source: RHUs

EIS of the Siana Gold Project 487

Table 4-30. Ten leading causes of mortality, Alegria

1998 1999 2000 2001 2002 2003 2004
Schistomiasis | 8 |CevA 9 |Pulmonary 5 |Multiple 4 |cardio 4| ceva [4 |cap 6
Tuberculosis organ failure} | Vascular
Disease
(cavo)
cav> 7 |Hypertensive] 6 [ceva 3 |Liver 4 |Chronic renal] 3 |CHF 4 |cavo 5
Vascular cirrhosis failure
Disease secondary to

Schistomiasis

Cancer all 6 |Accidents | 5 [Multiple 3 |cavo 3 [Multiple 2 |cap 4|cancer all | 5
forms Gunshot organ forms
Wound faioure
copD 2 Jold Age 4 |Senility (old | 2 |Hepatoma | 3 |copD-PTB | 2 | Pneumonia | 3 |CHF 5
age) secondary to
debilitation
Pulmonary 2 |Pneumonia | 3 [Multiple Organ] 2 [Pulmonary | 2 |caP 2 |chronic 3 |Reversible | 4
Tuberculosis Failure Tuberculosis Renal Failure] hypoglycemic
shock
secondary to
multiple shot
wound
Premature 2 |severe 2 |Schistosomiasis| 2 |Severe 2 |irreversible | 2] Liver | 3 |Lobar 3
Pneumonia to infected Pneumonia Hemorrhage cirrhosis Pneumonia
wound shock secondary to| _|States
secondary to} —_|Schistomiasis
gunshot/stab
wound
Vehicular 2 |Malnutrition | 2 [Chronic Renal | 2 |Asphyxia 2 |Severe 1 | Myocardial | 3 [coro 2
Accident Failure malnutrition infarction
Pneumonia 2 |chronic 2 |copo 2 [Multiple 2 |Pneumonia | 1 {Multiple 2 |Irreversible | 2
Renal Failure Gunshot debilitation organ failure | _ blood loss
wound secondary to
secondary to punctual
hemorrhage wound
Undetermined | 2 |Hemorrhage | 2 |status 2 |Chronic 1 |Hepatic 1 |Hepatic 2 |Liver 2
asthmaticus Renal Failure} |carcinoma Failure cirrhosis
secondary to
schistomiasis
Others 2 |Pulmonary | 2 |Diabetes 1 |caovarian | 1 [Acute 1 [cardio 2 [Multiple 2
Disease Pancreatitis respiratory injuries
arrest, secondary to
irreversible | |vehicular
blood loss, accidents
multiple
gunshot of
face, chest,
arms and
legs

Source: RHUs

axe EIS of the Siana Gold Project

Endemic Diseases - Filariasis or elephantiasis is a parasitic infection transmitted by the flavirostris mosquitoes. They
live in abaca and banana trees as well as pandan (pandanus) plants. This debilitating disease is endemic in Surigao del
Norte. In 2002, it affected 20 people in Alegria.

Filariasis is considered the second leading cause of permanent disability among infectious diseases. There are 120
million people with the disease worldwide. The parasites multiply and live in the body for ten (10) years, actively
reproducing for five (5) years. When they die, fibrous tissue forms around them in the lymphatic channels. The flow of
the lymph is blocked causing gross irreversible chronic enlargement and deformity of the legs and feet, arms, testes,
vulva or breasts.

Filarial infection can be acquired only from vector-borne infective larvae. Prevention of infection can be achieved in
two ways, namely, by decreasing contact between humans and vectors or by decreasing the amount of infection the
vector can acquire, or treating the human host. Efforts at filariasis control in populations through the reduction of the
number of mosquito vectors have proven largely ineffective. Even when good mosquito control can be put into place,
the long time-span of the parasite which is four (4) to (8) eight years means that the infection remains in the
community for a long period of time, generally longer than the period intensive vector control efforts can be sustained.

The World Health Organization (WHO) recommends a yearly mass treatment of the 2-drug treatment regimen, ie.,
albendazole and either ivermectin or diethylcarbamazine (DEC), to all “at risk” populations for five consecutive years.
Immunity to the disease is ensured if this treatment regime is adopted.

Schistosomiasis, also known as bilharzia, is the third cause of morbidity in Mainit. The 5-year average from 1997 to
2002 was 366. In 2003 and 2004, 630 and 163 were afflicted, respectively. In Alegria, this disease has occupied either
the 5'" or 6" place of the ten leading causes of morbidity since 1998. In Tubod, 2002 was the last year this disease
appeared on the top ten causes of illness.

Schistosomiasis is a parasitic disease caused by the trematode flatworms (flukes) of the Japanese snail (Schistosoma
Japonicum). They are transmitted by amphibious Oncomelania snails. These snails are as big as palay grains.

Transmission occurs in freshwater when the intermediate snail host (Oncomelania snails) releases infective forms of
the parasite. Larval forms of the parasites (known as cercariae), released by the snails, penetrate the skin of people in
the water. The disease is contracted through contact with parasites released by the snails in stagnant freshwater. A
person can get infected simply by contact with water (e.g, washing, farming, fishing or swimming). The snails
themselves become infected by another larval stage of the parasite, known as a miracidium, which develops from eggs
passed out in the urine or faeces of infected people.’

Adult male and female schistosomes pair and live together in human blood vessels. The females release eggs, some
which are passed out in the stools but some eggs are trapped in the body tissues. Immune reactions to eggs lodged in
tissues are the cause of the disease. In intestinal schistosomiasis caused by S. japonicum, there is progressive
enlargement of the liver and spleen, intestinal damage due to fibrotic lesions around eggs lodged in these tissues, and
hypertension of the abdominal blood vessels. Bleeding from these vessels leads to internal hemorrhage. Without
treatment, schistosomiasis leads to chronic infection, cirrhosis of the liver, and can be fatal. °

Those infected can be treated with the drug praziquantel, which is available in the RHUs of all impact barangays. This is
effected in a single dose against all schistosoma species. According to the health personnel, reinfection is the problem
since the farmers continue to work in schistosomiasis infested waters. Before, the DOH had mollusciciding programs to
kill the oncomelania snails. However, the molluscicide is harmful to humans so its use was discontinued.

The health authorities recommend yearly mass treatment of praziquantel to reduce the number of infected people.
Treatment of water buffalo and other livestock, sources of infective parasite eggs should also be considered. Health
education is also imperative. People should defecate only in sanitary toilets and not in the rice fields and other
japonicum infested areas.

“Source: World Health Report 2002
* Ibid.

EIS of the Siana Gold Project 489

Malaria is caused by protozoan parasites of the genus Plasmodium. Four species of Plasmodium can produce the
disease in its various forms: Plasmodium falciparum, Plasmodium vivax, Plasmodium ovale, and Plasmodium malaria.
P. falciparumis the most widespread and dangerous of the four. Untreated, it can lead to fatal cerebral malaria.° This
species and the P. vivax are the most common in the Philippines.

The vector for malaria parasites is the female Anopheles mosquito. It can only transmit malaria if it has bitten a person
with the disease. When it sucks the blood of an infected person, plasmodium develops in its gut. It passes on the
parasite when it bites another person. Blood carries these parasites to the victim's liver where they invade the cells
and multiply. After 9 to 16 days, the parasites return to the blood, penetrate the red cells and multiply again,
progressively breaking down the red cells.” This process induces fever and anemia in the victim.

The malaria symptoms are chills and high fever, excessive sweating after high fever, and headache. To prevent the
spread of malaria, DOH recommends the use of a mosquito net every night, use of protective clothing such as long
sleeves and long pants if staying outdoors at night, screens on doors and windows, clearing of areas where the
Anopheles mosquitos are found, trimming of overhanging plants, leaves, and grass along the stream banks, and use of
larvae-eating fish to feed on the mosquito larvae (eg, tilapia).

Sulfadoxine and other malarial drugs are available. Treatment depends on the case. The public hospitals in endemic
areas have doctors trained at treating malaria and other tropical diseases. Medicines are also available as these are
provided by the World Health Organization.

Impacts

1. Relocation of 7 to 13 households in Brgy. Cawilan and 42 to 56 households in Brgy. Siana (Figure 5-1) - The
figures will be finalized upon ground verification. Efforts will be made to minimize the displacement.

The affected Siana residents will have to be transferred because of their proximity to TSF3 and the secondary
waste rock dump. Those that will be displaced in Cawilan live close to the main waste rock dump. The
families to be relocated are technically squatters because they do not have title to the houses and land that
they occupy. Those from Cawilan live in the former SURICON Duplex-type Staff Houses.

There are two proposed resettlement sites — one in Brgy. Cawilan and another in Brgy. Siana. The final choice
of the site would depend on consultations and negotiations with those affected as well as the host
community, or the area where the relocation site is located.

A Resettlement Action Plan (RAP) shall be prepared in accordance with International Best Practice in
particular, IFC Performance Standard No. 5. The resettlement shall also be coordinated with the Local
Government to comply with Executive No. 708. The essential components of the RAP, as recommended by
IFC in its Handbook for Preparing a Resettlement Action Plan, are the following:

© Identification of project impacts and affected populations
© Legal framework for land acquisition and compensation

* Compensation framework

. Description of resettlement assistance and restoration of livelihood activities
© Detailed budget

© Implementation schedule

© World Health Organization, Division of Tropical Diseases
7
Ibid.

one

4-90 EIS of the Siana Gold Project

* Description of organizational responsibilities

* Framework for public consultation, participation and development planning
* Description of provisions for redress of grievances and

Framework for monitoring, evaluation and reporting

2. Displacement of seasonal gold small-scale miners - Some 20 small-scale miner family groups operate
seasonally and freely within the mine site. GRC has allowed them to carry out their mining activities in the
meantime that the company is not yet operating. The miners have a standing arrangement with the company
to voluntarily vacate the area when advised to do so.

The positive impacts of the displacement of the miners include the cessation of sedimentation and
contamination of soil and water with cyanide and other chemicals used by the miners as well as health and
safety issues related to small-scale mining such as exposure to cyanide and physical danger to the miners.
The displacement will also result in the reduction of water usage.

The RAP will also cover the small-scale miners as they are also economically-displaced. Mitigating measures
will include the hiring by GRC of those who may be qualified for applicable positions. The company will also
recommend the hiring of those that cannot be accommodated to its contractors. Livelihood opportunities
will be provided to those who could not be taken in either by GRC or its contractors.

3. Flooding along Dayano Creek and the adjacent rice fields - Farmlands and other properties might be
inundated during the dewatering of the pit. However, if done properly, ie, at a rate of 780 L-s” within the
less rainy months of April to August and with the irrigation dam doors wide open, the farmers will benefit
from the steady release of clean water from the pit.

4. Chemicals, especially CN — The residents are afraid that the fish kills and animal deaths suffered during the
SURICON days may recur once GRC commences development works. GRC commits to put up physical systems
that will fully contain any chemical spills such as an events pond in the reagents storage and mixing area, train
personnel on chemicals and their management, implement management systems and procedures for
chemicals handling, and operate a CN detoxification plant that will bring down the CN in the tailings to safe
levels before discharge to the TSF.

5. Sedimentation and turbidity - Another recollection of the residents is the “labod” or sediments from the
SURICON mine. GRC’s commitment is minimized ground clearing and disturbances, scheduling of construction
during the dryer months, surface runoff diversion from the disturbed areas, recovery and use of topsoil, spoils
management, grading and sloping of work areas and channels, and use of sediment traps, settling ponds, and
geotextile tubes.

6. Employment and livelihood opportunities - GRC will implement its agreement with the Brgy. Captains on
unskilled employment. To add to the employment opportunities, the company will inventory local skills and
enterprises vis-a-vis the company requirements. Training programs will be implemented to address the skills
gaps. GRC will also assist local residents and suppliers provide the goods and services needed by the Project.

7. Management of vector-borne diseases — GRC will observe stringent health standards in the hiring of
employees and contractors. Regular medical examinations of employees and contractors will be undertaken
to prevent any outbreak of diseases in the community. The company will coordinate with the DOH for the
implementation of programs for vector-borne diseases.

8. Vehicular accidents and other physical impacts such as landsliding, flyrocks, etc. - GRC will enforce a
combination of no-access to the public in certain areas and designated pedestrian walkways and vehicular
access at certain times of the day. Company vehicles will be required to observe speed limits and forced stops
at certain points of the road. To prevent physical impacts, households at risk will be relocated.

bmp 4

EIS of the Siana Gold Project 4a1

9. Dust, noise, AMD, and heavy metals - GRC will implement the environmental management measures
designed for the stressors.

10. Increased STD, drug use, alcoholism, spread of other communicable diseases , and human trafficking - GRC
will admi

ister awareness and preventive education programs for the workers, communities, and
spontaneous settlers.

Culture
Methodology
The Cultural Study entailed the following:
© Review of literature on Mamanwa culture (Table 2-4)

* Key informant interviews involving a Mamanwa datu and an official of the NCIP Service Office in Bad-as,
Placer, Surigao del Norte

© Focus group discussion with Mamanwa stakeholders on Mamanwa culture and cultural impacts of the Siana
Project

* Observation of Mamanwa daily life in the direct impact area.
The interviews, discussion, and observation of Mamanwa life were completed from 6 to 8 January 2005.
Baseline Conditions

© Ethnic Identity— The Mamanwa is a Negrito group mainly found in the provinces of Surigao del Norte, Surigao del
Sur, and Agusan del Norte in Northern Mindanao and, to a lesser degree, in the provinces of Leyte and Southern
Leyte in Eastern Visayas. They are mostly concentrated in the areas around Lake Mainit in the border provinces of
Surigao del Norte and Agusan del Norte. This lake region is most probably their traditional homeland. The term
Mamanwa is an endonym,

je, it is the name that is used by the culture bearers themselves. The term
“mamanwa’ means “people of the forest”, banwa being the term for “forest”. Outsiders, especially Visayans and
Manobos, refer to them as Conquista or Cong King, allegedly because the Mamanwas were the first ones to
occupy the said region. The Mamanwas of Surigao, however, consider the names as derogatory. According to
Datu Dominador Labao, a Mamanwa chieftain of Alegria, Surigao del Norte, the term “Cong King’ is suitable for
animals and not for human beings.

The Mamanwas have a distinct ethnic identity due to their phenotypic difference from the rest of the peoples of
Mindanao and their unique culture. Racially, ie., based on genetic frequencies, they belong to the Negritoid
stock: the average height is four feet eight inches, they are prognathous, with broad flat noses, and their skin
color ranges from reddish to dark brown in color (Winick, 1970).

Traditionally, the Mamanwas were nomadic hunters-gatherers. In the last century, they became semi-sedentary
horticulturists. They speak a language distinct from nearby ethnolinguistic groups, such as the Manobos and
Surigaonons, and the other Negrito groups in the country.

* Population — There has been no official census of the Mamanwas. Based on the 1990 census of the Summer
Institute of Linguistics, 5,152 are speakers of Minamanwa. Literacy rate in the mother tonque and second
language is reportedly very low at 7 %.

In Surigao del Norte, the Mamanwas are found in the municipalities of Alegria, Bacuag, Claver, Gigaquit, Mainit,
San Francisco, and Tubod. Within the direct impact area of the Siana Project, some ten (10) Mamanwa

Bone

4-92 EIS of the Siana Gold Project

households reside in Purok Bulawanon, Brgy. Cawilan in 2005. As of April 2008, the number of Mamanwa
households in the purok has reportedly doubled.

© — Origin Myth and Belief System — The Mamanwas attribute the creation of the earth to Magbabaza, their Supreme
Being. In the beginning, according to the Mamanwas, there was only one kind of human being. Then lightning
struck the earth and set it on fire, and those who were singed became black — the Mamanwa.

The Mamanwas believe in a dual existence in life: the physical body and an invisible soul. In the worldview of the
Mamanwa, trees, plants, and animals have ka/ag (souls) that are made of the same stuff as the soul of a human
being. However, in contrast to a human soul, animals such as dogs, pigs, and monkeys only have small souls that
cannot be exchanged with those of humans.

The Mamanwa view holds that every living person has seven souls. In appearance, the seven souls are like
/ambong (shadows). Following the burial of the dead, Mamanwas show great anxiety and preoccupation with the
soul of the dead because they believe that an offended soul has the power to cause illness and death. The
expression “kalagen ko is a warning to a careless person that he might get sick and die as a result of offending the
soul of a kinsman who has died.

The spirit world is comprised of Magbabaza — the Supreme Being — and several aiwata (spirits). The latter may be
helpful or harmful spirit beings.

There have been several attempts by missionaries to convert Mamanwas into Christianity. In Brgy. Motorpool,
Tubod, a Baptist mission established a non-formal school that teaches literacy and numeracy to the residents for
one hour every Friday and Monday mornings. The mission holds Sunday masses. The Mamanwas of Motorpool
attend these mission-initiated activities but admitted that they continue to believe in Magbabaza.

* Early Settlements and Migrations - The Mamanwas are the indigenous people of Northeastern Mindanao. Their
primacy in occupying this area is recognized by other ethnolinguistic groups in the vicinity, the Manobos,
Surigaonons, and Visayans, included. This is the reason why these groups refer to the Mamanwas as “Conquista”
or “Cong King”, /., the Mamanwas were the first to conquer the territory.

Many place names in Surigao are of Minamanwa origin while other place names have counterparts in the
Minamanwa language. Lake Mainit, for example, is referred to by the Mamanwas as danaw (lake).

Tubod, in particular, was originally Mamanwan territory. In the 1900s, however, migrants from Bohol, Leyte, and
Camiguin settled in the area. When Surigao Consolidated Mining Corporation established its operations in
Cawilan in 1935, the Mamanwas were reportedly driven away from the mine site. They transferred to the
hinterlands because they feared that the migrants would offer them as padugo (human sacrifice) in exchange for
success in locating the gold veins. It was only when the mine closed in 1954 did they go back to Cawilan although
this time, the lands were already owned by Visayan migrants.

Because the Mamanwas traditionally practiced shifting agriculture supplemented by hunting and foraging, their
settlement pattern was semi-nomadic in nature. It is customary for Mamanwas to live in a certain locality for a
given period of time and later transfer to another place. In Brgy. Motorpool, for example, the Mamanwas
regularly shifted their residence from Mabuhay, Sison and back to Motorpool. The present Mamanwa enclave
near the elementary school in Brgy. Cawilan was originally located in the mountainous area. They transferred to
their new site because the Barangay Chairman wanted to integrate them with the barangay.

Because the area has been theirs since time immemorial, there is an ongoing effort by the Mamanwas, through
the assistance of the NCIP to claim approximately 42,000 ha within Alegria, Tubod, Bacuag, Claver, and Gigaquit as
their ancestral domain. There is another ancestral domain claim for portions of Mainit and San Francisco.

EIS of the Siana Gold Project 493

* — Economic Activities — Until a decade ago, the Mamanwas primarily subsisted on shifting cultivation supplemented
by hunting, fishing, and foraging activities. At present, however, the Mamanwas in the direct impact area mostly
rely on wage labor.

The shift from horticulture to wage labor was the result of the Philippine military's efforts to discourage them
from staying in the forested upland areas lest they be suspected as supporters of the New People’s Army. Thus,
the Mamanwa families resettled in the lowland areas and abandoned their farmhouses in the hinterlands. In the
lowlands, however, there was very little land to till since the Visayans or Surigaonons owned most of the fertile
lands. Thus, their only option was to engage in wage labor.

In Brgy. Motorpool, most of the able-bodied Mamanwa males work as wood haulers for small-scale loggers. They
pick up the sawn logs from the nearby mountain range and carry them down to the highway where the lumber is
loaded in waiting trucks. They are paid based on the number of wooden planks transported.

Some Mamanwa men and women work in coconut farms. Others are seasonal workers in copra farms in Brey.
Mabuhay, Sison. The seasonality of work contributed to the shifting residences of the Mamanwa families.

Since 2002, several Mamanwa males from Alegria, Mainit, and Tubod have been employed by GRC. They work as
security guards and utility men. GRC adopted a work rotation scheme to accommodate more Mamanwas.

In Cawilan, the Mamanwa residents still plant bananas, sweet potatoes, and other root crops on backyard plots.
Other income sources include wood gathering and gold panning at the tailings ponds and waste rock dumps of
SURICON. Housewives make baskets from rattan and other vines when there are orders for these products.

Photo 4-24. An extended Mamanwa family, near the Photo 4-25. Close-up of a “Lit-ag”, where the bait is tied to
a rattan strip and held taut by a bent tree
branch.

Mariano Darap Elementary School with Joel
Pacatang (in hard hat), the local guide.
r =

Photo 4-26. A kulasisi bird caught by the use of “Tugop”, Photo 4-27. Gold panning, an alternative livelihood among
an adhesive exudates from the Antipolo tree. Mamanwa women.

EIS of the Siana Gold Project

Mamanwas still engage in hunting and trapping activities. Among the animals hunted are buog (wild boar), usa
(deer), manok (wild chicken), wild pigeon, small birds, kamahan (monkey), sawa (python), and monitor lizard.
Hunting is done with the aid of dogs or traps. Hunting is becoming a rare activity for two reasons: the decline in
animal catch and the suspicion of military personnel.

Whenever possible, the Mamanwas go back to their uma (swidden farm) in the forest to cultivate buzag (sweet
potato), kalibri (cassava), mais (maize), humay (upland rice), saging (banana), taro, and purple yam. Since sweet
potato has been the traditional staple, at least six varieties are cultivated, namely the painto, gracia, turok-banay,
hinabang, kayapas, haradyas, and himelbas. While in the forests, the Mamanwas also gather forest products, such
as baay (poisonous tuber), bahi(sago palm), honey, rattan, and bagon (vine). Mamanwa foragers lament the fast
diminishing forest resources.

Material Culture - Mamanwa culture in Surigao del Norte has been highly acculturated due to the heavy
borrowing of culture traits from the Visayans and Surigaonons. This process is true as well for material culture.
Thus, several indigenous artifacts can no longer be found or are now rare.

An example of a disappearing Mamanwa artifact is the agong (brass gong). This musical instrument plays an
important role in the performance of shamanistic rituals. Many of the old agongs have already cracked and are no
longer usable. To complicate the problem, there is no surviving Mamanwa blacksmith who can make agongs.
The agongs can be purchased from the Manobos for P 20,000 each which the Mamanwas cannot afford.
Consequently, many rituals can no longer be performed.

Another artifact that has totally disappeared is the sab/o, the Japanese long sword that a bagani (traditional
warrior) usually possessed. This loss may be attributed to the decline in the practice of mgazaw (intertribal
warfare) and the replacement of indigenous weapons with high-powered rifles.

Traditional handicrafts that are still woven by Mamanwa women are the a/at (rattan pack basket), bangkil (loosely
woven rattan basket), balugbog (large rattan basket carried by shoulder or head straps), /igo (rice winnowing
basket), and banig (sleeping mats made from pandan leaves).

Mamanwa agricultural tools include the /odz0 (bolo) and dazopak (garden trowel).

At present, Mamanwa clothes are no different from those of rural Filipinos. They buy these clothes from the
market. In the distant past, however, the men wore g-strings and the women skirts, both of which were made
from bark cloth (Almeda, 1993). Spanish missionaries described the Mamanwas as wearing certain bracelets
made of rattan of various colors and with garlands on their heads with bird feathers as plume. This type of
ornamentation no longer exists.

A typical Mamanwa /agkaw (house) in Cawilan is made of wood and raised on the ground by stilts. Some of the
houses have walls. Most houses have pawod (sewn leaves of nipa palm) roofs; a few still maintain the more
traditional tike/(rattan leaves). Vines are used to tie the different parts of the house together.

Culture Change - As mentioned earlier, acculturation is rapidly taking place in Mamanwa society. In the process of
borrowing from the culture of neighboring ethnic groups, the Mamanwas lost much of their indigenous culture.

Even the original non-Austronesian language of the Mamanwas has been lost. The Minamanwa language has
been borrowed from the neighboring Austronesian-speaking peoples, such as the Surigaonon, Butuanon, and
Kamayo. The loss of original language is true for all Negrito groups in Southeast Asia. It is only the Andamanese
of the Bay of Bengal that has maintained a non-Austronesian language.

All Mamanwas are bilingual, ie. speaking both Minamanwa and Surigaonon or Sugbuanon. Because of
bilingualism, a lot of loanwords from Surigaonon and Sugbuanon have seeped into the Minamanwa vocabulary.
For example, some Mamanwas already use the Sugbuanon term “bana” to refer to a husband rather than the

)

bmp 4

EIS of the Siana Gold Project

original Minamanwa term “akyeg”.
Minamanwa language may eventually become extinct as was the case of three other Negrito languages, namely
Katabaga, Dicamay Agta, and Tayabas Ayta.

With the rapid borrowing of foreign words, there is a danger that the

Prolonged contact between Mamanwas and the Manobos of Agusan del Norte also contributed to the
acculturation process. Inter-ethnic marriages between the Mamanwas and Manobos became more common,

except in Kitcharao and Jabonga where the residents remain to be “purely” Mamanwa.

The Mamanwas borrowed a lot from the Manobo culture. The original Mamanwa homes were lean-tos. The
house on stilts was borrowed from the Manobos. The Mamanwas mainly acquired their agongs through exchange
with the Manobo. It may even be deduced that the concept of Supreme Being — Magbabaza — has been borrowed
from the Manobo’s Magbabaya.

The installation of datus (chiefs) and the establishment of “tribal councils” among the Mamanwa was introduced
by the government's Office of Southern Cultural Communities (OSCC), now known as the NCIP. This was
patterned after the Manobo's chieftainship and Council of Elders. Traditionally, however, the Mamanwa socio-
political organization was based on acephalous bands.

The recruitment by the Communist Party of the Philippines-New People’s Army (CPP-NPA) of Mamanwa fighters in
the 1980s transformed the Mamanwa concept of ngazawinto a different context. In the past, ngazaw referred to
inter-ethnic tribal warfare, such as that between Mamanwas and Manobos or Mamanwas and Visayans. The
Mamanwa ngazaw party was composed of baganis, male warriors who were heralded because of their fighting
experience and skills. With the recruitment of Mamanwa young men into the NPA, a new set of baganis arose.
This time, their weapons were not bolos or sab/os but armalite rifles. Their enemies were not those belonging to
another tribe but members of the Philippine military, policemen, CAFGUs, and government spies. With the great
split of the CPP-NPA in 1994, many Mamanwa NPAs separated from the communist guerillas and organized their
own rebel army, called Bagani or Red Warriors. This group engaged in Robin Hood-type of activities, such as hold-
ups and highway robberies, so as to distribute the spoils to the poor Mamanwas.

Of course, changes in the various components of a cultural system do not happen at the same pace. Based on
ethnographic evidences, the material culture changes at a more rapid pace while ideational systems change at a
slower pace.

Table 4-31 highlights the changes in Mamanwa culture since the 17" Century.

Table 4-31. Changes in Mamanwa Culture, by cultural domain, 17" Century to present

DOMAIN OF CULTURE
PERIOD
Economic Social Political Ideational
17° Century Mamanwa_ subsistence | Nomadic way of life. Mamanwa bands are | Mamanwas practice
is based on hunting and acephalous. animism.
gathering. Mamanwa society is
stratified into different
social ranks.
Mamanwas _ practice
polygyny.
18" Century Introduction of | Culture contact Mamanwas lose their
horticulture. between — Mamanwas original non-
and Surigaonons. Austronesian language
due to _ linguistic
assimilation with
i L

em

4-96

EIS of the Siana Gold Project

DOMAIN OF CULTURE
PERIOD
Economic Social Political Ideational
Surigaonon speakers.
19" Century Mamanwa rely mainly | Establishment of Disappearance of
on shifting cultivation | Mamanwa_ settlements traditional Mamanwa
supplemented by | because of the shift to a body ornaments with
hunting, fishing, and | semi-sedentary lifestyle. the introduction of
foraging. clothing materials from
neighboring groups.
1900s Minoritization of the
Mamanwa due to the
influx of migrants from
Bohol, Leyte, and
Camiguin.
1910s Shift from polygyny to Borrowing of the
monogamy due to concept of Supreme
lowland Christian God from the Manobos.
influences.
1920s Rapid decline in
Mamanwa__ population
probably due to non-
endemic diseases
brought by — migrant
groups.
1930s Establishment of | Mamanwas driven out
Surigao Consolidated | of Cawilan due to
Mining Corporation in | mining operations.
Cawilan.
1940s Intermarriage between Introduction of the
Mamanwas and sablo (Japanese long
Manobos. sword) as symbolic
representation of
warrior rank.
1950s Closure of SURICON | Mamanwas returned to
mine. Cawilan.
1960s Visayan migrants | Increased incidence of Visayanization of
acquire most of the | intermarriage between Mamanwa culture due
lands in the area. Mamanwas and Visayan to increased contact
migrants. with Visayans who have
remained in the area
despite the closure of
the mines.
1970s Decline in hunting and | Transformation to | Integration of

foraging activities with
the depletion of forest
resources.

sedentary way of life.

Mamanwas within the
barangay government.

EIS of the Siana Gold Project

DOMAIN OF CULTURE
PERIOD
Economic Social Political Ideational
1980s Mamanwas have been | Recruitment of | Syncretization of
forcefully evicted from | Mamanwas into the | Mamanwa religion
Taganito to pave way | communist movement. | because of religious
for the construction of conversion attempts by
the mine. Transformation of | several Christian
Mamanwa — headmen | Missions.
Transformation of the | into “Tribal Chieftains”
bagani (warrior rank) | with the introduction of
into communist | “Tribal Councils” by the
guerillas. oscc.
1990s Transformation of | Transformation of | Philippine military | The rise of ethnic
economy from | Mamanwa society from | discourages Mamanwas | revivalism among some

horticulture to wage
labor because of
discouragement by
Philippine military. Type
of jobs: wood haulers
for small-scale loggers,
coconut farmers.

rank to class society.

Increase in Mamanwa
population due to more
sedentary way of life.

from staying in upland
areas to deny NPAs of
their mass support.

With the split in the
NPA, some Mamanwas
resort to Robin Hood-
type of activities.

Mamanwas due to their
negative experience
with outside groups and
as an impact of IPRA.

2000 to present | Integration of the
Mamanwa into wage
labor economy.

Several Mamanwa
males have been hired
as security guards and
utility men by
Greenstone Resources.

Mamanwas apply for
42,000-hectare CADT in
Alegria, Tubod, Bacuag,
Claver, and Gigaquit and
another CADT for Mainit
and San Francisco.

MOA between GRC and the Mamanwas ~ Section 57 oF RA No. 8371 titled the “indigenous Peoples Rights Act of
1997” (IPRA) grants to indigenous people (IPs) “priority rights in the harvesting, extraction, development, or
exploitation of any natural resources within the ancestral domains”. It further provides that a non-IP may be
allowed to develop and utilize the natural resources on the condition that there is a formal and written agreement
with the IPs or that the community, according to its own decision-making process, has agreed to allow such
operation.

Figure 4-67 plots MPSA No. 184-2002-xill and the Ancestral Domain Claim of the Mamanwa Tribe pursuant to
IPRA. The overlap of the two occurs at the eastern portion of the southern block of the MPSA and outside of the
240-ha site of the Siana Gold Project. For the overlap area and following Section 57 of the IPRA, JCG and
Greenstone Resources NL executed a Memorandum of Agreement with the Mamanwa Tribe on 23 November
2002. The MOA allows the former to explore within the overlap area upon satisfaction of various conditions for
the IPs like the conduct of a festivity or “Kahimunan”, employment, construction of houses, scholarship grants,
assistance to the construction of school building, financial assistance to women and youth, and just and fair share
from the proceeds of operations. The MOA does not cover the site of the Siana Project.

om

LAKE MAINIT

125°33.

MPSA No. 184-2002-XIll and the Mamanwa's Ancestral Domain Claim

‘ira tzsr00 125%

G] he wate ae ater resto 26-20

ap Proton
Longitude - Latitude

Surigao, Mindanao
a
ra

LEGEND:

Barangay boundary

Municipal boundary
Provincial boundary

Contour lines.

Road network

River course

JV surface rights

rm MPSA No, 184-2002-Xill

(CADC) Identified area by
Mamanva Indigenous
Cultural Community

Sources
Local Govt of Alegria, Mainit
and Tubod
NAMRIA

EIS of the
Siana Gold Project 4-67
Four Ne

4-98 EIS of the Siana Gold Project

Impacts
The Project will impact the Mamanwas in various ways:

1. Employment and livelihood — During exploration, GRC has employed Mamanwas in various capacities such as
nursery maintenance, slope and soil stabilization, establishment of buffer zone, enrichment planting, and
road works. During construction and operation, more jobs will become available to the Mamanwas of the
impact barangays. The jobs include equipment operators, security guards, carpenters, mechanics, aides, and
utility men. At mine closure, labor for the dismantling of equipment, clean-up works, and mine rehabilitation
will be available.

To ensure that the Mamanwas are capable of handling the job responsibilities, GRC needs to implement
employee training programs well ahead of the Project requirement. GRC will also implement an SDMP to
cater to the non-employable Mamanwas. The livelihood projects suitable to the Mamanwas are cash crop
production, handicrafts, agroforestry, aquaculture, and animal dispersal.

2. Inter-ethnic relations — The Project is likely to hire personnel who are not familiar with the Mamanwa
culture. To prevent conflicts and promote harmonious relationships among employees of different ethnicity,
a cultural sensitivity program will be administered to both Mamanwa and non-Mamanwa employees and
contractors.

3. Housing, settlement pattern, and social services — Work regularity will contribute to a more sedentary
lifestyle for the Mamanwas. Hence, there is a need for improved social services in the Mamanwa community.
These include access to education, electricity, tap water, and sanitary toilets. GRC should consider the
provision of said services in the SDMP.

4. Lifestyle and standard of living - More disposable income for the Mamanwas will most likely accelerate the
acculturation. Social preparation and culturally sensitive values formation programs should be implemented.
A cultural awareness program implemented by anthropologists and social workers will help the Mamanwas
preserve their culture and face the changes to their lives that the Project will bring.

EIS of the Siana Gold Project ai

5 ENVIRONMENTAL RISK ASSESSMENT

METHODOLOGY AND EXCLUSIONS

This Environmental Risk Assessment (ERA) follows Annex 2-7E of the Revised Procedural Manual for DAO No. 2003-30.
It involves the following steps:

1. _ Risk screening to identify those hazardous materials which qualify for the risk study

2. Hazards analysis which characterizes the hazards in terms of adverse consequences and environmental
pathway, /.e., events and circumstances leading to a human fatality

3. Quantitative risk assessment which assigns probabilities to the release, exposure, and fatality scenarios and
then computes the individual risk at certain locations following Covello and Merkhofer (1993)

4. Risk management which reiterates the necessary risk reduction or mitigation measures.

The ERA does not cover all mine closure risks which will be addressed by a separate study, ie. Final Mine
Rehabilitation and Decommissioning Plan, and underground mine development and operation for which further
detailed studies are required on hydrogeology, geotechnical engineering, and mining engineering.

RISK SCREENING

The Siana Gold Project will produce metals, /.e., Au, Ag, Cu, Pb, and Zn, through a wet process. Under Annex 2-7E of
the Revised Procedural Manual for DAO No. 2003-30, the Project is required to undergo a risk screening exercise.

The Project will use the following substances to generate the metals:
* Ammonium nitrate fuel oil explosive (ANFO)
© Diesel
* Lime
© Hydrochloric acid (HCl)

* Sodium hydroxide (Caustic soda, NaOH)
© Sodium cyanide (NaCN)

© Copper sulfate (CuSO,)

© Sodium metabisulfite (SMBS)

© Activated carbon

* Zinc sulfate (2nSO,)

© Aerophine 3418A promoter

* Sodium isobutyl xanthate (SIX)

© Methyl isobutyl carbinol (MIBC)

jbmp

52 EIS of the Siana Gold Project

In the process, it will also produce the following wastes:

© Waste rocks which are placed in the waste rock dump — The waste rocks contain Cu, Zn, Hg, Pb, and As (Table
8-1). The likelihood that the materials will generate AMD is low. At full capacity, the main waste rock dump
will hold 9.6 million lcm and the secondary waste rock dump 0.3 million lcm.

© Tailings in the TSF — The tailings solids contain the same metals found in the waste rocks but may be elevated
by 1 to 2 orders of magnitude (Table 8-1). The materials are NAF. At full capacity, TSF3 and TSF4 will contain
3.08 million t of tailings.

Another risk source is the open pit which suffered major pit wall failures in 1990 that led to the SURICON mine’s
premature closure and which has been flooded ever since.

From Tables 3-4 and 3-5, CuSO,, NaCN, NaOH, HCI, SMBS, Aerophine 3418A, MIBC, and ZnSO, have significant hazard
ratings. The same applies to ANFO and diesel for the mining operations. Table 5-1 further describes and evaluates
each material in terms of Annex 2-7E’s threshold inventory.

Table 5-1. Risk screening of chemicals

Materials peauiement © ceacty onete Level 1 (t) Level 2(t) Category
CuSO, 108 25 50 200 Toxic substance (low)
NacN 700 175 5 20 Toxic substance (high)
NaOH 80 24 100 500 Unclassified (Type A)
Hcl 100 25 5 20 Toxic substance (high)
SMBs 680 170 50 200 Unclassified (Type B)
Aerophine 34184 1 1
MIBC 14 4 5,000 50,000 Flammable substance
ZnSO4 151 38
ANFO. 3,800 950 10 50 Explosive
Diesel 397,997 to 200 5,000 50,000 Flammable substance
4,509,985
Sources: GRC for the material requirements and site storage; Annex 2-7E of the Revised Procedural Manual for DAO 2003-30 for the others.

Based on Table 5-1 and Annex 2-7E, a quantitative risk assessment (QRA) is needed for NaCN, HCI, SMBS, and ANFO.
With respect to the wastes and the open pit, they do not fall under any of the hazardous materials categories of Annex

2-7E. However, by physical impact (from landsliding), they can result in human fatality. Hence, they too will be
subjected to a QRA.

HAZARDS ANALYSIS

Sodium Cyanide
© Technical Data — NaCN (CAS No. 143-33-9, UN No. 1689) is a white deliquescent granular solid with almond odor.

It is very stable when dry. Mositure will cause slow decomposition, releasing poisonous hydrogen cyanide (HCN)
gas. It emits toxic fumes of CN and oxides of nitrogen when heated to decomposition.

bmp!)

EIS of the Siana Gold Project 3

The incompatibles are acids, nitrates, nitrites, chlorates, fluorine, magnesium, and strong oxidizers. It reacts with
acids to liberate toxic and flammable HCN gas. Water or weak alkaline solutions can produce dangerous amounts
of HCN in confined areas.

© Toxicological Data — The material is very toxic to aquatic and terrestrial life, £e., LDso (rat, oral) 6,440 pg ke”.

© Health Hazards - When inhaled, NaCN is corrosive to the respiratory tract. It inhibits cellular respiration and may
cause blood, central nervous system, and thyroid changes. It may cause headache, weakness, dizziness, labored
breathing, nausea, and vomiting. This may be followed by weak and irregular heartbeat, unconsciousness,
convulsions, coma, and death.

NaCN is highly toxic when ingested. It is corrosive to the gastro-intestinal tract with burning in the mouth and
esophagus, and abdominal pain. Larger doses may produce sudden loss of consciousness and death from
respiratory arrest. Smaller but still lethal doses may prolong the illness for one or more hours.

On contact, it is corrosive to the skin, causing severe pain and skin burns. NaCN may be absorbed through the skin
with symptoms similar to those noted for inhalation. It is also corrosive to the eyes. Symptoms include redness,
pain, blurred vision, and eye damage.

© Project Use — Leaching during Au processing. The waste of the leaching process is CN-laden tailings slurry. Prior to
disposal to the TSF, the slurry will go through a two-reactor single stage SO,-Air process. At the reactor, the slurry
will react with SMBS and CuSO, solutions. Air is sparged into the reactor and the slurry pH maintained at 10 with
the addition of lime slurry. The two (2) reactors will provide a total of 90 minutes residence time. WAD CN level in
the tailings slurry at 150 mg L” will be reduced to less than 1 mg L? WAD CN before deposition to the TSF.

© Storage and Process Area — NaCN is supplied in 1-t bulk bags fitted with an integral pallet base. The Project's
monthly consumption is 83 t. The material is stored in a separate building west of the process plant. The handling
and storage equipment includes a carbon steel bag breaker, mixing tank with agitator, and 30 m’ capacity storage
tank (Figure 3-12).

© Release Scenarios — These include:
1. During unloading at the pier, the container falls off the sea

2. During the truck haulage from the pier to the storage area, the truck meets an accident and the container
hits the ground

3. During the stacking or withdrawal of the bulk bags, they fall to the ground

4. During the preparation of solution in the working area, the polyethylene film bag falls to the ground or spills
outside the mixing tank

5. During the withdrawal of CN solution from the storage tank, the solution leaks from the pump or pipe
6. Fire breaks out in the vicinity of the CN storage area
7. After the CN destruction, CN in excess of the DENR standard remains in the tailings slurry

8. The CN destruction circuit fails and the tailings leak out of the pump or the pipeline.

Hydrochloric Acid

© Technical Data — HCI (CAS No. 7647-01-0) appears as clear colorless or slightly yellow liquid with pungent odor. In
its concentrated form, the acid is fuming. It is incompatible with most common metals, amines, metal oxides,

Bone

EIS of the Siana Gold Project

acetic anhydride, propiolactone, vinyl acetate, mercuric sulfate, calcium phosphide, formaldehyde, alkalies,
carbonates, strong bases, sulfuric acid, and chlorosulfonic acid.

Toxicological Data — HCI is extremely corrosive. Vapor inhalation can cause serious injury. Ingestion may be fatal.
The liquid can cause severe damage to the skin and eyes. The threshold limit value (TLV) is 5 ppm.

Environmental Data ~ The acid is lethal to fish from 25 mg L” up. It is toxic for aquatic organisms due to the pH
shift.

Project Use — For gold elution. It is also one of the reagents for CN destruction.

Storage and Process Area — The acid is supplied in 200L HDPE drums. The handling and storage equipment includes
a drum pump, mixing tank, acid dosing pump, and 1-m? capacity storage tank (Figure 3-12).

Release Scenarios —
1. During unloading at the pier, the container falls off the sea

2. During the truck haulage from the pier to the storage area, the truck meets an accident and the container
hits the ground

3. During the stacking or withdrawl of the HDPE drums, they fall to the ground

4. During the preparation of solution in the working area, the drum falls to the ground or spills outside the
mixing tank

5, During the withdrawal of HCI solution from the storage tank, the solution leaks from the pump or pipe.

Sodium Metabisulfite

Technical Data — SMBS (CAS No. 7681-57-4) comes in white crystals or powder with a pungent SO, odor. It is
freely soluble in water and glycerol and slightly soluble in alcohol. The material slowly releases SO, at ambient
temperatures. Contact with acids produces toxic SO, fumes.

Toxicological Data — The TLV time weighted average (TWA) is 5 mg m®. An accepted daily intake (ADI) is 0.7 mg
sulfite kg-body-weight.

Health Hazards — Small amounts or low dose rates are regarded as practically non-harmful but may cause in some
cases, sensitization. When swallowed in excessive amounts, SMBS may bring irritant or harmful effects. Large
doses may produce violent colic, diarrhea, circulatory disturbance, depression of vital functions, and sometimes
death.

The dust may be discomforting to the eyes. It may cause burns, pain, and severe conjunctivitis. Corneal injury
may develop with possible permanent impairment of vision if not promptly and adequately treated.

SMBS may be mildly discomforting to the skin. Skin sensitization and allergic skin reactions may result from
repeated exposures over long periods.

If inhaled, the dust is discomforting and may be harmful. If excessive concentrations are inhaled, persons with
impaired respiratory function and airway diseases such as emphysema or chronic bronchitis may incur further
disability.

Project Use — SMBS is the major reagent in the CN detoxification circuit. It is also used as Zn depressant in the Cu-
Pb flotation circuit.

EIS of the Siana Gold Project =

© Storage and Process Area - SMBS is supplied in 1-t bulk bags. The material is stored in a dedicated area across the
process plant. The handling and storage equipment includes a bag breaker, 25-m° capacity mix/storage tank with
agitator, buffer tank, and dosing pumps.

¢ Release Scenarios —
1. During unloading at the pier, the container falls off the sea

2. During the truck haulage from the pier to the storage area, the truck meets an accident and the container
hits the ground

3. During the stacking or withdrawal of the bulk bags, they fall to the ground

4. During the preparation of solution in the working area, the bulk bag falls to the ground or spills outside the
mixing tank

5, During the withdrawal of SMBS solution form the storage tank, the solution leaks from the pump or pipe.

Ammonium Nitrate Fuel Oil

© Technical Data - The hazardous ingredients are ammonium nitrate (CAS No. 6484-52-2) and fuel oil (CAS No.
68476-34-6). It comes as white free-flowing solid prills with fuel oil odor, either bulk or packaged. With a flash
point of more than 49°C, it can explode when subjected to fire, supersonic shock or high-energy projectile impact,
especially when confined or in large quantities. The material is incompatible with corrosives, ie., strong acids and
strong bases or alkalis.

© Health Hazards — The effects of overexposure are eye irritation, redness and tearing; skin irritation; dizziness,
nausea, or intestinal upset.

During blasts, noxious gases such as NO, and CO are emitted. In open pit operations, remote-controlled
detonation, clearing of the area prior to blasts, and waiting for the gases to dissipate safety to the atmosphere
before returning to the blast areas minimize human exposure to the gases. The same is done for underground
operations, although the dissipation of the gases takes much longer.

© Project Use — ANFO is the main blasting material for rock breakage in the open pit.

* Storage and Process Area — The explosives are brought to the Project site in a container van. The vehicle is
grounded and equipped with exhaust spark arrestors and wooden floorings. A red flag and a fire extinguisher of
ABC dry chemical type are provided. The explosives are placed away from the vehicle’s fuel supply. Detonators,
inflammable or combustible goods, radioactive materials, and those which emit poisonous gas or fumes are not
transported together with the explosives.

At the pier, the container is offloaded and brought to the explosives magazine area at the Project site (Figure 3-5).
The area is enclosed by a 2-m high chain wire perimeter fence. The blasting agents, ie., ANFO, packaged
explosives, and detonators, are stored in three (3) separate reinforced concrete magazines. Each magazine is
provided with a steel door, padlock, and padlock steel protector. Warning signs such as “No Smoking” and
“Danger-Explosives” are conspicuously placed along the entrance and access road.

Only licensed and certified persons will handle the storage, retrieval, and use of explosives. Before each blast,
guards will secure and completely seal off the area for blasting. A warning siren will be activated 5 minutes before
the blast.

* Release Scenarios — During truck haulage from the Surigao City pier to the Project site, the truck may meet an
accident. A spark or fire may cause the ANFO to explode.

Bone

56 EIS of the Siana Gold Project

Waste Rock Dump

© Technical Data - Two waste rock dumps are planned. One is located to the immediate northeast of the pit with a
capacity of 7.9 million bcm; another is to the immediate southwest of the pit ramp exit with a capacity of 0.8
million bem. The dumps are designed with batter angles of 30° and 10-m to 15-m berms at various vertical
intervals (Figure 3-11). The overall slope angle is 15°. Figure 3-14 shows the proposed surface runoff plan for the
main waste rock dump.

The acid-base accounting of waste rock samples found AMD to be limited to Domain 600 primarily and Domains
100 and 400 secondarily. To ensure that PAF materials are correctly identified, NAG pH=4 tests on blasthole
cuttings of said Domains will be undertaken. The PAF materials are then deposited within the inner portions of
the waste dump.

© Immediate Environment — Figure 5-1 shows on the Ikonos image the planned Project facilities and the adjacent
houses of Brgys. Cawilan, Siana, and del Rosario.

© Failure Modes ~ The worst-case scenario for the waste rock dump is a slope failure which would bring the waste
rocks cascading into the nearby barangays of Cawilan and Siana, process plant area, TSFs, or the open pit. Physical
impact and inundation can kill people and destroy private properties and Project facilities. Depending on the
volume and impact that hits the TSFs, tailings overflow or a dam breach may occur.

Edge dumping, excessively pushed waste rocks to the edge, slopes steeper than the design angles, poor surface
runon management that may result in erosion or even landsliding, water saturated waste rock dump, presence of
continuous large volumes of clay-rich materials within the dump, scouring of dump edge by flows from the TSF3
emergency spillway, or a strong seismic event, working singly or in combination, are some of the possible causes.

Tailings Storage Facility

© Technical Data — Prior to disposal to the TSF, the CN-laden tailings slurry will go through a two-reactor single stage
SO,-Air process to reduce the CN concentration to safe levels.

TSF3 and TSF4 will be built using the upstream method to a combined storage capacity of 3.08 million t. Both
were designed based on the results of geotechnical, hydro-meteorological, and hydrogeological studies and
following the guidelines and recommendations of ANCOLD on FoS and design storms.

The perimeter embankments will be constructed with an inner compacted clay (or other low-permeability
material) zone and an outer shell of non-acid generating waste rockfill. The nominal downstream (external) batter
slopes are 1V:3H; the upstream (internal) embankment batter slopes of TSF3 and TSF4 are 1V:2.5H, respectively
(Figure 3-7). Upon completion, the crests of both facilities will have an elevation of 65 m which is roughly 15 m
taller than the existing crests of Tailings dams 1 and 2 and 10 m taller than that of Tailings dam 3.

The construction plan provides for an early installation of drainage system to facilitate the drying of the old
tailings and seepage cut-off trench; removal of organic rich soils and deep ripping and compaction of tailings at
the embankment footprint; and in areas of soft tailings, placement of high-strength geotextile over the tailings
and covering with a layer of granular fill.

For tailings water and surface runon management, decants will be provided adjacent to the dividing embankment
of TSF3 and TSF4. To discharge stormwater from rainfall in excess of the design storm, emergency spillways will
be provided — for TSF4, at the dividing embankment and for TSF3, along the southern perimeter (Figures 3-5, 3-6
3-8, and 3-9, and 3-10). The design storm is a 6-hour storm event ranging from 750 mm (for the 1:10,000 years
ARI) to 1,160 mm (the PMP).

¢ Immediate Environment — Figure 5-1 shows the immediate environment of the TSFs.

425:3430" 42503445- 4zaca5i0:

Houses downslope of proposed waste containment sites

Longitude - Latitude

a_i wo
ne
LEGEND:

{GPE Household communty
Barangay boundary
Municipal boundary

Provincial boundary
Contour lines

Road network

River cout

surface rights

Regional Ikonos Map

d2araois:

EIS of the
Siana Gold Project 5-1

ure No.

EIS of the Siana Gold Project 57

© Failure Modes — The failure modes are embankment failure due to strong seismic event, liquefaction, or seepage;
dam overtopping; embankment erosion, sloughing and settlement; and tailings overflow or dam break due to
failed materials from the waste rock dump.

QUANTITATIVE RISK ASSESSMENT

Risk is a two-dimensional spatial concept which involves the possibility of an adverse outcome and uncertainty over the
occurrence, timing, or magnitude of that adverse outcome. The individual risk at location (x,y) or IR(x,y) is computed as
(Covello and Merkhofer, 1993):

IR(x,y) = yy RE (YF,

Where R; is the probability of release scenario /, E;(x,y) is the probability of exposure scenario / occurring to an
individual in a geographic cell at location (x,y) given release scenario /, and F, is the probability that exposure scenario /
will result in a fatality.

The failure modes and effects analysis, an engineering reliability technique, uses the Bayesian approach to estimate
probabilities, The estimation is simplified by providing qualititative likelihood categories for failure modes. For each
category, a corresponding probability assessment is attached. Table 5-2 presents the likelihood categories and values.

Table 5-2. Suggested probability values

Subjective Category Probability of Occurrence
Negligible <10°
Very low 10° to 10°
Low 10“ to 10”
Moderate 10° to 10*
Significant >107

Source: Dushinisky and Vick, 1996.

The failure modes and effects analysis also provides a simplified method of assessing the severity of outcomes. The
range of possible failure consequences is divided into four mutually exclusive categories:

Table 5-3. Suggested consequence categories

Consequence Level Description
Safe Negligible; no effect on system or safety.
Marginal Failure will cause some environmental damage but no major

or long-term damage.

Critical Failure will degrade the environment or cause injury, and if
immediate action is not taken, major or permanent damage,
serious injuries, or deaths will occur.

Severe Failure will produce major and irrecoverable environmental
damage or multiple deaths or injuries.

Source: Dushinisky and Vick, 1996.

om

38 EIS of the Siana Gold Project

NaCN, HCl, and SMBS

Table 5-4 estimates the IRs for NaCN, HCI, and SMBS given the release scenarios determined in the preceding Section.
The assumptions, ie., the risk management measures, which form the basis of assessing the probability values, are
indicated. Any change in the assumptions, ie., non-implementation of a risk management measure or implementation
of an additional management measure, will alter the IR assessment.

As shown in the Table, the estimated IRs for NaCN range from 107° to 107”, the IRs for HCl from 10° to 107°, and the
IRs for SMBS from 10°“ to 10”. For all reagents, the scenario with the highest IR is a truck accident during haulage
from the pier to the Project site.

ANFO

The release scenario is accident during truck haulage which causes the ANFO to explode. Explosion effects may be

estimated through the formula:
Z= vA
Ww

Where Z is the scaled distance in m, R is the distance in m from the source of the explosion, and W is the charge weight
of TNT or equivalent weight of explosives in t. Through the TNT equivalent method, peak overpressure can be related
to scaled distance. For example, a blast overpressure of 5 psi corresponds to a scaled distance of 56 m. An
overpressure of such magnitude is expected to result in a 50 % chance of fatality for a person in a building or a 15 %
chance of fatality for a person in the open. The scaled distance corresponding to 10 psi is 40 m. For such an
overpressure, a 100 % fatality is likely.

Knowing the scaled distance Z and the charge weight of explosives stored, the radius of impact R may be computed

using the equation. Given W per truck of 25 t, the computed radii of impact for the various levels of blast overpressure
for the said charge are 117 m for a 100 % fatality and 163 m for a 15 % chance of fatality for a person in the open.
Table 5-5 estimates the IRs. They range from 107° to 1077.

EIS of the Siana Go

d Project

5-9

Table 5-4. Estimation of individual risks for NaCN, HCI, SMBS, and ANFO
Scenario Location Individual Risk Assumptions Prob {Release}' | Prob {Exposure} Prob {Fatality}
Sodium Cyanide
During unloading, the Surigao City Pier 10” No deliveries during inclement weather. 10° 1
container falls off the sea. NaCN pellets in polypropylene bulk bag, hermetically
sealed in a polyethylene film bag which lines the inside of
a wooden intermediate bulk container (IBC). The IBC is
fitted with an integral pallet base to enable handling by
conventional forklift. The IBCs are inside sealed metal
shipping containers.
No incompatibles are inside the container.
Access to the port area during unloading of chemicals is
restricted to trained workers.
During the truck haulage, From Surigao City pier to 10° No deliveries during inclement weather and flooding. 10* 1
the truck meets an Project site, along the road Vehicle speed is restricted.
‘ident and the Ite
accident ang the container NaCN in IBC hauled in sealed metal container.
hits the ground.
Special training, PPE, and emergency kit for truck crew
and emergency personnel.
During the stacking or CN storage area 10" Training and PPE for forklift operator. 10°x 10° = 10° 10° 1
withdrawal of bulk bags, Good working conditions
they fall to thi d.
ey fall'to the grouns Bunding and grading for collection of spills at the
containment or events pond (Figure 3-12).
The area is free of CN incompatibles.
Availability of eye wash, shower, and emergency kit.
During the preparation of | CN mixing area 8x10" Training and PPE for forklift operator. 10°x0.8=8x 10° 10° 1
solution, the polyethylene Good working conditions
film bag falls to th
m oe alls to the Bunding and grading for collection of spills at the
ground. containment or events pond (Figure 3-12).
The area is free of CN incompatibles.
Availability of eye wash, shower, and emergency kit.

Bone

5-10 EIS of the Siana Gold Project

Scenario Location Individual Risk Assumptions Prob {Release}’ | Prob {Exposure} Prob {Fatality}
CN solution leaks from the | Process plant and TSF 10° © Good R&M for the pump and pipes. 10°x 10°= 10" 10° 1
Pump or pipe. areas * Pipes are color-coded, protected from foot or equipment

movement, and built in sections with emergency shut-off
valves.

* Alined bund which is an embankment around the
perimeter of the storage tank can contain 100 % of
storage capacity.

© Any spill from the pump reports to a containment or
events pond that is regularly unloaded at the end of
every shift or sooner if required.

* Plant personnel are trained and equipped with PPE.

CN gas is released during CN storage and mixing 10" © No-open-flame policy and restricted access.

fire. areas

10°

* Combustibles, e.g., diesel storage tanks, are a safe
distance away.

© Established fire-fighting policies on materials handling,
segregation, and distances

* No water, acid, or carbon-based fire extinguisher will be
used as such substances are incompatible with CN.

‘© Emergency action and evacuation plan during fires in
place.

CN destruction fails and Process plant and TSF 10% * Good R&M program for the CN destruction circuit and

tailings leak out of the areas tailings pipes.

10

pipe. © Free CN content of treated tailings analyzed every start
and middle of shift.

© Pressure within tailings pipeline and TSF discharge from
the pipe monitored every start and middle of shift.

* Tailings pipeline placed in bund or trench to contain leaks

TSF embankments are backsloped to convey any pipe
leak into the tailings pond.

CN destruction fails and Dayano Creek and 10" © Good R&M program for the CN destruction circuit and 10*x 10° = 10* 10° 1
tailings water flows out of | Magpayang River tailings pipes.
the pond. .

Free CN content of treated tailings water analyzed every

EIS of the Siana Gold Project sit
Scenario Location Individual Risk Assumptions Prob {Release}’ | Prob {Exposure} Prob {Fatality}
start and middle of shift.
* Free CN content of tailings water near TSF decant and
water at Ponds A and B analyzed every shift.
© Atthe tailings pond, residual CN level will decrease due
to natural degradation and dilution.
Hydrochloric Acid
During unloading, the Surigao City Pier 10°° © No deliveries during inclement weather. 10°x10 10° 10°
container falls off the sea. ¢ HCl in 200L HDPE drums contained in a sealed metal
shipping container.
‘* No incompatibles are inside the container.
* Access to the port area during unloading of chemicals is
restricted to trained workers.
During truck haulage, the | From Surigao City pier to 10" © No deliveries during inclement weather and flooding. 10°x10*= 10° 10° 10°
truck meets an accident Project site, along the road * Vehicle speed is restricted.
pone container hits the © HClin HOPE drums hauled in sealed metal container
© Special training, PPE, and emergency kit for truck crew
and emergency personnel.
During the stacking or HCI storage area 10°* © Training and PPE for forklift operator. 10° 10°
withdrawal of the HDPE * Good working conditions
drums, they fall to the © Bunding and grading for collection of spills at the
ground containment or events pond (Figure 3-12).
© The area is free of HCI incompatibles.
* Availability of eye wash, shower, and emergency kit.
During the preparation of | HCl mixing area 8x10" © Training and PPE for forklift operator. 10° x 0.8°8x 10° 10° 10°

solution in the working
area, the drum falls to the
ground or spills outside
the mixing tank

* Good working conditions

* Bunding and grading for collection of spills at the
containment or events pond (Figure 3-12).

© The area is free of HCI incompatibles.

Availability of eye wash, shower, and emergency kit.

5-12 EIS of the Siana Gold Project

Scenario Location Individual Risk Assumptions Prob {Release}' | Prob {Exposure} Prob {Fatality}
HCI solution leaks from the | Process plant 10" © Good R&M for the pump and pipes. 10°x10°= 10%" 10° 10°
pump or pipe. * Pipes are color-coded, protected from foot or equipment

movement, and built in sections with emergency shut-off
valves.

* Alined bund which is an embankment around the
perimeter of the storage tank can contain 100 % of
storage capacity.

* Any spill from the pump reports to a containment or
events pond that is regularly unloaded at the end of
every shift or sooner if required.

* Plant personnel are trained and equipped with PPE.

Sodium Metabisulfite

ery

During unloading, the Surigao City Pier 10 * No deliveries during inclement weather. 10 10
container falls off the sea. ‘© SMBS crystals in 1-t bulk bags shipped inside sealed metal
shipping containers.
* Access to the port area during unloading of chemicals is
restricted to trained workers.
During the truck haulage, From Surigao City pier to 10°* © No deliveries during inclement weather and flooding. 10°x 10* = 10° 10° 10°
the truck meets an Project site, along the road * Vehicle speed is restricted.
‘ident and the Ite
accident and the container ‘© SMBS in bulk bags hauled in sealed metal container.
hits the ground.
© Special training, PPE, and emergency kit for truck crew
and emergency personnel.
During the stacking or SMBS storage area 10” © Training and PPE for forklift operator. 10°x 10° = 10° 10° 10°
withdrawal of bulk bags, * Good working conditions
they fall to thi d
ey Fall to the grouns © Bunding and grading for collection of spills at the
containment or events pond (Figure 3-14).
© The area is free of SMBS incompatibles.
* Availability of eye wash, shower, and emergency kit.
During preparation of SMBS mixing area 8x10" « Training and PPE for forklift operator. 10°x0.8=8x 10° 10° 10°
solution in the working * Good working conditions
area, the bulk bag falls to

‘* Bunding and grading for collection of spills at the

thy dae cnill

EIS of the Siana Gold Project +13
Scenario Location Individual Risk Assumptions Prob {Release}’ | Prob {Exposure} Prob {Fatality}
the ground or spills containment or events pond (Figure 3-12).
outside the mixing tank. The area is free of SMBS incompatibles.
Availability of eye wash, shower, and emergency kit.
SMBS solution leaks from | Process plant 10° Good R&M for the pump and pipes. 10°x 10°= 10" 10° 10*
the pump or pipe. Pipes are color-coded, protected from foot or equipment
movement, and built in sections with emergency shut-off
valves.
Alined bund which is an embankment around the
perimeter of the storage tank can contain 100 % of
storage capacity.
Any spill from the pump reports to a containment or
events pond that is regularly unloaded at the end of
every shift or sooner if required.
Plant personnel are trained and equipped with PPE.
‘ANFO
During the truck haulage, | From Surigao City pier to 10° No deliveries during inclement weather and flooding. 10°x10°= 10" 1 1
the truck meets an Project site, along the road | (within 117 m Vehicle speed is restricted. (Within 117 m
ident causi k i
accicent causing a spar! from crash site) NFO properly secured in bags and hauled in sealed from crash site)
which may ignite the 15x10" metal container, 01s

truck’s fuel supply and
lead to an ANFO explosion.

(Beyond 117 m
and less than 163
m from crash site)

No detonators, combustibles, and flammables are stored
together with the explosives.

The metal wall and frame of the container protect the
load from impact.

Special training, PPE, and emergency kit for truck crew
and emergency personnel.

(Beyond 117 m
and less than 163
m from crash site)

Note:

+prob{Release} is the product of Prob(Occurrence of Release Scenario} and Prob{Material Being Released given the Release Scenario} as shown.

Zo

514 EIS of the Siana Gold Project

Table 5-5. Damage caused at different incident levels of thermal radiation

Incident Flux (kW m7) Damage to Equipment Damage to People

375 Damage to process equipment 100% lethality in 1 minute; 1% lethality
in 10 seconds

25.0 Minimum energy to ignite wood at | 100% lethality in 1 minute. Significant
indefinitely long exposure without a | injury in 10 seconds.
flame

12.5 Minimum energy to ignite wood with a | 1% lethality in 1 minute. First-degree
flame; melts platic tubing burns in 10 seconds

4.0 Causes pain if duration is longer than 20

seconds but blistering is unlikely.

16 Causes no discomfort for long exposure.

Source: World Bank, 1988

Waste Rock Dump
The failure modes include:
* Edge dumping or waste rocks excessively pushed to the edges of the waste rock dump
* Slide due to slopes which are steeper than the design angles
* Poor surface runon management that may result in erosion and even landsliding

© Water saturated waste rock dump due to the presence of continuous large volumes of clay that weakens the
structure and causes a slide

© Scouring of dump edge by flows from the TSF3 emergency spillway and

Slide due to a strong seismic event.

Table 5-6 is the failure modes and effects analysis for the waste rock dump. The bases of the assessment are the
Memorandum titled “Further Waste Dump Stability Assessment” of PETER O’BRYAN & Associates dated 25 August
2008, Memorandum titled “Siana Gold Project Proposed Revisions to the Feasibility Study” of GHD Pty Ltd dated 1
October 2008, and the Memorandum titled “Conceptual Site Runoff Version 2 — Incorporating New Waste Dump
Design Siana Gold Project” of Meyer Water and Environmental Solutions dated 7 September 2008.

From Table 5-6, six (6) of the seven (7) failure modes, whose consequences may be critical, have probabilities greater
than 10°. This underscores the need for the detection methods and compensating provisions, listed in Table 5-6, that
have to be undertaken before and during construction and operations.
Tailings Storage Facility
The failure modes to be evaluated are:
* Embankment failure due to a strong seismic event

© Embankment erosion, sloughing, or settlement

© Foundation failure due to liquefaction

EIS of the Siana Gold Project

* Foundation failure from dam seepage and
© Dam overtopping.

Table 5-6 displays the results of the evaluation. As shown, liquefaction and seepage with consequences assessed as
critical to severe have probability ratings greater than 10°. To address the risks, a slope stability re-assessment during
the detailed design works and laboratory tests on fresh tailings should be conducted during operations to verify the
assumed tailings shear strength parameters.

As in the waste rock dump, there are houses immediately downstream of TSF3 and TSF4. To avoid human injury and
fatality and damage to property, a buffer or exclusion zone needs to be established.
Open Pit
The failure modes for evaluation are:
* Weak bearing capacity of the pit ground due to insufficient drying

* Failure of pit wall due to groundwater pressure in combination with steep dipping cross cutting structures
and

© Failure of pumps and dewatering bores to prevent flooding in the pit.

Table 5-6 displays the results of the failure modes and effects analysis. All failure modes are seen to result in
critical consequences. Of the three (3) modes, the last two have probability ratings of 10°. The detection methods
and compensating provisions listed for the two (2) failure modes are critical.

y 2009

5-16

EIS of the Siana Gold Project

Table 5-6. Failure modes and effects analysis for the waste rock dump, TSF, and open pit

Consequence Likelihood
Component Failure Mode Effects Detection Methods Compensating Provisions
Level Confidence Level Confidence
Waste rock dump
Waste rocks Roll-down or slide due | Waste rocks cascade down Critical High Very Low 10° High A technician is assigned to Houses located adjacent to
to edge dumping or the slopes and hit the the waste rock dump to the main and secondary
excessively pushed open pit, houses of Purok ensure the correct placement | waste rock dumps will be
waste rocks to the Hillside of Brgy. Siana and of waste rocks. relocated.
dump edges Puroks Malipayon and SURICON’s old waste rock
Bulawanon of Brey. dump will act as buffer for
Cawilan, mine service Brey. Cawilan,
area, TSF3, and Pond B. Safety bunds or catch
Slide of water saturated | Failed materials will hit the Critical to High Low 10* Medium A technician is assigned to fences will be installed
dump containing | open pit, houses of Purok severe the waste rock dumps to along the pit edge.
continuous large | Hillside of Brgy. Siana and ensure the staggered
volumes of clay-rich | Puroks Malipayon and placement of clay-rich
materials Bulawanon of _—_Brgy. materials.
Cawilan, mine _ service Apiezometer is installed to
area, TSF3, and Pond B. monitor the phreatic surface
at the waste rock dumps.
Slide due to a strong | The failed waste rocks will Severe High Low 10% Medium Partial settlement of dump
seismic event inundate the ope pit, and cracks within the
houses of the three (3) embankment.
Puroks, mine service area,
TSF3, and Pond B.
Erosion protection Armor is eroded; the The effects are sediment, Marginal Medium Low 10? Medium Daily inspection of armor Armor can be re-installed.
exposed surface erodes_| mud, or gullying. rocks and fixing or
replacement when
necessary.
Surface water Ablock in the drain or | Water saturates and Critical to Medium Low 10% Medium The size, alignment, and
management bund prevents the weakens the dump, Severe lining of drainage channels
diversion of runoff away | causing either a mudflow need to be assessed very
from the dump or landslide. carefully during the detailed
design works.
Regular inspection of
perimeter drains and bunds
especially during heavy rains.

EIS of the Siana Gold Project

5-17

Consequence Likelihood
Component Failure Mode Effects Detection Methods Compensating Provisions
Level Confidence Level Confidence
A block in the drain or | The effects are sediments, Marginal to Medium Low 10* Medium The size, alignment, and
settling pond causes | mud, or gullying of the Critical lining of drainage channels as
runoff to spill out and to | structure and flooding of well as the ingress and egress.
weaken the dump or to | the open pit. of settling ponds need to be
flood the open pit assessed very carefully during
the detailed design works.
Regular inspection of slopes,
scoop drains, and bunds
especially during heavy rains.
Scouring of secondary | Sediments or landslide Marginal to Medium Low 10? Medium For consideration in the Orientation of the TSF3
dump edge by flows | impacting the houses of Critical detailed design works: emergency spillway and
from the TSF3 spillway | Purok Hillside of Siana, Alignment of TSF3 channel away from the
Pond B, and Dayano Creek emergency spillway and secondary waste rock
channel vis-a-vis the dump.
secondary waste rock dump. | Provision of adequate space
Size and alignment of between emergency
spillway channel to handle spillway channel and the
the predicted spillway flow. | Secondary waste rock
‘Adequate buffer space dump.
between the emergency
spillway channel and the
secondary waste rock dump.
TSF
Dam embankment Slope failure due to | The effects will depend on Severe High Very Low 10° Medium A re-assessment of slope The secondary waste rock
strong seismic event stage of TSF construction, stability under static and dump immediately
volume of tailings seismic conditions will be southeast of TSF3 will
impounded, and location conducted by GHD as part of | strengthen the dam
of breach. At risk are are detailed design works. structure in that section.
the open pit, process plant Tension cracks, settlement of
area, Brays. Cawilan and certain portions of the
Siana, Dayano Creek, and embankment, piezometer
Magpayang River readings

Zo

wary

5-18

EIS of the Siana Gold Project

Consequence Likelihood
Component Failure Mode Effects Detection Methods Compensating Provisions
Level Confidence Level Confidence

Erosion failure Some materials will be Marginal High Low 10° High Rill or gully marks along the
eroded but this will not slope; sediment plume
jeopardize the downslope
‘embankment.

Foundation Liquefaction This will be due to a large Severe High Very Low 10* Medium A re-assessment of slope
seismic event with stability under static and
liquefaction likely confined seismic conditions will be
to recently deposited conducted by GHD as part of
(surficial) tailings. The detailed design works. This
effects will depend on re-assessment is critical since
stage of TSF construction, the TSF will be built using the
volume of tailings upstream method. In this,
impounded, and location method, waste rocks and
of breach. othermaterials will be placed

on top of deposited tailings
to raise the dam
embankment.

Laboratory tests should be
carried out on the fresh
tailings to verify the shear
strength parameters.

Seepage The effects will depend on Critical to Medium Very Low 10° Low Sediment-laden seepage | The inner core of the dam
stage of TSF construction, Severe through the embankment embankment is clay. A
volume of tailings seepage cut-off trench is
impounded, and location excavated beneath the
of breach. embankment.

The dam structure may Marginal to Medium Very Low 10° Medium The pitwater may be sampled | Mining One’s investigation
not be compromised but Critical regularly for heavy metals suggests the movement of
tailings water may seep and CN. Any tailings seepage | groundwater in the deeper
through the tailings solids to Magpayang River and aquifers towards the open
and contaminate the Dayano Creek will be pit from the north and west
bedrock fractured aquifer. captured by the regular (where the TSFs will be

environmental monitoring located).

program.

Dam spillway Dam overtopping The effects will depend on Severe High Very Low 10° Medium The size, lining, and Emergency personnel may
stage of TSF construction, alignment of the TSF be placed on alert during
volume of __ tailings emergency spillways willbe | heavy rains or storms.
impounded, and_location determined during the

bmp'@ '

EIS of the Siana Gold Project

5-19

Consequence Likelihood
Component Failure Mode Effects Detection Methods Compensating Provisions
Level Confidence Level Confidence
of breach. detailed design works.
Heavy rainfall.

Open pit

Pit ground Weak bearing capacity | The worst-case effects are Marginal to High Very Low 10° Medium Soil and rock investigation by
of the pit ground due to_| loss of equipment and Critical boring or test pits.
insufficient drying. personnel

Pit wall Failure of pit wall due to | Loss of equipment and Critical to High Low 10% Medium Monitoring of groundwater | Pond C which will be built to
groundwater pressure | personnel Severe bore conditions and the southeast of the open
in combination with discharges. pit may need to be lined
steep dipping cross with impermeable material.
cutting structures. The
dewatering bores either
malfunction or are
inadequate to
depressurize the pit
walls,

Surface water Failure of pumps and Loss of equipment and Critical to High Low 10% Medium Deployment of emergency Redundant set of pumps

management dewatering bores to personnel Severe personnel to monitor drains, | provided.
prevent flooding in the ponds, pumps, and pit water
pit. level during heavy rains.

EIS of the Siana Gold Project

6 ENVIRONMENTAL MANAGEMENT PLAN

6-1

IMPACTS MANAGEMENT PLAN
Table 6-1. Impacts management plan
Options for Prevention,
Project PI Envi inancial
roject Phase/ nvironmental Component Potential impact Mitigation, or Responsible Entity Cost Guarantee/Financial
Environmental Aspect Likely Affected Arrangements
Enhancement
All Project Phases land
* Visual aesthetics Solid waste ‘© Segregation of waste Earthworks, civil works, P0.3 million — Cost will be part of the

into biodegradable and
non-biodegradable

‘* Composting or disposal
of wastes to recyclers

© Dumping of non-
recyclable and non-
biodegradable waste in
the landfill

and equipment
maintenance contractors
and GRC

construction cost of.
material recovery facility
P.0.7 million pa-
operating cost

P.0.7 million —
construction cost of.
Project landfill if one will
be required

EPEP for submission to
MGB and for monitoring
by MMT.

Water

Turbidity (non-toxic
stressor for freshwater

© Water quality

© Freshwater biology
biology)

* Minimized ground
clearings and
disturbances

* Scheduling of
construction during
dryer months

Earthworks contractor and
GRC

P13 million - Cost of
stormwater drainage,
settling pond, and
geotextile tubes

Cost will be part of the
EPEP for submission to
MGB and for monitoring
by MMT.

© Surface runoff diversion
from disturbed areas

Other measures are part of
earthworks contract

Ground clearing clearance
procedure for
enforcement and
monitoring by GRC

125°34"

} i 7
)4 LAKE MaHAKDUM
$

Cawilan’

zon/ W 5
uezon W/B6

77 @ LMG

er asray asta aero 126°20

Lake
Mainit

125°30" 125°32 25°34
LEGEND:
Longitude -Lattude
Barangay boundary B Catchment boundary
on
pote Municipal boundary
Surgeo, Mindanao Provincial boundary MONITORING STATIONS:
° 1 somes Contour ines

—
GRAPHICAL SUATE Road network

Same F River course
BMP bathymetry

> WV surface rights

. eos . EIS of the
Environmental monitoring stations Siana Gold Project 6-4

Figure No.

EIS of the Siana Gold Project

Options for Prevention,

Project Phase/ Environmental Component , siorr a Guarantee/Financial
; Potential Impact Mitigation, or Responsible Entity Cost
Environmental Aspect Likely Affected Arrangements
Enhancement
Recovery and use of
topsoils
© Spoils management
© Grading and sloping of
work areas and
channels
* Use of settling ponds
and geotextile tubes to
filter surface runoff
Oil and grease (toxic ‘* Training on proper oil Earthworks, civil works, | Part of earthworks, civil For monitoring by GRC and
stressor) handling and equipment works, and equipment MMT
© Cilspills containment | maintenance contractors | maintenance contract
* Collection and and GRC
containment of used oil
Sewage (non-toxic © Sewage treatment plant | GRC P 3.6 million Cost will be part of the
stressor) for each building EPEP for submission to
MGB and for monitoring
by MMT.
People
* Socioeconomics Direct and indirect © Inventory of available | GRC P.0.5 million for inventory | Cost will be part of EPEP

employment, national and
local taxes, and
community programs

skills and local suppliers
and contractors and
identification of gaps
based on Project
requirements

and training programs
P.0.8 million for SOMP
community consultation
and planning

for submission to MGB and
for monitoring by MMT.
The number, origins, and
ethnicity of directly and
indirectly employed by the
Project for monitoring by
MMT.

* Training programs for

p

bmp '¢

EIS of the Siana Go

d Project

6-3

Project Phase/
Environmental Aspect

Environmental Component
Likely Affected

Potential Impact

Options for Prevention,
Mitigation, or
Enhancement

Responsible Entity

Cost

Guarantee/Financial
Arrangements

local residents to
address gaps

Implementation of
employment policy
agreed upon by the
Chairmen of direct
impact and indirect
impact barangays
Preference to qualified
local suppliers and
contractors

Transparent
consultative
mechanisms for the
identification ,
prioritization, and
implementation of
SDMP projects

* Mamanwa culture

Acculturation and
discrimination

Inclusion of qualified
Mamanwas from the
impact barangays in
priority hiring
Improvement of social
services for the
Mamanwa community
Education of workers on
Mamanwa culture and
need for ethnic
tolerance

Earthworks, civil works,
and equipment
maintenance contractors
and GRC

P 50,000 for cultural
awareness program

Cost will be part of EPEP
for submission to MGB and
for monitoring by MMT.

wary
64

EIS of the Siana Gold Project

Project Phase/
Environmental Aspect

Environmental Component
Likely Affected

Potential Impact

Options for Prevention,
Mitigation, or
Enhancement

Responsible Entity

Cost

Guarantee/Financial
Arrangements

* Education of Mamanwa
workers on other
people’s culture
including the corporate
culture

© Cultural revival
activities

© Occupational safety and
health

Excessive exposure to the
elements, musculo-
skeletal stress, physical
injuries, loss of hearing,
respiratory diseases,
exposure to hazardous
reagents such as NaCN,
NaOH, and HCI

‘Stringent policies and
programs of GRC on
occupational safety and
health

* General employee
induction and regular
safety training

Earthworks, civil works,
and equipment
maintenance contractors
and GRC

The budgets for safety
activities of contractors
are integrated into their
contracts. For GRC, the
annual budget of their
Mine Safety Office is P 1.8
million.

The activities are part of
the Mine Safety and
Health Program for
submission to and
monitoring by MGB.

* Safety inspections and
toolbox meetings

‘© Regular medical
examinations

© PPEs

* First-aid and mine
rescue trainings

* Public health

Vector- and water-borne
diseases, traffic hazards,
respiratory diseases,
spread of diseases by
migrant workers, heavy
metals, AMD, hazardous
reagents

* Coordination with the
Department of Health
(DOH) for
implementation of
programs for vector-
borne diseases

GRC

P 4.5 million for capital
cost of water treatment
and distribution system

P 0.8 million for operation
of community water
system pa

P 300,000 for medical
check-ups pa

Cost will be part of EPEP
for submission to MGB and
for monitoring by MMT.

cmp >

EIS of the Siana Go

d Project

65

Project Phase/
Environmental Aspect

Environmental Component
Likely Affected

Potential Impact

Options for Prevention,
Mitigation, or
Enhancement

Responsible Entity

Cost

Guarantee/Financial
Arrangements

‘* Continuation of GRC’s
community water
treatment and
distribution system

* Vehicle speed limits,
safety signages,
pedestrian walkways
and restriction from
mine access and haul
roads

* Observance of buffer
zone from TSF and
waste rock dump
perimeter

* Management measures
for dust, noise, AMD,
and reagents

© Hiring and regular
medical check-up for all
employees and selected
samples from the
impact barangays

* Relocation of
potentially impacted
households

Earthworks, civil works,
and equipment
maintenance contractors
and GRC

Part of earthworks, civil
works, and equipment
maintenance contract

For monitoring by GRC and
MMT

Construction

Surface earthworks and

civil works ~ roads,

accommodations, plant,

warehouse, shops,
tallatians at

Land

Bone

wary

EIS of the Siana Gold Project

Project Phase/
Environmental Aspect

Environmental Component
Likely Affected

Potential Impact

Options for Prevention,
Mitigation, or
Enhancement

Responsible Entity

Cost

Guarantee/Financial
Arrangements

installations, etc.

© Terrestrial biology

Loss of wetland habitat of
the Philippine Duck

* Minimized ground
clearings and
disturbances

* Recovery and use of
topsoils

GRC

P 1 million for enrichment
planting

Cost will be part of EPEP
for submission to MGB and
for monitoring by MMT.

* Enrichment planting to
include fruit trees along
edges of the property

* Ban on wildlife hunting
and gathering of duck
eggs within the
property

* Inclusion of flora and
fauna protection
programs in the SDMP

Air

Dust and noise

* Training on proper
equipment use

* Water sprays

* Enclosures, barriers,
and buffer zones
surrounding TSF
embankment and waste
rock dump perimeter

* Use of less noisy and
shielded equipment

* Proper maintenance of
equipment

‘© Dust and noise PPEs to
workers

Earthworks, civil works,
and equipment
maintenance contractors
and GRC

Part of earthworks, civil
works, and equipment
maintenance contract

For monitoring by GRC and
MMT

EIS of the Siana Go

d Project

67

Project Phase/
Environmental Aspect

Environmental Component
Likely Affected

Potential Impact

Options for Prevention,
Mitigation, or
Enhancement

Responsible Entity

Cost

Guarantee/Financial
Arrangements

* Relocation of
potentially impacted
households

GRC

P.0.75 million for land
acquisition

P 12.1 million for house
construction

Cost will be part of EPEP
for submission to MGB and
for monitoring by MMT.

Pit dewatering

Land

© Terrestrial biology

Loss of wetland habitat of
the Philippine Duck

‘* Enrichment planting to
include fruit trees along
edges of the property

* Ban on wildlife hunting
and gathering of duck
eggs within the
property

* Inclusion of flora and
fauna protection
programs in the SDMP

GRC

P 1 million for enrichment
planting

Cost will be part of EPEP
for submission to MGB and
for monitoring by MMT.

Water

© Hydrology

Change in Dayano Creek
channel geometry,
flooding

‘* Monitoring and control
of pit dewatering flow
rates during high-
rainfall periods

GRC

P 19.2 million for
dewatering

‘© Opening of diversion
structures of the dam to
divert water to the
ricefields

© Water quality

© Freshwater biology

Turbidity, dissolved solids,
and flow

‘* Monitoring and control
of pit dewatering flow
rates during high-
rainfall periods

GRC

P.0.5 million pa for water
monitoring

Cost will be part of EPEP
for submission to MGB and
for monitoring by MMT.

EIS of the Siana Gold Project

Project Phase/
Environmental Aspect

Environmental Component
Likely Affected

Potential Impact

Options for Prevention,
Mitigation, or
Enhancement

Responsible Entity

Cost

Guarantee/Financial
Arrangements

‘* Discharge of pumped
out pit water into a
settling pond and then
geotextile tubes prior to
discharge to Dayano
Creek

‘* Regular monitoring of
pit water quality at the
settling pond prior to
discharge and stoppage
of dewatering and
water treatment
necessary

People

* Socioeconomics

Loss of water source for
potable community water
supply

* Installation of S
dewatering bores near
the eastern edge of the
pit

‘* Use of water pumped
out from the bores to
feed the community
water supply

GRC

P 0.8 million pa for
operation of water
treatment plant

Cost will be part of EPEP
for submission to MGB and
for monitoring by MMT.

Flooding along Dayano
Creek

‘* Monitoring and control
of pit dewatering flow
rates during high-
rainfall periods

‘* Opening of diversion
structures of the dam to
divert water to the
ricefields

GRC

Pit development and build-

Land

EIS of the Siana Go

d Project

6-9

Project Phase/
Environmental Aspect

Environmental Component
Likely Affected

Potential Impact

Options for Prevention,
Mitigation, or
Enhancement

Responsible Entity

Cost

Guarantee/Financial
Arrangements

up of TSF and waste rock
dump

* Geomorphology

Physical instability of pit

‘* Geotechnical drilling,
surface mapping, and
site walkovers for the
sound design of pit
slopes

Design and open pit
contractors and GRC

P 38.1 million for pit
geotechnical and design
works

For monitoring by GRC,
MGB, and MMT

* Use of dewatering
bores to depressurise
pit walls

* Use of suitable mine
support

© Regular stability
monitoring

© Emergency plan for
slope failure

Physical instability of TSF

* Geotechnical site
investigation and
engineering design for
an operating basis
earthquake (OBE) of
0.25g and maximum
design earthquake
(MDE) of 0.60g prior to
earthworks

* Slope stability re-
assessment and review
of emergency spillway
as part of detailed
engineering design

Design and TSF contractors
and GRC

P8.6 million for TSF
geotechnical, hydrological,
and design works

P 1 million for QC and
stability inspections

For monitoring by GRC,
MGB, and MMT

6-10

EIS of the Siana Gold Project

Project Phase/
Environmental Aspect

Environmental Component
Likely Affected

Potential Impact

Options for Prevention,
Mitigation, or
Enhancement

Responsible Entity

Cost

Guarantee/Financial
Arrangements

* Design implementation
with strict quality
control (QC)

© Regular stability
inspections and
monitoring

* Placement of catch
fences along the edge
of the Siana Barangay
Road south of TSF3

* Emergency planning
and testing

P 1 million for catch fences

Physical instability of
waste rock dump

‘© Engineering design of
waste rock dump
including slopes, surface
drains, and ponds

* Design implementation
with strict quality
control (QC)

© Regular stability
monitoring including
the phreatic surface

* Staggered placement of
clay-rich materials in
the waste dump

* Placement of safety
bunds or catch fences
along the edge of the
open pit

* Emergency planning
and testing

Design and waste rock
dump contractors and GRC

P 0.2 million for waste rock
dump geotechnical and
design works

For monitoring by GRC,
MGB, and MMT

EIS of the Siana Go

d Project

6-11

Options for Prevention,

Project Phase/ Environmental Component . ae . Guarantee/Financial
Potential Impact Mitigation, or Responsible Entity Cost
Environmental Aspect Likely Affected Arrangements
Enhancement
Water
© Hydrology Flooding of open pit ‘© Hydrological and Hydrology design and P58 million for pit For monitoring by GRC,

hydrogeological studies
to determine annual pit
flows from groundwater
and rainfall

* Installation of pit
perimeter drainage to
keep surface runoff
away from the pit

open pit contractors and
GRC

hydrological and
hydrogeological studies
P 65 million initial capital
cost of pumps and pit
bores

P 21.3 million for pumps
and bores replacement
P 26.7 million for annual
pumping costs

MGB, and MMT

‘* Operation of
dewatering bores east
of the pit perimeter
complemented by in-pit
pumping

* Flood monitoring during
heavy rains

‘© Emergency plan for pit
flooding

Overtopping of TSF
embankment

© TSF water balance
studies and design for a
decant, spillway, and
freeboard of 3m to
accommodate a 6-hour
design storm between
1:10,000 years average
return interval (ARI) and
PMP of 1:10,000,000
years ARI

Hydrology design and TSF
contractors and GRC

Part of TSF geotechnical,
hydrological, and design
works

For monitoring by GRC,
MGB, and MMT

6-12

EIS of the Siana Gold Project

Project Phase/
Environmental Aspect

Environmental Component
Likely Affected

Potential Impact

Options for Prevention,
Mitigation, or
Enhancement

Responsible Entity

Cost

Guarantee/Financial
Arrangements

* Maintenance of small
water pond

* Flood monitoring during
heavy rains

* Emergency planning
and testing

Flooding and erosion at
the waste rock dump area

* Stormwater control and
drainage system

* Flood monitoring during
heavy rains

* Use of settling ponds
and goextile bags

* Flood monitoring during
heavy rains

* Emergency planning
and testing

Hydrology design and
waste rock dump
contractors and GRC

P 2.15 million for minesite
water balance studies

For monitoring by GRC and
MMT

© Water quality

© Freshwater biology

Turbidity, heavy metals,
and AMD

* Collection of surface
runoff including
pumped out pit water
into a settling pond

‘* Regular monitoring of
pond water prior to
discharge to geotextile
tubes and Dayano Creek

* Ifrequired, pH
treatment at the pond

GRC

P 13 million - Cost of
stormwater drainage,
settling pond, and
geotextile tubes

Cost will be part of EPEP
for submission to MGB and
for monitoring by MMT.

EIS of the Siana Go

d Project

6-13

Project Phase/
Environmental Aspect

Environmental Component
Likely Affected

Potential Impact

Options for Prevention,
Mitigation, or
Enhancement

Responsible Entity

Cost

Guarantee/Financial
Arrangements

‘AMD at waste rock dump

* Geochemical testworks
and characterization of
waste rocks

NAG pH=4 tests on
blasthole cuttings as
required of Domain 600
primarily and Domains
100 and 400,
secondarily;
classification of waste
rocks from the open pit
based on acid-
generating potential
and placement of
materials in a manner
to prevent acid
generation.

Open pit and waste dump
contractors and GRC

P 0.8 million for waste rock
geochemical
characterization works

P 0.4 million for rock AMD
analyses

For monitoring by GRC and
MMT

‘* Stormwater drainage
and erosion and
sediment control
system consisting of
settling pond and
geotextile tubes

‘* Regular monitoring of
pH at settling pond and
pH treatment if
required

Air

Dust and noise

* Training on proper
equipment use

© Water sprays

Pit, TSF, waste rock dump,
and equipment
maintenance contractors
and GRC

Part of pit, TSF, waste rock
dump, and equipment
maintenance contracts

For monitoring by GRC and
MMT

6-14

EIS of the Siana Gold Project

Project Phase/
Environmental Aspect

Environmental Component
Likely Affected

Potential Impact

Options for Prevention,
Mitigation, or
Enhancement

Responsible Entity

Cost

Guarantee/Financial
Arrangements

* Enclosures, barriers,
and buffer zones

* Proper maintenance of
equipment

* Use of less noisy and
shielded equipment

‘© Dust and noise PPEs to
workers

Airblast and flyrocks

* Use of delays, reduced
hole diameter and deck
loading to reduce the
maximum
instantaneous charge

* Complete isolation of
the area prior to
blasting. A siren is
sounded 5 minutes
before the blast for
warning

Pit and blast contractors
and GRC

Part of blasting contract

For monitoring by GRC,
MGB, and MMT

Gold cyanidation plant
commissioning and
subsequently, flotation
plant commissioning

Water

© Water quality

© Freshwater biology

Turbidity (non-toxic
stressor) and pH, NaOH,
CuSO,, HCl, diesel, and
heavy metals (toxic
stressors)

‘* Physical systems to fully
contain chemicals, e.g.,
events pond

* Personnel training on
chemicals and their
management

* Management system
and procedures for
chemicals handling

GRC

Cost of physical systems is
part of civil works
contract. For GRC, the
annual budget of their
Mine Safety Office is P 1.8
million.

The activities are part of
the Mine Safety and
Health Program for
submission to and
monitoring by MGB.

Underground

Land

p

bmp '¢

EIS of the Siana Go

d Project

6-15

Project Phase/
Environmental Aspect

Environmental Component
Likely Affected

Potential Impact

Options for Prevention,
Mitigation, or
Enhancement

Responsible Entity

Cost

Guarantee/Financial
Arrangements

development works —
Portal and decline, levels,
raises, and electricals

* Geomorphology

Ground subsidence

‘* Detailed geotechnical
and hydrogeological
evaluation of overlying
strata, faults, intrusions,
weathering, and
alteration

* Subsidence prediction
and formulation and
implementation of
subsidence control
measures

Underground design
contractor and GRC

P 2.2 million for
geotechnical and
hydrogeological studies

Cost will be part of EPEP
for submission to MGB and
for monitoring by MMT.

Water

© Hydrology

Drying of rivers and wells

* Detailed geotechnical
and hydrogeological
evaluation of overlying
strata, faults, intrusions,
weathering, and
alteration

* Prediction of
hydrological impacts
and formulation and
implementation of
hydrologic control
measures

Underground design
contractor and GRC

P 2.2 million for
geotechnical and
hydrogeological studies

Cost will be part of EPEP
for submission to MGB and
for monitoring by MMT.

Flooding of underground
workings

‘© Hydrological and
hydrogeological studies
to determine annual pit
flows from groundwater
and rainfall

Underground contractor
and GRC

P 26.7 million pa for
pumping costs

For monitoring by GRC,
MGB, and MMT

6-16

EIS of the Siana Gold Project

Project Phase/
Environmental Aspect

Environmental Component
Likely Affected

Potential Impact

Options for Prevention,
Mitigation, or
Enhancement

Responsible Entity

Cost

Guarantee/Financial
Arrangements

* Installation of pit
perimeter drainage to
keep surface runoff
away from the pit

* Operation of
dewatering bores east
of the pit perimeter
complemented by in-pit
pumping

© Emergency plan for
flooding

© Water quality

© Freshwater biology

Turbidity, AMD, and heavy
metals

‘* Discharge of pumped
out underground water
into a settling pond and
then geotextile tubes
prior to discharge to
Dayano Creek

‘* Regular monitoring of
underground water
quality at the settling
pond prior to discharge

GRC

P.0.5 million for regular
water monitoring

For monitoring of pond
water quality by GRC and
MMT

* pH treatment of water
if necessary

* Discharge of compliant
water into geotextile
tubes for filtration of
suspended solids

Operations

Open pit, TSF and waste

Land

EIS of the Siana Go

d Project

6-17

Project Phase/
Environmental Aspect

Environmental Component
Likely Affected

Potential Impact

Options for Prevention,
Mitigation, or
Enhancement

Responsible Entity

Cost

Guarantee/Financial

Arrangements

rock dump operations

* Geomorphology

Physical instability of open
pit

* Use of dewatering
bores to depressurise
pit walls

© Regular stability
monitoring

© Redesign of pit walls if
required

* Use of ground support
on unstable slopes

© Emergency plan for
slope failure

Open pit contractor and
GRC

P 5.1 million for pit
dewatering bores

Pit walls and slopes and
surfaces for monitoring by

GRC and MMT

Physical instability of TSF

* Construction of
embankment with strict
ac

© Regular stability
inspections, monitoring,
and audit

TSF contractor and GRC

P 1 million pa for QC,
stability inspections and
audit

Cost will be part of EPEP
for submission to MGB and
for monitoring by MMT.

‘* Observance of buffer
zone from edge of TSF
embankment and waste
rock dump

* Emergency planning
and testing

Physical instability of
waste rock dump

* Construction of waste
rock dump with strict
ac

© Regular stability
inspections

* Emergency planning
and testing

Waste rock dump
contractor and GRC

Part of audit cost for TSF

Cost will be part of EPEP
for submission to MGB and

for monitoring by MMT.

6-18

EIS of the Siana Gold Project

Options for Prevention,

Project Phase/ Environmental Component . ae Guarantee/Financial
. “ Potential Impact Mitigation, or Responsible Entity Cost
Environmental Aspect Likely Affected Arrangements
Enhancement
Water
© Hydrology Flooding of open pit ‘* Operation and Open pit contractor and | P 26.7 million for annual _| Pit water level for

maintenance of pit
perimeter drainage to
keep surface runoff
away from the pit

* Operation of
dewatering bores east
of the pit perimeter
complemented by in-pit
pumping

* Flood monitoring during
heavy rains

‘© Emergency plan for pit
flooding

GRC

pumping costs

monitoring by GRC, MGB,
and MMT

Overtopping of TSF
embankment

* CN detoxification of
tailings prior to
discharge to tailings
pond

© Recovery of tailings
water for use in process
plant

* Maintenance of small
water pond

* Flood monitoring during
heavy rains

© Emergency plan for TSF
overtopping

TSF contractor and GRC

P 24.8 million capital cost
of CN detoxification plant
P 16.8 million pa for
operation of CN
detoxification plant

Cost will be part of EPEP
for submission to MGB and
for monitoring by MMT.

EIS of the Siana Go

d Project

6-19

Project Phase/
Environmental Aspect

Environmental Component
Likely Affected

Potential Impact

Options for Prevention,
Mitigation, or
Enhancement

Responsible Entity

Cost

Guarantee/Financial
Arrangements

Flooding and erosion at
the waste rock dump area

‘* Maintenance of
stormwater control and
drainage system

* Flood monitoring during
heavy rains

Waste rock dump
contractor and GRC

P3 million pa for
maintenance of
stormwater and sediment
control system

Cost will be part of EPEP
for submission to MGB and
for monitoring by MMT.

* Use of sediment traps,
settling ponds, and
geoextile bags

© Emergency plan for
flooding

© Water quality

© Freshwater biology

Turbidity, NaCN, heavy
metals, tailings, and AMD

‘AMD control at waste rock

dump

* Classification of waste
rocks into PAF and NAF
and placement of
materials in a manner
to prevent acid
generation.

‘Stormwater drainage to
keep clean water away
from dirty water.

* Collection of surface
runoff and pumped out
pit water into a settling
pond

© Regular monitoring of
pH at settling pond and
pH treatment if
required

Waste rock dump and
open pit contractors and
GRC

P 1 million for waste rock
analyses

P 16.8 million pa for
operation of CN
detoxification plant
P.0.5 million pa for water
monitoring

Cost will be part of EPEP
for submission to MGB and
for monitoring by MMT.

6-20

EIS of the Siana Gold Project

Options for Prevention,

Project Phase/ Environmental Component , an , , Guarantee/Financial
. ' Potential Impact Mitigation, or Responsible Entity Cost
Environmental Aspect Likely Affected Arrangements
Enhancement
Open pit

* Collection of surface
runoff including
pumped put pit water
into a settling pond

© Regular monitoring of
pond water prior to
discharge to geotextile
tubes and Dayano Creek

* Ifrequired, pH
treatment at the pond

TSE
* CN detoxification of

tailings prior to
discharge to TSF

© Reuse of tailings water
in the process plant

* Use of decant and
collection of tailings
water in settling pond

© Regular monitoring of
pond water prior to
discharge to geotextile
tubes. The bags filter
the tailings water and
surface runoff prior to
discharge to Dayano
Creek.

EIS of the Siana Go

d Project

6-21

Project Phase/
Environmental Aspect

Environmental Component
Likely Affected

Potential Impact

Options for Prevention,
Mitigation, or
Enhancement

Responsible Entity

Cost

Guarantee/Financial
Arrangements

Air

Dust and noise

Training on proper
equipment use

Water sprays
Enclosures, barriers,
and buffer zones
Proper maintenance of
equipment

Use of less noisy and
shielded equipment
Dust and noise PPEs to
workers

Pit, TSF, waste rock dump,
and equipment
maintenance contractors
and GRC

Part of pit, TSF, waste rock
dump, and equipment
maintenance contracts

For monitoring by GRC and
MMT

Airblast and flyrocks

Use of delays, reduced
hole diameter and deck
loading to reduce the
maximum
instantaneous charge

Complete isolation of
the area prior to
blasting. A siren is
sounded 5 minutes
before the blast for
warning

Pit and blast contractors
and GRC

Part of blasting contract

For monitoring by GRC,
MGB, and MMT

Gold cyanidation plant

Water

Zo

6-22

EIS of the Siana Gold Project

Options for Prevention,

Project Phase/ Environmental Component . ae Guarantee/Financial
. “ Potential Impact Mitigation, or Responsible Entity Cost
Environmental Aspect Likely Affected ae eaenlan Arrangements
operations (combined with | « Water quality Turbidity, pH, CN, heavy © Physical systems to fully | GRC Cost of physical systems is | The activities are part of

flotation plant
subsequently)

© Freshwater biology

metals, and other reagents
such as NaCN, CuSO,, HCl,
NaN, and diesel

contain chemicals, e.g.,
events pond

* Personnel training on
chemicals and their
management

* Management system
and procedures for
chemicals handling

part of civil works
contract. The annual
budget of GRC’s Mine
Safety Office is P 1.8
million.

the Mine Safety and
Health Program for
submission to and

monitoring by MGB.

Underground operations

Land

* Geomorphology

Ground subsidence

© Regular stability
monitoring both surface
and underground

* Use of suitable mine
supports

* Filling of void with
combination of waste
material, tailings, and
cement

* Implementation of
subsidence control
measures

© Emergency plan for
cave-ins and subsidence

Underground contractor
and GRC

To be estimated during
feasibility study for
underground mining

Cost will be part of EPEP
for submission to MGB and
for monitoring by MMT

Water

EIS of the Siana Go

d Project

6-23

Options for Prevention,

Project Phase/ Environmental Component . ae . Guarantee/Financial
Potential Impact Mitigation, or Responsible Entity Cost
Environmental Aspect Likely Affected Arrangements
Enhancement
© Hydrology Drying of rivers and wells | ¢ Monitoring of Underground contractor | To be estimated during Cost will be part of EPEP

streamflows and well
discharges

* Implementation of
hydrologic control
measures

Filling of voids with
combination of waste

materials, tailings, and
cement

and GRC

feasibility study for
underground mining

for submission to MGB and
for monitoring by MMT

Flooding of underground
workings

* Installation of pit
perimeter drainage to
keep surface runoff
away from the pit

* Operation of
dewatering bores
complemented by in-pit
pumping

Underground contractor
and GRC

To be estimated during
feasibility study for
underground mining

For monitoring by GRC,
MGB, and MMT

© Emergency plan for
flooding

© Water quality

© Freshwater biology

Turbidity, AMD, and heavy
metals

‘* Discharge of pumped
out underground water
into a settling pond and
then geotextile tubes
prior to discharge to
Dayano Creek

GRC

P 0.5 million pa for regular
water monitoring

For monitoring of pond
water quality by GRC and
MMT

6-24

EIS of the Siana Gold Project

Project Phase/
Environmental Aspect

Environmental Component
Likely Affected

Potential Impact

Options for Prevention,
Mitigation, or
Enhancement

Responsible Entity

Cost

Guarantee/Financial
Arrangements

© Regular monitoring of
underground water
quality at the settling
pond prior to discharge

* pH treatment of water
if necessary

* Discharge of compliant
water into geotextile
tubes for filtration of
suspended solids

Abandonment

Land

* Visual aesthetics

Wastes, non-blending of
structures with
background

* Haul out of stockpiles,
reagents, oil and
chemical spills, and
waste

GRC

Initially, GRC will deposit P
5 million as Mine
Rehabilitation Cash Fund.
After the submission and
approval of the project's
Final Mine Rehabilitation
and Decommissioning Plan
(FMRDP), GRC will make
additional deposits to
accumulate the estimated
closure costs.

‘* Removal of cables,
pipes, concrete,
masonry, storage tanks,
equipment, and
structures that will not
fit the post-mining land
use or will not be
needed by the
barangays

EIS of the Siana Go

d Project

6-25

Project Phase/
Environmental Aspect

Environmental Component
Likely Affected

Potential Impact

Options for Prevention,
Mitigation, or
Enhancement

Responsible Entity

Cost

Guarantee/Financial
Arrangements

* Consistent with the
post-mining land use,
deep ripping of
hardstands and
recontouring of surfaces
and slopes to blend
structures with natural
background

* Geomorphology

Physical instability of
structures

* Slope, surface, and
drainage modifications
to suit minimum factors
of safety (FOSs) and
design rainfall at closure

© Drying of tailings pond

GRC

Subsidence

‘* Monitoring of mining-
related subsidence
within the property and
vicinities and
implementation of
control measures

GRC

* Land use

No post-mining land use

* Determination of the
best post-mining land
use of the 240-ha
property considering
local needs, socio-
economics, and physical
conditions of the site

GRC

6-26

EIS of the Siana Gold Project

Project Phase/
Environmental Aspect

Environmental Component
Likely Affected

Potential Impact

Options for Prevention,
Mitigation, or
Enhancement

Responsible Entity

Cost

Guarantee/Financial
Arrangements

© Terrestrial biology

Abandoned site is not
conducive to the
propagation of flora and
fauna

Consistent with the
post-mining land use,
deep ripping of
hardstands and
recontouring of surfaces
and slopes to blend
structures with natural
background

Soil conditioning
Planting of endemic
species including fruit
trees

Reflooding of pit and
underground workings
as habitat for the
Philippine Duck

GRC

Water

© Hydrology

Drying of rivers and wells

Monitoring of water
level and water quality
changes in Dayano
Creek, Magpayang
River, and wells

GRC

Mine Rehabilitation Cash
Fund of P 5 million initially
and then supplemented to
accumulate the estimated
closure costs based on the
FMRDP.

Implementation of
corrective measures if
required

© Water quality

© Freshwater biology

Turbidity, metals in
tailings, oil and grease,
reagents

Slopes and surfaces
including dried tailings
fully stabilized and
covered with endemic
floral and fruit-bearing
species

GRC

EIS of the Siana Go

d Project

6-27

Options for Prevention,

Project Phase/ Environmental Component , an ; , Guarantee/Financial
Potential Impact Mitigation, or Responsible Entity Cost
Environmental Aspect Likely Affected Arrangements
Enhancement
* Drainage for design
rainfall installed
‘* Stockpiles, reagents,
and wastes removed
from the site
Air Dust * Consistent with the Mine Rehabilitation Cash
post-mining land use, Fund of P 5 million initially
recontouring of surfaces and then supplemented to
and slopes for long- accumulate the estimated
term physical stability closure costs based on the
© Soil conditioning FMRDP.
* Planting of endemic
species
People

* Socioeconomics

Loss of jobs and
community programs

‘© Retrenchment package

GRC

Mine Rehabilitation Cash
Fund of P 5 million initially
and then supplemented to
accumulate the estimated
closure costs based on the
FMRDP.

* Labor support programs
such as job search, skills
training and education
program, enterprise
awareness, and
counselling

* Possible transfer of
social assets and
services such as water
supply and electricity

wary

6-28

EIS of the Siana Gold Project

Options for Prevention,
Project Phase/ Environmental Component , siorr a Guarantee/Financial
; Potential Impact Mitigation, or Responsible Entity Cost
Environmental Aspect Likely Affected Arrangements
Enhancement
Damage to property from | ¢ Same management GRC
erosion, subsidence, measures for physical
tailings, and flooding stability, water quality,
and freshwater biology
SOCIAL DEVELOPMENT FRAMEWORK
Table 6-2. Social development plan
Government Agency/Non-
Responsibl i
Concern (eapeTeb Comment) Government Agency and Proponent Indicative Timeline Source of Fund
Member/Beneficiary ones

Potable water and
distributionsystem

Brgys. Cawilan, Siana, and
Dayano

Brgy. Governments to assist in
the maintenance of the system

GRC and Brgy. Governments

Ongoing

GRC

Dayano

Brgys. Del Rosario, Magpayang,
and Pongtud

Government, and international
grant organizations will be
tapped

Governments, international
grant organizations, Brgy.
Governments, and people's
organizations

Health care Breys. Cawilan, Siana, and Municipal Governments and GRC, DOH, Municipal Ongoing for the direct impact | GRC, DOH, and Municipal
Dayano DOH to assist through BHWs, Governments, and Brey. barangays; indirect impact Government
Breys. Del Rosario, Magpayane, | Maintenance of regular Governments barangays for inclusion in
and Pongtud programs, and special national future programs at levels to be
projects on health care finalized
Education Brgys. Cawilan,Siana, and Depéd to assist through their GRC, Depa, international grant | Ongoing for the direct impact | GRC, DepEd, and international
Dayano special national programs; organization, and Brey. barangays in terms of donation | grant organization
Breys. Del Rosario, Magpayang, | international grant Governments of school supplies and books
and Pongtud organizations will be tapped to and improvement of school
complement GRC funds facilities
Livelihood Breys. Cawilan, Siana, and DTI, DA, DENR, Municipal GRC, DTI, DA, DENR, Municipal | As part of SUMP GRC, DTI, DA, DENR, and

international grant
organizations

cmp '

EIS of the Siana Gold Project

6-29

IEC FRAMEWORK
Table 6-3. Information, education and communication plan
Target Sector Needing Project Indicative Timelines and
0 ete Major Project Topics of Concern | IEC Scheme/Strategy/ Methods Information Medium Indicative Cost
IEC Frequency
Direct impact and indirect ‘* EIA findings on baseline Large meetings by Barangay * Powerpoint presentation in | Once prior to Public Hearing | P 60,000
impact barangays including conditions, impacts, and local dialect and English
Brgy. Officials and people’s environmental and social + Big tarpaulin colored posters
organizations management plans including highlighting major findings
the protection of the area’s
* Handouts on EIA findings
flora and fauna
and cost-benefit in local
* Costs and benefit of the dialect
Project from the community
viewpoint
‘© Community inputs and
agreement
Municipal Government headed | © Highlights of EIA findings Small meetings by Municipality | * Powerpoint presentation in | Once prior to Public Hearing | P 15,000
by the Municipal Mayor including the protection of local dialect and English
the area's flora and fauna * Big tarpaulin colored posters
* Costs and benefits of the highlighting major findings
Project from Municipal Handouts on EIA findings
Government viewpoint and cost-benefit in local
* Municipal Government dialect
inputs and agreement
Lake Mainit Development ‘* EIA findings on baseline Small meeting * Powerpoint presentation in | Once prior to Public Hearing | P 5,000

Alliance officials and
representatives

conditions, impacts, and
environmental and social
management plans including
the protection of the area’s
flora and fauna

* Costs and benefit of the
Project from LMDA’s

local dialect and English
* Big tarpaulin colored posters
highlighting major findings
* Handouts on EIA findings

and cost-benefit in local
dialect

6-30

EIS of the Siana Gold Project

Target Sector Needing Project
IEC

Major Project Topics of Concern

IEC Scheme/Strategy/ Methods

Information Medium

Indicative Timelines and
Frequency

Indicative Cost

viewpoint

‘© Community inputs and
agreement

Direct impact and indirect ‘* Major conditions of the ECC} Large meetings by Barangay * Powerpoint presentation in | Once after the grant of ECC | P60,000
impact barangays including «Updates on the Project local dialect and English
Brey. Officials and people’s especially Project Managers, © Handouts on ECC conditions
organizations schedules, hiring, training in local dialiect and English
«Any disruptions to the and GRC contact person and
community details
* Needed assistance from the
barangay and Officials
© Establishment of a
Community Technical
Working Group (CTWG) by
Municipality
© Establishment of
information and complaints
desk
Municipal Government headed | © Majorconditions of the ECC | Small meetings by Municipality | © Powerpoint presentation in | Once after the grant of ECC | P 15,000
by the Municipal Mayor «Updates on the Project local dialect and English
especially Project Managers * Handouts on ECC conditions
and schedules, in local dialiect and English
‘* Needed assistance from the and GRC contact person and
barangay and Officials details
* Establishment of CTWG by
Municipality
© Establishment of
information and complaints
desk
Lake Mainit Development Major conditions of the ECC Small meeting Once after the grant of ECC P.5,000

* Powerpoint presentation in

EIS of the Siana Gold Project

6-31

Target Sector Needing Project Indicative Timelines and
0 ete Major Project Topics of Concern | IEC Scheme/Strategy/ Methods Information Medium Indicative Cost
IEC Frequency
Alliance officials and © Updates on the Project local dialect and English
representatives especially Project Managers « Handouts on ECC conditions
and schedules in local dialiect and English
* Needed assistance from the and GRC contact person and
barangay and Officials details
* Establishment of CTWG by
Municipality to include
LMDA
© Establishment of
information and complaints
desk
cTWG * Updates on Project Small-meetings * Powerpoint presentation in | One month before P 20,000
schedules, hirings, and local dialect and English construction
community complaints * Handouts with map showing
* Expected changes in location of Project facilities
community life to be built, areas in the
«Type and location of community to be impacted
environmental monitoring and type of impact, and
stations to be established environmental monitoring
stations
© Reiteration of information
and complaints desk
cTWG * Updates on Project Small-meetings * Powerpoint presentation in | Quarterly or as needed P 80,000

schedules and
accomplishments, hirings,
and community complaints

* Expected changes in
community life

‘© Results of environmental
monitoring and actions
planned or taken

local dialect and English

* Handouts with map showing
location of Project facilities
to be built, areas in the
community to be impacted
and type of impact,
environmental monitoring
stations, and results of

manitoring

wary

6-32

EIS of the Siana Gold Project

Target Sector Needing Project
IEC

Major Project Topics of Concern

IEC Scheme/Strategy/ Methods

Information Medium

Indicative Timelines and
Frequency

Indicative Cost

* Reiteration of information
and complaints desk

monitoring

Direct impact and indirect ‘* Updates on Project Large meetings Powerpoint presentation in | Once a year before year-end | P 60,000
impact barangays including schedules and local dialect and English
Brgy. Officials and people’s accomplishments including Handouts with map showing
organizations those for the ECC, hirings, location of Project facilities
and community complaints and status, areas in the
‘* Expected changes in community to be impacted
community life and type of impact,
‘* Results of environmental environmental monitoring
monitoring and actions stations, and results of
planned or taken monitoring
*  Reiteration of information
and complaints desk
Municipal Government headed Updates on Project Small meetings Powerpoint presentation in Once a year before year end | P 15,000

by the Municipal Mayor

schedules and
accomplishments including
those for the ECC, hirings,
and community complaints

* Expected changes in
community life

‘© Results of environmental
monitoring and actions
planned or taken

* Reiteration of information
and complaints desk

local dialect and English

Handouts with map showing
location of Project facilities
and status, environmental
monitoring stations, and
results of monitoring

cmp >

EIS of the Siana Gold Project 633

EMERGENCY RESPONSE POLICY AND GUIDELINES

DAO No. 2000-98 promulgates the Mine Safety and Health Standards of the DENR. Section 49 of the Order requires
mining proponents to prepare an Emergency Response Preparedness Program (ERPP) prior to commencement of
mining operation. The ERPP contains, among others, the following:

* Identification of hazards
© Assessment of perceivable risks that may lead to an emergency

* Controlling measures to prevent or deal with the emergency which include organization, facilities, vehicles,
equipment, alarm systems, emergency procedures, employee training, quarterly simulation to test the
measures, regular review of the measures, and revisions in case of changes in operation, condition, or rules
and regulations.

GRC will submit to the MGB the ERPP prior to the commencement of construction. The following discusses the salient
features of the ERPP.
Scope of ERPP

Based on current assessments, the ERPP needs to cover the following emergencies:

1. Oilspills

2. Chemical (hazardous materials) spills

3. Fire

4. Landslide or slope failure

5. Severe weather

6. Earthquakes and

7. Mine accidents.

Emergency Response Team
The emergency response team (ERT) to be established prior to construction will consist of the following:

* Emergency Coordinator who in emergency situations is responsible for implementing appropriate actions to
ensure the safety of employees, visitors, and residents in the Project site and vicinities,

* Alternate Emergency Coordinator who assists the Coordinator and replaces the latter during his absence,

* Control Room Operator who receives information about an emergency situation and relays this information
to the Coordinator and other members of the Team. He also notifies external organizations such as local
disaster coordinating councils, MGB, EMB, etc. about the emergency.

© Safety Engineer who provides technical support to the Coordinator.
The Coordinator creates, from within the GRC employees and contractors, the following emergency support units:

© Fire fighting unit

jbmp

6-34 EIS of the Siana Gold Project

* Rescue and recovery unit
* Hazardous materials unit
© Earthworks unit.
The Emergency Coordinator will identify, link up, and agree on protocols with external emergency organizations and
the local disaster coordinating councils at the Barangay, Municipal, and Provincial levels.
Emergency Response Training

All employees and contractors will undergo basic training program on emergency response as part of their induction.
The program covers:

© General plan procedures
© Specific departmental procedures
* Evacuation procedures
* Incident discovery
© Notifications
© Operation of fire extinguisher and
© Basic first aid.
It will enable all to identify conditions which can lead to an emergency situation.

All personnel currently involved in operating a process and those before being involved in operating a newly assigned
process shall be trained in an overview of the process and in the operating procedures. The training focuses on specific
safety and health hazards, emergency operations including shutdown, and safe work practices applicable to the
employees’ job tasks.

Members of the Emergency Response Team and support units will undergo additional training.

Refresher training is conducted annually. When employees change areas or departments, they get training from the
department supervisor on their new emergency responsibilities and procedures.

A record will be prepared for each employee which contains the training received, name of trainer, date of training,
means used to verify that the employee understood the training, assessment of the employee, and training
recommendations.

Personal Protective and Other Equipment

Personal protective equipment (PPE) meeting the NFPA and OSHA standards must be provided, maintained, and used.
The protection must be against physical, chemical, and thermal hazards. PPEs include respiratory protective
equipment, chemical protective clothing, and thermal protection. These should be selected based on the chemicals to
be stored and handled at the Project site.

Fire suppression equipment consisting of fire hydrants and pump, sprinkler and foam system, and portable fire
extinguishers suited to the chemicals on site must also be provided.

EIS of the Siana Gold Project 635

Notification Procedures

The Emergency Coordinator initiates and terminates emergency situation. A state-of-the-art system of public
notification that targets employees, contractors, local disaster coordinating councils, and other emergency
organizations is needed.

Evacuation and Personnel Accountability

The emergency situation may require the evacuation of all or certain sections of the Project facility as well as sitios
along the receiving Magpayang River and Dayano Creek. An early warning system will effect a safe and timely
evacuation.

Primary and secondary evacuation points need to be designated for every working area of the facility and potentially
impacted sitios. During evacuation, employees and residents leave their area by the designated route to their assigned
evacuation point. If the primary evacuation point becomes impassable, employees and residents proceed to the
designated evacuation point.

Upon arrival at the evacuation point, the employee reports directly to his Supervisor. The Supervisor reports missing
personnel and last location to the Emergency Coordinator. For the sitios, sitio leaders who account for the sitio
members to the Barangay Chairman are designated.

Emergency Procedures

Emergency procedures are formulated for each of six (6) emergency conditions. The procedures target the ordinary
Project employees or contractors, control room operator, emergency response team, and Emergency Coordinator.

Table 6-4 provides the basic elements of the procedures.

Table 6-4. Basic elements of the emergency procedures

immediately advised
of the nature of the
problem, exact
location, and severity
of the problem.

the slick contained, oil
recovery procedures
commence.

Employees or Control Room Emergency Response Emergency

Emergency CIRCE Contractors Operator Team Coordinator
Oil spills Two types of oil spill | Depending on | Based on information | The first arriving Team | He ensures that the
and ‘emergency | personnel training, | provided, he decides | member gives his | necessary _ control
response are | control measures | the type of the oil | initial assessment of | measures of spill

distinguished: such as plugging the | spill. He then notifies | the situation to the | stoppage,

incidental release and | source of oil or | the ERT. An | Control Room | containment, and
emergency release. installing spill booms | emergency release | Operator. He effects | recovery are initiated.
or diversions may be | requires the | control measures with | He updates the local
implemented. The | notification of | the help of other | disaster coordinating
Control Room | external emergency | employees. After the | council and other
Operator is | organizations. leak is stopped and | external emergency

organizations of the
spill. After the
cleanup and removal
of spilled oil, he
assesses the damage
impact.

Chemical spills

As in oil spills, two
types of chemical spill
and emergency
response are
distinguished:
incidental release and
emergency release.

Upon detection of the
spill, the employee
instructs all to
evacuate the area. He
confines the release
by closing the door to
the area. He advises
the Control Room
Operator of the
nature of the problem
and exact location of

He obtains from the
caller the exact
location and nature of
the problem. He
notifies the ERT. If
the situation is
serious, he calls in the
fire departments of
the municipalities. He
sends somebody to
meet the fire truck.

The hazardous
materials unit of the
ERT should be trained
to handle the
confinement,

containment, and
decontamination of
hazardous _ materials
releases. Their first
objective is to secure
the area and effect an

He responds to all
reported chemical
releases and directs
the actions of the ERT

and Project
employees and
contractors. He
ensures that
necessary actions
such as evacuation,
accountability of

6-36

EIS of the Siana Gold Project

Emergency

General Note

Employees or
Contractors

Control Room
Operator

Emergency Response
Team

Emergency
Coordinator

chemical release. If
the situation is
serious, he activates
the alarm and begins
evacuation of the
entire building. He
advises the ERT on
their arrival of any
missing person

orderly and quick
evacuation.

personnel, restricting
access to hazards
area, confinement,
containment, and
decontamination are
initiated.

Landslides or slope
failures

Two (2) sets of
procedures are
needed for the
employees - one for
those who discover

Upon discovery of the
landslide, the
employee reports the
situation immediately
to the Emergency

Upon notification by
the Emergency

Coordinator of

the

need for evacuation
and the impacted

Upon receipt of the
call or alarm, the
Team proceeds to a
safe place closest to
the affected area

He responds to the
reported landslide or
slope instability;
directs the actions of
the ERT, earth-moving

the emergency; the | Coordinator who | facility areas and | They restrict entry to | crew and personnel;
other for those who | classifies the incident | catchments, he | the impact area and | and coordinates with
hear the alarm | and commences | activates the | assist in the | the local _ disaster
system. appropriate actions. | appropriate alarm. | evacuation of | coordinating councils
Incidents need to be | On hearing the alarm, | He also notifies the | personnel. They | and external
classified into. minor | the employee | concerned leaders. He | implement recovery. | organizations as
or major (for which an | evacuates and | then notifies the ERT | First aid, and | needed. He ensures
emergency situation | Proceeds to the | and —_earthmoving | restoration measures. | that the required
is declared), incipient | designated safe zone. | crew. actions on evacuation,
or active, and Personnel
catchments at risk accountability,
(which define areas remediation, and
for evacuation). cleanup are
completed. He
assesses the damage
and determines
temporary works to
minimize further
damage.
Mine accidents The employee advises | He obtains from the | The ERT proceeds
the Control Room | caller the exact | immediately to the
Operator of the | location, nature, and | accident scene. The
nature of the problem | severity of the | first arriving Team

and exact location. If
trained, he renders
first aid. He sends
available personnel to
meet the ERT.

problem. He calls in

the ERT.

member reports by
radio that he is on-
scene and his initial
assessment. He
advises any additional
resources required
He renders first aid as
appropriate.

Severe weather

All employees
assigned to the open
pit, TSF, waste rock
dump, and process
plant should be
vigilant during storms
and heavy
downpours. GRC may
adopt the emergency
alert levels of the
local government
units, ie, disaster
preparedness during
storm signal 1 and
declaration of an
emergency condition
during storm signal 3
GRC should designate

During storm signals 1
and 2, _ outdoor
activities of personnel
should be minimized
At storm signal 3,

employees take
refuge in the
designated storm
shelters.

He monitors storm

bulletins

and

continuously updates
the Emergency

Coordinator.

He

makes the necessary

announcements
personnel.

to

Team members. will
respond as needed
The response is.
generally an after-the-
fact response and
primary responsibility
is for evacuation and
accountability of
personnel.

He directs the actions
of the ERT and
employees. He
ensures that the
needed actions on
evacuation,

accounting of
personnel, and
securing of the facility
are initiated. He
assesses the damage
and determines
damage control work
that can be safely
performed by
personnel.

EIS of the Siana Gold Project

6-37

Employees or Control Room Emergency Response Emergency
EnETECLCy Gancrel leis Contractors Operator Team Coordinator
shelters for
employees.

Fire Two (2) sets of | The urgent actions of | Upon hearing the | The first arriving team | He ensures that the
procedures are | the personnel who | manual fire alarm, he | member advises the | needed actions on
needed for the | discover the fire are | activates the main fire | Control Room | evacuation, personnel
employees - one for | clear the area of | alarm. He then | Operator of his initial | accounting, fire
those who discover | people, confine the | notifies the ERT and | assessment of the | suppression, cleanup,
the emergency; the | fire, activate the fire | the fire department of | situation. He then | etc. are initiated. He
other for those who | alarm, use the | the municipalities. He | assists in the | advises the fire
hear the alarm | portable fire | sends one person to | evacuation of people. | department of
system. extinguisher if it can | meet the _fire | if the fire is still in the | present conditions in

be done safely, advise | department at the | incipient stage, he | the facility, especially
the ERT on their | facility gate. attempts to | any chemicals
arrival if all personnel extinguish it. If there | involved and the
are accounted for, is danger of explosion, | assistance Project
and assist the ERT if he shouts the warning | personnel may
requested. Personnel and escapes | provide. After the fire
who hear the fire promptly. In case of | is extinguished, he
alarm must explosion, he escapes | assesses the damage
implement the promptly because of | and determines which
evacuation the danger —_of | areas of the facility
procedures. recurrence. With the | cannot be —_re-

help of the other | occupied.

team members and

fire department, the

fire is put out.

Earthquake Earthquakes strike | If indoors, drop to | He monitors the | Team members will | He directs the actions

without warning. GRC
will avoid earthquake-
related deaths and
injuries by removing
hazards in the plant
and offices,
identifying safe places
indoors and outdoors,
have disaster supplies
on hand, and
undertake earthquake
drills periodically.

ground; take cover
under a sturdy table
or furniture, and hold
on until the shaking
stops. Stay inside until
the shaking stops and
it is safe to go outside.

If outdoors, move
away from buildings,
posts, and utility wires
and stay there.

If in a moving vehicle,
stop as quickly as
safety permits away
from buildings, trees,

overpasses, utility
wires and stay in the
vehicle. Proceed

cautiously once the
earthquake stopped.

If trapped under
debris, do not light a
match nor move
about or kick up dust.
Tap on a pipe or wall
for rescue. Shout only
asa last resort.

situation and updates
the Emergency
Coordinator and the
Response Team if

possible. He
coordinates with
external emergency
organizations —_for
assistance.

respond after the
earthquake as
needed. Response
can be in the form of
first-aid, rescue, fire
fighting , or inspection
of utilities. and
buildings.

of the —‘Team,
employees, and
contractors. He

ensures that the
required actions on
evacuation,
accounting of
personnel, first aid,
rescue, fire-fighting,
inspection of utilities,
and securing of the
facility are initiated.

6-38 EIS of the Siana Gold Project

ABANDONMENT POLICIES AND GUIDELINES

The Siana Gold Project will adhere to MGB’s “Guidelines in the Preparation of an FMRDP pursuant to DAO No. 1996-
40”. According to these guidelines, the Final Mine Rehabilitation and Decommissioning Plan (FMRDP) is to be
integrated with the Environmental Protection and Enhancement Program (EPEP) which is submitted to the MGB after
the grant of an ECC to the Project. The FMRDP has two (2) goals:

1. To prevent or eliminate long-term environmental impacts by returning mining-disturbed land to a physically
and chemically stable, visually acceptable, productive, or self-sustaining condition, taking into consideration
the beneficial uses of the land and the surrounding areas as agreed with the stakeholders

2. To ensure that alternative skills and sustainable livelihood opportunities are provided and left behind to mine
employees and their dependents and to the host and neighboring communities.

The guidelines define “physically stable” to mean that the mine facility does not pose a hazard to public health and
safety as a result of failure or physical deterioration, and that it continues to perform the function for which it was
designed for its design life.

“Chemically stable” means that the mine facility should not release chemicals or contaminants into the environment.
The guidelines further provide that the use of effluent-treatment facilities is not considered rehabilitation but a
temporary measure to meet regulatory requirements, or while awaiting the development of technically and
economically viable rehabilitation methods or while waiting for the rehabilitation measure to reach its maximum
efficiency and until the water outputs can be treated by passive treatment or discharged directly to the environment.

“visually acceptable” recognizes that the trace of a mining site cannot be completely removed but can be reduced by
the removal of all unnecessary buildings and infrastructures and the blending of the slopes and surfaces with the
natural background.

“Productive condition” may include agroforestry, agriculture, industrial, or residential facilities which may require
passive or active care.

“self-sustaining use” means that the end use can be sustained by natural processes and will not require actions by

man.
On the final land use of the mined-out site, the guidelines prescribe the following as bases:
1, Naturally occurring hazards in the area
2. Level of environmental and social impacts caused by the operation
3. Expected post-closure operational use of the land and
4. Productivity of the land surrounding the site.

The guidelines provide a schedule of annual payments that will build up the full amount of the estimated FMRDP cost a
year ahead of the mine closure. For a five (5) - year life, the prescribed annual payments are:

© 43.7% of total FMRDP cost for the first year of operation
* 31.3 % for the second

© 18.7% for the third and

* Balance of 6.3 % for the fourth year.

For a ten (10) — year life, the prescribed annual payments are:
 — »
bmp

EIS of the Siana Gold Project 639

© 26.5 % of cost for the third year of operation
© 22.5% for the fourth

© 17.7% for the fifth

. 16.3 % for the sixth

* 9.5% for the seventh

© 5.5% for the eighth and

© Balance of 2 % for the ninth year.

The Impacts Management Plan lists the envisioned rehabilitation and decommissioning activities for the Project. To
fully define said activities, an FMRDP formulation program will be implemented. This program has the following
components:

1, Materials characterization through physical, chemical, and biological tests to guide the selection and
treatment of materials for rehabilitation

2. Field revegetation trials to involve combinations of soil treatment and floral species and ecosystem function
analysis

3. Cover capping options to contain the waste and heavy metals and trial programs for the waste rock dump
and TSF

4. Hydrological simulation studies

5. Identification and assessment of potential post-mining land uses given the site, economic, environmental,
market and social realities

6. _ Risk management in closure planning and

7. Closure action planning and budgeting.

y 2009

EIS of the Siana Gold Project

ENVIRONMENTAL MONITORING PLAN

Self-monitoring Plan

Table 6-5. Environmental monitoring plan

key Sampling and Measurement Plan Annual EQPL Management Scheme
nnual
Environmental Potential Impacts Per Parameter for
ne i ree tot Lead Person | Estimated EQPL Range Management Measure
pects per | Environmental Sector | Monitoring cats ener (exe Cost
Project Phase Alert | Action | Limit | Alert | Action | Limit
All Project Phases | Land
* Visual aesthetics— | Daily volume of | Volume Daily and Project area | Environment
solid waste solid waste measurement weekly and Community
dumped in the Manager (ECM)
landfill; weekly
volume of
compost
generated
Water quality Construction
Manager,
Operations
Manager (after
Construction)
« Turbidity TSS (mg L") Gravimetric Quarterly | w/B1tos ECM P12,000 | 10% | 20%ine | <30%
method ine ine
Turbidity meter | Daily IW1to6 Probe 30 | 50 70
* Oil and grease Oiland grease | Gravimetric Quarterly | w/a 1tos ECM P 18,000 2
(mg L*) etroleum ether
(met) ( Daily- visual | IW 1to6 5
extraction)
© Sewage BOD, (mgL") | Azide modification ] Quarterly | W/B1to8 ECM P 27,000 7(10)
(Dilution 5 wi -"
technique) Quarterly

bmp'<)

EIS of the Siana Gold Project

6-41

key

Environmental
Aspects per
Project Phase

Sampling and Measurement Plan

EQPL Management Scheme

Annual
Potential Impacts Per | Parameter for
i 1 nee Lead Person | Estimated EQPL Range Management Measure
Environmental Sector Monitoring Method Frequency Location Cost
Alert | Action | Limit | Alert | Action | Limit
Total coliform | Multiple-tube Quarterly W/B 1to8 ECM P 32,000 5,000
(MPN 100mL*) fermentation
Quarterly wi 10,000
Freshwater biology | Composition Comparative Quarterly W/B 1 to8 ECM P 160,000
and structure of | measures of
stream biological
macroinverte- community
brates composition
Fish assemblage | Participatory fish | Quarterly LM 1 to 6 ECM P 240,000
and structure stock assessment
People Construction
Manager,
Operations
Manager (after
Construction)
* Socio- economics— | Percentageof | FGDs and Annual Direct and ECM P 40,000

employment taxes,
community
program

population
below poverty/
subsistence line;
employment,
industries, and
income — Project
and non-Project-
related;
proportion of 6-
12 yrs old not in
elementary
school;

household survey

indirect impact
barangays

6-42

EIS of the Siana Gold Project

Key
Environmental
Aspects per
Project Phase

Potential Impacts Per
Environmental Sector

Parameter for
Monitoring

‘Sampling and Measurement Plan

proportion of
13-16 years old
not in secondary
school;
proportion of
households with
make-shift
houses

Method

Frequency

Location

Lead Person

Annual
Estimated
Cost

EQPL Management Scheme

EQPL Range

Management Measure

Alert

Action Limit

Alert

Action

Limit

Complaints on
water quality,
fish catch,
employment,
SDMP, dust,
noise, foul smell,
community
water supply,
flooding,
erosion, ground
subsidence

Review of
complaints
register and
interviews

Weekly and
as needed

Direct and
indirect impact
barangays

ECM

© Culture —
Mamanwa
acculturation and
discrimination

Proportion of
Mamanwas
directly
employed to
total
Mamanwas;
number of skills
and training
activities, and
trainees actually
employed;

ECM

bmp'<)

EIS of the Siana Gold Project

6-43

key

Environmental
Aspects per
Project Phase

Sampling and Measurement Plan

EQPL Management Scheme

metals, AMD

selected samples

Potential Impacts Per | Parameter for ConA)
Extemmcntes Monitoring Lead Person Estimated EQPL Range Management Measure
Method Frequency Location ek
Alert | Action | timit | Alert | Action | Limit
number of
cultural
awareness
programs and
participants;
changes in
material culture
Occupational Safety and Review of records Semestral GRC and Safety and
health and safety — health program; contractors Health
excessive exposure | monthly safety Manager
to elements, reports; safety
musculo-skeletal meetings,
stress, physical trainings, and
injuries, loss of inspections;
hearing, respiratory | PPEs; accident
diseases, exposure | statistics and
to hazardous reports; medical
reagents records
Public health — Metals and Blood chemistry, Annual Direct and ECM P 300,000
vector and water- general health hepatitis test, indirect impact
borne diseases, conditions basic blood barangays
traffic hazards, chemistry, CBC
respiratory and blood
diseases, spread of analysis,
diseases by migrant urinalysis,
workers, heavy fecalysis of

Construction

EIS of the Siana Gold Project

Key ‘Sampling and Measurement Plan Annual EQPL Management Scheme
Environmental | Potential Impacts Per | Parameter for
i need Lead Person | Estimated EQPL Range Management Measure
Aspects per Environmental Sector Monitoring Method Frequency leat Gack
Project Phase Alert | Action | Limit | Alert | Action | Limit
Surface Land Construction
‘earthworks and Manager
civil works
* Terrestrial biology | Areas cleared or | Area Weekly Project Area ECM
—loss of grassland | disturbed measurement
habitats
Air—Dust and noise | TSP (mg NCM*) | Gravimetry Quarterly A/Nato4 ECM P 100,000 230,
and as 150
needed
Noise (dBA) Direct readout Quarterly A/Nato4 ECM 55,50,
soundmeter and as 45
needed
Pit dewatering Land Construction
Manager
* Terrestrial biology | Banonwildlife | Site assessment —_| Monthly Project area ECM
—loss of wetland | hunting and and reports and direct
habitat eggs gathering impact
enforced; flora barangays
and fauna
protection
programs in
somP
implemented
Water Construction

Manager

EIS of the Siana Gold Project 6-45

key ‘Sampling and Measurement Plan annul EQPL Management Scheme
nual
Environmental | Potential Impacts Per | Parameter for
poe aan ee Conte Lead Person | Estimated EQPL Range Management Measure
pe 's per nvironmental Sector lonitoring Method Frequency Waeation a
Project Phase Alert | Action Limit | Alert | Action | Limit
* Hydrology - Water level Site measurement | Weeklyand | Along Dayano | ECM Banks
flooding along Dayano during heavy | Creek and over-
Creek and rains Magpayang flowing
Magpayang River
River (m)
© Water quality Dissolved solids | TDS meter Daily 1w4, W/B 5 ECM
(mg)

* Freshwater biology

Streamflow (Ls | Water level and Weeklyand | W/B5

4 current during heavy
measurement rains
Pit development | Land Construction
and build-up of Manager
TSF and waste
rock dump * Geomorphology- | Tension cracks, | Visual, Weekly TSF, waste rock | ECM
Physical instability | scarps, settling, | topographic dump, pit walls
erosion, survey, and
seepage, reading of

phreatic surface | piezometer

* Geochemistry — Net acid Blasthole cuttings | During Open pit area | Manager P 3,500,000
acid generation generation sampling blasthole Mining
(NAG) pH=4 drilling
Water Construction
Manager
* Hydrology — Water level (m) | Measurement and | Duringheavy | W/82,W/B4 | ECM
flooding, dam documentation rains to 5, W/B 7, IW
overtopping 1 to 6, TSF,
open pit, waste
rock dump

6-46 EIS of the Siana Gold Project
Key ‘Sampling and Measurement Plan al EQPL Management Scheme
Environmental | Potential Impacts Per | Parameter for me
i | ‘tori Lead Person | Estimated EQPL Range Management Measure
Aspects per Environmental Sector Monitoring Method Frequency leat Gack
Project Phase Alert | Action | Limit | Alert | Action | Limit
© Water quality As (mg L”) AAS Quarterly W/B1to8,IW | ECM P 38,000 0.05,
* Freshwater biology ke 0.2
Ba (mg L”) P 24,000 -
Cd (mg L”) P 18,000 0.01,
0.05
Cu (mg L") P 18,000 0.05
Hg (mg L*) P 38,000 0.002,
0.005
Mn (mg L”) P 18,000 -
Pb (mg L*) P 18,000 0.05,
03
Sr (mg L?) P 98,000 —
Zn (mg L*) P 18,000 —
pH Meter reading Quarterly W/B 1to8 65-85
65-9
Daily IW 1t06
Air Construction
Manager
© Air TSP and noise -
as indicated
* Vibration Airblast and Airblast Initially and | Open pit area | Manager
flyrocks measurement as needed Mining
Gold cyanidation | Water Construction
plant Manager

EIS of the Siana Gold Project

6-47

key Sampling and Measurement Plan hori EQPL Management Scheme
nual
Environmental | Potential Impacts Per | Parameter for
i 1 nee Lead Person | Estimated EQPL Range Management Measure
Aspects per Environmental Sector Monitoring Method Frequency Waeation a
Project Phase Alert | Action | Limit | Alert | Action | Limit
commissioning | Water quality pH—as
and subsequently i indicated earlier
flotation plant * Freshwater biology
commissioning NaOH, CuSO., | Visual Daily Reagent Manager No spills
HCI, Diesel storage and Processing
mixing area,
process plant
area
Metals — as
indicated
NaN (mg L) Distillation — Daily 1W2 to 3 Manager P 5,000 0.05,
titremetry or CN Processing 0.2
meter
Water level (m) | Measurement of | Everyshift | Process plant | Manager Empty
of events pond | water level area Processing at start
and end
of shift
Underground Land Construction
development Manager
works
* Geomorphology Ground Visual Weekly Within Soom — | ECM
subsidence - from pit edges
cracks and other
signs of surficial
failure
Water
* Hydrology Water level (m) | Measurement of | Duringheavy | Underground | Manager
water level downpours | works Mining

6-48 EIS of the Siana Gold Project
key Sampling and Measurement Plan Annual EQPL Management Scheme
nnual
Environmental | Potential impacts Per | Parameter for "
f ‘tor Lead Person | Estimated EQPL Range Management Measure
Aspects per Environmental Sector Monitoring Method Frequency Location Cost
Project Phase Alert | Action Limit | Alert | Action | Limit
* Water quality pH—as
* Freshwater biology | indicated
Metals — as
indicated
Operations
Open pit, TSF, | Land Operations
and waste rock Manager
dump operations -
* Geomorphology | Tension cracks, | Visual, Weekly TSF, waste rock | ECM
physical instability | scarps, settling, | topographic dump, pit walls
erosion, survey, and
seepage, reading of
phreatic surface | piezometer
* Geochemistry —
acid generation -
as indicated
Water Operation
Manager
* Hydrology — Water level (m) | Measurement of | During heavy | W/B2,W/B4 | Manager
flooding, erosion, water level rains to 5, W/B7 Mining,
and dam overtop Manager
IW1to6, TSF, | Processing,
open pit and ECM
underground
works
* Water quality Nacn Distillation — Daily IW2 to 3 Manager
titremetry or CN Processing

* Freshwater biology

meter

EIS of the Siana Gold Project

6-49

key Sampling and Measurement Plan annul EQPL Management Scheme
nual
Environmental | Potential Impacts Per | Parameter for
i 7 ‘tori Lead Person | Estimated EQPL Range Management Measure
Aspects per Environmental Sector Monitoring Method Frequency Waeation a
Project Phase Alert | Action | Limit | Alert | Action | Limit
Metals — as
indicated
pH—as
indicated
Air
* Dust and noise TSP and noise -
as indicated
* Vibration, air blast. | Airblast and Airblast Initially and | Open pit area | Manager
flyrocks measurement as needed Mining
Gold cyanidation | Water Operations
plant operations Manager
(combined with
flotation plant © Water quality pH, CN, metals, Manager
reagents — as Processing

subsequently

* Freshwater biology

indicated

Underground
operations

Land

* Geomorphology -

Tension cracks,

subsidence signs of surficial
failure — as
indicated

Water

* Hydrology Water level (m)

as indicated

EIS of the Siana Gold Project

key Sampling and Measurement Plan Annual EQPL Management Scheme
nnual
Environmental | Potential impacts Per | Parameter for "
‘tor Lead Person | Estimated EQPL Range Management Measure
Aspects per Environmental Sector Monitoring neti ogecnay eriten cost
Project Phase Alert | Action | Limit | Alert | Action | Limit
© Water quality Metals, pH — as
‘* Freshwater biology | indicated
Abandonment
Closure of land Operations
operations Manager
# Visual aesthetics- | Types and Visual and Weekly Project Area | ECM
wastes volumes of measurement
wastes and
unnecessary
items left at site
© Geomorphology- | Tension cracks, | Visual Monthly TSF, waste rock | ECM
physical stability | scarps, settling, dump, and 500
and subsidence erosion, m from edge of
seepage, other pit
signs of surficial
failure
Drainage Visual Monthly TSF, waste rock | ECM
channels — dump, other
blocks and scour areas
* Terrestrial biology | Species EFA Semestral | TSF, waste rock | ECM
composition, dump, other
density cover, areas
diversity,

regeneration

Water

EIS of the Siana Gold Project

6-51

Key Sampling and Measurement Plan Annual EQPL Management Scheme
nnual
Environmental | Potential Impacts Per | Parameter for ,
7 — Lead Person | Estimated EQPL Range Management Measure
Aspects per Environmental Sector Monitoring Method Frequency Waeation a
Project Phase Alert | Action | Limit | Alert | Action | Limit
* Hydrology Streamflow (Ls
*) and water
level (m) as
indicated
© Water quality pH, metals, CN
« Freshwater biology | 2 indicated
Air TSP —as
indicated
Multi-Sectoral Monitoring Framework
Table 6-6. Composition and functions of MMT
kehol P MMT seo spilt vith
See COU Crop eed oy Basis of Priority Selection Proposed MMT Role Scope of MMT Responsibilities/ Activities
Membership
MGB Regional Office (MGBRO) The MGBRO is in charge of the administration | MMT Chairman Team leadership to ensure that the Team

and disposition of mineral lands and mineral
resources in the regional level. It also undertakes
geological, mining, metallurgical, geological, and
mineral exploration surveys. Based on DAO No.
1996-40, the MGBRO representative heads the
MMT for mining projects. It also provides
secretarial and support services to the Team

objectives of monitoring compliance by the
Project proponent with the EPEP and of
recommending necessary amendments to the
EPEP to improve Project performance are met;
strengthening of monitoring, analytical, and
reporting capabilities of Team members;
resolution of issues within the Team;
management of the Monitoring Trust Fund, and
reporting of MMT activities and accomplishments
to the Mine Rehabilitation Fund Committee.

EMB Regional Office (EMBRO)

The EMBRO implements the environmental laws
and regulations on the EIA system, clean water,
clean air, solid waste, hazardous wastes, and

MMT Co-Chairman

Team co-leadership to ensure that the Team.
monitors compliance by the Project proponent
with the ECC conditions and the Environmental

6-52

EIS of the Siana Gold Project

Stakeholder Group Proposed for MMT
Membership

Basis of Priority Selection

Proposed MMT Role

Scope of MMT Responsibilities/ Activities

chemicals at the regional level. It also undertakes
environmental education and information.

Management Plan of the EIS; strengthening of
monitoring, analytical, and reporting capabilities
of Team members; resolution of issues within the
Team, and reporting of ECC accomplishments.
through the MMT Compliance Monitoring and
Validation Report.

GRC

GRC is the Project proponent with commitments.
and accountabilities under the ECC, EIS, and EPEP.

MMT Member

Provision of budget (Monitoring Trust Fund) to
the MMT; availability to MMT of all Project
information necessary to determine compliance
with environmental requirements and.
commitments; coordination with MMT members
‘on the inspection of project activities and
facilities including the testing, calibration, and
operation of pollution control devices, and
presentations and discussions with the Team.

Barangay Governments of Cawilan, Siana,
Dayano, del Rosario, Magpayang, and Pongtud

The Barangay Government represents the direct
impact and indirect impact communities. It is
thoroughly familiar with the physical, socio-
economic, cultural, and health conditions and
resources in such areas. It is therefore a very
good source of information, issues, and
recommendation.

MMT Member

Participation in actual monitoring works for the
Project; provision of information to the MMT
about the physical and human conditions as well
as issues, problems, and suggestions of
community members; and preparation and
review of MMT reports.

Lake Mainit Development Alliance (LMDA)

LMDA is the organization of the Provincial
Governments of Agusan del Norte and Surigao del
Norte; Municipal Governments of Kitcharao,
Jabonga, Santiago, Tubay, Alegria, Mainit, Tubod,
and Sison; national government agencies of
DENR, BFAR, NEDA, PIA, DOT, and DA; academe;
business sector; farmers/fisherfolks; NGOs, and
POs. Its mission is the sustainable development
and management of Lake Mainit. LMDA is the
implementor, partner and recipient of the
Philippines-Australia Community Assistance
Program through the Focal Community Assistance
Scheme. It is a major stakeholder of the Siana
Project.

MMT Member

Participation in actual monitoring works for the
Project; provision of information on policies,
plans, and programs of the LMDA especially those
that may impact or be impacted by the Project;
advice to MMT of any complaints, issues, or
recommendations concerning the Project, and
preparation and review of MMT reports.

cmp >

EIS of the Siana Gold Project 653

Environmental Guarantee and Monitoring Fund Commitment

DAO No. 1996-40, the implementing rules and regulations of Republic Act No. (RA) 7942, also known as the 1995
Philippine Mining Act, requires proponents of mining projects to put up a Mine Rehabilitation Fund (MRF) prior to
construction. The MRF consists of a Monitoring Trust Fund (MTF) amounting to no less than P 100,000.00 and a
Rehabilitation Cash Fund (RCF), equivalent to whichever is lower of 10 % of the budget required for an Environmental
Protection and Enhancement Program (EPEP) or P 5 million. The MRF is deposited as a trust fund in a government
bank and is maintained by the proponent up to the end of the post-decommissioning period of ten (10) years. The
mining proponent requests for withdrawal and disbursement from said fund based on its EPEP and Annual
Environmental Protection and Enhancement Program (AEPEP). The request is submitted to the Mine Rehabilitation
Fund Committee (MRFC). The proponent replenishes the MTF and the RCF on a monthly and annual basis,
respectively.

The EPEP is a comprehensive environmental management plan for the life of the mining project on which AEPEPs are
based and implemented to achieve the environmental management objectives, criteria, and commitments including
protection and rehabilitation of the disturbed environment. The EPEP is a post-ECC condition submitted to the MGB
for review.

The MTF covers the maintenance and other operating budget for transportation and travel expenses, laboratory
analysis, supplies and materials, communication services, consultancy work, and other reasonable expenses incurred
by the MMT.

The RCF funds the project’s approved rehabilitation activities and schedules for specific mining project phase, including
research programs as defined in the EPEP and AEPEP.

The MRFC is created by the MGB Regional Office. It is co-chaired by the MGB Regional Director and DENR Regional
Executive Director. Its membership is drawn from the local government unit, local NGOs and community organizations,
and the project proponent.

As discussed in Section 6.5, the proponent is also required to submit a Final Mine Rehabilitation and Decommissioning
Plan (FMRDP) to the MGB Regional Office. After the Plan is approved, the proponent puts up a Final Mine
Rehabilitation and Decommissioning Fund (FMRDF) in a government bank. The fund is built up following a pre-defined
schedule to amount to the full cost of the FMRDP prior to the end of the operating life of the mine.

To ensure the compensation of damages caused by the mining project, DAO No. 1996-40 requires proponents to pay a
Mine Waste and Tailings Fee (MWTF) based on the amount of mine waste and mill tailings generated every six (6)
months.

GRC is committed to submitting the necessary reports and putting up the required funds after the ECC is issued to the
Project.
INSTITUTIONAL PLAN FOR EMP IMPLEMENTATION

In accordance with DAO No. 1996-40, GRC will establish a Mine Environmental Protection and Enhancement Office
(MEPEO) prior to Project construction. This Office will “set the level of priorities and marshal the resources needed to
implement environmental management programs.”

Figure 3-21 is the GRC Organizational Chart. As shown, the MEPEO is the Environment and Community Office headed
by the Environment and Community Manager (ECM) which is within the Administration Division. Assisting the ECM are
the Community Relations Officers and an Environmental Engineer.

The Environmental Engineer’s responsibilities are:

6-54 EIS of the Siana Gold Project

© Operation and maintenance of the pollution control structures such as tailings pond, waste dump, sewage
treatment plant (STP), landfill, and sediment control structures.

© Operation and maintenance of the nursery and plantation activities.

© Permitting and permit maintenance and the keeping of as-built plans, maintenance records, and waste
generation data.

© Implementation of all programmed environmental monitoring activities for effluents, emissions, etc. on time
and consistent with quality assurance and quality control protocols.

© Design, recommendation, and implementation of measures that will make the Project comply with the
Project’s environmental policy and the statutory environmental requirements.

The ECM assumes overall responsibility and accountability for environmental management and community
development. Among others, he takes direct responsibility for the following:

* Implementation of the chemicals management plan.

* Operation and maintenance of the Project’s ERPP.

* — Coordination with the contractors and other Departments on environmental management.

* Operation of the Environmental Committee where the contractors’ senior representatives sit as members.

* Interaction with the government and publics including the Multi-partite Monitoring Team (MMT) and Mine
Rehabilitation Fund Committee (MRFC) on environmental concerns.

The Environmental Engineer and ECM play key roles in the Project’s environmental management plans. GRC will
ensure that highly-trained and competent persons with demonstrated hands-on experience in mining environmental
management are appointed to the positions.

GRC will implement the Project through contractors. It is crucial that responsibilities and sanctions including penalties
on environmental management are explicitly defined in the contracts.

To assure a holistic approach and quick response to environmental concerns, GRC will create an Environment
Committee. This Committee is headed initially by the Construction Manager and subsequently the Operations
Manager. It is composed of senior representatives of the major contractors. The ECM acts as Technical Adviser to the
Committee Chairman. The Committee meets weekly to discuss environmental plans, responsibilities,
accomplishments, and issues. Action plans are agreed upon to address the issues. These plans are continuously
monitored until the issues are fully resolved.

To supplement the works of the Environment Committee is the Multipartite Monitoring Team (MMT). The MMT
evaluates on a quarterly basis the Project’s compliance with the ECC conditions, EMP of the EIS, EPEP, AEPEP, and
agreements during the MMT exit meetings. The MGB and EMB Regional Offices which will co-chair the MMT are
responsible for training the MMT members in mine monitoring and evaluation works.

bmp 4 ei
EIS of the Siana Gold Project wa

7 REFERENCES

Ahonen, L., Hilitunen, P. and Tuovinen, O.H., 1986. The role of pyrrhotite and pyrite in bacterial leaching of chalcopyrite
ores in Fundamental and Applied Biohydrometallurgy, RW. Lawrence, R.M.R. Branson, and J.G. Ebner (eds.),
Amsterdam, Elsevier.

Alcala, A.C., 1975. Philippine Land Vertebrates: Field Biology. New Day Publishers.

Almeda, F.A., Jr., 1993. Story of a Province; Surigao across the Years. Quezon City. Philippine National Historical Society
and Heritage Publishing House.

Bibby C., M. Jones, and S. Marsden, 1998. Expedition Field Techniques: Bird Surveys.

Blumberg A.F. and G.L. Mellor, 1987. A Description of a Three-Dimensional Coastal Ocean Model in Three-Dimensional
Coastal Ocean Models. Heaps N.S. (ed.), American Geophysical Union, Washington D.C.

BMP Environment & Community Care, Inc., 2007. Acid-base Accounting of Waste Rock Samples Siana Gold Project.
Brierly, C.l., 1979. Bacterial leaching. CRC Critical Review in Microbiology, Vol. 6.

Brown, W.C. and A.C. Alcala, 1970. The Zoogeohraphy of the Herpetofauna of the Philippine Islands, a Fringing
Archipelago. Proceedings of the California Acamedic Science, Vol. 38.

Bureau of Mines and Geosciences, 1981. Geology and Mineral Resources of the Philippines, Vol. 1.
Bureau of Soils, 1984. Soil Map of Surigao del Norte.

Bureau of Soils and Water Management, 1988. Micronutrient Status of Some Philippine Soils. Soils and Water Technical
Bulletin, Vol. 2.

Chang, S.C., 1996. Soil Analysis in Application to Soil Fertility.
Covello, V.T. and M.W. Merkhofer, 1993. Risk Assessment Methods. New York, Plenum Press.

DENR, 1990. Administrative Order No. 34: Revised water usage and classification/water quality criteria amending
Section Nos. 68 and 69, Chapter Ill of the 1978 NPCC Rules and Regulations.

DENR, 1990. Administrative Order No. 35: Revised effluent regulations of 1990, revising and amending the Effluent
Regulations of 1982.

DENR, 1996. Administrative Order No. 40: Revised implementing rules and regulations of Republic Act No. 7942,
otherwise known as the “Philippine Mining Act of 1995”.

DENR, 1999. Memorandum Order No. 32: Policy Guidelines and Standards for Mine Wastes and Mill Tailings
Management.

Dickinson, E.C. (ed), 2003. The Howard & Moore Complete Checklist of the Birds of the World, 3 Edition. Princeton
University Press, Princeton, New Jersey.

Dushinisky, K. And S.G. Vick, 1996. Evaluating Risk to the Environment from Mining using Failure Modes and Effects
Analysis in Uncertainty in the Geologic Environment: From Theory to Practice ed. By C. Shacketford and M. Roth,
Wisconsin.

Du Pont, J.E., 1971. Philippine Birds. Delaware Museum of Natural History. Greenville, Delaware.

Environment Australia, 1998. Dust Control in Best Practice Environmental Management in Mining.

=

7-2 EIS of the Siana Gold Project

Environment Australia, 2003. Cyanide Management in Best Practice Environmental Management in Mining.

Evangelista, P.P., 1993. Land Suitability Manual for Researchers and Agricultural Extension Workers, DA, 2" Palawan
Integrated Area Development Project ADB Loan.

Federal Interagency Stream Restoration Working Group (FISRWG), 2001. Stream Corridor Restoration Principles,
Processes, and Practices (www.usda.gov/stream_restoration).

Fell, R., P. Macgregor, D. Stapledon, and G. Bell, 2005. Geotechnical Engineering of Dams.

FMC Corporation, undated. Caro’s Acid Detoxification of Cyanide in a Gold Mine Tailings Pond A Plant Demonstration
(www.fmechemicals.com/division_hydrogenperoxide.asp).

Galicia, Jr., A.M. and N.A. Lopez, 2000. The Biology and Fishery of Indigenous Gobies of Mainit Lake, Philippines
presented in Reservoir and Culture-based: Biology and Management, Thailand.

Garingarao, C.J. and O.M. Nuneza, 2003. The Avifauna of Lake Mainit and its Environs. Convention Abstracts. Philippine
Society for the Study of Nature.

GHD Pty Ltd, 2008. Siana Gold Project Proposed Revisions to the FS.
Golder Associates, 2007. Bankable Feasibility Study, Tailings Storage Facility, Siana Gold Project.

Gonzales, E.B., 1994. Tropical Cyclones and Storm Surges in National Conference on Natural Disaster Mitigation, 19 -
21 October 1994. DOST PHIVOLCS, Quezon City.

Gos, S. and A. Rubo, undated. The Relevance of Alternative Lixiviants with regard to Technical Aspects, Work Safety and
Environmental Safety (www.cyplus.com).

Gracia, D.M., 1981. Report on the Hydrobiological Survey and Invetory of Aquatic Resources of Lake Mainit, Mindanao
Island.

Graeme Campbell & Associates Pty Ltd, 2006. Geochemical Characterization of Process-Tailings-Slurry Sample (Static
Testwork).

Greenstone Resources Corporation and Intermet Engineering, 2007. Feasibility Study Siana Gold Project, Surigao del
Norte, Philippines.

Heany, L.R., 1993. Biodiversity Patterns and the Conservation of Mammals in the Philippines. Asia Life Sciences, Vol. 2,
No. 2, p. 261-274.

Hellman & Schofield Pty Ltd, 2006. Mineral Resource Estimate, Siana Gold Project.
International Union for the Conservation of Nature, 2007. IUCN Red List of Threatened Species. www.iucnredlist.org

Kennedy, R.S., P.C. Gonzales, E.C. Dickinson, H.C. Miranda, Jr., and T.H. Fisher, 2000. A Guide to the Birds of the
Philippines. Oxford University Press.

Lewis, W.M., Jr., 1973. A Limnological Survey of Lake Mainit, Philippines. Savannah River Ecology Laboratory, University
of Georgia.

Lowson, R.T., 1982. Aqueous oxidation of pyrite by molecular oxygen, Vol. 82.
Lundgren, D.G. and Silver, M., 1980. Ore leaching by bacteria. Ann. Rev. Microbiol., Vol.34.

Maceda, M.N., 1954. A Survey of the Socioeconomic, Religious, and Educational Conditions of the Mamanuas of
Northeast Mindanao. Unpublished M.A. (Education) thesis. University of San Carlos.

EIS of the Siana Gold Project B

Maceda, M.N., 1964. The Culture of the Mamanua (Northeast Mindanao) as compared with that of the Other Negritos
of Southeast Asia. Manila. Catholic Trade School.

Mangao, E.A., R.G. Gonzales, and O.R. Tesoro, 1994. Seismicity of Mindanao in National Conference on Natural Disaster
Mitigation, 19-21 October 1994. DOST PHIVOLCS, Quezon City.

Martinez, M.L., 1994. Volcanoes, Volcanic Hazards and Hazards Mapping in Mindanao, Philippines in National
Conference on Natural Disaster Mitigation, 19-21 October 1994. DOST PHIVOLCS, Quezon City.

Meyer Water Environmental Solutions, 2008. Conceptual Site Runoff Version 2 — Incorporating New Waste Dump
Design, Siana Gold Project.

Meyer Water Environmental Solutions, 2007. Water Report for Bankable Feasibility Study, Siana Gold Project.

Miller, Helen and Miller (compilers), 1991. Supplementary Series: Philippine Texts, Mamanwa Texts in Studies in
Philippine Linguistics. Manila. Linguistic Society of the Philippines and Summer Institute of Linguistics.

Mines and Geosciences Bureau, 2003. Hydrogeological Reconnaissance at Mainit, Surigao del Norte.

Mining One Pty Ltd, 2007. Siana Gold Mine, Bankable Feasibility Study, Geotechnical Investigation for the Tailings
Storage Facility.

Moo-Young, H.K., D.A. Gaffney, and X. Mo, undated. Testing Procedures to Assess the Viability of Dewatering with
Geotextile Tubes.

Mueller-Dombois, D. and H. Ellenberg, 1974. Aims and Methods of Vegetation Ecology. John Wiley & Sons, New York.
Municipality of Alegria, 1999. Municipal Comprehensive Land Use Plan 1999 — 2008.
Municipality of Mainit, 2002. Municipal Comprehensive Land Use Plan 2001 - 2011.
Municipality of Tubod, 1999. Municipal Comprehensive Land Use Plan 1999 ~ 2008.

Nordstrom, D.K., 1982. Aqueous pyrite oxidation and the consequent formation of secondary iron minerals in Acid
Sulfate Weathering. J.A. Kittrick, D.S. Fenning, and L.R. Hossner (eds.), Soil Science Society of America.

Ong, P.S., L.E. Afuang, and R.G. Rosell-Ambal (eds.), 2002. Philippine Biodiversity Conservation Priorities: A Second
Iteration of the National Biodiversity Strategy and Action Plan. DENR-PAWB; Conservation International,
Philippines; Biodiversity Conservation Program — UP Center for Integrative and Development Studies, and
Foundation for the Philippine Environment.

Peter O'Bryan and Associates, 2008. Further Waste Dump Stability Assessment.
Protected Areas and Wildlife Bureau, 2004. 2004 Statistics on Philippine Protected Areas and Wildlife Resources.
Province of Surigao del Norte, 2001. Socioeconomic and Demographic Profile and Provincial Annual Investment Plan

Punongbayan, R.S., 1994. Natural Hazards in the Philippines in National Conference on Natural Disaster Mitigation, 19-
21 October 1994. DOST PHIVOLCS, Quezon City.

Rabor, D.S., 1977. Philippine Birds and Mammals. UP Science Education Center. UP Press.

Rimando, R.R., 1994. The Philippine Fault Zone and Hazards due to Faulting in Conference on Natural Disaster
Mitigation, 19-21 October 1994. DOST PHIVOLCS, Quezon City.

RSG Global, 2007. Siana Gold Project, Feasibility Study — Mining.

one

74 EIS of the Siana Gold Project

Salvosa, F.M., 1963. Lexicon of Philippine Trees. FPRI Bulletin No. 1. College, Laguna.

Seismology Research Centre and Environmental Systems & Services Pty Ltd, 2006. Siana Gold Project — TSF, Seismic
Hazard Assessment.

Stringfield, W.H., 1995. Emergency Planning and Management: Ensuring your Company's Survival in the Event of a
Disaster. Government Institutes, Inc., Rockville, Maryland.

Sutherland, W.J., I. Newton and R.E. Green, 2004. Bird Ecology and Conservation: A Handbook of Techniques. Oxford
University Press.

Talaroc, E. and O. Quivedo, 2004. Education of the Mamanua. Unpublished paper presented at the 26" Annual
Conference of the Ugnayang Pang-Agham Tao, Inc., 21-23 October 2004, Capitol University, Cagayan de Oro City.

Tetra Tech EM, Inc., 2003. Surigao Consolidated Mining Co., Inc., Semi-detailed Assessment of Abandoned/Inactive
Mine Sites in the Philippines.

Torma, A.E. and Banhegy, I.G., 1984. Biotechnology in hydrometallurgical processes. Trends in Biotechnology, Vol.2.

Tumanda, Jr., M.,, E.C. Roa, J.G. Gorospe, M.T. Daitia, S.M. Dejarme, and R.D. Gaid, 2005. Limnological and Water
Quality Assessment of Lake Mainit. Mindanao State University at Naawan.

United States Environmental Protection Agency (USEPA), 1994a. Technical Resource Document, Extraction and
Beneficiation of Ores and Minerals, Gold, Vol. 2.

USEPA, 1994b. Technical Report, Treatment of Cyanide Heap Leaches and Tailings.

USEPA, 1995. User’s Guide for the Industrial Source Complex (ISC) Dispersion Models, Volume 1. Office of Air Quality
Planning and Standards Emissions, Monitoring, and Analysis Division, Research Triangle Park, North Carolina.

USEPA, 1996. Compilation of Air Pollutant Emission Factors (AP-42), Office of Air Quality Planning and Standards,
Emissions, Monitoring, and Analysis Division, Research Triangle Park, North Carolina.

USEPA, 1997. Recent Developments for In Situ Treatment of Metal-Contaminated Soils.

United States Federal Highway Administration, 2006. FHWA Roadway Construction Noise Model User’s Guide. U.S.
Department of Transportation.

Wildlife Conservation Society of the Philippines, 1997. Philippine RED Data Book.

World Bank, 1988. Techniques for Assessing Industrial Hazards, Technical Paper No. 55.

Environmental Impact Statemé
(EIS) of the Siana Gold Project
Annexes

JANUARY 2009

y vironment & Community Care, Inc. for:

purces Corporation

EIS of the Siana Gold Project

81

Annex 8-1. Scoping checklist

see

SCOPING and PROCEDURAL SCREENING CHECKLIST FOR ENVIRONMENTAL IMPACT STATEMENT

EIS SCOPING AND PROCEDURAL SCREENING CHECKLIST

Soe Wel i RA a
eaepaget Cawilan Tubod Surigao del Norte __Caraga
GeEOr Ow Siana & Dayano Mainit Surigao del Norte Caraga
Resoneess Cour.
MA. Gee Proponent Mears ot Landline No :

ml isSoap om

12€ PET Plans Tower, EDSA, Guadalupe Viejo, Makati City
Landiee No. 890-5902 FaxNo 897-3984
Mobile Wo

bmpenvironment@yahoo.com

POE Of Bt SummaneS, rae "port and Bt atachmerts The suggested lay ovt specications are as,

‘The EIA Report shail Reve about 250 pages, for management purposes,
tolows: iain peop ihe ti pape dee ee ne ee Of parayans pe

The necessary
to establah the ey epech lm pec ond manage ch gece. 09 08 be mumeryontys ‘secondary information obtained by the Proponent in the course of the
EA study need i be sabented. Hoween, ine EW0 or Be EA Ror Casein nl enaaay ts GOcWAon Wet aed namasonunen€eoaaie he bod fh

duing be E1A Review mestings.
Label te EIA Renport as 2 DRAFT. La wy ad yee ln na ce pa

‘The Proponent shall have pre-liled out ths Checkist prior to submission of the Letter Request for Scoping. Terps dg om vay pated whats paponos ha net
(fled out the checkiist, the Proponent shal be first asiued by the EIARC Chai to identity which lems in the Technical Scoping part of tis checks proposes to cover in terms of
\kety rroacts and related baseline mtormation per rrpact, before the EIARC discceses and confirms te final scope

January 2009
82 EIS of the Siana Gold Project

A. REQUIREMENTS ON EIA REPORT OUTLINE, FORMAT AND CONTENT

SLTIGNNY

January 2009 b @
EIS of the Siana Gold Project

83

1) Summary of EMoP Maten of Proponent ~ focused onty on 1-3 most
wo be

important objectives and comesponding parameters
monitored per phase of the proyect, lent level to be complied with,
Staton description to be montored and what frequency

2) Sumemary of MMT or pubic participation tamewor in post-EOC

January 2009

a4 EIS of the Siana Gold Project

pL 25 to2 Lt |

a A pach =
p.2-10to
| 221
pposing sectors as wel 2s issues considered vaid and invafed i
a eee +t +}
BL |

\y

January 2009 b @
EIS of the Siana Gold Project 85

Topographic (or nautic c
appropriate scale) showing both project site up to regional location

~
‘
~
>

January 2009

86 EIS of the Siana Gold Project

= re

p.3-32to
334

January 2009
EIS of the Siana Gold Project

87

January 2009

‘Lt XBNNY
88 EIS of the Siana Gold Project

|__entitied significant issun
© Dscuss Land Userctassficaton and assooated Teresina Biology

SLT XGNNY

January 2009 b @
8-9

EIS of the Siana Gold Project

g
;
g

8-10

EIS of the Siana Gold Project

<ieest
Present only hy fndioggs

Cof this Chackist and Annex 2-Te of the RPM to determine coverage
‘and nature of ERA to be required.

| Use Annex 21908RPM

The policy and gererc gudaines are to be consistent wih Be relevart

agencies’ sequirements that are to be complied with after the ECC is

issued, e.g. MGB has a prescribed ERP content for mining projects,

‘Statement on Proponent’s policies and genenc procedures, Detaled

‘Abandonment’Decommissioning Pian 12 be submitted post-ECC, p. 6-45 to
wittn a tmetame spectied in the ECC 6-47

‘SLT XONNY

January 2009
EIS of the Siana Gold Project

(Annex 2-74) -
faunet cs bo sume ds PANOUY, Comey a be
RECEPTOR status of perception of ENVIRONMENTAL

6-61
Table 6-1
Annex 8-3

‘Present a proposed amourt of EMF (tased on a EP in Annex
34 and consistent wih gadeines in Annex 3-5);
Feu a comliod anna of EOF ond Ge Gout fer So ertnete,
ot tw
complement postions |
we

p.6-62 to
6-63
Table 6-6

8-11

January 2009
ANNEX 2-Ta

EIS of the Siana Gold Project

perating departments are sho

iL

January 2009

8-12
EIS of the Siana Gold Project 8.13

ceview process wil advise sje ignlicant public heath ak to Be envicnment, ag. pubic heal may cl

scaseiSacharpes ar ct comfuaca wb deg cates money be OO garde ol nares management measures. Te soe EB os ee,

DoH sha coosante we DENRVEMB cn he cocoate of hath Seite Props ana Heat Sarit Aeon Wiad soak nn DOM sal svt EM4A Indpencany of

the EIA Procens, consistent with the DENR-OOH MOA on EHIA. Further, workers’ HIA component of the EHIA is recommended to be coordinated by DOH with DOLE for the
later’s consideration in ts requicement of an Occupational Mean aed Safety Program from the Proponent.

DURING PROCEDURAL SCREENING:
OTHER INSTRUCTIONS BY THE EIARCIEMB ON THE FORMAT AND OTHER OBSERVATIONSICOMMENTSIREMARKS BY THE EMB

CONTENT OF THE EIA REPORT TO BE SUBMITTED CCASEHANOLER ON THE FORMAT AND CONTENT OF THE

SAO Annex 8-8
Annex 8-9

whlic fart pein

eLt XENNY

NS ( ~ & 4 Banc den trl tensny FF \.
Y - ry a4 TR fon fro con frud ety ces 'y

(pak ¢ Coon | ant fn.)

tog Bt tar Haaniery om he Common A /

1 (otewrar

‘ghomp January 2009

EIS of the Siana Gold Project

8-14
8. TECHNICAL SCOPING CHECKLIST '
NOTE: Attach list of issues raised by the attending community representatives during the Public Scoping (Annex 2-Tc). Integrate the isswes in the
Technical Sc Checklist below
8
. Tha able fas has mar cols. Key erweceemerta stu Is be aiwssed. and the Oescrptien of Emirorenert iprenary or necordiry data) baned on one ot more ervrccemertl et
Certtes Tham bs moene.p-exo conepentonre teaseen Go pete eave estenss to Ga lt end Go tensin heaton Boaat ‘These cohsmes ae provided t enews te 1A Shady bosses on he
(Test wevart ervrormertal maven LS ° | LS seguses © Gepe quanttsive Gepending oF te avakabéty of mathemanca memods L!
(ges gaan wap Mc aves en fon ee Pe a a8 exatert Gua to the ratam of fe promt and locaton Ovrng fhe EWA study, nome peopct sipects may H
_ (be dmcovernd an pgniicart anc may be fhe bass of Addon Inormanon 6 he | 4
Ss
WY i \ }
YY L
YY ce 2 d
~ y =
44

January 2009 b @
EIS of the Siana Gold Project 815

SLU KENNY

‘ghomp January 2009
8-16 EIS of the Siana Gold Project

January 2009
8-17

EIS of the Siana Gold Project

iain Ka

January 2009
8-18 EIS of the Siana Gold Project

EEE
EE

|
|

t

January 2009 bmp <)
EIS of the Siana Gold Project 8.19

[ E370 Tissue t delivery of base services _ |
rs
a.

A
ANS / .
re ee
YY | ;
S eet

‘ghomp January 2009
8-20 EIS of the Siana Gold Project

Lit idsait s |

ll

i— + SAFETY pevies) PR Ate GPRACE Pacieiries

y
YY /

Y AY V 4’ i

January 2009 b @

EIS of the Siana Gold Project 821

a View Te rte cen DT PAwh REVRESONATIVE

‘ghomp January 2009
8-22

January 2009

wh

EIS of the Siana Gold Project

‘RECOMMENDATION BY EMB CASERANOLER;
1" Procedural Screening: oO Accept Document for Filing of Application for

PEMARKS :
Printed Wame of EMB Case handler: Signatere: 000 Date:
2“ Procedural Screening: (L] tecowt Document for Filing of Application for

REMARKS:
Printed Name of EMD Case handler: Signature:

Date:

—=—

EIS of the Siana Gold Project a2

Annex 8-2.
SWORN STATEMENT OF ACCOUNTABILITY OF THE PROPONENT

This is to certify that all the information and commitments in this ENVIRONMANTAL IMPACT STATEMENT
REPORT for the SIANA GOLD PROJECT are accurate and complete to the best of our knowledge, and that an objective
and thorough assessment of the Project was undertaken in accordance with the dictates of professional and
reasonable judgment. Should | learn of any information, which would make this ENVIRONMANTAL IMPACT
STATEMENT REPORT inaccurate, | shall immediately bring the said information to the attention of the DENR-EMB.

| hereby certify that no DENR-EMB personnel was directly involved in the preparation of this SIANA GOLD
PROJECT REPORT other than to provide procedural and technical advice consistent with the guidelines in the DAO 03-
30 Revised Procedural Manual.

| hereby bind MYSELF to answer any penalty that may be imposed arising from any misrepresentation or
failure to state material information in this ENVIRONMENTAL IMPACT STATEMENT REPORT.

In witness whereof, | hereby set my hand this day of 2008
at
c
—e
- 4
5 pgs
~~ ses
GREGORY C. EDWARDS.
Managing Director
Greenstone Resources Corporation
SUBSCRIBED AND SWORN TO before me this day of 2008, affiant exhibiting his
Community Tax Certificate No. issued at on
Doc. No.
Page No.
Book No.
Series of

‘ghomp
8-24 EIS of the Siana Gold Project

Annex 8-3.

‘SWORN STATEMENT OF ACCOUNTABILITY OF PREPARERS

This is to certily that a8 information in this ENVIRONMENTAL IMPACT STATEMENT

knowdedge, and thet an objective and thorough assessment of the Project was
undertaken in accordance with Ihe dictates of professional and recsonable judgment.
Should we team of any information which would make this ENVIRONMENTAL IMPACT
STATEMENT REPORT inaccurate, we shol immediately bring the soid information to the
attention of the DENR-EMB.

We hereby certily that no DENR-EM8 personnel wos directly invoived in the
Preparation of this SIANA GOLD PROJECT REPORT other than fo provide procedural and
technical advice consistent with the guidelines in the DAO 03-30 Revised Procedural
Manual.

We hereby bind ourselves jointly and solicasily to answer any penalty that may be
impoved arising from ony misrepresentation or failure to stafe material information in this
ENVIRONMENTAL IMPACT STATEMENT REPORT.

In witness whereot, we hereby set our hans this __ day of

2008 at

——k—
= van
EIS of the Siana Gold Project 8.25

SUBSCRIBED AND SWORN TO before me this__dayof_ 2008 atfiants
exhibiting their Community Tax Certificate information, as follows:

41s | Manta | _6//
aia

‘ghome January 2009
8-26 EIS of the Siana Gold Project

Annex 8-4. Proof of public participation

A the Philippines:
Department of Environment and Natural Resources

‘S NRONMENTAL MANAGEMENT BUR
—= Minox te? 9325-47-53 tw 97
Email cxitiiteeat. gow ph

‘Weed up af Potts Aarne qe ah

—

Protet the environntent... Prowet life.

——k—
= van

EIS of the Siana Gold Project 8.27

GREENSTONE RESCURCES CORPORATION
arangay Gavilan. Tubod. Surigdo dat Norte

FOCUS GROUP
danuary 13
taanayang, Maint. Sungao del Norte

SiO

NAME OFFICEIDESIGHATION ADDRESS TORE
F RUARDS 0° Wea PURE 5 FRAT — Peggy, Mid Wied
iP Rag ay Zuarinl pigetien
ae pada —aee e

m ac.
A ‘Sona C. Atce WwW:

tod te

i =a that Spint eins oi

‘ghome January 2009
8-28 EIS of the Siana Gold Project

GREENSTONE RESOURCES CORPORATION
Barangay Gratien. Tubod, Surigae del Norte

FOCUS GROUP DISCUSSION
taruary 13. 2005
Pongtud Alegna. Surigao def Norte

OFFIDEMDESHGHATICN | ADORESS i PSNATURE

Loa = Kagan at Yn Tek
re

ff GEIS
i oss £13 Setig £
F Aisa tna — on 8 gu

U peataae ae cs —
Bunce 1 Me, Gatctany 9 Ue
a. ee Zola) Ps0 Vall

) Meciaken B., _Mrnaes Tepe ten
AN I Set PALMA Puce & pec ace, ih
Fe aa sta mE

A Lipnn € dre “heyy. Pestoee

January 2009 bmp

EIS of the Siana Gold Project 8:29

GREENSTONE ada) URCES CORPORATION

Sarengey SHAM NAT oro dal Nets

FOCUS GROUP DISGUSSION
taruary 14
Sana Maint. Surigao o=t Norte

n rer a BRGY. CAP ial
‘a the au ol ate Pe \
eae yy Pajeind ern on, AGS

A po sie sean
it SAAC MR Ope ihe

Mere a

6 :
fone te: Tosti

e
a —

‘gom iP January 2009
8-30 EIS of the Siana Gold Project

GREENSTONE RESOURCES CORPORATION
Sarangay Gavalin, Tubod, Surigao del Norte

FOCUS GROUP DISCUSSION
fanuary £4 2005
Gayatio. Manvt. Sungeo det Norte

1 Grnglo Pyue
ry mfAlina ,
in Elen tad ajay

Wp Perm cpm

— — +
}
————

January 2009 bmp
EIS of the Siana Gold Project 831

‘ghome January 2009
8-32 EIS of the Siana Gold Project

Republic of the Phégipines.
ENVIRONMENTAL of br senseihew and Natural Resources

ENVIRONMENTAL Visayan Avenue, Ddman, Quence City 1116
Telepbooe Mos: 925-47-93 fo 97

reeet: embi@ered gox ph
‘Vs un athe es go he

i

2“ LEVEL SCOPING MEETING for the
‘SIANA

Pratwet the environment...Protect life...

————
January 2009 bmp %)

EIS of the Siana Gold Project 8.33

Republic of the Philippines
Sa Gepartment of Environment and Natural Kesources

ENVIRONMENTAL | MANAGEMENT BUREAU
Diliman, Quezon Gry 1116
_—— owen aac

Email exb@emb.gov ph
nk us at itp) Pant gow gh

2” LEVEL SCOPING MEETING for the
PROPOSED SIANA GOLD MINING PROJECT of
GREENSTONE RESOURCES CORPORATION in Mainit, Surigao det Norte
January 15, 2005

ATTENDANCE SHEET

ae -
FRwetty opliMag | tau - Ate RS A O44 Te |e ss
Nuesk oe ade. ieee Nugent

—
fee 7
| ae

‘gom Pp January 2009
8:34 EIS of the Siana Gold Project

ol the
SB Bepartment of and Natural Resources

a BENE Comqound, Visayas Ancor, Cnheman, Queso tiny 111s
=—— Vehephemtt "os: 9125-47-93 to 97
= Eman: cerheemés gow pl
Wiad ena r/o ene pe ph

ee
—?
a |

[Name
|__R
ei
==
Se
Sa
ee
——=i
SSS)
————
za
ee
=a
ae
a)
Sew:
=

Prowst the environment... Mentect life.

bmp

January 2009
EIS of the Siana Gold Project 8.35

Department of iy oaipli and Natural Resources
SZ ENVIRONMENTAL i anagem BUREAU
== bes en Nos. 9258-47-33 to 97 SoThe

Email - emb@emb.gov.ph
‘Vest us at http:/wamembs gov ph

2 LEVEL SCOPING MEETING for the
PROPOSED SIANA GOLD MINING PROJECT
GREENSTONE RESOURCES CORPORATION in Mainit, le del Norte
January 15, 2005

‘gom " pore
8-36 EIS of the Siana Gold Project

Republic 21 the Phikppanes
SS Department of Environment and Natural Resources
‘> — ad IRONMEN TAL MANAGEMENT BUR
—_— Yelephoog Men SeSAPOSC aT
—"

Email emb@emb.gox ph
Vise us at tet /Aawmm eens gov.

is hinnrd & Ghd)

ate Liga
aed yA
pw prow y

————
January 2009 bmp %)
EIS of the Siana Gold Project 837

Republic
SS 1 Department of Semtcnanent and Natural Resources
& ENVIRONMENTAL MANAGEMENT. BUREAU

City 1116
— aes Neate Marsh aca
—=—_ Email

|

embéemb gov ph
Wahu atg:/eonesstongh

2" LEVEL SCOPING MEETING for the
PROPOSED SIANA GOLD MINING PROJECT of
GREENSTONE RESOURCES CORPORATION in Mainit, Surigao del Norte
January 15, 2005

ATTENDANCE SHEET

te ed “AMD Bo
Ae ye
Mince

pitty pAvATE_|
VEN Ra. Aenea |

‘gom " pore
8-38 EIS of the Siana Gold Project

_— peso we

~ Duven = ia *
iS ENVIRONVENTAL HAMAGENENT BUREAU
——— es. Vea
== Pent ss = - 4
» + Oo

es
> a2" LEVEL SCOPING MEETING @ re
{PROPOSED SIANA GOLD MINING PROJEUT ©
GPEENSTONE RE OOURCL” COPPORATION © ve: auea~ 0 '*
Jal) wy 38, 2005

————
January 2009 bmp %)
EIS of the Siana Gold Project 8.39

Telephone Nos: 925-47-93 to 97
—=— Emad: erb@emb gos ph
eit ws. at Ny ft ents x ph

Republic of the Philippines
S 1 Department of Environment and Natural Resources
& ENVIRONMENTAL MANAGEMENT BUREAU
— DENR Compound. Visayas Avenue, Cilimars, Quezon City 111%

PROPOSED SIANA GOLD MINING PROJECT of
GREENSTONE RESOURCES CORPORATION in Mainit, Surigao del Norta
January 15, 2005

of 2 LEVEL SCOPING MEETING for the

ATTENDANCE SHEET
rg ResidencelOffice/Contact No.
- : Mineo tol

‘ghome per
8-40 EIS of the Siana Gold Project

Republic of the Philippines

= Department of Environment and Natural Resources
& ENVIRONMENTAL MANAGEMENT BUREAU
——— Dekiman, Quezon Oty 1116

——_ er seene oc 525-47.93 to 97
— Emad

ATTENDANCE SHEET in
ee a
ee

————
January 2009 b @
EIS of the Siana Gold Project eat

Republic of the Philippines

= Department of Environment and Natural Resources
& ENVIRONMENTAL TAL MANAGEMENT BUREAU
= wrrepnont Nos.. 925-47-93 to #7
<— Email emb@end gor ph
‘Vasit us at ftp) erm gow ph

2” LEVEL SCOPING MEETING for the
PROPOSED SIANA GOLD MINING PROJECT of
GREENSTONE RESOURCES CORPORATION in Mainit, Surigao del Norte
January 15, 2005

ATTENDANCE SHEET
idence ficelC

it ne ee ero —— oe
Oy ATS

[ie —¢ aspen | __CAWIIA
, (RRL pales | eee
feenueneseeen

‘gom ip January 2009
8-42 EIS of the Siana Gold Project

Republic of the Phiippines
Department of Environment and Natural Resources

S ENVIRONMENTAL | MANAGEMENT BUREAU
—

1116
—— ae archion rsappe Sarat 93 ty 97 ile
—_— Emal emb@emb gov ph
Veo us at bey: /hawea er gov ph

2” LEVEL SCOPING MEETING for the
PROPOSED SIANA GOLD MINING PROJECT of
GREENSTONE RESOURCES CORPORATION in Mainit, Surigao de! Norte
January 15, 2005

————
January 2009 b @
EIS of the Siana Gold Project

BREENSTONE RESOURCES CORPORATION
Sarotyay Gawitan, Tubod, Sungao det Morte

FOCUS GROUP GISCUSSION
tanuary 14. 2005
Cawtan, Tuded. Sungan dat Norte

Taal, a Tle

ERNESTO ; a
Gang Meeestee 7)

f tf
CPetaeie Jo & for a
A MERapIA_c ae. INO ne fe cArtaet Me
[detad sn el 9

iA g: we ha oP nage ee: Courslon Tel
: Ling? a: ripe Py
me es

_tutinn Fy

January 2009
844 EIS of the Siana Gold Project

==
rH n
WwW (ESN Nona Sirens. Ville Carton Sub TH Ceiephnwes 60 1282008
‘harigns City, Rirpue af the Pedligpemee Hoeven: 4386 86 1308

Meeting : INFORMATION EDUCATION CAMPAIGN

January 2009 bmp
EIS of the Siana Gold Project

Le

|

|

January 2009
8-46 EIS of the Siana Gold Project

Wy reenston rcees Corp.
WT estate ymca a. ‘Tebeypheme: 962 08 EIR 28EE

City, Rarpactate af te Piney Encromeiey 943 66 524 1286

Meeting: INFORMATION EDUCATION CAMPAIGN

[Aires ACL NT
RS EY 2 7

January 2009

EIS of the Siana Gold Project

CS eo =
bee] its sha |

PE EPEREEEFEEPERREREPEEPEEPE FI

SEE F EPP EE]

Mm

January 2009
EIS of the Siana Gold Project

alta City, Bi pea the PORypnee Neue: $60 NG ADE 1

J INFORMATION EDUCATION CAMPAIGN:
INFORMATION DRIVE
= Apa 17, 2008
+ Dayano Multipueprme Hult
Time 21,00 YM

ae, reenstone Reso es Co
wy 2086 Neswang Sev, Wie Coste 1, ‘Telephony Ad be 28 2040
Mestlayg
Purpose
Dave
Vers

z UY
, il |
3 ;

= Peer 2! aes

BRRGRSSES
=)

5

Al os PAY 5

~

January 2009

EIS of the Siana Gold Project

re

oe a
ttn —

a ————
| |

Lega |
Po Beas d. Dore hep |e Parts
| eye p etumye * i

January 2009
EIS of the Siana Gold Project

Greenstone Resources Corp.

(05996 Nonarg Sereet, Vilta Corte Sub Div, Telephone +6) 86 #26 2510
Surigao Cay, Republe af the Mhihippines Fucsimile #65 96 926 [286

Meeting : INFORMATION EDUCATION CAMPAIGN
Purpose : INFORMATION DRIVE

Date = April 27, 2005

Venue: Del Rosario Multipurpose Hall

Time =; 1:00PM

——————

pets,

January 2009 b
mo)
EIS of the Siana Gold Project 851

So
Pie
ey tact 3X

451 [ade

Pisiae Pap polelsehih
hte hake

8
a
mee

[Ia Gal A” Gavel —_—T- }
Peas Sy I Gael

- 7
d Ca

fk
CO ae

‘ghome January 2009
8-52 EIS of the Siana Gold Project

GREENSTONE RESOURCES CORPORATION

Focus Group Disenssion on the Stan Gold Project

he ain
Vewue: saa eS Mein SON
commerree

a a
F Ein Saniamg | © Recon ge Gps No
ETN TD manuel | fA Rey Com | tap De aa |

bd ie

ae ne ao
AY SRR) | 2 a 7 ae = Ca
ee nS AS eee eS ee

January 2009 b 9
EIS of the Siana Gold Project 8-53

GREENSTONE RESOURCES CORPORATION

Foeus Group Discussion on the Siana Gold Project

Venoe: KARTIAN SA MAINED, Muinit, SDN

____Designation _
[ Bapeny Nace |
i
| Sre. woreme |
[em Laken errKer

com. LAKOM OFFER

[3 Sa a T: Eee

‘Gdome January 2009

854 EIS of the Siana Gold Project

GREENSTONE RESOURCES CORPORATION

Focus Group Discussion on the Sima Gold Project
Arril ow, 2opt

Verna: RAIIAN SA MAINIT, Majnit, SDN

2 a
pt $. Pardgih ee eects ——] ee een
ES YT SS OO ST |
ee a

January 2009 b @
EIS of the Siana Gold Project

GREENSTONE RESOURCES CORPORATION

Foeus Group Discussion on the Siam: Gold Project

‘Verwe KAPRIHAN SA MAINED Stain, SEN

| DATAWS FARMERS ass |
bt mehet | YA Cwstmeng p= eve | ember | ania |
Alarm Ann G Pexeiten [DFA [Womens = DatAne | Tras y Sec | fpertys

bp Tjlma F Zola | __ #oraune = Oayro |

5 6 cig

Pee)

8-55

January 2009
EIS of the Siana Gold Project

GREENSTONE RESOURCES CORPORATION

Foous Group Discussion on the Siana Gold Project

Whee: Dat pa
‘Vertoe: KAPTIIAN SA MAINT, Maw, SON

ee —— re et
os

eo eave | “FARMER — Gena | Be - en
etospiy Pewapee | faeaweat = rien | — Se
ie Bua kes Gen a ay ema fT |

5 nnd, V tnhndy |B
Setntondes d Cabyies fa “Teas 2. Ghee = copuen
53 7 2 1 TT =
[CVG = cam |

Eee Ct Reutegr

A 2 oe
(Dag BO | Bitter Cnn > Goma | re
ae SS oe I POPE N “PORES “a

an EEE ee

fe glia nadiaet —1 fa Ea

Premie Sey At ose vie = ey
bs lenin’ D. God an Sie i ay sa tot Foaantr 3 pote teed Lao |
es evehws Po Cob te | Oc a 1

January 2009
EIS of the Siana Gold Project 8.57

GREENSTONE RESOURCES CORPORATION

Focus Group Discussion on the Siam Gold Projeet

Apri 34,22

‘Verne: KAITHAN SA MAINTE, Moinit, SDS

‘Gdome January 2009
8-58 EIS of the Siana Gold Project

Annex 8-5. Baseline study support information
Table 8-1. Laboratory results of sediment sampling

Station cu Cd Ni Ag zn Hg cr Pb As ‘Sb
ppm ppm ppm ppm ppm ppm ppm ppm ppm ppm
MAGPAYANG RIVER
Upslope
© Timamana 31 <0.02 44 0.25 95 0.93
© Stn3 26 <1 30 <1 27 <0.12 24 <10 <0.1 <1
© STA2 63 <1 74 0.11 <10 7
Spanish Ditch
© STA3 145 <1 107 0.27 19 27
© stn 4 49 <1 <S <1 44 <0.12 2 a7 0.038 49.4
Facility
© D1 197 1 754 19.49 425 264
© D2 224 3 B71 12.89 1525 233
* 103 184 3 912 5.83 725 244
© Wo1 152 <1 208 0.65 142 20
© wo2 117 <1 108 0.34 46 55
© wo3 62 <1 251 0.71 43 51
Immediately downslope
© STAG 96 <1 80 0.13 <10 15
© Stn8 36 <1 <S <1 36 <0.12 18 <10 <0.1 <1
© Stn9 22 <1 43 <1 31 <0.12 20 <10 <0.1 <1
DAYANO RIVER
Upslope
© Stn12 115 <1 <S <1 62 <0.12 10 <10 <0.1 <1
Facility
© PL 156 <1 196 0.41 76 83
© Pit

EIS of the Siana Gold Project 859

station cu Cd Ni Ag Zn Hg cr Pb As Sb
ppm ppm ppm ppm ppm ppm ppm ppm ppm ppm

Downslope

© Stn 2 87 <1 <S <1 113 <0.12 2 <10 <0.1 <1

© STAL 118 <1 131 0.71 82 49

MAGPAYANG RIVER

Downslope of Dayano River confluence

© Stn10 315 <1 20.8 <1 297 <0.12 97 45.6 0.03 <1

© Magpayang 29 0.50 122 0.15 40 0.57

LAKE MAINIT

© Lake

© Sta3 24 <0.02 36 0.12 6.4 0.14

© Sta4 17 <0.02 37 0.11 <0.06 0.38

© Sta2 65 <0.02 133 0.15 <0.06 0.37

NOTES:

1. The results are lifted from various sampling episodes listed in Table 4-3.
2. The locations of the sampling stations are shown in Figure 4-18.
3. For the stations which were sampled more than once, the mean value is reported.

8-60 EIS of the Siana Gold Project

Table 8-2. Auger boring observations

Auger Boring Observation No. 1

Location: Barangay Dayano, Mainit
Coordinates: N 09° 32’ 08.9”
125° 31’ 15.6”

Slope: 28%

Land Use: Coconut with Santol trees

Depth(cms) Description

0-10 Dark brown (7.5 yr. 4/4) moist, clay, slightly sticky, slightly plastic, friable,

10-50 Yellowish red (5 yr 5/8) moist clay, slightly sticky, slightly plastic, friable.

50-100 Yellowish red (5 yr 5/8) moist, clay, slightly sticky, slightly plastic, friable, many soft weathered
red (10R 4/6) rock fragments.

100-120 Strong brown (7.5 YR 5/6) moist, clay, slightly sticky, slightly plastic, friable with soft weathered
yellowish brown (10 YR 5/4) rock fragments.

‘Auger Boring Observation No. 2

Location: Barangay Cawilan Tubod
Coordinates: N 09° 33’ 08.9”
125° 31’ 15.6”

Slope: 36%

Vegetation/Land Use: Limestone forest (Molave type forest with wild banana and bamboo)

Depth(cms) Description

0-15 Yellowish brown (10 YR. 5/4) moist, loam, non-sticky, non-plastic friable.

15-60 Reddish yellow (7.5 YR 6/8) moist, clay, sticky, plastic, slightly firm with common soft and hard

limestone fragment.

60-120 Variegated brownish yellow (10 YR 6/8) and brown (10 YR 4/3 moist, clay, sticky, plastic,
slightly firm, few hard small limestone.

Note: Many limestone outcrops on the slope surface.

‘Auger Boring Observation No. 3

Location: Barangay Cawilan Tubod
Coordinates: N 09° 33’ 11.1”
125° 34.2’ 25.5”

Slope: 1%

Land Use: Coconut with Rainfed Rice

Depth(cms) Description

0-18 Brown (10 YR. 4/3) and Olive gray (SY 4/2) moist, silty clay loam; slightly firm; many fine distinct
clear yellowish red (SYR 4/6) mottles

18-70 Brown (10 YR 4/3) moist, clay, sticky, plastic and firm:

70-120 Brown (10 YR 4/3) moist, clay, sticky, plastic, firm, few soft and hard spherical Fe-Mn
concretion.

‘Auger Boring Observation No. 4

Location: Barangay San Pablo, Tubod
Coordinates: N 09° 33’ 06.4”
£ 125° 30.4’ 46.5”

Slope: 10%

Land Use: Coconut

EIS of the Siana Gold Project

8-61

Depth(cms) Description
0-15 Brown (10 YR. 4/3) moist, clay, slightly sticky, slightly plastic, slightly firm.
15-100 Reddish yellow (7.5 YR 6/6) moist, clay, slightly sticky, slightly plastic firm.
100-120 Reddish yellow (7.5 TR 6/6) moist, clay, slightly sticky, slightly plastic, firm; with common soft
and hard yellowish red 5 YR 4/6) weathered rock fragments.
‘Auger Boring Observation No. 5
Location: Barangay Magpayang, Mainit
Coordinates: N 09° 31’ 57.9”
E 125° 33’ 43.0"
Slope: <1%
Land Use: Irrigated Paddy Rice
Depth(cms) Description
0-20 Dark gray (10 YR. 4/1) wet, clay loam; non-sticky, non-plastic, friable; many fine and medium
distinct clear strong brown (7.5 YR 5/6) slightly mottles.
20-65 Very dark gray (7.5 YR N3) moist, clay loam, slightly sticky, slightly plastic, firm.
65-120 Variegated grayish brown (10 YR 5/2) and light olive brown (2.5 Y 5/4) moist, clay, sticky, plastic,
firm.
Note: Many Golden Kuhol (snails) on the surface.

‘Auger Boring Observation No. 6

Location: Barangay Siana, Mainit
Coordinates: N 09° 32’ 18.4”
E 125° 33’ 59.6”
Slope: <1%
Land Use: Irrigated Paddy Rice
Depth(cms) Description
0-15 Gray (10 YR. 5/1) wet, clay loam; non-sticky, non-plastic, slightly firm; many fine distinct clear
strong brown (7.5 YR 4/6) mottles.
15-75 Yellowish brown (10 YR 5/4 moist, clay; sticky, plastic, firm.
75-120 Variegated brown (10 YR 5/3) and strong brown, (7.5 Y 4/6) moist, clay, sticky, plastic, firm.

Auger Boring Observation No. 7

Location: Barangay San Pablo, Tubod
Coordinates: N 09° 33’ 06.6”
E 125° 33’ 59.2”

Slope: <1%

Land Use: Irrigated Paddy Rice

Depth(cms) Description

0-18 Gray (10 YR. 5/1) wet; clay loam; non-sticky, non-plastic, friable; common fine diffuse clear light
olive brown (2.5 Y 5/4) mottles.

18-80 Gray (10 YR 5/1) moist, clay, slightly sticky, slightly plastic, firm.

80-90 Greenish gray (5 BG 5/1) moist, sandy clay, sticky, plastic, firm.

90-120 Variegated gray (10 YR 5/1) and strong brown (7.5 YR 4/6) moist, clay, sticky, plastic very firm;
many soft and hard spherical limestone fragments.

8-62

EIS of the Siana Gold Project

Table 8-3. Results of soil laboratory analyses

Soils of the Upland Soils of the Lowland
Soil Properties Observation 1 Observation 2 Observation 4 Observation 3 Observation 5 Observation 6 Observation 7
Brgy. Dayano Brgy. Cawilan Bray. San Pablo Bray. Cawilan Brey. Magpayang Brey. Siana Brey. San Pablo
Physical Properties
Drainage Well drained Well drained Well drained Moderately well Poorly drained Poorly drained Poorly drained
drained
Slope (%) 28 36 10 1 <1 <a <1
Texture Clay Loam over clay Clay Silty clay loam over Clay loam Clay loam over | Clay loam over clay
clay clay

Soil depth (cm) >100 >100 >100 >100 >100 >100 >100
Chemical Properties
pH 48 55 a7 87 5.4 5.7 53
Organic Matter (%) 2.63 2.15 2.85 2.88 3.63 2.78 3.12
Phosphorus (mg/kg) 0.51 7.36 0.98 52.5 35.7 7.1 15.1
Exch. Potassium (cmol/!) 0.26 0.29 0.44 0.49 0.39 0.43 0.48
Cation Exch. Capacity (cmol/!) 39.22 28.79 44.82 41.04 39.55, 415 39.12
Base Saturation % 25.92 59.74 36.4 69.85 72.78 68.04 64.19
Zinc (mg/kg) 0.32 0.79 0.45, 2.08 12.3 2.32 2.18
Copper (mg/kg) 0.25 1.13 0.11 352 5.55 3.75 4.13
Iron (mg/kg) 9 51 28 134 196 147 160
Manganese (mg/kg) 67 63 15 49 71 34 68

Note: The locations of the soil stations are shown in Figure 4-12.

EIS of the Siana Gold Project

8-63

Table 8-4. Environmental requirements of selected plants

Plant Slope (%) | Soil Depth (cm) Drainage Soil pH Soil Texture Soil Fertility
Agoho 0->50 >75 Moderately well to well 5.0-7.5 Loamy to clay Low to
drained medium
Mahogany 0->50 >75 Moderately well to well 5.0-7.5 Loamy to clayey Low to
drained medium
Vetiver 0->50 >50 Moderately well to well 4.0-8.0 Sandy loam to clay loam Low to
drained medium
Coconut 0-30 >75 Moderately well to well 6.0-7.5 Sandy loam to clay loam Medium
drained
Lanzones/ Rambutan 0-30 100 Moderately well to well 45-65 Loamy to clayey Medium
drained
Citrus, Mandarin 0-30 >75 Moderately well to well 3.5-8.0 Loamy to clayey Medium
drained
Malungay 0-30 >50 Moderately well to well 5.0-7.0 Loamy to clayey Low to high
drained
Banana 0-18 >75 Moderately well to well 5.0-7.0 Sandy loam to clay loam Medium
drained
Pineapple 0-30 50 Moderately well 4.5-5.5 Sandy loam to clayloam | Lowto
medium
Peanut 0-8 50 Well drained 5.8-6.2 Sandy loam to clay loam Low to
medium
Corn o-8 >75 Moderately well to well 5.0-7.0 Sandy loam to clay loam Medium to
drained high
Coffee 0-30 >75 Well drained 4.5-6.5 Loamy to Clayey Medium
Cacao 0-30 >75 Well drained 5.5-7.0 Loamy to Clayey Medium
Gabi, (upland) 0-18 50 Well drained 5.5-7.0 Clay loam to structured Low to
clay medium
Monggo 0-8 30 Well drained to somewhat 5.8-6.2 Sandy loam to clay loam Medium
poorly drained
Ginger 0-18 50 Moderately well drained 5.5-6.5 Sandy loam to clay loam Medium
Arrowroot 0-18 50 Moderately well drained 5.5-6.5 Sandy loam to clay loam Medium
Paddy rice 0-3 50 Somewhat poorly drained | 5.5-7.0 Sandy clay loam to clay Medium
to poorly drained
Table 8-5. Qualitative suitability classification
Soils of the Upland Soils of the Lowland
Obsrv 2 Obsrv 4 Obsrv Obsrv 5 Obsrv 6
Plant Obsv. 1 Brey. a a a a 3 Obsrv 7 Brey.
. ri ; .
nevencl rey. By. ey: Gh al San Pablo
Cawilan San Pablo Cawilan Magpayang Siana
Agoho s NS s s NS NS NS
Mahogany s NS s s NS NS NS
Vetiver s NS s s NS NS NS
Coconut s* NS s* s NS NS NS

8-64

EIS of the Siana Gold Project

Soils of the Upland Soils of the Lowland
Obsrv 2 Obsrv 4 Obsrv Obsrv 5 Obsrv 6
Plant Obsv. 1 Brey. 7 a . a 3 Obsrv 7 Brey.
rey. rey. rey: rey. rey.
Dayano . . . San Pablo
Cawilan San Pablo Cawilan Magpayang Siana
Lanzones/Rambutan s* NS s* s NS NS NS
Citrus, Mandarin s* NS s* s NS NS NS
Malungay s* NS s* s NS NS NS
Banana s* NS s* s NS NS NS
Pineapple s* NS s* s NS NS NS
Peanut NS NS NS s NS NS NS
Corn NS NS NS s st st s**
Coffee s* NS s* s NS NS NS
Cacao s* NS s* s Ns Ns NS
Gabi (Upland) NS NS s* s NS NS NS
Monggo NS NS NS s st* st* st*
Ginger NS NS s* s* NS NS NS
Arrowroot NS NS s* s NS NS NS
Paddy rice NS NS NS s s s s
Notes: S—suitable
*- suitable but with very low P and Zn as limitations
** - suitable but with drainage as limitation; crops can be used as catch crop or green manure
NS — not suitable
Table 8-6. _ Floral species observed in 2005
Family/Common Name Scientific Name Uses
Forest tree species
A. _ULMACEAE
1. Anabiong Trema Orientales Fuel wood
B. MORACEAE
1. Antipolo Artocarpus blancoi Source of food and lumber
2. Himbabao Broussonetia luzonica Food and tool handle
3. Upli Ficus ampelas Fruits and food for birds
4. Hagimit F. minahassae Fruits and food for birds
5. Tibig F. nota Fruits and food for birds
6. Hauili F. Septica Fruits and food for birds
7. Niog-niogan F. pseudopalma Fruits and food for birds
8. Dungo F. Fubinervis Fruits and food for birds
9. Basikong kalawang F. Botryocarpa Fruits and food for birds
10. Kalulot Artocarpus Rubrevenia Lumber
11. Rimas A. Altilis Source of food and lumber
Cc. TILIACEAE
1. Balobo Diplodiscus paniculatus Source of food and lumber
2. Anilau Colona Serratifolia Fuel wood
D. MIMOSACEAE
1. Giant Ipil-ipil Leucaena leucocephala Fuel wood
2. Akle Serialbizia acle Lumber

Gs

bmp ey

EIS of the Siana Gold Project

8-65

Family/Common Name Scientific Name Uses
E. FABACEAE
1. Dapdap Erythrina orientalis
2. Narra (smooth) Pterocarpus indicus
F. LYTHRACEAE
1. Banaba Lagerstroemia speciosa Medicinal purposes and lumber
G. MYRTACEAE
1. Guava Psidium guajava Food and tool handle
2. Duhat Syzygium cumini Food and lumber

H. — EUPHORBIACEAE

1. Binayuyu Antidesma ghaesembilla Fruit for birds and fuel wood
Chop stick
2. Hamindang Macaranga bicolor Fruit for birds and chop stick
3. Binunga M. tanarius
|. SAPINDACEAE
1. Malugai Pometia pinnata Lumber
J. MELIACEAE
1. Mahogany Swietenia macrophylla Lumber
K. ANACARDIACEAE
1. Balinghasai Buchanania Arborescens Lumber
L. APOLYNACEAE
1. Batino Alstonia macrophylla Lumber
2. Dita A. scholaris Lumber
M. VERBENACEAE
1.Gmelina Gmelina arborea Lumber
2. Alagau Premna odorata Fruit for birds and fuel wood
3. Molave Vitex parviflora Lumber
N.  EHRETIACEAE
1. Anonang Coraia dichotoma Fuel wood
©. URTICACEAE
1. Dalunot Pipturus Arborescen Sapling for house construction
P. ANNONACEAE
1. llang-ilang Cananga odorata Perfume and lumber
Q._LAURACEAE
1. Puso -puso Neolistsea vidalii Lumber (post)

R. CAESALPINIACEAE

1. Sachoan Cassia Javanica Fuel wood
S. BURSERACEAE
1. Pagsahingin Canarium Asperum Lumber
T.  LEEACEAE
1. Kaliantan Lega philippinensis Fruits for bird
2. Amamali L. aculeata Fruits
U. RUBIACEAE
1. Malakape Canthium diococcum fuel wood
2. Kahoy dalaga Mussaenda philippica Ornamental
3. Bangkal Nauclea orientales Furniture

8-66

EIS of the Siana Gold Project

Family/Common Name Scientific Name Uses
4, Wisak ‘Neonauclea media Fuel wood
5. Nino morinda bracteata Fuel wood
V. _ BIGNONIACEAE
1. Pingkapinkahan Oroxylum indicum
2. Banai-banai Rodermachera dinnata
3. African tulip Spathodea campanulata
W. — STERCULIA
1. Dungoa Hertiera littoralis Lumber
2. Tan-ag Kleinhovia hospita Lumber
3. Bayog Pterospernum Diversifolium Fuel wood
X. —DILLENIACEAE
1. Malakatmon Dillenia indica Lumber
2. Katmon kalabaw D. suffruticosa
Y. COMBRETACEAE
1. Makalumpit Terminalia calamansanai Lumber
2. Talisai T. catappa
Z. ARALIACEAE
1. Malapapaya Polyscias nodosa Lumber and veneer
Introduced fruit trees
A. MORACEAE
1. Nangka Artocarpus blancoi Food
B. MYTACEAE
1. Guava Psidium guajava Food
2. Duhat Syzygium cumini
C. ANACARDIACEAE
1. Mango Mangitera indica Food
D. RUBIACEAE
1. Kape Coffea sp. Beverage
E, RUTHACEAE
1. Pomelo (Lukban) Gitrus grandis Food
2. Kalamansi Cop. Food
F. AVERRHOACEAE
1. Kamias Averrhoa bilimbi Food
2. Balimbing A. Carambola Food
G. SAPOTACEAE
1. Caimito Chrysophyllum cainito Food
2. Tiesa Lacuma nervosa Food
3. Chico Manilkara sapota Food
Climbers
A. DIOSCOREACEAE
1. Ubi Dioscorea alata Food
B.  FLAGELLARIACEAE
1. Baling-uai Flagellaria indica Handicraft
C. COMMELINACEAE
1. Alikbangon Commelina benghalensis Food

EIS of the Siana Gold Project

8-67

Family/Common Name Scientific Name Uses

D. VITACEAE

1. Ayo Tetrastigma harmandii Food
Palm Spp.

1. Coconut Cocos nucifera Food oil

2. Buri Corypha utan Leaves for roofing

3. Kaong Archantophoenix pinnata Fruits

4.Takipan Caryota cumingii Petiol good for broom

5, Pugahan C.rumphiana Fruits

6. Acas-as Pandancis luzonensis Ornamental and food

Herbs, weeds, and grasses

A. GRAMINAE
1. Amorseko

2. Bermuda grass

Chrysopogoa aciculatus

3. Carabao grass

4, Kayawan tinik Bambusa spinosa Construction

5. Bayog Dendrocalamus mirrilianus Construction

6. Buho Schizostachyum lumampad Construction

7. Cogon Imperata cylindrica Roofing and plant indicator

8. Talahib Saccharum spontaneum Handicraft and plant indicator
B.  OXALIDACEAE

1. Makahiya Biophytum sensitvitum

C. MARANTACEAE

1. Banban Donoa cannaeformis Handicraft
D. ZINGIBERACEAE
1. Tagbak Alpinia elegants Medicinal
2. Wild ginger Zingiber Zerumbet Medicinal
E, CANNACEAE
1. Tikas pula Canna coccinea
F. TYPHACEAE
1. Cat tail Typha angustifolia
G. MUSACEAE
1. Banana Musa sp. Food
H. ARACEAE
1. Gabi Colocasia esculentum Food
2. Ponggapon Amorphophallus campanulantus Food

3. Pakpak paniki Philodendum lacerum
COLVULVOLACEAE
1. Lambayog Ipondea rotundas

J. CYPERACEAE
1. Mutha Cyperus rotundus
2. Sarat Sclera scrobiculata

K. COMPOSITAE
1. Hagonoy Chromolaena odorata
2. Uoko Mikania cordota

8-68

EIS of the Siana Gold Project

Table 8-7. Faunal species observed in 2005

Taxon

Frequency

Uses

Avifauna

Cattle Egret?
Bubulcus ibis coromandus
ARDEIDAE

Common

Occasionally as food

Wandering Whistling-Duck* Less common Food
Dendrocygna arcuata

ANATIDAE

Philippine Duck™* Less common Food

Anas luzonica
ANATIDAE

Brahminy Kite’
Haliastus indus intermedius
ACCIPITRIDAE

Less common

Considered as pest

Serpent Eagle”
Spilornis holospilus
ACCIPITRIDAE

Less common

Considered as pest

Red Jungle Fowl*
Gallus gallus
PHASIANIDAE

Less common

Food

Barred Button-Quail
Turnix suscitator
TURNICIDAE

Less common

Food

Slaty-Breasted Rail
Rallus striatus
RALLIDAE

Less common

Food

White-Browed Rail
Poliolimnas cinereus
RALLIDAE

Less common

Food

Watercock*
Gallicrex cinerea
RALLIDAE

Less common

Food

Painted Snipe
Rostratula benhalensis
ROSTRATULIDAE

Common

Food

Pink-Necked Green Pigeon*
Treron vernans
COLUMBIDAE

Less common

Food

Batu-bato
Streptopelia bitorquata
COLUMBIDAE

Less common

Food

Eemerald Dove
Chalcopaps indica
COLUMBIDAE

Less common

Food

Phil. Hanging Parakeet”

Loriculus philiopensis

Less common

Hunted and Sold as Pets

EIS of the Siana Gold Project

8-69

Taxon

Frequency

Uses

PSITTACIDAE

Philippine Coucal*
Centropus viridis
CUCULIDAE

Less common

Considered as Pests

Phil. Grass Owl
Tyto capensis
TYTONIDAE

Less common

Item for Hunting

Nightjar
Caprimulgus macrurus
CAPRIMULGIDAE

Less common

Item for Hunting

Swiftlet
Collocalia troglodytes

Very common

None

APODIDAE
White Collared Kingfisher* Common Item for Hunting
Halcyon chloris

ALCEDINIDAE

Bee-eater Less common Item for Hunting

Merops viridis

MEROPIDAE
Barn Swallow Common None
Hirundo rustica

HIRUNDINIDAE

Oriole Less common Sold as pets

Oriolus chinensis
ORIOLIDAE

Crow
Corvus macrorhynchus
CORVIDAE

Less common

Considered as pests

Philippine Bulbul”
Pycnonotus goiavier
PYCNONOTIDAE

Very common

Item for hunting

Canegrass Warbler
Megalurus palustris
SYLVIIDAE

Common

Item for hunting

Malaysian Fantail
Rhipidura javanica
MUSCICAPIDAE

Less common

Item for hunting

White-Breasted Wood-Swallow*
Artamus leucorhynchus
ARTAMIDAE

Less common

Item for hunting

Brown Shrike”
lanius cristatus
LANIIDAE

Less common

Item for hunting

Glossy Starling
Aplonis panayensis
STURNIDAE

Less common

Sold as pets

8-70

EIS of the Siana Gold Project

Taxon

Frequency

Uses

Sunbird*
Nectarinia jugularis
NECTARINIIDAE

Common

Item for hunting

Tree Sparrow
Passer montanus
PLOCEIDAE

Common

Considered as pets

Mammals

South. Phils. Musk Shrew
Suncus occultidens
SORICIDAE

Less common

Considered as pests

Paniki
Pteropus sp.
PTEROPODIAE

Less common

Hunted for food

Long-tailed Macaque”
Macaca fascicularis
CERCOPITHECIDAE

Less common

Hunted for food and sold as pets

Daga
Rattus tanezumi
MURIDAE

Less common

Food

Dagang Palay
Rattus argentiventer
MURIDAE

Common

Food

Alimos*
Paradoxurus sp.
VIVERRIDAE

Less common

Food

Philippine Warty Pig’
Sus philippensis
SUIDAE

Less common

Food

Reptiles

Monitor Lizard**
Varanus salvator
VARANIDAE

Common

Food

Reticulated Python’?

Python reticulatus
PYTHONIDAE

Less common

Food

Philippine Cobra”
Naja naja
ELAPIDAE

Less common

Considered as pests

Tuko
Gekko gecko
GEKKONIDAE

Less common

None

Water Lizard
Hydrosaurus pustulosus
AGAMIDAE

Less common

Food

Flying Lizard
Draco volans

Less common

None

EIS of the Siana Gold Project

8-71

Taxon

Frequency

Uses

AGAMIDAE

Skink
Mabuya sp.
SCINCIDAE

Less common

None

Notes:

1. The species was also observed during the 2008 sampling.

2. Listed under CITES Appendix I.

3. Considered “vulnerable” and included in IUCN RED List.

January 2009
8-72 EIS of the Siana Gold Project

Table 8-8. Birds species observed in 2008

English Name Scientific Name Status st s2 $3 s4 5 s6 s7 s8 Overall
Purple Heron Ardea purpurea R 1 1
Javan Pond-Heron Ardeola speciosa R 1 8 9
Little Heron Butorides striata R 1 1
Cattle Egret Bubuleus ibis R 6 6 4 4 20
Cinnamon Bittern Ixobrychus cinnamomeus R 1 2 1 4
Wandering Whistling-Duck Dendrocygna arcuata LR 0
Philippine Duck ** Anas luzonica E 12 12
Tufted Duck Aythya fuligula IM 0
Brahminy Kite * Haliastur indus R 2 2
Red Junglefowl Gallus gallus R 6 6
Blue-breasted Quail Coturnix chinensis R 1 1 2
Barred Rail Gallirallus torquatus R 4 3 7
White-browed Crake Porzana cinerea R 1 1
Plain Bush-hen Amaurornis olivacea E 4 4
White-breasted Waterhen Amaurornis phoenicurus R 1 1 2
Watercock Gallicrex cinerea LR 0
Common Moorhen Gallinula chloropus R 2 2 4
Purple Swamphen Porphyrio porphyrio LR 0
Greater Painted-snipe Rostratula benghalensis LR 0
Little Ringed-Plover Charadrius dubius M 1 1
Snipe sp. Gallinago sp. IM 0
Common Sandpiper Actitis hypoleucos M 1 1

EIS of the Siana Gold Project

8-73

English Name Scientific Name Status si s2 $3 s5 s6 s7 s8
Pink-necked Green-Pigeon Treron vernans R 2 15 1 18
White-eared Brown-Dove Phapitreron leucotis E 8 2 10
Yellow-breasted Fruit-Dove Ptilinopus occipitalis E 1 1
Green Imperial-Pigeon Ducula aenea LR 0
Philippine Cuckoo-Dove Macropygia tenuirostris NE 1 2 3
Spotted Dove Streptopelia chinensis R 12 10 10 6 38
Zebra Dove Geopelia striata R 10 8 6 4 28
Common Emerald Dove Chalcophaps indica R 3 1 1 5
Guaiabero * Bolbopsittacus lunulatus E 1 1
Colasisi * Loriculus philippensis E 0
Brush Cuckoo Cacomantis variolosus R 15 16
Plaintive Cuckoo Cacomantis merulinus R 5 6
Common Koel Eudynamys scolopaceus R 1 1
Philippine Coucal Centropus viridis E 5 3 2 3 2 15
Grass Owl Tyto capensis LR 0
Philippine Eagle-Owl ** Bubo philippensis be 0
Philippine Nightjar Caprimulgus manillensis E 2 2
Island Swiflet Aerodramus vanikorensis R 20 15 10 4s
Glossy Swiftlet Collocalia esculenta R 8 8 10 20 10 64
Pygmy Swiftlet Collocalia troglodytes E 4 4 10 6 24
Variable Dwarf-Kingfisher Ceyx lepidus LR 0
White-throated Kingfisher Halcyon smyrnensis R 8 4 1 4 7
White-collared Kingfisher Todirhamphus chloris R 5 2 7
Kingfisher sp. Actenoides sp. be 0

8-74 EIS of the Siana Gold Project

English Name Scientific Name Status st s2 $3 s4 5 s6 s7 s8 Overall
Mindanao Tarictic * Penelopides affinis E 6 2 8
Writhed Hornbilll * Aceros leucocephalus be 0
Rufous Hornbill * Buceros hydrocorax be 0
Coppersmith Barbet Megalaima haemacephala R 2 1 1 4
Large Woodpecker sp. LR 0
Hooded Pitta Pitta sordida R 3 1 1 5
Pacific Swallow Hirundo tahitica R 2 6 3 1
Pied Triller Lalage nigra R 3 2 2 7
Yellow-vented Bulbul Pycnonotus goiavier R 2s 15 15 20 20 12 107
Philippine Bulbul Jxos philippinus E 10 5 4 19
Black-naped Oriole Oriolus chinensis R 3 2 2 7
Large-billed Crow Corvus macrorhynchos R 2 3 2 2 9
Brown Tit-Babbler Macronous striaticeps E 3 3
Oriental Magpie-Robin Copsychus saularis R 3 4 7
Pied Bushchat Saxicola caprata R 2 3 5
Clamorous Reed-Warbler Acrocephalus stentoreus M 2 2 3 4 1
Striated Grassbird Megalurus palustris R 5 6 4 4 19
Black-headed Tailorbird Orthotomus nigriceps E 2 1 3
Bright-capped Cisticola Cisticola exilis R 4 4 3 4 15
Zitting Cisticola Cisticola juncials R 5 8 4 7
Pied Fantail Rhipidura javanica R 8 2 2 3 15
Grey Wagtail Motacilla cinerea M 1 1 2
Richard's Pipit Anthus richardi R 3 2 2 7
White-breasted Wood-swallow Artamus leucorynchus R 4 2 6
Brown Shrike Lanius cristatus M 1 1

EIS of the Siana Gold Project 8-75

English Name Scientific Name Status si s2 $3 s4 s5 s6 s7 s8 Overall
Asian Glossy Starling Aplonis panayensis R 6 6
Coleto Sarcops calvus be 30 30
Olive-backed Sunbird Ginnyris jugularis R 8 6 6 20
Purple-throated Sunbird Leptocoma sperata R 20 20
Sunbird sp. 20 6 10 36
Striped Flowerpecker Dicaeum aeruginosum E 1 1
Visayan Flowerpecker ** Dicaeum haematostictum E 8 8
Buzzing Flowerpecker Dicaeum hypoleucum E 2 2
Orange-bellied Flowerpecker Dicaeum trigonostigma R 2 2
Eurasian Tree Sparrow Passer montanus R 30 30
White-bellied Munia Lonchura leucogastra R 8 8
Chestnut Munia Lonchura malacca R 15 6 6 10 8 4s
Number of Individuals 158 68 65 51 70 43 1a 89 655
Number of Species 45 18 9 12 22 9 25 26 83
Number of Endemic Species 8 0 5 t) 7 2 3 4 20
Notes:

1. Species names in bold are endemic and those underlined are near-endemic to the Philippines.

2. _ is interview data; R means resident; M is migrant; NE is near-endemic; E is endemic

3. * connotes that the species is part of CITES Appendix Il; ** means that the species is “vulnerable” and included in the IUCN Red List species.

4, The locations of sampling transects are shown in Figure 4-13.

8-76

EIS of the Siana Gold Project

Table 8-9. Mammals and herpetological species observed in 2008
English Name Scientific Name Status

Common Palm Civet Paradoxurus hermaphroditus 1
Philippine Brown Deer** Cervus mariannus 1
Philippine Warty Pig** Sus philippensis 1
Malay Civet Viverra tagalunga 1
Long-tailed Macaque* Macaca fascicularis x
Philippine Tarsier* Tarsius syrichta 1
Philippine Pygmy Squirrel Exilisciurus concinnus x
Flying Fox sp. Pteropodidae sp. 1
Insectivorous bat sp. Microchiroptera sp. x
Reticulated Python* Python reticulatus 1
Philippine Pit Viper Trimeresurus flavomaculatus 1
Common Rat Snake Elaphe erythrura 1
Samar Cobra* Naja samarensis x
King Cobra* Ophiophagus hannah 1
Variable Malay Monitor Lizard* Varanus salvator 1
Sailfin Water Lizard Hydrosaurus pustulatus x
Common House Gecko Hemidactylus frenatus x
Marine Toad Bufo marinus x
Mindanao Fanged Frog** Limnonectes magnus x
Serpentes sp. 1 x
Serpentes sp. 2 x

Notes:

1. Species names in bold are endemic to the Philippines
Lis interview data; X means seen or heard.
3, * means that the species is included in CITES Appendix II; ** connotes that the species is “vulnerable” and part of the IUCN
RED List.

bmp (*

EIS of the Siana Gold Project

8-77

Table 8-10. Laboratory results of water quality sampling
station pu | cond | Temp. bo BoD; | Coliform | Tss | TDS | O&G | Phenol | NO;-N S0,* | Ca CN Hg As cu Pb
pS/em °c Mg/t | mg/L | N/100mL | mg/L | mg/L | mg/L | pest a a | mele | mes | mest mg/L mg/L mg/L | mg/L
MAGPAYANG
RIVER
Upslope
© Timamana 74 25.6 | 10.19 5 183 <0.0001 | <0.005 ] 0.02 ] <0.06
© stn3 74 | 292 27s | 935% | 24 7485 8 sg | 16 <1 0.06 0.2 94 | 482 | 0.012 | <0.001 0.87 <0.02 | <0.03
0.07
© STAZ 77-| 222 26.7 8.33 <S <0.001 0.005 | <0.02 | <0.03
Spanish Ditch
© STAR 76 | 216 26.7 6.56 10 <0.5 <0.001 | <0.005 | 002 | <0.03
© stn4 75 | 283 289 | 71.2% | 2.02 4831 102 | 168 | 17 <1 0.65 013 | 38.4 0.01 <0.001 0.43 <0.02 | <0.03
Facility
° TPL 77-| 657 31.9 6.34 3a | 6a9 | <05 <0.001 0.005 | <0.02 | <0.03
© TP2 74 | 482 29.8 6.31 8 459 | <05 <0.001 | <0.005 | <0.02 | <0.03
© 13 77 | 204 28.0 751 <5 | 345 <0.001 | <0.005 | <0.02 | <0.03
° SY 80 | 422 17 198 17 | 278 | 0.92 <1 0.75 0.44 | 115.2 0.02 <0.001 13 <0.02 | <0.03
© SMRCS 65 | 1299 52 <2 a | s17 <1 0.58 <0.001 2.8 <0.02 | <0.03
° SPL 83 | 394 30.6 6.70 7 378 | <0s <0.001 | <0.005 | <0.02 | <0.03
Immediately
downslope
* STAG 76 | 216 28.0 8.29 <S <0.5 <0.001 0.005 0.02 | <0.03
© Stns 7.2 | 285 272 | 811% | 24 7699 5 1s7 | 16 214 0.44 023 | 38 0.01 <0.001 13 <0.02 | <0.03
© stn9 76 | 296 283 | 97.2% | 22 8 a6 | 12 48 0.2 0.2 11a | 45 | 0.008 | <0.001 | <0.005 | <0.02 | <0.03
DAYANO CREEK
Upslope

8-78 EIS of the Siana Gold Project

station a Cond. | Temp. bo BoD; | Coliform | Tss | TDS | O&G | Phenol | No;-N on $0.7 | Ca cN Hg As cu Pb

uS/cm %E Mg/L | mg/L | N/100mL | mg/L | mg/L | mg/L pe/l me/L ap mg/L | mg/L | mg/L mg/L mg/L mg/L mg/L

© stn 12 7.1 | 307 25.4 92% 1.2 592 2 isa] 19 18 0s ND 26 <0.001 | <0.005 | <0.02 | <0.03

Facility

© SMRC7 64 | 720 13.3 7 | 474 | 14 0.02 <0.001 | <0.005 | <0.02 | <0.03

© SMRC8 91 | 1198 29 1o | 174 | 23 o.o0s | <o.001 | <0.005 | <0.02 | <0.03

© Pl 83 | 433 28.6 7.60 <5 | 526 | <05 <0.001 | <0.005 | <0.02 | <0.03

© Pit 78 | 490 30.2 100% 14 13 18s | 269 | 17 0.4 0.01 70 53 | <0.002 | <0.001 0.66 <0.02 | <0.03

0.010

* 105 82 | 388 29.4 | 102% 345 51 <0.0001 | <0.005 | <0.02 | <0.01

* 1-20 78 | 425 28.7 92% 278 50 <0.0001 | <0.005 ] <0.02 ] <0.01

* 1-40 7.7) 453 273 47% 2.2 8 3 346 | 0.63 <1 ose | <oo1 | 61 <0.0001 | <0.005 ] <0.02 ] <0.01

* 1-80 77 | 456 273 40% 338 73 <0.0001 | <0.005 | <0.02 | <0.01

* 188.5 77 | 596 273 36% 338 67 <0.0001 | <0.005 | <0.02 | <0.01

© 2.05 220 46 <0.0001 | <0.005 | <0.02 | <0.01

© 220 250 48 <0.0001 | <0.005 ] <0.02 ] <0.01

* 2-70 304 49 <0.0001 | <0.005 ] <0.02 ] <0.01

* 3-05 280 46 <0.0001 | <0.005 | <0.02 | <0.01

© 3.20 250 55 <0.0001 | <0.005 | <0.02 | <0.01

* 3.40 280 49 <0.0001 | <0.005 | <0.02 | <0.01

Downslope

© stn2 7.3 | 325 263 | 88.8% | 25 794 45 | 17% | 16 48.6 os 0.01 66 73 | 0.010 1a ND ND ND

<1-6.1 0.001

© STAL 7.2) 243 25.0 7.33 52 <0.5 <0.001 0.005 | <0.02 | <0.03

MAGPAYANG

RIVER

Downslope of

Dayano River

EIS of the Siana Gold Project 8-79

PO,- E
stat 4 | Cond. | Temp. bo BOD; | Coliform | TSS | TDS | O&G | Phenol | NO;-N P $0.7 | Ca CN Hg As cu Pb
ion
a uS/cem °c Me/L me/L N/100mL | mg/L | mg/L | mg/L pe/L mg/L ap mg/L | mg/L mg/L mg/L mg/L mg/L mg/L
confluence
© Stn 10 75 | 302 27.6 | 93.4% | 23 2001 ass | am | 14 <1 0.27 038 | 48 53 ND 0.001 ND ND ND
0.010
LAKE MAINIT
© Lake 8 269 29.1 | 93.0% | 22 123 1o | 172 | 14 60 0.28 0.2 10.8
© Sta3 <0.0001 | <0.005 ] <0.02 ] <0.01
© Sta4 <0.0001 | <0.005 | <0.02 | <0.01
© Sta2 <0.0001 | <0.005 | 0.04 | <0.01
Notes:
1. The results are lifted from various sampling episodes listed in Table 4-3.
2. The locations of the sampling stations are shown in Figure 4-18.
3. For GRC's stations, i.e., those prefixed by “Stn”, which were sampled more than once, the mean value and, where significant, the range are reported.
4, The levels of metals and CN are generally not detected (ND). The occasional readings are also reflected in the table.
5. The samples were also analyzed for surfactants, Cd, and Zn. No levels were detected.

8-80

EIS of the Siana Gold Project

Table 8-11. Macroinvertebrates collected from inland streams
Magpayang River Dayano Creek
Taxa Class Motorpool | TailingsPond | Cawilan | AlegriaUS | AlegriaDS | DayanoUS | Dayano DS
Station 7 Station 3 Station4 | Station5 | Station6 | Station1 | Station 2

Sensitive

Baetidae Insects 32 2 3 1
Heptageniidae Insects 10 25

HTricorythidae Insects 4 4

Icaenidae Insects 3 6

Paraleptophlebiidae Insects 3

Hydropsychidae Insects 5

Hydrobiosidae Insects 1

Uenoidae Insects 1

\Neritina pulligera Molluscs a

Thiara scabra Molluscs 1 1 1 1
Melanoides sp.1 (juncea) Molluscs 7 1 5
Melanoides sp.2. Molluscs 1

[Moderately tolerant

ICoenagrionidae Insects 1s 13 13 1 7 6
IGomphidae Insects 1

Nepidae Insects 1
Naucoridae Insects 1

Dytiscidae Insects 1

Hydraenidae Insects 1
Hydrophilidae Insects 1 1
IShrimp (M. mammilodactylus) _|Crustaceans 7 4 2 1 2
crab ICrustaceans 6 3

[Tolerant

Iceratopogonidae Insects 1
lAblabsemyia Insects 4 1

ICulicidae Insects 1

lsimuliidae Insects 4

Planorbidae sp Insects 1

|Gyraulus chinensis Molluscs 1 2 3
Radix quadrasi Molluscs 1

Oncomelania hupensis quadrasi |Molluses 1
Pomacea canaliculata Molluscs 1 3

EIS of the Siana Gold Project

8-81

Magpayang River Dayano Creek
Taxa Class Motorpool | TailingsPond | Cawilan | AlegriaUS | AlegriaDS | DayanoUS | Dayano DS
Station 7 Station 3 Station4 | Station5 | Station6 | Station1 | Station 2
Earthworm JAnnelids 1
NOTES: “US” means upslope; “DS” is downslope.
Table 8-12. Plankton collected from inland streams
Magpayang River Dayano River
Plankton/Genera Motorpool Cawilan Tailings Pond Alegria US Alegria DS Dayano US Dayano DS
Station 7 Station 4 Station 3 Station 5 Station 6 Station 1 Station 2
Cyanophyta
Lyngbya sp. x x x x
Anabaena sp x x x x
Chlorophyta
Coelastrum sp x x
Coxystis sp x x
Ankistrodesmus
Chrysophyta
Synedra x x x x x
Table 8-13. Inferred sediment contributions of lake tributaries
River Dichares 3 Sediment Load Sediment Contribution
(m?d") (mg) (ta") (%)
New Camalig 4,268 5 0.02 0.02
Alimpatayan 7,677 10 0.08 0.09
Tugbongan 7,925 27 0.21 0.24
Tigbawan 7,983 2 0.02 0.02
Mainit 13,608 7 0.10 0.11
Mamkas 17,280 1 0.02 0.02
‘Agong-ongan 17,574 2s 0.44 0.49
San Isidro 18,386 3 0.06 0.06
Jaliobong 38,561 4 0.15 0.17
Magtiaco 58,294 4 0.23 0.26
Magpayang 138,931 7 0.97 1.09
Baleguian 175,694 38 6.68 7.52
Puyo 221,184 9 1.99 2.24
Mayag 1,052,352 74 77.87 87.66
Total 1,779,717 88.84 100.00
Kalinawan River 1,969,229 2 3.94 4.43

Source: Tumanda et al., 2005.

EIS of the Siana Gold Project

Table 8-14. Total bacterial density, total coliforms, fecal coliforms (Escherichia coli) and water classification of
some areas of Lake Mainit, Surigao del Norte.

Tentative
sae Bacterial density Total Coliforms —_—Fecal Coliforms Prpaarrrcnead
(fem (MPN. mL water
‘ i me OPN) on Feeal Coliforms

Mainit 41,333 1600 1600 Class B
Jaliobong 14,329 130 79 Class A
San Pablo 3,833 24 24 Class A
San Roque $03 1600 1600 Class B
Bangayan 498 id 19 Class A

Magpayang 388 27 17 Class AA
Bunga 106 350 350 Class B
San Pablo (near 52 49 49 Class A

poultry)
Jabonga (fishing 50 4 22 Class A
Village)
Jabonga beach 32 33 33 Class A
Middle portion of
lake (surface) <30 2 <2 Class AA
(middle) <30 2 2 Chass AA
7
= Class AK Class ® Chass B Clas C Cher D

MPN - Mout Pretuble Number ( macscca cximoi of tbe concenustion of the tal att fecal colidarms chen ane presen: 6 the
waist sample
Mo. refers w the yenmetric raran of the MPN of cobSuem orgasms danng 4 Lemanh period and thei the birt mdcated aball nox be
exceeded im 20 percent of the samples taken curing the seme pero.
~ meats the suadands of these are Bot considered necessary for the present time. considering the mage of the courmry’s
development and DENR capabilincs equipments and remmurces

Clasaificanee fenefical Use
‘Chass AA Public Waser Supply Class L Thin class is ietended pramanity for waness having
wucrsbeds whch we unubatent and aerwue pretecied and wtoch requee
only approved dace uae a ender in meet the Nanona! Strcterth for Dring
‘Water (NSDW) af the Philippines.
Class A Public Waser Sopply Clase 1. For sources af wesucr supply chat will require
complete treaiment (comgulacom, sedimenting, (itestane wet detdeccme) in
‘order to meet the NSDW. Fi
Cm B Recreational Wact Cisse L Foe priewry conisct receeanon such as beching.
Chass C 1) Fishery Warner for the propegesne set growih of fob unt ether aquauc

aeons,
2) Rececational Water Chase {1 (Bostings, ex).
3) Inderal Waser Supply Class 1 (For eummufactaring processes efter

Source: Tumanda et al., 2005

January 2009
EIS of the Siana Gold Project 8-83
Table 8-15. Phytoplankton counts for Lake Mainit in 1971.
2 August 8 November
celle w w cells ” pn?
per oo per co Ly pereo perce %
Cyanophyta
Ohroococeus turgidua 530 37,100 662 46,340
Aphanothere sp. 89,730 89,730 24,495 24,495
Anabaena (Anabaenopsia?} sp. 40,064 800,244 $512 178,752
AL epi 1,242 40,986 324 10,692
Lyngby limnetica 167,300 334,600 2,600 5,300
Romeria gracilis 2,962 2,062 a >
Dactylococeapaia fancioularia 4514 9,028 3,466 6,932
— 5p. 295 4,425 103 1,545
Total 307,637 1,379,075 682 40,212 274,056 27.9
Chlorophyta
Mloeocyatis planctonica 220 13,860 528 33,204
Coccomyxa mp. 3,742 11,226 x x
Dimorphocooeus 416 14,560 780 27,300
Dictyosphacrium pulchellum 06 4,800 Uy] 0
Corlastrum cambricwm 329 23,369 462 32,802
Chlorella xpp. 623 6,230 be ~
Lagerheimia subsalsa 12 1,500 0 0
Oocystis submarina 398 19,900 522 26,100
— *p. 44 11,000 o 0
Ankistrodesmus setigerus 8 280 “4 i640
Tetrahaedron minimum 109 4,975 WT 17,025
1. regulare Es 1,375 301 7,525
Selenastrum ap. 530 530 = .
Kirchneriella lunaris 6o 1,725 o 0
Kirchnerielia sp. 38 915 110 2,750
Scenedesmus arcuatus Wi 825 Y 0
Scenedesmus spp. 44 1,100 22 550
Total 6,835 118,220 5.8 3,486 149,756 152
Bacillariophyceac
Synedra radians 2 380 if 1,330
S. rumpens oF 10,340, 1181 129,010
Melosira granulata 25 7,500 BS 26,400
M, granulata v. anguatissima 20 3,000 52 5200
Total iit 21,220 10 1,328 102,840 16.6
Dinophyceae
Gymnodinium ap. 146 175,200 o2 42,400
Peridinium ap. 113 124,200 52 57,200
Total 259 299,500 48 tH 119,600 12.2
Cryptophycene
Cryptomonas marssonii M49 178,800 7 212,400
Rhodomonas minuta 187 10,900 740 51,800
Total 06 199,790 4 a7 24.200 26.9
Unclassified fragments 52 13,800 0.7 404 11,600 1.2
Grand total 315,640 2,021,605 99.9 46,511 982,052 100.0

* Census on § November did not include these minute species.

on

January 2009
8-84 EIS of the Siana Gold Project

Table 8-16. Phytoplankton densities and relative abundance for Lake Mainit in 2003 and 2004.

a "aa ae ~~ — sel
Phytoplankton prose ll Gaur! nents
Bacitlarophyta

Asterionella 4 21.00
Coscinodiscus 1 0.03
Denticula elegans 166 829
Diatoma it OS4
Meridion n” 1&3
Navicula 2 0.10
Niteschia 193 At!
Surirella spp 16 07
0.82
Chlorophyta
Aptocystis 1 003
' 0.06
Chlam: 1 0.06
Chlorococcus lemniticus 6 130
Chlorosarcina consociata 1 0.03
Golenkenia radiata mn 48,50
Kirchnerietla lunaris 133 6.63
Oocystis borget 3 O14
Ocdogonium 41374 2069
Sphaerocystis 1172 58.60
Spirogyra 6 032
Volvox auseaus u 0.539
94.05
Chryptophyceae
Rhodomonas 3 O14
0.65
Cyanophycese
Anabaena spp us 15.78
Anabaenopsis az 20.10
Anacystis ! 0.03
sMagnina 4 O19
Aphanocapsa gravilleli a 24.50
Coelospherium ! 0.06
Gomphosphocra 6 301
3 0.16
Marssaniella elegans = 7 0.86
Oocystis 12 $29
Phormidium $ 0.26
Planktosphaera $14 28.50
Spirulina a 02
428
Dinophyceae
Ceratium sp MS 418
Gonyaulax 300 15,00
Glenodinium Py 027
Gymnodinium 1 0.056
Og4

Source: Tumanda et al., 2005

bmp

January 2009
EIS of the Siana Gold Project

8-85

Table 8-17. Phytoplankton genera collected from Lake Mainit in 2005

Parameter/ Phytoplankton Station 1 Station 2 Station 3 Station 4 Station 5 Station 6
i . Magpayang Between Shore of Western side,
Location Kitcharao Alegria River mouth Stations Band | saint town Jabonga
Cyanophyta
Chroococcus sp 210 294 210 84 630
Aphanothece sp. 1134 840 630 1344 882 1,176
Anabaena sp. 3108 5,334 1,092 3612 4,074 6,426
Lyngbya sp. 4116 4,036 1,806 3276 1,428 4,116
Dactylococcopsis sp. 42 42 84
Chlorophyta
Coelastrum sp. 42 84 42 42
Chlorella sp. 126 168
Lagerheimia sp. 42 84 42
Oocystis sp. 126 168 42 210 252 42
Tetrahedron sp. 42
Selenastrum sp. 169 126 42
Baccilariophyceae
Synedra sp. 462 1428 924 1848 714 2730
Melosira sp. 1806 1092 504 1764 966 1260

Note: The station locations are shown in Figure 4-18.

8-86 EIS of the Siana Gold Project

Table 8-18. Zooplankton counts for Lake Mainit in 1971.

2 August 7 November
Thonsands mm'/m? mm*/m? Thousands mm*/m? mm?/m?*
of of
indiy./m? % indiv,/m? %
Zooplankton > 100 e
Copepods
Noauplivs 1 175 4h 833 208
2 w 9 2 63
3 <1 <1 87 30
4 5 2 63 28
6 6 6 232 182
Total 215 oO 1,428 biz
Copepodid 1 5 5 423-493
t 5 8 206 309
mH 43 13 182 486
Iv 133 557 173 727
v 183 1,186 318 2,067
Total 368 1,860 1,304 = 4,011
Male 176 1,127 6o1 4,173
Fomale 127 1,651 616 797
Total Copepods 886 4,706 38.5 4,000 16,674 80.3
Kags o12 179 15 1,449 509 24
Rotifers
Brachionxs faleatua B25 65 146 29
Keratella tropica 40 1 251 5
Conochiloides dossuarius 165 41 254 63
Proalides sp. 360 360 $8 88
Anuracopsia fisea 255 +8 95 3
Polyarthra vulgaris 130 4 Si 9
Total rotifers 1,275 489 40 B15 197 wo
Fess 193 26 0.2 182 bP OA
Cladocera
Chydorus barroisi 10 2 a w
Diaphanosoma sara 1 4 a1 256
Total Cladocera uM 25 0.2 56 266 13
Eggs (Chydorws) 10 5 Oo <1 <1 0.0
Eggs (Diaphanosoma) <1 <1 0.0 <1 <1 0.0
‘Total zooplankton > 100 u 2,172 5,220 42.7 4,970 17,187 B25
Total eggs 716 210 17 1,632 532 26
‘Total zooplankton + eggs 2,887 5420 444 6,603 17,609 85.0
Zooplankton < 100 4
Protozoa
Ciliates 585,000 1170 9.6 225,000 450 22
Plagellates > 10 3,195,000 4,793. 30.3 1,045,000 2,317 1.2
Flagellates < 104 16,365,000 B18 6.7 6,808,000 340 16
Total Protozoa 20,145,000 6,781 55.6 8,578,000 3.107 16.0

Grand total —all zooplankton 20,147,887 12,211 100.0 8,584,603 20,776 = 100.0

kk
January 2009 bmp
EIS of the Siana Gold Project 887
Table 8-19. Zooplankton densities and relative abundance for Lake Mainit in 2003 and 2004.
Population density Relative
Ss aes (indy) abundance (%)_
Copepod
Adult 26738
Eggs 1672
Nauplii 33760
62170 41.95
Rotifers
Brachionus eggs 22740 _
Brachionus spp 2961
B. forficula 27922
B. dimidiatus 7
B. vaviabilis 64
Chydorus barroisi 123
Conochiloides dossaurius 666
Filinia brachiata 4
Keratella cochloris 26624
K. serrulata 465
Monostyla bulla 3128
Trichocera 382
85284 $7.58
Cladocera
Alonasp 134
Camptocercus oklahoman wo
Daphniasp 7
Kurzia sp 109
Moinodaphnia 7
Monophilix sp 6
Simocephulus 4
429 029
Ostracod
Cycloeypris sp 14 4 0.00
Insect
Mosquito larvae 170 170 Oo
Tintinnids
Tuntinnopsis spp 126 126 0.09
Source: Tumanda et al., 2005
January 2009
8-88

EIS of the Siana Gold Project

Table 8-20. Zooplankton genera collected from Lake Mainit in 2005

Parameter/ Phytoplankton Station 1 Station 2 Station 3 Station 4 Station 5 Station 6
Location Kitcharao Alegria |MaBPavang River Between Stations] Shore of Mainit | Western side,
mouth 3 and4 town Jabonga

Copepods

Cyclopoids 2 6 2 4 6

Nauplius larvae 8 10 2 4 2
Cladocerans

Diaphanosoma sp. 2 2
Rotifera

Brachionus sp. 8 4 2 2 2

Keratella sp. 4 6 2 2

Note: The station locations are shown in Figure 4-18.

Table 8-21. _ Fish species caught in Lake Mainit in 2005,
Family Species Common Name and Status

Eleotridae Ophieleotris aporos Mud gudgeon, biya, Palawan; Native

Gobiidae Glossogobius giuris Whit goby, biyang puti, pidianga; Native

Cichlidae Oreochromis niloticus Nile tilapia, tilapia; Introduced
Clarias batrachus Catfish, hito, pantat; Introduced
Clarias macrocephalus Catfish, hito, pantat; Native

Channidae Channa striata Mudfish, dalag; Native

Anguillidae Anguilla marmorata Eel, igat, kasili; Native

Cyprinidae Puntius binotatus Pait; Native

Phallostethidae Neostethus thessa Bolinao, native; Endemic

Hemiramphidae Dermogenyssp. Halfbeak; Probably native

EIS of the Siana Gold Project 8-89

Table 8-22. Climatological normals of PAGASA’s Surigao City Station

STATION :653 - SURIGAO, SURIGAO DE NORTE

LATITUDE :09° 48' N LONGITUDE :125° 30' E ELEVATION : 39.0 m
PERIOD 71971 - 2000

ITITITITTILIIIIIITITTITTITIIIIIITITIITITTILTTITIIITTITTIITITITTIIITITIITITTIiITIITIIIiiiiit

RAIN- NO -----TEMPERATURE DEG. C------ ~-WIND-~
FALL OF DRY WET DEW VP RH MSLP SPD CLD DAYS WITH
MONTH MM RD MAX. MIN. MEAN BULB BULB PT. MBS. % MBS. DIR MPS OKT TSTM LTNG
TLLLLLLLLLLLLLLL1L1LL11L111L11111111111111 1111111111111 1111111111111111111111111111if1i
JAN. 600.8 24 29.3 22.7 26.0 25.8 24.2 23.6 29.1 88 1010.7 NE 3. 6 2 1
FEB. 443.2 21 29.6 22.7 26.2 25.9 24.2 23.6 29.0 87 1011.0 E 3. 6 1 0
MAR. 334.6 21 30.4 23.1 26.8 26.5 24.6 23.9 29.6 86 1011.0 E 3.5 1 1
APR. 236.3 17 31.6 23.7 27.7 27.5 25.3 24.5 30.7 84 1010.0 E 2 5 4 3
MAY 127.2 13 32.7 24.2 28.4 28.3 25.8 25.0 31.5 82 1009.1 E 2 5 7 11
JUNE 140.3 14 32.5 24.1 28.3 28.1 25.7 24.9 31.4 82 1009.1 SW 2 6 7 12
JULY 165.9 13 32.2 24.1 28.1 28.0 25.4 24.5 30.6 81 1008.8 SW 2 6 7 15
AUG. 131.4 12 32.6 24.2 28.4 28.2 25.5 24.6 30.8 80 1009.0 WSW 2 6 6 15
SEPT 149.0 14 32.6 24.1 28.4 28.2 25.5 24.6 30.8 80 1009.4 WSW 2 6 8 15
OCT. 255.6 20 31.9 23.8 27.8 27.6 25.4 24.6 30.9 84 1009.2 W 2 6 9 14
2 6 5 27.1 9 25.0 3 4 86 1009.4 E 2 6 7 8

8 6 3 7 0 88 1010.2

ITIItTiiit
-4 84 1009.7 E 2 6 62 98

ITITITITTILIIIIIITITTITTITIIIIIITITIITITTILTTITIIITTITTIITITITTIIITITIITITTIiITIITIIIiiiiit

PREPARED BY: PAGASA/CAB/CDS

January 2009

Bone OO
8-90 EIS of the Siana Gold Project

Table 8-23. Climatological extremes of PAGASA’s Surigao City Station

YEAR - AS OF 2003
GREATEST DLY HIGHEST
TEMPERATURE, DEG C RAINFALL, MM WIND, MPS SEA LEVEL PRESSURE, MBS
MONTH HIGH DATE LOW DATE AMOUNT DATE SPD DIR DATE HIGH DATE Low DATE

JAN. 33.7 15-16 18.6 02-78 351.8 24-63 25/ N 24-75 1019.5 29-98 984.9 24-75
FEB. 33.3 02-06 18.2 24-05 472.9 12-74 20/ NE 21-97 1019.1 02-98 1002.5 29-96
MAR. 35.0 31-39 18.8 01-49 237.5 19-59 29/ Nw 03-67 1019.3 12-64 999.8 04-89
APR. 35.2 19-87 18.9 05-63 339.0 05-86 35/ wSw 04-94 1018.3 14-93 990.5 05-94
MAY 36.3 22-87 20.8 18-72 198.1 16-62 36/ SSE 07-54 1015.9 09-57 986.1 06-54
JUNE 37.5 15-87 20.7 13-65 235.3 29-70 22/ ssw 30-70 1015.5 08-97 1000.7 30-70
JULY 36.2 31-16 20.0 06-61 201.9 01-52 31/ WNw 02-52 1015.6 04-89 995.2 02-52
AUG. 37.0 19-16 20.0 22-93 137.4 15-40 25/ wsw 17-86 1016.4 11-97 1000.2 15-74
SEP. 37.2 16-87 20.6 01-66 179.4 01-84 60/ ENE 01-84 1016.5 10-93 1000.8 11-00
ocT. 35.6 11-05 20.5 16-06 320.6 13-19 30/ w 23-88 1016.5 03-97 981.8 27-91
NOV. 36.2 02-75 19.7 12-11 564.7 18-68 46/ wsw 18-68 1018.3 23-92 977.3 12-90
DEC. 34.6 18-05 19.1 21-25 566.4 18-03 56/  E 21-86 1017.4 12- 2 977.5 21-86
ANNUAL 37.5 6-15 18.2 2-24 566.4 12-18 60/ ENE 9-01 1019.5 1-29 977.3 11-12
1987 905 2003 1984 1998 1990
PERIOD 1903 - 2003 1902 - 2003 1950 - 2003 1949 - 2003

OF RECORD

NOTE : 1. EQUAL SIGN(=) MEANS YEAR 1800
2. NO RECORD FOR THE PERIOD 1941-1945

bmp (=)
EIS of the Siana Gold Project 891

Table 8-24. Rainfall Intensity-Duration-Frequency Data for Surigao Del Norte

Based on 36 years of record

COMPUTED EXTREME VALUES (in mm) of PRECIPITATION

annie Smins | 10mins | 15mins | 20mins | 30mins | 45mins | 60 mins 80mins | 100mins | 120mins | 150mins | 3hrs 6hrs | azhrs | 24hrs
2 16.3 24.7 31.8 37.8 475 57.4 64.2 745 83.8 90.8 100.1 108.6 143.5 177.9 204.8
5 24.5 37.2 48.2 56.9 711 85.4 95.2 111.0 125.5 136.8 151.5 164.6 216.8 269.1 308.9
10 29.9 45.5 59.0 69.6 86.8 104.0 115.8 135.2 153.1 167.3 185.6 201.7 265.4 329.4 377.8
15 32.9 50.2 65.1 76.7 95.6 114.5 127.3 148.8 168.6 184.5 204.8 222.6 292.8 363.5 416.7
20 35.0 53.5 69.4 81.7 101.8 121.8 135.5 158.3 179.5 196.5 218.2 237.2 311.9 387.3 443.9
25 36.7 56.0 72.7 85.6 106.5 127.5 141.7 165.7 187.9 205.8 228.6 248.5 326.7 405.7 464.9
50 41.8 63.8 82.8 97.4 121.2 144.9 161.0 188.4 213.8 234.3 260.5 283.2 372.2 462.3 529.5
100 46.8 71.6 92.9 109.2 135.8 162.1 180.1 210.8 239.5 262.6 292.2 317.7 417.4 518.4 593.6

EQUIVALENT AVERAGE INTENSITY (in mm/hr) OF COMPUTED EXTREME VALUES

Re Peri
mn tiod | Smins | 10mins | 15mins | 20mins 30 mins 45 mins 60 mins 80 mins 100 mins 120 mins 150 mins 3 hrs 6 hrs 12 hrs 24hrs
2 195.6 148.2 127.2 113.4 95.0 76.5 64.2 55.9 50.3 45.4 40.0 36.2 23.9 14.8 8.5
5 294.0 223.2 192.8 170.7 142.2 113.9 95.2 83.3 75.3 68.4 60.6 54.9 36.1 22.4 12.9
10 358.8 273.0 236.0 208.8 173.6 138.7 115.8 101.4 91.9 83.7 74.2 67.2 44.2 27.4 15.7
15 394.8 301.2 260.4 230.1 191.2 182.7 127.3 111.6 101.2 92.3 81.9 74.2 48.8 30.3 17.4

992 EIS of the Siana Gold Project
ai 5 mins 10 mins 15 mins 20 mins 30 mins 45 mins 60 mins 80 mins 100 mins 120 mins 150 mins 3 hrs 6 hrs 12 hrs 24 hrs
20 420.0 321.0 2776 245.1 203.6 162.4 135.5 118.7 107.7 98.3 87.3 79.1 52.0 32.3 18.5
25 440.4 336.0 290.8 256.8 213.0 170.0 141.7 124.3 112.7 102.9 91.4 82.8 54.5 33.8 19.4
50 501.6 382.8 331.2 292.2 242.4 193.2 161.0 141.3 128.3 117.2 104.2 94.4 62.0 38.5 22.1
100 561.6 429.6 371.6 327.6 271.6 216.1 180.1 158.1 143.7 131.3 116.9 105.9 69.6 43.2 24.7

prepared by:

the HYDROMETEOROLOGICAL INVESTIGATIONS and SPECIAL STUDIES SECTION

Flood Forecasting branch, PAGASA,

EIS of the Siana Gold Project 8-93

Table 8-25. Results of ambient air quality monitoring
Date and Time of
Station No. Location . PMio TSP so, NO,
Sampling
Al Marciano A. —Dapar | 6 January 2005 10 ug Nem? 1 59 83
Elementary School, Brey. | 9953-1216
Cawilan
A2 Brey. Dayano near | 6 January 2005 SA 3 59 ND
Dayano Elementary | 1328-1612
School
a3 Brgy. Siana near Siana | 7 January 2005 41 3 ND 44
Elementary School 0924-1127
Aa Brgy. Del Rosario 7 January 2005 SA 31 ND ND
1348-1554
DENR Standard for 1-hr sampling 200 300 340 260
Note: ND means not detected
Table 8-26. Noise level one-hour measurements
Noise Level DENR Standard
Station Remarks
Leq dB(A) dB(A)
Marciano A. Dapar Elementary School, Brey. Cawilan 65.23 50 Failed
Brgy. Dayano near Dayano Elementary School 59.27 50 Failed
Brgy. Siana near Siana Elementary School 64.32 50 Failed
Brgy. Del Rosario 62.81 50 Failed

Note: The DENR standard is the maximum allowable noise level for Class “AA” and “A” during daytime (area 100 m away from the school site and
area for residential purposes).

Table 8-27. Applicable ambient air quality guideline values and standards

Parameter Ambient Air Quality Threshold Threshold Type Averaging Period
Total Suspended Particulates 300 ug Nem"* NAAQS One (1) hour
(se) 230 ug Nem* NAAQGV Twenty-four (24) hours
340 yg Nem* NAAQS One (1) hour
a 180 ug Nem* NAAQGV Twenty-four (24) hours
260 yg Ncem* NAAQS One (1) hour
NOs 150 ug Nem NAAQGV Twenty-four (24) hours

Source: DAO No. 2000-81

Table 8-28. Input parameters for the pollution sources

Mining Area
1. x (East-West coordinate of Southwest Corner) 4700
2. y (North-South coordinate of Southwest Corner) 4700
3. z (elevation), m 50

4.a) Soil Fraction 0.40 0.35 0.25

8-94

EIS of the Siana Gold Project

Mining Area
4.b) Average Particle Diameter (mm) 0.20 0.020 0.002
4.c) Particle Density (g cm?) 2.50 2.50 2.65
5. Point Emission Rate (g s*m*) 0.001
6. Release Height (m) Zero (0) or on the ground
7. Length of x-side (E-W side) of the open pit (m) 600
8. Length of y-side (N-S side) of the open pit (m) 680
9. Pit volume (m*) 8,260,000
Standby Diesel Generator
1. x (East-West coordinate of the center point) 4500
2. y (North-South coordinate of the center point) 5750
3. Capacity (kVA) 750
4. Building Height (m) 8
5. Maximum Building Width (m) 50
TSP NO» SO,
6. Point Emission Rate (gs)
0.07 2.43 0.82
7. Release height above ground (m ) 10
8 Stack gas exit temperature (2k) 800.15
9. Stack gas exit velocity (ms*) 10
10. Stack inside diameter (m) 1.0
Table 8-29. _ Environmental quality standards for noise in general areas
Category Type Daytime Morning/ Evening Nighttime
AA Within 100m from school sites, 50 dBA 4s 40
nursery schools, hospitals, and
special home for the aged
A Residential areas 55 50 4s
B Commercial areas 65 60 55
c Light industrial areas 70 65 60
D Heavy industrial areas 7s 70 65
Time 9a.m~6 p.m. Sam-9am. 6 10 p.m-Sa.m.
p.m.-10 p.m

Source: DENR

bmp *

EIS of the Siana Gold Project

Table 8-30. Permissible noise exposure in the workplace

8-95

Duration per day Sound Levels, Slow Response
8 hours 90 dBA

6 92

4 95

3 97

2 100

15 102

1 105

0.5 110

0.25 115

Source: OHSS
Table 8-31. Predicted noise levels at the Open Pit
5m 10m 15m 20m 50m 100 m
Equipment
Linax Leg Linax Leg Linax Leg Linax Leg Lnax Leg Lnax Leg

1. Excavator 100.7 96.7 94.7 90.7 91.2 87.2 33.7 | 847) 80.7] 76.7] 747) 70.7
2. Dump truck 96.5 92.5 90.4 86.5 86.9 82.9 24.4] 804) 765] 725] 704] 66.5
3. Dozer 101.7 97.7 95.6 917 92.1 88.1 aa6 | 356) 81.7] 77.7| 756) 717
4. Grader 105.0 | 101.0 99.0 95.0 95.5 915 93.0 | 890) 85.0] 810] 790) 75.0
5. Loader 99.1 95.1 93.1 89.1 89.6 85.6 37.1) 831) 791] 751] 732) 69.1
6. Water cart 1121 | 105.1 | 106.1 99.1] 102.6 95.6 | 100.1] 931) 921] 851] 861) 79.1
7. Loader 99.1 95.1 93.1 89.1 89.6 85.6 37.1) 831) 791] 751] 732) 69.1
8. Crane 100.6 92.6 94.5 86.6 91.0 83.0 ags | 806] 806] 726] 745] 66.6
9. Rock breaker 108.9 | 1019 102.9 95.9 99.3 92.4 968 | 899] 889] 819] 829] 75.9
10. Pit bores 103.0 | 100.0 97.0 94.0 93.5 90.4 910] 879] 830] 800] 770) 74.0
11. Pumps 100.9 97.9 94.9 91.9 914 88.4 389 | 859] 809] 779] 749) 719
12. Pickup truck 95.0 91.0 89.0 85.0 85.5 81s 33.0 | 790) 75.0] 710] 690) 65.0
13. Pickup truck 95.0 91.0 89.0 85.0 85.5 81s 33.0 | 790) 75.0] 710] 690) 65.0
TOTAL 112.1 | 110.1 | 106.1 | 1041 | 1026 | 1006 | 100.1 | 981 | 921 | 901 | 861 | 841

Note: All predictions are in dBA.

896 EIS of the Siana Gold Project

Table 8-32. Predicted noise levels at the waste rock dump and TSF
10m 50m 100m 500m 800m 900 m
Waste Dump
Linax Leg Lnax Leg Linax beg Lnax Leg Lnax beg Linax bea
1. Dozer 956 | 91.7 | 817 | 77.7 | 75.6 | 71.7 | 61.7 | 57.7 | 576 | 536 | Se6 | 526
2. Dump truck 904 | 865 | 765 | 725 | 704 | 665 | ses | 525 | 524 | aga | 513 | 47.4
3. Dump Truck 904 | 865 | 765 | 725 | 704 | 665 | Ses | 525 | 524 | aaa | 513 | 47.4
TOTAL 95.6 | 93.7 | 81.7 | 797 | 706 | 737 | 617 | 59.7 | 576 | 55.7 | 566 | 546
10m 50m 500 m 1000 m 1050 m
TSF
Lmax Leg Lnax Leg Linax Leg Lmax Leg Lnax Leg
1. Compactor 97.2 | 902 | 83.2 | 76.2 | 63.2 | 562 | 57.2 | so2 | ses | 498
2. Dozer 956 | 917 | 817 | 77.7 | 617 | 57.7 | 556 | 517 | 552 | S12
3. Dump truck 904 | 865 | 765 | 725 | ses | 525 | so4 | 465 | 50.0 | 460
4. Dump truck 904 | 865 | 765 | 725 | ses | 525 | so4 | 465 | 50.0 | 460
TOTAL 97.2 | 953 | 832 | 813 | 632 | 613 | 572 | 553 | 568 | 549

Note: All predictions are in dBA.

EIS of the Siana Gold Project

8-97

Annex 8-6. Impact assessment and EMP support information

Project Environmental Monitoring and Audit Prioritization Schemes

Project Name

Project Location

ECC Reference No.
Proponent

Pollution Control Officer
Tel No./Fax No.

Project Type

Project Status

Project Consideration
1.1 Size and Type

1.1.1. Size based on the number of employees

1.1.2 Type

Siana Gold Project

Brgys. Siana and Dayano,
Municipality of Mainit and
Brgy. Cawilan, Municipality of Tubod

Surigao del Norte

Greenstone Resources Corporation

Aurelio Espeja

+63918 202 6287

Mining and processing of gold ore

Development

ECP (in either ECA or Non-ECA)
Non-ECP but in ECA

Non-ECP and Non-ECA

1.2 Waste Generation and Management

Approximately 500 men
construction

1.2.1 Enumerate waste type and specify quantity of wastes generated in the facility

Category Waste UES Quantity
Hazardous Non-Hazardous
Air Dust v
Liquid Tailings water v 1,556 m°/yr
Sewage v 75,000 m*/yr
Used oil v 45.5 to 13 m*/yr
Solid Tailings (solid) v 750,000 tons/yr
Waste rock v 4,800,000 tons/yr (ave)
Industrial
Grinding (steel) balls v 175 tons/yr

8-98

EIS of the Siana Gold Project

1.3 Pollution Control System (PCS)

1.3.1 Enumerate PCS or waste management method used in the facility

Category PCS/Waste Management Method Used Remarks
Air Water sprinkling of road as dust suppressor | Continuous during dry periods.
Liquid Tailings dam and recycling of process water | The tailings dam (TD) is a permanent
structure, progressively built-up
Cyanide detoxification plant
Detoxification is applied prior to release
of tailings water to the TD.
Sewage treatment plant Permanent structure
(Used oil) kept in drums Sold to recyclers
Solid Tailings dam Permanent structure, progressive build-
up
Waste rock dump Permanent structure, progressive build-
up
(Used grinding balls) kept in drums Sold as scrap

Pathways

2.1 Prevailing wind towards barrio or city?

Based from the PAGASA Wind Rose diagram 1987-1996

© From the east, 16% of the year, months of February to May.

* West, 13% of the year, months of June to October

* Northeast, 12% of the year, November to March

* Southwest, 10% of the year, from June to July

© South, 9% of the year, months of April and May.

© North, 8% of the year, months of October to February

The average annual mean wind speed is 2 mps. The dry months are May to September.

Construction stage:

Barangay Siana, located immediately to the south of the TD and west of the open pit, may be affected by
dust from the earthmoving activities on these structures brought by the southward and westward winds,
respectively. Barangay Siana is less than 100 m from the TD and approximately 300 meters from the open

pit.

Barangay Cawilan, which is located immediately north of the waste dump and northeast of the process plant
site, may be affected by dust carried by winds from the east in the months of February to May, from the
south prevailing in the months of April and May and from the southwest during the months of June to July.
This community is less than 100 m from the waste dump and process plant site.

bmp ‘
EIS of the Siana Gold Project 899

Operation stage:

Mining and waste dump operations, and tailings dam build-up will be continuous for the rest of the open pit
operation. The tailings dam will be continuously built-up during the underground operation.

2.2 Rainfall (impacts surface and groundwater pathways)

2.2.1. Average annual net rainfall 3,556.4_mm

2.2.2, Maximum 24-hour rainfall __566.4_ mm
2.3 Terrain Flat__v_ Steep___
2.4 Is the facility located in a flood-prone area? Yes No_v

25 Groundwater

Depth of groundwater table 10.7___m (Please see 3.3)

Receiving Media/Receptors

3.1 Air (Distance to the nearest community) <1.0_km

3.2 Receiving Surface Water Body

3.2.1 Distance to receiving surface water

Surface bodies of water within the Project:

1. Magpayang River <0.1_km
2. Dayano River <0.1_km
3. Spanish ditch <1.0_km

These bodies of surface water fall within the same sub-catchment area with that of the project sites. The
sub-catchment is approximately 21 km’ inside the Magpayang catchment, which has an estimated area of
57 km’.

3.2.2 Size of population using receiving surface water (The values
quoted are the total barangay population as of August 2007 which
grossly overstates the actual users of surface water.)

1. Barangay Siana 872
2. Barangay Cawilan

3. Barangay Magpayang
4. Barangay Pungtod

y 2009

Bier —————_
8-100

EIS of the Siana Gold Project

3.3

3.2.3 Fresh water

3.2.3.1. Classification of fresh water

Under Department (DENR) Administrative Order 34, the minimum water quality parameters to be
considered for classifying a surface water are dissolved oxygen (DO), pH, biochemical oxygen demand
(BOD), and total coliform organisms. In 2005, BMP made a tentative classification of the surface waters
impacted by the Project, using total coliforms, oil & grease, phenols, and PO, as P as the limiting factors.
The following table shows the results of the classification:

Parameter Magpayang River Spanish Ditch Dayano River
BOD; A A A
Total Coliform CorD c A
Oil & grease c c c
Phenols D - -
PO,-P CorD B A

3.2.3.2. Size of fresh water

2

1. Magpayang River 143__ km’
2. Dayano River 0.03 km’?
3. Spanish ditch 0.002_km?

3.2.3.2 Economic value of water use

The residents of Barangays Siana, Dayano, and Cawilan, use the rivers as source of their communal
irrigation systems (CIS), washing of clothes, bathing, and care for their animals. Magpayang River is also a
source of fish.

3.2.4 Salt water - Not Applicable

Ground Water

3.3.1 Distance to nearest recharge area

The open pit is in a volcaniclastic, carbonate (Timamana limestone), and basalt area. The volcaniclastics
and basalts with open fractures at depth as well as the karstic limestone provide groundwater flows.
Groundwater in the aquifer flows toward Siana pit from the north and west. The near surface alluvial
aquifer, about 6 - 12 m thick, flows from the east towards Magpayang River.

3.3.2 Distance to nearest well used 0.7__ km

The pit and the water treatment plant are both inside the Project site.
EIS of the Siana Gold Project 8-101

3.3.3 Ground water use within the nearest well — Not Applicable
No longer in use because of GRC’s potable water system.
3.4 Land
3.4.1. Indicate current/actual land uses within 0.5 km radius

Residential v

Commercial/institutional

Industrial
Agricultural/recreational vo
Protected area None

3.4.2. Potential/proposed land uses within 0.5 km radius
Residential v
Commercial/institutional
Industrial vy
Agricultural/recreational v
Protected area None

3.4.3. Number of affected Environmentally Critical Areas within 1 km

Lake Mainit is located southwest of the Project site and is the recipient of Magpayang River
discharge.

3.4.4 Distance to nearest ECA 3.5 km

IV Environmental Performance (for existing projects for expansion)

Not Applicable

January 2009

f bmp
8-102 EIS of the Siana Gold Project

(To be filled up by EMB Personnel)

RECOMMENDATIONS.

Assessed By:

Noted By:

ACCOUNTABILITY STATEMENT OF PROJECT PROPONENT

This is to certify that all information in the submitted Project Environmental Monitoring and Audit Prioritization Scheme
(PEMAPS) Questionnaire of located at
is true, accurate and complete. Should | learn
of any information, which makes this inaccurate, | shall bring said information to the appropriate Environmental
Management Bureau Regional Office.

In witness whereof, | hereby set out my hands this day of 200, at

= 7A
PROJECT PROPONENT
SUBSCRIBED AND SWORN to before me this day of 200 at
. Affiant exhibiting to me his/her Community Tax Certificate No.

issued on at

Doc. No.

Page No.
Book No.
Series of 200.

EIS of the Siana Gold Project 8-103

Annex 8-7. Profile of the Impact Municipalities

Impact Municipalities

The project’s footprint straddles three barangays, namely, Siana and Dayano in the municipality of Mainit and Cawilan
in the municipality of Tubod. They are the host municipalities and the direct impact area. Three other barangays, Del
Rosario in Tubod, Magpayang in Mainit, and Pongtud in Alegria will be indirectly impacted by the project.

Tubod

Tubod is located in the central part of the mainland province of Surigao del Norte. It is bisected almost equally from
north to south by the Philippine National Highway. It is 36 km south of Surigao City, the provincial capital and 88 km
from Butuan City, the capital of Agusan del Norte. It is a landlocked municipality bounded by the municipality of
Placer on the north, the municipality of Bacuag on the east, and on the west and south by the municipality of Mainit.

Tubod is a fifth class municipality. For 2008, its total Internal Revenue Allotment is P 20,511,970. Of this, P 4,102,394
is allocated for Development Projects.

Topography and Land Features

The physical land features of Tubod vary from flat and gently sloping to hilly and highly steep with an average elevation
of 80 m above sea level. Except in the southern part where the lowlands are located, the municipality is surrounded by
mountains and forestland. The barangays with a slope of 0 to 8 % include Poblacion, San Pablo, Marga, and Del
Rosario. The mountain ranges of Mt. Diwata, rising up to 300 meters, border the boundary of Tubod and Bacuag.
These ranges have a slope of more than 50 %. Mt. Maniayao with an elevation of 644 m, divides Tubod and Mainit on
the western and southern sides. The boundary has a slope of 30 to 50 %.

The municipality has a total land area of 5,464 ha. The alienable and disposable land covers three-fourths and the
balance is classified as forestland.

History

The name Tubod was derived from the Visayan term Tuburan, meaning spring. This spring, now called Songkoy, is the
municipality's major source of domestic and irrigation water.

The Mamanwas were the original settlers of Tubod. They moved to the hinterlands when Christian migrants occupied
the area. Agustin Mendez, a Boholano, was the first Christian settler and considered the founder of Tubod. He
planted large tracts of land with abaca, rice, root crops, and coconuts. Other migrants from Bohol, Leyte, and Camiguin
later settled in the area and engaged in farming.

Tubod was originally a sitio of Timamana, one of the barangays of Placer. In 1909, it became a barangay under the
leadership of Agustin Mendez. In 1931, it was declared a barangay of the municipality of Mainit. On September 18,
1957, it was finally classified as an independent municipality by virtue of Executive Order 269 issued by President
Carlos P. Garcia. Agustin Mendez was likewise instrumental in its proclamation as a municipality. To support its
approval, he donated the lot for the municipal site. The first municipal officials assumed office on 4 October 1958.

Bar
8-104

EIS of the Siana Gold Project

Political Subdivisions

Tubod’s area comprises 2 % of the land area of Surigao del Norte. It consists of nine (9) barangays shown in Figure 1
Six (6) barangays are located along the National Highway, namely:

Poblacion, San Pablo, Del Rosario, Marga,
Motorpool and Timamana. San Isidro, Capayahan, and Cawilan are in the periphery.

Moneipar
eatity of Bhacey
4

Mncepatty of NiB0D
= Stuy a &%

LIMIT 2 Avencwon
on

MAINIT

Figure 1, Political map of Tubod

Land Area and Population

As of 2007, the total population is 11,664. Population density is 2.13 persons ha’. The three (3) urban barangays,
namely: Timamana, Poblacion, and San Pablo cover a third of the municipality’s land area and account for 37 % of the

population. Poblacion, the seat of government, is the most densely populated with 7.7 persons ha” while Timamana,
the biggest barangay that occupies a fourth of the municipality has the lowest density of 1.27 persons ha

Table 1. Land area, population and population density, Municipality of Tubod, 2007

Barangay Area (km?) 2007 Population Density
URBAN 1,784.50 4,356 2.44
Poblacion 198.50 1,529 7.70

San Pablo 270.90 1,162 4.29

Timamana 1,315.10 1,665 1.27

RURAL 3,679.10 7,308 1.99

Capayahan 678.90 906 1.33

Cawilan 541.80 1,290 2.38

Del Rosario 496.10 1,249 2.52
TT  —™

EIS of the Siana Gold Project 8-105

Barangay Area (km’) 2007 Population Density
Marga 682.90 1,382 2.02
Motorpool 798.70 1,485 1.86
San Isidro 480.70 996 2.07
Total 5,463.60 11,664.00 2.13

Sources: MPDO and NSO

Over a twelve-year period from 1995 to 2007, Tubod’s population grew by an average of 1.1 % per year, less than half
of the Philippine average of 2.24 %. With the exception of Poblacion and Cawilan, the population in the other
barangays registered increases over the three censal years. The decrease in population from 1995 to 2000 in these
two barangays is attributable to the closure of Surigao Consolidated Mining Corporation in 1991.

As of 2000, the average household size in Tubod is 5.05, slightly higher than the national average of 5.

Table 2. Population and household population, Municipality of Tubod, 2007, 2000 and 1995

Population No. of Households Average Household Size
Barangay

2007 2000 1995 2000 1995 2000 1995
TUBOD 11,664 10,923 10,318 2,165 2,022 5.05 5.10
Urban 4,356 4,239 4,009 840 785 5.05 5.11
Poblacion 1,529 1,455 1,515 294 293 4.95 5.17
San Pablo 1,162 1,280 1,009 238 200 5.38 5.05
Timamana 1,665 1,504 1,485 308 292 4.88 5.09
Rural 7,308 6,684 6,309 1,325 1,237 5.04 5.10
Capayahan 906 775 690 160 133 4.84 5.19
Cawilan 1,290 1,101 1,243 203 227 5.42 5.48
Del Rosario 1,249 1,302 1,221 249 238 5.23 5.13
Marga 1,382 1,370 1,199 272 232 5.04 5.17
Motorpool 1,485 1,368 1,214 276 248 4.96 4.90
San Isidro 996 768 742 165 159 4.65 4.67

Source: NSO

As of 1995, Boholano is the predominant dialect spoken by 71 % of the population. Surigaonon is the mother tongue
of a fifth (22 %) of the population. Minor dialects spoken include Cebuano, Butuanon, and Tagalog.

Crop Production

Tubod’s economy is agriculture-based. Three-fifths (3,345 ha) of the land area is planted to various crops. Coconut is
the predominant crop, occupying 2,912 ha or 88 % of the total agricultural land. Rice is the major food crop planted to
393.02 ha. Of this, 365 ha or 93 % is irrigated. The Department of Agriculture (DA) considers the municipality as a
major rice producing area. Seven (7) of its nine (9) barangays are key grain producers: Timamana, Motorpool, Marga,
Cawilan, Poblacion, San Pablo, and Del Rosario.

8-106 EIS of the Siana Gold Project

Fishery

Lake Mahacdum is the main source of freshwater fish in Tubod. Carps and tilapia are grown in fish cages. The
fisherfolks employ the traditional fishing methods such as hook and line, spear gun and gill nets, Most of the fishermen
in the municipality come from Capayahan.

Commercial Establishments

Municipal Treasury records show that as of May 2002, there are 181 commercial establishments operating in Tubod.
Three-fourths (78 %) are sari-sari or variety stores. Other business establishments include: eatery and refreshment 3,
pharmacy 2, copra buyer 9, consumer cooperatives 2, tailoring 1, beauty parlor 1, and bakeries 3.

Industry

Two mining companies are currently exploring in the area. These are Greenstone Resources Corporation in Cawilan
and Silangan Mining in Timamana. Other industrial establishments include rice mills, small welding shops, blacksmiths,
and wooden/bamboo furniture manufacturing.

Electricity

The Surigao Del Norte Electric Cooperative (SURNECO) supplies electricity to the municipality. As of 2001, it has
provided power to 90 % of the urban households and 78 % of the rural households.

Cooking Fuel

Majority of the households use wood, bamboo and charcoal as cooking fuel. A third of the households use liquefied
petroleum gas (LPG) and a tenth use electric stove for cooking.

Communications

TELECOM and PHILCOM provide telephone lines with national and international direct dialling services. SMART cell
phone signal is available in the whole municipality. There is one post office manned by one person.

The Philippine National Police use radio transceivers that cover the whole Caraga region. The local government
provides handheld radios to the Municipal Health Office, Mayor's Office, and the nine Barangay Captains.

Road Network and Transportation

Tubod has a total road network of 48 km. This consists of 7 km_ national road, 17.4 km provincial road, 5.5 km
municipal road, and 18.2 km barangay road. Seventy percent of the roads is gravel filled; twenty percent, including the
entire National Road, is concrete; and the balance is earth filled.

Buses going to different areas in Mindanao ply the National Highway. There are also multi-cabs and air-conditioned
vans that take passengers to Surigao City. Tricycles transport people within the municipalities and barangays.

Educational Facilities

Brgy. San Isidro has a primary school each. The other barangays have complete elementary schools. The Tubod
National High School and Timamana National High School provide secondary education to the municipality residents.

bmp cs)
EIS of the Siana Gold Project 8-107

Health Facilities

The Rural Health Unit is located in Brgy. Poblacion. Only two (2) out of nine (9) barangays have health centers. These
are Timamana and Capayahan. The services rendered by these health facilities are discussed at length in the Public
Health section.

Protective Services

The Tubod government employs 9 policemen. The police station is equipped with a patrol jeep, communication
facilities, and long firearms. Assisting the police force are some 67 Barangay Tanods or guards stationed in their

respective areas.

From 1997 to 2001, a total of 486 crimes were committed in the municipality. A third constituted alarms and scandals;
23 % involved physical injury; 17 % murder; 15 % theft and 6 % robbery.

Sports and Recreation

The municipality has a new 1,550 m? gymnasium located in the Poblacion. There is a municipal park, recreational
garden, and a cockpit. All barangays except Capayahan have basketball courts. The multi-purpose drying pavements in
some barangays are likewise used for recreational and sports activities. Barangays Poblacion, Timamana, Capayahan,
Cawilan, Marga, Motorpool, and San Isidro have multi-purpose buildings for social and official functions.

Tourism

There are a number of potential tourist spots in Tubod. The most notable is the Songcoy Cold Spring in Marga which
is about 1.4 km from the National Highway. The other tourist attractions are the 26-ha Lake Mahacdum situated
at the foot of Mt. Maniayaw and the historical mass graves of local freedom defenders during the 1924 Colorum
Uprising.

Social Welfare

The municipality has one Social Welfare Officer who implements programs for the indigent families, malnourished
children, out of school youth, women, senior citizens, disaster victims and the disabled. She also supervises the
operations of the Day Care Centers located in each of the nine (9) barangays.

Mainit

Mainit, literally meaning “hot”, is a town by the Lake Mainit. It is approximately 44 km from Surigao City. Located in
the southwestern part of the province within the grid 9° 26’ to 9° 35’ north latitude and 125° 26’ to 125° 32’ east
longitude, it is bounded on the north by the municipalities of Sison and Placer; on the south by the municipality of
Alegria and Agusan del Norte Province; on the east by the municipalities of Tubod and Bacuag and on the west by the
municipality of Malimono.

Mainit is a fourth class municipality. For 2008, its IRA is P 31,470,154 and the Development Fund is P 6,294,031.

History

Like Tubod, the Mamanwas were the first settlers of Mainit. According to oral tradition and unpublished studies, the
Mamanwas were already living in the area as early as the 1800s. They originally settled near Lake Mainit, in what is
now Barangay San Isidro. They were gradually pushed to the hinterlands by the migrants from Luzon and Visayas.

Mainit’s political history started in 1904 when the Americans created it as a barrio of Placer, Surigao. In 1906, it was
claimed by Agusan Province as part of its territory and was declared as a separate municipality. The territorial conflict
was settled six months later when Mainit was returned to Placer. On 1 January 1931, it became a Municipality by

Bar

8-108 EIS of the Siana Gold Project

virtue of Executive Order 290 dated 27 December 1930. Antonio Mozar was its first mayor. Two barrios of Mainit
became separate municipalities. These are Tubod (1958) and Alegria (1968).

Political Subdivisions

>.
BACUAG
“) ALEGRIA “3
r AS
LAKE MAINIT a eae y
eer =— cone tet i
o_o —_ =

Figure 2. Political map of Mainit

The Municipality of Mainit has a land area of 15,354 ha distributed in 21 barangays. The five urban barangays occupy
28 % of the land area and the sixteen (16) rural barangays cover 72 %.

Land Area_and Population
Table 3 gives the land area and the creation dates of the barangays.

Table 3. Land area, population and population density, Municipality of Mainit, 2007

%to
cose | arts | foam | roaminomey | eel | oe | towed
Area
MAINIT 15,353.8 23,952.0 16
Urban 4,212.0 12,709.0 3.0 27.43%
Magpayang 595.0 1,498 25 3.88% | 11/15/1956 | Prov'l Board Resolution
Magsaysay 867.0 1,733 2.0 5.65% | 3/16/1960 | RA3590
Matin-ao 965.0 3,810 39 6.29% | 11/15/1956 | Prov'l Board Resolution
Quezon 865.0 3,547 41 5.63% | 3/16/1960 | RA3590
San Francisco 920.0 2,121 23 5.99% | 11/15/1956 | Prov'l Board Resolution

January 2009

bmp:
EIS of the Siana Gold Project 8-109

%to
cry | mam | Poutanen | Toe ome | vm
Area

Rural 11,141.8 11,243.0 1.0 72.57%

Binga 665.8 372 0.6 4.34% 11/15/1956 Prov'l Board Resolution
Bobonaon 668.0 259 0.4 4.35% 11/15/1956 Prov'l Board Resolution
Cantugas 915.0 1,373 15 5.96% 1/16/1958 Prov'l Board Resolution
Dayano 700.0 402 06 4.56% 2/16/1959 Prov'l Board Resolution
Mabini 600.0 916 1s 3.91% 10/8/1960 RA 3590

Mansayao 825.0 634 08 5.37% 11/15/1956 Prov'l Board Resolution
Marayag 565.0 292 os 3.68% 10/5/1960 RA 3590

Paco 946.0 607 0.6 6.16% 11/15/1956 Prov'l Board Resolution
Roxas 667.0 1,348 2.0 4.34% 7/27/1972 Prov'l Board Resolution
San Isidro 865.0 1,455 17 5.63% 1/16/1958 Prov'l Board Resolution
San Jose 790.0 705 09 5.15% 10/3/1960 RA 3590

Siana 550.0 872 16 3.58% 11/15/1956 Prov'l Board Resolution
Silop 705.0 253 0.4 4.59% 6/1/1962 Prov'l Board Resolution
Tagbuyawan 515.0 342 07 3.35% 5/7/1959 Prov'l Board Resolution
Tapian 565.0 206 0.4 3.68% 1/16/1958 Prov'l Board Resolution
Tolingon 600.0 1,207 2.0 3.91% 2/16/1959 Prov'l Board Resolution

Sources: MPDO and NSO

In 2000, Mainit’s household population was 23,365 distributed in 4,621 households, yielding an average household size
of 5.05 (Table 4). From 2000 to 2007, population grew by 0.33 %, which is a quarter of the population increment of
1.24 % for Surigao del Norte over the same period. As of August 2007, the gross urban density is 3 persons ha” while
the gross rural density is 1 person ha.

Table 4, Population and household population, Municipality of Mainit, 2007 and 2000

— ED Household Number of

2007 2000 Population 2000 Households 2000
MAINIT 23,952 23,417 23,365 4,621
Urban 12,709 12,637 12,595 2,535,
Magpayang 1,498 1,520 1,520 287
Magsaysay (Pob.) 1,733 1,898 1,897 381
Matin-ao 3,810 3,811 3,774 768
Quezon 3,547 3,273 3,269 663
San Francisco 2,121 2,135 2,135, 436
Rural 11,243 10,780 10,770 2,086
Binga 372 405 405 79

‘G bmp
8-110 EIS of the Siana Gold Project

— Population Household Number of

x07 3000 Population 2000 | Households 2000
Bobona-on 259 169 169 35
Cantugas 1,373 1,381 1,381 246
Dayano 402 405 405 73
Mabini 916 960 960 185
Mansayao 634 588 588 121
Marayag 292 230 230 44
Paco 607 715 715 128
Roxas. 1,348 1,141 1,141 218
San Isidro 1,455, 1,477 1,477 307
San Jose 705 640 640 128
Siana 872 786 786 156
Silop 253 254 244 49
Tagbuyawan 342 292 292 68
Tapi-an 206 180 180 40
Tolingon 1,207 1,157 1,157 209

Source: NSO

Surigaonon is spoken by 92 % of the population. The minor dialects are Boholano ( 2 %) and Cebuano (1.65 %).

The dominant religion is Roman Catholic. As of 2000, 70 % of the municipality's population belonged to this religion.
Those affiliated with the Aglipay and United Church of Christ in the Philippines (UCP) constituted 11 % and 10 %,
respectively. Other religions were 7" Day Adventists, Iglesia ni Cristo, and Church of the Latter Day Saints.

Crop Production

Mainit is an agricultural community. Agricultural land covers 11,852 ha or 88 % of the municipality's land area. Rice is
the principal crop and coconut is the secondary crop. Approximately 1,336 ha are planted to this crop. Coconut is the
second major crop with an annual production of 8,559 t and total hectarage of 7,133 ha. Brgys. Silop, Bobonaon,
Marayag, and Paco are highly dependent on coconut. Banana is the third most important crop with an annual
production of 575 t and area of 229 ha. Other agricultural crops include vegetables, gabi camote, cassava and other
root crops.

Fishery

The municipality is located around Lake Mainit, the 4™ largest lake in the country with an area of 14,700 ha. Mainit has
jurisdiction over 4,425 ha. (29 %) of this lake. This area is suited to commercial production of ducks and inland fish
culture. The most common freshwater species caught in the lake are carp, white goby, catfish, tilapia, mudfish, and
eel. Tapyuson and other shells also abound in the lake. Fishing is the main source of livelihood in the lakeshore
barangays of Tapi-an, Tagbuyawan and Mansayao. The ten (10) other barangays also derive income from fishing.

Gs

bmp ey)
EIS of the Siana Gold Project 8-111

Educational Facilities

All twenty-one (21) barangays of Mainit have public elementary schools. Eight (8) have primary schools only while
thirteen (13) have complete elementary schools. Brgy. Tolingon has two (2) schools, one complete elementary and a
primary school at Sitio Mahayahay. Brgy. Cantugas has a complete elementary school and a Cultural Community
School that caters to the Mamanwas.

There are currently two (2) private kindergarten schools. The first is the San Nicolas Academy and the second is the
Early Childhood Learning Center which is run by the United Church of Christ in the Philippines. Both schools are
located in the Poblacion.

There are four (4) public secondary schools and a private high school, the San Nicolas Academy. It is run by the
Catholic Parish of Mainit.

The Surigao del Norte College of Agriculture used to be a tertiary school. It was downgraded to a technical school
when management was transferred to the Technical Education and Skills Development Authority (TESDA) in 2004.

Health Facilities

The Mainit Main Health Center is located in the poblacion. There are four (4) Barangay Health Stations located in
Brgys. Paco, Magpayang, and Matin-ao.

Protective Services
The municipality employs 17 policemen. It has no police vehicle and lacks communication facilities. Although
considered generally peaceful, Mainit has unlawful activities such as illegal fishing, tree cutting, and gambling that

could not be controlled due to the lack of manpower and equipment. Insurgency is a major issue.

Sports and Recreational Facilities

Public sports and recreational facilities consist of 34 basketball courts, two (2) volleyball courts, and two (2) tennis
courts, There are privately owned billiard halls and two (2) cockpit arenas.

Social Welfare

Six (6) barangays, namely, Roxas, San Jose, Siana, Mabini, San Isidro, and Mansayao are covered by the Comprehensive
and Integrated Delivery of Social Services (CIDSS) of the Department of Social Welfare and Development (DSWD).
Projects being implemented include water and sanitation, livelihood, facilities and organization of community welfare
structures.

Aside from the CIDSS projects, the social welfare staff also supervises the operation of sixteen (16) Day Care Centers in
fourteen (14) barangays.

Alegria

The Municipality of Alegria is situated at latitude 9° 23’ to 9° 27’ and longitude 125° 44’30”. It is bounded on the north
by the municipality of Mainit, on the south by the Municipality of Kitcharao, Agusan del Norte, on the east by the
Municipality of Gigaquit, and on the west by Lake Mainit. It is 48 km away from Surigao City and 75 km from Butuan
City, the Caraga Regional Center.

Alegria is a 5" Class Municipality with an IRA of P 22,428,428 for 2008.

Bar

8-112 EIS of the Siana Gold Project

History

Alegria was originally known as Sitio Anahaw. The name Alegria, meaning happy or lively in Spanish, was adopted at
the suggestion of Judge Sixto Olga. He happened to pass by the place one night when the folks were having a party.
The people asked him to join them in their merrymaking. Observing how happy the people were, he advised them to
change the name of the place from Sitio Anahaw to “Alegria”. Sitio Alegria became a municipality on 15 June 1968 by
virtue of RA 5239. Its first mayor was Tomas V. Cosca, an llongo from Pilar, Cadiz.

Political Subdivisions

Rosse - P BACUAG

SURIGAO
DEL NORTE

GiGaquit:

cad
=
=
=
=
ws
<
3
\ i
AGUSAN 4
KITCHARAG DEL NORTE 4
an “ ans sae ——$_$___—_

Figure 3. Political map of Alegria

Twelve (12) barangays comprise the municipality. Five (5) are urban and seven (7) are rural. As of 2007, the
municipality's population is 13,369. Of this, 59 % is urban and 41 % is rural.

Land Area and Population

Table 5 shows the land area and 2007 population and population density for Alegria. Alegria has an area of 6,670 ha.
The rural barangays occupy 78 % of the total area while the urban barangays cover 22 %. The overall population
density is 2 persons ha’. Brgy. Poblacion has the highest population density (5 persons ha") while Camp Edward has
the lowest (0.25 person ha”).

Table 5. Land area, population and population density, Municipality of Alegria, 2007

ena Land Area (ha) Population 2007 a)
ALEGRIA. 6,670 13,369 2
Urban 1,483 7,887 5
Anahaw 160 1,128 7

Lk
January 2009 b m p
EIS of the Siana Gold Project 8-113

Barangay Land Area (ha) Population 2007 ana
Julio Quano 186 1,707 9
San Pedro 484 2,135, 4
Poblacion (Alegria) 178 1,701 10
Pongtud 475 1,216 3
Rural 5,187 5,482 1
Alipao 350 1,747 5
Budlingin 1,193 536 oO
‘Camp Edward (Geotina) 1,530 387 0
Ferlda 1,340 326 oO
Gamuton 3 175 514 3
Ombong 280 687 2
San Juan 319 1,285 4

‘Sources: MPDO and NSO

Alegria’s population grew at an annual rate of 0.5 % from 2000 to 2007. In 2000, its household population of 12,919
was distributed in 2,350 households, giving an average household size of 5.5.

Table 6. Population and household population, Municipality of Alegria, 2007 and 2000

—— Pispalidtia 2000 Household | 2000 Number of
Population Households
2007 2000

ALEGRIA 13,369 12,923 12,919 2,350
Urban 7,887 7,825 7,821 1,453
Anahaw 1,128 935 935 182
Julio Quano 1,707 1,504 1,504 287
San Pedro 2,135 2,411 2,411 448
Poblacion (Alegria) 1,701 1,604 1,600 288
Pongtud 1,216 1,371 1,371 248
Rural 5,482 5,098 5,098 897
Alipao 1,747 1,618 1,618 299
Budlingin 536 551 551 90
Camp Edward (Geotina) 387 284 284 43
Ferlda 326 298 298 48
Gamuton 3 514 464 464 78
Ombong 687 646 646 108
San Juan 1,285 1,237 1,237 231

Source: NSO
Surigaonon is spoken by 9 out of 10 residents. Minor dialects include Cebuano and Boholano.

Roman Catholic is the predominant religion (70 %), followed by Aglipay (13 %), and Iglesia ni Kristo (10 %)..

8-114 EIS of the Siana Gold Project

Crop Production

Alegria is one of the major rice producers in Surigao. Total hectarage devoted to rice is 824.5 ha. Of this, 96 % or 791
ha is irrigated. The average area cultivated per farmer is 1.27 ha. Post-harvest facilities consist of 9 rice mills, 9
warehouses, 9 solar and 4 mechanical dryers. There are also sixteen (16) cereal traders who buy the produce of the
farmers.

Coconut is another major crop planted to 1,795 ha. Banana, the third most important crop occupies 196 ha. The
Sarabia variety is planted to some 193 ha while the Latundan variety is cultivated in 3 ha of land. Fifty-two (52)
hectares are devoted to rootcrops such as cassava (35 ha), sweet potato (20 ha) and yam (2 ha).

Livestock

Chickens, ducks, and hogs are grown mainly for consumption. Cattle is raised for milk and meat. They are slaughtered
only on very special occasions such as fiestas and weddings. Carabaos and horses are used as farm animals. Dogs are
not consumed but the Department of Agriculture takes the numbers for its anti-rabies campaign. All dogs are given
anti-rabies shots to eradicate rabies which is endemic in the whole Philippines.

Commercial Establishments

Sari-sari stores (small variety stores) dominate the commercial establishments. Other enterprises consist of rice mills
and post-harvest facilities, copra buyers, and fertilizer and agri-supplies retailers. There is a rural bank, two (2)
groceries/wholesalers, two (2) mini-hardwares, a beauty parlor, and four (4) body building/welding and vulcanizing
shops in the urban barangays.

In the three (3) far-flung barangays of Budligin, Camp Edward, and Ferlda, people purchase their needs on Mondays
and Thursdays which are the Tabuan or market days. There are no registered commercial enterprises in these
barangays.

Utilities

Smart and Globe signals are available in the municipality. There is a cable network company and a government-run
calling center and telegraph office. There is a Post Office that provides mail and money order services. PhilCom also
operates a telephone station in Brgy. Ouano.

The Surigao del Norte Electric Cooperative (SURNECO) serves eight (8) out of twelve (12) barangays. These are
Poblacion, Ouano, Gamuton, Anahaw, San Pedro, Ombong, San Juan, and Pongtud.

Industrial Establishments

The industrial establishments consist of a jewelry maker, a furniture maker, a cement factory, a hollow block factory,
and three (3) trisikad fabricators.

Educational Facilities

There are four (4) complete elementary schools, two (2) complete primary schools, three (3) incomplete primary
schools, and one(1) high school in Alegria. None of them has a library, clinic or laboratory.

Protective Services

The municipality employs ten (10) policemen to maintain peace and order. It has a fire station building but no fire
personnel and fire-fighting equipment.

bmp cs)
EIS of the Siana Gold Project 8-115

Sports and Recreation

The sports facilities in Alegria consist of basketball and volleyball courts. Except for Brey. Poblacion, all the barangays
have basketball courts. There are volleyball courts in Brgys. Anahaw, Ombong, and Alipao.

Tourism

There are two (2) potential tourist attractions in Alegria. These are the Pongtud Hot Springs in Pongtud and Le Mundo
Waterfalls in Budligin.

Social Welfare

Two registered social workers service the needs of the women, children, senior citizens, indigents and other vulnerable
groups in the 12 barangays. There are 11 Day Care Centers that cater to the 3 to 5 years old children.

January 2009

‘¢ bmp
8-116

EIS of the Siana Gold Project

Annex 8-8.

1
Ww

12

2.
21

a2

3

24

at
ae
an

4
ai

42

January 2009

Heads of agreement between JCG resources and Bremer Resources

SIANA JOINT VENTURE PH eal
HEADS OF AGREEMENT

PARTIES

4cG

‘Corporabon of 12%h floor, Ever Gotesco Conporate Centre, 1962 CM

Resources
Recto Ava, Manta CCG"), @ corporation incorporated in the Phibnpines.

Bremer Redouices Ml, of Level 1,49 Ventnor Avenue. West Pertti, Westom Austata
(Bremer), » corporatian incorporated ini Austria and @ whalty owned eitiacdiary of
Greenstone R

Resources NL, on Australian pubbe hated company (Greenstone”)

BACKGROUND

JOG io the opplicant for.n Micerat Production Sharing Agrooment registered wath
Mines & Geuselences Bureau Region Xill as APSA No 032-XI!! covering
appetoderustedy 9.321 hectares jn the Muracpatees of Tubod, Alegria and Mainit iny the
Province of Surigao det None Che MPSA")

The area covered ty the MPSA includes the Siana Gold Project and covers also
adiieoral adjoining ground

Bremer yashes to examine the femsbilily af recommencing production at Sana and
10 expire for qatd-and other minerats on the MPSA area

‘These Heads of Agreement (HOA establish the basis on which 20G and Bremer
agcoe te conduct exploration and, If feasible, mining eperations on thie MPSA. ‘Those
HOA replace the t rads of Agreement between the partes dated 9° Nowoinber,

2001

MPSA
The orga of the MPSA is matked on the map appanded ty this Ayreement.
The MPSA wats lodged with MGB Region Xi on 12 September 1997,

‘The MPSA, whan granted. will givt sole and exctssare nights to oxpinre for an rie
gold arid all other minerals tw JCG over the area contained wittin

DUE DILIGENCE & TECHNICAL REVIEW

From the date of signing this Agreement, Bromer wil have a period of four (4)
Months within which te complete Due Oiigence, as described in this Agreement

The purpase of Due OVigence is te enahle Bromer to

4azt

422
a23

a24

Ascortain (he status of the MPSA and estatilinh the lkely tere required bo have
(approved and signed by the Secretary, Department of Envirooment &
Natural Resources,

Establish what pennits and approvals (if any) ore stil vaikd for the Siana Mine

Assess the rehabilitation and environmental tabétes arising trom the Siana
Mine

Assocs suttaoe hand evmership m the MPSA neea, and fis etinct an exploralion
and mining.

‘Agcestonn the effect of five indigenous People’ Rights Act CIPRA") on
expluration and mining e the MPSA area

4
EIS of the Siana Gold Project 8-117

43

aa

as

a6

$2

63

fa

55

$6

42.6 Ensure that no other party and that Bremer had been appraised by JCG of any
and al! possible clams, (including Phoenix Mining Corporation and its
associates) over mining rights in the MPSA area.

427 Establish whether there are any outstanding fees or taxes in connection with
the foregoing issues

‘Over the four (4) rronth period within whieh it carries out Que Diligence, Bremer wit
also conduct # Technical Review. as described in thin Agroomont,

Int the Techical Review, Bromat will
44.1 Examine al exploration and mining cata avemitatie.

442 Access Ihe computerised data base hekt by Snowden & Associates and,
Jeasibte, have that data completed and analysed.

4.43 Visa the MPSA area and conduct such geological appraisal and surface
sampling as it deems appropriate

Due Diligence and the Technical Review will bo carried out at (he expense of Bremer
but JCG will provide all reasonable assintance, inchuding af relevant documentation
and exploration data under its control Costs incurred by JG will, subject to prior
approval by Bremer, be reenbursed by Bremer,

Bremer vill keep JOG informed of the progress of its Due Diligence and Technical
Review, and will advese JCS promptly of any major concerns which arise out of its
work, Any controversy in regard to the mining area claim subject of te Agreement
sia a Teer Hy ete em ESSN OORT eh NOTE
ICG.

INITIAL DRILLING

Bremer has the night, at its discretion, to undertake a tmited drilling program (the
Initial Drilling") at the MPSA area through its affiliate Bremer (Bisatw) Corporation or
another qualified ently that Bremer shall cause to be regetered in the Philippines:

Price to undertakang the initial Drilling, Beemer wit establish whether existing mining
litkes and permits, oF the MPSA, authorise drilling at the desired locations without
obtaining any further permits or approvals.

Ifthe MPSA of existing mining titles aultiorise it, then Bremer must, if it wishes to
undertake the Inaial Drilling, do 80 within six months of the date of signing this
Augirenient,

Hf the Initial Drilling s not permitted by the MPSA oF existing mining tiles, Brenver will
make application to MGS Region Xt (and if necessaty, MGB Manan) and obtain at
its cost authority ntcessary to conduct the Initial Dediing JCG wil provide Bremer
with alf reasonable assistance in obtaining the authonty

Mf Bremer andlor JCG \s required to obtain approval to conduct the Initial Drilling, then
the period within whist Bremer tvs to conduct that Initial Duiting will be the tater of
5.5.1 She montis from the date of this Agemement: and

5.5.2 Thies months afer obtaining approval from MGB for the Initial Deiling

Bremer will notify JOG of ite intention to conduct the Initial Drilling and advise the
approximate locations for the drilling to be canied out, Bremer wilt observe all

rolevant roguiatory and environmental requékements and use sound and safe
practices in pertorming the Initial Drafing incluiting holding adequate ali risks

ip January 2009
8-118 EIS of the Siana Gold Project

insurance and will etabsetste ail drilling s#es 10 their orginal Condition on completion
} of the tnitiat Diffien,

$ EXPLORATION PERIOD

61 Gromer has the nght, exerssable at any time within 30 days of expiry of the period
allowed for (he Initial Drilling by Clause 5.5.1 or Clause 5.5.2, 28 appropriate, to elect
to proceed with exploration over the MPSA ares on the teams descrited in this
Agreement,

62 Wf Bremer wishes to execise its right under Clatise 6.1 it will notity ICG in wetting,
whereupon the Exploration Period wilt commence. Bremer has the right to assign or
transfor all of part of its rights and interest under this Agreement to Bremer (Binalw)
Comoration or another quatted entiy as #8owod under Clause 16.3 herein Wf tach
@szignment oF transfor is necessary to Comply wilh the mquirements of Philippine
have

6:3 The term of the Exploration Period will be for five years froen the date of the
notification by Bremer referred to in Clause 6 2, of until Bremer gives notice pursuant
fo Chuuse 6 @ whichever Is the endier

' 64 During the Exploration Period, Bremer wilt have sote and exclusive rights to conduct
‘exploration (including drilling) on the MPSA area, The extent nature and location of
the exploration will be determined by Bremer in its sole discretion The exploration
sctivities wil be undertaken by Bremer (Bealw) Comoration ot anotht: qualied
entity that Bremer wil cause to be registered in the Philippines. JCG will ensure
that at no cost to Bremer, Bremer and its successors of assignees in ierest as
allowed undey Clnrse 16 3 of this Agreement hyve at ad times during the Exploration
Petiod access to and right of way through the properties owned by Gotesco Lang Inc
of any of its subsidiaties, sfflltes and reiated companies for purposes ot
undertivking expioestion and testing (ircluding drilling) im the MPSA urea.

65 Atany time during the Exploration Pernod, Bramer can elect (at ite sole discretion) to
Prepare (or have prepared) at its expense, a Bankable Feasitulity Study tor te
Sin vee enn iek One oe ee locations on the MPSA area. For the purpose of
“Bankable Feasiteity Study’ means a detated study into the
per ty commercial and economic temsibility of mining, and for the development ct
all associated facilities and infrastructure, in a form acceptable to a reputable
international financial institution expenenced in mining project financiey.

66 Upon completion of » Bankahle Feasinlty Study (a copy of which will be provided to
ICG), Bremner veil have earned an 80% interoot in all gokt and other minerals in the
MPSA atea and JCG will have the right oa 20% interest in that gold and those
mineralt. subject to the terms of the MPSA and Philippines laws

6.7 Upon notification by Bremer that thas complied the Bankable Feanihiity Study and
ts entitied to ar BO% interest in gold and other minerals in the MPSA ates, JOG shall
do all things requested by Bremer ant permitted by law including, without limitation,
applying for a Financial and Technical Services Agreement over all or part of the
MPSA area to onablo Bremer to obtain tite to and exptolt its rights, subject to this
Agieoment Costs incurred by JCG in complying with any request will be met by
Bremer, subject to print approval by Bremer

Pending the approval by the Departmental Secretary of the Philippine Department of
Energy and Natural Resources of a Financial and Technical Services Agreement, at
aforesaid, of in the event that such approval is not granted, #  ayreed subject to
Philippine aw that Bremer (or Bremer's Philinpine Qualified Person nominee) shalt
Feruaint entitled to an 80% interest in gold and other minerais inthe MPSA and
ICG agrees tn execulé any agreement (including, without frnitation, # beneficiary

CE

kk
January 2009 b r=)

EIS of the Siana Gold Project 8-119

610

on

12

7,
7

72

Agreemont, # transfer of economic interest agreement of an agrooment providing for
“layered” ownership) having the elfect of insuring that Gromer of ts nominee 33
aforesnid enjoys 80% of the economic interest in the gald and other minerals in the
MPSA aren and any profits arising therefrom.

Where Bremor socks to establish a Yayered® ownership (in conformity with Philippine
(vw), JCG will be given a right of first refusal to participate in each of the other layers
of cwnerstip This right will involve a notification period of not leas than 14 days and
will specify cash only contributions

After completion of the Bankuble Feanibilily Study, Bremer may give JOG written
nobee of its imention to proceed with a mining development for gokd and olher
minerals the MPSA area

Within 90 days of receipt of the notification referred fo in Clause 6.8, ICG must
Sdvise Bremer in weiting whether it winhes to.

(a) Participate in the muning development to the extent of its 20% iterest, or
{b) Soll its 20% interest to Bremer; or
(©) Withdraw from ttes Agroement and recetve the Net Smelter Royalty,

1 ICG faite to give Bremer the necessary written notice within the 80-day penod,
Bromer shall send @ wiittes final notice for JCG to exetcise ts option or choice.
Failule of JCG to exercise the option after a lapse of 7 days from receipt of the finat
Notice shall be deemed that JOG elected option 6.9 (c) of this agrnoment

Following notification by JOG of ds wishes pursuant to Clause 6 9 (or its deemed
election, if wppReable), the provisions of this Agreement dealing with:

(a) A Mining Joint Venture;
{b) Sele of JOG Interest, or
(c) The Net Smeter Royalty
shall apply, as appropriate

HW, ab the corclusion of tha Exptorition Period, there has been a nner! resource
identitiod which is not capable of being mined economically at that tine, but in the
opinive of Bremer may be able to be mined economically in the future, Bromer may
by notice in writes to JCG efect to extend the Exploration Period for a turther two.
yews Prowtled Bremer makes the paymerts referred to in Clause 10. t(4), JOG will
grant Sat extension

W Bremer does not exercise its right to enter into the Exploration Petlod pursuant to
Ciuee 6.1, this Agreement will be at an end and Bremer will have no further rights or
obligations in respect of the MPSA and will return fo JCG all exploratica and mining
data (including the results of the inital Drilling, If any)

MINING JOINT VENTURE
MV, pumsuant to either Clause 6.9{a} or Clause 6.6/5), JCG elects to participate in the
Proposed mining develypenent. a Mining Jou! Venture will be forred with the partes:
holding the following interests:
Breiner ot its assignee{s) as permitied by Clause 16.2 80%
JOG. 20%

Miniig Join Venture will ake the form necessary to reflect the interests and
ions of the parbes, and in compliance with the relevant law. Bath parties wal do

al

Bre

January 2009
8-120 EIS of the Siana Gold Project

all things (including, it appropriate, replacing tha MPSA with anotiue torm of rights to
Qok! and other minerals ob the MPSA area) necessary to achiews this outcome,

In the event that the operation of Philippine law limits Bromer's interest in the Mining
Joint Venture to 60% interest only, then it Is agreed that the parties will execute o
Supplementary agrenment complant wih Philippine Law having the effect (by
benebciationprocessing arrangements of transfer of economic interest or other
means) of insuring that Bremer enjoys an 80% economic imterest In the Mining Joint
Venture and an entitlement to recotve 80% of the profits of the Mining Joint Venture
and the principles detailed in the second parageaph of clase 6 7 shall apply mutatis
mutandis.

73 Bremer and JCG vail be required to contribute tn the cost of the mining development
(including all associated factities and infrastructure) in proportion to their respoctive
interest in the Mining Joint Verture The mining dovelopment will bo carried out in
accordance wilh plana and budgets prepated for te purpose.

74 Sulject to Philippine Law the parties intend and agree that the activities of the
Mining Joint Vertue shad be undertaken by the Joint Venture Operator Operator’)
who shall report to and be aocourtable to the Operating Cornmities

The Operating Conynittes shall comprise four representatives, two each nommuted
© writing by both the Joint Venturer and the Project Manager nominated by the
Operator

Tho Operating Commitioe shall meet at least once each quarter and unless agreed
otherwise all meetings sta be ir Metre Manila

The Operating Commitioe shall approve annual operating budgets proparted by the
Operistor and sutitiitted to the Operating Committes at least 14 days prior to the
Operating Commitioe meeting called to consider such tueget The first budget period
shail run from the date of the formation of the Mining Joint Venture until the following:
20" June “Succeeding budget periods shall run from 1" July to 30" June

The Operator sha® comena Operating Committee meetings and shall provide at least
14 days police to representatives and such nobee shail include an agenda and any
PaPETS, reports, and documents televant Io any agenda item

The quorum requined for any meeting of the Operating Commitiee shat be the
Project Manager (or hisher delegate) and af least one represeritative each from
Bromer and JOG. # at a convened meeting of the Operating Commitiee there ts nota
quorum within: 30 eyinutes of the acherduled slarting trie of the meeting, then the
Meeting shall be adjourned to the same time ant of the same place 7 days later and
the quorum at suct: adjourned meeting shall be at least one representative of elthor
party.

The Project Manage! wil not have ary voting tights al meetings of the Operating
Committers:

At meetings of Ihe Operating Committee, each jomt venturer shai nave one vote for
each porcentage interest held by it from tine to tiene and one of its 1eprosentatives:
shat be entitied to exercise that joint ventute’s voling rights

All decisions of the Operating Comenttee shaft be by sanple mayotity. In the evert
{hat {he procedures outlined in this climse 7.4 ate inconsistent with provisions of
7 Law. then the parties agree in good faith to negotiate a set of proceduces
tution therefor whict are consistent with the underlying principles

kk
January 2009 b r=)

EIS of the Siana Gold Project 8-121

75 Bremner and JOG wil use all reasonable endeavours to negotiate to obtain project
financing for the mining development on the most advantageous available terns If
' requested to clo so by ACG, Bremer will lead and manage negotiations with
ptospective lenders, without prejudice however, to JOG seeking other sources of
finance tor its equity contebution

7.6  W Bremer is required to guarantee project financing tor ICG. it will be entitled to
charge JCG a commercial fee for the guarantee:

T? For that part of the cost of development not met by project financing, Bremer and
JOG wil be required to contribute equity in proportion to their respective interest in
the Mining Jolt Venture, If requested to do so, Bremer: wil provide JCG with advice
and assistanae in obtaining funding tor its equity contritwtion

7.8 ICG is unable to secure &s equity contribution for the Mining Joint Venture within 6
months of making an election purumnt to Clhuse 6 0, twill be deemed to have
withernwn from the Mining Joint Venture and wil be entitled to receive the Not
Smettor Royalty, an ptovided for in Clause &

7.0 Bremer or, it necessary, Blemer's assignee under Clause 15.3 qualiied under
Piviypitves tave, will be the operator of the Mining Jolt Venture and vill be entitied to
receive a foo for ta services of not more tun 15 % of all labour, employee and
contractor's costs and ail depreciation and amortisation expenses, to recuver
overhead costs JCG wil cause Gottsoo Land, Inc. ot any of As subsidiaries,
affiliates and related companies to give Bromer oF its successors oF wssignees in
inferest a8 atowed under Clause 15,3 of this Agreement without charge the
hecessary furtace rights, under mutualy negotimed commercial terms between

Gotesco Land, Inc_and Bromer, for purposes af mineral development and extraction

7.10 IJCG elects to participate in a Mining Joint Venture, Bremer and JOG shail
immediately proceed to negatiate in goad faith the following:
(a) an appropriate structore for the Mining Joint Venture (whether ingorpomied of
olterwise), and

Ayreements,

Unt the comprehensive Joint Venture Agreoment is signed, the provisions of this
Agreement will govern the retationship between Bremer and JOG, including their
Nespective sUCCeSSOrS OF ANSIQHEEs i IMerent,

It, following the commencement of & Mining Joiit Venture, the Operivting Committee
tesolves to sue a cash call to the Joint Venturers (in proportion to thaw respective

‘efforts to raise appropriate finance have failed thon JOG shall bo deemed to have
offered its interest for nals to Bremer and (subject to the exceptions cetated below)
the provisions of clause 8 shall apply mutats mutandis

Bromer shal have the right (but not the obkgation) in feu of the yalue being
determined by an independent expert, to purchase JCG's interest for # sum equal to
JOG's [otal accrued capital contibution plus interest thereon at a ele equal to the
‘overdraft rate charged by the Joint Venturer's banker on-secured loans of a like

¢

al

January 2009

8-122 EIS of the Siana Gold Project

Any thed party acquinng JOG's interest phat be obbged to pay the cash call unpaid
\ by JOG plus interest at a ntto equal to 3% higher than the unsecured overdraft rate
charged by the Operator's bank

ino thind party sale is conctuded then JCG shall be deemed te have elected to
withehaw from the Mining Joint Venture and it wil become entiied to a Net Smelter
Royalty and the provisions of clause 0 shall apply mutatis mutandis

8 SALE OF JCG INTEREST

81 i, pursuant to Clause 6 91), JCG elects to sell its interest. natificabon to that effect
wil! constitute an offer from JOG to-sall its interest to Bremer

82 Subject to Claune 7.10. the price for the sale and purchase referred to in Clause 8.1
will be arrived at by negotiation. if agreement on the price cannel be reached within
30 days of JCG grving notification pursuant to Clause 6:8 (h), the price wih be
determined by an independent expeit, acceptable to the Parties hereto, as being 3
person oF inahtuition of imernatonal reputation with experience iy valuing mining
developments. The partes. will co-opente to ensure that the imtependent expert is
obi to provide its opiman withm 30 days of bring appointed.

83 — fremer wil have the right, for a period of 30 days from the price refered to in Clause
8.2 being aewved af, to purchase the interest of JCG for the price agreed upon or
decided by the adependert expert. Bremer can exercise that right by notice in
writing to JOG, whereupon a conttact for the sale and purchase will be forned at the
Price determined,

U4 Settlement of @ sale by JCG to Bremer wil take plane within 69 days of Bremer
exercising ts right to purchase, of as extended by mutual consent if time Io finalise
financing arrangements is sequired.

85 It Bremer does not elect to purchase itp ierest, JOG will be entitled wittan 60 days to
complete the sale of its interes! to a third party ata price and on terms no more
favourable than these refused by Bromer provided that such third party has the
firancial standing necessary to participate in the mining development in place of JOG
and agiers to become a party tp this Agreement (and any formal agreeruet winch
may toplice it)

BH JOG lails w corplete a sale of its interest as provided in Clause 6 5 and within the
G0 days allowed therein, ¢-shall (before tho expiry of Ine 60 day period allowed)
inform Bremner and advise fremer whether it then wishes to:

ia) Participate in the proposed mining development to the extent of ts 20% interest,
o

(ib) Wahdraw trom this Agreement and receive the Net Smelter Royalty

Falhite to intorm Bremer vathin the 60 days will result in JCG being deemed to have
elected paragraph (t) to apply

87 — Following notification of ts washos pursuant to Clause 8.6 (or Its deerned election. If
applicable), the provisions of this Agreement deabng with:

(a) A Miring Join Venture, of
(b) Tho Net Serwitter Royalty
will apply, as appropriate,
NET SMELTER ROYALTY

Ce

January 2009
EIS of the Siana Gold Project 8-123

a4

ge

93

a4

95

$6

97

\ \ person of institution of Internationa! reputation with experience in valuing royalty

WJOG elects, pursuant to Clause 6 9c} of Clause & 6(b}, of in doemod to have
gee te withdraw from this Agroement, it vill become entitied to Ite Net Smelter
scvyaiety,

The Net Smelter Royalty is payable in respect of all gokd and othor minerals

vin oneel from the MPSA area. The Net Smelter Royalty is catculated by applying
Percentage to the net proceeds from sale of gold oF cthar minerals from

teliccirmesahe obnae ie easter ar cneol

(a) Retiring te gold of other minerals,

(b) Smelting the gold or other minerats (i! apphcabbe).

(c} Transporting the gold ar other minerais to the point of sale {including to the pkice
of refining or amenting. if applicable);

(di) Selling and marketing the gold or other minerals, including commission on sates,

(0) Royalties paid to the Government (or any other party), and

(H) Excise duties, taxes (other then income or profits tx) oF athor levies and charges
atiributable to the production of sale of gold or other minerals,

For the avoidance of doubt. the costa 19 be deducted wal nat inchade mining,
processing Of treatment costs.

The Specified Percentage is:

{a} 2% where the mili bead grade of the mining operatun is less thar 10 grams per
tone of goid. or

(b) 2.5% when the mill head grade of the mining operation i at least 10 grams per
tonne of gold tad hens than 20 grarrs pet tonne: of gold; or

{ce} 39% where the mill head grade of the mining operation is at least 20 grams per
tonne of gold

The calcuintion of the head grade yall be based on the average head grade recovery
for each semester (6 month) penod

The Specilied Percentage will also be 3% if the spot price of gold #5 greater than
U5$325, regardless of the mill head grade of ihe mining operaticn.

Wa mining development is undertaken pursvant to this Agreement, Bremer will
DONG SERS Ot Se tet pene’ Se Fx every Erion parece (ee pal

N, Concluding en 30 June and 31 December each year, and will pay to JOG the
Hrevprolehoa Royalty within 30 days of the end of each 6 month povod,

Upon JCG olecting (or being deemed to have elected) that the Net Smelter Royalty
should apply, JCG val immediately be taken to have withdrawn from this Agreement
and will cease to have any further nghts in the MPSAarea or otherwise under this
Agreemont JCG will éo-all things ressonably requited by Bremer and permitted by
Tee ee 100% cwnership of rights to gold and other minerals
in area

Bremer wil! enter into a Deed wilt JCG to record the torm of the Net Smelter Royalty
as provided horein and otherwise incorporating nermal mining industry provisions:

Bremer will have the right, by giving written notice of its intention.to do-so, to

purchase ftom JOG its ngit to the Net Smelter Royalty at a price to be negotiaied. If
Agreement of the price cannot be reached within 30 days of Bremer giving notification
pursuant to this Clause, the price will be determined by an independent expert, being

a

ip January 2009
8-124

EIS of the Siana Gold Project

10,
10

aMorests in ihining develupments. The parties will Co-cpecate to ensure thet the
indeperdent expert is able to provide ds opinion within 30 days of being appointed

Datertoiatiay of pos hy the independant pet pusstin to Csueb 9.7 Wil be
binding on beth parties.

‘The purchase by Bremer of the Net Smelior Rayatly will be completed within 60 days
Of the pifice either being agreed with JOG or determined by the independent oxpart,
85 appropriate

PAYMENTS
1 Bremer walt make the following paytnents to JCG:

(9) On giving notice of its intention to undertake Initial Drilling, pursuant to
Clause 36 . USS20,000,

(b) On ewercising its right 19 proceed with the Exploration Penod, pursuant to
Cinuse 8.2 - US$ 20,000,

(e} On each anneversary of the commencement of the Exploration Period -
US$20.000,

{0} On giving notice cf ts intention to proceed with » mining development, pursuant
to Claune 6 8 +US$250,000, and

(@) On electing to extend the Exploration Period pursuant to Clause 6.11.
US$20,000 and a further US$25,000 one year thereafter

10:2 The payments referred tc in Clause 10. 1{c} are condibonal upon the MPSA being

W
W

Wh

12.
12

12.

January 2009

Bpptoved, If any such payment would othenvise fal due before the approval of the
MPSA, it will be deferred and paid immediately the MPSA is approved

WITHDRAWAL BY BREMER

1 Bremer may, at any time prior to giving notification pursuant to Clause 6.8, withdraw
from this Agreement by giving JOG 60 days’ notice in wilting. Upon withdrawal,
Bremer will cease to have any further rights or obligations under this Agreement and
wil return to JCG all oxploraten and mining data in respect of the MPSA area,

2H Bremer withdraws from thin Agreement, stall no ionget be nesporsitte for any of
the payments referred to in Clause 10 of this Agreement, except for any such
Payment whicty fell dit price to the time of termmation

J by the end of the Explovation Period, Bremer has net completed « Bankable

Feasibility Study and hae not requested an extension in accordance with Clause 6 17
will be deemed to have withdrawn from this Agreement,

UNDERTAKINGS BY BREMER

1 From the tiene it gives notice of its intention th proceed with the Exploration Period,
pursuant to Clause 6 2, Bremner wil be resporsible for meeting al! Ovigoings in
ee te oe For the purpose of this Agreement, “Outgoings” means
all costs, charges, fees and expenditure necessary to maintain existing mining,
exploration and surface rights, and to have the MPSA of any other mining tle over
the MPSA ares granted.

2 In conducting its exploration activities Breyer will give priority lo using existing

poronnel and contréctors and wil consul with JCG about any such personnel or
contractor which it considers unnecessary of inappropriate to ution
EIS of the Siana Gold Project 8-125

12.2 During thetern of this Agreement (after commencement of the Exploration Period,
purnuant to Clause 6.2), Bremer wit

(a) To the extent allnwed by lew, conduct an active exploration prograrn i seast
sulficient to koop the MPSA or other mening nights held by JOG over the MPBA.
arno in good slanding including funding the exploration wotk program required by
the MPSA.

{b) Ensure thatit has, of has access 10, the finuncial ans technical capability to
unehertake: exploration tor golt and other minersis, arid any subsequent
devalonment of 4 ming within the MPSA area

{0) Keep JCG informed in writing of alt significant development affecting the MPSA
ov its tights ever the MPSA ares.

{4) Provide JOG with quarterty reports on its exploration activilies and meet with
JEG at lrast twice a year to discuss activities and progress towards & Bankable
Foasihility Study.

fe) Comply with all Philippines taws applicable te the conduct of exploration for gold

and other minorats, and the development and operation of mines withen tie
MPSA aiea

{f) Maintain adequate all fisks insurance covering its exploration acthvities.
12.4 Beemer will ensure thal this Agreement is regintered wath MGB Region XI

13, UNDERTAKINGS BY JCG
13-1 JOG will use ds best endeavours to ermine that the MPS is granted,

12.2 JCG will do all things necessary to enatire that te MPSA, of any other irvinieg tithe
over the MPSA area, remains in good standing

13.3 JCG yall not dispase of or assign ot geant any third party interest of the MPSA or any
other night or tithe which alfects the MPSA area, except whan mutually agreed upon in
writing by the parties harete

12.4 SCG will advise Bromer promptly in writing of any matter which affects the MPSA, te
MPSA area oF any thing whic! may alfect exptoraton or mining on the MPSA area,
Al the time of such notification, JCG will provide Bremer with copies of any
correspandence of documents relevant to the matter or thing.

13. It dining the Course of this @gtnenient, Ever Mining Inc wishes to soll, or anter into art
‘operaling agreement, over Ms rights to the Mapawa Project, JOG will procure that
Ever Mining Inc grants Brerner the first right of refusal aver that project, Thess
provision does not apply to the agroement with Kinloch Resources Ltd presently
being considered by Ever Mining Inc.

14, WARRANTIES
14.1 CG worrants that.

(a) It te duly (corporatind under jhe laws of the Republic of the Ptiippives and in
aulbonsed pursuant to its Artcles of Incorpotation and By-taws to enter into ans

pertonm this Agroeterit
m It is the oppticant for the MPSA and it knows of no reason why that MPSA will nat
be granted

ter itis a “quabfied person” within the meaning of the Phiippines Mining Act, as
to appticants for Mineral Production Sharing Agreements

‘ghomp January 2009

8-126

EIS of the Siana Gold Project

we

15.2

14

16.5

156

157

158

16.9

January 2009

(d) The MPSA application was duly completely filed and any requests trom MGB
relating to the MPSA have been complied with

{@) Aa documants relevant to the MPSA have been made available to Bremer

i Upon the MPSA being grantod, it will be free to deal with the MPSA and transfer
‘an interest tp Beemer

(pg) The Tenements and properties undertying the MPSA are i good standing

ICG wortarits thet aff outstanding ryaties and otter payments. (if any) due to
Gotesco will be JCG's sate responsibility and that Gotesco claims no moneys are oF
will be due from the Mining Joint Venture:

Bremer warrants that (1 is duly incorporated under the laws of Australia and 1s
authorised by its Constitution to enter into and perform this Agreement

ASSIGNMENT

Neither Beemer nor ICG may assign iti interest except os provided wn this
Agreement

JCG may assign its interest pursuant to Clouse 65, of to Bremar pursuant to Chuse
83, but not oltenvse,

Solely for the purpose of secating He interest in fhe night to.gold and other minerals
‘on the MPSA wea in accordance with Phiippines law, as described in Clauses 6.7
and 7.2, Beamer may assign all ot patt of #s interest to Bremer (Binalw) Corporation
of ane oF more quakied entities in which either Bremer or Greenstone Resources NI.
hokty art intent as muy be atowed by Philippines tave.

1h the event that Bremer winhes to exorcise ita right pursuant to Ciause 15.5, 4 will
notily JOG in wrding and provide ICG with detais of the assignee{s) Bremer will
provide an undertaking from the assignees) to be boune by thet Agreement and this
Agreement will thon apply asf the assignee(s) were Bremer

if Bremer wishes to assigt or sel all or part of iis imetest offer than pursuant to
Clause 15.3, it must first offer to JOG the right to purchase that interest on the sarne
tors and conditions as Bremer wilt zocept from any third party. Bremer must notily
0G in veriting of the terms and conditions on which it is prepared to soll its interest

JOG wilt have 60 days from receipt of the notification from Bremer to efect to
purchase the inerest so offered hy Bremer on the same farms and conditions os Mt
will pecept from the thitd party.

JCS does not exercise is tight pursuant lo Clause 15.6 within the 60 days refered
to therein, Bremer will be enlitied to sell or assign its interest to a third party at a price
and on farms nu more favourable that those refused by JOG, ded that ary third

party has al feast as much financial and tectrical standing as Bremer,

I1the sate reterred to in Clause 15.7 is-not-effocted within a further 90 days trom the
conchusion of the 80 day penod referted to in Clause 15.6, Ihe provisions of Clause
15 5 will apply again

WICG elects, pursuant to Clause 15.6, 10 purchase the interest to be sold hy Bremer,
the sale and putchasn must be completed within 30 days of notification of exercise of
its tight to purchase by JCG_

If Bremer proceatis wih a sale or assignment pursuant to Clause 15 7. (pw obtain,
fom the assignee an undertaking to be bound by the terns of Uris Agroement

ae
EIS of the Siana Gold Project 8-127

18, TERMINATION

iit Heiter party shoud default on any material obligation of this Agreement, the
defaulting party shal give immediate written notice to the detaulting pany of
iéetaull, and the defaulting party shall have thirty (30) days from auch notice to rectity
such detault of in the event immediate rectification is not possible. lo take substantiat
action towards recbfication ef such default! Falture by the defaulting pany to take any
maternal remedial action wittir the tritty (30) period may result in torrunation of this
Agteement at the written election af the non faulting party

17, FORCE MAJEURE

dutios or cartying cut any of its obligations pursuant to these HOA. If force majeure
affects Bremer in undertaking due diligence or explotation activities the period of time
allowed for the performance of thoose activities by the period by which Bremer t $0
affected

“Foice majeute” shat inclide acts of God, war, sabotage, not, insurrection, civil
commotion, national emergencies (whether in fact or in law), strikes lock-outs. oF
other industrial disturbance. accidents uncontrollable delays in transportation,
inability to obtain necessary materials and or qualified employees and or drifting or
other contractors in the open market or the effect of any applicable laws, orders.
ies, or mpgulations ary delnys cccanioned by the deliberations of indigenous groups
of groups of traditional owners or local communities or any otter matters beyond the
feasonable control of the parties o¢ the manager

18 OTHER MATTERS

18.1 Notices shall be given by pro,paid courier or airmail or facsimile to:

Gromer Resources NI,

ATTN. Managing Director

Level 1, 43 Ventnor Avenue

West Perth WA GO0S

Fax. (161-8) 9481 5950

JOG Resources Corpormion

ATTN.Nt JOEL T GO

12th Noor, Ever Gotosco Corporate Centre:
1962 CM Recto Ave

Manila, Philippines

Fax (+63-2) 735 0271
18.2 This Agreement is governed by the laws of the Republic of the Philppines: Any
dispute between the parties shall he resolved through arbitration before three

arbitrators in aecordance with the rules of arbitration of the Intemational Chamber ot
Commerce. The venue for arbitration will be in Metro. Manila, Phitppines. The

enforce rights through any cowl (except to enforce the arbitrators’ decisions) shall be

suspended

Bremer and JOG intend thés Agreement 19 be binding on them

a

‘ghomp January 2009

8-128 EIS of the Siana Gold Project

18.4 Bremer shall undertake an Environmental Basoline Study (EBS) in relation to ine
jands the subject of the MPSA. The sbjective af he EBS shall be to determine the
nature ond scope of JCG's ovtstanding ardronmentalitehatilitation obfigations under
Philippine mining and envitormental laws and the costs of discharging those
obligations.

Upon the completion of the EBS. the parties shall meet and negotiate in good faith
how the resokition of the discharging of these obbgations shall be elfacted

iN Wr 4 vere the caries beets pepned these sresents
on the layol “Siowe

JCG RESOURCES CORPORATION ‘SIGNED IN THE PRESENCE
oF
By;

‘Name: Joet T\Go Witness
Position: Presi Name
Fn RESOURCES NL SIGNED IN THE PRESENCE

a

Resources NL And Authorised
Signatory of Bremer Resources NL Namo:

January 2009
EIS of the Siana Gold Project 8-129

ACKNOWLEDGEMENT

REPUBLIC OF THE FHILIPFINES )
UGTY. METRO MANILA) SS

BEFORE ME. a Nolary Publlic for and in MANIEK ___ on this
dayof 202. persanally appeared the foliowings

NAME Passport N° ISSUED ON/AT

Bremner Nesources NL ETSB8327 28 December 2001
Gragety Chaves Edwarts Perth, Austria

‘AnOwn! Jo rte gid fo Ine known to be the same person wie executed the sone
\nesteurneeett aad se gckiowlectged be me that te same ona pony

(ize
WITNESS MY HAND AND SEAL or the date and pleco, r
‘ rr
doo. nt AF ES +e ~)
i - oi)
Loan ae, WWTHL CHL. Su SUN?
Series of
ACKNOWLEDGEMENT
REPUBLIC OF THE PHILIPPINES }
MaieATI CITY, METRO MANILA) S'S
BEFORE ME. 9 Notary PubSc for and at meets} onths 39 56
diny Ot ____ 2002, parsenally appeared the following
NAME COMMUNITY TAX ISSUED ONIAT
CERTIFICATE N's

20G Resouces Ni.
dont T Go isenv7% Ae Mrog nese

iknown to me and to m# known ty be the game persons who executed (he foreyoing
inntiument and he acknowledged to me that the same is his free and voluntary oct
aid deed ond thal of {he comporation he duly represents.

WITNESS MY HAND AND SEAL on the date and place first abo

ALONZ
oe NY Jee ép 1 gue
Page 42. Os CAN 2
posit Tix 108-107 ~

UNTIL DEC, $1 2972
WH eas erence —_— _ . dale ~ ~ tle

January 2009

8-130 EIS of the Siana Gold Project

Annex 8-9. Deed of assignment between JCG Resources, Bremer Resources and Greenstone Resources Corporation

3 Greenstone Resources FOX ND. +63 86 G26 1206 Nov. OS 2083 G2:12PH PZ

/

(UDR. WORX, SURGAQ Oi
SIANA JOINT VENTURE

DEED of ASSIGNMENT

AD PARTIES

11 JOG Resources Corporation of 12" Floce Ever Guiesco Corporate Contre 1962 CM
Recto Ave, Manila, the Priippines (“JCG™) @ corporation mcormoraied i ihe
Prippnes

42 Bremer Resources NL of Level 1, 43 Veninor Ave. West Perth, Western Austrata,

(Bremer) a corporation incorporated in Australe and a wholly owned subsidiary of
Auetatan public istec company Red 5 Limited, atso of Level 1, 43 Ventnor Ave.
‘Weat Porth, Western Australia (“RSL”), (formarly known as Greenstone Resources
NL)

BT
23 Furthermore the HOA hat follwing the completon of the atoresad
exploration activities and subyect to the terms and conditions of the HOA mecluding the
completion of a Bankable Feasibity Study @ Mining Joim Venture betwaon the partes
may arse

24 Furthermore the HOA provedes (via clause 15 3) that Bremer may assign fs interest in
the HOA (including its nights to undertake Mirung Jomt Venture actwibes) to a qualihed
entty in which RSL (prewously known as Greenstone Resources NL) holds an eilerest
as may be allowed by Phdiopnnes law

25 Bremer wishes to assign its interest in he HOA (including &s night to undertake Mining
Jowt Venture actwities) to GRC (which is a wholly owned subsidiary of RSL), ICG

agrees to such assgnenent and the parhes wish by tus doed to recory the terms and
condone of new agreement

3. ASSIGNMENT

3.1 Bremer hereby assigns and transfers al of its night, tite and mtorest under the HOA to
GRC and GRC hereby accepts such assignment and transter

32 GRC covenants with JOG that t wil Gacharge alll of the obagatons of Gromer under the
HOA and that ¢ will be Bound by the HOA.

33 Bremer covenants to guarantee the performance of the aforesaid covenants of GRC

ang for the avoidance of doubt acknowiedges that in the event that GRC taits to

perform any of the obligabons imposed on Bremer pursuant to the HOA, then Bremer
shall remain kabie te JOG.

34 JCG hereby consents to and agrees to the assignment referred to nm clause 3 1 above, {

>Hi)

kk
January 2009

EIS of the Siana Gold Project

Greenstone Resources FROOND. : +63 6 B26 1286 Now. 03 2003 G2:12™

CONFIRMATION OF HOA
The Portes conten i all respects the terms and conditions of the HOA,
OTHER MATTERS

Notees shal be given by pre pad Counter or a-mart oF facsumie to JCG ard Bremer at
the addresses specified in the HOA oF to any change of address notihed in wntng and
to GRC at

Groonstone Resources Corporation
ATTN. Managing Ouwector

Level 1, 43 Ventnor Ave

West Perth,

Western Austrata 6095

Fax: (+61 8) 9481 $950

Ths Deed of Assignment @ governed by the laws of the Republic of the Phaippines.
Any dispute between the Parbes shall be resolved through arbitranon before three
arbitrators 1 accordance with the Rules of Arbitration of the Internabonal Chamber of
Comenerce ‘The vonue for arvitration shall be Metro Manila, Philippines. The decision
of the arbitvators shall be final and binding on the parties

IN WITNESS WHEREOF the partes hereby signed these presents on the day of 2003

ICG RESOURCES CORPORATION SIGNED IN THE PRESENCE OF

SIGNED IN THE PRESENCE OF

8-131

3

January 2009
8-132 EIS of the Siana Gold Project

Greenstom Resources rex ND. *63 86 G26 1206 Now. OS 2003 C21" Pa

ACKNOWLEDGEMENT

REPUBLIC OF THE PHILIPPINES)
MOnacue ‘at MANILA) SS 7 -
‘ BEFORE ARE a Notary Pubie for and NANA QUE uty + SEP dapor 2003
personally appeared the following
NAME Passport No. ISSUED ONAT

Bremer Resources NL
Greenstone Resources Corporation

Eowards 7586327 26” December 2001
Gregory Chantos Perth, Austrahs

kenown to me and known to be the same person who executed the foregomng instrument and
no acknowledged to me that the same is his free and voluntary act and deed and that of the
corporations he represents

WITNESS MY HAND AND SEAL on the date and place frst above wnten

CREE oan
‘ MANILA) SS

BEFORE ME a Notary Pubic for and Wana Cad het t se ames,
personaly appeared the following,

NAME COMMUNITY TAX ISSUED ON/AT
con Coxponton CCRTIFICATE Nos.

Joel T. Go ROP 85799 I} Feb o3 MLA

known to me and known to be the samme person who executed the foregoing instrument and
the acknowledged to me that the same is his free and voluntary act ond deed and that of the
corporation he rupresents:

WITNESS MY HAND AND SEAL on the date and place frst abowe wntten

co ATAS
nat aa
Doc No. 15 UNTIL NET. 342
Pago No. 26 pom yo H52037 ge
Book No sgsuer ey rate PY ONE
‘Series of 2003 wp 2. 955944 rE ‘
\t
o |
LO \\\|
kk
January 2009
8.133
EIS of the Siana Gold Project

‘aa Greenstone Resources FRO ND, > 963 5 B26 1285 Nov. @3 2083 ss
; : :
=e Tom: No.’

7. oe
waved January, 1992 the Philippines
Citiclas Receipt fen! ond Naturat Resou

of the * CES
Republic of the Pautippines § SCIENCES BUREAL
" nstrative Ragion
‘gnwoy, Surigao City
N° 1656551 Y coose
October 17. 2003

F PAYMENT

in favor Greenstone Résources Corp.
Ric, ~%Muyco & Associates Inc. Suite 303,
L———e—— V@ $f., Quezon Cily . in the amount of

| 'P 1,020.00). as Registration Fee of the
executed by ond between JCG Res.

* ne Res. Corp, _
eect)
Jof m/s
TOTAL = ous Documents and Related aa * ”
Amount Word: ae eS? mnts/ranster P1,000.00
— a ‘ a8

January 2009

8-134 EIS of the Siana Gold Project

ad
Pr Greenstone Resources Fee NO. = +63 86 G26 1286 Now, @3 2003 G2isPH Fa

Line.
seraatongn Pp ” UP wes
RIDE Mis st T ANT wat URAL RESCURC
MINES Av. * + BUREAU
Ree . rey
THE F t+ tent Sie 8 ShES PAD. TH
FOREGO WITT LY 7
OFF. CH a A ore Bon
ta. be var Go OF Sak a arete
RECORDED is BOCK pe Lo din RecORDS cH MIE POC

Que oh bovine sith d REGION. Om pacts \.as

FILING PEE PAID UNDCR OFPIUAL RECEIPT NO.

ips! Y oateo DCL 1 2903 iw tee
e swount oF p lWU20.OT4.

COLATILLE

e The Reaastration of this cocuneny

1 ministerial cn ine rey oF Ft Offace.
£t6 valiaity enelt Foil sponsibehiw
Of the rotates etias cubtes*

January 2009
EIS of the Siana Gold Project 8-135

Annex 8-10. Highlights of meeting with officials of breys. Cawilan, Siana, and Dayano

Highlights of Meeting with Officials of Brgys. Cawilan, Siana, and Dayano
Kapihan sa Mainit, 9:00 a.m., 24 April 2006

Greg Edwards of GRC — He delivered the welcome address. He encouraged
everyone to participate.

Mark Saclag of EMB — He explained the EIA process and the purpose of the
meeting.

Rolando Cuafio of BMP — He recalled the past activities of the EIA for the Siana Gold

Barangay chairmen
1 — The increase in number of households was due to children marrying and putting
up their own houses.
2- The increase in number of households was due to former residents returning to
the community, knowing that the mine will start soon and hoping to benefit from it.
3- Many Mamarwas (20 families) leaving near the hospital In 2005, there were only
10.

She asked how much does each family earn? The participants answered farmers
‘earn P'1,000 a month; those working in the mine earn P5,000 a month.

How many families are into gold panning? About 30 % of the families in Siana and
Cawilan.

‘What do they use in panning, mercury or cyanide? The reply was they bring the ore
to CIL plants in Boyongan or Placer. There is a CiL plant in Siana. Small scale
miners sell the ore to processors,

How much is the gold? About P1,100 per gram. The gold dust is about P750

or . per
8-136 EIS of the Siana Gold Project

How many grams does one family get? — It varies.
Do panners use mercury? - No.
Open Forum

Brgy. Kgwd. Virgilio Elsisura of Cawilan - Who is the real owner of the Siana
property? | heard the Gotesco owns it.

Greg Edwards — He detailed the historical ownership of the Siana property. MPSA
together with the surface rights were transferred from JCG to Merrill-Crowe
(Metrobank).

Brgy. Kgwd. ~ Does that mean that Gotesco has no more rights over the property?
The problem is there is a person, Mr. Marcel Bagondol, who ciaims to be Gotesco's
caretaker. He had the old staff house torn down.

Love Manigsaca of GRC — | already referred this matter to Merill-Crowe. We have go
through the legal process to settle this matter.

Brgy. Kgwd. - Mr. Bagondol also asks % of the gross income from copra farmers as
Gotesco’s share.

Brgy. Kgwd. Alfredo Pagapong of Siana ~ | have a farm located southwest of the
open pit, Water from Dayano is limited during summer. Will the proposed operation
affect our irrigation water?

Marita Cuafio — How big is the farmland being irrigated by Dayano?

Brgy. Kgwd. - About 70 ha. During summer, we have to ration the water which at the
time comes from a spring.

Rolando Cuafio — From the start, water from the pit will be distributed to the farmer's
irrigation. During operation, the dewatering from bores will continue to supply the
‘community potable water supply and also the irrigation.

Brgy. Kgwd. — During SURICON time, they also did that, but the water going to the
river was dirty. | hope it will not happen this time.

Ricky Oclarit of GRC — We have mitigating measures to make sure that the sediment
will not go to the river.

Marita Cuaio — Once the plans are ready, GRC will present the programs to you so
you will understand the dewatering system better. The EIA is not yet complete; we
will explain to you the results of the EIA as soon as they are ready.

Brgy. Kgwd Virgilio Elsisura of Cawilan — In case GRC operates, what happens to the
people living in the Duplex?

Rolando Cuafio — The area is located near the waste dump. Noise and dust impacts
from the operations will be assessed. If the noise level is high, mitigating measures
will be recommended, but if the impact is too much for the people, then they will have
to be transferred, in a proper manner.

a
— =i)
EIS of the Siana Gold Project 8-137

Brgy. Kgwd. Bernadeth Sanchez of Cawilan ~ According to Mr. Bagondol, he was
authorized by Gotesco to be the property custodian. Therefore, he is the only one
that can authorize occupation of the houses.

Greg Edwards — Gotesco no longer owns the property and these people claiming to
be custodians have no authority.

Dr. Madelo — As far as Pagundol is concerned, he has no more rights over the area.
The next time he comes, | suggest that barangay officials shouki be the one to deal
with him. | will also inform the Mayor about this. We can file a case of extortion

against him.
Bebot Gonzales of GRC — | can give a copy of the agreement between JGC and
Merill-Crowe which you can show to Bagondol

Brgy. Chairman Reynaldo Juanite of Cawilan — Bagondol does not want to listen to
us. | suggest if GRC can issue a statement addressed to Bagondol stating that he
has no rights over the property.

Love Manigsaca — We will inform Merrill Crowe so the company will take legal action
88 800n as possible.

Ronnie Orcullo of GRC — He informed the participants that lumber from the
demolished guest house will be sold by Mr. Bagondol.

Dr. Madeto ~ If he is going to transport the lumber, do not allow him to pass.

Soniefe Lopez — Se Suogesied that the agreement be given during the Barangay
‘Session and they will invite Mr. Bagondol and GRC staff.

‘She said that many in Cawilan don't have jobs. All they do is to plant crops. In case
the operation pushes through, what happens to their plants?

Rolando Cuaflo — Once we ascertain what plants or lands will be affected, we will
Present to you our findings. From there, negotiations between you and GRC can
commence.

Brgy. Kgwd. Dioschar Patagan of Siana - If GRC will operate, will GRC need
additional lands? Will there be an expansion?

Rolando Cuafio - As per GRC's plan, the operation will not expand to the rice
paddies. GRC will confine its operations within the property of Merill-Crowe.

Ariel Odtojan, Siana SK Chairman = Is it possible that the community will be

deformed after operation?

Marita Cuafo — The government requires mining companies to submit a final mine
rehabilitation plan. This plan vil say what wil hanpon tthe eitectuctaee, The pion
will be discussed with the community.

Greg Edwards — The mine will not wait for closure to commence rehabilitation. As
‘s00n as areas are cleared of any activities, rehabilitation works will begin.

or . vonayeo
8-138 EIS of the Siana Gold Project

Mark Sactag — The participation of the youth is important. Once an ECC is issued, an
AAT le formed conmecoed of represertaties from cltront eeters You are needed

Ariel — One of our requirements in school is a scientific study. Will GRC allow us to
study its operation?
Greg Edwards — GRC will help you.

Brgy. Chairman Reynaldo Juanite of Cawilan — All Project facilities and activities will
be confined within the mine property?

Rolly Cuafio — No activities are planned outside of the mine property except the
access road from the National Highway.

Edwin Mullaneva of EMB — | would like to inform the body that there are two existing
CIL plants with ECC in Timamana and Tubod.

Brgy. Kgwd. Dioschar Patagan of Siana - How about the employment policy?

Greg Edwards — We will stick to the employment policy previously agreed upon by
‘the six barangays.

|
January 2009 bmp
EIS of the Siana Gold Project 8-139

Highiights of Meeting with Sectoral Representatives of Brays. Cawllen, Siane,
Kapihan sa Mainit, 2:00 p.m., 24 April 2008

Greg Edwards, Mark Saciag, Rolando Cuafio, and Marita Cuafio repeated their
presentations.

Qpen Forum

Joel Pacatang of Cawilan Farmers and Irrigators Association — How much water will
be dewatered? What is the timeframe?

Greg Edwards — The water in the pit now is very clean. We drink it. Some water will
be given to the farmers for irrigation. Some will be supplied as potable water. Some
will go to Dayano River.

Marita Cuafio — The results of the dewatering study will be presented to you and the
farmers for review and comments.

Maria Ajoc of Siana - Where will the water from the pit and tailings pond go?

Rolando Cuaflo — Water from the pit which is clean goes to Dayano River. Water
from the tailings pond is first detoxified of cyanide prior to discharge. It will also flow
to Dayano River and then Magpayang River.

Cenecio Ongue of Dayano Irrigators Association - We accept that the project will
Proceed. But there were problems during SURICON days. Silt from SURICON
reached our farmlands. Will GRC pay for damages in case siltation happens?

Mark Saclag — He explained the responsibilities of the ECC holder and the role of the
MMT. He also discussed the use of Environmental Monitoring Fund (EMF) and
Environmental Guarantee Fund (EGF),

Marita Cuafio - She explained the mechanics of the EGF and how the fund is
released to recipients.

Cenecio Ongue — Assuming that the palay was paid, will the company also pay for
the damaged land because it cannot be replanted? Who determines the price of

Mark Saciag — The palay will be paid and the land is rehabilitated. If you cannot plant
in the next cropping season, you will be compensated for lost income. The prices of
Palay and land are based on fair market value.

Leticia Serrano — We own 3 ha near the tailings dam which we bought for P0.30 per
‘'8q m, and P300 per sq m if planted to coconuts. Will GRC pay for our plants? And if
the land will be used by the company, can we still pass and harvest the coconuts?

Greg Edwards — The company's policy is, if the company does not use the land yet,
you can use it. Our practice is to notify you at least three months before the
company will use the land.

Isabel Garcia — If GRC operates, can our sons work?

or . era 008
8-140 EIS of the Siana Gold Project

Greg Edwards — Our employment policy is that primary impact barangays are given a
Certain percentage on employment. This will also be followed by our contractors.

impact
Pongtud. The remaining 65% was allotted to the three primary impact barangays
based on population at 18% for Dayano, 23% from Siana, and 25% for Cawilan.

Joel Pacatang of Cawilan — The rice production program seems unfair because there
was no consultation on the recipients.

Ricky Oclarit - GRC consulted with the Barangay Councils. In fact, the Councils were
ORG. nn © ‘termine the recipients besed on guidelines end lot specification
Titing Gabeon — During operation, what will happen to Purok Bulawanon?

Marita Cuafio — That will depend on the results of the EIA since the area is close to
the waste rock dump.

Teofilo Pefiafior of Dayano Farmers Association - With the present hiring practice,
an applicant needs a certification from the Barangay Chairman. The applicant cannot
be hired without the certification.

Marita Cuafio — This is to make sure that the applicant is really a resident of the said
barangay.

Teofilo Pefiaflor — There are many applicants but the job openings are few. If one is
not close to the Barangay Chairman, he cannot work. That's the practice in UPD
now.

Greg Edwards — There will be fair hiring opportunity for all residents of affected
barangays.

Simon Barrios, Jr. of Cawilan - In case we have a complaint against GRC, whom
shail we approach?

Mark Saclag - You can go to the MMT, EMB, MGB or DENR. You can also
approach Ricky Oclarit of GRC.

|
January 2009 bmp
EIS of the Siana Gold Project 8-141

Annex 8-11.

TRANSCRIPTION OF THE OPEN FORUM OF THE PUBLIC HEARING ON THE EIA OF GREENSTONE RESOURCES
CORPORATION’S SIANA GOLD PROJECT

BARANGAY SIANA COMMUNITY HALL

DECEMBER 5, 2008

EMB Caraga Regional Director Ester Olavidez: set the rules of Public Hearing and served as the Facilitator
DENR Asst. Sec. Jeremias Dolino, DENR representative

MGB Caraga Regional Dir. Alilo Ensomo, MGB Representative

GRC Managing Director Gregory C Edwards, Head of GRC Panel in the Open Forum

Dr. Daisy Serrano, Head of the EIA Review Committee formed by DENR-EMB Central Office with Review Committee
member Engr. Paulo Tidalgo and MGB Resource Person Engr. Reynaldo Zabala in attendance.

Engr. Jess Addawe, Head of EMB Central Office delegation

Dr. Rolando Cuafio and Marita Cuafio, BMP Environment & Community Care, Inc.

Calinico Lazarte:
Bisaya:

‘Ako si Calinico Lazarte, lupulupyo sa Barangay Siana. Natagbaw ko sa mga pahayag no, aduna koy pangutana,
mubo ra kaayo ma’am. Kanang kung pananglitan, kung mopadayon kining mining operation sa Greenstone.
Kaming mga tawo nga namuyo diha sa kilid sa tailings pond, unsa may inyong pahayag sa opinyon diha kay
gikulban ko nga maniguro lang ako kay morag delikado?

V'm Calinico Lazarte, a resident of Barangay Siana, | am satisfied with the presentations. My question is: if the
mining operation will push through, what will happen to us residents who are living near the foot of tailings
pond #3 since

according to the presenters, the tailings pond dike wall will be raised. Are we going to be relocated or will we
remain in the area that we are now occupying?

Hearing Officer:
Bisaya:

Ang imong pangutana morag naa moy pagduha-duha, kaninyo diha duol man dapit anang tailings pond, so
kamo ba padahawaon? O diha ra ba gihapon mo kay naa naman mo namuyo? Kinsa may makatubag ani?

So the question is: are they going to be relocated? Who will answer the question?

2009

6 bmp
8-142 EIS of the Siana Gold Project

Mike Alapan:
Tagalog:

Ang Kompanya po ay gumagawa ng paraan para sa mga ganyang problema, may plano po ang kompanya na
magkaroon ng relocation area para po sa mga maapektuhan ng operation ng kompanya, tapos gagawa din po
tayo (GRC) ng mga bakod o harang sa paligid ng tailings pond para hindi maapektuhan ang mga nakatira
malapit sa tailings pond.

The Company is looking into that problem. The Company is preparing the relocation plans and area for
residents that will be affected during the mining operation. Part of that plan is the consideration of safety
aspects like the construction of mitigating fences or building a rock wall aside from the dike wall of the
tailings pond facility so that residents living near the tailings pond will be safe and will not be affected.

Calinico Lazarte:
Tagalog:

‘Ang sa akin lang, pwede ba na iba bukod sa relokasyon? Kase kung relokasyon, ayaw ko, kase gusto kong
pumunta na ng Maynila.

/ don’t want relocation, my option is to be paid out and | want to transfer to Manila.
Mike Alapan:
Tagalog:

May relocation po tayo (GRC) kung sakaling maapektuhan ang ilan sa inyo sa operasyon ng kompanya. Huwag.
po kayo mag-alala, kung sakaling maapektuhan ang isa sa inyo, sisiguraduhin po ng kompanya na ibabalik ang
mga nawala sa inyo o ang dating pamumuhay na nakasanayan nyo. Katulad na nga lang po na kung masira ang
bahay, ire-relocate kayo ng kompanya, o kapag nasira ang pamumuhay, palayan o fishpond, aayusin po ng
kompanya iyan.

We have relocation plans for affected residents because the company has prepared a relocation plan that is
safe for the residents that will be affected by the operation. The company will make sure that affected
residents will be given just and fair compensation.

Cheryl W. Zamora (GRC ComRel):
Tagalog:

Sir, ang ibig niyang sabihin ay kung may option po ba daw na babayaran sila o irelocate? Kase ayaw na po daw
niya sa Siana, pupunta na po siya ng Maynila.

According to Mr. Lazarte, what are the options? Are they going to be paid out or be relocated? Since Mr.
Lazarte doesn’t want to live in Siana anymore.

Hearing Officer:
Bisaya:

Ako lang pagsabot sa iyang mga tubag kung kinahanglanon jud, nga makuan sa ilang operasyon, kanang
maapektuhan ka sa ilang operasyon, so dili kinahanglan na irelocate ka. Siguro pagabayaran ka kung gusto ka
kinahanglanon. So nay relocation nga ilang himoon. Kung dili na siguro irelocate, butangan siguro og mga wall
or mga fences sama sa koral. Tan-awon nila na o ila istudyuhan kung maayo ba og naay relocation, klaro?

January 2009

—— van)
EIS of the Siana Gold Project 8-143

In my understanding, according to the one who answered the question, the company will pay the affected
residents or relocate them if needed, and in case they don’t need to be relocated, the company will build
walls or fences as mitigating/safety measures, and the company is still doing the study to assure safety nets
are in place and if there will be residents that need to be relocated.

Aurelio M. Espeja:
Tagalog:

Magandang umaga po. Kanina nabanggit na po ni Dr. Rolly Cuafio na kung anuman pong negosasyon na
mamagitan sa kompanya at sa mga maapektuhan ng operasyon ng kompanya, yun po ang susundin ng
kompanya. Ang sinasabi naman po ni Mike Alapan ay sa pangangailangan na masiguro ang kaligtasan ng mga
nakatira malapit sa tailings pond, magtatayo po ng bakod sa paanan ng tailings pond na sa kasaysayan ng mina
dito sa Pilipinas, ang GRC lang po ang nagiisa at kauna-unahang gagawa ng paglalagay ng bakod sa paanan ng
tailings pond para lang masiguro ang kaligtasan ng mga nakatira malapit sa tailings pond.

According to the presentation of Dr. Rolly Cuafio, whatever the results of the negotiation between affected
residents and the company will be followed. What Mr. Alapan had mentioned earlier are safeguards to those
who are living near the foot of the tailings pond. In case that it is needed, the company will construct a
retaining fence so that they will be safe and not be affected and | think it will be the first of its kind in the
Philippines since most of the tailings ponds constructed are built with dikes only with no retaining fences or
walls.

Mike Alapan:
Tagalog:

‘Ayon din po kay Mr. Edwards, isang paraan din po para hindi masyadong makaapekto ang operasyon ng
kompanya sa kalapit na mga baranggay, ang operasyon po sa may tailings pond ay hindi po sa gabi kungdi sa
araw lang mangyayari upang makasiguro na ligtas ang operasyon at mababantayan ng mabuti ang trabaho. At
bukod pa sa mga bakod na itatayo, may berm o isa pang paraan ng pagbakod sa tuktok ng tailings pond para
masiguro na hindi lalabas ang naiipon sa tailings pond. Isa pang paraan para masiguro natin na ligtas ang
pagtra-trabaho sa tailings pond, hindi po araw-araw ang trabaho sa tailings pond, mag-iischedule po ang
kompanya ng mga araw sa isang taon, halimbawa, limang lingo sa isang taon lang para magtrabaho sa tailings
pond para hindi masyado makaapekto sa kalapit baranggay ang operasyon sa tailings pond.

According to Mr. Edwards, there is also a way of minimizing the disturbance due to company’s operation by
limiting construction of the tailings pond embankment during day time only, to make sure that the operation
will be safe and shall be monitored religiously. Aside from the fences that will be constructed near the foot
of the embankment, a berm will also be constructed that will serve as another stability measure that will
make it safer and in fact we are still doing further studies to assure its safety. Another thing also, the
construction of tailings pond embankment will not be done daily but on a schedule, say 5 weeks a year, to
minimize effects on the community.

Aurelio M. Espeja:
Tagalog:

Isa pang bagay na sinisiguro namin, magbubuo po ang kompanya ng Environmental Monitoring Team na
magbabantay at magoobserba araw-araw sa mga nangyayari at mga ginagawa sa tailings pond para masiguro
na wala tayong maapektuhan. Ang Environmental Monitoring Team ay binubuo ng kinatawan ng GRC at may
koordinasyon sa mga kalapit baranggay na maapektuhan ng mina, sinisuguro po namin na mabubuo yan ng
tama.

January 2009

Biiwe as
8-144 EIS of the Siana Gold Project

One more thing, we would like to assure that the company will create an in-house environmental monitoring
team which will monitor the activity daily to assure that no instability and environmental problems occur.
The environmental monitoring team will be composed of GRC personnel and in coordination especially with
the host barangays that will be affected. We will assure everybody that such a team will be properly created

Simon Barrios:
Bisaya:

Good morning ma’am. Ako si Mr. Simon Barrios, CVO sa Baranggay Cawilan. Ang akong pangutana, bahin sa
kanang last nga gi explain sa atong engineer nga irehab na ang kompanya, humana na ang operasyon, nakuha
na tanan ang mineral. So nagpasabot tapos na ang kompanya, wa na, di gi rehab. So pag rehab nan kompanya
kana nga plastar karon sa kompanya, kana nga area, mapabilin ba gihapon na nga gipanag-iya nan kompanya?-
O may option ba sila nga basin ipanghatag sa mga nangabilin o ibalik sa gobyerno?

Jam Mr. Simon Barrios, a CVO of barangay Cawilan. My question is regarding the post operation period, on
the aspect of rehabilitation. Will the company retain ownership of the land and property or will it be given to
anybody (former landowners) or be given back to the government?

Hearing Officer:
Tagalog:

Ang pangutana ni manong Simon kung after sa operasyon, naa bay option ang kompanya nga ibaligya ang
property o ipanghatag sa mga tawo nga lumulupyo sa baranggay?

The question is that after the operation, is there an option for the company to sell out the property or are
you going to give it to the people within the baranggay or to the government?

Aurelio M. Espeja:
Tagalog:

Ang kompanya ay mago-operate sa ilalim ng provisions ng Mining Act of 1995. Ang kompanya ay kinakailangan
na magkaroon ng decommissioning plan na nagsasaad na ang rehabilitasyon ay mangyayari sa umpisa pa lang
ng operasyon, ibig sabihin ay tuloy-tuloy ang pagrerehab ng mina habang may operasyon. Ngayon kung
matapos na ang mina, isasaad po sa decommissioning plan ang mga hakbang ng kompanya sa mga maiiwan
nitong mga pag-aari, ang kompanya po ay uupo at makikipagusap sa mga kalapit baranggay at kinatawan ng
gobyerno para sa pagsasaayos ng decommissioning plan at ipapasa po ito sa MGB. Kaya po bago po kami
bigyan ng permit to operate ng MGB, sisiguruhin muna nila na sumusunod ang kompanya sa batas sa
pagmimina at may nakalaan na pondo para sa rehabilitation. Kaya nga po sa bagong batas ng pagmimina ay
sinisiguro po ng gobyerno na hindi kayo maapektuhan kung sakaling tumigil ang operasyon ng kompanya.
Sinasabi po ng ating Managing Director, hindi po kasama sa ECC ang pagbubungkal o pagaayos ng lupang
pagtataniman, pero kung gusto niyo po na pagandahin o gawing pwedeng sakahan o pagtaniman ang lupa na
maiiwanng kompanya, gagawin yan ng kompanya. Sabi ko nga po, uupo kami sa inyo upang makasiguro kayo ng
gagawin talaga naming yung mga isasaad sa decommissioning plan pag nagoperasyon na ang kompanya. May
pondo po na nakalaan sa plano. Yun po ang kasiguruhan ng kompanya sa inyo.

The Company will operate under the provisions of Mining Act of 1995. The company is required to have a
decommissioning plan that will be implemented at the start of operations, meaning the rehabilitation will
continue during operations. At the end of mine life, the decommissioning plan will state the steps to be taken
by the company on the property. The company will sit down and talk with the barangays and government
representatives to finalize the decommissioning plan for submission to the MGB. So before we will be given
the permit to operate by the MGB, they will ensure that we comply with the mining law and that there are
funds for rehabilitation. So in the new mining law, the government ensures that you will not be adversely

January 2009

EIS of the Siana Gold Project 8-145

affected in case the company stops operations. According to our Managing Director, the ripping and fixing of
soil for community agriculture is not part of the ECC. However, if you want the company to do it on the land
to be left behind, the company will do it. As I said, we will sit down with you so you can be assured we will do
what is written in the decommissioning plan when the company starts operations. Funds have been set aside
for the plan. That is the company’s assurance to you.

Lito Vernal:
Tagalog:

Ako si Lito Bernal, Punong Barangay sa Magpayang, ang sa akin lang po ay tanong ng isa sa residente ng aking
barangay na nangyari noong panahon ng operasyon ng SURICON kasi hindi sila makapunta dito.Sabi nila noong
operasyon ng SURICON ang kanilang lupa binuldos ng taga SURICON, binayaran daw sila pero hindi nila
tinanggap kasi sobrang mura daw ang bayad, ngayon ang sabi nila na mag operasyon na daw ang Greenstone,
babayaran ba daw sila kasi sakop ang lupa nila sa Cawilan?

Jam the Barangay Captain of Barangay Magpayang.This is just a question from one of my constituents.
During SURICON operation, the constituent’s parcel of land was bulldozed by SURICON Mining. They were
offered payment but they refused to accept it because the compensation was very low. If Greenstone will
operate, are the landowners going to be paid by the company for damages or the cost of their lands?

Hearing Officer:

Who is going to answer the question?
Aurelio M. Espeja:

Tagalog:

Uulitin po namin, ang hangarin po ng kompanya ay kung ang lupa ay maapektuhan ng kompanya, ang
kompanya po ay handang magbayad sa kung anuman po ang halaga ng naapektuhan ng kompanya. Hindi po
kami gagalaw ng inyong lupain kung hindi kami nakipagusap muna sa inyo. Kaya meron po tayo ng tinatawag na
environmental group, at comrel group na makikipagusap muna bago galawin ang inyong lupain. At kung
sakaling aksidenteng nagalaw naming ang lupa nyo dahil sa operasyon, sisiguraduhin po ng kompanya na
babayaran po namin ang lupang naapektuhan. Isinasaad po sa batas na dapat kaming maging responsableng
kompanya ng mina kaya susundin po namin ang nakasaad sa batas.

We will repeat, the company’s commitment is that if land is adversely affected by the company, the company
is ready to pay whatever amount of damages. We will not disturb any land without prior negotiations with
you. That is why there is an environmental group and comrel group which will talk with you before any land
disturbance. And in case our operation accidentally disturbed your land, the company will ensure that the
damage is compensated. The law provides that we should be a responsible mining company and we will
follow that.

Hearing Officer:
Bisaya:
Ang pangutana nila e klaro lang. Bayaran ba ninyo kadtong yuta nila kadtong sa SURICON pa? Mauna katong
gusto nila nga e klaro kay sa una pa man to sa SURICON, og bag-o naman ni nga kompanya, gusto nila nga

maniguro kung babayaran ba ninyo?

They just want clarification: will the company pay for their piece of land affected by SURICON Mining’s
operation?

ee!
é b m p January 2009
8-146 EIS of the Siana Gold Project

Aurelio M. Espeja:
Tagalog:

Siguro nga po marami ang nakaranas ng ganito sa panahon ng SURICON, ang kompanya po ay inaako at inaayos
na ang naging problema ng SURICON, ginagawa po naming lahat para maging maayos ang operasyon natin.
Pero hindi po namin pwedeng akuin lahat ng pagkakamali ng SURICON tulad na lang po ng tanong ninyo sa
bayad dahil maiipit po ang kompanya sa dahilan po na hindi alam ng kompanya ang detalye ng namagitan sa
inyo at ng SURICON. Sa ngayon po ay inaayos na namin ang mga problema na iniwan ng SURICON tulad na lang
sa environment at iba pang pagkukulang ng SURICON, pero uulitin ko po, hindi po lahat ay aakuin ng
kompanya.

Maybe, a lot of people experienced this during SURICON time. Our company assumed and fixed the
problems of SURICON - we did everything so our operations will be smooth. But we cannot own all
problems of SURICON like your question on compensation because it will prejudice the company. The
company does not know the details of what transpired between you and SURICON. So now, the company is
fixing the problems left behind by SURICON like those on environment and others. But | will repeat, not all
will be owned by the company.

Mary Ajoc ( Resident of Brgy. Siana):
Bisaya:

Ako lamang pangutana kung kay mahibaw-an man gayod nga mo operate na kuno mo. Dili nab amo mohilabot
og lain pang lupa nga ma-estroso na usab diri sa Siana kay gamay na rakan ra ba ni ang inyong tuoron kana
rakan inyon yuta nga na deklara na sa SURICON to Greenstone. Dili na kamo mohilabot sa iban. Kana rakan
inyong yuta nga gipanglongagan ron? Dili na mo mamalit og lain? Amo na amo pangutana.

My question is, because to our knowledge, the company will really start operations. So our question is, if the
company will no longer move other lands that will disturb Barangay Siana? We hope that you will limit your
operations to company-owned lands to reduce the effects on land.

Hearing Officer:

Are you going to buy other land aside from the property that your company has acquired from the SURICON?
Mike Alapan:

Tagalog:

Kung bibili po ang kompanya ng iba pang lupa, doon lang po sa lupa na maapektuhan ng operasyon tulad na
lang ng gagawin namin na daanan simula sa may highway papunta ng mina (mine access road). Para po sa ating
lahat ang gagawing daanan, pero bago po gumalaw ng lupa ang kompanya, makikipagusap muna ang GRC sa
may-ari ng lupa para bilhin ang lupa na maapektuhan. Babayaran po namin ang mga lupa sa tama at
respetadong presyo na pabor po para sa inyo, hindi katulad ng dating presyo na sobrang maliit.

if the company will purchase other lands, this will be confined only to those lands to be affected by
operations like what we will do for the road which will start from the highway going to the mine. The road to
be built is for all of us, but before the company will disturb land, GRC will talk first to the landowner for
purchase of the affected land. We will pay for the land at the correct and acceptable price that will favor you,
unlike the old price which is very low.

January 2009

—_ Pa)
EIS of the Siana Gold Project 8-147

Aurelio M. Espeja:
Tagalog:

Sa tanong mo na kung sa lupa lang ba ng kompanya kami mag-ooperate, tama po na doon lang kami mag-
ooperate. May kaunting bahagi ng open pit na malalawakan pa pero sakop pa din sa loob ng lupa ng kompanya.
Ang plano po ng kompanya ay magmina lamang sa loob ng lupa ng kompanya at hindi na lalabas pa sa sakop
nitong lupa.

To your question whether the company will operate only within company-owned land, it is correct that we
will confine our operation there. There is a small portion in the open pit for widening but this is still within
company land. The plan of the company is to mine only within company land and not to go beyond its held
land.

Antonio Pefiaflor:
Tagalog:

Ako si Tony Pefiaflor, residente ng barangay Siana, Ang tanong ko lang po, Kung sakaling matuloy ang
operasyon ng Greenstone, yung mga tanim naming na nasa loob ng Greenstone, babayaran ba o hindi?

1am Tony Pefiaflor, resident of Brey. Siana. My question is, in case Greenstone will operate, will our plants
within Greenstone be paid or not?

Hearing Officer:
Are you going to pay for all those planted vegetations inside the company’s land?
Greg Edwards:

Ihave a special deal with those who have planted crops in our property and we said to them that we will give
you 3 months notice and we would give you compensation before we needed that land. | would like to
encourage people to keep planting agricultural and other crops on our land because it is only fair that they
have a livelihood while they were not yet employed with us. Ok? So keep planting. We are going to give you 3
months notice and then you will need to harvest before then please.

Aurelio M. Espeja:
Tagalog:

Malinaw po ba? Sabi ng ating Managing Director, habang hindi po naming ginagamit ang lupa ng kompanya,
pwede nyo po taniman. Pero sa oras po na kailanganin na ng kompanya, bibigyan po naming kayo ng paunang
tatlong buwan na pasabi at palugit para anihin ang inyong tanim. Kung hindi abutin ng palugit ang ani,
babayaran po namin ang tanim ninyo.

Js that clear? According to our Managing Director, while the land is not yet being used by the company, you
can plant. But when the land will be needed by the company, we will give you three months notice and time
to harvest your plantation. If you will not be able to harvest within the time, we will pay for your plants.

Ramie Antonio:
Bisaya:

Ako si Ramie Antonio kanhi trabahanti dati sa SURICON, taga Siana. Kadtong una nga meeting diri, ang kadtong
daang mga trabahanti, katunga ray gibayad sa SURICON. Unya, nagmeeting diri ang Greenstone, nga agreeable
ba sa Greenstone kay sa primirong meeting, dili sila magoperation kung dili mabayaran kadtong mga trabahante

Fe
é b m p January 2009
8-148 EIS of the Siana Gold Project

nga katunga ray nabayad. Baryan ba sa Greenstone ang katunga? Kay dili man sila gusto nga magoperasyon sila
naay kuan. Amo rana akong pangutana kay ga-meeting man diri mao na.

1’m Ramie Antonio, an old SURICON employee, resident of Siana. we were only paid by SURICON half of the
service pay based on our length of service. And in our last meeting with GRC, | remember that there was an
agreement that before GRC will operate, GRC will pay half of the salaries that SURICON owes us. So, wil GRC
pay for the other half?

Hearing Officer:

Are you going to pay for the salaries?
Mike Alapan:

Tagalog:

Hindi po namin pwedeng pasukin yung ganung problema ng SURICON, hindi naman po kami ang SURICON para
magbayad ng sweldo nyo, kami po ay ang Greenstone Resources Corporation.

We cannot assume SURICON’s problems. We are not SURICON who can pay your salaries. We are
Greenstone Resources Corporation.

Ramy Antonio:
So, we will not be paid but are we going to be employed in GRC?
Mike Alapan:
Tagalog:

Gaya po ng sabi ni Mr. Edwards, 95% po ng trabahador ay manggagaling sa mga host baranggay ng GRC. Hindi po
lahat ng problema ng SURICON ay kayang gawin ng GRC. Ang alternatibo po ng GRC sa hindi pagbayad ng
sweldo ng SURICON sa mga dating empleyado ay ang pagbibigay ng trabaho sa inyo. 95% ng magiging
empleyado ng GRC ay sa mga host baranggay. Kung iisipin po natin, marami sa kompanya ng mina sa Pilipinas
ay sa labas kumukuha ng empleyado. Mali po yun, dahil kayo po ang apektado ng minahan, dapat kayo ang
makinabang sa pagkakaroon ng trabaho. Kaya nga po, 95% dito kami sa host baranggay kukuha ng empleyado.
Kung may kwalipikado sa posisyon na trabaho, kukunin po at isasanay sa kanyang magiging trabaho. At kung
may mga engineer na angkop sa trabaho, kukunin po sila ng GRC.

As Mr. Edwards said, 95 % of the workers will come from the host barangays of GRC. Not all of SURICON’s
problems can be assumed by GRC. GRC’s alternative to the non-payment of salaries by SURICON to its
former employees is to provide you jobs. Ninety-five percent of future GRC employees will come from the
host barangays. If we think about it, many of the mining companies in the Philippines get their employees
from the outside. That is wrong, because it is you who will be affected by mining. It is you who should
benefit from employment. That is why we will take 95 % of the employees from the host barangays. If there
is someone qualified for the job, we will get him and train him on his new job. And if there are engineers
suited to the job, GRC will take them in.

Hearing Officer:
Bisaya:

Ako lang ifollow up ha kay iklaro lang kay basin di masabtan. Kay naa man gud mga pangutana after. Ako na
iklaro sa kompanya, nag-ingon sila nga 95% sa mga trabahante kuhaon diri sa host community. Mao na ang
panghuna-huna sa kuan pero are you going to qualify that? Kung waray qualified diri sa tulad ng kanang

January 2009

EIS of the Siana Gold Project 8-149

engineer. Ug unsa pa nang mga operator diha, walay qualified, diri ba gihapon mokuha o mokuha na sa gawas?
Klaruha na.

Just a point of clarification, the company said that they are going to hire 95% of its workers from the host
barangays. You have to clarify that only the qualified can be hired and if there are no workers with the
required skills available at the host communities, then the company will hire from the neighboring
communities. You have to clarify this one.

Mike Alapan:
Tagalog:

Sa pagkuha po ng empleyado ng kompanya, kung meron po na mga kwalipikado sa posisyon, dito po kami
kukuha sa host baranggays. Kung meron naman po na mga engineers o teknikal na tao, halimbawa po, kung may
mining engineer dito sa host baranggay, bibigyan po namin siya ng prayoridad para sa trabaho. Sa napagusapan
din po base sa MOA sa mga host baranggays, kung ano po ang napagkasunduan sa paraan at porsyento ng mga
kukunin sa bawat baranggay, yun po ang susundin ng kompanya.

In the hiring of employees by the company, if there are people qualified for the position, the company will hire
from the host barangays. If there are engineers or technical people, for example, if there is a mining engineer
here in the host barangay, we will give him priority for the job. Based on what was discussed in the MOA with
the host barangays, whatever is agreed upon on the means and percentage of employees to be hired from
each barangay, that is what the company will follow.

Greg Edwards:

We have been writing contracts for all the work we do here, contracts for mining, contracts for the
construction of the mill plant, and construction for all other things on the mine. One of the clauses in these
contracts is that the contractors that are paid by us (GRC) to do this work must abide by our employment
policy.Do you understand? They will not bring people from outside; because | have seen other companies
take 1,200 people from Manila to go to a mine. That is wrong! So we are making it so our contractors employ
from our community. (Crowd applauds).

Hearing Officer:
Bisaya:

So klaro na. Kung walay qualified mukuha sa uban nga mga neighboring baranggay. Kung naay mo apply nga dili
pa siya na-train, itrainman nila depende sa iyang qualification.

So it is clear. If there are no qualified, the company will get from the other neighboring barangays. If
somebody will apply but he is not yet trained, he will be trained depending on his qualifications.

Virgo Apusaga (Brey. Secretary of Pungtod):

Madam Chairman, being the facilitator of this open forum, Barangay Pungtod will suggest or motion that this
open forum will temporarily recess to give way for lunch as some of our listeners and colleagues are hungry.
J would like to move for a short recess for lunch and resume after eating.

Hearing Officer:

There is a motion to have lunch break but as the food is not yet prepared, the panel reserves for a couple of
questions, if it is ok (All concerned unanimously approved the requests). Question and answer continued.

wary 2009

‘¢ bmp
8-150 EIS of the Siana Gold Project

Rosario Mijares (BHW of Barangay Siana):
Bisaya:

‘Ang pangutana karon, gihisgutan man ni Dr. Cuafio nga duna tay stocks from province to municipality and
barangay, ingon si Dr. Cuafio nga after 3 years started na ang greenstone resources corporation sa pag deposit
a five (5) Million nga stocks sa barangay, municipality & province. Ang pangutana karon kay ge-assure man sa
GRC nga dunay assurance na ihatag. Do we have an assurance to give that amount? So ang pangutana kining
5M nga para sa atong barangay, authorized ang MGB so ang akong gusto motubag ini ang MGB. So kini nga
amount maka benefit ba ang tanan baranggay Del Rosario, Magpayang, Pungtod, Siana, Dayano & Cawilan.
Kung dili ba kaha ni mukadto kay seryuso ka gigutom naman ta, dili kaha ni mukadto sa kamot ni Jok-Jok
Bolante?

Dr. Rolly Cuafio stated about the excise tax that will be paid to the province, municipalities and barangays.
The company assured that they are going to pay such tax. The question is that after 3 years GRC will start to
deposit the 5 million. My question is addressed to the MGB Director that if this amount will provide benefits
to the host barangays, it will not fall into the hands of people like Jok-Jok Bolante?

Dir. Allo C. Ensomo:
Bisaya:

Ok salamat manang Rosario, adtong imo tagalong na 5 million amo adto e deposito nan kompanya sa
government bank. Tagtawag nato na Social Development Management Plan (SDMP) part adto nan 5 million, so
ato na an paghimo nan SDMP. Nag gikan ni sa ijo, sa kada barangay magplano an CTWG, ijo ini isang-at sa
CTWG ang mga livelihood sanan infra project. Tag require nan kompanya na mag submit nan 5 years SDMP.
Jaon sa 5 years, kada tuig, ila eaccomplish sigun sa plano. Pero balikon ko, ang plano mag gikan sa ijo, kung uno
na livelihood project, kung uno na infra project ang ijo gusto himuon sa ijo barangay. Ang kwarta nakangayan
ini sa ngayan sa kompanya, pero jaoy amo MOA ang kompanya sanan an bangko na dili nila mawithdraw ang
kwarta kung dili iio mga proyekto na tag sumiti paga-aprobahan sa CTWG e-concur nan MFRC sa amo na level,
usa pa ang chairman, kung ako ang chairman or director, mo pirma ako nang withdrawal na pwede sila maka
kobra sa bangko. So ajaw kaguol kay dili mukadto kan Joc Joc Bolante ang kwarta. So jaoy guidelines na
muprotier jaon na kwarta kay kita raba puro mga surigaonon. Kinahanglan na kana na proyekto dapat sa ijo.
Amo jaon siguradohon.

The fund you mentioned is the amount that will be deposited by the company to a government depository
bank. It is called SDMP fund and maybe, part of it is the millions you have mentioned. SDMP is formed
through proper planning and consultations with the host barangays through the Community Technical
Working Group (CTWG). The barangays will submit to the CTWG the livelihood plans and infrastructure
project proposals. The company is required to submit the 5 years development plan. Yearly, they (the
company) will comply and implement the projects as stipulated in the SDMP plan and submit for MGB audit.
The plan will come from the barangays on whatever infrastructure and livelihood projects that will be done in
the barangay within 5 years and so on. The fund in the bank will be in the name of the company, but we
(MGB-13) will have a MOA with the Company and the Bank that they (the money) cannot be withdrawn if the
projects submitted are not approved by the CTWG, and concurred by MRFC. This means that before | can
sign the withdrawal of the money as chairman of the MRFC, we will check it based on the SDMP program and
its scheduled implementation. In addition, there will be guidelines that will be followed in the use or
utilization of the funds that will protect it from any malversation.

January 2009

$$ __. sao)
EIS of the Siana Gold Project #151

Mrs. Rosalita Ammarille (Siana):
Bisaya:

Ako si Saling Amarille taga Purok Hilltop, Siana, Mainit. Ang ako pangutana kadtong kay Sir Mike. Ako nakabasa
diri nga dunay maapektuhan daw sa baranggay Siana para sa relocation. Sir, ma-relocate ba ang purok Hilltop?

Jam Saling Amarille, resident of Purok Hilltop, Siana, Mainit. My question is addressed to Sir Mike. I read here
that Brey. Siana will be affected by the relocation. Sir, will Purok Hilltop be relocated?

Greg Edwards:

We have not finalized the final design of the tailings dam. The tailings pond was designed by a company (a
contractor) in Manila called GHD, a very big consultancy in Manila. We believe that there will be some
relocations in the area around Harrison bridge, and we believe there will be some relocations near hill Top,
and also some relocations (very few we think) just north of the waste dump in Cawilan, very few, | think less
than 10 (for Cawilan), We believe that we cannot give you the final number but we believe that the number
is somewhere between 39 and about 50 to 55; | think it will end up something like 40 (relocations). But that
is all | can tell you. But in the next 1 or 2 months, | will come here to sit with you and with a number of other
people here, including the Cuafios. We will sit down with those people we think will be affected and we will
explain the relocation package. | have given each of the Barangay Kapitans and their councils a plan of what
the designs of the buildings (houses) look like and they are very gwapa (Crowd applauds).

Mike Alapan:
Tagalog:

Naiintindihan po ba natin? Sa ngayon hindi pa po kami makakapagbigay ng eksaktong bilang ng mga mare-
relocate, pero kung mayroon po dapat ma-relocate dahil maapektuhan ng kompanya, gagawin po ng GRC iyon.

Do we understand? At the moment, the company cannot provide you the exact numbers of people that will
be relocated. But if there will be people for relocation because they will be affected by the company, GRC
will do it.

Badong Odtojan (Siana):
Bisaya:

Ako si Badong, taga Siana. Gihisgutan man dinhi ang relocation sa mga tawo na ma-affected, kini ra ako sige
tanaw kay gusto man ipabalhin ang mga tawo sa mga bakante na mga lingkoranan. Dili man gani mubalhin ang
mga tawo. Lisod gayud ang mga tawo, pabalhinon ba. Ang mines sa tailings pond, tailings 2 , tailings 3 and 4,
nay mga balay sa kilid. Instead na e-raise ang elevation sa tailings pond, pwede man tingali na eabante ang
ilang development adto dapit sa north, sa tailings pond 4? Kay murag wala may mga tawo nga madislocate.
Instead na etaas ang elevation sa tailings pond, kay nakabati ko nga ang tailings pond will be raised by 15
meters, ah, ato nalang nah esibog sa northern portion sa tailings pond 4, ang development, dakuan ba.

/.am Badong from Siana. I’m just concerned about the people who will be affected by the operation and will
be relocated because of the tailings ponds activity. Is there an option that instead of raising the tailings pond
embankment, would it be possible that it will be constructed inward or going to the north-side of the tailings
pond number 4 so that nobody will be relocated?

f bmp
8-152 EIS of the Siana Gold Project

Mike Alapan:
Tagalog:

Tungkol po sa tanong nyo sa tailings pond 3 at 4, na kung maari na gamitin na lang ng GRC ang TSF4 para sa
concentrate at huwag na ang TSF3, iyon po ay magiging mas mahirap naman po para sa atin. Ang dami po ng
tails na manggagaling sa mina ay napakalaki para sa TSF4 lang. Kung TSF4 lang po ang gagamitin natin, mas
magiging delikado po sa ating lahat dahil baka umapaw ang tailings pond. Sa ngayon po, inaayos at pinopolido
pa din namin ang plano sa tailings pond para mas higit na ligtas at makayanan ng tailings pond ang mga kemikal
at tails na manggagaling sa mina.

Regarding your question on tailings pond 3 and 4, if GRC will just use TSF4 and not TSF3 - that will be more
difficult for us. The volume of tails to come from the mine is so big for TSF4 only. If we will use only TSF4, it
will become more dangerous for all of us because the tailings pond may overtop. Right now, we are still fixing
and polishing our plan for the tailings pond so it will be more than safe and the tailings pond can handlle the
chemicals and tails coming from the mine.

Aurelio M. Espeja:
Tagalog:

‘Ang design sa ating tailings pond ay hindi masyadong matarik and pagtatayo nito, medyo pinahalang ng konti
para mas maging matatag ang mga harang nito. Bukod pa doon, may itatayo tayo na bakod para siguradong
ligtas ang tailings pond. Kaya kahit po magtaas pa tayo ng ilang metro, ligtas po tayo sa tails at base po sa
aming plano, yun po ang pinakamagandang gawin para masiguro ang kaligtasan nating lahat.

Our design for the tailings pond is not so steep and the raising of this is slightly offset to strengthen the dike.
Aside from those, we will build a fence to ensure safety of the tailings pond. So even if we raise a few more
meters, we are safe from the tails. And based on our plans, that is the best action to ensure the safety of us
all

Kaiser Recabo (LMDA Director):
Bisaya:

Ah marajaw na hapon sa ato hurot. Ako si Kaiser Recaiso, project director nan Lake Mainit Development
Alliance. Ah, actually dili ni siya pangutana. It’s a matter of comments and recommendation with regards to the
EIS. One thing to say,ah, | would like to say na kadtong catchment area nan Lake Mainit is not 38,000 has. But
17,000 has. Tapos kadtong 15,000 na data sa Lake Mainit surface is not 15,000 but we are using the BFAR data
so if | have to use the data, you have to take a footnote or an asterisk, these are the data, the BFAR data or
whatever para kung dis-a ni nakuha nga data, at least maklaro ba, dili siya confusing, kay basi makaingon sila
how much into catchment. | have received a copy of the EIS, | would like to recognize also the effort of
Greenstone in the conduct of the study kay maayo ang coordination namo sa Greenstone sa consultant. So ang
ako lang naa koy mga recommendation base for sa EIS so medyo taas taas man ning mga comments gud, for
example kadtong sa, dili rakan siguro nako ekuan, | try to set out, just to give my recommendation ka basi
kadtong sa summary na basi nay dili mu jive na data even the facts set that are given to the community does
not jive with the EIS. | don’t know if first draft ba, second draft or final draft ba, | don’t know. Something is kuan
ba, sa ato data nga kinahanglan mu jive so we have also recommendation with regards to making measures.

What | have to present is just a matter of comments and recommendations with regards to the EIS. One
thing that | would like comment is that to correct the data like Lake Mainit catchment area is not 38,000 has.
but 7,000 has. About the Lake Mainit surface, it’s about 10,000 has. based on the BFAR data. | would like to
suggest that if you want to use a data, you have to stipulate a footnote or asterisk as to where this data came
from to avoid confusion. | have received a copy of EIS and | would like to recognize the effort of GRC in the
conduct of the EIA study because we have good coordination with GRC and the Consultants. | have
—™sS
bm)

January 2009
EIS of the Siana Gold Project &153

recommendations to present for consideration in the EIS preparations but it’s quite long and maybe it is
included in executive summary. Maybe | can send out these recommendations to the preparer or proponent
or EMB as the case maybe.

Hearing Officer:

Sir, in order for your comments and recommendations to be official, you can submit all your comments and
recommendations to the EMB and the preparer.

Che-che Rodrigues:
Bisaya:

Good afternoon to each and everyone, ako si Che-che Rodriguez Purok Secretary sa Purok Bulawanon sa
Barangay Cawilan, as what | have heard ganina maam nga bayaran ang mga area nga affected during the
operation, ang sa amo maam nga ang Duplex Area is one of the company Properties. Ang nagpuyo dinha is
more more than 70 families in time nga gamiton na ninyo ang area sa duplex so unsay may inyong pamaagi,
aron matabangan mi
nga bayaran ba o ma-relocate ba usab?

time nga gamiton na ninyo ang area? Pareho ba ang system namo sa residential area

In the presentation, it was said that the company will pay for the areas/lots that will be affected. For us living
at the housing compound owned by the Company, what are the plans of the Company for us? Are we going
to be paid? Relocated? What is the plan of the company for us?

Greg Edwards:

Thank you for the question. We have had this question many times. Our policy is, for those who are living in
the duplex area, which is part of the company land, we do not want you to move. That is yours. There have
been issues in the past that someone in the community has been extorting you or getting money from you.
They call it rental but it is not! We don’t want you to pay! I'm going to ask Mr. Manigsaca explain in a minute,
but there will be a few relocations in the southern part of the duplex area and apart from those, there will be
none. Our plan is also with your permission only is to rehabilitate an area of the old waste dump and flatten it
off to make it more useful for agriculture, but that is your decision. If you want us to do that, we'll do that in
the first year of the development. Not the operation but the first year of the development. We will flatten it
off so that within one year of starting you use that (land), | think it’s about 15 hectares approximately and
you can decide what you plant there but we will put good top soil on top with a very good base coarse
underneath so you should be able grow any crops there. I’m now going to ask Mr. Manigsaca to explain the
issues that we have in duplex area and for people not to be worried.

Love Manigsaca:
Bisaya:

Fluent ko sa Visayan language mao nga magbinisaya ko ug estorya. Gipaabot sa amo nga naay gamay nga
concern kining mga gapamuyo sa duplex nga naa kunoy mga karaang empleyado sa previous operator sa Siana
project nato nga ga-claim nga sila kuno gihapon and rightful owner or assignee sa mga properties. Pero kana
nga butang amo nang giklaro sa among joint venture partner, ang Merrill Crowe Corp. nga usa ka subsidiary sa
Metrobank nga sa pagkakaron nakapangalan ang MPSA sa Siana Project. Ang ilang giingon, other than the
MPSA assignment, naa pud silay lain nga agreement with the Gotesco group nga nakaasign sa ila (Metrobank)
and mga properties and in fact in the process sila nga ma transfer sa ila ang mga titulo sa properties and
tenements sa old Gotesco. Sa pagmatuod sa ilang point (Merril crowe) nagpadala sila ug sulat nga amo pung
gipanghatagan ang mga Barangay Kapitan or Chairmen nga ila gyung gi-state explicitly nga silay rightful owners
ani nga mga properties. Mao nga unsa ang ila nga decision thru Greenstone mahitungod ani nga mga
properties, maoy among sundon.

January 2009
8-154 EIS of the Siana Gold Project

/am fluent in the Visayan language so | will answer in Visayan. It has come to our attention, through people
living in the duplex area, that there are concerns regarding certain people who worked with the previous
Siana Mine operator claiming that they (Gotesco) are still the rightful owner/assignee of the property. We
have already clarified this issue with our joint venture partner, Merrill Crowe Corp. (MCC), a subsidiary of
Metrobank. As of now the MPSA of Siana is in MCC’s name. According to MCC, other than the MPSA, they
also have an agreement with the GOTESCO group that all properties of the latter in Siana are assigned to
MCC and in fact, aside from the agreements, they are now in the process of transferring titles of the
properties, land areas and tenements of the old GOTESCO to Merrill Crowe Corporation. To prove their claim,
MCC had sent us a letter, which we provided a copy to the concerned Baranggay Captains/Chairmen in the
area, declaring that they are the rightful owner of the Siana Mine properties of GOTESCO. Hence, whatever is
their (MCC) decision on the properties thru Greenstone will prevail.

Hearing Officer:
Lunch Break.
Mrs. Isabelita Garcia:
Bisaya:
Kanus-a man magsugod ang operasyon sa Greenstone? Ang akong mga anak, makatrabaho ba sila?
Since Greenstone will operate, when will it start? Will my children have a chance to be employed?
Hearing Officer:

There is a question here which says “When is Greenstone going to start?” As to the question about
employment, the company has already given the answer that as long as the applicant is qualified, then he will
be considered for acceptance.

Aurelio M. Espeja:
Tagalog:

Kami naman po ay naghihintay lang sa inyong pagsang-ayon sa proyekto ng GRC. Kung papayagan niyo po kami
at lumabas na po ang aming ECC, maguumpisa na po ang aming pagde-develop ng mina. Nakaplano po na
tatanggalin namin ang tubig sa open pit ng anim na buwan at sa taginit po namin gagawin iyon. Kaya kung
papayag po kayo sa proyekto ng GRC, sa tag-init pwede na po kami magumpisa.

Actually, we are only waiting for your approval of GRC’s project. If you will allow us and our ECC comes out,
we will start to develop the mine. It is in the plan to dewater the open pit in six months and we will do that
during the dry months. So if you will allow GRC’s project, during the dry season we can already start.

Kaling Odtojan:

V'm Mr. Oatojan, a resident of this barangay and one of the administrators of Dep. Ed. Mainit District. My
concern is just a request addressed to Mr. Greg Edwards, that the Dep. Ed of Mainit is requesting to
maximize the program of adopting a barangay, not only the host baranggays, so that our school children
coming from other barangays will benefit also.

Greg Edwards:

We have a MOA that was organized by Mr. Manigsaca in which we will be adopting each of the schools
within our (host) baranggays. On another thing, | mentioned to LMDA Director Kaiser Recabo, that we also
want to adopt the northern part of Lake Mainit. Currently we are testing the waters in Lake Mainit, we want
to add to that and to help with other matters especially the baranggay or area at the northern part of Lake

bmp cs)

EIS of the Siana Gold Project #155

Mainit. Back to the schools that we are going to adopt, we want to start it as soon as we have the green light
for the operation. And as part of that there is a list of things that we are going to do like providing computers
and extra equipment to schools on top of what we already do. We have already supplied school books, pen,
paper, and maintenance of schools and we want to add to that during our operation by supplying high quality
and technically advanced equipment to the schools so that they will be the most technologically advanced
schools in the district.

Maui Sendiong:
Bisaya:

Kining akong pangutana ma’am, related ni sa acquisition sa lupa nga napalit sa Suricon kaniadto, kining akong
pangutana kung pananglit mo acquired ba ang Greenstone kung operation ka ang kompanya, oila may palit nila
sa mga hectare or sq. meter ba kay sa una sa akong mahibaw-an ang palit sa SURICON per sq meter morag tag
30 centavos ra mao na nga kining akong pangutana, para ni sa mga tawo nga may mga yuta kay basi possible
nga mapalit sa Greenstone kung mag fully operation na, naa pay dugang naku nga pangutana, sa nahitabo sa
kaniadto sa SURICON ang Tailings Dam sa SURICON kaniadto mga chemicals ra gyud na, pero nahitabo to sa
una mga 1980's to sa nag-operate pa ang Surigao nga nag-overflow ang ilang tailings dam nag contain sa mga
chemicals gikan sa planta, nahitabo na tungod sa kakusog sa ulan, panahon sa December hangtod Enero,
Febrero, mi overflow hangtod sa suba sa Magpayang paingon sa Danao! Ang resulta ana nahitabo kaniadto nay
mga carabao nga naapektohan sa maong chemical nga nangamatay dili tanan may mga carabao ug mga isda
diha sa Danao! Na karon lakip ang uban nga ipa check sa laboratory test sa Bureau of Fisheries nga tinuod ba
nga gikan ba gyud sa SURICON ang resulta ana sa laboratory test, kung tinuod ba nga gikan ba gyud sa
SURICON, ang resulta ana dili ko makaingon o dili pud makaingon nga dili gikan gyud kuno sa SURICON na karon
akong pangutana kung mahitabo na pud na duna na puy mga matay sa mga kabao ug uban pang mga mananap
ug ma damagepud ang mga rice field diha sa Magpayang kay daku-daku man nga area, unsa may ika garantiya
sa Greenstone nga ilang tulubagon ngadto sa mga damage niha nahitabo, kung pananglit kintahay nga kanang
kwarta niha gideposito diha sa bangko nha gitagana para ana nga mga panghitabo kung daku-daku ang
kantidad modugang ba ang SURICON?

My question is related to acquisition of land. If they (the company) are going to acquire additional
land, how much are they going to pay per sq.m. or per hectare? Also, an overflow of tailings pond happened
during the previous operation (SURICON) due to heavy rainfall and according to some people, but | don’t
know how true it is, livestock and animals died due to intoxication from chemicals accompanying the waters.
Now, if such bad incident will happen again when Greenstone will operate, are they going to pay for the
damages? If the amount of damages is greater than what is placed in the bank for damages, is the company
willing to pay more?

Love Manigsaca:
Bisaya:

‘Akong tubagon and unang pangutana kabahin sa presyo kung mopalit ug additional nga yuta. Ang presyo
sabutan na sa duha ka partido o kanag gitawag ug arms length transaction. Pero be rest assured nga ang
presyo nga i-offer sa Greenstone would be better than the fair market value of the property. Kung aware ta,
naay gitawag nga zonal value nga maoy gigamit sa mga assessors. Medyo mubo ang presyo ana. Then naa poy
gitawag ug fair market value nga maoy presyo sa mga similar assets. Medyo taas na sya kumpara sa zonal
value. Ang i-offer sa Greenstone in case mopalit ug dugang nga yuta would be higher or mas generous kay sa
fair market value para happy ta tanan or a win-win situation.

/'m going to answer the first question. In case the company will acquire or purchase additional land, rest
assured that we are going to pay for it above the fair market value. You are aware of the land zonal value and
fair market value but as | said, our offer will be generous and definitely, will be higher than the fair market
value. The objective of the company is to have a win-win situation.

Bran ———=

January 2009
8-156 EIS of the Siana Gold Project

Aurelio M. Espeja:
Tagalog:

Doon naman po sa posibilidad na umapaw o lumabas ang tails sa tailings pond, bago po pumunta ang mga
concentrate ng mina sa tailings pond, dumadaan po muna sya sa cyanide detoxification plant. Sa proseso po ng
cyanide detoxification, ibaba po ang delikadong concentrate ng cyanide sa mababang lebel na nasa DENR
standard. Sisiguruhin po ng in-house Environmental Monitoring Team ng GRC bukod pa sa MMT na babantayan
ang tailings pond araw-araw. At kung may maaapektuhan man dahil lumabas ang tubig galing sa tailings pond,
mayroon pong ilalaan ang kompanya na pondo na tinatawag na Mine Waste and Tailings Fee. Sa pakikipag-
koordinasyon sa MGB, magkakaroon ng investigative and assessment team para maging tama at patas ang
patingin at pagbayad sa naapektuhan ng tailings pond spill. Bukod pa doon, aayusin ng kompanya ang anumang
nasira o naapektuhan ng spill. Ayon po iyon sa batas ng mina kaya hindi po kami pwede lumabag doon.

Regarding the possibility of tails overflow from the tailings pond, before the mine concentrate goes to the
tailings pond, it passes the cyanide detoxification plant. During the process of cyanide detoxification, the
dangerous concentration of cyanide is brought down to lower level that complies with the DENR standard.
The in-house Environmental Monitoring Team of GRC will assure, aside from the MMT, the monitoring of the
tailings pond daily. And if there will be adverse effects from the release of water from the tailings pond, the
company will set aside a Mine Waste and tailings Fee. In coordination with the MGB, an investigative and
assessment team will be formed to ensure the correct and fair investigation and compensation of the tailings
pond spill, Aside from that, the company will fix any damage or effects of the spill. That is according to the
mining law; hence, we cannot violate it.

Mike Alapan:
Tagalog:

Isa pa sa kasiguruhan na kung sakaling lumabas ang tubig galing sa tailings pond, gaya ng report ko kanina,
meron tayong itatayo ng cyanide detoxification. Ang ibig sabihin po ay binababa natin ang concentration ng
cyanide base sa standard na 0.1 mg/I level bago pumunta sa tailings pond. Ang kompanya po ay gagastos ng
ganon kalaki para lang masiguro na ligtas at pwedeng inumin ang tubig na galing sa planta.

Another assurance in case of tailings pond spill, as | reported a while ago, we will put up a cyanide
detoxification. What this means is the concentration of cyanide will be brought down to the standard of 0.1
mg/t level before it goes to the tailings pond. The company will spend that much to ensure safety and
potability of water coming from the plant.

Edgar Mosura:
Bisaya:

Pangutana ning ako maam kabahin sa pagkabutang namo diha sa Harrison Bridge, ma relocate ba mi? Kanang
daghan mi ngbalay diha, kanang yuta diha sa kompanya pa na, kay ang akong amahan ngtrabaho man sa
SURICON kani-adto, kanang balay ra ang amo diha kay sa SURICON paman nga lupa, unsa may mahitabo namo
kung mag-operate na ang Greenstone?

We are living in the company owned land at Harrison Bridge area. What will happen to us? Are we going to
be relocated?

Hearing Officer:

Your query is about relocation plan; | believe that such concern was already answered by the company many
times already so we are going to entertain another question.

January 2009 bm p ‘ ]
EIS of the Siana Gold Project ei7

Leopoldo T. Suyman ( RSI-MHO Tubod):
Bisaya:

E-grab nalang nako ni usa ka opportunidad kay naa man atong ASEC sa DENR. Akong pangutana mao kini, kung
maobserbahan nato ang Makati wala silay gold diha, wala na silay mga palayan pero asenso man sila. Ang
punto nako mao kini ang mga dagko nga kompanya instead dia sila diri ngdaut sa atong lugar, didto ang ilang
opisina sa Metro Manila. So ang Manila na karon o ang Makati sa SURICON kung nakahinumdom mo tua ang
ilang opisina didto ang area nga ilang gidaut, kung inyong na obserbahan miasenso ba og sakto? Ang akong
pangutana diha ASEC wala ba moy mga plano para ana kay dapat kung asa siya nakinabang didto lang tana siya
pud mag-base wala ba kayomh ganung mga plano?

/ would like to take this opportunity to ask (a question of] the Assistant Secretary of DENR since he is present.
If we observe Makati City, it does not have mining operations or vast farm lands but it is a very progressive
place. My point is all big companies are doing their operations somewhere else while their offices are in the
cities like Makati. The places that they have mined have less progress compared to where their offices are
located, My question is, would it be possible that the mining firm should establish their offices where they
are operating?

ASEC. Gerry Dolino:
Bisaya:

Actually kasi may balaod tayo, naay puy nakabutang sa balaod as fee no, nga asa ang ilang head office adto sila
magbayad ng tax, mao btiaw kasagaran adto sila magbayad nang tax sa Makati kay tua man ang ilang head
office sa Makati. Pero nay certain moves in mining companies. Like for example Tampakan mayron pang isa
ang Sagittarius Mines na gi establish nila ang ila office sa Gen Santos City. So don cila nagbayan sa ila mga tax.
Actrually kung naa sa inyo ang balaod kung asa, para sa amu kung as ang Head Office didto magbayad ug tax.
Pag walay balaod nga nag-iingon nga adto ka sa Makati magbutang sa imong head office. So nasakop man sa
Municipal Government o Provincial Government naa sa City Ordinance kung unsa nga company that you can
establish your head office dinhi sa lugar nato.

Actually there is a law that mandates companies to pay their taxes in the place where their Head oftice is
located, like Makati. But there are certain moves by the mining companies like Tampakan and Sagittarius
Mines where they establish their offices in General Santos City, so they pay their taxes in the area. Actually
it’s up to the company. The law says that you pay your taxes where your head office is located but there is
no law that mandates you to put your Head Office in Makati or in any other city. It depends on the move of
the municipal and provincial government to make an ordinance requiring mining companies to put their
Head Offices in the place where they operate.

Leopoldo T. Suyman:
Tagalog:

Naobserbahan ko kasi Sir, hindi lang ito nangyayari sa Surigao, almost lahat ng kompanya, sinisira nila yung
kung saan sila kumukuha ng income. Sana kung saan sila nakikinabang na probinsya, doon sila dapat
magopisina.

/ observed, Sir, this happens not only in Surigao. Almost all companies destroy the place where they get the
income. Hopefully, in the province where they get the income, that is where they hold office.

January 2009

zm ——
8-158 EIS of the Siana Gold Project

Greg Edwards:

Let me tell you about the policy of this Company. When we first came here, the registered office of
Greenstone is in Surigao City and not in Manila. (Crowd applauds). We will have a major administration office
here in Siana and Tubod (Cawilan). Third, almost all of our workers in our small office in Manila are Visayan
from your community. I’ve been bringing people from this community to work in Manila for our office there.
(Crowd applauds). We have very few Tagalog speaking people there. In our office we only speak
Visayan/Surigaonon. (Crowd applauds).

ASEC.Gerry Dolino:
Bisaya:

Naa man moy nakit-an minahan diha diba? Naa nay problema ilaha. Because all taxes due to the national
government. So katong inyo geingon na asa kuhaa ang mina, na unta una ibayad an taxes sa manila, 60% man
ni goes to manila man and 40% sa local government man, shared sa provincial, municipal and mga barangay. So
ang bill ni Domogan, 60% nalang direcho kay an 40% direct to the provincial, municipal and baranngay,
unfortunately hangtod karon wala pa na approbahan aang bill, so sa last meeting namo sa Mindanao
Development Council kanang MDC mao nay usa ka ahensya sa gobyerno nga tanang secretary ng DENR, DA, DTI
og uban pa compose of 15 including the Department of Foreign Affairs 15 members mao nay mo solve sa mga
problema kung dili na kaya | solve sa local so ipadala na sa MDC so ang last make ng MDC by the agreement of
Department of Finance and BIR na in the absence of the law ikarga na na sa Provision Act every year ikarga para
direct gihapon mahatag sa inyo problema lang niana mag prepare ka ng budget mag prepare ka ng release. so
kung ma approve tana ang Domogan dili na kinahanglan sa provision act kay yearly man provision act. So
mihangyo mi sa tanan, ang league of municipalities, league of governors misuporta na sa Domogan Bill. Sa
congress walay problema, ang sa senate nlang. untana ma approbahan na sa inyong tabang inyong yango
ngoon ang inyong mga congress nga tabangan nga maapprove dayon ang Domogan Bill kay para man na sa
inyong tanan noh.

ASEC Dolino presented the general rule in sharing and paying taxes. Taxes are generally paid where the
project/business office is located. If the office is in Manila, the company should pay in Manila (60% should go
to Manila). However, there is a new bill passed in the Congress sponsored by Congressman Domogan
stipulating that the settlement or payment of taxes should be made where the project is located. In a recent
meeting with the Mineral Development Council wherein 15 secretaries of different departments were
represented, they asserted the said move but in the absence of the new bill (as the bill is still in the Philippine
Senate), an agreement was forged between the Department of Finance and BIR wherein the LGU sharing of
taxes be included in the provisions of the Appropriations Act, budgeted for local LGUs. In this scheme, taxes
can still be directly allocated to each LGU but each LGU needs to prepare an annual budget. Once the
Domogan Bill is approved, the Appropriations Act will be superseded. ASec Dolino is requesting the support
of the bill especially from the League of Municipalities and Governors for the approval of the Domogan Bill.

He is also encouraging everyone to lobby the bill with Congressman Romarate (also a signatory to the
Domogan Bill) to fast track its approval at the Senate.

Salis Salino:
Tagalog:

Ako may edad na, 68 anyos na ako, Ako ay plant operator sa panahon ng Suricon. Kung mag-ooperate ang
Greenstone pwede pa ba akong magtrabaho?

Jam 68 yrs. old. During SURICON operation | worked as mill plant operator. Now if Greenstone will operate,
can | still work?

cmp
EIS of the Siana Gold Project &159

Greg Edwards:

We don’t discriminate with age (of an employee). We have many of our workers that are over 65 and they
are still some of our best workers, Tatay Simo where are you? Haman kaw? (Crowd applauds). Ok, we don’t
discriminate with age and we don’t expect anyone to leave our company until they cannot work anymore.

Dominador Lopez:
Bisaya:

Maayong hapon sa tanan, taga Dayano ko Doming Lopez. Ako pangutana ma’am, daghan man ang giandam nga
mga pribiliheyo ang Greenstone Mining para sa mga katawhan, indibidwal ba ang makadawat niana kay
nakahibalo naman ta nga kwarta na ang hisgutan naa man si Joc Joc Bolante moapil, so dili ipaabot sa mga
tawo nga dunay indibidwal nga madawat nila nga pribiliheyo? Kay kung ato pang ikuan, lain naman Joc Joc
namay moapil.

We heard a lot of privileges coming from the operation of Greenstone. Will these privileges be received
individually by the people in the area?

Aurelio M. Espeja:
Tagalog:

Malaking aspeto po ang pera kaya hindi po natin muna paguusapan yan. Sa aspeto naman ng pagkakaroon ng
trabaho, mayroon po tayo binuong MOA na pinagusapan ng GRC at mga baranggay para masunod ng bawat
panig ang nakasaad sa MOA at maging masaya ang bawat panig. Kung tungkol naman po sa pera, ang
kompanya naman ay hindi maglalabas ng pera kung wala sa alituntunin natin. Hindi pwedeng galawin ng
baranggay ang pondo kung walang pinasa na plano at hindi nakasaad sa SDMP. Susuriin po ng GRC mabuti ang
paglalaanan ng pondo para masiguro na tama ang paggamit sa pera.

Money is a major item which we will not talk about first. In the aspect of having jobs, we formed a MOA that
GRC discussed with the barangays so that both sides can follow what is stated in the MOA and that both sides
would be happy. With respect to money, our company will not release funds if it is outside company policy.
The barangay cannot spend the funds in the absence of submitted plans and if not included in the SDMP.
GRC will examine closely the object of disbursement to ensure the proper use of funds.

Greg Edwards:

/ think this is the time that while we are talking about money to the community and employment, we explain
something very important. We have explained this to the barangay councils and the municipalities. For all of
the rest of you; this is so important that’s why | want you to understand every single word of it. 1am now
going to ask Lolot (Manigsaca) to explain about it. Listen carefully because this is very important and special.

Love Manigsaca:
Bisaya:

Sa corporate structure sa Siana project, naay concept nga gi spearhead ang Managing Director kabahin sa
Greenstone employees retirement fund. Kita tanan aware nga kung empleyado ta sa usa ka kompanya, naay
mandated nga employees retirement plan. Pero unsa man ning gi provide nga retirement plan sa gobyerno per
R.A. 7641? Di kayo ko sigurado sa R.A. number. Ang giingon ini is naay makuhang retirement ang mga
employado nga nakatrabaho na ug 35 years sa kompanya or over 65 years old na ang edad. Pero ang atong
makuha ra is % month for every year of service. Amo nang gi-estoryahan diri sa kumpanya ug ang opinion sa
Managing Director is gamay ra kayo na labi na nga gapamahal ang mga palaliton. So ang concept sa Managing
Director para mas financially secure ang mga empleyado nga mo retire is mohimo ug atong tawagon lang sa

January 2009

em <=
8-160 EIS of the Siana Gold Project

pagkakaron ug modified retirement fund. Ang giingon sa gobyerno is kada kompanya mag recognize ug
balayronon para sa retirement sa mga empleyado ug mag set aside ug pondo para anang retirement fund. Ang
kantidad depende sa ma determine nga liability sa actuaries. Pero ang Greenstone ang himoon is more than
that. Gawas sa retirement fund, gahimo mi ug mechanism nga ang employee retirement fund is also an
investor in the project. So as investor unsa may mga rights sa investor? Ang usa ani is naa syay katungod nga
makakuha ug dividendo or bahin sa kita sa kompanya. Amo ni nga gi compute ug among nakitan nga mas dako.
ni kaysa normal nga retirement fund. Kini nga kwarta nga i-put up sa company, i-set aside ni sa sa usa ka trust
fund nga i-manage independently sa usa ka banko, pananglitan sa BPI or Metrobank. Dili ni controlado sa
kumpanya unya ang disbursement ani subject to the rules nga | set sa mga representative sa empleyado ug
kumpanya. Pwede nato ma butang ang partial vesting pananglitan. Unsa man ning vesting? Mao ni ang
mechanism nga maghatag ug abilidad sa mga empleyado nga makuha ang portion sa ila nga retirement plan
maski wala pa sila mo retire. So, unsa may implication aning gitawag natong modified retirement plan sa mga
empleyado nga at the same time investor pud sya sa project? Kay magadawat man ug dividendo ang fund,
among gi determine nga at the end of the mine life, mas dako ang pondo sa fund kumpara sa normal nga
retirement plan. Kaning fund, available ni sa mga empleyado for distribution. And kung naay mo retire sa wa
pa matapos ang mina, sigurado nga naa gyud syay makuha mga retirement nga mas dako kumpara sa normal
retirement plan. So through the fund, ang mga empleyado mismo nahimo pud nga indirect shareholder sa
kumpanya.

As part of the corporate structure for the Siana Gold Project, through our Managing Director, we will also
have our retirement plan for the employees. We know that there is a government mandated retirement plan
for all employees working in a company like GRC. This stipulates that employees who have rendered 35 years
of continuous service or are 65 years of age have the mandatory retirement equivalent to 1/2 month of
present salary for every year of service. We have discussed this in the company and determined that the
sum of money to be received by a retiring employee will not be enough to defray his cost of living and
medical needs, particularly now that the cost of medicines is rising. So, the Managing Director thought of
creating a retirement scheme that will financially secure Greenstone employees. For now, we will just call the
scheme as a Modified Employees Retirement Fund. It is termed as such because this is something unique
from other retirement plans. In this scheme, the retirement fund will also be an investor in the project at no
cost on the part of the employees. As an investor, the fund shall have rights of the distribution of profits of
which we have determined the amount to be much higher (in monetary terms) than the fund that can accrue
under a normal retirement plan.

This fund will not be controlled by the Company. The money shall be deposited in a trust account of a local
bank and availment of this shall be subject to the rules and regulations to be set both by the management
and the employees. Also, to make availment easier and simpler, we may include provision of vesting.
Vesting is a retirement plan mechanism wherein an employee can partly avail his retirement plan even
before his actual retirement. Normal vesting starts after five (5) years of continous service and percentages
of availment are pre-agreed.

So what is there for us (employees) in this so called modified retirement plan? Because the fund will directly
participate in the profit sharing of the project, the amount of the fund would be much bigger than a normal
retirement plan, as mentioned earlier, These profits shall be available to the employees for distribution
through vesting or actual retirement. Through the fund, the employees indirectly become investors to the
project.

Virgo Apusaga:

/ just want to clarify one thing being part (a member) of the host community. What is the sequence of
accepting employment being part of the benefits to the host community?

Hearing Officer:

What is the process of accepting applicants?

cmp
EIS of the Siana Gold Project 8-161

Love Manigsaca:
Bisaya:

Nahisgutan na nato ganina ang MOA on Community Assistance Program sa Greenstone. Naa ni syay twelve
(12) points ug ang usa ani kabahin sa employment policy. Ang allocation kada barangay, 3 ka primary impact
barangays ug 3 ka secondary impact barangay gisabutan na atong meeting nga gi held sa Mainit atong miaging
Octobre. Ang una nga reference sa pagkuha is ang MOA. Ang ikaduha is ang kinahanglan sa kompanya. So diri
na namo tan-awon kung na tagbo ba sa job applicant ang mga skills ug level sa edukasyon nga required sa
kompanya para sa posisyon. So makasabot pod mo nga mag suffer baya ang kompanya kung mo hire mi ug
applicante nga di niya kaya ang mga gikinahanglan sa ana nga trabaho. Kinahanglan naa puy proper alignment
between unsay gikinahanglan sa kompanya ug unsay available sa barangay. Pero all things equal, mas naay
weight siempre ang may rekomendasyon.

We've already talked about the MOA a while ago. The Memorandum of Agreement on Community
Assistance Programs contains 12 points and one of which is about employment. In the said MOA
percentages have been agreed as to the number of employees per barangay. Such agreement was done by
the host barangays in their meeting last October in Mainit. In terms of hiring process, the first basis would be
the MOA. Second would be recommendation or references. Third will be the company, who will screen the
applicant’s qualification and suitability to the job. Everybody understands that the company will also suffer if
we hire an applicant who does not suit the position. All things equal however, those with proper
recommendation and references will have advantage in securing the job.

Rosario Mijares:

/just want to suggest that what I’m going to say will be included in the MOA. For example, my piece of land
was bought by the company, then after the operation or after the area was being abandoned by the
company, would it be possible that the previous land owner can re-occupy it, even temporarily, instead of
other people that will surely cause conflict to the community?

Hearing Officer:

The question is, they wanted it to be included in the MOA that if there is land bought by the company and
they are going to pay for it, that after the operation of the company, can the owner re-occupy the land?

Greg Edwards:

The only land that the company will buy is the access road. What we want is that the road that we are
constructing will basically be given to the community after the operation, and even during the operation it
can be used as a community road. When we are buying land for the access road, we are going to keep it
because we want to make sure that it will be an access road serving the community forever. When we are
designing the road or any other infrastructure, we are designing it to the best industry practice. So when we
put a road in, for example, our plan is to build it so that it can last for a long time. We want to leave
infrastructure here that will last much longer than we are here. We probably won't buy any more land, but if
we will use other land, we probably be using it in a way that would give it back to the community (after the
operation ceases).

ASEC Gerry Dolino:
Bisaya:

Adto nako magclosing remarks kanang walay tawo. Una sa tanan | would like to congratulate those who are
responsible for this open forum, this public hearing especially to Greenstone and ang gwapo kayo tong gi-
istorya ni Greg na ang iyang head office naa diri Surigao. | would like to congratulate all of you because it seems
na pabor mo sa mina, tinuod ba? Mao na di kayo mo mglisod magexplain kay kahibaw man ko na-assign man

January 2009
8-162 EIS of the Siana Gold Project

ko diri nang dugay diri sa Mindanao, kahibaw ko na mina ni Siana, kahibaw sad ko na tanan nakasabot sa mina,
so di nami sa SURICON maglisod pagpasabot. Pero sige pa nato hisgutan katong sauna ba, adtong una man gud
tulo na kabuok. We started at 137, panahon nang “martial law” na amend to nang Bill 416, tapos kining ato
balaod karon 7942, jutay pa kayo na mina na nakaoperate. Greenstone ang usa sa mina ato, usa ka mina na
amo unta gebantayan na mahimo modelo, nadisgrasya man, so daku kaayong syang pildi sa gobyerno kay
gesara siya wala mo-abot og 1 year, so na-alkanse ang kompanya at least nabaligya karon. Akong ge-istorya
ninyo kadtong nahitabo, gamay ra to na part sa amo na nakadaut but because it has certain adverse impact to
the environment na may namatay duha ka sakong isda 0 tulo man siguro pero isa na ato sa gobyerno ug isa ka
tuig kapin so that is how strict the new mining law, mao nang kami sad mo-esplikar sad sa inyona kaning new
mining hatagan sad ninyo ug chance to operate. The new type of mining that operate the new mining law so
kung unsay deperensiya kung inyong suma-totalon tanan gipang esplikar ninyo, tulo ra nah ka bagay ang
importante wala ni sauna na balaod. In fact, kining ato 7942 law is considered one of the best in the world
especially sa environmental protection, sauna panahon sa SURICON wala man siguro sila nag-ECC because the
EIS law started 1994, so pasabot ang balaod karon dili na e-apply katong na-agi na, katong una ng Bill 416 kung
inyong madumduman ang protection ra jud sa ato law, the exploration. Karon sa mining law, kadumdum mo.
katong bangko nga gilingkuran nga tulo kabuok haligi? Mao nay getawag namo bangko management o school
management. Tulo kabuok importante kayo na factors sa mining law. No. 1 is economic. Kinahanglan muuswag
ang communidad. Ikaduha, protection nang environment. Kay importante kayo ato environment. Ika tulo, ang
social equity. Tulo ra nah siya. Kung mawala ang usa, tumba ang mina. Mao nang tulo ka importante sa mit
Economic Development, Environmental Protection and Social Equity.

Ah, kita mo aning akong bracelet? Napalit nako ni sa Canada katong one of our trips under the Philippine
Canadian Economic Environment Management Program. Gepabisita mi sa usa ka mining company, pero dugay
na nahuman. Para ma sustain ang communidad, ang mining company, yung mga trabahante, ila gehimo or
geconvert nila ang minaham into a tourist attraction. Nagbibinta cla nang ganitong mga bracelet. Wa nay mina.
So namaligya nalang sila mga produkto na gikan sa minahan. Inyo nang estoryahan ug tinuod kay usa nah sa
makasustinar sa communidad so gamiton nato ang kompanya, ah, swerte kayo ang Surigao kay in this time.
Dose kabuok mining company ang nag operate dinhi sa Surigao. Swerte ang Surigao, siguro minahal kayo nang
Diyos kay bisag wala tay oil diri sa Surigao, pero naa man tay mina. Anugon kayo ang companya kung dili nimo.
madevelop for example sa Saudi or sa Middle East, naa silay oil so ilang gedevelop mayo mao niasenso jud sila.
Kung dili nato edevelop ang atong companya so unsa nay matabo nato? Wa gihapon noh? Importante lang
bantayan nato kanunay, kung project nang gobyerno, walay gagong gobyerno magbuhat proyekto na makadaut
Sa mga tawo. Kay an tawo parte sa gobyerno. Walay gobyerno kung walay tawo. So congratulations sa inyo
tanan. Kaning inyo proseso karon, mao ni among getanaw. Geexplain naman lahat kanina. Untana inyo
bantayan mga development diri kay para man ni sa inyo. Kinahanglan mutabang kamo bantay. So part an tawo,
part an gobyerno sa development sa companya. So daghang salamat kaninyong tanan ug maayong hapon.

First of all, | would like to congratulate those who are responsible for the success of this open forum, this

public hearing, especially to Greenstone. It was great to hear from Greg Edwards that he has established

GRC’s main office here in Surigao. | would also like to congratulate you (host barangays) because you have

shown your support for the mining project of GRC. And it was good to know that the people here knew a lot

about mining, so it was not difficult for us to explain important matters of the project to you. When | was

assigned here in Mindanao for a long time, | knew the history of this place. And | know every person here

knows something about mining. Still, we keep on bringing back SURICON and the old ways of mining. | would

like to elaborate to you the history of mining; we started with mining law of 137, then it was amended during

martial law with Bill 416. And now we have the RA 7942, in which few mining companies are operating in this

law. One of them /s Greenstone. There was one mining company which we thought could be an asset and be

a model for future mining companies here in Surigao. But unfortunately, an accident occurred and the

company was forced to shut down after one year of operation. There was an adverse impact on the

environment because of the intoxification over these lands. So that is one of the reasons the government

developed and amended the new 7942 mining law. So I’m asking all of you to give Greenstone a chance to

operate here and help develop not only these lands but help increase the economic diversity of this city. They

(GRC) are now under the new mining law which is considered one of the best mining laws in the world,
De

bmp“)

January 2009
EIS of the Siana Gold Project 8-163

particularly with the protection of the environment. During the time of SURICON, there was no ECC to
protect the environment and the people, but today’s mining law entails the EIS system in which GRC is
applying now. There are three (3) important factors that incorporates today’s mining law. First is the
economics. Second is the protection of environment which is very important to all of us. And third is the
social equity. These aspects serve as pillars for the new mining law. If one fails, mining will not succeed.

Did any of you notice my bracelet? I bought it from Canada during one of our trips in the Philippine Canadian
Economic Environment Management Program. We visited there a mined out area. Surprisingly, the
community still benefits from it. The mine site managed to sustain productivity to the community by
converting the old mine site into a tourist attraction. This should serve as an inspiration to this company and
to all of you because this city is truly blessed, There are 12 mining companies operating in this city at present,
soon you will be able to compete with foreign investors such as Saudi or Middle East. They have oil, and you
have mining. So we should help one another. Our time is now. You need to develop, and that is what we are
doing. Allow your government to help you because you are part of the government, there is no government
without the people. So once again congratulations to all of you. As the company had explained to you, we
will be facilitating your development. But all of you should help in the development process of this project.
The community has a big part in making this project successful . The government and the community are part
of the success of this company. Thank you and have a good day.

The public forum adjourned at exactly 3:00 PM.

-END OF QUESTIONS AND ANSWERS-----

Transcribed by:
Mr Love Manigsaca (Bisaya)

GRC Comptroller

Mr Mike Alapan (Tagalog)

GRC Senior Mining Engineer

Reviewed and Prepared by:
Dr. Rolando Cuafio

BMP President

Assessed and Approved by:
Greg Edwards

GRC Managing Director

